Exhibit 10.3

EXECUTION VERSION

PUBLISHED DEAL CUSIP NO. 46611NAC7

PUBLISHED FACILITY CUSIP NO. 46611NAD5

CREDIT AND GUARANTY AGREEMENT

dated as of May 22, 2013

among

J. C. PENNEY CORPORATION, INC.,

as Borrower,

J. C. PENNEY COMPANY, INC., and

CERTAIN SUBSIDIARIES OF J. C. PENNEY CORPORATION, INC.,

as Guarantors,

VARIOUS LENDERS,

GOLDMAN SACHS BANK USA,

as Administrative Agent, Collateral Agent and Lead Arranger,

GOLDMAN SACHS BANK USA,

BARCLAYS BANK PLC,

J.P. MORGAN SECURITIES LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, and

UBS SECURITIES LLC,

as Joint Arrangers and Joint Bookrunners,

BARCLAYS BANK PLC, and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Syndication Agents

and

J.P. MORGAN SECURITIES LLC, and

UBS SECURITIES LLC,

as Documentation Agents

 

 

$2,250,000,000 Term Loan

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

SECTION 1. DEFINITIONS AND INTERPRETATION

     1   

1.1. Definitions

     1   

1.2. Accounting Terms

     38   

1.3. Interpretation, Etc.

     39   

SECTION 2. LOANS

     39   

2.1. Loans

     39   

2.2. [Reserved]

     40   

2.3. [Reserved]

     40   

2.4. [Reserved]

     40   

2.5. Pro Rata Shares; Availability of Funds

     40   

2.6. Use of Proceeds

     41   

2.7. Evidence of Debt; Register; Lenders’ Books and Records; Notes

     41   

2.8. Interest on Loans

     42   

2.9. Conversion/Continuation

     43   

2.10. Default Interest

     44   

2.11. Fees

     44   

2.12. Scheduled Payments/Commitment Reductions

     44   

2.13. Voluntary Prepayments

     45   

2.14. Mandatory Prepayments

     46   

2.15. Application of Prepayments

     47   

2.16. General Provisions Regarding Payments

     48   

2.17. Ratable Sharing

     50   

2.18. Making or Maintaining Eurodollar Rate Loans

     50   

2.19. Increased Costs; Capital Adequacy

     52   

2.20. Taxes; Withholding, Etc.

     53   

2.21. Obligation to Mitigate

     56   

2.22. Defaulting Lenders

     57   

2.23. Removal or Replacement of a Lender

     58   

2.24. [Reserved]

     59   

2.25. Extensions of Loans

     59   

SECTION 3. CONDITIONS PRECEDENT

     61   

3.1. Closing Date

     61   

3.2. Conditions to Each Credit Extension

     65   

SECTION 4. REPRESENTATIONS AND WARRANTIES

     66   

4.1. Organization; Requisite Power and Authority; Qualification

     66   

4.2. Equity Interests and Ownership

     66   

4.3. [Reserved]

     66   

4.4. Governmental Consents; No Conflict

     66   

4.5. [Reserved]

     67   

4.6. Binding Obligation

     67   

4.7. Historical Financial Statements

     67   

 

ii



--------------------------------------------------------------------------------

4.8. [Reserved]

     67   

4.9. No Material Adverse Change

     67   

4.10. [Reserved]

     67   

4.11. Litigation

     67   

4.12. Payment of Taxes

     68   

4.13. Properties

     68   

4.14. Environmental Matters

     68   

4.15. Compliance with Laws and Agreements; No Defaults

     69   

4.16. [Reserved]

     69   

4.17. Governmental Regulation

     69   

4.18. Federal Reserve Regulations; Exchange Act

     69   

4.19. Employee Matters

     69   

4.20. Employee Benefit Plans

     69   

4.21. [Reserved]

     69   

4.22. Solvency

     69   

4.23. [Reserved]

     70   

4.24. [Reserved]

     70   

4.25. Disclosure

     70   

4.26. [Reserved]

     70   

4.27. PATRIOT Act

     70   

SECTION 5. AFFIRMATIVE COVENANTS

     70   

5.1. Financial Statements and Other Reports

     70   

5.2. Existence

     74   

5.3. Payment of Obligations

     74   

5.4. Maintenance of Properties

     74   

5.5. Insurance

     74   

5.6. Books and Records; Inspections

     75   

5.7. Lenders Meetings

     75   

5.8. Compliance with Laws

     76   

5.9. Environmental

     76   

5.10. Subsidiaries

     77   

5.11. Additional Material Real Estate Assets

     78   

5.12. [Reserved]

     78   

5.13. Further Assurances

     78   

5.14. Maintenance of Ratings

     78   

5.15. Post-Closing Matters

     78   

SECTION 6. NEGATIVE COVENANTS

     79   

6.1. Indebtedness

     79   

6.2. Liens

     82   

6.3. Restrictive Agreements

     84   

6.4. Restricted Payments

     85   

6.5. Restrictions on Non-Material Subsidiaries

     87   

6.6. Investments, Loans, Advances, Guarantees and Acquisitions

     88   

6.7. Asset Sales

     90   

6.8. Fundamental Changes

     93   

 

iii



--------------------------------------------------------------------------------

6.9. Disposal of Subsidiary Interests

     94   

6.10. Sales and Leaseback Transactions

     94   

6.11. Transactions with Affiliates

     94   

6.12. Conduct of Business

     95   

6.13. Permitted Activities of Holdings

     95   

6.14. Certain Payments of Indebtedness

     95   

6.15. Amendments of Organizational Documents

     96   

6.16. Net Settlement of Convertible Indebtedness

     96   

SECTION 7. GUARANTY

     97   

7.1. Guaranty of the Obligations

     97   

7.2. Contribution by Guarantors

     97   

7.3. Payment by Guarantors

     97   

7.4. Liability of Guarantors Absolute

     98   

7.5. Waivers by Guarantors

     100   

7.6. Guarantors’ Rights of Subrogation, Contribution, Etc.

     100   

7.7. Subordination of Other Obligations

     101   

7.8. Continuing Guaranty

     101   

7.9. Authority of Guarantors or Borrower

     101   

7.10. Financial Condition of Borrower

     102   

7.11. Bankruptcy, Etc.

     102   

7.12. Discharge of Guaranty Upon Sale of Guarantor

     102   

SECTION 8. EVENTS OF DEFAULT

     103   

8.1. Events of Default

     103   

SECTION 9. AGENTS

     105   

9.1. Appointment of Agents

     105   

9.2. Powers and Duties

     106   

9.3. General Immunity

     106   

9.4. Agents Entitled to Act as Lender

     108   

9.5. Lenders’ Representations, Warranties and Acknowledgment

     108   

9.6. Right to Indemnity

     109   

9.7. Successor Administrative Agent and Collateral Agent

     109   

9.8. Collateral Documents and Guaranty

     111   

9.9. Withholding Taxes

     114   

9.10. Administrative Agent May File Bankruptcy Disclosure and Proofs of Claim

     114   

SECTION 10. MISCELLANEOUS

     115   

10.1. Notices

     115   

10.2. Expenses

     117   

10.3. Indemnity

     117   

10.4. Set-Off

     119   

10.5. Amendments and Waivers

     119   

10.6. Successors and Assigns; Participations

     121   

10.7. Independence of Covenants

     127   

 

iv



--------------------------------------------------------------------------------

10.8. Survival of Representations, Warranties and Agreements

     127   

10.9. No Waiver; Remedies Cumulative

     127   

10.10. Marshalling; Payments Set Aside

     127   

10.11. Severability

     128   

10.12. Obligations Several; Independent Nature of Lenders’ Rights

     128   

10.13. Headings

     128   

10.14. APPLICABLE LAW

     128   

10.15. CONSENT TO JURISDICTION

     128   

10.16. WAIVER OF JURY TRIAL

     129   

10.17. Confidentiality

     130   

10.18. Usury Savings Clause

     130   

10.19. Effectiveness; Counterparts

     131   

10.20. PATRIOT Act

     131   

10.21. Electronic Execution of Assignments

     131   

10.22. No Fiduciary Duty

     131   

 

v



--------------------------------------------------------------------------------

APPENDICES:    A        Commitments    B    Notice Addresses

 

SCHEDULES:    1.1(a)    Fringe Land    1.1(b)    TBA/Vacant Parcels    3.1(a)   
Closing Date Credit Documents    3.1(d)(A)    Closing Date Mortgaged Properties
   3.1(d)(B)    Schedule B Properties    4.2    Equity Interests and Ownership
   4.13    Real Estate Assets    4.14    Disclosed Matters    5.15   
Post-Closing Matters    6.1    Certain Indebtedness    6.2    Certain Liens   
6.3    Certain Restrictive Agreements    6.6    Certain Investments EXHIBITS:   
A-1    Funding Notice    A-2    Conversion/Continuation Notice    B    Note    C
   Compliance Certificate    D    Assignment Agreement    E    Certificate re
Non-Bank Status    F    Closing Date Certificate    G    Counterpart Agreement
   H    Pledge and Security Agreement    I    Modified Dutch Auction Procedures
   J    Intercreditor Agreement    K    Incumbency Certificate

 

vi



--------------------------------------------------------------------------------

CREDIT AND GUARANTY AGREEMENT

This CREDIT AND GUARANTY AGREEMENT, dated as of May 22, 2013, is entered into by
and among J. C. PENNEY CORPORATION, INC., a Delaware corporation (“Borrower”),
J. C. PENNEY COMPANY, INC., a Delaware corporation (“Holdings”), CERTAIN
SUBSIDIARIES OF BORROWER, as Guarantors, the Lenders party hereto from time to
time, GOLDMAN SACHS BANK USA (“Goldman Sachs”), as Administrative Agent
(together with its permitted successors in such capacity, “Administrative
Agent”), as Collateral Agent (together with its permitted successor in such
capacity, “Collateral Agent”) and as Lead Arranger (in such capacity, the “Lead
Arranger”), Goldman Sachs, BARCLAYS BANK PLC (“Barclays”), J.P. MORGAN
SECURITIES LLC (“JPMorgan”), MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
(“MLPFS”), and UBS SECURITIES LLC (“UBSS”), as Joint Arrangers (in such
capacities, “Joint Arrangers”) and Joint Bookrunners, Barclays and MLPFS, as
Syndication Agents (in such capacities, “Syndication Agents”), and JPMorgan and
UBSS, as Documentation Agents (in such capacities, “Documentation Agents”).

RECITALS:

WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;

WHEREAS, Lenders have agreed to extend Loans to Borrower, in an aggregate
principal amount not to exceed $2,250,000,000, the proceeds of which will be
used either (a) (i) to obtain consents to the amendment of the 2023 Indenture,
and, if applicable, to finance the repurchase of all or a portion of the 2023
Debentures or (ii) to finance the satisfaction and discharge in full of the 2023
Debentures not repurchased, and (b) to fund the ongoing working capital
requirements and general corporate purpose of Borrower and its Subsidiaries;

WHEREAS, Borrower has agreed to secure all of its Obligations by granting to
Collateral Agent, for the benefit of Secured Parties, a Lien on substantially
all of its assets, including a pledge of all of the Equity Interests of certain
of its Subsidiaries; and

WHEREAS, Guarantors have agreed to guarantee the obligations of Borrower
hereunder and to secure their respective Obligations by granting to Collateral
Agent, for the benefit of Secured Parties, a Lien on substantially all of their
respective assets, including a pledge of all of the Equity Interests of certain
of their respective Subsidiaries (excluding Borrower).

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

SECTION 1. DEFINITIONS AND INTERPRETATION

1.1. Definitions. The following terms used herein, including in the preamble,
recitals, exhibits and schedules hereto, shall have the following meanings:

 

1



--------------------------------------------------------------------------------

“1994 Indenture” means the Indenture, dated as of April 1, 1994, between
Holdings and Bank of America National Trust and Savings Association, as amended
by a first supplemental indenture, dated as of January 27, 2002 between
Holdings. and U.S. Bank National Association, and a second supplemental
indenture, dated as of July 26, 2002, by and among Holdings, Borrower and U.S.
Bank National Association, as the same may be amended, restated, supplemented,
replaced or otherwise modified from time to time.

“2023 Indenture” means the Indenture, dated as of October 1, 1982 as
supplemented by the First Supplemental Indenture dated as of March 15, 1983, the
Second Supplemental Indenture dated as of May 1, 1984, the Third Supplemental
Indenture dated as of March 7, 1986, the Fourth Supplemental Indenture dated as
of June 7, 1991 and the Fifth Supplemental Indenture dated as of January 27,
2002 between the Borrower and U.S. Bank National Association (successor to Bank
of America National Trust and Savings Association), as Trustee.

“2023 Debentures” means the 7-1/8% Debentures due 2023 issued by Borrower
pursuant to the 2023 Indenture.

“ABL Credit Agreement” means that certain Amended and Restated Credit Agreement,
dated as of January 27, 2012, as further amended and restated as of February 8,
2013, among Holdings, Borrower, Purchasing, the ABL Lenders, JPMorgan Chase
Bank, N.A., as Administrative Agent, Wells Fargo Bank, National Association, as
LC Agent, and certain other Persons party thereto, as the same may be amended,
restated, supplemented, replaced or Refinanced.

“ABL Lender” means the lenders from time to time party to the ABL Credit
Agreement.

“ABL Priority Collateral” means the “ABL Priority Collateral” as defined in the
Intercreditor Agreement.

“Adjusted Eurodollar Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a Eurodollar Rate Loan, the rate per annum
obtained by dividing (i) (a) the rate per annum equal to the rate determined by
Administrative Agent to be the offered rate which appears on the page of the
Reuters Screen which displays an average British Bankers Association Interest
Settlement Rate (such page currently being LIBOR01 page) for deposits (for
delivery on the first day of such period) with a term equivalent to such period
in Dollars, determined as of approximately 11:00 a.m. (London, England time) on
such Interest Rate Determination Date, or (b) in the event the rate referenced
in the preceding clause (a) does not appear on such page or service or if such
page or service shall cease to be available, the rate per annum (rounded to the
nearest 1/100 of 1%) equal to the rate determined by Administrative Agent to be
the offered rate on such other page or other service which displays an average
British Bankers Association Interest Settlement Rate for deposits (for delivery
on the first day of such period) with a term equivalent to such period in
Dollars, determined as of approximately 11:00 a.m. (London, England time) on
such Interest Rate Determination Date, or (c) in the event the rates referenced
in the preceding clauses (a) and (b) are not available, the rate per annum
(rounded to the nearest 1/100 of 1%) equal to the offered quotation rate to
first class banks in the

 

2



--------------------------------------------------------------------------------

London interbank market by JPMorgan Chase Bank, N.A. for deposits (for delivery
on the first day of the relevant period) in Dollars of amounts in same day funds
comparable to the principal amount of the applicable Loan of Administrative
Agent, in its capacity as a Lender, for which the Adjusted Eurodollar Rate is
then being determined with maturities comparable to such period as of
approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, by (ii) an amount equal to (a) one minus (b) the Applicable
Reserve Requirement; provided, however, that notwithstanding the foregoing, the
Adjusted Eurodollar Rate shall at no time be less than 1.00% per annum.

“Administrative Agent” as defined in the preamble hereto.

“Affected Lender” as defined in Section 2.18(b).

“Affected Loans” as defined in Section 2.18(b).

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent” means each of (i) Administrative Agent, (ii) each Syndication Agent,
(iii) Collateral Agent, (iv) each Documentation Agent, (v) Lead Arranger,
(vi) each Joint Arranger, (vii) each Joint Bookrunner and (viii) any other
Person appointed under the Credit Documents to serve in an agent or similar
capacity, including, without limitation, any Auction Manager.

“Agent Affiliates” as defined in Section 10.1(b)(iii).

“Aggregate Amounts Due” as defined in Section 2.17.

“Aggregate Payments” as defined in Section 7.2.

“Agreed Values” as defined in Schedule 3.1(d)(A).

“Agreement” means this Credit and Guaranty Agreement, dated as of the date
hereof, as it may be amended, restated, supplemented or otherwise modified from
time to time.

“Applicable Margin” means, (i) with respect to Eurodollar Rate Loans, 5.00% per
annum, and (ii) with respect to Base Rate Loans, 4.00% per annum.

“Applicable Reserve Requirement” means, at any time, for any Eurodollar Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including any
basic marginal, special, supplemental, emergency or other reserves) are required
to be maintained by member banks of the United States Federal Reserve System (or
any successor thereto) with respect thereto against “Eurocurrency liabilities”
(as such term is defined in Regulation D) under regulations issued from time to
time by the Board of Governors or other applicable banking regulator. Without
limiting the effect of the foregoing, the Applicable Reserve Requirement shall
reflect any other reserves required to be maintained by such member banks with
respect to (i) any category of liabilities which includes deposits by reference
to which the applicable

 

3



--------------------------------------------------------------------------------

Adjusted Eurodollar Rate is to be determined, or (ii) any category of extensions
of credit or other assets which include Eurodollar Rate Loans. A Eurodollar Rate
Loan shall be deemed to constitute Eurocurrency liabilities and as such shall be
deemed subject to reserve requirements without benefits of credit for proration,
exceptions or offsets that may be available from time to time to the applicable
Lender. The rate of interest on Eurodollar Rate Loans shall be adjusted
automatically on and as of the effective date of any change in the Applicable
Reserve Requirement.

“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Credit Party provides to
Administrative Agent pursuant to any Credit Document or the transactions
contemplated therein which is distributed to Agents or Lenders by means of
electronic communications pursuant to Section 10.1(b).

“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, exclusive license (as licensor or
sublicensor), transfer or other disposition to, or any exchange of property
with, any Person (including the voluntary termination of a lease or other
contract for consideration), in one transaction or a series of transactions, of
all or any part of Holdings’ or any of its Subsidiaries’ businesses, assets or
properties of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, leased or licensed,
including the Equity Interests of any of Holdings’ Subsidiaries, other than
(i) inventory (or other assets) sold, leased or licensed out in the ordinary
course of business (excluding any such sales, leases or licenses out by
operations or divisions discontinued or to be discontinued), (ii) any
disposition (as defined in Section 6.7) permitted by Section 6.7 of or with
respect to assets (A) not constituting Collateral and (B) not required to become
Collateral pursuant to Schedule 5.15, (iii) any disposition (as defined in
Section 6.7) permitted by Section 6.7 of or with respect to assets which are
required to become Collateral pursuant to clause 6 of Schedule 5.15 (whether or
not such assets constitute Collateral at the time of such disposition), (iv) any
other disposition (as defined in Section 6.7) permitted by Section 6.7 other
than pursuant to clauses (m), (p), (s) or (u) (with respect to any termination
of a ground lease constituting Collateral or required to become Collateral
pursuant to Section 5.15) thereof, and (v) sales, leases or licenses out of
other assets for aggregate consideration of less than $5,000,000 in the
aggregate during any Fiscal Year.

“Assignment Agreement” means, as applicable, (a) an Assignment and Assumption
Agreement substantially in the form of Exhibit D, with such amendments or
modifications as may be approved by Administrative Agent or (b) a Borrower
Assignment Agreement.

“Assignment Effective Date” as defined in Section 10.6(b).

“Auction” as defined in Section 10.6(i)(i).

“Auction Manager” means (a) either Administrative Agent or Arranger, as
determined by Borrower, or any of their respective Affiliates or (b) any other
financial institution or advisor agreed by Borrower and Administrative Agent
(whether or not an Affiliate of

 

4



--------------------------------------------------------------------------------

Administrative Agent) to act as an arranger in connection with any repurchases
pursuant to Section 10.6(i).

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president, vice president (or the equivalent thereof), chief financial officer
or treasurer of such Person; provided that the secretary or assistant secretary
of such Person shall have delivered an incumbency certificate to Administrative
Agent as to the authority of such Authorized Officer.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(i) the Prime Rate in effect on such day, (ii) the Federal Funds Effective Rate
in effect on such day plus  1/2 of 1% and (iii) the sum of (a) the Adjusted
Eurodollar Rate (after giving effect to any Adjusted Eurodollar Rate “floor”)
that would be payable on such day for a Eurodollar Rate Loan with a one-month
interest period plus (b) the difference between the Applicable Margin for
Eurodollar Rate Loans and the Applicable Margin for Base Rate Loans; provided,
however, that notwithstanding the foregoing, the Base Rate shall at no time be
less than 2.00% per annum. Any change in the Base Rate due to a change in the
Prime Rate or the Federal Funds Effective Rate shall be effective on the
effective day of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively.

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

“Beneficiary” means each Agent and each Lender.

“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.

“Borrower” as defined in the preamble hereto.

“Borrower Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Annex C to Exhibit I, with such amendments or
modifications as may be approved by Administrative Agent.

“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted Eurodollar
Rate or any Eurodollar Rate Loans, the term “Business Day” means any day which
is a Business Day described in clause (i) and which is also a day for trading by
and between banks in Dollar deposits in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be

 

5



--------------------------------------------------------------------------------

classified and accounted for as capital leases on a balance sheet of such Person
under GAAP, and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP.

“Certificate re Non-Bank Status” means a certificate substantially in the form
of Exhibit E.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means, (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person other than Holdings or a
wholly owned Subsidiary of Holdings of any Equity Interest in Borrower; (b) the
acquisition of ownership, directly or indirectly, beneficially or of record, by
any Person or group (within the meaning of the Securities Exchange Act of 1934
and the rules of the Securities and Exchange Commission thereunder as in effect
on the Closing Date) other than any Permitted Holder or any retirement or
savings plan for employees of Holdings and its Subsidiaries, of Equity Interests
representing more than 42.5% of either the aggregate ordinary voting power or
the aggregate equity value represented by the issued and outstanding Equity
Interests in Holdings; (c) occupation of a majority of the seats (other than
vacant seats) on the board of directors of Holdings by Persons who were neither
(i) nominated by the board of directors of Holdings, or a committee thereof, nor
(ii) appointed by directors so nominated; or (d) the occurrence of any “change
of control” (or similar event, however denominated) under and as defined in any
indenture or other agreement or instrument evidencing, governing the rights of
the holders of or otherwise relating to any Material Indebtedness.
Notwithstanding the foregoing, the acquisition by a financial institution of
Equity Interests in Holdings acquired by such financial institution pursuant to
an underwriting arrangement in the ordinary course of its business shall not
constitute a “Change of Control”.

“Class” means (i) with respect to Lenders, Lenders having Loan Exposure, and
(ii) with respect to Loans, the Loans.

“Closing Date” means May 22, 2013.

“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit F.

“Closing Date Mortgaged Property” as defined in Section 3.1(d)(i).

 

6



--------------------------------------------------------------------------------

“Collateral” means, collectively, all of the real, personal and mixed property
(including Equity Interests) in which Liens are purported to be granted pursuant
to the Collateral Documents as security for the Obligations.

“Collateral Agent” as defined in the preamble hereto.

“Collateral Documents” means the Pledge and Security Agreement, the Mortgages,
the Intellectual Property Security Agreements, the Intercreditor Agreement, and
all other instruments, documents and agreements delivered by or on behalf of any
Credit Party pursuant to this Agreement or any of the other Credit Documents in
order to grant to Collateral Agent, for the benefit of Secured Parties, a Lien
on any real, personal or mixed property of that Credit Party as security for the
Obligations.

“Collateral Questionnaire” means a certificate in form reasonably satisfactory
to Collateral Agent that provides information with respect to the personal or
mixed property of each Credit Party.

“Commitment” means the commitment of a Lender to make or otherwise fund a Loan
and “Commitments” means such commitments of all Lenders in the aggregate. The
amount of each Lender’s Commitment, if any, is set forth on Appendix A or in the
applicable Assignment Agreement, subject to any adjustment or reduction pursuant
to the terms and conditions hereof. The aggregate amount of the Commitments as
of the Closing Date is $2,250,000,000.

“Commitment Letter” means the Commitment Letter, dated April 28, 2013, among
Goldman Sachs, Holdings and Borrower, as supplemented by each Joinder Letter
thereto, executed by Goldman Sachs, Holdings, Borrower and the applicable Joint
Arranger and Joint Bookrunner party thereto.

“Common Collateral” as defined in the Intercreditor Agreement.

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes).

“Consolidated Adjusted EBITDA” means, for any period, Consolidated Net Income
for such period (disregarding any non-cash charges or credits related to any
Plan, any non-qualified supplemental pension plan maintained, sponsored or
contributed to by Holdings or any ERISA Affiliate, or any Multiemployer Plan)
plus:

(a) without duplication and to the extent deducted in determining such
Consolidated Net Income, the sum of:

(i) consolidated interest expense for such period, plus

 

7



--------------------------------------------------------------------------------

(ii) consolidated financing costs associated with securitization programs for
such period, plus

(iii) consolidated income tax expense for such period, plus

(iv) all amounts attributable to depreciation and amortization for such period,
plus

(v) any extraordinary, unusual or non-recurring charges for such period, plus

(vi) any fees, expenses or charges related to any equity offering, permitted
acquisition or other investment, Asset Sale or other disposition, or incurrence
or refinancing of (or amendment or other modification to the documents
evidencing any) Indebtedness (in each case, whether or not successful or
consummated) permitted to be made or incurred hereunder, including fees,
expenses or charges relating to the Transactions, plus

(vii) any premium, make-whole or penalty payments that are required to be made
in connection with any prepayment of Indebtedness, plus

(viii) any non-cash charges for such period; provided that in the event Holdings
or any Subsidiary makes any cash payment in respect of any such non-cash charge,
such cash payment shall be deducted from Consolidated Adjusted EBITDA in the
period in which such payment is made, plus

(ix) the amount of cash restructuring charges and curtailments and modifications
to pension and post-retirement employee benefit plans incurred during such
period;

and minus:

(b) without duplication and to the extent included in determining such
Consolidated Net Income, the sum of:

(i) any extraordinary, unusual or non-recurring gains for such period, plus

(ii) non-cash gains for such period, plus

(iii) any gains resulting from repurchases of Loans pursuant to Section 10.6(i);

all determined on a consolidated basis in accordance with GAAP.

“Consolidated Capital Expenditures” means, for any period, with respect to
Holdings, the aggregate of all expenditures by Holdings and its consolidated
Subsidiaries for the acquisition or leasing (pursuant to Capital Lease
Obligations) of fixed or capital assets or

 

8



--------------------------------------------------------------------------------

additions to equipment (including replacements, capitalized repairs and
improvements during such period) that are required to be capitalized under GAAP
on a consolidated balance sheet of Holdings and its consolidated Subsidiaries;
provided, however, that Capital Expenditures for Holdings and its consolidated
Subsidiaries shall not include: (a) expenditures to the extent they are made
with proceeds of the issuance of Equity Interests of Holdings, (b) expenditures
with proceeds of insurance settlements, condemnation awards, eminent domain and
other settlements in respect of lost (including through eminent domain),
destroyed, damaged or condemned assets, equipment or other property,
(c) interest capitalized during such period to the extent included in
Consolidated Cash Interest Expense, (d) expenditures that are accounted for as
capital expenditures of Holdings or any consolidated Subsidiary and that
actually are (i) paid for by a third party (excluding Holdings or any
consolidated Subsidiary thereof) and for which neither Holdings nor any
Subsidiary has provided or is required to provide or incur, directly or
indirectly, any consideration or obligation to such third party or any other
Person (whether before, during or after such period) or (ii) contractually
required to be, and are, reimbursed to the Credit Parties in cash by a third
party (including landlords) during such period, (e) the book value of any asset
owned by Holdings or any of its consolidated Subsidiaries prior to or during
such period to the extent that such book value is included as a capital
expenditure during such period as a result of Holdings or such consolidated
Subsidiary reusing or beginning to reuse such asset during such period without a
corresponding expenditure actually having been made in such period, (f) the
purchase price of equipment purchased during such period to the extent the
consideration therefor consists of any combination of (i) used or surplus
equipment traded in at the time of such purchase and (ii) the proceeds of a sale
of used or surplus equipment made within 90 days of the time of such purchase,
in each case, in the ordinary course of business, and (g) expenditures to the
extent constituting any portion of the purchase price of an acquisition of, or
investment in, a business or line of business permitted under Section 6.6,
which, in accordance with GAAP, are or should be capitalized under GAAP.

“Consolidated Cash Interest Expense” means, for any period, Consolidated
Interest Expense during such period (excluding interest which is payable in
kind, but including all commissions, discounts and other fees and charges owed
with respect to letters of credit and bankers’ acceptance financing and net
costs under Swap Agreements entered into to hedge interest rates to the extent
such net costs are allocable to such period in accordance with GAAP (for
purposes of clarification, excluding fees and expenses paid in connection with
the establishment of this Agreement)), all determined on a consolidated basis in
accordance with GAAP.

“Consolidated Current Assets” means, as at any date of determination, the total
assets of a Person and its Subsidiaries on a consolidated basis that may
properly be classified as current assets in conformity with GAAP, excluding cash
and Permitted Investments.

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of a Person and its Subsidiaries on a consolidated basis that
may properly be classified as current liabilities in conformity with GAAP,
excluding the current portion of long term debt.

“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
equal to:

 

9



--------------------------------------------------------------------------------

(a) the sum, without duplication, of the amounts for such period of

(i) Consolidated Net Income, plus,

(ii) to the extent reducing Consolidated Net Income, the sum, without
duplication, of amounts for non-cash charges, including for depreciation and
amortization (excluding any such non-cash charge to the extent that it
represents an accrual or reserve for potential cash charge in any future period
or amortization of a prepaid cash gain that was paid in a prior period), plus

(iii) the Consolidated Working Capital Adjustment;

minus:

(b) non-cash gains increasing Consolidated Net Income for such period;

minus:

(c) the sum, without duplication and to the extent not included in the
determination of Consolidated Net Income, of the amounts for such period paid
from Internally Generated Cash of:

(i) scheduled repayments and mandatory prepayments of Indebtedness for borrowed
money (excluding repayments or prepayments of any revolving credit facility,
unless there is an equivalent permanent reduction in commitments thereunder) and
scheduled repayments and mandatory prepayments of Capital Lease Obligations
(excluding any interest expense portion thereof), plus

(ii) Consolidated Capital Expenditures, plus

(iii) payments in respect of long-term liabilities other than Indebtedness, plus

(iv) investments and acquisitions permitted to be made under Section 6.6, plus

(v) Restricted Payments made pursuant to clauses (i), (j), (k) or (l) of
Section 6.4, plus

(vi) the aggregate amount of all other operating expenditures, plus

(vii) the aggregate amount of fees, expenses and charges related to any equity
offering, permitted acquisition or other investment, Asset Sale or other
disposition, or incurrence or refinancing of (or amendment or other modification
to the documents evidencing any) Indebtedness (in each case, whether or not
successful or consummated) permitted to be made or incurred hereunder, including
fees, expenses and charges relating to the Transactions, plus

 

10



--------------------------------------------------------------------------------

(viii) the aggregate amount of any premium, make-whole or penalty payments that
are required to be made in connection with any prepayment of Indebtedness.

“Consolidated Fixed Charges” means, for any period, without duplication, the sum
of (a) Consolidated Cash Interest Expense for such period, (b) the aggregate
amount of scheduled principal payments during such period in respect of
Long-Term Indebtedness (including Capital Lease Obligation payments) of Holdings
and its consolidated Subsidiaries (but excluding (i) payments made by Holdings
or any Subsidiary to Holdings or a Subsidiary, (ii) payments of principal to the
extent made with the proceeds of Long-Term Indebtedness or the proceeds of any
issuance or sale of Equity Interests in Holdings, in each case incurred, issued
or sold, as applicable, to refinance such principal, (iii) repayments of
principal of the loans under the ABL Credit Agreement and (iv) payment of
Borrower’s 9% notes due August 2012), (c) the aggregate amount of principal
payments paid in cash during such period (other than scheduled principal
payments and other than (i) payments made by Holdings or any Subsidiary to
Holdings or a Subsidiary, (ii) payments of principal to the extent made with the
proceeds of Long-Term Indebtedness incurred to refinance such principal and
(iii) repayments of principal of the loans under the ABL Credit Agreement made
during such period) in respect of Long-Term Indebtedness (including Capital
Lease Obligation payments) of Holdings and the Subsidiaries, to the extent that
such payments reduced any scheduled principal payments that would have become
due within one year after the date of the applicable payment, and (d) regular
scheduled dividends paid in cash in respect of the common stock of Holdings and
scheduled mandatory Restricted Payments paid in cash.

“Consolidated Interest Expense” means, for any period, the interest expense
(including imputed interest expense in respect of Capital Lease Obligations) of
Holdings and the Subsidiaries for such period, including any interest that is
capitalized rather than expensed for such period.

“Consolidated Net Income” means, for any period, the net income or loss of
Holdings and the Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income
(or loss) of any Person (other than Holdings) in which any other Person (other
than Holdings or any Subsidiary or any director holding qualifying shares in
compliance with applicable law) owns an Equity Interest, except to the extent of
the amount of dividends or other distributions actually paid to Holdings or any
of the Subsidiaries during such period, and (b) the income or loss of any Person
accrued prior to the date it becomes a Subsidiary or is merged into or
consolidated with Holdings or any Subsidiary or the date that such Person’s
assets are acquired by Holdings or any Subsidiary.

“Consolidated Total Debt” means, as at any date of determination, (a) the
aggregate stated balance sheet amount of all Indebtedness of Holdings and its
Subsidiaries (or, if higher, the par value or stated face amount outstanding of
all such Indebtedness (other than zero coupon Indebtedness)) determined on a
consolidated basis in accordance with GAAP, minus (b) the aggregate stated
balance sheet amount of cash and cash equivalents (in each case, free and clear
of all Liens, other than Permitted Encumbrances and Liens permitted under
Section 6.2(a) or 6.2(m)) in excess of the Operating Cash Threshold.

 

11



--------------------------------------------------------------------------------

“Consolidated Working Capital” means, as at any date of determination, the
excess of Consolidated Current Assets of Holdings and its Subsidiaries over
Consolidated Current Liabilities of Holdings and its Subsidiaries.

“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period. In
calculating the Consolidated Working Capital Adjustment there shall be excluded
the effect of reclassification during such period of current assets to long term
assets and current liabilities to long term liabilities and the effect of any
acquisition of all or substantially all of the assets of, all of the Equity
Interests of, or a business line or unit or a division of any Person during such
period; provided that there shall be included with respect to any such
acquisition during such period an amount (which may be a negative number) by
which the Consolidated Working Capital acquired in such acquisition as at the
time of such acquisition exceeds (or is less than) Consolidated Working Capital
at the end of such period.

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

“Contributing Guarantors” as defined in Section 7.2.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit G delivered by a Credit Party pursuant to Section 5.10.

“Credit Date” means the date of a Credit Extension.

“Credit Document” means any of this Agreement, the Notes, if any, the Collateral
Documents, and any other documents, certificates, instruments or agreements
executed and delivered by or on behalf of a Credit Party for the benefit of any
Agent or any Lender in connection herewith on or after the date hereof that
specifically identifies itself as a “Credit Document”.

“Credit Extension” means the making of a Loan.

 

12



--------------------------------------------------------------------------------

“Credit Party” means each Person (other than any Agent or any Lender or any
other representative thereof) from time to time party to a Credit Document.

“Credit Rating” means, in the case of Moody’s, the “Corporate Family Rating” (or
its equivalent) assigned by Moody’s to Holdings and, in the case of S&P, the
“Issuer Credit Rating” assigned by S&P to Borrower.

“Customary Mandatory Prepayment Terms” means, in respect of any Indebtedness,
terms requiring any obligor in respect of such Indebtedness to Pay (or offer to
Pay) such Indebtedness (a) in the event of a “change in control” (or similar
event) and (b) in the event of an “asset sale” (or similar event, including
condemnation or casualty), provided that such mandatory Payment (or offer to
Pay) (i) can be avoided pursuant to customary reinvestment rights (it being
understood that the terms of such Indebtedness may include additional customary
means of avoiding the applicable Payment) and (ii) shall not apply to the sale
or disposition of Collateral unless the Payment (or offer to Pay) may be avoided
through reinvestment or prepayment of the Obligations. Holdings or Borrower may
provide a certificate of a Financial Officer to the effect that the terms of any
reinvestment rights or other means of avoiding the applicable Payment referred
to in clause (b)(i) above are customary, and such determination shall be
conclusive unless Administrative Agent shall have objected to such determination
within five Business Days following its receipt of such certificate and the
draft documentation governing such Indebtedness.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

“Defaulting Lender” means subject to Section 2.22(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies Administrative Agent and Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (which conditions precedent, together with the applicable default, if
any, shall be specifically identified in such writing) has not been satisfied,
or (ii) pay to Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within two Business Days of the date when
due, (b) has notified Borrower or Administrative Agent in writing that it does
not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lenders’ obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with the applicable default, if
any, shall be specifically identified in such writing or public statement)
cannot be satisfied), (c) has failed, within three Business Days after written
request by Administrative Agent or Borrower, to confirm in writing to
Administrative Agent and Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon

 

13



--------------------------------------------------------------------------------

receipt of such written confirmation by Administrative Agent and Borrower), or
(d) Administrative Agent has received notification that such Lender is, or has a
direct or indirect parent company that is, (i) insolvent, or is generally unable
to pay its debts as they become due, or admits in writing its inability to pay
its debts as they become due, or makes a general assignment for the benefit of
its creditors or (ii) the subject of a bankruptcy, insolvency, reorganization,
liquidation or similar proceeding, or a receiver, trustee, conservator,
intervenor or sequestrator or the like has been appointed for such Lender or its
direct or indirect parent company, or such Lender or its direct or indirect
parent company has taken any action in furtherance of or indicating its consent
to or acquiescence in any such proceeding or appointment; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

“Deposit Account” means any “deposit account”, within the meaning of Article 9
of the UCC, of any Credit Party.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 4.14.

“Disqualified Equity Interests” means any Equity Interest that by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable, either mandatorily or at the option of the holder thereof), or
upon the happening of any event or condition: (a) matures or is mandatorily
Payable (other than solely for Equity Interests that do not constitute
Disqualified Equity Interests and cash in lieu of fractional shares of such
Equity Interests), whether pursuant to a sinking fund obligation or otherwise,
prior to the date that is 90 days after the Latest Maturity Date (measured as of
the time that such Equity Interest is issued); (b) is convertible or
exchangeable at the option of the holder thereof for Indebtedness or Equity
Interests (other than solely for Equity Interests that do not constitute
Disqualified Equity Interests and cash in lieu of fractional shares of such
Equity Interests), prior to the date that is 90 days after the Latest Maturity
Date (measured as of the time that such Equity Interest is issued); or (c) is
Payable or is required to be Paid (other than solely for Equity Interests that
do not constitute Disqualified Equity Interests and cash in lieu of fractional
shares of such Equity Interests) by Holdings or any of its Affiliates, in whole
or in part, at the option of the holder thereof, prior to the date that is 90
days after the Latest Maturity Date (measured as of the time that such Equity
Interest is issued); provided that clauses (a) and (c) hereto (other than the
exclusions set forth therein) shall not apply to any requirement of mandatory
Payment that is contingent upon an asset disposition (or similar event,
including condemnation or casualty), the incurrence of Indebtedness or a “change
of control” if such mandatory Payment can be avoided through Payment of Loans or
through investments by Holdings or any of its Subsidiaries in assets to be used
in their businesses or if such mandatory Payment is contingent upon prior
payment in full of the Obligations, and provided, further, that Equity Interests
issued to any employee benefit plan, or by any such plan to any employees of
Holdings or any of its

 

14



--------------------------------------------------------------------------------

Subsidiaries, shall not constitute Disqualified Equity Interests solely because
they may be required to be Paid in order to satisfy applicable statutory or
regulatory obligations.

“Documentation Agent” as defined in the preamble hereto.

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any state thereof or the District of Columbia.

“Eligible Assignee” means any Person other than a natural Person that is (i) a
Lender, an affiliate of any Lender or a Related Fund (any two or more Related
Funds being treated as a single Eligible Assignee for all purposes hereof), or
(ii) a commercial bank, insurance company, investment or mutual fund or other
entity that is an “accredited investor” (as defined in Regulation D under the
Securities Act) and which extends credit or buys loans in the ordinary course of
business; provided, no Defaulting Lender, Credit Party or Affiliate of a Credit
Party shall be an Eligible Assignee (except for purposes of assignments to
Borrower pursuant to Section 10.6(i)).

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed to by, Holdings, any of its Subsidiaries or
any of their respective ERISA Affiliates.

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
legally enforceable directive (conditional or otherwise), by any Governmental
Authority or any other Person, arising (i) pursuant to or in connection with any
actual or alleged violation of any Environmental Law; (ii) in connection with
the presence of any Hazardous Material or Hazardous Materials Activity; or
(iii) in connection with any actual or alleged damage, injury, threat or harm to
natural resources, the environment, or as relates to exposure to Hazardous
Materials, human health or safety.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Holdings or any Subsidiary directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

15



--------------------------------------------------------------------------------

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the final rules and regulations promulgated thereunder,
as from time to time in effect.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Holdings, is treated as a single employer under
Section 414(b) or (c) of the Internal Revenue Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Internal Revenue Code, is treated as
a single employer under Section 414 of the Internal Revenue Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) a failure by any Plan
to satisfy the minimum funding standard (as defined in Section 412 of the
Internal Revenue Code or Section 302 of ERISA) applicable to such Plan, whether
or not waived; (c) the filing pursuant to Section 412(c) of the Internal Revenue
Code or Section 302(c) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Plan; (d) a determination that any Plan is,
or is expected to be, in “at-risk” status (as defined in Section 303(i)(4) of
ERISA or Section 430(i)(4) of the Internal Revenue Code); (e) the incurrence by
Holdings or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan; (f) the receipt by Holdings or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or Plans (other than a termination initiated
by Holdings or an ERISA Affiliate) or to appoint a trustee to administer any
Plan; (g) the incurrence by Holdings or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan or the withdrawal from a Plan subject to Section 4063 of
ERISA during a plan year in which such entity was a “substantial employer” (as
defined in Section 4001(a)(2) of ERISA); (h) the receipt by Holdings or any
ERISA Affiliate from any Multiemployer Plan of any notice concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA or in “endangered” or “critical” status (within the meaning of
Section 432 of the Internal Revenue Code or Section 305 of ERISA); (i) the
occurrence of a non-exempt “prohibited transaction” (as defined in Section 4975
of the Internal Revenue Code or Section 406 of ERISA) with respect to which
Holdings or any ERISA Affiliate is a “disqualified person” (within the meaning
of Section 4975 of the Internal Revenue Code) or a “party in interest” (within
the meaning of Section 406 of ERISA) or could otherwise be liable; or (j) the
imposition of a Lien upon the assets of Holdings or any ERISA Affiliate pursuant
to the Internal Revenue Code or ERISA with respect to any Plan; or (k) the
disqualification by the Internal Revenue Service of any Plan (or any other
Employee Benefit Plan intended to be qualified under Section 401(a) of the
Internal Revenue Code) under Section 401(a) of the Internal Revenue Code.

 

16



--------------------------------------------------------------------------------

“Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted Eurodollar Rate.

“Event of Default” means each of the conditions or events set forth in
Section 8.1.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

“Excluded Subsidiary” means, at any date, any Realty Company that is not a
Material Subsidiary as of such date and any Fringe Land Joint Venture. For
purposes of determining whether a Realty Company is a Material Subsidiary, the
computations required by the definition of the term “Material Subsidiary” shall
be made including the assets of all Excluded Subsidiaries.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.23) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.20, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.20(c), and (d) any U.S. federal withholding Taxes
imposed under FATCA.

“Existing Class” as defined in Section 2.25(a).

“Existing Loans” as defined in Section 2.25(b).

“Extended Maturity Date” as defined in Section 2.25(a).

“Extended Loans” as defined in Section 2.25(b).

“Extension” as defined in Section 2.25(a).

“Extension Amendment” as defined in Section 2.25(f).

“Extension Offer” as defined in Section 2.25(a).

 

17



--------------------------------------------------------------------------------

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by Holdings or any of its Subsidiaries or any of their
respective predecessors or Affiliates.

“Fair Share” as defined in Section 7.2.

“Fair Share Contribution Amount” as defined in Section 7.2.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

“Federal Funds Effective Rate” means for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided, (i) if such day is not a Business Day, the
Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate charged to Administrative Agent on such day on such
transactions as determined by Administrative Agent.

“Financial Officer” means the chief financial officer, principal accounting
officer, vice president-chief accountant, treasurer, assistant treasurer or
controller of Holdings or Borrower.

“Financial Plan” as defined in Section 5.1(h).

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than any Permitted Lien.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of Holdings and its Subsidiaries ending on
the Saturday closest to January 31 of each calendar year.

“Fitch” means Fitch, Inc.

“Fixed Charge Coverage Ratio” means, for any Test Period, the ratio, determined
as of the end of such Test Period, of (a) Consolidated Adjusted EBITDA for such
Test Period minus (i) Consolidated Capital Expenditures paid in cash by Holdings
and its consolidated Subsidiaries during such Test Period (other than those
financed with Long-Term Indebtedness (other than Loans) or with the proceeds of
Sale/Leaseback Transactions entered into in accordance with Section 6.10, in
each case to the extent such Indebtedness or Sale/Leaseback Transaction is
incurred or consummated in connection with and for the specific

 

18



--------------------------------------------------------------------------------

purpose of financing such Consolidated Capital Expenditure) and (ii) the
aggregate amount of income Taxes paid in cash by Holdings and its consolidated
Subsidiaries during such Test Period, to (b) Consolidated Fixed Charges for such
Test Period.

“Flood Hazard Property” means any Real Estate Asset subject to a mortgage in
favor of Collateral Agent, for the benefit of Secured Parties, and located in an
area designated by the Federal Emergency Management Agency as having special
flood or mud slide hazards.

“Flood Certificate” means a “Standard Flood Hazard Determination Form” of the
Federal Emergency Management Agency and any successor Governmental Authority
performing a similar function.

“Flood Program” means the National Flood Insurance Program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994
and the Flood Insurance Reform Act of 2004, in each case as amended from time to
time, and any successor statutes.

“Flood Zone” means areas having special flood hazards as described in the
National Flood Insurance Act of 1968, as amended from time to time, and any
successor statute.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Fringe Land” means the vacant land described on Schedule 1.1(a).

“Fringe Land Joint Venture” means any Person(s) into which Borrower invests the
Fringe Land (or any portion thereof) in connection with the formation of a joint
venture for the purpose of developing such land.

“Funding Guarantors” as defined in Section 7.2.

“Funding Notice” means a notice substantially in the form of Exhibit A-1.

“GAAP” means, subject to the provisions of Section 1.2, United States generally
accepted accounting principles in effect as of the date of determination
thereof.

“Goldman Sachs” as defined in the preamble hereto.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

“Grantor” as defined in the Pledge and Security Agreement.

 

19



--------------------------------------------------------------------------------

“guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term guarantee shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any
guarantee at any time shall be deemed to be (i) an amount equal to the stated or
determinable amount at such time of the related primary obligation, or portion
thereof, in respect of which such guarantee is made or (ii) if the amount of
such primary obligation is not stated or determinable at such time, the amount
of the guarantee shall be such guarantor’s maximum reasonably anticipated
liability in respect thereof; provided that, if the terms of such guarantee
limit the amount for which such guarantor may be liable thereunder to a maximum
stated or determinable amount, the amount of such guarantee shall not in any
event exceed such maximum stated or determinable amount.

“Guaranteed Obligations” as defined in Section 7.1.

“Guarantor” means each of (i) Holdings, (ii) each wholly-owned Domestic
Subsidiary of Borrower that is a Material Subsidiary, (iii) each wholly-owned
Domestic Subsidiary of Borrower that is a Non-Material Subsidiary and is
required to satisfy the requirements of Section 5.10 in order for the Credit
Parties to remain in compliance with the provisions of Section 6.5, (iv) each
Subsidiary that guarantees or is a borrower with respect to the obligations
under the ABL Credit Agreement, and (v) any Subsidiary of Holdings that is
designated by Borrower to become a party to this Agreement and the applicable
Collateral Documents for the purpose of granting a security interest in such
Subsidiary’s Collateral, provided that Borrower shall cause the requirements of
Section 5.10(a) to be satisfied with respect to such Subsidiary immediately upon
such Subsidiary becoming a Guarantor. Notwithstanding anything contained in this
Agreement to the contrary, under no circumstances shall a Foreign Subsidiary, or
any Domestic Subsidiary substantially all of the assets of which consist of
Equity Interests in one or more Foreign Subsidiaries, be considered or required
to become a Guarantor under this Agreement unless either (x) such Foreign
Subsidiary or Domestic Subsidiary guarantees or is a borrower with respect to
the obligations under the ABL Credit Agreement or (y) Borrower so agrees.

“Guarantor Subsidiary” means each Guarantor other than Holdings.

“Guaranty” means the guaranty of each Guarantor set forth in Section 7.

“Hazardous Materials” means all explosive or radioactive materials, substances
or wastes and all hazardous or toxic materials, substances, wastes or other
pollutants, including

 

20



--------------------------------------------------------------------------------

petroleum or petroleum distillates or by-products, asbestos or asbestos
containing materials, polychlorinated biphenyls, radon gas, infectious or
medical wastes and all other materials, substances or wastes of any nature
regulated as hazardous, toxic, a pollutant, a contaminant, or words of similar
import pursuant to any Environmental Law.

“Hazardous Materials Activity” means any past or current activity, event or
occurrence conducted by Holdings or any of its Subsidiaries involving any
Hazardous Materials, including the use, manufacture, possession, storage,
holding, presence, existence, location, Release, threatened Release, discharge,
placement, generation, transportation, processing, construction, treatment,
abatement, removal, remediation, disposal, disposition or handling of any
Hazardous Materials, and any corrective action or response action with respect
to any of the foregoing.

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

“Historical Financial Statements” means as of the Closing Date, the audited
financial statements of Holdings and its Subsidiaries, for the immediately
preceding three Fiscal Years, consisting of balance sheets and the related
consolidated statements of income, stockholders’ equity and cash flows for such
Fiscal Years.

“Holdings” as defined in the preamble hereto.

“Increased Amount Date” as defined in Section 2.24.

“Increased-Cost Lender” as defined in Section 2.23.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding (i) accounts
payable incurred in the ordinary course of business, (ii) any earn-out
obligation contingent upon performance of an acquired business, except to the
extent such obligation would be required to be reflected on a consolidated
balance sheet of Holdings prepared in accordance with GAAP and (iii) accruals
for payroll and other liabilities accrued in the ordinary course of business),
(e) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed (provided that with respect to
Indebtedness that is nonrecourse to the credit of that Person, such Indebtedness
shall be taken into account only to the extent of the lesser of (x) the fair
market value of the asset(s) subject to such Lien and (y) the amount of
Indebtedness secured), (f) all guarantees by such Person of Indebtedness of
others, (g) all Capital Lease Obligations of such Person, (h) all obligations,
contingent or otherwise, of such Person as

 

21



--------------------------------------------------------------------------------

an account party in respect of letters of credit and letters of guaranty,
(i) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances, (j) all Off-Balance Sheet Liabilities and (k) Disqualified
Equity Interests. The Indebtedness of any Person shall include the Indebtedness
of any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor. For the avoidance of doubt, any preferred Equity Interests (other than
any Disqualified Equity Interests) of any Person that are convertible into
common Equity Interests (other than any Disqualified Equity Interests) of such
Person shall not constitute Indebtedness of such Person. For the avoidance of
doubt, obligations in respect of Swap Agreements shall not constitute
Indebtedness.

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims, actions, judgments, suits, costs (including the costs of any
investigation, study, sampling, testing, abatement, cleanup, removal,
remediation or other response action necessary to remove, remediate, clean up or
abate any Hazardous Materials), expenses and disbursements of any kind or nature
whatsoever (including the reasonable fees and disbursements of one counsel for
all Indemnitees taken as a whole and, if reasonably necessary, a single local
counsel for all Indemnitees taken as a whole in each relevant material
jurisdiction and, solely in the case of a conflict of interest, one additional
counsel in each relevant jurisdiction to each group of affected Indemnitees
similarly situated taken as a whole, in connection with any investigative,
administrative or judicial proceeding or hearing commenced or threatened by any
Person, whether or not any such Indemnitee shall be designated as a party or a
potential party thereto, and any fees or expenses incurred by Indemnitees in
enforcing this indemnity), whether direct, indirect, special or consequential
and whether based on any federal, state or foreign laws, statutes, rules or
regulations (including securities and commercial laws, statutes, rules or
regulations and Environmental Laws), on common law or equitable cause or on
contract or otherwise, that may be imposed on, incurred by, or asserted against
any such Indemnitee, in any manner relating to or arising out of (i) this
Agreement or the other Credit Documents or the transactions contemplated hereby
or thereby (including the Lenders’ agreement to make Credit Extensions, the
syndication of the credit facilities provided for herein or the use or intended
use of the proceeds thereof, any amendments, waivers or consents with respect to
any provision of this Agreement or any of the other Credit Documents, or any
enforcement of any of the Credit Documents (including any sale of, collection
from, or other realization upon any of the Collateral or the enforcement of the
Guaranty)); (ii) the Commitment Letter (and any related fee letter); or
(iii) any Environmental Claim, and Environmental Liabilities or any Hazardous
Materials Activity relating to or arising from, directly or indirectly, any past
or present activity, operation, land ownership, or practice of Holdings or any
of its Subsidiaries.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes.

“Indemnitee” as defined in Section 10.3(a).

“Installment” as defined in Section 2.12.

 

22



--------------------------------------------------------------------------------

“Intellectual Property” as defined in the Pledge and Security Agreement.

“Intellectual Property Asset” means, at the time of determination, any interest
(fee, license or otherwise) then owned by any Credit Party in any Intellectual
Property.

“Intellectual Property Security Agreements” has the meaning assigned to that
term in the Pledge and Security Agreement.

“Intercreditor Agreement” means an intercreditor agreement substantially in the
form of Exhibit J.

“Interest Payment Date” means with respect to (i) any Loan that is a Base Rate
Loan, the last Business Day of March, June, September and December of each year,
commencing on the first such date to occur after the Closing Date and the final
maturity date of such Loan; and (ii) any Loan that is a Eurodollar Rate Loan,
the last day of each Interest Period applicable to such Loan; provided, in the
case of each Interest Period of longer than three months “Interest Payment Date”
shall also include each date that is three months, or an integral multiple
thereof, after the commencement of such Interest Period.

“Interest Period” means, in connection with a Eurodollar Rate Loan, an interest
period of one, two, three or six-months, as selected by Borrower in the
applicable Funding Notice or Conversion/Continuation Notice, (i) initially,
commencing on the Credit Date or Conversion/Continuation Date thereof, as the
case may be; and (ii) thereafter, commencing on the day on which the immediately
preceding Interest Period expires; provided, (a) if an Interest Period would
otherwise expire on a day that is not a Business Day, such Interest Period shall
expire on the next succeeding Business Day unless no further Business Day occurs
in such month, in which case such Interest Period shall expire on the
immediately preceding Business Day; (b) any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall, subject to clause (c), of this definition, end on the last
Business Day of a calendar month; and (c) no Interest Period with respect to any
portion of any Class of Loans shall extend beyond such Class’s Maturity Date.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

“Internally Generated Cash” means, with respect to any period, any cash of
Holdings or any Subsidiary generated during such period, excluding Net Asset
Sale Proceeds, Net Insurance/Condemnation Proceeds and any cash that is
generated from an incurrence of Indebtedness, an issuance of Equity Interests or
a capital contribution.

“JC Penney Properties” means J. C. Penney Properties, Inc., a Delaware
corporation.

 

23



--------------------------------------------------------------------------------

“JCP Real Estate Holdings” means JCP Real Estate Holdings, Inc., a Delaware
corporation.

“Joint Bookrunners” as defined in the preamble hereto.

“Joint Arrangers” as defined in the preamble hereto.

“Key Q1 Information” as defined in the Commitment Letter.

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
in each case as extended in accordance with this Agreement from time to time.

“Lead Arranger” as defined in the preamble hereto.

“Leasehold Property” means any leasehold interest of any Credit Party as lessee
under any lease of real property.

“Lender” means each financial institution listed on the signature pages hereto
as a Lender, and any other Person that becomes a party hereto pursuant to an
Assignment Agreement.

“Lender Presentation” as defined in the Commitment Letter.

“Lien” means with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Loan” means a Loan made by a Lender to Borrower pursuant to Section 2.1(a).

“Loan Exposure” means, with respect to any Lender, as of any date of
determination, the sum of (i) the outstanding principal amount of the Loans of
such Lender and (ii) the outstanding principal amount of such Lender’s unfunded
Commitment which has not expired or terminated in accordance with the terms of
this Agreement; provided, at any time prior to the making of any Loan, the Loan
Exposure of any Lender shall be equal to such Lender’s Commitment.

“Long-Term Indebtedness” means any Indebtedness that, in accordance with GAAP,
constitutes (or, when incurred, constituted) a long-term liability.

“Margin Stock” as defined in Regulation U.

“Marketing Materials” as defined in the Commitment Letter.

“Material Adverse Effect” means (a) a materially adverse effect on the business,
assets, operations or condition of Holdings and its Subsidiaries, taken as a
whole, (b) a material

 

24



--------------------------------------------------------------------------------

impairment of the ability of the Credit Parties to perform their payment
obligations under the Credit Documents or (c) a material impairment of the
rights of or benefits available to the Lenders or Administrative Agent under any
Credit Document (other than any such impairment of rights or benefits that is
primarily attributable to (i) action taken by one or more Lenders or
Administrative Agent (excluding any action against one or more Lenders or
Administrative Agent taken by Holdings, Borrower, their respective subsidiaries
or their respective affiliates) or (ii) circumstances that are unrelated to
Holdings, Borrower, their respective Subsidiaries or their respective
Affiliates).

“Material Indebtedness” means Indebtedness (other than the Loans hereunder), or
obligations in respect of one or more Swap Agreements, of any one or more of
Holdings and its Subsidiaries in an aggregate principal amount exceeding
$100,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of Holdings or any Subsidiary in respect of any Swap
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that Holdings or such Subsidiary would be required to
pay if such Swap Agreement were terminated at such time.

“Material Real Estate Asset” means (a) any Real Estate Asset fee-owned by
Borrower or any Subsidiary that is a Guarantor having a fair market value equal
to or greater than $2,000,000 as of the Closing Date based on the Agreed Values
or, if acquired after the Closing Date, as of the date of the acquisition
thereof and (b) any ground Leasehold Property leased by Borrower or any
Subsidiary that is a Guarantor having a fair market value equal to or greater
than $2,000,000 as of the Closing Date based on the Agreed Values or, if
acquired after the Closing Date, as of the date of the acquisition thereof; in
each case, other than (i) the Fringe Land, and (ii) any Real Estate Asset
(A) located outside of one of the states of the United States of America or the
District of Columbia, (B) owned or ground leased directly by Borrower
constituting a part of any store, warehouse or distribution center if such Real
Estate Asset has a net book value above 0.25% of Stockholders’ Equity (as
determined as of the Closing Date with respect to Real Estate Assets owned as of
the Closing Date, and in all other cases as determined at the time of such
acquisition in accordance with the 1994 Indenture), (C) if any mortgage, pledge
and/or security interest of or in such Real Estate Asset (1) is prohibited or
restricted by applicable law (with no requirement to obtain the consent of any
Governmental Authority), (2) would require a consent, approval, or other
authorization of a landlord or other third party if such consent, approval or
other authorization cannot be obtained after Borrower’s use of commercially
reasonable efforts, or (3) could result in material adverse tax consequences
(other than payment of mortgage tax, transfer tax or similar taxes related to
real property collateral), or (D) where the cost of obtaining any mortgage,
pledge and/or security interest of or in such Real Estate Asset would exceed the
practical benefit to the Lenders afforded thereby (as reasonably determined by
the Borrower and the Administrative Agent).

“Material Subsidiary” means, at any date of determination, any Subsidiary of
Holdings that had, as of the date of the most recent financial statements
delivered pursuant to Section 5.1, Net Tangible Assets representing more than 3%
(or in the case of JCP Realty, Inc. and its Subsidiaries, 5%) of the total Net
Tangible Assets of Holdings and its Subsidiaries.

 

25



--------------------------------------------------------------------------------

“Maturity Date” means, except to the extent extended pursuant to Section 2.25,
the earlier of (a) the five (5) year anniversary of the Closing Date, and
(b) the date on which all Loans shall become due and payable in full hereunder,
whether by acceleration or otherwise.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means a Mortgage in form and substance reasonably satisfactory to
Collateral Agent, as it may be amended, restated, supplemented or otherwise
modified from time to time.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA maintained, sponsored or contributed to by Holdings or any ERISA
Affiliate.

“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.

“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to: (i) cash payments (including any cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) received by Holdings or any of its Subsidiaries from such
Asset Sale, minus (ii) any bona fide direct costs incurred in connection with
such Asset Sale, including (a) income or gains taxes payable by the seller as a
result of any gain recognized in connection with such Asset Sale, (b) payment of
the outstanding principal amount of, premium or penalty, if any, and interest on
any Indebtedness (other than the Loans) that is secured by a Lien on the stock
or assets in question and that is required to be repaid under the terms thereof
as a result of such Asset Sale and (c) a reasonable reserve for any
indemnification payments (fixed or contingent) attributable to seller’s
indemnities and representations and warranties to purchaser in respect of such
Asset Sale undertaken by Holdings or any of its Subsidiaries in connection with
such Asset Sale; provided that upon release of any such reserve to Holdings or
any of its Subsidiaries, the amount released shall be considered Net Asset Sale
Proceeds.

“Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any cash
payments or proceeds received by Holdings or any of its Subsidiaries (a) under
any casualty insurance policy in respect of a covered loss thereunder with
respect to an asset constituting Collateral or (b) as a result of the taking of
any assets of Holdings or any of its Subsidiaries constituting Collateral by any
Person pursuant to the power of eminent domain, condemnation or otherwise, or
pursuant to a sale of any such assets to a purchaser with such power under
threat of such a taking, minus (ii) (a) any actual and reasonable costs incurred
by Holdings or any of its Subsidiaries in connection with the adjustment or
settlement of any claims of Holdings or such Subsidiary in respect thereof, and
(b) any bona fide direct costs incurred in connection with any sale or transfer
of such assets as referred to in clause (i)(b) of this definition, including
income taxes payable as a result of any gain recognized in connection therewith.

“Net Tangible Assets” means the aggregate amount at which the assets of Holdings
and its Subsidiaries are reflected, in accordance with GAAP as in effect on the
Closing Date, on the asset side of the consolidated balance sheet, as of the end
of the most recent Fiscal

 

26



--------------------------------------------------------------------------------

Quarter for which financial statements have been delivered pursuant to
Section 5.1, of Holdings and its Subsidiaries (after deducting all valuation and
qualifying reserves relating to such assets), except any of the following
described items that may be included among such assets (a) trademarks, patents,
goodwill and similar intangibles, (b) investments in and advances to
Subsidiaries, and (c) capital lease property rights, after deducting from such
amount current liabilities (other than deferred Tax effects) as reflected, in
accordance with GAAP as in effect on the Closing Date, on such balance sheet.

“Non-Consenting Lender” as defined in Section 2.23.

“Non-Core Business Segment” means any business segment or separate department of
the Credit Parties which contributed less than 5% of Consolidated Adjusted
EBITDA of the Credit Parties as of the fiscal year immediately prior to the date
of such calculation.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Material Subsidiary” means, at any date of determination, any Subsidiary of
Holdings that is not a Material Subsidiary.

“Non-Public Information” means material non-public information (within the
meaning of United States federal, state or other applicable securities laws)
with respect to Borrower or its Affiliates or their Securities.

“Non-Public Lenders” means Lenders that wish to receive Non-Public Information
with respect to Holdings, its Subsidiaries or their Securities.

“Non-US Lender” as defined in Section 2.20(c).

“Note” means a promissory note in the form of Exhibit B, as it may be amended,
restated, supplemented or otherwise modified from time to time.

“Notice” means a Funding Notice or a Conversion/ Continuation Notice.

“Obligations” means all obligations of every nature of each Credit Party,
including obligations from time to time owed to Agents (including former
Agents), Lenders or any of them under any Credit Document, whether for
principal, interest (including interest which, but for the filing of a petition
in bankruptcy with respect to such Credit Party, would have accrued on any
Obligation, whether or not a claim is allowed against such Credit Party for such
interest in the related bankruptcy proceeding), premiums, fees, expenses,
indemnification or otherwise.

“Obligee Guarantor” as defined in Section 7.7.

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person or (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered

 

27



--------------------------------------------------------------------------------

into by such Person. For the avoidance of doubt, any preferred Equity Interests
(other than any Disqualified Equity Interests) of any Person that are
convertible into common Equity Interests (other than any Disqualified Equity
Interests) of such Person shall not constitute an Off-Balance Sheet Liability of
such Person.

“Operating Cash Threshold” means $750,000,000.

“Organizational Documents” means (i) with respect to any corporation or company,
its certificate, memorandum or articles of incorporation, organization or
association, as amended, and its by-laws, as amended, (ii) with respect to any
limited partnership, its certificate or declaration of limited partnership, as
amended, and its partnership agreement, as amended, (iii) with respect to any
general partnership, its partnership agreement, as amended, and (iv) with
respect to any limited liability company, its articles of organization, as
amended, and its operating agreement, as amended. In the event any term or
condition of this Agreement or any other Credit Document requires any
Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such Organizational Document shall
only be to a document of a type customarily certified by such governmental
official.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies (and interest,
fines, penalties and additions related thereto) arising from any payment made
hereunder or from the execution, delivery or enforcement of, or otherwise with
respect to, this Agreement or any other Credit Document.

“Participant Register” as defined in Section 10.6(g)(i).

“PATRIOT Act” as defined in Section 3.1(m).

“Pay” means, in respect of any Indebtedness or Equity Interest, to pay, prepay,
purchase, repurchase, redeem, retire, cancel or terminate such Indebtedness or
Equity Interest. The words “Payment” and “Payable” shall have meanings
correlative to the foregoing.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes, assessments or governmental charges or
levies that, in each case, are not overdue by more than 30 days or are being
contested in compliance with Section 5.3;

 

28



--------------------------------------------------------------------------------

(b) carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
(or, in the case of a landlords’ Lien, beyond any notice and cure period under
the applicable real property lease) or are being contested in compliance with
Section 5.3;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance, employers’ health taxes and
other social security laws or regulations or similar legislation or to secure
letters of credit, bank guarantees or similar instruments supporting such
obligations;

(d) pledges or deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds or
obligations to insurance carriers and other obligations of a like nature, in
each case in the ordinary course of business or to secure letters of credit,
bank guarantees or similar instruments supporting such obligations;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (h) of Section 8.1;

(f) easements, restrictions (including zoning restrictions), rights-of-way and
other encumbrances, title defects and matters of record affecting real property
that do not materially detract from the value of the Collateral, taken as a
whole, or interfere with the ordinary conduct of business of Holdings and its
Subsidiaries, taken as a whole;

(g) the special property interest of a consignor in respect of goods subject to
consignment;

(h) Liens (i) in favor of banks, other financial institutions, securities or
commodities intermediaries or brokerage arising as a matter of law encumbering
deposits of cash, securities, commodities and other funds maintained with such
Persons (including rights of set off) and that are within the general parameters
customary in such Person’s industry, (ii) deemed to exist in connection with
investments in repurchase agreements described in clause (d) of the definition
of “Permitted Investments”, (iii) attaching to commodity trading accounts or
other brokerage accounts in the ordinary course of business securing obligations
owed to the institutions with which such accounts are maintained, (iv) that are
contractual rights of setoff (x) relating to the establishment of depository
relations with banks or other deposit-taking financial institutions in the
ordinary course of business and not given in connection with the issuance of
Indebtedness or (y) relating to pooled deposit or sweep accounts of Holdings or
any of its Subsidiaries to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business and (v) that are rights
of set-off (or holdbacks or reserves established by a credit card issuer or
processor) against credit balances of Holdings or any of its Subsidiaries with
credit card issuers or credit card processors or amounts owing by such credit
card issuers or credit card processors to Holdings or any of its Subsidiaries,
or Liens on returned merchandise in favor of such issuers or processors, in each
case in the ordinary course of business, but not rights of set-off against any
other property or assets of Holdings or any of its Subsidiaries pursuant to
agreements with credit card issuers or credit card processors to secure the
obligations of

 

29



--------------------------------------------------------------------------------

Holdings or any of its Subsidiaries to credit card issuers or credit card
processors as a result of fees and chargebacks;

(i) Liens of a collecting bank under Section 4-210 of the UCC in effect in the
relevant jurisdiction (or Section 4-208 in the case of the New York UCC) on
items in the course of collection;

(j) Liens of sellers of goods to Holdings or a Subsidiary arising as a matter of
law under Article 2 of the UCC in effect in the relevant jurisdiction or similar
provisions of applicable law, in each case in the ordinary course of business;

(k) licenses of patents, trademarks and other intellectual property rights of
Holdings or any of its Subsidiaries, in each case in the ordinary course of
business and not materially interfering with the conduct of business by Holdings
and its Subsidiaries, taken as a whole;

(l) Liens solely on any cash earnest money deposits made by Holdings or any of
its Subsidiaries in connection with any letter of intent or purchase agreement
entered into by it;

(m) Liens incurred in the ordinary course of business in connection with the
shipping of goods on the related goods and proceeds thereof in favor of the
shipper of such goods;

(n) as to any Leasehold Property, any Lien encumbering the underlying fee estate
or master or primary lease in connection therewith so long as such fee estate or
landlord (or similar) interest is not held by a Person that is a Credit Party or
an Affiliate of any Credit Party; and

(o) any matters affirmatively insured over or exceptions noted in the final
title polices issued in connection with the Mortgages;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness for borrowed money.

“Permitted Holder” means Pershing Square Capital Management L.P., Vornado Realty
Trust and any Affiliate of the foregoing.

“Permitted Indebtedness” means:

(a) obligations incurred by Holdings or any Subsidiary arising from agreements
providing for customary indemnification, earnouts, adjustment of purchase price,
non-compete, consulting or other similar obligations, in each case arising in
connection with acquisitions or dispositions of any business, assets or
subsidiary of Holdings or such Subsidiary permitted hereunder;

 

30



--------------------------------------------------------------------------------

(b) Indebtedness in respect of (i) the financing of insurance premiums or
(ii) take-or-pay or minimum buy obligations contained in supply agreements, in
each case incurred in the ordinary course of business;

(c) obligations in respect of deferred compensation to employees of Holdings and
its Subsidiaries in the ordinary course of business;

(d) (i) obligations of Holdings or any Subsidiary incurred in the ordinary
course of business in respect of performance guarantees, completion guarantees,
performance bonds, bid bonds, appeal bonds, surety bonds, judgment bonds,
replevin bonds and similar bonds, self-insurance and other similar obligations
to the extent any such obligations constitute Indebtedness and (ii) obligations
in respect of letters of credit, bank guarantees or similar instruments
supporting any such obligations or obligations described in clauses (c) and
(d) of the definition of Permitted Encumbrances;

(e) customer deposits and advance payments received in the ordinary course of
business from customers for goods purchased in the ordinary course of business;
and

(f) Indebtedness incurred in the ordinary course of business in respect of cash
management; netting services; automatic clearinghouse arrangements; employee
credit card, debit card, prepaid card, purchase card or other payment card
programs; overdraft protections and other bank products and similar arrangements
and Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument of Holdings or a Subsidiary
drawn against insufficient funds in the ordinary course of business that is
promptly repaid.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency or instrumentality thereof);

(b) investments in commercial paper maturing no more than one year from the date
of creation thereof and having, at the time of the acquisition thereof, a credit
rating of at least A2 from S&P, P2 from Moody’s or F2 from Fitch;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits issued or guaranteed by or placed with, and money market deposit
accounts issued or offered by, (i) any domestic or offshore office of any
commercial bank organized under the laws of the United States of America or any
State thereof, (ii) any office located within the United States of America or in
a foreign jurisdiction that has a tax treaty with the United States of America
of a commercial bank organized under the laws of another country or (iii) any
office located in London of any commercial bank organized under the laws of the
United States of America, any Asian country or any European country, in each
case which, at the time of acquisition, has a combined capital and surplus and
undivided profits of not less than $500,000,000; provided, however, that
investments with any bank that has a combined capital and surplus and undivided
profits of less than $500,000,000 are permitted if Borrower maintains a banking
relationship with such bank;

 

31



--------------------------------------------------------------------------------

(d) collateralized repurchase agreements with a term of not more than 365 days
and entered into with a financial institution satisfying the criteria described
in clause (c) above or any ABL Lender or any Affiliate of an ABL Lender (i) that
has a combined capital and surplus and undivided profits of not less than
$500,000,000 or (ii) whose obligations under any such agreements is guaranteed
by an entity that has a combined capital and surplus and undivided profits of
not less than $500,000,000; and

(e) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940 and
(ii) have portfolio assets of at least $3,000,000,000; provided, that
investments in any money market fund with portfolio assets of less than
$3,000,000,000 are permitted if such fund has received a rating of AAA from S&P
or Aaa from Moody’s.

“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2.

“Permitted Long-Term Indebtedness” means unsecured Indebtedness for borrowed
money of Holdings or Borrower (and guarantees thereof by Holdings or Borrower);
provided that (a) such Indebtedness shall mature later than, and shall not be
subject to any scheduled payment of principal, mandatory sinking fund
requirement or similar repayment obligation prior to, 90 days following the
Latest Maturity Date (measured as of the time that such Indebtedness is
incurred), (b) such Indebtedness shall not be subject to any terms requiring any
obligor of such Indebtedness to Pay (or offer to Pay) such Indebtedness other
than (i) pursuant to scheduled payments of principal that comply with clause
(a) above and (ii) pursuant to Customary Mandatory Prepayment Terms, and (c) no
additional direct or contingent obligors other than Holdings or Borrower may
become liable in respect of such Indebtedness at any time.

“Permitted Supply Chain Financing” as defined in Section 6.1(l).

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

“Plan” means any pension plan (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA that is maintained, sponsored or contributed to by Holdings or any ERISA
Affiliate.

“Platform” as defined in Section 5.1(m).

“Pledge and Security Agreement” means the Pledge and Security Agreement to be
executed by Borrower and each Guarantor substantially in the form of Exhibit H,
as it may be amended, restated, supplemented or otherwise modified from time to
time.

“Prime Rate” means the rate of interest quoted in the print edition of The Wall
Street Journal, Money Rates Section as the Prime Rate (currently defined as the
base rate on corporate loans posted by at least 75% of the nation’s thirty
(30) largest banks), as in effect from time to time. The Prime Rate is a
reference rate and does not necessarily represent the lowest or

 

32



--------------------------------------------------------------------------------

best rate actually charged to any customer. Administrative Agent or any other
Lender may make commercial loans or other loans at rates of interest at, above
or below the Prime Rate.

“Principal Office” means Administrative Agent’s “Principal Office” as set forth
on Appendix B, or such other office or office of a third party or sub-agent, as
appropriate, as Administrative Agent may from time to time designate in writing
to Borrower and each Lender.

“Pro Rata Share” means, with respect to all payments, computations and other
matters relating to the Loan of any Lender, the percentage obtained by dividing
(a) the Loan Exposure of that Lender by (b) the aggregate Loan Exposure of all
Lenders. For all other purposes with respect to each Lender, “Pro Rata Share”
means the percentage obtained by dividing (A) an amount equal to the sum of the
Loan Exposure of that Lender, by (B) an amount equal to the sum of the aggregate
Loan Exposure of all Lenders.

“Property Companies” means JC Penney Properties and JCP Real Estate Holdings,
and “Property Company” means either of them.

“Public Lenders” means Lenders that do not wish to receive Non-Public
Information with respect to Holdings, its Subsidiaries or their Securities.

“Purchasing” means J. C. Penney Purchasing Corporation, a New York corporation.

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Credit Party in any real property.

“Realty Company” means each of JCP Realty Inc. and its Subsidiaries that is
principally engaged in the business of owning real estate and/or real
estate-related interests.

“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.

“Record Document” means, with respect to any Leasehold Property, (i) the lease
evidencing such Leasehold Property or a memorandum thereof, executed and
acknowledged by the owner of the affected real property, as lessor, or (ii) if
such Leasehold Property was acquired or subleased from the holder of a Recorded
Leasehold Interest, the applicable assignment or sublease document, executed and
acknowledged by such holder, in each case in form sufficient to give such
constructive notice upon recordation and otherwise in form reasonably
satisfactory to Collateral Agent.

“Recorded Leasehold Interest” means a Leasehold Property with respect to which a
Record Document has been recorded in all places necessary or desirable, in
Collateral Agent’s reasonable judgment, to give constructive notice of such
Leasehold Property to third-party purchasers and encumbrancers of the affected
real property.

“Refinance” means, in respect of any indebtedness, to extend, refinance, renew
or replace, defease or refund such indebtedness, in each case, in whole or in
part and/or with the same or different lenders, agents or arrangers and
including any increase in the principal amount

 

33



--------------------------------------------------------------------------------

of the loans and commitments provided thereunder to the extent such increase is
otherwise permitted pursuant to Section 6.1(j). “Refinanced” and “Refinancing”
shall have correlative meanings.

“Register” as defined in Section 2.7(b).

“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

“Regulation T” means Regulation T of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

“Regulation U” means Regulation U of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

“Reimbursement Date” as defined in Section 2.4(d).

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the environment (including the
abandonment or disposal of any barrels, containers or other closed receptacles
containing any Hazardous Material), including the movement of any Hazardous
Material through the outdoor air, soil, surface water or groundwater.

“Replacement Lender” as defined in Section 2.23.

“Required Prepayment Date” as defined in Section 2.15(c).

“Requisite Lenders” means one or more Lenders having or holding Loan Exposure
and representing more than 50% of the aggregate Loan Exposure of all Lenders;
provided that, with respect to any Defaulting Lender, Requisite Lenders shall be
determined by disregarding the Loan Exposure of such Defaulting Lender.

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in
Holdings or any Subsidiary, (b) any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Equity Interests in Holdings or any Subsidiary, (c) any payment made in
connection with the conversion of any convertible Indebtedness into Equity
Interests in Holdings or any Subsidiary and that constitutes a “net settlement”
in respect of any such Equity Interests that would have been issuable upon such
conversion on account of the

 

34



--------------------------------------------------------------------------------

principal of such Indebtedness, or (d) any payment made on account of a “call
spread” transaction relating to an issuance of Indebtedness or preferred Equity
Interests convertible into Equity Interests in Holdings or any Subsidiary;
provided that a dividend, distribution or payment to the extent payable in
Equity Interests (other than Disqualified Equity Interests) in Holdings shall
not constitute a Restricted Payment.

“S&P” means Standard & Poor’s, a Division of The McGraw-Hill Companies, Inc.

“Sale/Leaseback Transaction” has the meaning assigned to such term in
Section 6.10.

“Schedule B Properties” has the meaning assigned to such term in
Section 3.1(d)(i).

“Schedule C Properties” has the meaning assigned to such term in Schedule 5.15.

“Schedule D Properties” has the meaning assigned to such term in Schedule 5.15.

“Secured Parties” has the meaning assigned to that term in the Pledge and
Security Agreement.

“Secured Supply Chain Obligations” means the due and punctual payment and
performance of all obligations of each Credit Party to an ABL Lender or an
Affiliate of an ABL Lender under any Permitted Supply Chain Financing, to the
extent the documentation for such obligations specifically provides that such
ABL Lender or Affiliate of an ABL Lender is entitled to be secured under the
“Collateral Agreement” (as defined in the ABL Credit Agreement).

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Senior Indentures” means the 1994 Indenture and the 2023 Indenture.

“Senior Secured Leverage Ratio” means the ratio as of the last day of any Fiscal
Quarter of (i) any Consolidated Total Debt that is secured by a Lien upon any
real or personal property or other assets of Holdings, Borrower or any
Subsidiary as of such date to (ii) Consolidated Adjusted EBITDA for the
four-Fiscal Quarter period ending on such date.

 

35



--------------------------------------------------------------------------------

“Solvent” means, with respect to any Credit Party, that as of the date of
determination, (a) the sum of such Credit Party’s debt (including contingent
liabilities) does not exceed the present fair saleable value of such Credit
Party’s present assets; (b) such Credit Party’s capital is not unreasonably
small in relation to its business as contemplated on the Closing Date or with
respect to any transaction contemplated to be undertaken after the Closing Date;
and (c) such Person has not incurred and does not intend to incur, or believe
(nor should it reasonably believe) that it will incur, debts beyond its ability
to pay such debts as they become due (whether at maturity or otherwise). For
purposes of this definition, the amount of any contingent liability at any time
shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standards No.5).

“Specified Assets” has the meaning assigned to such term in Schedule 5.15.

“Stockholders’ Equity” means the sum, as at the close of a monthly accounting
period (selected by Holdings) ending within 65 days next preceding the date of
determination, of (a) the aggregate of capital, capital stock, capital surplus,
capital in excess of par value of stock, reinvested earnings, earned surplus and
net income retained for use in the business (however the foregoing may be
designated), after deducting the cost of shares of capital stock of Holdings
held in its treasury, of Holdings and its consolidated Subsidiaries, determined
in accordance with generally accepted accounting practices applied on the basis
used in reports from time to time to stockholders of Holdings, plus (b) the
amount reflected in such determination as deferred tax effects. For purposes of
this definition, “Subsidiary” means (i) any corporation of which Holdings,
directly or indirectly, owns more than 50% of the outstanding stock, which at
the time shall have by the terms thereof ordinary voting power to elect
directors of such corporation, irrespective of whether or not at the time stock
of any other class or classes of such corporation shall have or might have
voting power by reason of the happening of any contingency, or (ii) any such
corporation of which such percentage of shares of outstanding stock of the
character described in the foregoing clause (i) shall at the time be owned,
directly or indirectly, by Holdings and one or more Subsidiaries as defined in
the foregoing clause (i) or by one or more such Subsidiaries.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned or held; provided that
Excluded Subsidiaries shall not be considered “Subsidiaries” of Holdings or
Borrower for purposes hereof.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value

 

36



--------------------------------------------------------------------------------

or any similar transaction or any combination of these transactions; provided
that no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of Holdings or the Subsidiaries shall be a Swap Agreement. For the
avoidance of doubt, “Swap Agreement” will include a swap transaction pursuant to
which the obligations of the applicable Credit Party to make scheduled payments
thereunder are deferred (including, without limitation, payment obligations that
are deferred to the scheduled termination date of such transaction so that such
Credit Party makes a single payment thereunder on such scheduled termination
date).

“Syndication Agents” as defined in the preamble hereto.

“Tax” means any present or future tax, levy, impost, duty, deduction,
withholding (including backup withholding), assessment, fee or other charge
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“TBA/Vacant Parcel” means each tire, battery and automotive location or vacant
portion of any parcel, as identified on Schedule 1.1(b).

“Terminated Lender” as defined in Section 2.23.

“Term Loan Exclusive Collateral” as defined in the Intercreditor Agreement.

“Test Period” means, at any time, the most recent period of 12 consecutive
fiscal months of Holdings ended on or prior to such time (taken as one
accounting period) for which financial statements have been (or were required to
be) delivered pursuant to Section 5.01(b) or (c).

“Title Company” means Commonwealth Land Title Company.

“Title Policy” as defined in Section 3.1(d)(iii).

“Title Policy Property” means each Real Estate Asset for which a Title Policy is
issued in favor of Collateral Agent as required by the terms of this Agreement.

“Transactions” means (i) the execution, delivery and performance by each Credit
Party of the Credit Documents to which it is or is to be a party, (ii) the
borrowing of the Loans hereunder, and (iii) the transactions pursuant to which
Holdings and/or Borrower shall have caused the restrictive covenants in respect
of liens, sale-and-leaseback transactions, indebtedness and guarantees set forth
in the 2023 Indenture governing the 2023 Debentures to cease to apply to
Holdings and Borrower and their respective subsidiaries, which shall occur
through any combination of (a) an amendment to the terms of the 2023 Indenture
with the consent of not less than 66-2/3% of the outstanding 2023 Debentures,
(b) the satisfaction and discharge of all of the outstanding 2023 Debentures in
accordance with the provisions of the 2023 Debentures or (c) the repurchase of
not less than 66-2/3% of the outstanding 2023 Debentures and amendment of the
2023 Indenture pursuant to a tender offer and consent solicitation made in
accordance with customary debt tender and exit consent procedures.

“Type of Loan” means a Base Rate Loan or a Eurodollar Rate Loan.

 

37



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code as in effect in the State of New York
or, when the laws of any other jurisdiction govern the perfection or enforcement
of any security interest, the Uniform Commercial Code of such jurisdiction.

“U.S. Lender” as defined in Section 2.20(c).

“Unfunded Pension Liability” means the excess of a Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Plan’s
assets, determined in accordance with the assumptions used for funding the Plan
pursuant to Section 412 of the Code for the applicable plan year.

“Waivable Mandatory Prepayment” as defined in Section 2.15(c).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

1.2. Accounting Terms.

(a) Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that (i) for purposes of determining compliance with any
provision of this Agreement, the determination of whether a lease is to be
treated as an operating lease or capital lease shall be made without giving
effect to any change in accounting for leases pursuant to GAAP resulting from
the implementation of proposed Accounting Standards Update (ASU) Leases (Topic
840) issued August 17, 2010, or any successor proposal and (ii) if Holdings or
Borrower notifies Administrative Agent that Holdings or Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision (or if Administrative Agent notifies Holdings or
Borrower that the Requisite Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. It is understood
that all financial computations hereunder with respect to Holdings and the
Subsidiaries (including computations of Consolidated Adjusted EBITDA and Net
Tangible Assets) shall be made excluding the accounts of all Excluded
Subsidiaries.

(b) All pro forma computations of the Fixed Charge Coverage Ratio required to be
made hereunder giving effect to any incurrence of Indebtedness, investment,
acquisition, disposition, Restricted Payment, payment in respect of Indebtedness
or other transaction shall be calculated after giving pro forma effect thereto
(and, in the case of any pro forma computations made hereunder to determine
whether any such transaction is permitted to be consummated hereunder, to any
incurrence of Indebtedness, investment, acquisition, disposition, Restricted
Payment, payment in respect of Indebtedness or other such transaction
consummated since the first day of the period covered by any component of such
pro forma computation and on or prior to the date of such computation) as if
each such transaction had

 

38



--------------------------------------------------------------------------------

occurred on the first day of the applicable Test Period, and, to the extent
applicable, to the historical earnings and cash flows associated with the assets
acquired or disposed of and any related incurrence or reduction of Indebtedness,
all in accordance with Article 11 of Regulation S-X under the Securities Act. If
any Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of determination had been the applicable rate for the entire
period (taking into account any Swap Agreement applicable to such Indebtedness
if such Swap Agreement has a remaining term in excess of 12 months).

1.3. Interpretation, Etc. Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference. References herein to any Section, Appendix, Schedule or Exhibit
shall be to a Section, an Appendix, a Schedule or an Exhibit, as the case may
be, hereof unless otherwise specifically provided. The use herein of the word
“include” or “including”, when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not non-limiting language (such as “without limitation”
or “but not limited to” or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
fall within the broadest possible scope of such general statement, term or
matter. The terms lease and license shall include sub-lease and sub-license, as
applicable.

SECTION 2. LOANS

2.1. Loans.

(a) Commitments. Subject to the terms and conditions hereof, each Lender
severally agrees to make on the Closing Date, upon the satisfaction or waiver of
each of the conditions set forth in Sections 3.1 and 3.2, a Loan to Borrower in
an amount equal to such Lender’s Commitment. Any amount borrowed under this
Section 2.1(a) and subsequently repaid or prepaid may not be reborrowed. Subject
to Sections 2.13(a) and 2.14, all amounts owed hereunder with respect to the
Loans shall be paid in full no later than the Maturity Date applicable to such
Loans. Each Lender’s Commitment shall terminate immediately and without further
action after giving effect to the funding of such Lender’s Commitment.

(b) Borrowing Mechanics for Loans.

(i) Borrower shall deliver to Administrative Agent a fully executed Funding
Notice no later than (x) the requested Credit Date with respect to Base Rate
Loans and (y) three days prior to the requested Credit Date with respect to
Eurodollar Rate Loans (or such shorter period as may be acceptable to
Administrative Agent). Promptly upon receipt by Administrative Agent of such
Funding Notice, Administrative Agent shall notify each Lender of the proposed
borrowing.

(ii) Each Lender shall make its Loan available to Administrative Agent not later
than 12:00 p.m. (New York City time) on the requested Credit Date, by wire
transfer of same day funds in Dollars, at the principal office designated by
Administrative Agent. Upon satisfaction or waiver of the conditions precedent
specified herein,

 

39



--------------------------------------------------------------------------------

Administrative Agent shall make the proceeds of such Loans available to Borrower
on the requested Credit Date by causing an amount of same day funds in Dollars
equal to the proceeds of all such Loans received by Administrative Agent from
Lenders to be credited to the account of Borrower at the Principal Office
designated by Administrative Agent or to such other account as may be designated
in writing to Administrative Agent by Borrower.

2.2. [Reserved].

2.3. [Reserved].

2.4. [Reserved].

2.5. Pro Rata Shares; Availability of Funds.

(a) Pro Rata Shares. All Loans shall be made by Lenders simultaneously and
proportionately to their respective Pro Rata Shares, it being understood that no
Lender shall be responsible for any default by any other Lender in such other
Lender’s obligation to make a Loan requested hereunder nor shall any Commitment
of any Lender be increased or decreased as a result of a default by any other
Lender in such other Lender’s obligation to make a Loan requested hereunder.

(b) Availability of Funds. Unless Administrative Agent shall have been notified
by any Lender prior to the applicable Credit Date that such Lender does not
intend to make available to Administrative Agent the amount of such Lender’s
Loan requested on such Credit Date, Administrative Agent may assume that such
Lender has made such amount available to Administrative Agent on such Credit
Date and Administrative Agent may, in its sole discretion, but shall not be
obligated to, make available to Borrower a corresponding amount on such Credit
Date. If such corresponding amount is not in fact made available to
Administrative Agent by such Lender, Administrative Agent shall be entitled to
recover such corresponding amount on demand from such Lender together with
interest thereon, for each day from such Credit Date until the date such amount
is paid to Administrative Agent, at the customary rate set by Administrative
Agent for the correction of errors among banks for three Business Days and
thereafter at the Base Rate. In the event that (i) Administrative Agent declines
to make a requested amount available to Borrower until such time as all
applicable Lenders have made payment to Administrative Agent, (ii) a Lender
fails to fund to Administrative Agent all or any portion of the Loans required
to be funded by such Lender hereunder prior to the time specified in this
Agreement and (iii) such Lender’s failure results in Administrative Agent
failing to make a corresponding amount available to Borrower on the Credit Date,
at Administrative Agent’s option, such Lender shall not receive interest
hereunder with respect to the requested amount of such Lender’s Loans for the
period commencing with the time specified in this Agreement for receipt of
payment by Borrower through and including the time of Borrower’s receipt of the
requested amount. If such Lender does not pay such corresponding amount
forthwith upon Administrative Agent’s demand therefor, Administrative Agent
shall promptly notify Borrower and Borrower shall immediately pay such
corresponding amount to Administrative Agent together with interest thereon, for
each day from such Credit Date until the date such amount is paid to
Administrative Agent, at the rate payable hereunder

 

40



--------------------------------------------------------------------------------

for Base Rate Loans for such Class of Loans. Nothing in this Section 2.5(b)
shall be deemed to relieve any Lender from its obligation to fulfill its
Commitments hereunder or to prejudice any rights that Borrower may have against
any Lender as a result of any default by such Lender hereunder.

2.6. Use of Proceeds. The proceeds of the Loans shall be applied by Borrower
(a) (i) to obtain consents to the amendment of the 2023 Indenture, and, if
applicable, to finance the repurchase of all or a portion of the 2023 Debentures
or (ii) to finance the satisfaction and discharge in full of the 2023 Debentures
not repurchased, and (b) to fund the ongoing working capital requirements and
general corporate purpose of Borrower and its Subsidiaries.

2.7. Evidence of Debt; Register; Lenders’ Books and Records; Notes.

(a) Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of Borrower to such
Lender, including the amounts of the Loans made by it and each repayment and
prepayment in respect thereof. Any such recordation shall be conclusive and
binding on Borrower, absent manifest error; provided, that the failure to make
any such recordation, or any error in such recordation, shall not affect any
Lender’s Commitments or Borrower’s Obligations in respect of any applicable
Loans; and provided further, in the event of any inconsistency between the
Register and any Lender’s records, the recordations in the Register shall
govern.

(b) Register. Administrative Agent (or its agent or sub-agent appointed by it)
shall maintain at its Principal Office a register for the recordation of the
names and addresses of Lenders and the Commitments and Loans of each Lender from
time to time (the “Register”). The Register shall be available for inspection by
Borrower or any Lender (with respect to (i) any entry relating to such Lender’s
Loans and (ii) the identity of the other Lender’s (but not any information with
respect to such other Lenders’ Loans)) at any reasonable time and from time to
time upon reasonable prior notice. Administrative Agent shall record, or shall
cause to be recorded, in the Register the Commitments and the Loans in
accordance with the provisions of Section 10.6, and each repayment or prepayment
in respect of the principal amount of the Loans, and any such recordation shall
be conclusive and binding on Borrower and each Lender, absent manifest error;
provided, failure to make any such recordation, or any error in such
recordation, shall not affect any Lender’s Commitments or Borrower’s Obligations
in respect of any Loan. Borrower hereby designates Administrative Agent to serve
as Borrower’s agent solely for purposes of maintaining the Register as provided
in this Section 2.7, and Borrower hereby agrees that, to the extent
Administrative Agent serves in such capacity, Administrative Agent and its
officers, directors, employees, agents, sub-agents and affiliates shall
constitute “Indemnitees.”

(c) Notes. If so requested by any Lender by written notice to Borrower (with a
copy to Administrative Agent) at least two Business Days prior to the Closing
Date, or at any time thereafter, Borrower shall execute and deliver to such
Lender (and/or, if applicable and if so specified in such notice, to any Person
who is an assignee of such Lender pursuant to Section 10.6) on the Closing Date
(or, if such notice is delivered after the Closing Date, promptly after
Borrower’s receipt of such notice) a Note or Notes to evidence such Lender’s
Loans.

 

41



--------------------------------------------------------------------------------

2.8. Interest on Loans.

(a) Except as otherwise set forth herein, each Class of Loan shall bear interest
on the unpaid principal amount thereof from the date made through repayment
(whether by acceleration or otherwise) thereof as follows:

(i) if a Base Rate Loan, at the Base Rate plus the Applicable Margin; or

(ii) if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus the
Applicable Margin.

(b) The basis for determining the rate of interest with respect to any Loan, and
the Interest Period with respect to any Eurodollar Rate Loan, shall be selected
by Borrower and notified to Administrative Agent and Lenders pursuant to the
applicable Funding Notice or Conversion/Continuation Notice, as the case may be.

(c) In connection with Eurodollar Rate Loans there shall be no more than twelve
(12) Interest Periods outstanding at any time. In the event Borrower fails to
specify between a Base Rate Loan or a Eurodollar Rate Loan in the applicable
Funding Notice or Conversion/Continuation Notice, such Loan (if outstanding as a
Eurodollar Rate Loan) will be automatically converted into a Base Rate Loan on
the last day of the then-current Interest Period for such Loan (or if
outstanding as a Base Rate Loan will remain as, or (if not then outstanding)
will be made as, a Base Rate Loan). In the event Borrower fails to specify an
Interest Period for any Eurodollar Rate Loan in the applicable Funding Notice or
Conversion/Continuation Notice, Borrower shall be deemed to have selected an
Interest Period of one month. As soon as practicable after 10:00 a.m. (New York
City time) on each Interest Rate Determination Date, Administrative Agent shall
determine (which determination shall, absent manifest error, be final,
conclusive and binding upon all parties) the interest rate that shall apply to
the Eurodollar Rate Loans for which an interest rate is then being determined
for the applicable Interest Period and shall promptly give notice thereof (in
writing or by telephone confirmed in writing) to Borrower and each Lender.

(d) Interest payable pursuant to Section 2.8(a) shall be computed (i) in the
case of Base Rate Loans on the basis of a 365-day or 366-day year, as the case
may be, and (ii) in the case of Eurodollar Rate Loans, on the basis of a 360-day
year, in each case for the actual number of days elapsed in the period during
which it accrues. In computing interest on any Loan, the date of the making of
such Loan or the first day of an Interest Period applicable to such Loan, the
last Interest Payment Date with respect to such Loan and, with respect to a Base
Rate Loan being converted from a Eurodollar Rate Loan, the date of conversion of
such Eurodollar Rate Loan to such Base Rate Loan, as the case may be, shall be
included, and the date of payment of such Loan or the expiration date of an
Interest Period applicable to such Loan and, with respect to a Base Rate Loan
being converted to a Eurodollar Rate Loan, the date of conversion of such Base
Rate Loan to such Eurodollar Rate Loan, as the case may be, shall be excluded;
provided, if a Loan is repaid on the same day on which it is made, one day’s
interest shall be paid on that Loan.

 

42



--------------------------------------------------------------------------------

(e) Except as otherwise set forth herein, interest on each Loan (i) shall accrue
on a daily basis and shall be payable in arrears on each Interest Payment Date
with respect to interest accrued on and to each such payment date; (ii) shall
accrue on a daily basis and shall be payable in arrears upon any prepayment of
that Loan, whether voluntary or mandatory, to the extent accrued on the amount
being prepaid; and (iii) shall accrue on a daily basis and shall be payable in
arrears at maturity of the Loans, including final maturity of the Loans;
provided, however, with respect to any voluntary prepayment of a Base Rate Loan,
accrued interest shall instead be payable on the applicable Interest Payment
Date.

2.9. Conversion/Continuation.

(a) Subject to Section 2.18 and so long as no Event of Default shall have
occurred and then be continuing, Borrower shall have the option:

(i) to convert at any time all or any part of any Loan equal to $5,000,000 and
integral multiples of $1,000,000 in excess of that amount from one Type of Loan
to another Type of Loan; provided, a Eurodollar Rate Loan may only be converted
on the expiration of the Interest Period applicable to such Eurodollar Rate Loan
unless Borrower shall pay all amounts due under Section 2.18 in connection with
any such conversion; or

(ii) upon the expiration of any Interest Period applicable to any Eurodollar
Rate Loan, to continue all or any portion of such Loan equal to $5,000,000 and
integral multiples of $1,000,000 in excess of that amount as a Eurodollar Rate
Loan.

(b) Subject to clause (c) below, Borrower shall deliver a
Conversion/Continuation Notice to Administrative Agent no later than 11:00 a.m.
(New York City time) on the day of the proposed conversion date (in the case of
a conversion to a Base Rate Loan) and at least three Business Days in advance of
the proposed conversion/continuation date (in the case of a conversion to, or a
continuation of, a Eurodollar Rate Loan). Except as otherwise provided herein, a
Conversion/Continuation Notice for conversion to, or continuation of, any
Eurodollar Rate Loans shall be irrevocable on and after the related Interest
Rate Determination Date, and Borrower shall be bound to effect a conversion or
continuation in accordance therewith. If on any day a Loan is outstanding with
respect to which a Funding Notice or Conversion/Continuation Notice has not been
delivered to Administrative Agent in accordance with the terms hereof specifying
the applicable basis for determining the rate of interest, then for that day
such Loan shall be a Base Rate Loan.

(c) In lieu of delivering a Conversion/Continuation Notice, Borrower may give
Administrative Agent telephonic notice by the required time of any proposed
conversion/continuation; provided each such notice shall be promptly confirmed
in writing by delivery of the Conversion/Continuation Notice to Administrative
Agent on or before the close of business on the date that the telephonic notice
is given. In the event of a discrepancy between the telephone notice and the
written Conversion/Continuation Notice, the written Conversion/Continuation
Notice shall govern. In the case of any Conversion/Continuation Notice that is
irrevocable once given, if Borrower provides telephonic notice in lieu thereof,
such telephone notice shall also be irrevocable once given. Neither
Administrative Agent nor any Lender shall incur any liability to Borrower in
acting upon any telephonic notice referred

 

43



--------------------------------------------------------------------------------

to above that Administrative Agent believes in good faith to have been given by
a duly authorized officer or other person authorized on behalf of Borrower or
for otherwise acting in good faith.

2.10. Default Interest. Upon the occurrence and during the continuance of an
Event of Default under Section 8.1(a), (f) or (g), any overdue amounts in
respect of Loans (including overdue principal and, to the extent permitted by
applicable law, overdue interest payments on the Loans or any fees or other
amounts owed hereunder which are overdue) shall thereafter bear interest
(including post-petition interest in any proceeding under Debtor Relief Laws)
payable on demand at a rate that is 2% per annum in excess of the interest rate
otherwise payable hereunder with respect to the applicable Loans (or, in the
case of any such fees and other amounts, at a rate which is 2% per annum in
excess of the interest rate otherwise payable hereunder for Base Rate Loans);
provided, in the case of Eurodollar Rate Loans, upon the expiration of the
Interest Period in effect at the time any such increase in interest rate is
effective such Eurodollar Rate Loans shall thereupon become Base Rate Loans and
overdue amounts in respect thereof shall thereafter bear interest payable upon
demand at a rate which is 2% per annum in excess of the interest rate otherwise
payable hereunder for Base Rate Loans. Payment or acceptance of the increased
rates of interest provided for in this Section 2.10 is not a permitted
alternative to timely payment and shall not constitute a waiver of any Event of
Default or otherwise prejudice or limit any rights or remedies of Administrative
Agent or any Lender.

2.11. Fees.

(a) Borrower agrees to pay on the Closing Date to each Lender party to this
Agreement as a Lender on the Closing Date, as fee compensation for the funding
of such Lender’s Loan and unfunded Commitments, a closing fee in an amount equal
to 0.50% of the stated principal amount of such Lender’s Loan and unfunded
Commitments, payable to such Lender from the proceeds of its Loan as and when
funded on the Closing Date. Such closing fee will be in all respects fully
earned, due and payable on the Closing Date and non-refundable and
non-creditable thereafter.

(b) In addition to any of the foregoing fees, Borrower agrees to pay to Agents
such other fees in the amounts and at the times separately agreed upon.

2.12. Scheduled Payments/Commitment Reductions.

The principal amounts of the Loans shall be repaid in consecutive quarterly
installments and at final maturity (each such payment, an “Installment”) in the
aggregate amounts set forth below on the four quarterly scheduled Interest
Payment Dates applicable to Loans, commencing on September 30, 2013:

 

Amortization Date

   Installments  

September 30, 2013

   $ 5,625,000   

December 31, 2013

   $ 5,625,000   

March 31, 2014

   $ 5,625,000   

June 30, 2014

   $ 5,625,000   

September 30, 2014

   $ 5,625,000   

 

44



--------------------------------------------------------------------------------

Amortization Date

   Installments  

December 31, 2014

   $ 5,625,000   

March 31, 2015

   $ 5,625,000   

June 30, 2015

   $ 5,625,000   

September 30, 2015

   $ 5,625,000   

December 31, 2015

   $ 5,625,000   

March 31, 2016

   $ 5,625,000   

June 30, 2016

   $ 5,625,000   

September 30, 2016

   $ 5,625,000   

December 31, 2016

   $ 5,625,000   

March 31, 2017

   $ 5,625,000   

June 30, 2017

   $ 5,625,000   

September 30, 2017

   $ 5,625,000   

December 31, 2017

   $ 5,625,000   

March 31, 2018

   $ 5,625,000   

Maturity Date

     Remainder   

Notwithstanding the foregoing, (x) such Installments shall be reduced in
connection with any voluntary or mandatory prepayments of the Loans in
accordance with Sections 2.13, 2.14 and 2.15, as applicable; and (y) the Loans,
together with all other amounts owed hereunder with respect thereto, shall, in
any event, be paid in full no later than the Maturity Date applicable to such
Loans.

2.13. Voluntary Prepayments.

(a) Voluntary Prepayments.

(i) Any time and from time to time:

(1) with respect to Base Rate Loans, Borrower may prepay any such Loans on any
Business Day in whole or in part, in an aggregate minimum amount of $5,000,000
and integral multiples of $1,000,000 in excess of that amount; and

(2) with respect to Eurodollar Rate Loans, Borrower may prepay any such Loans on
any Business Day in whole or in part in an aggregate minimum amount of
$5,000,000 and integral multiples of $1,000,000 in excess of that amount;

(ii) All such prepayments shall be made:

 

45



--------------------------------------------------------------------------------

(1) upon not less than one Business Day’s prior written or telephonic notice in
the case of Base Rate Loans; and

(2) upon not less than three Business Days’ prior written or telephonic notice
in the case of Eurodollar Rate Loans;

in each case given to Administrative Agent by 12:00 p.m. (New York City time) on
the date required and, if given by telephone, promptly confirmed by delivery of
written notice thereof to Administrative Agent (and Administrative Agent will
promptly transmit such original notice by telefacsimile or telephone to each
Lender). Upon the giving of any such notice, the principal amount of the Loans
specified in such notice shall become due and payable on the prepayment date
specified therein. Any such voluntary prepayment shall be applied as specified
in Section 2.15(a).

(b) Call Protection. In the event all or any portion of the Loans are repaid (or
repriced or effectively refinanced through any amendment of the Loans) for any
reason (including any mandatory prepayment pursuant to Section 2.14(a), but
excluding any mandatory prepayment pursuant to Sections 2.14(b) or 2.14(c))
prior to the second anniversary of the Closing Date, such repayments or
repricings will be made at (i) 102.0% of the amount repaid or repriced if such
repayment or repricing occurs after the Closing Date, but on or prior to the
first anniversary of the Closing Date and (ii) 101.0% of the amount repaid or
repriced if such repayment or repricing occurs after the first anniversary of
the Closing Date but on or prior to the second anniversary of the Closing Date.

2.14. Mandatory Prepayments.

(a) Asset Sales. No later than the fifth Business Day following the date of
receipt by Holdings or any of its Subsidiaries of any Net Asset Sale Proceeds
(other than the Net Asset Sale Proceeds of any sale or other disposition of ABL
Priority Collateral), Borrower shall prepay or cause to be prepaid the Loans as
set forth in Section 2.15(b) in an aggregate amount equal to such Net Asset Sale
Proceeds plus payments, if any, due pursuant to Section 2.13(b); provided, so
long as no Event of Default shall have occurred and be continuing, Borrower
shall have the option, directly or through one or more of

 

46



--------------------------------------------------------------------------------

its Subsidiaries, to invest Net Asset Sale Proceeds within three hundred
sixty-five (365) days of receipt thereof (or, if a binding commitment to invest
such Net Asset Sale Proceeds is entered into within such three hundred
sixty-five (365) day period, within five hundred forty (540) days of receipt
thereof) in long-term assets useful in the business of Borrower and its
Subsidiaries.

(b) Insurance/Condemnation Proceeds. No later than the fifth Business Day
following the date of receipt by Holdings or any of its Subsidiaries, or
Administrative Agent as loss payee, of any Net Insurance/Condemnation Proceeds
(other than the Net Insurance/Condemnation Proceeds of any ABL Priority
Collateral), Borrower shall prepay the Loans as set forth in Section 2.15(b) in
an aggregate amount equal to such Net Insurance/Condemnation Proceeds; provided,
so long as no Event of Default shall have occurred and be continuing, Borrower
shall have the option, directly or through one or more of its Subsidiaries to
commence and pursue the replacement of damaged or destroyed assets with such Net
Insurance/Condemnation Proceeds or invest such Net Insurance/Condemnation
Proceeds within three hundred and sixty-five (365) days of receipt thereof in
long term assets useful in the business of Holdings and its Subsidiaries, which
investment may include the repair, restoration or replacement of the applicable
assets thereof.

(c) Consolidated Excess Cash Flow. In the event that there shall be Consolidated
Excess Cash Flow for any Fiscal Year (commencing with the Fiscal Year ending
2013), Borrower shall, no later than 90 days after the end of such Fiscal Year,
prepay the Loans as set forth in Section 2.15(b) in an aggregate amount equal to
(i) 50% of such Consolidated Excess Cash Flow minus (ii) voluntary repayments of
the Loans made with Internally Generated Cash (excluding, for the avoidance of
doubt, repurchases of Loans pursuant to Section 10.6(i) and repayments of Loans
made with the cash proceeds of any refinancing indebtedness); provided, that if,
as of the last day of the most recently ended Fiscal Year, the Senior Secured
Leverage Ratio (determined for any such period by reference to the Compliance
Certificate delivered pursuant to Section 5.1(c) calculating the Senior Secured
Leverage Ratio as of the last day of such Fiscal Year) shall be (A) equal to or
less than 3.50:1.00 and greater than 2.75:1.00, Borrower shall only be required
to make the prepayments otherwise required by this Section 2.14(c) in an amount
equal to 25% of such Consolidated Excess Cash Flow and (B) equal to or less than
2.75:1.00, Borrower shall not be required to make any prepayment pursuant to
this Section 2.14(c). Notwithstanding anything herein to the contrary, no
payments shall be required under this Section 2.14(c) for any Fiscal Year to the
extent that, on the 90th day following the end of such Fiscal Year or on any
earlier date Borrower may otherwise elect to make such payment, the sum of
(x) “Availability” (as defined in the ABL Credit Agreement) and (y) the
aggregate amount of cash and cash equivalents of the Credit Parties in excess of
the Operating Cash Threshold, after giving effect to such payment, would be less
than 27.5% of the “Line Cap” (as defined in the ABL Credit Agreement as in
effect on the date hereof); provided that such payment shall be required to be
made hereunder on the first day that, for the immediately preceding 30
consecutive days, the sum of (x) “Availability” (as defined in the ABL Credit
Agreement) and (y) the aggregate amount of cash and cash equivalents of the
Credit Parties in excess of the Operating Cash Threshold, after giving effect to
such payment, is greater than or equal to 27.5% of the “Line Cap” (as defined in
the ABL Credit Agreement as in effect on the date hereof).

(d) Prepayment Certificate. Concurrently with any prepayment of the Loans
pursuant to Sections 2.14(a) through 2.14(c), Borrower shall deliver to
Administrative Agent a certificate of an Authorized Officer demonstrating the
calculation of the amount of the applicable net proceeds or Consolidated Excess
Cash Flow, as the case may be. In the event that Borrower shall subsequently
determine that the actual amount received exceeded the amount set forth in such
certificate, Borrower shall promptly make an additional prepayment of the Loans
in an amount equal to such excess, and Borrower shall concurrently therewith
deliver to Administrative Agent a certificate of an Authorized Officer
demonstrating the derivation of such excess.

2.15. Application of Prepayments.

 

47



--------------------------------------------------------------------------------

(a) Application of Voluntary Prepayments. Any prepayment of any Loan pursuant to
Section 2.13(a) shall be applied as specified by Borrower in the applicable
notice of prepayment; provided, in the event Borrower fails to specify the Loans
to which any such prepayment shall be applied, such prepayment shall be applied
to prepay the Loans on a pro rata basis (in accordance with the respective
outstanding principal amounts thereof), and further applied on a pro rata basis
to reduce the scheduled remaining Installments of principal of the Loans.

(b) Application of Mandatory Prepayments. Any amount required to be prepaid
pursuant to Sections 2.14(a) through 2.14(c) shall be applied to prepay Loans on
a pro rata basis (in accordance with the respective outstanding principal
amounts thereof) and further applied to the immediately succeeding eight
scheduled Installments of principal of the Loans in direct order of maturity and
thereafter on a pro rata basis to the remaining scheduled Installments of
principal on the Loans and the final payment due at maturity.

(c) Waivable Mandatory Prepayment. Anything contained herein to the contrary
notwithstanding, so long as any Loans are outstanding, in the event Borrower is
required to make any mandatory prepayment (a “Waivable Mandatory Prepayment”) of
the Loans, not less than five Business Days prior to the date (the “Required
Prepayment Date”) on which Borrower is required to make such Waivable Mandatory
Prepayment, Borrower shall notify Administrative Agent of the amount of such
prepayment, and Administrative Agent will promptly thereafter notify each Lender
holding an outstanding Loan of the amount of such Lender’s Pro Rata Share of
such Waivable Mandatory Prepayment and such Lender’s option to refuse such
amount. Each such Lender may exercise such option by giving written notice to
Borrower and Administrative Agent of its election to do so on or before the
third Business Day prior to the Required Prepayment Date (it being understood
that any Lender which does not notify Borrower and Administrative Agent of its
election to exercise such option on or before the third Business Day prior to
the Required Prepayment Date shall be deemed to have elected, as of such date,
not to exercise such option). On the Required Prepayment Date, Borrower shall
pay to Administrative Agent the portion of the amount of the Waivable Mandatory
Prepayment equal to that portion of the Waivable Mandatory Prepayment payable to
those Lenders that have elected not to exercise such option, to prepay the Loans
of such Lenders (which prepayment shall be applied to the scheduled Installments
of principal of the Loans in accordance with Section 2.15(b)), and Borrower
shall be entitled to retain the remainder of the Waivable Mandatory Prepayment.

(d) Application of Prepayments of Loans to Base Rate Loans and Eurodollar Rate
Loans. Considering each Class of Loans being prepaid separately, any prepayment
thereof shall be applied first to Base Rate Loans to the full extent thereof
before application to Eurodollar Rate Loans, in each case in a manner which
minimizes the amount of any payments required to be made by Borrower pursuant to
Section 2.18(c).

2.16. General Provisions Regarding Payments.

(a) All payments by Borrower of principal, interest, fees and other Obligations
shall be made in Dollars in same day funds, without defense, recoupment, setoff
or counterclaim, free of any restriction or condition, and delivered to
Administrative Agent not

 

48



--------------------------------------------------------------------------------

later than 12:00 p.m. (New York City time) on the date due at the Principal
Office of Administrative Agent for the account of Lenders; for purposes of
computing interest and fees, funds received by Administrative Agent after that
time on such due date shall be deemed to have been paid by Borrower on the next
succeeding Business Day.

(b) All payments in respect of the principal amount of any Loan shall be
accompanied by payment of accrued interest and any amounts due under Sections
2.13(b) and 2.18(c) in respect of the principal amount being repaid or prepaid,
and all such payments (and, in any event, any payments in respect of any Loan on
a date when interest is due and payable with respect to such Loan) shall be
applied to the payment of interest then due and payable before application to
principal.

(c) Administrative Agent (or its agent or sub-agent appointed by it) shall
promptly distribute to each Lender at such address as such Lender shall indicate
in writing, such Lender’s applicable Pro Rata Share of all payments and
prepayments of principal and interest due hereunder, together with all other
amounts due thereto, including all fees payable with respect thereto, to the
extent received by Administrative Agent.

(d) Notwithstanding the foregoing provisions hereof, if any Conversion/
Continuation Notice is withdrawn as to any Affected Lender or if any Affected
Lender makes Base Rate Loans in lieu of its Pro Rata Share of any Eurodollar
Rate Loans, Administrative Agent shall give effect thereto in apportioning
payments received thereafter.

(e) Whenever any payment to be made hereunder with respect to any Loan shall be
stated to be due on a day that is not a Business Day, such payment shall be made
on the next succeeding Business Day.

(f) Administrative Agent shall deem any payment by or on behalf of Borrower
hereunder that is not made in same day funds prior to 12:00 p.m. (New York City
time) to be a non-conforming payment. Any such payment shall not be deemed to
have been received by Administrative Agent until the later of (i) the time such
funds become available funds, and (ii) the applicable next Business Day.
Administrative Agent shall give prompt telephonic notice to Borrower and each
applicable Lender (confirmed in writing) if any payment is non-conforming. Any
non-conforming payment may constitute or become a Default or Event of Default in
accordance with the terms of Section 8.1(a). Interest shall continue to accrue
on any principal as to which a non-conforming payment is made until such funds
become available funds (but in no event less than the period from the date of
such payment to the next succeeding applicable Business Day) at the rate
determined pursuant to Section 2.10 from the date such amount was due and
payable until the date such amount is paid in full.

(g) If an Event of Default shall have occurred and not otherwise been waived,
and the maturity of the Obligations shall have been accelerated pursuant to
Section 8.1 or pursuant to any sale of, any collection from, or other
realization upon all or any part of the Collateral in connection with any
exercise of remedies permitted hereunder, in connection with any proceeding
under any Debtor Relief Law, under applicable Law or under the other Credit
Documents, all payments or proceeds received by Agents in respect of any of the
Obligations,

 

49



--------------------------------------------------------------------------------

shall, subject to the provisions of the Intercreditor Agreement, be applied in
accordance with the application arrangements described in Section 9.2 of the
Pledge and Security Agreement.

2.17. Ratable Sharing. Lenders hereby agree among themselves that if any of them
shall, whether by voluntary payment (other than a voluntary prepayment of Loans
made and applied in accordance with the terms hereof), through the exercise of
any right of set-off or banker’s lien, by counterclaim or cross action or by the
enforcement of any right under the Credit Documents or otherwise, or as adequate
protection of a deposit treated as cash collateral under the Bankruptcy Code,
receive payment or reduction of a proportion of the aggregate amount of
principal, interest, fees and other amounts then due and owing to such Lender
hereunder or under the other Credit Documents (collectively, the “Aggregate
Amounts Due” to such Lender) which is greater than the proportion received by
any other Lender in respect of the Aggregate Amounts Due to such other Lender,
then the Lender receiving such proportionately greater payment shall (a) notify
Administrative Agent and each other Lender of the receipt of such payment and
(b) apply a portion of such payment to purchase participations (which it shall
be deemed to have purchased from each seller of a participation simultaneously
upon the receipt by such seller of its portion of such payment) in the Aggregate
Amounts Due to the other Lenders so that all such recoveries of Aggregate
Amounts Due shall be shared by all Lenders in proportion to the Aggregate
Amounts Due to them; provided, if all or part of such proportionately greater
payment received by such purchasing Lender is thereafter recovered from such
Lender upon the bankruptcy or reorganization of Borrower or otherwise, those
purchases shall be rescinded and the purchase prices paid for such
participations shall be returned to such purchasing Lender ratably to the extent
of such recovery, but without interest. Borrower expressly consents to the
foregoing arrangement and agrees that any holder of a participation so purchased
may exercise any and all rights of banker’s lien, consolidation, set-off or
counterclaim with respect to any and all monies owing by Borrower to that holder
with respect thereto as fully as if that holder were owed the amount of the
participation held by that holder. The provisions of this Section 2.17 shall not
be construed to apply to (a) any payment made by Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender) or (b) any payment
obtained by any Lender as consideration for the assignment or sale of a
participation in any of its Loans or other Obligations owed to it.

2.18. Making or Maintaining Eurodollar Rate Loans.

(a) Inability to Determine Applicable Interest Rate. In the event that
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any Eurodollar Rate Loans, that by reason of
circumstances affecting the London interbank market adequate and fair means do
not exist for ascertaining the interest rate applicable to such Loans on the
basis provided for in the definition of “Adjusted Eurodollar Rate”,
Administrative Agent shall on such date give notice (by telefacsimile or by
telephone confirmed in writing) to Borrower and each Lender of such
determination, whereupon (i) no Loans may be made as, or converted to,
Eurodollar Rate Loans until such time as Administrative Agent notifies Borrower
and Lenders that the circumstances giving rise to such notice no longer exist,
and (ii) any Funding Notice or Conversion/Continuation Notice given by Borrower
with respect to the

 

50



--------------------------------------------------------------------------------

Loans in respect of which such determination was made shall be deemed to be
rescinded by Borrower.

(b) Illegality or Impracticability of Eurodollar Rate Loans. In the event that
on any date (i) any Lender shall have determined (which determination shall be
final and conclusive and binding upon all parties hereto absent manifest error)
that the making, maintaining, converting to or continuation of its Eurodollar
Rate Loans has become unlawful as a result of compliance by such Lender in good
faith with any law, treaty, governmental rule, regulation, guideline or order
(or would conflict with any such treaty, governmental rule, regulation,
guideline or order not having the force of law even though the failure to comply
therewith would not be unlawful), or (ii) Administrative Agent is advised by the
Requisite Lenders (which determination shall be final and conclusive and binding
upon all parties hereto) that the making, maintaining, converting to or
continuation of its Eurodollar Rate Loans has become impracticable, as a result
of contingencies occurring after the date hereof which materially and adversely
affect the London interbank market or the position of the Lenders in that
market, then, and in any such event, such Lenders (or in the case of the
preceding clause (i), such Lender) shall be an “Affected Lender” and such
Affected Lender shall on that day give notice (by e-mail or by telephone
confirmed in writing) to Borrower and Administrative Agent of such determination
(which notice Administrative Agent shall promptly transmit to each other
Lender). If Administrative Agent receives a notice from (x) any Lender pursuant
to clause (i) of the preceding sentence or (y) a notice from Lenders
constituting Requisite Lenders pursuant to clause (ii) of the preceding
sentence, then (1) the obligation of the Lenders (or, in the case of any notice
pursuant to clause (i) of the preceding sentence, such Lender) to make Loans as,
or to convert Loans to, Eurodollar Rate Loans shall be suspended until such
notice shall be withdrawn by each Affected Lender, (2) to the extent such
determination by the Affected Lender relates to a Eurodollar Rate Loan then
being requested by Borrower pursuant to a Funding Notice or a
Conversion/Continuation Notice, the Lenders (or in the case of any notice
pursuant to clause (i) of the preceding sentence, such Lender) shall make such
Loan as (or continue such Loan as or convert such Loan to, as the case may be) a
Base Rate Loan, (3) the Lenders’ (or in the case of any notice pursuant to
clause (i) of the preceding sentence, such Lender’s) obligations to maintain
their respective outstanding Eurodollar Rate Loans (the “Affected Loans”) shall
be terminated at the earlier to occur of the expiration of the Interest Period
then in effect with respect to the Affected Loans or when required by law, and
(4) the Affected Loans shall automatically convert into Base Rate Loans on the
date of such termination. Notwithstanding the foregoing, to the extent a
determination by an Affected Lender as described above relates to a Eurodollar
Rate Loan then being requested by Borrower pursuant to a Funding Notice or a
Conversion/Continuation Notice, Borrower shall have the option, subject to the
provisions of Section 2.18(c), to rescind such Funding Notice or
Conversion/Continuation Notice as to all Lenders by giving written or telephonic
notice (promptly confirmed by delivery of written notice thereof) to
Administrative Agent of such rescission on the date on which the Affected Lender
gives notice of its determination as described above (which notice of rescission
Administrative Agent shall promptly transmit to each other Lender).

(c) Compensation for Breakage or Non-Commencement of Interest Periods. Borrower
shall compensate each Lender, upon written request by such Lender (which request
shall set forth the basis for requesting such amounts), for all reasonable
losses, expenses and

 

51



--------------------------------------------------------------------------------

liabilities (including any interest paid or payable by such Lender to Lenders of
funds borrowed by it to make or carry its Eurodollar Rate Loans and any loss,
expense or liability sustained by such Lender in connection with the liquidation
or re-employment of such funds but excluding loss of anticipated profits) which
such Lender may sustain: (i) if for any reason (other than a default by such
Lender) a borrowing of any Eurodollar Rate Loan does not occur on a date
specified therefor in a Funding Notice or a telephonic request for borrowing, or
a conversion to or continuation of any Eurodollar Rate Loan does not occur on a
date specified therefor in a Conversion/Continuation Notice or a telephonic
request for conversion or continuation; (ii) if any prepayment or other
principal payment of, or any conversion of, any of its Eurodollar Rate Loans
occurs on a date prior to the last day of an Interest Period applicable to that
Loan; or (iii) if any prepayment of any of its Eurodollar Rate Loans is not made
on any date specified in a notice of prepayment given by Borrower. With respect
to any Lender’s claim for compensation under this Section 2.18, Borrower shall
not be required to compensate such Lender for any amount incurred more than 180
calendar days prior to the date that such Lender notifies Borrower of the event
that gives rise to such claim.

(d) Booking of Eurodollar Rate Loans. Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to, or for the account of any of its branch offices or
the office of an Affiliate of such Lender.

(e) Assumptions Concerning Funding of Eurodollar Rate Loans. Calculation of all
amounts payable to a Lender under this Section 2.18 and under Section 2.19 shall
be made as though such Lender had actually funded each of its relevant
Eurodollar Rate Loans through the purchase of a Eurodollar deposit bearing
interest at the rate obtained pursuant to clause (i) of the definition of
“Adjusted Eurodollar Rate” in an amount equal to the amount of such Eurodollar
Rate Loan and having a maturity comparable to the relevant Interest Period and
through the transfer of such Eurodollar deposit from an offshore office of such
Lender to a domestic office of such Lender in the United States of America;
provided, however, each Lender may fund each of its Eurodollar Rate Loans in any
manner it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 2.18 and under
Section 2.19.

2.19. Increased Costs; Capital Adequacy.

(a) Compensation For Increased Costs and Taxes. If any Change in Law
(i) subjects a Lender (or its applicable lending office) or any company
controlling such Lender to any additional Tax (other than Indemnified Taxes,
Connection Income Taxes and Taxes described in clauses (b)-(d) of the definition
of Excluded Taxes) with respect to this Agreement or any of the other Credit
Documents or any of its obligations hereunder or thereunder or any payments to
such Lender (or its applicable lending office) of principal, interest, fees or
any other amount payable hereunder; (ii) imposes, modifies or holds applicable
any reserve (including any marginal, emergency, supplemental, special or other
reserve), special deposit, liquidity, compulsory loan, FDIC insurance or similar
requirement against assets held by, or deposits or other liabilities in or for
the account of, or advances or loans by, or other credit extended by, or any
other acquisition of funds by, any office of such Lender (other than any such
reserve or other requirements with respect to Eurodollar Rate Loans that are
reflected in the definition of “Adjusted Eurodollar Rate”) or any company
controlling such Lender; or (iii)

 

52



--------------------------------------------------------------------------------

imposes any other condition (other than with respect to a Tax matter) on or
affecting such Lender (or its applicable lending office) or any company
controlling such Lender or such Lender’s obligations hereunder or the London
interbank market; and the result of any of the foregoing is to increase the cost
to such Lender of agreeing to make, making or maintaining Loans hereunder or to
reduce any amount received or receivable by such Lender (or its applicable
lending office) with respect thereto; then, in any such case, Borrower shall
promptly pay to such Lender, upon receipt of the statement referred to in the
next sentence, such additional amount or amounts (in the form of an increased
rate of, or a different method of calculating, interest or in a lump sum or
otherwise as such Lender in its sole discretion shall determine) as may be
necessary to compensate such Lender for any such increased cost or reduction in
amounts received or receivable hereunder. Such Lender shall deliver to Borrower
(with a copy to Administrative Agent) a written statement, setting forth in
reasonable detail the basis for calculating the additional amounts owed to such
Lender under this Section 2.19(a) which statement shall be conclusive and
binding upon all parties hereto absent manifest error.

(b) Capital Adequacy Adjustment. In the event that any Lender shall have
determined that any Change in Law, regarding capital or liquidity requirements,
has or would have the effect of reducing the rate of return on the capital of
such Lender or any company controlling such Lender as a consequence of, or with
reference to, such Lender’s Loans or Commitments, or participations therein or
other obligations hereunder with respect to the Loans to a level below that
which such Lender or such controlling company could have achieved but for such
adoption, effectiveness, phase-in, applicability, change or compliance (taking
into consideration the policies of such Lender or such controlling company with
regard to capital adequacy), then from time to time, within ten Business Days
after receipt by Borrower from such Lender of the statement referred to in the
next sentence, Borrower shall pay or cause to be paid to such Lender such
additional amount or amounts as will compensate such Lender or such controlling
company on an after-tax basis for such reduction. Such Lender shall deliver to
Borrower (with a copy to Administrative Agent) a written statement, setting
forth in reasonable detail the basis for calculating the additional amounts owed
to Lender under this Section 2.19(b), which statement shall be conclusive and
binding upon all parties hereto absent manifest error.

(c) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 2.19 shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that Borrower shall not be required to
compensate a Lender pursuant to this Section 2.19 for any increased costs
incurred or reductions suffered more than 9 months prior to the date that such
Lender notifies Borrower of the Change in Law giving rise to such increased
costs or reductions, and of such Lender’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 9-month period referred to above shall be
extended to include the period of retroactive effect thereof). Notwithstanding
the foregoing, no Lender may demand compensation pursuant to this Section 2.19
unless it is then the general policy of such Lender to pursue similar
compensation in similar circumstances under comparable provisions of other
credit agreements.

2.20. Taxes; Withholding, Etc.

 

53



--------------------------------------------------------------------------------

(a) Payments to Be Free and Clear. All sums payable by or on behalf of any
Credit Party hereunder and under the other Credit Documents shall (except to the
extent required by law) be paid free and clear of, and without any deduction or
withholding on account of any Tax except as required by applicable Law.

(b) Withholding of Taxes. If any Credit Party or any other Person (acting as a
withholding agent) is (in such withholding agent’s reasonable good faith
discretion) required by law to make any deduction or withholding on account of
any Indemnified Tax from any sum paid or payable by any Credit Party to
Administrative Agent or any Lender under any of the Credit Documents:
(i) Borrower shall notify Administrative Agent of any such requirement or any
change in any such requirement as soon as Borrower becomes aware of it;
(ii) Borrower shall pay, or cause to be paid, any such Indemnified Tax before
the date on which penalties attach thereto, such payment to be made (if the
liability to pay is imposed on any Credit Party) for its own account or (if that
liability is imposed on Administrative Agent or such Lender, as the case may be)
on behalf of and in the name of Administrative Agent or such Lender;
(iii) unless otherwise provided on this Section 2.20, the sum payable by such
Credit Party in respect of which the relevant deduction, withholding or payment
is required shall be increased to the extent necessary to ensure that, after the
making of that deduction, withholding or payment, Administrative Agent or such
Lender, as the case may be, receives on the due date a net sum equal to what it
would have received had no such deduction, withholding or payment been required
or made; and (iv) within thirty days after the due date of payment of any
Indemnified Tax which it is required by clause (ii) above to pay, Borrower shall
deliver to Administrative Agent evidence satisfactory to the other affected
parties of such deduction, withholding or payment and of the remittance thereof
to the relevant taxing or other authority.

(c) Evidence of Exemption From U.S. Withholding Tax. Each Lender that is not a
United States person (as such term is defined in Section 7701(a)(30) of the
Internal Revenue Code) for U.S. federal income tax purposes (a “Non-US Lender”)
shall, to the extent such Lender is legally able to do so, deliver to
Administrative Agent and Borrower, on or prior to the Closing Date (in the case
of each Lender listed on the signature pages hereof on the Closing Date) or on
or prior to the date of the Assignment Agreement pursuant to which it becomes a
Lender (in the case of each other Lender), and at such other times as may be
necessary in the determination of Borrower or Administrative Agent (each in the
reasonable exercise of its discretion), (i) two original copies of Internal
Revenue Service Form W-8BEN, W-8ECI, W-8EXP and/or W-8IMY (or, in each case, any
successor forms), as applicable, properly completed and duly executed by such
Lender, and such other documentation required under the Internal Revenue Code
and reasonably requested by Borrower or Administrative Agent to establish that
such Lender is not subject to (or is subject to a reduced rate of) deduction or
withholding of United States federal income tax with respect to any payments to
such Lender of principal, interest, fees or other amounts payable under any of
the Credit Documents, or (ii) if such Lender is not a “bank” or other Person
described in Section 881(c)(3) of the Internal Revenue Code, a Certificate re
Non-Bank Status together with two original copies of Internal Revenue Service
Form W-8BEN (or any successor form), properly completed and duly executed by
such Lender, and such other documentation required under the Internal Revenue
Code and reasonably requested by Borrower to establish that such Lender is not
subject to (or is subject to a reduced rate of) deduction or withholding of
United States federal income tax with respect to any payments to such Lender of
interest payable

 

54



--------------------------------------------------------------------------------

under any of the Credit Documents. Each Non-US Lender shall, to the extent it is
legally able to do so, deliver to Borrower and Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Non-US Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of Borrower or Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit Borrower or Administrative Agent to
determine the withholding or deduction required to be made. Each Lender that is
a United States person (as such term is defined in Section 7701(a)(30) of the
Internal Revenue Code) for United States federal income tax purposes (a “U.S.
Lender”) shall deliver to Administrative Agent and Borrower on or prior to the
Closing Date (or, if later, on or prior to the date on which such Lender becomes
a party to this Agreement) two original copies of Internal Revenue Service Form
W-9 (or any successor form), properly completed and duly executed by such
Lender, certifying that such U.S. Lender is entitled to an exemption from United
States backup withholding tax, or otherwise prove that it is entitled to an
exemption. If a payment made to a Lender under any Credit Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 2.20(c), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement. Each Lender required to deliver any forms, certificates
or other evidence with respect to United States federal income tax withholding
matters pursuant to this Section 2.20(c) hereby agrees to the extent such Lender
is legally able, from time to time after the initial delivery by such Lender of
such forms, certificates or other evidence, whenever a lapse in time or change
in circumstances renders such forms, certificates or other evidence obsolete or
inaccurate in any material respect, that such Lender shall promptly deliver to
Administrative Agent and Borrower two new original copies of Internal Revenue
Service Form W-8BEN, W-8ECI, W-8EXP, W-8IMY and/or W-9 (or, in each case, any
successor form), as applicable, or a Certificate re Non-Bank Status and two
original copies of Internal Revenue Service Form W-8BEN (or any successor form),
as the case may be, properly completed and duly executed by such Lender, and
such other documentation required under the Internal Revenue Code and reasonably
requested by Borrower to confirm or establish that such Lender is not subject to
(or is subject to a reduced rate of) deduction or withholding of United States
federal income tax with respect to payments to such Lender under the Credit
Documents, or notify Administrative Agent and Borrower of its inability to
deliver any such forms, certificates or other evidence.

(d) Without limiting the provisions of Section 2.20(b), Borrower shall timely
pay all Other Taxes to the relevant Governmental Authorities in accordance with
applicable law. Borrower shall deliver to Administrative Agent official receipts
or other evidence of such

 

55



--------------------------------------------------------------------------------

payment reasonably satisfactory to Administrative Agent in respect of any Other
Taxes payable hereunder promptly after payment of such Other Taxes.

(e) Borrower shall indemnify Administrative Agent and any Lender for the full
amount of Indemnified Taxes for which additional amounts are required to be paid
pursuant to Section 2.20(b) arising in connection with payments made under this
Agreement or any other Credit Document and Other Taxes (including any such
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.20) paid by Administrative Agent or Lender
or any of their respective Affiliates and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to such Credit Party shall be conclusive absent manifest
error. Such payment shall be due within thirty (30) days of such Credit Party’s
receipt of such certificate.

(f) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.20 (including additional amounts pursuant to this
Section 2.20), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this
Section 2.20 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(g) Each party’s obligations under this Section 2.20 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Credit
Document.

2.21. Obligation to Mitigate. Each Lender agrees that, as promptly as
practicable after the officer of such Lender responsible for administering its
Loans becomes aware of the occurrence of an event or the existence of a
condition that would cause such Lender to become an Affected Lender or that
would entitle such Lender to receive payments under Section 2.18, 2.19 or 2.20,
it will, to the extent not inconsistent with the internal policies of such
Lender and any applicable legal or regulatory restrictions, use reasonable
efforts to (a) make, issue, fund or maintain its Credit Extensions, including
any Affected Loans, through another office of such

 

56



--------------------------------------------------------------------------------

Lender, or (b) take such other measures as such Lender may deem reasonable, if
as a result thereof the circumstances which would cause such Lender to be an
Affected Lender would cease to exist or the additional amounts which would
otherwise be required to be paid to such Lender pursuant to Section 2.18, 2.19
or 2.20 would be materially reduced and if, as determined by such Lender in its
sole discretion, the making, funding or maintaining of such Commitments or Loans
through such other office or in accordance with such other measures, as the case
may be, would not otherwise adversely affect such Commitments or Loans or the
interests of such Lender; provided, such Lender will not be obligated to utilize
such other office pursuant to this Section 2.21 unless Borrower agrees to pay
all incremental expenses incurred by such Lender as a result of utilizing such
other office as described above. A certificate as to the amount of any such
expenses payable by Borrower pursuant to this Section 2.21 (setting forth in
reasonable detail the basis for requesting such amount) submitted by such Lender
to Borrower (with a copy to Administrative Agent) shall be conclusive absent
manifest error.

2.22. Defaulting Lenders.

(a) Defaulting Lender Waterfall. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law, any payment of principal, interest, fees or other
amounts received by Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Section 8 or
otherwise) or received by Administrative Agent from a Defaulting Lender pursuant
to Section 10.4 shall be applied at such time or times as may be determined by
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to Administrative Agent hereunder; second, to the payment
of any amounts owing to the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; third, as Borrower may request (so long as no Default or Event of
Default shall have occurred and be continuing), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by Administrative Agent; fourth, if
so determined by Administrative Agent and Borrower, to be held in a Deposit
Account and released pro rata in order to satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement;
fifth, so long as no Event of Default shall have occurred and be continuing, to
the payment of any amounts owing to Borrower as a result of any judgment of a
court of competent jurisdiction obtained by Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and sixth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
at a time when the conditions set forth in Section 3.2 were satisfied and
waived, such payment shall be applied solely to pay the Loans of all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of such Defaulting Lender until such time as all Loans are held by
the Lenders pro rata in accordance with the applicable Pro Rata Shares. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

 

57



--------------------------------------------------------------------------------

(b) Defaulting Lender Cure. If Borrower and Administrative Agent agree in
writing that a Lender is no longer a Defaulting Lender, Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein, that Lender will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
Borrower while that Lender was a Defaulting Lender; and provided further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender having been
a Defaulting Lender.

2.23. Removal or Replacement of a Lender. Anything contained herein to the
contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased-Cost Lender”) shall give notice to Borrower that such Lender is an
Affected Lender or that such Lender is entitled to receive payments under
Section 2.18, 2.19 or 2.20, (ii) the circumstances which have caused such Lender
to be an Affected Lender or which entitle such Lender to receive such payments
shall remain in effect, and (iii) such Lender shall fail to withdraw such notice
within three Business Days after Borrower’s request for such withdrawal; or
(b) any Lender shall become and continues to be a Defaulting Lender; or (c) in
connection with any proposed amendment, modification, termination, waiver or
consent with respect to any of the provisions hereof as contemplated by
Section 10.5(b), the consent of Requisite Lenders shall have been obtained but
the consent of one or more of such other Lenders (each a “Non-Consenting
Lender”) whose consent is required shall not have been obtained; then, with
respect to each such Increased-Cost Lender, Defaulting Lender or Non-Consenting
Lender (the “Terminated Lender”), Borrower may, by giving written notice to
Administrative Agent and any Terminated Lender of its election to do so, elect
to cause such Terminated Lender (and such Terminated Lender hereby irrevocably
agrees) to assign its outstanding Loans and its Commitments, if any, in full to
one or more Eligible Assignees (each a “Replacement Lender”) in accordance with
the provisions of Section 10.6 and Borrower shall pay the fees, if any, payable
thereunder in connection with any such assignment from an Increased-Cost Lender,
a Non-Consenting Lender or a Defaulting Lender; provided, (1) on the date of
such assignment, the Replacement Lender shall pay to Terminated Lender an amount
equal to the sum of (A) an amount equal to the principal of, and all accrued
interest on, all outstanding Loans of the Terminated Lender, and (B) an amount
equal to all accrued, but theretofore unpaid fees owing to such Terminated
Lender pursuant to Section 2.11; (2) on the date of such assignment, Borrower
shall pay any amounts payable to such Terminated Lender pursuant to
Section 2.18(c), 2.19 or 2.20 or otherwise as if it were a prepayment pursuant
to Section 2.13(b) and (3) in the event such Terminated Lender is a
Non-Consenting Lender, each Replacement Lender shall consent, at the time of
such assignment, to each matter in respect of which such Terminated Lender was a
Non-Consenting Lender. Upon the prepayment of all amounts owing to any
Terminated Lender, if any, such Terminated Lender shall no longer constitute a
“Lender” for purposes hereof; provided, any rights of such Terminated Lender to
indemnification hereunder shall survive as to such Terminated Lender. Each
Lender agrees that if Borrower exercises its option hereunder to cause an
assignment by such Lender as a Non-Consenting Lender or Terminated Lender, such
Lender shall, promptly after receipt of written notice of such election, execute
and deliver all documentation necessary to effectuate such assignment in
accordance with Section 10.6. In the event that a Lender does not comply with
the requirements of the immediately preceding sentence within one Business Day
after receipt of such notice, each Lender hereby authorizes and directs
Administrative Agent

 

58



--------------------------------------------------------------------------------

to execute and deliver such documentation as may be required to give effect to
an assignment in accordance with Section 10.6 on behalf of a Non-Consenting
Lender or Terminated Lender and any such documentation so executed by
Administrative Agent shall be effective for purposes of documenting an
assignment pursuant to Section 10.6. Any removal of Goldman Sachs or its
successor as a Defaulting Lender pursuant to this Section shall also constitute
the removal of Goldman Sachs or its successor as Administrative Agent pursuant
to Section 9.7.

2.24. [Reserved].

2.25. Extensions of Loans.

(a) Borrower may from time to time, pursuant to the provisions of this
Section 2.25, agree with one or more Lenders holding Loans of any Class
(“Existing Class”) to extend the maturity date and to provide for other terms
consistent with this Section 2.25 (each such modification, an “Extension”)
pursuant to one or more written offers (each an “Extension Offer”) made from
time to time by Borrower to all Lenders under any Class that is proposed to be
extended under this Section 2.25, in each case on a pro rata basis (based on the
relative principal amounts of the outstanding Loans of each Lender in such
Class) and on the same terms to each such Lender, which Extension Offer may be
conditioned as determined by Borrower and set forth in such offer. In connection
with each Extension, Borrower will provide notification to Administrative Agent
(for distribution to the Lenders of the applicable Class), no later than 30 days
prior to the maturity of the applicable Class or Classes to be extended of the
requested new maturity date for the extended Loans of each such Class (each an
“Extended Maturity Date”) and the due date for Lender responses. In connection
with any Extension, each Lender of the applicable Class wishing to participate
in such Extension shall, prior to such due date, provide Administrative Agent
with a written notice thereof in a form reasonably satisfactory to
Administrative Agent. Any Lender that does not respond to an Extension Offer by
the applicable due date shall be deemed to have rejected such Extension. In
connection with any Extension, Borrower shall agree to such procedures, if any,
as may be reasonably established by, or acceptable to, Administrative Agent to
accomplish the purposes of this Section 2.25.

(b) After giving effect to any Extension, the Loans so extended shall cease to
be a part of the Class that they were a part of immediately prior to the
Extension and shall be a new Class hereunder; provided that at no time shall
there be more than ten different Classes of Loans.

(c) The consummation and effectiveness of each Extension shall be subject to the
following:

(i) no Event of Default shall have occurred and be continuing at the time any
Extension Offer is delivered to the Lenders or at the time of such Extension;

(ii) the Loans of any Lender extended pursuant to any Extension (“Extended
Loans”) shall have the same terms as the Class of Loans subject to the related
Extension Amendment (“Existing Loans”); except (A) the final maturity date of
any Extended Loans of a Class to be extended pursuant to an Extension shall be
later than the Latest Maturity Date at the time of such Extension, and the
weighted average life to

 

59



--------------------------------------------------------------------------------

maturity of any Extended Loans of a Class to be extended pursuant to an
Extension shall be no shorter than the weighted average life to maturity of the
Class of Existing Loans subject to the Latest Maturity Date at the time of such
Extension; (B) the all-in pricing (including, without limitation, margins, fees
and premiums) with respect to the Extended Loans may be higher or lower than the
all-in pricing (including, without limitation, margins, fees and premiums) for
the Existing Loans; (C) no repayment of any Extended Loans shall be permitted
unless such repayment is accompanied by an at least pro rata repayment of all
earlier maturing Loans (including previously extended Loans) (or all earlier
maturing Loans (including previously extended Loans) shall otherwise be or have
been terminated and repaid in full); (D) the Extended Loans may contain a “most
favored nation” provision for the benefit of Lenders holding Extended Loans; and
(E) the other terms and conditions applicable to Extended Loans may be terms
different than those with respect to the Existing Loans so long as such terms
and conditions only apply after the Latest Maturity Date at the time of such
Extension; provided further, each Extension Amendment may, without the consent
of any Lender other than the applicable extending Lenders, effect such
amendments to this Agreement and the other Credit Documents as may be necessary
or appropriate, in the opinion of Administrative Agent and Borrower, to give
effect to the provisions of this Section 2.25, including any amendments
necessary to treat the applicable Loans of the extending Lenders as a new
“Class” of loans hereunder; provided however, no Extension Amendment may provide
for any Class of Extended Loans to be secured by any Collateral or other assets
of any Credit Party that does not also secure the Existing Loans;

(iii) all documentation in respect of such Extension shall be consistent with
the foregoing, and all written communications by Borrower generally directed to
the applicable Lenders under the applicable Class in connection therewith shall
be in form and substance consistent with the foregoing and otherwise reasonably
satisfactory to Administrative Agent;

(iv) a minimum amount in respect of such Extension (to be determined in
Borrower’s discretion and specified in the relevant Extension Offer, but in no
event less than $25,000,000, unless another amount is agreed to by
Administrative Agent) shall be satisfied; and

(v) no Extension shall become effective unless, on the proposed effective date
of such Extension, the conditions set forth in Section 3.2 shall be satisfied
(with all references in such Section to a Credit Date being deemed to be
references to the Extension on the applicable date of such Extension), and
Administrative Agent shall have received a certificate to that effect dated the
applicable date of such Extension and executed by an Authorized Officer of
Borrower.

(d) For the avoidance of doubt, it is understood and agreed that the provisions
of Section 2.17 and Section 10.5 will not apply to Extensions of Loans pursuant
to Extension Offers made pursuant to and in accordance with the provisions of
this Section 2.25, including to any payment of interest or fees in respect of
any Extended Loans that have been extended pursuant to an Extension at a rate or
rates different from those paid or payable in respect of Loans of any other
Class, in each case as is set forth in the relevant Extension Offer.

 

60



--------------------------------------------------------------------------------

(e) No Lender who rejects any request for an Extension shall be deemed a
Non-Consenting Lender for purposes of Section 2.23.

(f) The Lenders hereby irrevocably authorize Administrative Agent to enter into
amendments (collectively, “Extension Amendments”) to this Agreement and the
other Credit Documents as may be necessary in order to establish new Classes of
Loans created pursuant to an Extension, in each case on terms consistent with
this Section 2.25. Notwithstanding the foregoing, Administrative Agent shall
have the right (but not the obligation) to seek the advice or concurrence of the
Requisite Lenders with respect to any matter contemplated by this Section 2.25
and, if Administrative Agent seeks such advice or concurrence, Administrative
Agent shall be permitted to enter into such amendments with Borrower in
accordance with any instructions received from such Requisite Lenders and shall
also be entitled to refrain from entering into such amendments with Borrower
unless and until it shall have received such advice or concurrence; provided,
however, that whether or not there has been a request by Administrative Agent
for any such advice or concurrence, all such Extension Amendments entered into
with Borrower by Administrative Agent hereunder shall be binding on the Lenders.
Without limiting the foregoing, in connection with any Extension, (i) the
appropriate Credit Parties shall (at their expense) amend (and Administrative
Agent is hereby directed to amend) any Mortgage (or any other Credit Document
that Administrative Agent or Collateral Agent reasonably requests to be amended
to reflect an Extension) that has a maturity date prior to the latest Extended
Maturity Date so that such maturity date is extended to the then latest Extended
Maturity Date (or such later date as may be advised by local counsel to
Administrative Agent) and (ii) Borrower shall deliver board resolutions,
secretary’s certificates, officer’s certificates and other documents as shall
reasonably be requested by Administrative Agent in connection therewith and a
legal opinion of counsel reasonably acceptable to Administrative Agent (i) as to
the enforceability of such Extension Amendment, this Agreement as amended
thereby, and such of the other Credit Documents (if any) as may be amended
thereby and (ii) to the effect that such Extension Amendment, including without
limitation, the Extended Loans provided for therein, does not conflict with or
violate the terms and provisions of Section 10.5.

(g) Promptly following the consummation and effectiveness of any Extension,
Borrower will furnish to Administrative Agent (who shall promptly furnish to
each Lender) written notice setting forth the Extended Maturity Date and
material economic terms of the Extension and the aggregate principal amount of
each class of Loans and Commitments after giving effect to the Extension and
attaching a copy of the fully executed Extension Amendment.

SECTION 3. CONDITIONS PRECEDENT

3.1. Closing Date. The obligation of each Lender to make any Loan pursuant to
Section 2.1(a) on the Closing Date is subject to the satisfaction, or waiver in
accordance with Section 10.5, of the following conditions on or before the
Closing Date:

(a) Credit Documents. The execution and delivery by each Credit Party of the
Credit Documents listed on Schedule 3.1(a).

 

61



--------------------------------------------------------------------------------

(b) Organizational Documents; Incumbency. Administrative Agent and Lead Arranger
shall have received, in respect of each Credit Party, (i) sufficient copies of
each Organizational Document as Administrative Agent shall request, and, to the
extent applicable, certified as of the Closing Date or a recent date prior
thereto by the appropriate Governmental Authority; (ii) signature and incumbency
certificates of the officers of such Credit Party; (iii) resolutions of the
Board of Directors or similar governing body of such Credit Party approving and
authorizing the execution, delivery and performance of this Agreement and the
other Credit Documents to which it is a party or by which it or its assets may
be bound as of the Closing Date, certified as of the Closing Date by its
secretary or an assistant secretary as being in full force and effect without
modification or amendment; (iv) a good standing certificate from the applicable
Governmental Authority of such Credit Party’s jurisdiction of incorporation,
organization or formation, each dated the Closing Date or a recent date prior
thereto; and (v) signature and incumbency certificates of one or more officers
of Borrower who are authorized to execute Funding Notices delivered under this
Agreement, in substantially the form of Exhibit K (with such amendments or
modifications as may be approved by Administrative Agent).

(c) Consummation of Transactions.

(i) (1) There shall not exist any “Event of Default” under and as defined in the
ABL Credit Agreement, the 1994 Indenture and any notes or debentures issued
thereunder or, to the extent not satisfied and discharged at or prior to the
Closing Date, the 2023 Indenture and any notes or debentures issued thereunder;
(2) there shall have been no amendment or modification to, or waiver under, the
ABL Credit Agreement after April 28, 2013 that is adverse in any material
respect to the Joint Arrangers or the Lenders; (3) there shall have been no
issuance or borrowing of indebtedness by Holdings or any of its Subsidiaries
after April 28, 2013 that is secured by any of the Collateral, other than
revolving loans made and letters of credit issued under the ABL Credit
Agreement; and (4) Borrower’s designation of all Subsidiaries of Borrower that
have been previously designated as “Restricted Subsidiaries” under and as
defined in the 1994 Indenture and each series of notes and debentures issued
thereunder shall have been cancelled such that there are no “Restricted
Subsidiaries” of Borrower under such Indenture.

(ii) Administrative Agent and Lead Arranger shall each have received reasonably
satisfactory confirmation that the transactions described in clause (iii) of the
definition of “Transactions” shall occur substantially concurrently with or
immediately after the making of the Loans hereunder.

(d) Real Estate Assets. In order to create in favor of Collateral Agent, for the
benefit of Secured Parties, a valid and, subject to any filing and/or recording
referred to herein, perfected First Priority security interest in certain Real
Estate Assets, Collateral Agent shall have received from Borrower and each
applicable Guarantor:

(i) evidence satisfactory to Collateral Agent that such Credit Party has
delivered to the Title Company fully executed and notarized Mortgages, in form
approved by Collateral Agent, encumbering each Real Estate Asset listed in

 

62



--------------------------------------------------------------------------------

Schedule 3.1(d)(A) (each, a “Closing Date Mortgaged Property”) and the
short-form mortgages or Mortgages encumbering each Real Estate Asset listed in
Schedule 3.1(d)(B) hereto (each, a “Schedule B Property”), together with a
written direction to the Title Company to record the same and funds sufficient
to pay any applicable mortgage tax or other applicable recording charges;

(ii) Borrower shall cause an ALTA extended coverage lenders’ policy of title
insurance (a “Title Policy”) and a survey sufficient to cause the Title Company
to remove the survey exception from such title policy to be delivered on the
Closing Date with respect to 6501 Legacy Drive, Plano, TX (headquarters);

(iii) (A) a completed Flood Certificate with respect to each Closing Date
Mortgaged Property, which Flood Certificate shall (x) be addressed to the
Collateral Agent and (y) otherwise comply with the Flood Program; (B) if the
Flood Certificate states that such Closing Date Mortgaged Property is located in
a Flood Zone, Borrower’s written acknowledgment of receipt of written
notification from the Collateral Agent (x) as to the existence of such Closing
Date Mortgaged Property and (y) as to whether the community in which each
Closing Date Mortgaged Property is located is participating in the Flood
Program; and (C) if such Closing Date Mortgaged Property is located in a Flood
Zone and is located in a community that participates in the Flood Program,
evidence that Borrower has obtained a policy of flood insurance that is in
compliance with all applicable requirements of the Flood Program; and

(iv) “Letter of value” appraisals from Cushman & Wakefield Inc. with respect to
(A) the corporate headquarters of Holdings and its Subsidiaries and related
land, (B) the nine (9) fee-owned distribution centers of Holdings and its
Subsidiaries, (C) the fee-owned and ground-leased stores of Holdings and its
Subsidiaries and (D) operating leases of Holdings and its Subsidiaries for space
in malls that have a Green Street grade of B- or higher as well as select other
operating leases of Holdings and its Subsidiaries previously agreed by Borrower
and Administrative Agent.

(e) Personal Property Collateral. Each Credit Party shall have delivered to
Collateral Agent:

(i) evidence satisfactory to Collateral Agent of the compliance by each Credit
Party of their obligations under the Pledge and Security Agreement and the other
Collateral Documents (including their obligations to execute or authorize, as
applicable, and deliver UCC financing statements, originals of securities,
instruments and chattel paper as provided therein); provided that to the extent
the Collateral Agent’s security interest is not perfected in any collateral in
which a security interest may be not perfected by the filing of a UCC financing
statement or the delivery of stock certificates issued by any Domestic
Subsidiary or debt instruments after each Credit Party’s use of commercially
reasonable efforts to do so, the perfection of such security interest(s) will
not constitute a condition precedent to the availability of the Loans on the
Closing Date;

 

63



--------------------------------------------------------------------------------

(ii) a completed Collateral Questionnaire dated the Closing Date and executed by
an Authorized Officer of each Credit Party, together with all attachments
contemplated thereby; and

(iii) all stock certificates representing the Pledged Equity Interests (as
defined in the Pledge and Security Agreement) issued by each Domestic Subsidiary
and instruments evidencing the Pledged Debt (as defined in the Pledge and
Security Agreement), in each case required to be delivered to the Collateral
Agent pursuant to the Credit Documents, together with duly executed instruments
of transfer.

(f) Financial Statements. Administrative Agent and Lead Arranger shall have
received GAAP unaudited financial statements (subject to normal year-end audit
adjustments and the absence of footnotes) for Holdings’ fiscal quarter ending
May 4, 2013 to the extent such fiscal quarter end occurs more than 30 calendar
days prior to the Closing Date.

(g) Evidence of Insurance. Collateral Agent shall have received a certificate
from the applicable Credit Party’s insurance broker or other evidence
satisfactory to it that all insurance required to be maintained pursuant to
Section 5.5 is in full force and effect, together with endorsements naming
Collateral Agent, for the benefit of Secured Parties, as additional insured and
loss payee thereunder to the extent required under Section 5.5; provided,
however, that to the extent such certificate, endorsements or other evidence is
not delivered on the Closing Date, the Credit Parties shall be required to
satisfy such condition on a post-closing basis pursuant to Section 5.15.

(h) Opinions of Counsel to Credit Parties. Agents and Lenders and their
respective counsel shall have received originally executed copies of the
favorable written opinions of Skadden, Arps, Slate, Meagher & Flom LLP, special
New York counsel for Credit Parties, and Janet Dhillon, General Counsel of
Holdings, as to such matters as Administrative Agent or Lead Arranger may
reasonably request, dated as of the Closing Date and in form and substance
reasonably satisfactory to Administrative Agent and Lead Arranger (and each
Credit Party hereby instructs such counsel to deliver such opinions to Agents
and Lenders).

(i) Fees. Borrower shall have paid to each Agent the reasonable and documented
fees payable on or before the Closing Date referred to in Section 2.11(a) and
(b) and all reasonable and documented expenses payable pursuant to Section 10.2
which have accrued to the Closing Date.

(j) Closing Date Certificate. Holdings and Borrower shall have delivered to
Administrative Agent and Lead Arranger an originally executed Closing Date
Certificate, together with all attachments thereto.

(k) No Litigation. There shall not exist any actions, suits or proceedings by or
before any Governmental Authority enjoining the financing contemplated by this
Agreement.

(l) Letter of Direction. Administrative Agent and Lead Arranger shall have
received a duly executed letter of direction from Borrower addressed to
Administrative Agent and Lead Arranger, on behalf of itself and Lenders,
directing the disbursement on the Closing Date of the proceeds of the Loans made
on such date.

 

64



--------------------------------------------------------------------------------

(m) Patriot Act. At least 5 days prior to the Closing Date, the Lenders shall
have received all documentation and other information required by bank
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)
the “PATRIOT Act”), to the extent that such information was requested by the
Lenders at least 10 days prior to the Closing Date.

Notwithstanding anything herein to the contrary, to the extent any security
interest in the intended Collateral (other than any Mortgage with respect to the
Closing Date Mortgaged Properties and the short-form mortgages or Mortgages with
respect to the Schedule B Properties, each of which shall be delivered to the
Title Company in accordance with (d)(i) above, and any Collateral the security
interest in which may be perfected by the filing of a UCC financing statement or
the delivery of stock certificates or debt instruments) is not perfected on the
Closing Date after Borrower’s use of commercially reasonable efforts to do so,
the perfection of such security interest(s) will not constitute a condition
precedent to the availability of the Loans on the Closing Date.

3.2. Conditions to Each Credit Extension.

(a) Conditions Precedent. The obligation of each Lender to make any Loan on any
Credit Date, including the Closing Date, are subject to the satisfaction, or
waiver in accordance with Section 10.5, of the following conditions precedent:

(i) Administrative Agent shall have received a fully executed and delivered
Funding Notice;

(ii) as of such Credit Date, the representations and warranties contained herein
and in the other Credit Documents shall be true and correct in all material
respects on and as of that Credit Date to the same extent as though made on and
as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects on and as
of such earlier date; provided that, in each case, such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and

(iii) as of such Credit Date, no event shall have occurred and be continuing or
would result from the consummation of the applicable Credit Extension that would
constitute an Event of Default or a Default.

(b) Notices. Any Notice shall be executed by an Authorized Officer in a writing
delivered to Administrative Agent. In lieu of delivering a Notice, Borrower may
give Administrative Agent telephonic notice by the required time of any proposed
borrowing or conversion/continuation, as the case may be; provided each such
notice shall be promptly confirmed in writing by delivery of the applicable
Notice to Administrative Agent on or before the close of business on the date
that the telephonic notice is given. In the event of a discrepancy between the
telephone notice and the written Notice, the written Notice shall

 

65



--------------------------------------------------------------------------------

govern. In the case of any Notice that is irrevocable once given, if Borrower
provides telephonic notice in lieu thereof, such telephone notice shall also be
irrevocable once given. Neither Administrative Agent nor any Lender shall incur
any liability to Borrower in acting upon any telephonic notice referred to above
that Administrative Agent believes in good faith to have been given by a duly
authorized officer or other person authorized on behalf of Borrower or for
otherwise acting in good faith.

SECTION 4. REPRESENTATIONS AND WARRANTIES

In order to induce Agents and Lenders to enter into this Agreement and to make
each Credit Extension to be made thereby, each Credit Party represents and
warrants to each Agent and Lender, on the Closing Date and on each Credit Date,
that the following statements are true and correct (it being understood and
agreed that the representations and warranties made on the Closing Date are
deemed to be made concurrently with and giving effect to the consummation of the
Transactions):

4.1. Organization; Requisite Power and Authority; Qualification. Each of the
Credit Parties is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and is qualified to do
business in, and is in good standing in, every jurisdiction where such
qualification is required, except, in each case, where the failure to do so,
individually or in the aggregate, would not result in a Material Adverse Effect.

4.2. Equity Interests and Ownership. The Equity Interests of each of the
Material Subsidiaries of Borrower have been duly authorized and validly issued
and are fully paid and non-assessable. Except as set forth on Schedule 4.2, as
of the date hereof, there is no existing option, warrant, call, right,
commitment or other agreement to which any Material Subsidiary of Borrower is a
party requiring, and there is no membership interest or other Equity Interests
of any Material Subsidiary of Borrower outstanding which upon conversion or
exchange would require, the issuance by any Material Subsidiary of Borrower of
any additional membership interests or other Equity Interests of any Material
Subsidiary of Borrower or other Securities convertible into, exchangeable for or
evidencing the right to subscribe for or purchase, a membership interest or
other Equity Interests of any Material Subsidiary of Borrower. Schedule 4.2
correctly sets forth the ownership interest of Borrower and each of its Material
Subsidiaries in their respective Material Subsidiaries as of the Closing Date.

4.3. [Reserved].

4.4. Governmental Consents; No Conflict. The Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except (i) such as have been obtained or made and are in
full force and effect or as to which the failure to be made or obtained and to
be in full force and effect would not result in a Material Adverse Effect,
(ii) filings necessary to perfect Liens created under the Pledge and Security
Agreement and the Mortgages and (iii) filings of periodic reports with the
Securities and Exchange Commission, (b) will not violate any law or regulation
or the charter, by-laws or other Organizational Documents of Holdings or any
Subsidiary or any material order of any

 

66



--------------------------------------------------------------------------------

Governmental Authority applicable to such Person except, in each case, as would
not reasonably be expected to have a Material Adverse Effect, (c) will not
violate or result in a default under any material provision of any indenture,
agreement or other instrument binding upon Holdings or any of its Subsidiaries
or its assets, or give rise to a right thereunder to require any payment to be
made by Holdings or any Subsidiary, (d) will not result in the creation or
imposition of, or the requirement to impose, any Lien on any asset of Holdings
or any of its Subsidiaries, except Liens created under the Collateral Documents,
and (e) do not require any approval of stockholders, members or partners or any
approval or consent of any Person under any Contractual Obligation of Holdings
or any of its Subsidiaries, except for such approvals or consents which will be
obtained on or before the Closing Date and disclosed in writing to Lenders and
except for any such approvals or consents the failure of which to obtain will
not have a Material Adverse Effect.

4.5. [Reserved].

4.6. Binding Obligation. The Transactions to be entered into by each Credit
Party are within such Credit Party’s organizational powers and have been duly
authorized by all necessary organizational and, if required, stockholder action.
This Agreement has been duly executed and delivered by each of Holdings,
Borrower and each Guarantor Subsidiary and constitutes, and each other Credit
Document to which any Credit Party is to be a party, when executed and delivered
by such Credit Party, will constitute, a legal, valid and binding obligation of
Holdings, Borrower, such Guarantor Subsidiary or such Credit Party (as the case
may be), enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer or other
laws affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

4.7. Historical Financial Statements. Holdings has heretofore furnished to the
Lenders the Historical Financial Statements, which shall be deemed to have been
furnished to the Lenders by inclusion as part of its 10-K or 10-Q filings filed
on or prior to the Closing Date. The Historical Financial Statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of Holdings and its consolidated Subsidiaries as of
the respective dates thereof and for the respective periods thereof in
accordance with GAAP, subject to normal year end audit adjustments and the
absence of certain footnotes in the case of any such unaudited financial
statements.

4.8. [Reserved].

4.9. No Material Adverse Change. Since February 2, 2013, except as disclosed in
Holdings’ publicly available filings with the United States Securities and
Exchange Commission on or prior to May 16, 2013 (excluding “risk factor” or
other forward looking disclosure), there has not occurred any event,
circumstance or change that has resulted in or could reasonably be expected to
result in a material adverse change in or effect on the financial position or
results of operations of Holdings and its Subsidiaries.

4.10. [Reserved].

4.11. Litigation. There are no actions, suits or proceedings by or before any
Governmental Authority enjoining the financing contemplated by this Agreement.

 

67



--------------------------------------------------------------------------------

4.12. Payment of Taxes. Each of Holdings and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes shown to be due and payable on such
returns, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which Holdings or such Subsidiary, as applicable, has set
aside on its books adequate reserves or (b) to the extent that the failure to do
so would not result in a Material Adverse Effect.

4.13. Properties.

(a) Title. Each of Holdings and its Subsidiaries has good title to, or valid
leasehold or other property interests in, all its real and personal property
material to the business of Holdings and its Subsidiaries (taken as a whole),
except for Liens permitted under Section 6.2 and minor defects in title and
leases being contested, in each case, that do not materially interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.

(b) Intellectual Property. Each of Holdings and its Subsidiaries owns, or is
licensed to use, all trademarks, tradenames, copyrights, patents and other
Intellectual Property material to its business, and the use thereof by Holdings
and its Subsidiaries does not infringe upon the rights of any other Person,
except for any defects in ownership or licenses and any such infringements that,
individually or in the aggregate, would not result in a Material Adverse Effect.

(c) Real Estate. As of the Closing Date, Schedule 4.13 contains a true, accurate
and complete list setting forth (i) the address of each of the Real Estate
Assets, (ii) the type/use of such Real Estate Assets, (iii) the Credit Party
that owns interests in such Real Estate Assets and (iv) the real estate interest
held by such Credit Party. The ground lease or lease, as applicable, pursuant to
which any Credit Party holds any interest in any Real Estate Asset is in full
force and effect, and Holdings does not have knowledge of any default that has
occurred and is continuing thereunder, and each such agreement constitutes the
legally valid and binding obligation of each applicable Credit Party,
enforceable against such Credit Party in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally or by
equitable principles, except to the extent that any failure of any of the
foregoing, individually or in the aggregate, would not result in a Material
Adverse Effect.

4.14. Environmental Matters. Except for the Disclosed Matters and except with
respect to any other matters that, individually or in the aggregate, would not
result in a Material Adverse Effect, neither Holdings nor any of its
Subsidiaries (i) is in violation of any Environmental Law or has failed to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability. Since the Closing Date, there has been no change in the status of the
Disclosed Matters that, individually or in the aggregate, has resulted in, or
materially increased the likelihood of, a Material Adverse Effect.

 

68



--------------------------------------------------------------------------------

4.15. Compliance with Laws and Agreements; No Defaults. Each of Holdings and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
material agreements and other material instruments binding upon it or its
property, except where the failure to do so, individually or in the aggregate,
would not result in a Material Adverse Effect. No Default or Event of Default
has occurred and is continuing.

4.16. [Reserved].

4.17. Governmental Regulation. No Credit Party is an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940.

4.18. Federal Reserve Regulations; Exchange Act. (a) None of Holdings, Borrower
or any of their Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of buying or
carrying Margin Stock.

(b) No portion of the proceeds of any Loan shall be used in any manner, whether
directly or indirectly, that causes or could reasonably be expected to cause,
such Loan or the application of such proceeds to violate Regulation T,
Regulation U or Regulation X of the Board of Governors or any other regulation
thereof or to violate the Exchange Act.

4.19. Employee Matters. Neither Holdings nor any of its Subsidiaries is engaged
in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect. There is (a) no unfair labor practice complaint pending
against Holdings or any of its Subsidiaries, or to the best knowledge of
Holdings and Borrower, threatened against any of them before the National Labor
Relations Board and no grievance or arbitration proceeding arising out of or
under any collective bargaining agreement that is so pending against Holdings or
any of its Subsidiaries or to the knowledge of Holdings and Borrower, threatened
against any of them, (b) no strike or work stoppage in existence or, to the
knowledge of Holdings and Borrower, threatened involving Holdings or any of its
Subsidiaries, and (c) to the best knowledge of Holdings and Borrower, no union
organization activity that is taking place with respect to the employees of
Holdings or any of its Subsidiaries, except (with respect to any matter
specified in clause (a), (b) or (c) above) such as is not reasonably likely,
individually or in the aggregate, to have a Material Adverse Effect.

4.20. Employee Benefit Plans. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, would result in a Material
Adverse Effect. Except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect,) as of the most recent
valuation for any Plan, no Plan had any Unfunded Pension Liability, and to the
best knowledge of Holdings and Borrower, there has been no change in the funding
status of any Plan since the valuation date of such recent valuation that would
reasonably be expected to have a Material Adverse Effect.

4.21. [Reserved].

4.22. Solvency. As of the Closing Date, after giving effect to the Loans
incurred on the Closing Date, the Borrower and its Subsidiaries are, on a
consolidated basis, Solvent.

 

69



--------------------------------------------------------------------------------

4.23. [Reserved].

4.24. [Reserved].

4.25. Disclosure. Neither the Lender Presentation nor any of the other reports,
certificates or other written information (other than projections (the
“projections”) and other forward looking information and information of a
general economic or industry nature) (collectively, the “information”) furnished
by or on behalf of any Credit Party to any Agent or any Lender in connection
with the negotiation of this Agreement or any other Credit Document or delivered
hereunder (as modified or supplemented by other information so furnished and
taken as a whole with all such other information), when furnished or modified or
supplemented, contains any untrue statement of a material fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading. The
projections furnished by or on behalf of any Credit Party to any Agent or any
Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished and
taken as a whole with all other information), have been or will be prepared in
good faith based upon assumptions that are reasonable at the time made and at
the time the projections are made available to any Agent or any Lender by any
Credit Party (it being understood that such projections are forward looking
statements which by their nature are subject to significant uncertainties and
contingencies, many of which are beyond the control of the Credit Parties, and
that actual results may differ, and such differences may be material, from those
expressed or implied in such projections, and no assurance can be given that the
projections will be realized).

4.26. [Reserved].

4.27. PATRIOT Act. To the extent applicable, each Credit Party is in compliance,
in all material respects, with (i) the Trading with the Enemy Act, as amended,
and each of the foreign assets control regulations of the United States Treasury
Department (31 C.F.R., Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) the PATRIOT Act. No
part of the proceeds of the Loans will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.

SECTION 5. AFFIRMATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations (other than unasserted
contingent obligations), each Credit Party shall perform, and shall cause each
of its Subsidiaries to perform, all covenants in this Section 5.

5.1. Financial Statements and Other Reports. Holdings will deliver to
Administrative Agent for distribution to each Lender:

 

70



--------------------------------------------------------------------------------

(a) Quarterly Financial Statements. As soon as available, and in any event
within 45 days after the end of each of the first three Fiscal Quarters of each
Fiscal Year of Holdings, its consolidated balance sheets and related statements
of operations, stockholders’ equity and cash flows as of the end of and for such
Fiscal Quarter and the then elapsed portion of the Fiscal Year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
Fiscal Year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
Holdings and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP, subject to normal year-end audit adjustments and the absence of
footnotes;

(b) Annual Financial Statements. As soon as available, and in any event within
90 days after the end of each Fiscal Year of Holdings, its audited consolidated
balance sheets and related statements of operations, stockholders’ equity and
cash flows as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
KPMG LLP or other independent public accountants of recognized national standing
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of Holdings and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP;

(c) Compliance Certificate. Together with each delivery of financial statements
of Holdings and its Subsidiaries pursuant to Sections 5.1(a) and 5.1(b), a duly
executed and completed Compliance Certificate of a Financial Officer of Holdings
or Borrower (i) certifying as to whether a Default has occurred and is
continuing on the date thereof and, if a Default has occurred and is continuing
on such date, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, and (ii) stating whether any change in GAAP or in
the application thereof has occurred since the date of the most recent audited
financial statements referred to in Section 4.7 or delivered pursuant to clause
(b) above and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;

(d) [Reserved];

(e) Notice of Default. Promptly upon any Financial Officer or other executive
officer obtaining knowledge (i) of the occurrence of any Default or any Event of
Default, or (ii) of any other development that results in, or would reasonably
be expected to result in, a Material Adverse Effect, a certificate of a
Financial Officer or other executive officer of Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto;

(f) Notice of Litigation. Promptly upon any Financial Officer or other executive
officer obtaining knowledge of the filing or commencement of any action, suit or
proceeding by or before any arbitrator or Governmental Authority against or
affecting Holdings, Borrower or any Subsidiary thereof that, if adversely
determined, would reasonably be expected to result in a Material Adverse Effect
(other than any Disclosed Matters);

 

71



--------------------------------------------------------------------------------

(g) ERISA. Promptly upon any Financial Officer or other executive officer
obtaining knowledge of the occurrence of any ERISA Event that, alone or together
with any other ERISA Events that have occurred, would result in liability of
Holdings and its Subsidiaries in an aggregate amount exceeding $100,000,000;

(h) Financial Plan. Within 90 days after the end of each Fiscal Year, an annual
financial forecast (in a form consistent with forecasts previously provided to
or otherwise approved by Administrative Agent) for Holdings and its Subsidiaries
for the subsequent Fiscal Year (including a consolidated balance sheet of
Holdings and its Subsidiaries as of the end of the prior fiscal year and
consolidated statements of income and cash flows of Holdings and its
Subsidiaries for such Fiscal Year) (a “Financial Plan”);

(i) Insurance Report. Each Credit Party shall deliver to Administrative Agent a
copy of a certificate of insurance evidencing the required coverage on or prior
to the Closing Date and promptly following each renewal or replacement of such
policies thereafter. Borrower will furnish to the Administrative Agent, upon its
reasonable request, information in reasonable detail as to the insurance so
maintained;

(j) Information Regarding Collateral. Borrower will furnish to Administrative
Agent prompt written notice of any change (i) in the legal name of any Credit
Party, (ii) in the identity or type of organization or corporate structure of
any Credit Party, (iii) in the Federal Taxpayer Identification Number or other
identification number of any Credit Party, or (iv) in the jurisdiction of
organization of any Credit Party. Holdings and Borrower agree not to effect or
permit any change referred to in the preceding sentence unless all filings have
been made under the UCC or otherwise that are required in order for
Administrative Agent to continue at all times following such change to have a
valid, legal and perfected security interest in all the Collateral;

(k) Annual Collateral Verification. Each year, at the time of delivery of annual
financial statements with respect to the preceding Fiscal Year pursuant to
Section 5.1(b), Borrower shall deliver to Collateral Agent (i) a certificate of
its Authorized Officer (A) either confirming that there has been no change in
the information set forth in sections I.A.-D., I.H., II.A.-B. and II.E.-G. of
the Collateral Questionnaire delivered on the Closing Date or the date of the
most recent certificate delivered pursuant to this Section 5.1 and/or
identifying such changes and (B) certifying that all UCC financing statements
(including fixtures filings, as applicable) and all supplemental intellectual
property security agreements or other appropriate filings, recordings or
registrations, have been filed of record in each governmental, municipal or
other appropriate office in each jurisdiction identified pursuant to clause
(A) above (or in such Collateral Questionnaire) to the extent necessary to
establish a legal, valid and perfected security interest in favor of the
Administrative Agent (for the ratable benefit of the Secured Parties) in respect
of all Collateral in which a Lien may be perfected by filing, recording or
registration in the United States (or any political subdivision thereof), and
(ii) upon request by the Collateral Agent, a copy of any certificate or other
document delivered to the administrative agent or collateral agent under the ABL
Credit Agreement updating the information contained in any perfection
certificate or similar document with respect to the Common Collateral, or
certifying that there has been no changes to such information;

 

72



--------------------------------------------------------------------------------

(l) Other Information. (A) Promptly upon their becoming publicly available,
copies (or email notice) of all periodic reports and all registration, proxy
statements and prospectuses, if any, filed by any Credit Party with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all of the functions of said Commission, (B) promptly after any Credit
Party obtains knowledge that (i) Moody’s or S&P shall have announced a change in
the Credit Rating established or deemed to have been established by such rating
agency, written notice of such Credit Rating change, and (C) promptly following
any request therefor, such other information regarding the operations, business
affairs and financial condition of Holdings or any Subsidiary as Administrative
Agent may reasonably request; provided that none of Holdings or any of its
Subsidiaries will be required to disclose, permit the inspection, examination or
making copies or abstracts of, or discussion of, any document, information or
other matter that (x) constitutes non-financial trade secrets or non-financial
proprietary information, (y) in respect of which disclosure to the Agent or any
Lender (or their respective representatives or contractors) is prohibited by Law
or any bona fide binding agreement or (z) is subject to attorney-client or
similar privilege or constitutes attorney work product; and

(m) Certification of Public Information. Holdings, Borrower and each Lender
acknowledge that certain of the Lenders may be Public Lenders and, if documents
or notices required to be delivered pursuant to this Section 5.1 or otherwise
are being distributed through IntraLinks/IntraAgency, SyndTrak or another
relevant website or other information platform (the “Platform”), any document or
notice that Holdings or Borrower has indicated contains Non-Public Information
shall not be posted on that portion of the Platform designated for such Public
Lenders. Each of Holdings and Borrower agrees to use commercially reasonable
efforts to clearly designate all information provided to Administrative Agent by
or on behalf of Holdings or Borrower which is suitable to make available to
Public Lenders. If Holdings or Borrower has not indicated whether a document or
notice delivered pursuant to this Section 5.1 contains Non-Public Information,
Administrative Agent reserves the right to post such document or notice solely
on that portion of the Platform designated for Lenders who wish to receive
material Non-Public Information with respect to Holdings, its Subsidiaries and
their Securities.

Documents required to be delivered pursuant to Section 5.1(a), 5.1(b) or 5.1(l)
may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the earliest of the date (i) on which Holdings posts such
documents, or provides a link thereto on Holdings’ website on the Internet at
the website address; (ii) on which such documents are posted to the Securities
and Exchange Commission’s (or any Governmental Authority succeeding to any or
all of the functions of said Commission’s) website (including as part of any
10-K or 10-Q filing) or (iii) on which such documents are posted on Holdings’
behalf on any Platform to which each Lender and Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by
Administrative Agent); provided that (A) Holdings shall have notified
Administrative Agent of the posting of such documents and (B) in the case of
documents required to be delivered pursuant to Section 5.1(a) or (b), Holdings
shall deliver electronic copies of such documents to Administrative Agent if any
Lender requests that Holdings deliver such copies until a request to cease
delivering copies is given by Administrative Agent at the request of such
Lender. Administrative Agent shall have no obligation to request the delivery of
or to maintain copies of the documents referred to

 

73



--------------------------------------------------------------------------------

above, and in any event shall have no responsibility to monitor compliance by
Holdings with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

5.2. Existence. Each Credit Party will, and will cause each of its Material
Subsidiaries to, (a) do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence and (b) except as
would not reasonably be expected to have a Material Adverse Effect, take all
reasonable action to preserve, renew and keep in full force and effect its
rights, licenses, permits, privileges and franchises; provided that the
foregoing clauses (a) and (b) shall not prohibit any merger, consolidation,
liquidation, transfer of assets or dissolution permitted under Section 6.8 and,
in the case of an asset transfer, Section 6.7.

5.3. Payment of Obligations. Each of Holdings and the Borrower will, and will
cause each of its Subsidiaries to, pay its obligations, including Tax
liabilities, that, if not paid, would result in a Material Adverse Effect before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(b) Holdings, the Borrower or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest would not result in a Material
Adverse Effect.

5.4. Maintenance of Properties. Each Credit Party will, and will cause each of
its Subsidiaries to, keep and maintain all property material to the conduct of
the business of Holdings and its Subsidiaries (taken as a whole) in good working
order and condition, ordinary wear and tear, condemnation and casualty loss
excepted, except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect; provided that the foregoing shall not prohibit
the disposition of any property otherwise permitted by this Agreement; provided,
further, that nothing in this Section shall prevent Holdings or any Subsidiary
from discontinuing the operations or maintenance of any of its properties, or
terminating any leases of any of its properties, in each case no longer deemed
by Holdings or such Subsidiary, as applicable, to be useful in the conduct of
its business.

5.5. Insurance. Each of Holdings and the Borrower will, and will cause each of
its Material Subsidiaries to, maintain, (1) with financially sound and reputable
insurance companies or (2) with association or captive insurance companies or
pursuant to self-insurance, (a) insurance in such amounts (with no greater risk
retention) and against such risks (including physical loss or damage to the
Collateral (including all Inventory constituting Collateral)) as are customarily
maintained by companies of established repute engaged in the same or similar
businesses operating in the same or similar locations. Subject to the
Intercreditor Agreement, each such policy of insurance shall (i) name Collateral
Agent, for the benefit of the Secured Parties, as an additional insured
thereunder as its interests may appear, and policies maintained with respect to
any Collateral shall be endorsed or otherwise amended to include a lenders’ loss
payable clause in favor of Administrative Agent and providing for losses
thereunder to be payable to Administrative Agent or its designee, provided that,
unless an Event of Default shall have occurred and be continuing,
(A) Administrative Agent shall turn over to Borrower any amounts received by it
as loss payee under any such policies and (B) Holdings, Borrower and/or the
applicable Material Subsidiary shall have the sole right to make, settle and
adjust claims in respect of such insurance. Each such policy referred to in this
paragraph shall be evidenced by a

 

74



--------------------------------------------------------------------------------

certificate pursuant to which the relevant insurance broker will endeavor to
provide Administrative Agent (A) at least 10 days’ prior written notice of any
cancelation, modification or nonrenewal of any such policy by reason of
nonpayment of premium (giving Administrative Agent the right to cure defaults in
the payment of premiums) and (B) at least 30 days’ prior written notice of any
cancelation, modification or nonrenewal of any such policy for any reason other
than nonpayment of premium. Without limiting the generality of the foregoing,
Holdings will maintain or cause to be maintained flood insurance with respect to
each Flood Hazard Property that is located in a community that participates in
the National Flood Program, in each case in compliance with any applicable
regulations of the Board of Governors.

5.6. Books and Records; Inspections. Each of Holdings and the Borrower will, and
will cause each of its Subsidiaries to, keep proper books of record and account
in accordance with GAAP. Each of Holdings and the Borrower will, and will cause
each of its Subsidiaries to, permit any representatives designated by
Administrative Agent, upon reasonable prior notice and without disruption of the
normal and ordinary conduct of the business of Holdings, the Borrower or any
such Subsidiary, to visit and inspect its properties, to examine and make
extracts from its books and records (but the Administrative Agent may not have
more than one such visit per any twelve month period except during an Event of
Default), and to discuss its affairs, finances and condition with its officers
and, if an executive officer or a Financial Officer of Borrower has been
afforded an opportunity to be present, independent accountants (subject to such
accountants’ customary policies and procedures), all at such reasonable times
during normal business hours and as often as reasonably requested.
Notwithstanding anything to the contrary in this Section 5.6, (i) none of
Holdings, the Borrower nor any Subsidiary will be required to disclose, permit
the inspection, examination or making copies or abstracts of, or discussion of,
any document, information or other matter that (a) in respect of which
disclosure to Administrative Agent or any Lender (or their respective
representatives or contractors) is prohibited by law or any bona fide binding
agreement or (b) is subject to attorney-client or similar privilege or
constitutes attorney work product; provided that each of Holdings and the
Borrower will, and will cause each of its Subsidiaries to, make available
redacted versions of requested documents or, if unable to do so consistent with
the preservation of such privilege, shall endeavor in good faith otherwise to
disclose information responsive to the requests of Administrative Agent, any
Lender or any of their respective Related Parties, in a manner that will protect
such privilege, (ii) no such inspection of any Real Estate Asset (or any portion
thereof) shall be permitted if the same would, or could reasonably be expected
to, materially interfere with the use and/or operation of such Real Estate Asset
and unless a Credit Party or its representatives is given the opportunity to be
present and (iii) Administrative Agent shall not have the right to perform any
Phase I Environmental Site Assessment or any invasive analysis or sampling of
any environmental medium, including any Phase II Environmental Site
Investigation or Assessment, without the written authorization of Borrower
absent an Event of Default under Section 8.1(a), (f) or (g).

5.7. Lenders Meetings. Holdings and Borrower will, upon the request of
Administrative Agent or Requisite Lenders, participate in a meeting of
Administrative Agent and Lenders once during each Fiscal Year to be held at
Borrower’s corporate offices (or at such other location, or by teleconference,
in each case as may be agreed to by Borrower and Administrative Agent) at such
time as may be agreed to by Borrower and Administrative Agent.

 

75



--------------------------------------------------------------------------------

5.8. Compliance with Laws. Each of Holdings and the Borrower will, and will
cause each of its Subsidiaries to, comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, would not result
in a Material Adverse Effect.

5.9. Environmental.

(a) Environmental Disclosure. Holdings will deliver to Administrative Agent and
Lenders:

(i) as soon as practicable following receipt thereof, copies of all
environmental audits, investigations, analyses and reports of any kind or
character, whether prepared by personnel of Holdings or any of its Subsidiaries
or by independent consultants, Governmental Authorities or any other Persons,
with respect to environmental matters at any Facility or with respect to any
Environmental Claims or Environmental Liabilities, if such environmental
matters, Environmental Claims or Environmental Liabilities are reasonably
expected to result in a Material Adverse Effect;

(ii) promptly upon the occurrence thereof, written notice describing in
reasonable detail (1) any Release required to be reported to any Governmental
Authority under any applicable Environmental Laws that is reasonably expected to
result in a Material Adverse Effect, (2) any remedial action taken by Holdings
or any other Person in response to (A) any Hazardous Materials Activities the
existence of which has a reasonable possibility of resulting in one or more
Environmental Claims or Environmental Liabilities having, individually or in the
aggregate, a Material Adverse Effect, (2) any Environmental Claims or
Environmental Liabilities that, individually or in the aggregate, are reasonably
expected to result in a Material Adverse Effect, and (3) Holdings or Borrower’s
discovery of any occurrence or condition on any real property adjoining or in
the vicinity of any Real Estate Asset subject to Mortgage under this Agreement
that could cause such Real Estate Asset or any part thereof to be subject to any
material restrictions on the ownership, occupancy, transferability or use
thereof under any Environmental Laws;

(iii) as soon as practicable following the sending or receipt thereof by
Holdings or any of its Subsidiaries, a copy of any material written
communications with respect to (1) any Environmental Claims or Environmental
Liabilities that, individually or in the aggregate, are reasonably expected to
give rise to a Material Adverse Effect, (2) any Release required to be reported
to any Governmental Authority that is reasonably expected to result in a
Material Adverse Effect, and (3) any request for information from any
Governmental Authority that suggests such Governmental Authority is
investigating whether Holdings or any of its Subsidiaries may be potentially
responsible for any Hazardous Materials Activity if such investigation is
reasonably expected to give rise to a Material Adverse Effect; and

(iv) with reasonable promptness, such other documents and information as from
time to time may be reasonably requested by Administrative Agent in relation to
any matters disclosed pursuant to this Section 5.9(a).

 

76



--------------------------------------------------------------------------------

(b) Hazardous Materials, Etc. Each Credit Party shall promptly take, and shall
cause each of its Subsidiaries promptly to take, any and all commercially
reasonable actions to (i) cure any violation of applicable Environmental Laws by
such Credit Party or its Subsidiaries that could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, and (ii) make an
appropriate response to any Environmental Claim or Environmental Liabilities
against such Credit Party or any of its Subsidiaries and discharge any
obligations it may have to any Person thereunder where failure to do so could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

5.10. Subsidiaries.

(a) Subject to Section 5.10(b), if any wholly owned Domestic Subsidiary of
Borrower (other than any Domestic Subsidiary, substantially all of the assets of
which consist of Equity Interests in one or more Foreign Subsidiaries) becomes a
Material Subsidiary, guarantees or becomes a borrower in respect of the
obligations under the ABL Credit Agreement, or otherwise is required to become a
Guarantor after the Closing Date, Holdings and Borrower shall, within fifteen
Business Days after such wholly-owned Domestic Subsidiary becomes a Material
Subsidiary, guarantees or becomes a borrower in respect of the obligations under
the ABL Credit Agreement, or is required to become a Guarantor (as applicable),
notify Administrative Agent and the Lenders thereof and promptly (i) cause such
wholly-owned Domestic Subsidiary to become a Guarantor hereunder and a Grantor
under the Pledge and Security Agreement by executing and delivering to
Administrative Agent and Collateral Agent a Counterpart Agreement, (ii) obtain
all consents and approvals required to be obtained by it in connection with the
execution and delivery of the Collateral Documents and the performance of its
obligations thereunder and the granting by it of the Liens thereunder, and
(iii) take all such actions and execute and deliver, or cause to be executed and
delivered, all such documents, instruments, agreements, and certificates
reasonably requested by Collateral Agent in order to create (A) Liens in favor
of the Collateral Agent on any Material Real Estate Assets and (B) the Liens
intended to be created by the Pledge and Security Agreement and to perfect such
Liens to the extent required by, and with the priority required by, the Pledge
and Security Agreement and the Intercreditor Agreement, in each case including
those which are similar to those described in Sections 3.1(b), 3.1(d)(i),
3.1(d)(iii), 3.1(e), 3.1(h) (including, without limitation, customary local
counsel opinions covering the matters described in item 4 of Schedule 5.15, if
applicable) and 5.15. In the event that any Person becomes a Foreign Subsidiary
of Borrower (including any Domestic Subsidiary, substantially all of the assets
of which consist of Equity Interests in one or more Foreign Subsidiaries), and
the ownership interests of such Foreign Subsidiary are owned by Borrower or by
any wholly owned Domestic Subsidiary thereof that is or becomes a Material
Subsidiary, guarantees or becomes a borrower in respect of the obligations under
the ABL Credit Agreement, or otherwise is required to become a Guarantor after
the Closing Date, Borrower shall, or shall cause such wholly-owned Domestic
Subsidiary to, deliver, all such documents, instruments, agreements, and
certificates as are similar to those described in Section 3.1(b), and Borrower
shall take, or shall cause such wholly-owned Domestic Subsidiary that is
required to be a Guarantor to take, all of the actions referred to in
Section 3.1(e) necessary to grant and to perfect a First Priority Lien in favor
of Collateral Agent, for the benefit of Secured Parties, under the Pledge and
Security Agreement in 65% of such voting ownership interests and 100% of such
non-voting ownership interests. With respect to each such wholly owned Domestic
Subsidiary, Borrower shall promptly send

 

77



--------------------------------------------------------------------------------

to Administrative Agent written notice setting forth with respect to such Person
(i) the date on which such Person became a Subsidiary of Borrower, and (ii) all
of the data required to be set forth in Schedule 4.2 with respect to all
Subsidiaries of Borrower; and such written notice shall be deemed to supplement
Schedule 4.2 for all purposes hereof.

(b) Notwithstanding anything to the contrary herein, in no event shall the
Collateral include (i) any Real Estate Assets which are not Material Real Estate
Assets and (ii) Excluded Assets (as such term is defined in the Pledge and
Security Agreement).

5.11. Additional Material Real Estate Assets. Subject to Section 5.10(b), in the
event that any Credit Party acquires after the Closing Date a Material Real
Estate Asset and such interest in such Material Real Estate Asset is not
otherwise subject to a Permitted Lien described in Section 6.2(d) that prohibits
a Lien in favor of the Collateral Agent and is not otherwise excluded from the
Collateral by the definition of Excluded Assets, then such Credit Party shall
promptly take all such actions and execute and deliver, or cause to be executed
and delivered, all such mortgages, documents, instruments, agreements, opinions
and certificates, including those which are similar to those described in
Sections 3.1(d)(i), 3.1(d)(iii), 3.1(e), and Item 4 of Schedule 5.15 with
respect to each such Material Real Estate Asset that Collateral Agent shall
reasonably request to create in favor of Collateral Agent, for the benefit of
Secured Parties, a valid and, subject to any filing and/or recording referred to
herein, perfected First Priority security interest in such Material Real Estate
Assets. In addition to the foregoing, Borrower shall, at the request of
Collateral Agent, deliver to Collateral Agent or cooperate as necessary for the
Collateral Agent to obtain, from time to time, such appraisals as are required
by law or regulation of Real Estate Assets with respect to which Collateral
Agent has been granted a Lien.

5.12. [Reserved].

5.13. Further Assurances. Each Credit Party will execute any and all further
documents, financing statements, agreements and instruments, and take all such
further actions, which may be required under any applicable law, or which
Administrative Agent or the Collateral Agent may reasonably request, to ensure
that the Obligations are guaranteed by the Guarantors and are secured by
substantially all of the assets of the Credit Parties and all of the outstanding
Equity Interests of each Guarantor Subsidiary (subject to limitations contained
in Section 5.10(b) and in the Credit Documents), all

at the expense of the Credit Parties. Holdings and Borrower also agree to
provide to Administrative Agent or the Collateral Agent, from time to time upon
reasonable request, evidence reasonably satisfactory to Administrative Agent or
the Collateral Agent, as the case may be, as to the perfection and priority of
the Liens created or intended to be created by the Collateral Documents,
including, if so requested by Administrative Agent or Collateral Agent, by
entering into amendments or modifications to the Mortgages.

5.14. Maintenance of Ratings. Unless otherwise consented to by Agents or
Requisite Lenders, Holdings and Borrower will use commercially reasonable
efforts to maintain continuously in effect (i) a Credit Rating from each of
Moody’s and S&P in respect of Holdings and (ii) a credit rating of this facility
from each of Moody’s and S&P.

5.15. Post-Closing Matters. Each of the Credit Parties, as applicable, shall
satisfy the requirements set forth on Schedule 5.15 on or before the date
specified for such requirement.

 

78



--------------------------------------------------------------------------------

SECTION 6. NEGATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations (other than unasserted
contingent obligations), such Credit Party shall perform, and shall cause each
of its Subsidiaries to perform, all covenants in this Section 6.

6.1. Indebtedness. No Credit Party will, nor will it permit any Subsidiary to,
create, incur, assume or guarantee, or otherwise be liable in respect of any
Indebtedness, except:

(a) the Obligations;

(b) Indebtedness existing on the Closing Date and set forth in Schedule 6.1 and
amendments, extensions, renewals, refinancings and replacements, in whole or in
part, of any such Indebtedness that do not increase the outstanding principal
amount thereof (other than in respect of any accrued interest, premium, fees,
costs or expenses payable in connection with such extension, renewal,
refinancing or replacement) or result in an earlier maturity date or decreased
weighted average life thereof; provided, that (i) no additional direct or
contingent obligors may become liable in respect of such Indebtedness existing
on the Closing Date (or any amendments, extensions, renewals, refinancings and
replacements of such Indebtedness otherwise permitted pursuant to this clause
(b)), (ii) such Indebtedness (and any amendments, extensions, renewals,
refinancings and replacements of such Indebtedness otherwise permitted pursuant
to this clause (b)) shall not be secured by any assets other than the assets
securing the Indebtedness as of the Closing Date and (iii) in the case of any
such Indebtedness constituting intercompany Indebtedness of a Credit Party to a
non-Credit Party, such Indebtedness (and any amendments, extensions, renewals,
refinancings and replacements of such Indebtedness otherwise permitted pursuant
to this clause (b)) shall be non-cash pay, non-amortizing, and without covenants
or defaults other than non-payment at maturity;

(c) Indebtedness of Holdings and Borrower under the 1994 Indenture and the 2023
Indenture existing on the Closing Date after giving effect to the Transactions
and extensions, renewals, refinancings and replacements, in whole or in part, of
such Indebtedness that do not increase the outstanding principal amount thereof
(other than in respect of any accrued interest, premium, fees, costs or expenses
payable in connection with such extension, renewal, refinancing or replacement)
or result in an earlier maturity date or decreased weighted average life
thereof; provided that (i) no additional direct or contingent obligors may
become liable in respect of such Indebtedness existing on the Closing Date (or
any extensions, renewals, refinancings and replacements of such Indebtedness
otherwise permitted pursuant to this clause (c)) and (ii) such Indebtedness (and
any extensions, renewals, refinancings and replacements of such Indebtedness
otherwise permitted pursuant to this clause (c)) shall not be secured by any
assets of Borrower or any Subsidiary thereof;

(d) Indebtedness of Holdings or Borrower to any Subsidiary or any Excluded
Subsidiary and of any Subsidiary to Holdings or any other Subsidiary; provided
that any such Indebtedness owing by any Subsidiary that is not a Credit Party to
any Credit Party shall be incurred in compliance with Section 6.6; provided,
further that (i) all such Indebtedness owing by a non-Credit Party to a Credit
Party shall be evidenced by an intercompany note that is in

 

79



--------------------------------------------------------------------------------

form and substance reasonably acceptable to the Administrative Agent and shall
be subject to a First Priority Lien pursuant to the Pledge and Security
Agreement, (ii) all such Indebtedness owed by a Credit Party to a non-Credit
Party shall be unsecured and subordinated in right of payment to the payment in
full of the Obligations, (iii) any payment by any such Subsidiary that is a
Guarantor Subsidiary under any guaranty of the Obligations shall result in a pro
tanto reduction of the amount of any Indebtedness owed by such Subsidiary to
Borrower or to any of its Subsidiaries for whose benefit such payment is made
and (iv) in the case of any such Indebtedness owed by a Credit Party to an
Excluded Subsidiary, such Indebtedness shall be unsecured, non-cash pay,
non-amortizing, and without covenants or defaults other than non-payment at
maturity;

(e) guarantees by Holdings or any of its Subsidiaries of Indebtedness of (i) so
long as such Subsidiary also guarantees the Obligations on a pari passu basis,
any Credit Party or (ii) any other Subsidiary; provided that such guarantees of
Indebtedness of Subsidiaries that are not Credit Parties are incurred in
compliance with Section 6.6; and provided, further that no Subsidiary of
Borrower may guaranty any Indebtedness of the types described in clauses
(b) (except with respect to Capital Lease Obligations identified on Schedule
6.1), (c), (i) or (o) of this Section 6.1;

(f) Permitted Indebtedness;

(g) Indebtedness of Holdings or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets (other
than real property or fixtures constituting Collateral as of the Closing Date or
required to become Collateral pursuant to Section 5.15) or to finance the
acquisition of computer hardware or software or other information technology
assets, including Capital Lease Obligations and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof, and extensions, renewals,
refinancings and replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof (other than in respect of any accrued
interest, premium, fees, costs or expenses payable in connection therewith);
provided that (i) such Indebtedness is incurred prior to or within 180 days
after such acquisition or the completion of such construction or improvement and
(ii) the aggregate principal amount of Indebtedness permitted by this clause
(g) shall not exceed $500,000,000 at any time outstanding;

(h) Indebtedness of any Person that becomes a Subsidiary after the Closing Date
and extensions, renewals, refinancings and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof (other than in
respect of any accrued interest, premium, fees, costs or expenses payable in
connection therewith); provided that (i) such Indebtedness exists at the time
such Person becomes a Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Subsidiary, (ii) the aggregate principal
amount of Indebtedness permitted by this clause (g) shall not exceed
$500,000,000 at any time outstanding and (iii) after giving effect to such
Person becoming a Subsidiary and such Indebtedness, the Fixed Charge Coverage
Ratio for the Test Period in effect at the time such Person becomes a Subsidiary
shall not be less than 1.10 to 1.00 (determined on a pro forma basis in
accordance with Section 1.2(b) as of the last day of such Test Period);

 

80



--------------------------------------------------------------------------------

(i) Permitted Long-Term Indebtedness;

(j) Indebtedness under the ABL Credit Agreement; provided that the aggregate
principal amount of loans and advances under the ABL Credit Agreement and
unreimbursed obligations under letters of credit incurred under the ABL Credit
Agreement shall not exceed $2,350,000,000; provided, further that such
Indebtedness constitutes permitted “ABL Secured Obligations” under the
Intercreditor Agreement;

(k) other Indebtedness in an aggregate principal amount not to exceed
$250,000,000 at any time outstanding that is either (i) unsecured or (ii) issued
in exchange for outstanding Indebtedness under Section 6.1(c) and secured solely
by Liens permitted by Section 6.2(t);

(l) other Indebtedness in an aggregate principal amount not to exceed
$250,000,000 at any time outstanding that is issued in exchange for outstanding
Indebtedness under Section 6.1(c) which is either unsecured or secured solely by
Liens permitted by Section 6.2(t);

(m) Indebtedness consisting of letters of credit, guarantees or other credit
support provided in respect of trade payables of Borrower or any Subsidiary, in
each case issued for the benefit of any bank, financial institution or other
Person that has acquired such trade payables pursuant to “supply chain” or other
similar financing for vendors and suppliers of Borrower or any of its
Subsidiaries, so long as (i) other than in the case of Secured Supply Chain
Obligations, such Indebtedness is unsecured, (ii) the terms of such trade
payables shall not have been extended in connection with the Permitted Supply
Chain Financing and (iii) such Indebtedness represents amounts not in excess of
those which Borrower or any of its Subsidiaries would otherwise have been
obligated to pay to its vendor or supplier in respect of the applicable trade
payables (“Permitted Supply Chain Financing”);

(n) Indebtedness of Holdings or any of its Subsidiaries supported by a letter of
credit issued pursuant to the ABL Credit Agreement, in a principal amount not in
excess of the stated amount of such letter of credit;

(o) (i) unsecured Indebtedness of Holdings or Borrower convertible into common
Equity Interests (other than Disqualified Equity Interests) of Holdings or
Borrower, (ii) preferred Equity Interests (other than Disqualified Equity
Interests) of Holdings convertible into common Equity Interests (other than
Disqualified Equity Interests) of Holdings, (iii) preferred Equity Interests
(other than Disqualified Equity Interests) of Holdings, (iv) any “call spread”
transactions entered into in connection with such Indebtedness or preferred
Equity Interests (other than Disqualified Equity Interests), and (v) mandatorily
convertible units of Indebtedness and Equity Interests, so long as (1) any
Indebtedness portion thereof is unsecured and does not mature prior to the 90th
day after the Latest Maturity Date (measured at the time of the incurrence or
issuance of such units, as applicable) and (2) the purchase contract
constituting such Equity Interests is for common stock (other than Disqualified
Equity Interests); provided that (A) any such Indebtedness is not guaranteed by
any Subsidiary of Holdings (other than Borrower), (B) such Indebtedness or
preferred stock does not mature or become mandatorily payable (including
pursuant to a mandatory offer to purchase) prior to the

 

81



--------------------------------------------------------------------------------

90th day after the Latest Maturity Date (measured as of the time that such
Indebtedness or preferred stock is incurred or issued, as applicable) (other
than pursuant to Customary Mandatory Prepayment Terms), (C) any “net settlement”
features of such Indebtedness shall be permitted by Section 6.16 and (D) any
such indebtedness of, or guarantees by, Borrower shall be contractually
subordinated to the Obligations on terms reasonably satisfactory to
Administrative Agent in its sole discretion;

(p) Indebtedness pursuant to sale and leaseback transactions consummated
pursuant to Section 6.10(b);

(q) Indebtedness issued by Holdings or any of its Subsidiaries to future,
current or former officers, directors and employees thereof, their respective
estates, spouses or former spouses, in each case to finance the purchase or
redemption of Equity Interests (other than Disqualified Equity Interests) held
by any future, present or former employee, director or consultant of Holdings or
any of its Subsidiaries pursuant to any management equity plan or stock option
plan or any other management or employee benefit plan or agreement, or any stock
subscription or shareholder agreement, in each case to the extent would be
permitted by Section 6.4(l) if such purchase or redemption was made as a
Restricted Payment; and

(r) unsecured reimbursement obligations in respect of standby letters of credit
issued in the ordinary course of business for the account of Holdings, Borrower,
or any other direct or indirect Subsidiary of Holdings so long as only Borrower
and Holdings are obligated to reimburse the issuer thereof in the case of any
drawing.

Notwithstanding the foregoing, no Subsidiary of Borrower shall be permitted to
guarantee, or otherwise become liable (whether direct or indirect) with respect
to, Indebtedness otherwise permitted under clauses (b) (except with respect to
Capital Lease Obligations identified on Schedule 6.1), (c), (i) or (o) of this
Section 6.1.

6.2. Liens. No Credit Party will, nor will it permit any Subsidiary to, create,
incur, assume or permit to exist any Lien on any property or asset now owned or
hereafter acquired by it, or assign or sell any income or revenues (including
accounts receivable) or rights in respect of any thereof, except:

(a) Liens in favor of Collateral Agent for the benefit of Secured Parties
granted pursuant to any Credit Document;

(b) Permitted Encumbrances;

(c) any Lien on any property or asset of Holdings or any Subsidiary existing on
the Closing Date and set forth in Schedule 6.2; provided that (i) such Lien
shall not apply to any other property or asset of Holdings or any Subsidiary and
(ii) such Lien shall secure only those obligations which it secured on the
Closing Date and refinancings, extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof, other than in
respect of any accrued interest, premium, fees, costs or expenses payable in
connection with such extension, renewal or replacement;

 

82



--------------------------------------------------------------------------------

(d) any Lien existing on any property or asset prior to the acquisition thereof
by Holdings or any Subsidiary or existing on any property or asset of any Person
that becomes a Subsidiary after the Closing Date prior to the time such Person
becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of Holdings or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be and
refinancings, extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof, other than in respect of any accrued
interest, premium, fees, costs or expenses payable in connection with such
extension, renewal or replacement;

(e) Liens on fixed or capital assets (other than real property or fixtures
constituting Collateral as of the Closing Date or required to become Collateral
pursuant to Section 5.15) or on computer hardware or software or other
information technology assets which are acquired, constructed or improved by
Holdings or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (g) of Section 6.1, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
180 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, constructing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any other property or assets of
Holdings or any Subsidiaries;

(f) Liens in respect of leases, subleases, licenses and any other occupancy
rights or agreements granted to other Persons (i) in the ordinary course of
business and not materially interfering with the conduct of business of Holdings
and its Subsidiaries, taken as a whole or (ii) with respect to Real Estate
Assets no longer deemed by Holdings or any Subsidiary, as applicable, to be
useful in the conduct of the business;

(g) Liens arising out of conditional sale, title retention, consignment
(including “sale or return” arrangements) or similar arrangements for the sale
of goods entered into by Borrower or any of its Subsidiaries in the ordinary
course of business, provided that the aggregate amount of such goods shall not
exceed $50,000,000;

(h) Liens in favor of customs and revenue authorities arising as a matter of law
securing payment of customs duties in connection with the importation of goods;

(i) any encumbrance or restriction (including pursuant to put and call
agreements or buy/sell arrangements) with respect to the Equity Interests of any
joint venture or similar arrangement pursuant to the joint venture or similar
agreement with respect to such joint venture or similar arrangement;

(j) the sale or discount, in the ordinary course of business, of accounts
receivable in connection with the compromise or collection thereof and not in
connection with any financing or factoring arrangement;

 

83



--------------------------------------------------------------------------------

(k) Liens (other than Liens on any Collateral) securing Indebtedness of a
Subsidiary to a Credit Party or of a Subsidiary that is not a Credit Party to
another Subsidiary that is not a Credit Party;

(l) Liens on property subject to sale and leaseback transactions not prohibited
by Section 6.10 and general intangibles related thereto;

(m) Liens on the ABL Priority Collateral (without giving effect to the
parenthetical in each of clauses (i) and (ii) in the definition thereof)
securing (i) the Indebtedness under the ABL Credit Agreement to the extent
permitted by Section 6.1(j), (ii) obligations under Swap Agreements permitted
under Section 6.6(h), (iii) Secured Supply Chain Obligations, and (iv) other
“Obligations” (as defined in the ABL Credit Agreement) of a type not otherwise
described in clauses (i)-(iii), in each case solely to the extent constituting
“ABL Secured Obligations” (as defined in the Intercreditor Agreement), provided
that any such Liens are subject to the Intercreditor Agreement;

(n) Liens on insurance policies and the proceeds thereof and unearned premiums
securing the financing of premiums with respect thereto as provided under clause
(b) of the definition of Permitted Indebtedness;

(o) to the extent constituting a Lien, sales or assignments of any litigation
claims or rights to receive payments with respect to any such claims;

(p) to the extent constituting a Lien, sales or assignments of any right to
receive rental payments permitted under Section 6.7;

(q) Liens on cash or cash equivalents securing Swap Agreements permitted under
Section 6.6(h);

(r) Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances or
trade letters of credit issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or other goods;

(s) other Liens securing obligations that do not exceed the greater of
(A) $150,000,000 and (B) 5% of Stockholders’ Equity determined as of a Fiscal
Quarter end selected by Borrower within 65 days of the date of incurrence of
such Lien; and

(t) Liens solely on Term Loan Exclusive Collateral in respect of Indebtedness
issued pursuant to Section 6.1(k)(ii) or Section 6.1(l); provided that such
Liens are subordinated to the Obligations hereunder pursuant to an intercreditor
agreement that is in form and substance reasonably acceptable to the
Administrative Agent.

6.3. Restrictive Agreements. No Credit Party will, nor will it permit any
Subsidiary to, directly or indirectly, enter into, incur or permit to exist any
agreement or other arrangement that prohibits, restricts or imposes any
condition upon (1) the ability of Holdings or any Subsidiary to create, incur or
permit to exist any Lien upon any of its property or assets to secure the
Obligations (or any Indebtedness incurred to refinance or replace the
Obligations) or (2) the

 

84



--------------------------------------------------------------------------------

ability of any Credit Party (other than Holdings) to pay dividends or other
distributions with respect to its Equity Interests or the ability of any Credit
Party to make or repay loans or advances to a Credit Party or to guarantee the
Obligations (or any Indebtedness incurred to refinance or replace any of the
Obligations); provided that (a) the foregoing shall not apply to any
prohibitions, restrictions or conditions imposed (i) by law, rule, regulation or
judicial order, or required by any regulatory authority having jurisdiction over
Holdings or any Subsidiary or any of their respective businesses, (ii) the ABL
Credit Agreement or any Refinancing thereof containing substantially equivalent
restrictions or (ii) by any Credit Document or any related documents or
agreements, (b) the foregoing shall not apply to any prohibitions, restrictions
or conditions existing on the Closing Date and identified on Schedule 6.3 or to
any refinancing, extension or renewal, in whole or in part, of, or any
amendment, supplement or modification of, any Indebtedness or other obligation
or other agreement, document or instrument existing on the Closing Date and
identified on Schedule 6.3 containing any such prohibition, restriction or
condition (but without expanding the scope of any such prohibition, restriction
or condition in any material respect), (c) the foregoing shall not apply to
prohibitions, restrictions or conditions contained in agreements relating to the
direct or indirect disposition of Equity Interests of any Person, property or
assets, imposing restrictions with respect to such Person, Equity Interests,
property or assets pending the closing of such disposition, (d) the foregoing
shall not apply to prohibitions, restrictions or conditions contained in any
agreement of a Person that becomes a Subsidiary after the Closing Date which
existed prior to the date that such Person became a Subsidiary; provided that
such prohibitions, restrictions or conditions existed at the time that such
Person became a Subsidiary and were not created in contemplation of such Person
becoming a Subsidiary and do not apply to any other Subsidiary or any assets
other than those of the Subsidiary so acquired, (e) the foregoing shall not
apply to restrictions on cash or other deposits or net worth imposed by
customers under contracts entered into in the ordinary course of business,
(f) clause (1) of the foregoing shall not apply to prohibitions, restrictions or
conditions imposed by any agreement relating to secured Indebtedness or other
obligations not prohibited by this Agreement if such prohibitions, restrictions
or conditions apply only to the property or assets securing such Indebtedness or
obligations and any proceeds and products thereof and after-acquired property,

except as may otherwise be permitted under this Section 6.3, (g) clause (1) of
the foregoing shall not apply to (i) customary provisions in leases and other
contracts or agreements restricting the transfer, assignment, pledge or mortgage
thereof, or the subletting, assignment or transfer of any property or asset
subject thereto, (ii) any reciprocal easement agreements containing customary
provisions restricting dispositions of real property interests and (iii) Capital
Lease Obligations, tax retention and other synthetic lease obligations and
purchase money obligations that impose restrictions with respect to the property
or assets so acquired, (h) clause (1) of the foregoing shall not apply to
restrictions or conditions contained in any agreement or document governing any
Permitted Long-Term Indebtedness, provided that such restrictions and conditions
permit Liens securing the Obligations (or any Indebtedness incurred to refinance
or replace any of the Obligations) on any asset or property of the type included
in the Collateral, and (i) clause (2) of the foregoing shall not apply to
restrictions or conditions contained in any agreement or document governing any
Permitted Long-Term Indebtedness that restrict or condition dividends,
distributions or loans to Holdings.

6.4. Restricted Payments. No Credit Party will, nor will it permit any
Subsidiary to, declare or make, directly or indirectly, any Restricted Payment,
except:

 

85



--------------------------------------------------------------------------------

(a) any wholly-owned Subsidiary may distribute any cash, property or assets to
Holdings, Borrower or any other Subsidiary that is its direct or indirect
parent; provided that the Property Companies may not distribute real property,
fixtures or equipment owned or leased by such Property Companies to the extent
constituting Term Loan Exclusive Collateral;

(b) any Subsidiary may declare and pay dividends ratably with respect to its
Equity Interests; provided that no such dividend may be in the form of real
property, fixtures or equipment owned or leased by such Property Companies to
the extent constituting Term Loan Exclusive Collateral;

(c) to the extent constituting Restricted Payments, the Subsidiaries may enter
into and consummate transactions permitted by Section 6.8;

(d) Holdings may pay cash in lieu of fractional Equity Interests;

(e) repurchases of Equity Interests of Holdings (i) deemed to occur on the
exercise of stock options or warrants or similar rights if such Equity Interests
represent the delivery of a portion of the Equity Interests subject to such
options or warrants or similar rights in satisfaction of the exercise price of
such stock options, warrants or similar rights (and do not involve cash
consideration) or (ii) deemed to occur in the case of payment by Holdings or
Borrower of withholding or similar Taxes payable by any future, present or
former employee, director, manager or consultant (or any spouses, former
spouses, successors, executors, administrators, heirs, legatees or distributees
of any of the foregoing), in connection with the exercise or vesting of stock
options, restricted stock warrants or similar rights (in lieu of a portion of
the shares that otherwise would be issued upon such exercise or vesting);

(f) so long as no Default shall have occurred and be continuing immediately
prior to or after giving effect thereto and, at the time of declaration (in the
case of a dividend) or payment (in all other cases) and after giving effect
thereto, the Fixed Charge Coverage Ratio for the Test Period in effect at the
time such Restricted Payment is to occur (determined on a pro forma basis in
accordance with Section 1.2(b) as of the last day of such Test Period) is not
less than 1.10 to 1.00, Holdings may make any additional Restricted Payments in
cash in a maximum aggregate amount not to exceed $100,000,000 during the term of
this Agreement less the amount of any payments of Indebtedness made pursuant to
Section 6.14(d); provided that if, at the time of such Restricted Payment and
after giving effect thereto, the Fixed Charge Coverage Ratio for the Test Period
in effect at the time such Restricted Payment is to occur (determined on a pro
forma basis in accordance with Section 1.2(b) as of the last day of such Test
Period) is equal to or greater than 2.50 to 1.00, the aggregate amount of
Restricted Payments permitted pursuant to this clause (f) shall increase to
$500,000,000 during the term of this Agreement less the amount of any payments
of Indebtedness made pursuant to Section 6.14(d);

(g) Holdings, Borrower or any Subsidiary may make any payment on account of a
“call spread” transaction relating to an issuance of Indebtedness or preferred
Equity Interests convertible into Equity Interests in Holdings or any
Subsidiary;

 

86



--------------------------------------------------------------------------------

(h) to the extent constituting Restricted Payments, transactions permitted under
Section 6.1(q);

(i) the declaration and payment of dividends to, or the making of loans to, a
direct or indirect parent company of the Borrower or any Subsidiary (the “payor”
or “lender,” as applicable, for purposes of this Section 6.4(i)) to pay amounts
required for (A) franchise Taxes and other fees, Taxes and expenses required to
maintain corporate existence, and (B) so long as such payor or lender is a
member of a consolidated, combined, unitary or similar group with its direct
parent company for U.S. federal, state or local income tax purposes, federal,
state and local income taxes incurred by such direct parent company or, if
applicable, the common parent of both such payor or lender and its parent
entity; provided, however, no Credit Party or Subsidiary shall be permitted to
make any payments to the shareholders of Holdings pursuant to this
Section 6.4(i);

(j) any Restricted Payment otherwise made to any Person with a beneficial
interest in the payor, where such payment is made in order to permit the
recipient to pay any Taxes levied as a result of such recipient’s interest in
the payor (for the avoidance of doubt, this Section 6.4(j) shall include tax
distributions made by a partnership to a partner or member); provided, however,
no Credit Party or Subsidiary shall be permitted to make any payments to the
shareholders of Holdings pursuant to this Section 6.4(j);

(k) any Restricted Payment otherwise required (A) to qualify and maintain JC
Penney Properties’ qualification as a real estate investment trust under
Sections 856 through 860 of the Internal Revenue Code or (B) to avoid the
payment by JC Penney Properties of federal or state income or excise tax; and

(l) any Restricted Payment to pay for the repurchase, retirement or other
acquisition or retirement for value of Equity Interests (other than Disqualified
Equity Interests) held by any future, present or former employee, director or
consultant of Holdings or any of its Subsidiaries pursuant to any management
equity plan or stock option plan or any other management or employee benefit
plan or agreement, or any stock subscription or shareholder agreement; provided,
that the aggregate amount of Restricted Payments made under this clause (l) in
any calendar year, less the amount of Indebtedness incurred under Section 6.1(q)
in such calendar year, shall not exceed $5,000,000 (with unused amounts for any
year being carried over to the next succeeding year).

6.5. Restrictions on Non-Material Subsidiaries. No Credit Party will permit the
Non-Material Subsidiaries (other than any Foreign Subsidiary or any Subsidiary
substantially all of the assets of which consist of Equity Interests in one or
more Foreign Subsidiaries) that have not satisfied the requirements of
Section 5.10 to have, in the aggregate, Net Tangible Assets representing in
excess of 5% of the total Net Tangible Assets of Holdings and its Subsidiaries
for a period of more than 15 days (or such longer period as Administrative Agent
may agree) after financial statements delivered pursuant to Section 5.01
demonstrate that the Non-Material Subsidiaries (other than any Foreign
Subsidiary or any Subsidiary substantially all of the assets of which consist of
Equity Interests in one or more Foreign Subsidiaries) that have not satisfied
such requirements of Section 5.10 have, in the aggregate, Net Tangible Assets
representing in excess of 5% of the total Net Tangible Assets of Holdings and
its Subsidiaries; provided that

 

87



--------------------------------------------------------------------------------

Foreign Subsidiaries and any Subsidiaries substantially all of the assets of
which consist of Equity Interests in one or more Foreign Subsidiaries shall not
have, in the aggregate, Net Tangible Assets representing in excess of 10% of the
total Net Tangible Assets of Holdings and its Subsidiaries.

6.6. Investments, Loans, Advances, Guarantees and Acquisitions. No Credit Party
will, nor will they permit any Subsidiary to, purchase, hold or acquire
(including pursuant to any merger with any Person that was not a wholly owned
Subsidiary prior to such merger) any Equity Interests, evidences of Indebtedness
or other securities (including any option, warrant or other right to acquire any
of the foregoing) of, make or hold any loans or advances to, guarantee any
obligations of, or make or hold any investment or any other interest in, any
other Person, or purchase or otherwise acquire (in one transaction or a series
of transactions) any assets of any other Person constituting a business unit
(each referred to for purposes of this definition as an “investment”), except:

(a) Permitted Investments;

(b) investments existing on the Closing Date and set forth on Schedule 6.6, and
any refinancing, replacement, renewal or extension of any such investment which
does not increase the amount thereof except pursuant to the terms of such
investment as of the Closing Date (as set forth on Schedule 6.6) or as otherwise
permitted by another clause of this Section 6.6;

(c) investments by Holdings and its Subsidiaries in Equity Interests in their
respective Subsidiaries;

(d) loans or advances made by Holdings to any Subsidiary and made by any
Subsidiary to Holdings or any other Subsidiary; provided, further that (i) all
such loans or advances owed by a non-Credit Party to a Credit Party shall be
evidenced by an intercompany note that is in form and substance reasonably
acceptable to the Administrative Agent and subject to a First Priority Lien
pursuant to the Pledge and Security Agreement, (ii) all such loans or advances
owing by a Credit Party to a non-Credit Party shall be unsecured and
subordinated in right of payment to the payment in full of the Obligations, and
(iii) any payment by any such Subsidiary that is a Guarantor Subsidiary under
any guaranty of the Obligations shall result in a pro tanto reduction of the
amount of any loans or advances owed by such Subsidiary to Borrower or to any of
its Subsidiaries for whose benefit such payment is made;

(e) guarantees, subject to the limitations of Section 6.1 in the case of
Indebtedness;

(f) investments received in connection with the bankruptcy or reorganization of,
or settlement or satisfaction or partial satisfaction of delinquent accounts and
disputes with, customers, suppliers and other account debtors, in each case in
the ordinary course of business or upon the foreclosure with respect to any
secured investment;

(g) extensions of trade credit in the ordinary course of business;

 

88



--------------------------------------------------------------------------------

(h) investments under Swap Agreements entered into in the ordinary course and
not for speculative purposes;

(i) investments held by a Subsidiary acquired after the Closing Date or of a
Person merged or consolidated with or into Borrower or a Subsidiary in
accordance with this Agreement after the Closing Date to the extent that such
investments were not made in contemplation of or in connection with such
acquisition, merger or consolidation and were in existence on the date of such
acquisition, merger or consolidation;

(j) investments in the ordinary course of business consisting of UCC Article 3
endorsements for collection or deposit and Article 4 customary trade
arrangements with customers;

(k) promissory notes and other non-cash consideration that is permitted to be
received in connection with dispositions permitted by Section 6.7(k) or 6.7(o);

(l) investments made in any Permitted Supply Chain Financing;

(m) loans and advances to employees of Holdings and its Subsidiaries made in the
ordinary course of business in an aggregate principal amount not to exceed
$5,000,000 at any time outstanding;

(n) other investments in an aggregate amount not to exceed $200,000,000 in the
aggregate at any time outstanding; provided that, at the time of and immediately
after giving effect to any such investment, (i) the Fixed Charge Coverage Ratio
for the Test Period in effect at the time such investment is to occur shall be
not less than 1.10 to 1.00 (determined on a pro forma basis in accordance with
Section 1.2(b) as of the last day of such Test Period) and (ii) no Default shall
have occurred and be continuing;

(o) without duplication of any other clauses of this Section 6.6, other
investments that do not exceed $100,000,000 in the aggregate at any time
outstanding, determined as of the date of such investment;

(p) investments with proceeds of the issuance of Equity Interests (other than
Disqualified Equity Interests) of Holdings or Borrower made after the date
hereof;

(q) to the extent constituting investments, Restricted Payments permitted by
Section 6.4 or any purchase, repurchase or other acquisition of Indebtedness
permitted by Section 6.14; and

(r) investment of the Fringe Land in the Fringe Land Joint Venture.

Notwithstanding the foregoing, any investments by the Credit Parties in, and
loans and advances by the Credit Parties to, and guarantees by the Credit
Parties of Indebtedness and other monetary obligations of, Subsidiaries that are
not Credit Parties permitted pursuant to this Section 6.6 (excluding all such
investments, loans, advances and guarantees existing on the Closing Date and
permitted by clause (b) above) shall be subject to the conditions that (a) the
aggregate amount of such investments do not exceed $100,000,000 at any time
outstanding, (b)

 

89



--------------------------------------------------------------------------------

no Event of Default shall have occurred and be continuing or would result
therefrom and (c) in the case of the Property Companies, no such investment
shall be made with real property or fixtures constituting Collateral. For
purposes of this Section 6.6, the amount of any investment made or outstanding
at any time shall be the original cost of such investment, reduced (at
Borrower’s option) by any dividend, distribution, return of capital or principal
repayment or received in respect of such investment.

6.7. Asset Sales. No Credit Party will, nor will it permit any Subsidiary to,
sell, transfer, lease or otherwise dispose of any asset, including by way of
sale leaseback, voluntary lease termination or sale, assignment or
securitization of a right to receive rental payments and including any Equity
Interest owned by it, nor will any Credit Party permit any Subsidiary to issue
any additional Equity Interest in such Subsidiary (other than directors’
qualifying shares or to the extent required by applicable law) (each referred to
for purposes of this section as a “disposition”), except:

(a) sales of inventory, used or surplus equipment and Permitted Investments, in
each case in the ordinary course of business;

(b) disposals of inventory pursuant to promotional or similar activities in the
ordinary course of business;

(c) dispositions in the ordinary course of business of property no longer used
or useful in the conduct of the business of Holdings and the Subsidiaries (other
than real estate and fixtures constituting Collateral or required to become
Collateral hereunder);

(d) dispositions to Holdings or any of its Subsidiaries; provided that that the
Property Companies may not sell, transfer, assign or distribute real property,
fixtures or equipment owned or leased by such Property Companies to Borrower,
Holdings or, unless Administrative Agent agrees otherwise, any other Subsidiary
of Holdings, to the extent such property constitutes Term Loan Exclusive
Collateral;

(e) the sale or discount (with or without recourse, and on customary or
commercially reasonable terms) in the ordinary course of business of accounts
receivable or notes receivable arising in the ordinary course of business, or
the conversion or exchange of accounts receivable for notes receivable in the
ordinary course of business;

(f) (i) any exchange of real property pursuant to or intended to qualify under
Section 1031 (or any successor section) of the Code provided that, in the case
of real property constituting Collateral, the fair market value of properties
sold pursuant to this clause (f)(i) for which a Mortgage has not been granted on
the property received in the exchange shall not exceed $75,000,000 at any time
or (ii) dispositions of equipment in the ordinary course of business to the
extent that (x) such equipment is exchanged for credit against the purchase
price of similar replacement equipment or (y) the proceeds of such disposition
are promptly applied to the purchase price of such replacement equipment;

(g) any disposition arising from condemnation or similar action with respect to
any property or pursuant to buy/sell arrangements under any joint venture or
similar agreement or arrangement;

 

90



--------------------------------------------------------------------------------

(h) the lapse or abandonment or other disposition of patents, trademarks or
other intellectual property that are, in the reasonable judgment of Borrower, no
longer economically practicable to maintain or useful in the conduct of the
business of Holdings and the other Subsidiaries taken as a whole;

(i) leases, subleases, licenses or sublicenses (including the provision of
software under an open source license), (A) in the ordinary course of business
and which do not materially interfere with the business of Holdings and the
Subsidiaries, taken as a whole, or (B) in connection with the discontinuance of
the operations of any Facility no longer deemed by Holdings or any Subsidiary,
as applicable, to be useful in the conduct of the business of Holdings and the
Subsidiaries, taken as a whole;

(j) the unwinding of Swap Agreements;

(k) dispositions of accounts receivable in connection with the collection or
compromise thereof;

(l) (i) any dividend or other Restricted Payment permitted pursuant to (or
expressly not prohibited by) Section 6.4 (other than clause (c) thereof),
(ii) any investment permitted pursuant to Section 6.6 and (iii) any Lien
permitted by Section 6.2;

(m) sales of fixed or capital assets pursuant to Section 6.10(a);

(n) any issuance of Equity Interests by, or disposition of Equity Interests of,
any Subsidiary that is not a Material Subsidiary;

(o) sales, transfers and other dispositions (including Sale/Leaseback
Transactions permitted by Section 6.10) of assets which do not constitute
Collateral so long as (i) no Event of Default then exists or would arise
therefrom, and (ii) such sale or transfer is made for fair market value and the
consideration received for such sale or transfer is at least 75% cash or cash
equivalents;

(p) so long as no Event of Default exists or would arise as a result of the
transaction, sales of a Subsidiary or any business segment which is a Non-Core
Business Segment, or any portion thereof, (i) to any Person other than a Credit
Party or a Subsidiary, for fair market value and so long as the consideration
received for such sale or transfer is at least 75% cash or cash equivalents, or
(ii) to a Subsidiary, if such sale or transfer is for fair market value and the
entire consideration received for such sale or transfer is paid in cash or cash
equivalents; provided that the aggregate amount of Consolidated Adjusted EBITDA
attributable to all such Non-Core Business Segments or portions thereof sold in
reliance on this paragraph (p) during the term of this Agreement, in each case
calculated as of the fiscal year immediately prior to the date of its sale,
shall not exceed $100,000,000; and provided, further that, to the extent any
real property Collateral (or the Equity Interests of any Subsidiary of Holdings
that owns real property Collateral) is sold in connection with any disposition
of any Non-Core Business Segment, such disposition of real property or Equity
Interests must otherwise be permitted by Section 6.7(s);

 

91



--------------------------------------------------------------------------------

(q) bulk sales or other dispositions of Inventory of a Credit Party not in the
ordinary course of business in connection with store closings;

(r) the issuance of Equity Interests (i) by Borrower to Holdings or (ii) by any
wholly-owned Subsidiary of Borrower to Borrower or to any other wholly-owned
Subsidiary of Borrower; provided that, in the case of any Property Company, any
Equity Interests issued by such Property Company shall have been pledged to the
Collateral Agent pursuant to the requirements of the Pledge and Security
Agreement;

(s) sales, transfers and other dispositions of assets (other than Equity
Interests in a Material Subsidiary) that are not permitted by any other clause
of this Section, provided that (i) each such sale, transfer or disposition shall
be made at fair value and for at least 75% of such consideration shall be in
cash or cash equivalents, (ii) at the time any such sale, transfer or other
disposition is consummated and after giving effect thereto, the aggregate fair
market value of all assets sold, transferred or otherwise disposed of in
reliance on this clause (s) during the term of this Agreement (other than assets
constituting ABL Priority Collateral) and the aggregate cash consideration
received from Sale/Leaseback Transactions pursuant to Section 6.10 during the
term of this Agreement shall not exceed, in the aggregate, 7.5% of Net Tangible
Assets as of the most recent fiscal quarter end for which financial statements
shall at such time have been delivered pursuant to Section 5.1(a) or (b),
(iii) at the time any such sale, transfer or other disposition is consummated,
no Event of Default shall have occurred and be continuing and (iv) the Net Asset
Sale Proceeds arising therefrom shall be applied to prepay the Loans or make
permitted reinvestments pursuant to Section 2.14(a);

(t) any sale or assignments of any litigation claims or rights to receive
payments with respect to any such claims;

(u) any voluntary termination of any (or any portion of any) real property
lease, sublease or other occupancy agreement in the ordinary course of business
or in connection with the discontinuance of the operations of any Facility no
longer deemed by Holdings or any Subsidiary, as applicable, to be useful in the
conduct of the business;

(v) any disposition of the real property commonly known as Store 2297 located in
Jersey City, New Jersey subject to that certain Option Agreement dated as of
January 24, 2000, between Borrower and Newport Associates Phase 1 Developers
Limited Partnership (the “Option Agreement”) at a release price equal to the
release price described in subsection (ii) of the definition of “Loan Amount” in
the Option Agreement; and

(w) a disposition of the condominium within the Overland Park, Kansas store to
the developer thereof for payment of nominal consideration;

provided that (A) all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clauses (b), (d), (h), (i), (j), (l), (u),
(v) and (w) above) shall be made for fair value, (B) no disposition of real
property, fixtures or equipment owned or leased by any of the Property
Companies, to the extent constituting Term Loan Exclusive Collateral, shall be
made by any of the Property Companies to Holdings, Borrower or, unless
Administrative Agent agrees otherwise, any Subsidiary of Holdings (other than
the other Property Company), and (C)

 

92



--------------------------------------------------------------------------------

no sale or transfer of any Intellectual Property shall be made that would result
in the loss by Holdings and the Subsidiaries of the free and unconditional use
of the jcpenney name or any trade name or brand name needed for the disposition
of any inventory or prevent, delay, hinder or increase the cost of
Administrative Agent’s exercise of its rights under the license to Intellectual
Property granted under the Pledge and Security Agreement (it being understood
that this clause (C) is not intended to prevent the grant of any license or Lien
on Intellectual Property so long as all rights necessary to enable
Administrative Agent to exercise its rights in respect of the Collateral are
reserved). For purposes of the 75% cash requirement set forth in clauses (o),
(p) and (s) above, any liabilities (as shown on Holdings’, Borrower’s or such
Subsidiary’s most recent balance sheet provided hereunder or in the footnotes
thereto (other than any liabilities that are by their terms subordinated to the
Obligations) that are assumed by the transferee with respect to the applicable
disposition shall be deemed to be cash. This Section shall not be construed to
prohibit transfers of cash by Holdings or any of its Subsidiaries that are not
prohibited by any other provision of this Agreement.

6.8. Fundamental Changes. No Credit Party will, nor will it permit any
Subsidiary to, merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions) all or
substantially all of the assets of Borrower and its Subsidiaries, taken as a
whole, or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing (i) any Person may merge with or into or consolidate with any
Material Subsidiary whose outstanding Equity Interests were pledged to the
Collateral Agent on the Closing Date in a transaction in which such Material
Subsidiary is the surviving corporation and such Equity Interests remain so
pledged, (ii) any Person may merge with or into or consolidate with the Borrower
or any Subsidiary of Borrower in a transaction in which the surviving entity is
the Borrower or (in the case of a transaction not involving the Borrower)
becomes a Subsidiary and (if any party to such merger or consolidation is or
becomes a Credit Party) is a Credit Party; provided that any such merger or
consolidation involving a Person that is not a wholly owned Subsidiary
immediately prior to or after giving effect to such merger or consolidation
shall comply with Sections 6.6 and 6.7, as applicable, (iii) any Subsidiary
(other than Holdings, Borrower or any Property Company) may liquidate or
dissolve or change its legal form if Borrower determines in good faith that such
liquidation or dissolution or change in legal form is in the best interests of
Borrower and its subsidiaries and is not materially disadvantageous to the
Lenders; provided that, in the case of a liquidation or dissolution of a
Subsidiary of Borrower that is a Material Subsidiary, the Person into which such
Material Subsidiary is liquidated or dissolved shall be the Borrower or a
Material Subsidiary whose outstanding Equity Interests were pledged to the
Collateral Agent on the Closing Date and shall succeed to or assume all
obligations of such Material Subsidiary under the Credit Documents in a manner
reasonably satisfactory to Administrative Agent, (iv) any merger the sole
purpose and effect of which is to reincorporate or reorganize a Person in
another jurisdiction in the United States shall be permitted; provided that, if
such Person is a Credit Party, the surviving entity is a Credit Party (and, if
not a Credit Party before such merger, shall assume all obligations of such
Credit Party under the Credit Documents in a manner reasonably satisfactory to
Administrative Agent), and (v) a merger, dissolution, liquidation,
consolidation, sale, transfer or other disposition (other than by or of any
Property Company) the purpose and effect of which is to effect a transaction
permitted pursuant to Section 6.7. Notwithstanding anything in this Section 6.8
to the contrary, no Property Company shall be permitted to (i) merge into or

 

93



--------------------------------------------------------------------------------

consolidate with any other Person (other than the other Property Company), or
permit any other Person (other than the other Property Company) to merge into or
consolidate with it, (ii) sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of its
assets or (iii) liquidate or dissolve.

6.9. Disposal of Subsidiary Interests. Except for any sale of all of its
interests in the Equity Interests of any of its Subsidiaries in compliance with
the provisions of Section 6.7, no Credit Party shall, nor shall it permit any of
its Subsidiaries to, (a) directly or indirectly sell, assign, pledge or
otherwise encumber or dispose of any Equity Interests of any of its
Subsidiaries, except to qualify directors if required by applicable law; or
(b) permit any of its Subsidiaries directly or indirectly to sell, assign,
pledge or otherwise encumber or dispose of any Equity Interests of any of its
Subsidiaries, except to another Credit Party (subject to the restrictions on
such disposition otherwise imposed hereunder), or to qualify directors if
required by applicable law.

6.10. Sales and Leaseback Transactions. No Credit Party will, nor will it permit
any Subsidiary to, enter into any arrangement, directly or indirectly, whereby
it shall sell or transfer any property (real or personal) used or useful in its
business, whether now owned or hereinafter acquired, and thereafter rent or
lease such property, or other property that it intends to use for substantially
the same purpose or purposes as the property sold or transferred (each such
transaction, a “Sale/Leaseback Transaction”), except for any such sale of fixed
or capital assets that (a) is made for cash consideration in an amount not less
than the cost of such fixed or capital asset and is consummated within 90 days
after such Credit Party or such Subsidiary, as applicable, acquires or completes
the construction of such fixed or capital asset or (b) is made for cash
consideration in an amount not less than the fair value of such fixed or capital
asset; provided that (i) any such sale or transfer made in reliance on clause
(b) is permitted by Section 6.7(o) or Section 6.7(s) and (ii) the sum of the
aggregate amount of all cash consideration received on or after February 8, 2013
in respect of all sale and leaseback transactions made in reliance on clause (b)
and Section 6.7(s), plus the aggregate fair market value of all assets sold,
transferred or otherwise disposed of in reliance on Section 6.7(s) during the
term of this Agreement, shall not exceed $500,000,000 in the aggregate during
the term of this Agreement, and the Net Asset Sale Proceeds arising therefrom
shall be applied as described in Section 6.7(s)(iv).

6.11. Transactions with Affiliates. No Credit Party will, nor will it permit any
Subsidiary to, sell, lease, license or otherwise transfer any assets to, or
purchase, lease, license or otherwise acquire any assets from, or otherwise
engage in any other transactions with, any of its Affiliates, except
(a) transactions that are at prices and on terms and conditions not less
favorable in any material respect to the applicable Credit Party than could be
obtained on an arm’s-length basis from unrelated third parties, (b) transactions
between or among the Credit Parties not involving any other Affiliate,
(c) transactions between or among Subsidiaries that are not Credit Parties not
involving any other Affiliates, (d) any Restricted Payment permitted by
Section 6.4, (e) investment transactions with captive insurance companies and
retirement plans in the ordinary course of business, (f) compensation and
indemnification of, and other employment arrangements with, directors, officers
and employees of Holdings or such Subsidiary entered in the ordinary course of
business, (g) any loans, advances, guarantees and other investments

 

94



--------------------------------------------------------------------------------

permitted by Section 6.6, (h) any Indebtedness permitted under Section 6.01 and
(i) any disposition permitted by Section 6.7.

6.12. Conduct of Business. Holdings will not, and will not permit any of its
Subsidiaries to, engage to any extent material to Holdings and its Subsidiaries
(taken as a whole) in any business other than the businesses of the type
conducted by Holdings and its Subsidiaries on the Closing Date and businesses
reasonably related, ancillary or complementary to the business or businesses of
Holdings or any Subsidiary or any reasonable extension, development or expansion
thereof.

6.13. Permitted Activities of Holdings. Holdings shall not (a) incur, directly
or indirectly, any Indebtedness or any other obligation or liability whatsoever
other than the Indebtedness and obligations under this Agreement and the other
Credit Documents, the ABL Credit Agreement, the Senior Indentures, Permitted
Long-Term Indebtedness, Indebtedness permitted under Sections 6.1(d), (e), (f),
(g), (k), (l), (n), (o), (q) and (r); (b) create or suffer to exist any Lien
upon any property or assets now owned or hereafter acquired, leased or licensed
by it other than the Liens created under the Collateral Documents to which it is
a party or permitted pursuant to Section 6.2; (c) engage in any business or
activity or own any assets other than (i) holding 100% of the Equity Interests
of Borrower, (ii) performing its obligations and activities incidental thereto
under the Credit Documents, the ABL Credit Agreement, the Senior Indentures,
Permitted Long-Term Indebtedness and Indebtedness permitted under Sections
6.1(d), (e), (g), (k), (l), (n), (o), (q) and (r); and (iii) making Restricted
Payments and investments to the extent permitted by this Agreement;
(d) consolidate with or merge with or into, or convey, transfer, lease or
license all or substantially all its assets to, any Person; (e) sell or
otherwise dispose of any Equity Interests of any of its direct Subsidiaries;
(f) create or acquire any direct Subsidiary or make or own any investment in any
Person other than Borrower; or (g) fail to hold itself out to the public as a
legal entity separate and distinct from all other Persons.

6.14. Certain Payments of Indebtedness. No Credit Party will, nor will it permit
any Subsidiary to, pay or make, directly or indirectly, any voluntary payment or
other voluntary distribution (whether in cash, securities or other property) of
or in respect of principal of or interest on (x) any Long-Term Indebtedness that
is also Material Indebtedness (other than, for avoidance of doubt, Indebtedness
under the ABL Credit Agreement) or (y) any intercompany Indebtedness owed to a
non-Credit Party set forth on Schedule 6.1 hereto, or any voluntary payment or
other voluntary distribution (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancelation or termination of any such
Indebtedness, except:

(a) refinancings of any such Long-Term Indebtedness with the proceeds of other
Indebtedness permitted under Section 6.1;

(b) payments upon conversion of any such Indebtedness into common stock of
Holdings made solely in common stock of Holdings, together with cash payments in
lieu of issuance of fractional shares and payments of accrued but unpaid
interest, in each case in connection with such conversion;

 

95



--------------------------------------------------------------------------------

(c) other payments of or in respect of any such Indebtedness made solely with
(or with the proceeds of a substantially concurrent issuance and sale of) Equity
Interests (other than Disqualified Equity Interests) in Holdings;

(d) so long as no Default shall have occurred and be continuing immediately
prior to or after giving effect to such payment and, at the time of such payment
and after giving effect thereto, the Fixed Charge Coverage Ratio for the Test
Period in effect at the time such payment is to occur (determined on a pro forma
basis in accordance with Section 1.2(b) as of the last day of such Test Period)
is not less than 1.10 to 1.00, other payments of any such Indebtedness in a
maximum aggregate amount not to exceed $100,000,000 during the term of this
Agreement less the amount of Restricted Payments made pursuant to
Section 6.4(f); provided that if, at the time of such payment and after giving
effect thereto, the Fixed Charge Coverage Ratio for the Test Period in effect at
the time such payment is to occur (determined on a pro forma basis in accordance
with Section 1.2(b) as of the last day of such Test Period) is equal to or
greater than 2.50 to 1.00, the aggregate amount of other payments of any such
Indebtedness permitted pursuant to this clause (d) shall increase to
$500,000,000 during the term of this Agreement less the amount of Restricted
Payments made pursuant to Section 6.4(f);

(e) so long as no Default shall have occurred and be continuing immediately
prior to or after giving effect to such payment, other payments of any such
Indebtedness in a maximum aggregate amount not to exceed $300,000,000 during the
term of this Agreement; and

(f) purchases or repurchases of the 2023 Debentures by Holdings or Borrower
pursuant to Borrower’s cash tender offer and consent solicitation for such 2023
Debentures made in accordance with the Offer to Purchase and Consent
Solicitation Statement, dated as of April 30, 2013, as amended, supplemented or
otherwise modified on or prior to the Closing Date.

6.15. Amendments of Organizational Documents. No Credit Party will, nor will it
permit any Subsidiary to, amend, modify or waive any of its rights under its
certificate of incorporation, by-laws, operating, management or partnership
agreement or other Organizational Documents to the extent any such amendment,
modification or waiver would be materially adverse to the Lenders.

6.16. Net Settlement of Convertible Indebtedness. No Credit Party will, nor will
it permit any Subsidiary to, directly or indirectly, create, incur, assume,
issue or permit to exist any Indebtedness or any security convertible into
Equity Interests in Holdings or any Subsidiary that provides for a “net
settlement” (other than a “net settlement” at the sole discretion of the issuer
of such Indebtedness or security) in respect of the Equity Interests that would
have been issuable upon the conversion of such Indebtedness or security on
account of the principal of such Indebtedness or security.

 

96



--------------------------------------------------------------------------------

SECTION 7. GUARANTY

7.1. Guaranty of the Obligations. Subject to the provisions of Section 7.2,
Guarantors jointly and severally hereby irrevocably and unconditionally guaranty
to Administrative Agent, for the ratable benefit of the Beneficiaries, the due
and punctual payment in full of all Obligations when the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code,
11 U.S.C. § 362(a)) (collectively, the “Guaranteed Obligations”).

7.2. Contribution by Guarantors. All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments
exceeds its Fair Share as of such date, such Funding Guarantor shall be entitled
to a contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the obligations Guaranteed. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder or thereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any comparable applicable provisions of state law; provided, solely for
purposes of calculating the “Fair Share Contribution Amount” with respect to any
Contributing Guarantor for purposes of this Section 7.2, any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Contributing Guarantor. “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(1) the aggregate amount of all payments and distributions made on or before
such date by such Contributing Guarantor in respect of this Guaranty (including
in respect of this Section 7.2), minus (2) the aggregate amount of all payments
received on or before such date by such Contributing Guarantor from the other
Contributing Guarantors as contributions under this Section 7.2. The amounts
payable as contributions hereunder shall be determined as of the date on which
the related payment or distribution is made by the applicable Funding Guarantor.
The allocation among Contributing Guarantors of their obligations as set forth
in this Section 7.2 shall not be construed in any way to limit the liability of
any Contributing Guarantor hereunder. Each Guarantor is a third party
beneficiary to the contribution agreement set forth in this Section 7.2.

7.3. Payment by Guarantors. Subject to Section 7.2, Guarantors hereby jointly
and severally agree, in furtherance of the foregoing and not in limitation of
any other right which any Beneficiary may have at law or in equity against any
Guarantor by virtue hereof, that upon the

 

97



--------------------------------------------------------------------------------

failure of Borrower to pay any of the Guaranteed Obligations when and as the
same shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. § 362(a)), Guarantors will upon demand pay, or
cause to be paid, in cash, to Administrative Agent for the ratable benefit of
Beneficiaries, an amount equal to the sum of the unpaid principal amount of all
Guaranteed Obligations then due as aforesaid, accrued and unpaid interest on
such Guaranteed Obligations (including interest which, but for Borrower’s
becoming the subject of a case under the Bankruptcy Code, would have accrued on
such Guaranteed Obligations, whether or not a claim is allowed against Borrower
for such interest in the related bankruptcy case) and all other Guaranteed
Obligations then owed to Beneficiaries as aforesaid.

7.4. Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety, in each case other than payment in
full of the Obligations (other than unasserted indemnification, tax gross-up,
expense reimbursement or yield protection obligations). In furtherance of the
foregoing and without limiting the generality thereof, each Guarantor agrees, to
the fullest extent permitted by applicable law, as follows:

(a) this Guaranty is a guaranty of payment when due and not of collectability.
This Guaranty is a primary obligation of each Guarantor and not merely a
contract of surety;

(b) [reserved];

(c) the obligations of each Guarantor hereunder are independent of the
obligations of Borrower and the obligations of any other guarantor (including
any other Guarantor) of the obligations of Borrower, and a separate action or
actions may be brought and prosecuted against such Guarantor whether or not any
action is brought against Borrower or any of such other guarantors and whether
or not Borrower is joined in any such action or actions;

(d) payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if Administrative Agent is
awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;

(e) any Beneficiary, upon such terms as it deems appropriate, without notice or
demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed

 

98



--------------------------------------------------------------------------------

Obligations; (ii) settle, compromise, release or discharge, or accept or refuse
any offer of performance with respect to, or substitutions for, the Guaranteed
Obligations or any agreement relating thereto and/or subordinate the payment of
the same to the payment of any other obligations; (iii) request and accept other
guaranties of the Guaranteed Obligations and take and hold security for the
payment hereof or the Guaranteed Obligations; (iv) release, surrender, exchange,
substitute, compromise, settle, rescind, waive, alter, subordinate or modify,
with or without consideration, any security for payment of the Guaranteed
Obligations, any other guaranties of the Guaranteed Obligations, or any other
obligation of any Person (including any other Guarantor) with respect to the
Guaranteed Obligations; (v) enforce and apply any security now or hereafter held
by or for the benefit of such Beneficiary in respect hereof or the Guaranteed
Obligations and direct the order or manner of sale thereof, or exercise any
other right or remedy that such Beneficiary may have against any such security,
in each case as such Beneficiary in its discretion may determine consistent
herewith or any applicable security agreement, including foreclosure on any such
security pursuant to one or more judicial or nonjudicial sales, whether or not
every aspect of any such sale is commercially reasonable, and even though such
action operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of any Guarantor against any other Credit
Party or any security for the Guaranteed Obligations; and (vi) exercise any
other rights available to it under the Credit Documents; and

(f) this Guaranty and the obligations of Guarantors hereunder shall be valid and
enforceable and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason (other than payment in full of the
Guaranteed Obligations (other than any unasserted indemnification, tax gross-up,
expense reimbursement or yield protection obligations)), including the
occurrence of any of the following, whether or not any Guarantor shall have had
notice or knowledge of any of them: (i) any failure or omission to assert or
enforce or agreement or election not to assert or enforce, or the stay or
enjoining, by order of court, by operation of law or otherwise, of the exercise
or enforcement of, any claim or demand or any right, power or remedy (whether
arising under the Credit Documents, at law, in equity or otherwise) with respect
to the Guaranteed Obligations or any agreement relating thereto, or with respect
to any other guaranty of or security for the payment of the Guaranteed
Obligations; (ii) any rescission, waiver, amendment or modification of, or any
consent to departure from, any of the terms or provisions (including provisions
relating to events of default) hereof, any of the other Credit Documents or any
agreement or instrument executed pursuant thereto, or of any other guaranty or
security for the Guaranteed Obligations, in each case whether or not in
accordance with the terms hereof or such Credit Document or any agreement
relating to such other guaranty or security; (iii) the Guaranteed Obligations,
or any agreement relating thereto, at any time being found to be illegal,
invalid or unenforceable in any respect; (iv) the application of payments
received from any source (other than payments received pursuant to the Credit
Documents or from the proceeds of any Collateral or security for the Guaranteed
Obligations, except to the extent such Collateral also serves as collateral for
indebtedness other than the Guaranteed Obligations and is subject to a security
interest with priority that is pari passu or senior to that of the security
interest in such Collateral) to the payment of indebtedness other than the
Guaranteed Obligations, even though any Beneficiary might have elected to apply
such payment to any part or all of the Guaranteed Obligations; (v) any
Beneficiary’s consent to the change, reorganization or termination of the
corporate structure or existence of Holdings or any of its Subsidiaries and to
any corresponding

 

99



--------------------------------------------------------------------------------

restructuring of the Guaranteed Obligations; (vi) any failure to perfect or
continue perfection of a security interest in any collateral which secures any
of the Guaranteed Obligations; (vii) any defenses, set-offs or counterclaims
which Borrower may allege or assert against any Beneficiary in respect of the
Guaranteed Obligations, including failure of consideration, breach of warranty,
payment, statute of frauds, statute of limitations, accord and satisfaction and
usury; and (viii) any other act or thing or omission, or delay to do any other
act or thing, which may or might in any manner or to any extent vary the risk of
any Guarantor as an obligor in respect of the Guaranteed Obligations.

7.5. Waivers by Guarantors. Each Guarantor hereby waives, for the benefit of
Beneficiaries: (a) any right to require any Beneficiary, as a condition of
payment or performance by such Guarantor, to (i) proceed against Borrower, any
other guarantor (including any other Guarantor) of the Guaranteed Obligations or
any other Person, (ii) proceed against or exhaust any security held from
Borrower, any such other guarantor or any other Person, (iii) proceed against or
have resort to any balance of any Deposit Account or credit on the books of any
Beneficiary in favor of any Credit Party or any other Person, or (iv) pursue any
other remedy in the power of any Beneficiary whatsoever; (b) any defense arising
by reason of the incapacity, lack of authority or any disability or other
defense of Borrower or any other Guarantor including any defense based on or
arising out of the lack of validity or the unenforceability of the Guaranteed
Obligations or any agreement or instrument relating thereto or by reason of the
cessation of the liability of Borrower or any other Guarantor from any cause
other than payment in full of the Guaranteed Obligations (other than any
unasserted indemnification, tax gross-up, expense reimbursement or yield
protection obligations); (c) any defense based upon any statute or rule of law
which provides that the obligation of a surety must be neither larger in amount
nor in other respects more burdensome than that of the principal; (d) any
defense based upon any Beneficiary’s errors or omissions in the administration
of the Guaranteed Obligations, except behavior which amounts to willful
misconduct or bad faith; (e) (i) any principles or provisions of law, statutory
or otherwise, which are or might be in conflict with the terms hereof and any
legal or equitable discharge of such Guarantor’s obligations hereunder, (ii) the
benefit of any statute of limitations affecting such Guarantor’s liability
hereunder or the enforcement hereof, (iii) any rights to set-offs, recoupments
and counterclaims, and (iv) promptness, diligence and any requirement that any
Beneficiary protect, secure, perfect or insure any security interest or lien or
any property subject thereto; (f) notices, demands, presentments, protests,
notices of protest, notices of dishonor and notices of any action or inaction,
including acceptance hereof, notices of default hereunder or any agreement or
instrument related thereto, notices of any renewal, extension or modification of
the Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to Borrower and notices of any of the matters referred to in
Section 7.4 and any right to consent to any thereof; and (g) any defenses or
benefits that may be derived from or afforded by law which limit the liability
of or exonerate guarantors or sureties, or which may conflict with the terms
hereof.

7.6. Guarantors’ Rights of Subrogation, Contribution, Etc. Until the Guaranteed
Obligations (other than any unasserted indemnification, tax gross-up, expense
reimbursement or yield protection obligations) shall have been indefeasibly paid
in full and the Commitments shall have terminated, each Guarantor hereby waives,
to the fullest extent permitted by applicable law, any claim, right or remedy,
direct or indirect, that such Guarantor now has or may hereafter have against
Borrower or any other Guarantor or any of its assets in connection with this
Guaranty or

 

100



--------------------------------------------------------------------------------

the performance by such Guarantor of its obligations hereunder, in each case
whether such claim, right or remedy arises in equity, under contract, by
statute, under common law or otherwise and including (a) any right of
subrogation, reimbursement or indemnification that such Guarantor now has or may
hereafter have against Borrower with respect to the Guaranteed Obligations,
(b) any right to enforce, or to participate in, any claim, right or remedy that
any Beneficiary now has or may hereafter have against Borrower, and (c) any
benefit of, and any right to participate in, any collateral or security now or
hereafter held by any Beneficiary. In addition, until the Guaranteed Obligations
shall have been indefeasibly paid in full (other than any unasserted
indemnification, tax gross-up, expense reimbursement or yield protection
obligations) and the Commitments shall have terminated, each Guarantor shall
withhold exercise of any right of contribution such Guarantor may have against
any other guarantor (including any other Guarantor) of the Guaranteed
Obligations, including any such right of contribution as contemplated by
Section 7.2. Each Guarantor further agrees that, to the extent the waiver or
agreement to withhold the exercise of its rights of subrogation, reimbursement,
indemnification and contribution as set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, any rights of
subrogation, reimbursement or indemnification such Guarantor may have against
Borrower or against any collateral or security, and any rights of contribution
such Guarantor may have against any such other guarantor, shall be junior and
subordinate to any rights any Beneficiary may have against Borrower, to all
right, title and interest any Beneficiary may have in any such collateral or
security, and to any right any Beneficiary may have against such other
guarantor. If any amount shall be paid to any Guarantor on account of any such
subrogation, reimbursement, indemnification or contribution rights at any time
when all Guaranteed Obligations shall not have been finally and indefeasibly
paid in full (other than any unasserted indemnification, tax gross-up, expense
reimbursement or yield protection obligations), such amount shall be held in
trust for Administrative Agent on behalf of Beneficiaries and shall forthwith be
paid over to Administrative Agent for the benefit of Beneficiaries and credited
and applied against the Guaranteed Obligations, whether matured or unmatured, in
accordance with the terms hereof.

7.7. Subordination of Other Obligations. Any Indebtedness of Borrower or any
Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”) is
hereby subordinated in right of payment to the Guaranteed Obligations, and any
such Indebtedness collected or received by the Obligee Guarantor after an Event
of Default has occurred and is continuing shall be held in trust for
Administrative Agent on behalf of Beneficiaries and shall forthwith be paid over
to Administrative Agent for the benefit of Beneficiaries and credited and
applied against the Guaranteed Obligations but without affecting, impairing or
limiting in any manner the liability of the Obligee Guarantor under any other
provision hereof.

7.8. Continuing Guaranty. This Guaranty is a continuing guaranty and shall
remain in effect until all of the Guaranteed Obligations (other than any
unasserted indemnification, tax gross-up, expense reimbursement or yield
protection obligations) shall have been paid in full and the Commitments shall
have terminated. Each Guarantor hereby irrevocably waives any right to revoke
this Guaranty as to future transactions giving rise to any Guaranteed
Obligations.

7.9. Authority of Guarantors or Borrower. It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Guarantor or Borrower
or the officers, directors or any agents acting or purporting to act on behalf
of any of them.

 

101



--------------------------------------------------------------------------------

7.10. Financial Condition of Borrower. Any Credit Extension may be made to
Borrower or continued from time to time without notice to or authorization from
any Guarantor regardless of the financial or other condition of Borrower at the
time of any such grant or continuation. No Beneficiary shall have any obligation
to disclose or discuss with any Guarantor its assessment, or any Guarantor’s
assessment, of the financial condition of Borrower. Each Guarantor has adequate
means to obtain information from Borrower on a continuing basis concerning the
financial condition of Borrower and its ability to perform its obligations under
the Credit Documents, and each Guarantor assumes the responsibility for being
and keeping informed of the financial condition of Borrower and of all
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations.
Each Guarantor hereby waives and relinquishes any duty on the part of any
Beneficiary to disclose any matter, fact or thing relating to the business,
operations or conditions of Borrower now known or hereafter known by any
Beneficiary.

7.11. Bankruptcy, Etc.

(a) (a) So long as any Guaranteed Obligations remain outstanding, no Guarantor
shall, without the prior written consent of Administrative Agent acting pursuant
to the instructions of Requisite Lenders, commence or join with any other Person
in commencing any bankruptcy, reorganization or insolvency case or proceeding of
or against Borrower or any other Guarantor. The obligations of Guarantors
hereunder shall not be reduced, limited, impaired, discharged, deferred,
suspended or terminated by any case or proceeding, voluntary or involuntary,
involving the bankruptcy, insolvency, receivership, reorganization, liquidation
or arrangement of Borrower or any other Guarantor or by any defense which
Borrower or any other Guarantor may have by reason of the order, decree or
decision of any court or administrative body resulting from any such proceeding.

(b) Each Guarantor acknowledges and agrees that any interest on any portion of
the Guaranteed Obligations which accrues after the commencement of any case or
proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of Guarantors and Beneficiaries that the Guaranteed Obligations
which are guaranteed by Guarantors pursuant hereto should be determined without
regard to any rule of law or order which may relieve Borrower of any portion of
such Guaranteed Obligations. Guarantors will permit any trustee in bankruptcy,
receiver, debtor in possession, assignee for the benefit of creditors or similar
Person to pay Administrative Agent, or allow the claim of Administrative Agent
in respect of, any such interest accruing after the date on which such case or
proceeding is commenced.

(c) In the event that all or any portion of the Guaranteed Obligations are paid
by Borrower, the obligations of Guarantors hereunder shall continue and remain
in full force and effect or be reinstated, as the case may be, in respect of all
or any part of such payment(s) that are rescinded or recovered directly or
indirectly from any Beneficiary as a preference, fraudulent transfer or
otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.

7.12. Discharge of Guaranty Upon Sale of Guarantor. If all of the Equity
Interests of any Guarantor or any of its successors in interest hereunder shall
be sold or otherwise disposed

 

102



--------------------------------------------------------------------------------

of (including by merger or consolidation) in accordance with the terms and
conditions hereof, the Guaranty of such Guarantor or such successor in interest,
as the case may be, hereunder shall automatically be discharged and released
without any further action by any Beneficiary or any other Person effective as
of the time of such Asset Sale.

SECTION 8. EVENTS OF DEFAULT

8.1. Events of Default. If any one or more of the following conditions or events
shall occur:

(a) Failure to Make Payments When Due. Failure by Borrower to pay (i) when due
any installment of principal of or premium on any Loan, whether at stated
maturity, by acceleration, by notice of voluntary prepayment, by mandatory
prepayment or otherwise; or (ii) any interest on any Loan or any fee within five
Business Days after the date due or failure to pay any other amount due
hereunder within 30 days after the due date thereof; or

(b) Default in Other Agreements. (i) Failure of any Credit Party or any of their
respective Subsidiaries to make any payment (whether of principal or interest
and regardless of amount) in respect of any Material Indebtedness, when and as
the same shall become due and payable (after giving effect to any applicable
grace periods); or (ii) any event or condition occurs that results in any
Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits (after giving effect to any applicable grace periods) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (ii) shall not apply to (A) secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, (B) Indebtedness in respect
of which the holders thereof have the unconditional right to require the issuer
thereof to effect a redemption of such Indebtedness prior to the stated maturity
of such Indebtedness, solely as a result of the exercise by such holders of such
right, or (C) any breach of Section 6.11 of the ABL Credit Agreement unless as a
result of any such breach the obligations under the ABL Credit Agreement shall
have been accelerated and/or the commitments under the ABL Credit Agreement
shall have been terminated; or

(c) Breach of Certain Covenants. Failure of Holdings or Borrower to observe or
perform or to cause any of its Subsidiaries that is a Credit Party to observe or
perform any covenant, condition or agreement contained in Section 2.6, clause
(e) of Section 5.1, Section 5.2 (with respect to the existence of any Credit
Party), Section 5.15 (solely with respect to item 1 of Schedule 5.15) or in
Section 6; or

(d) Breach of Representations, Etc. Any representation or warranty made or
deemed made by or on behalf of any Credit Party in or pursuant to any Credit
Document or any amendment or modification thereof or waiver thereunder, or any
material representation or warranty in any report, certificate, financial
statement or other document furnished pursuant to or in connection with any
Credit Document or any amendment or modification thereof or

 

103



--------------------------------------------------------------------------------

waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made; or

(e) Other Defaults Under Credit Documents. Any Credit Party shall fail to
observe or perform any covenant, condition or agreement contained in any Credit
Document (other than those specified in clause (a) or (c) of this Section 8.1),
and such failure shall continue unremedied for a period of 30 days (or, with
respect to any covenant, condition or agreement contained in Section 5.15 (other
than with respect to item 1 of Schedule 5.15), 10 Business Days) after written
notice thereof from Administrative Agent to Borrower (any such notice to be
identified as a “notice of default” and to refer specifically to this
Section 8.1(e)); or

(f) Involuntary Bankruptcy; Appointment of Receiver, Etc. An involuntary
proceeding shall be commenced or an involuntary petition shall be filed seeking
(i) liquidation, reorganization or other relief in respect of Holdings or any
Subsidiary or its debts, or of a substantial part of its assets, under any
Debtor Relief Law now or hereafter in effect or (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
Holdings or any Subsidiary or for a substantial part of its assets, and, in any
such case, such proceeding or petition shall continue undismissed for 60 days or
an order or decree approving or ordering any of the foregoing shall be entered;
or

(g) Voluntary Bankruptcy; Appointment of Receiver, Etc. (i) Holdings or any
Subsidiary shall (A) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Debtor Relief Law
now or hereafter in effect, (B) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (f) of this Section 8.1, (C) apply for or consent to the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for Holdings or any Subsidiary or for a substantial part of its assets, (D) file
an answer admitting the material allegations of a petition filed against it in
any such proceeding, (E) make a general assignment for the benefit of creditors
or (F) take any action for the purpose of effecting any of the foregoing; or
(ii) Holdings or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due; or

(h) Judgments and Attachments. One or more judgments for the payment of money in
an aggregate amount in excess of $100,000,000 (to the extent not covered by
independent third party insurance as to which the insurer has been notified of
the potential claim and does not dispute coverage) shall be rendered against
Holdings, any Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of Holdings or any Subsidiary to
enforce any such judgment; or

(i) [Reserved]; or

(j) Employee Benefit Plans. An ERISA Event shall have occurred that, when taken
together with all other ERISA Events that have occurred, would result in a
Material Adverse Effect; or

 

104



--------------------------------------------------------------------------------

(k) Change of Control. A Change of Control shall occur; or

(l) Guaranties, Collateral Documents and other Credit Documents. At any time,
(i) any Guarantor’s Guaranty hereunder shall cease to be in full force and
effect (other than in accordance with the terms of this Agreement, including
satisfaction in full of the Obligations in accordance with the terms hereof) or
shall be declared to be null and void or any Guarantor shall repudiate its
obligations under its Guaranty hereunder, (ii) this Agreement ceases to be in
full force and effect (other than by reason of the satisfaction in full of the
Obligations in accordance with the terms hereof) or shall be declared null and
void, or any Lien purported to be created under any Collateral Document shall
cease to be, or shall be asserted by any Credit Party not to be, a valid and
perfected Lien on any Collateral having an aggregate fair value of $10,000,000
or more, with the priority required by the relevant Collateral Document, in each
case for any reason other than (A) the failure of the Collateral Agent to file
any financing statement (or amendment thereto) delivered to it for filing,
(B) by reason of express release pursuant to Section 9.8 or the terms of any
Collateral Document or (C) as a result of the sale or other disposition of the
applicable Collateral in a transaction not prohibited under the Credit
Documents, or (iii) any Credit Party shall contest the validity or
enforceability of any Credit Document in writing or deny in writing that it has
any further liability under any Credit Document to which it is a party;

THEN, (1) in every such event (other than an event described in Section 8.1(f)
or (g)), and at any time thereafter during the continuance of such event, the
Administrative Agent may, with the consent of the Requisite Lenders, and shall,
at the request of the Requisite Lenders, by notice to Borrower, take either or
both of the following actions, at the same or different times: (A) terminate the
Commitments, if any, of each Lender having such Commitments, and thereupon the
Commitments shall terminate immediately; (B) declare each of the following
immediately due and payable in whole (or in part, in which case any principal
not so declared to be due and payable may thereafter be declared to be due and
payable), in which case such amounts will become so due and payable, in each
case without presentment, demand, protest or other requirements of any kind, all
of which are hereby expressly waived by each Credit Party: (I) the unpaid
principal amount of and accrued interest and premium on the Loans, and (II) all
other Obligations; and (C) Administrative Agent may cause Collateral Agent to
enforce any and all Liens and security interests created pursuant to Collateral
Documents; and (2) in case of any event described in Section 8.1(f) or (g), the
Commitments shall automatically terminate and the unpaid principal amount of and
accrued interest and premium on the Loans and all other then-outstanding
Obligations shall automatically become due and payable, without presentment,
demand, protest or other requirements of any kind.

SECTION 9. AGENTS

9.1. Appointment of Agents. Goldman Sachs is hereby appointed Lead Arranger and
a Joint Bookrunner hereunder, and each Lender hereby authorizes Goldman Sachs to
act as Lead Arranger and a Joint Bookrunner in accordance with the terms hereof
and the other Credit Documents. Goldman Sachs is hereby appointed Administrative
Agent and Collateral Agent hereunder and under the other Credit Documents and
each Lender hereby authorizes Goldman Sachs to act as Administrative Agent and
Collateral Agent in accordance with the terms hereof

 

105



--------------------------------------------------------------------------------

and the other Credit Documents. Barclays and MLPFS are hereby appointed
Syndication Agents hereunder, and each Lender hereby authorizes Barclays and
MLPFS to act as Syndication Agents in accordance with the terms hereof and the
other Credit Documents. JPMorgan and UBSS are hereby appointed Documentation
Agents hereunder, and each Lender hereby authorizes JPMorgan and UBSS to act as
Documentation Agents in accordance with the terms hereof and the other Credit
Documents. Each Agent hereby agrees to act in its capacity as such upon the
express conditions contained herein and the other Credit Documents, as
applicable. Other than Sections 9.8(c)-(f), in respect of which the Borrower is
a third-party beneficiary, the provisions of this Section 9 are solely for the
benefit of Agents and Lenders and no Credit Party shall have any rights as a
third party beneficiary of any of the provisions thereof. In performing its
functions and duties hereunder, each Agent shall act solely as an agent of
Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for Holdings or
any of its Subsidiaries. Each of the Syndication Agents and the Documentation
Agents, without consent of or notice to any party hereto, may assign any and all
of its rights or obligations hereunder to any of its Affiliates. As of the
Closing Date, each Joint Arranger, Joint Bookrunner, Syndication Agent and
Documentation Agent shall not have any obligations but shall be entitled to all
benefits of this Section 9. Each Joint Arranger, Joint Bookrunner, Syndication
Agent, Documentation Agent, and any Agent described in clause (viii) of the
definition thereof may resign from such role at any time, with immediate effect,
by giving prior written notice thereof to Administrative Agent and Borrower.

9.2. Powers and Duties. Each Lender irrevocably authorizes each Agent to take
such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Credit Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. Each
Agent shall have only those duties and responsibilities that are expressly
specified herein and the other Credit Documents. Each Agent may exercise such
powers, rights and remedies and perform such duties by or through its agents or
employees. No Agent shall have, by reason hereof or any of the other Credit
Documents, a fiduciary relationship in respect of any Lender or any other
Person; and nothing herein or any of the other Credit Documents, expressed or
implied, is intended to or shall be so construed as to impose upon any Agent any
obligations in respect hereof or any of the other Credit Documents except as
expressly set forth herein or therein.

9.3. General Immunity.

(a) No Responsibility for Certain Matters. No Agent shall be responsible to any
Lender for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency hereof or any other Credit Document or for any
representations, warranties, recitals or statements made herein or therein or
made in any written or oral statements or in any financial or other statements,
instruments, reports or certificates or any other documents furnished or made by
any Agent to Lenders or by or on behalf of any Credit Party to any Agent or any
Lender in connection with the Credit Documents and the transactions contemplated
thereby or for the financial condition or business affairs of any Credit Party
or any other Person liable for the payment of any Obligations, nor shall any
Agent be required to ascertain or inquire as to the performance or observance of
any of the terms, conditions, provisions, covenants or agreements contained in
any of the Credit Documents or as to the use of the

 

106



--------------------------------------------------------------------------------

proceeds of the Loans or as to the existence or possible existence of any Event
of Default or Default or to make any disclosures with respect to the foregoing.
Anything contained herein to the contrary notwithstanding, Administrative Agent
shall not have any liability arising from confirmations of the amount of
outstanding Loans.

(b) Exculpatory Provisions. No Agent nor any of its officers, partners,
directors, employees or agents shall be liable to Lenders for any action taken
or omitted by any Agent under or in connection with any of the Credit Documents
except to the extent caused by such Agent’s gross negligence or willful
misconduct, as determined by a final, non-appealable judgment of a court of
competent jurisdiction. Each Agent shall be entitled to refrain from any act or
the taking of any action (including the failure to take an action) in connection
herewith or any of the other Credit Documents or from the exercise of any power,
discretion or authority vested in it hereunder or thereunder unless and until
such Agent shall have received instructions in respect thereof from Requisite
Lenders (or such other Lenders as may be required to give such instructions
under Section 10.5) and, upon receipt of such instructions from Requisite
Lenders (or such other Lenders, as the case may be), such Agent shall be
entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such instructions,
including for the avoidance of doubt refraining from any action that, in its
opinion or the opinion of its counsel, may be in violation of the automatic stay
under any Debtor Relief Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law. Without prejudice to the generality of the foregoing, (i) each Agent shall
be entitled to rely, and shall be fully protected in relying, upon any
communication, instrument or document believed by it to be genuine and correct
and to have been signed or sent by the proper Person or Persons, and shall be
entitled to rely and shall be protected in relying on opinions and judgments of
attorneys (who may be attorneys for Holdings and its Subsidiaries), accountants,
experts and other professional advisors selected by it; and (ii) no Lender shall
have any right of action whatsoever against any Agent as a result of such Agent
acting or (where so instructed) refraining from acting hereunder or any of the
other Credit Documents in accordance with the instructions of Requisite Lenders
(or such other Lenders as may be required to give such instructions under
Section 10.5).

(c) Delegation of Duties. Administrative Agent may perform any and all of its
duties and exercise its rights and powers under this Agreement or under any
other Credit Document by or through any one or more sub-agents appointed by
Administrative Agent. Administrative Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Affiliates. The exculpatory, indemnification and other provisions of
this Section 9.3 and of Section 9.6 shall apply to any the Affiliates of
Administrative Agent and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent. All of the rights, benefits, and
privileges (including the exculpatory and indemnification provisions) of this
Section 9.3 and of Section 9.6 shall apply to any such sub-agent and to the
Affiliates of any such sub-agent, and shall apply to their respective activities
as sub-agent as if such sub-agent and Affiliates were named herein.
Notwithstanding anything herein to the contrary, with respect to each sub-agent
appointed by Administrative Agent, (i) such sub-agent shall be a third party
beneficiary under this Agreement with respect to all such rights, benefits and
privileges (including exculpatory rights and rights to

 

107



--------------------------------------------------------------------------------

indemnification) and shall have all of the rights and benefits of a third party
beneficiary, including an independent right of action to enforce such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of Credit Parties and the Lenders, (ii) such rights, benefits
and privileges (including exculpatory rights and rights to indemnification)
shall not be modified or amended without the consent of such sub-agent, and
(iii) such sub-agent shall only have obligations to Administrative Agent and not
to any Credit Party, Lender or any other Person and no Credit Party, Lender or
any other Person shall have any rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub-agent.

9.4. Agents Entitled to Act as Lender. The agency hereby created shall in no way
impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans, each Agent shall have the same
rights and powers hereunder as any other Lender and may exercise the same as if
it were not performing the duties and functions delegated to it hereunder, and
the term “Lender” shall, unless the context clearly otherwise indicates, include
each Agent in its individual capacity. Any Agent and its Affiliates may accept
deposits from, lend money to, own securities of, and generally engage in any
kind of banking, trust, financial advisory or other business with Holdings or
any of its Affiliates as if it were not performing the duties specified herein,
and may accept fees and other consideration from Borrower for services in
connection herewith and otherwise without having to account for the same to
Lenders.

9.5. Lenders’ Representations, Warranties and Acknowledgment.

(a) Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Holdings and its
Subsidiaries in connection with Credit Extensions hereunder and that it has made
and shall continue to make its own appraisal of the creditworthiness of Holdings
and its Subsidiaries. No Agent shall have any duty or responsibility, either
initially or on a continuing basis, to make any such investigation or any such
appraisal on behalf of Lenders or to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter, and no Agent shall have
any responsibility with respect to the accuracy of or the completeness of any
information provided to Lenders.

(b) Each Lender, by delivering its signature page to this Agreement or an
Assignment Agreement and funding its Loan on the Closing Date or any subsequent
Credit Date, shall be deemed to have acknowledged receipt of, and consented to
and approved, each Credit Document and each other document required to be
approved by any Agent, Requisite Lenders or Lenders, as applicable on the
Closing Date. Notwithstanding anything herein to the contrary, each Lender also
acknowledges that the Liens and security interests granted to the Collateral
Agent pursuant to the Pledge and Security Agreement and the other Collateral
Documents on Common Collateral and the exercise of any right or remedy by
Collateral Agent under any of the foregoing with respect to the Common
Collateral are subject to the provisions of the Intercreditor Agreement. As to
any such Common Collateral, in the event of a conflict between the terms of the
Intercreditor Agreement, this Agreement or any Collateral Documents (on the
other hand), the terms of the Intercreditor Agreement shall govern and control.

 

108



--------------------------------------------------------------------------------

(c) Each Lender acknowledges that Borrower may purchase Loans and/or Commitments
hereunder from Lenders from time to time, subject to the restrictions set forth
in the definition of “Eligible Assignee” and Section 10.6.

9.6. Right to Indemnity. Each Lender, in proportion to its Pro Rata Share,
severally agrees to indemnify each Agent, to the extent that such Agent shall
not have been reimbursed by any Credit Party, for and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including counsel fees and disbursements) or disbursements of
any kind or nature whatsoever which may be imposed on, incurred by or asserted
against such Agent in exercising its powers, rights and remedies or performing
its duties hereunder or under the other Credit Documents or otherwise in its
capacity as such Agent in any way relating to or arising out of this Agreement
or the other Credit Documents; provided, no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Agent’s
gross negligence, bad faith or willful misconduct, as determined by a final,
non-appealable judgment of a court of competent jurisdiction. If any indemnity
furnished to any Agent for any purpose shall, in the opinion of such Agent, be
insufficient or become impaired, such Agent may call for additional indemnity
and cease, or not commence, to do the acts indemnified against until such
additional indemnity is furnished; provided, in no event shall this sentence
require any Lender to indemnify any Agent against any liability, obligation,
loss, damage, penalty, action, judgment, suit, cost, expense or disbursement in
excess of such Lender’s Pro Rata Share thereof; and provided further, this
sentence shall not be deemed to require any Lender to indemnify any Agent
against any liability, obligation, loss, damage, penalty, action, judgment,
suit, cost, expense or disbursement described in the proviso in the immediately
preceding sentence.

9.7. Successor Administrative Agent and Collateral Agent.

(a) Administrative Agent shall have the right to resign at any time by giving
prior written notice thereof to Lenders and Borrower. Administrative Agent shall
have the right to appoint a financial institution to act as Administrative Agent
and/or Collateral Agent hereunder, subject to the reasonable satisfaction of
Borrower and the Requisite Lenders, and Administrative Agent’s resignation shall
become effective on the earliest of (i) 30 days after delivery of the notice of
resignation (regardless of whether a successor has been appointed or not),
(ii) the acceptance of such successor Administrative Agent by Borrower and the
Requisite Lenders or (iii) such other date, if any, agreed to by the Requisite
Lenders. Upon any such notice of resignation, if a successor Administrative
Agent has not already been appointed by the retiring Administrative Agent,
Requisite Lenders shall have the right, upon five Business Days’ notice to
Borrower, to appoint a successor Administrative Agent. If neither Requisite
Lenders nor Administrative Agent have appointed a successor Administrative
Agent, Requisite Lenders shall be deemed to have succeeded to and become vested
with all the rights, powers, privileges and duties of the retiring
Administrative Agent; provided that, until a successor Administrative Agent is
so appointed by Requisite Lenders or Administrative Agent, any collateral
security held by Administrative Agent in its role as Collateral Agent on behalf
of the Lenders under any of the Credit Documents shall continue to be held by
the retiring Collateral Agent as nominee until such time as a successor
Collateral Agent is appointed. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, that
successor Administrative Agent shall thereupon succeed to and

 

109



--------------------------------------------------------------------------------

become vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent and the retiring Administrative Agent shall promptly
(i) transfer to such successor Administrative Agent all sums, Securities and
other items of Collateral held under the Collateral Documents, together with all
records and other documents necessary or appropriate in connection with the
performance of the duties of the successor Administrative Agent under the Credit
Documents, and (ii) execute and deliver to such successor Administrative Agent
such amendments to financing statements, and take such other actions, as may be
necessary or appropriate in connection with the assignment to such successor
Administrative Agent of the security interests created under the Collateral
Documents, whereupon such retiring Administrative Agent shall be discharged from
its duties and obligations hereunder. Except as provided above, any resignation
of Goldman Sachs or its successor as Administrative Agent pursuant to this
Section 9.7 shall also constitute the resignation of Goldman Sachs or its
successor as Collateral Agent. After any retiring Administrative Agent’s
resignation hereunder as Administrative Agent, the provisions of this Section 9
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Administrative Agent hereunder. Any successor Administrative Agent
appointed pursuant to this Section 9.7 shall, upon its acceptance of such
appointment, become the successor Collateral Agent for all purposes hereunder.

(b) In addition to the foregoing, Collateral Agent may resign at any time by
giving prior written notice thereof to Lenders and the Grantors. Administrative
Agent shall have the right to appoint a financial institution as Collateral
Agent hereunder, subject to the reasonable satisfaction of Borrower and the
Requisite Lenders and Collateral Agent’s resignation shall become effective on
the earliest of (i) 45 days after delivery of the notice of resignation (unless
such date is extended by Collateral Agent in its sole and absolute discretion),
(ii) the acceptance of such successor Collateral Agent by Borrower and the
Requisite Lenders or (iii) such other date, if any, agreed to by the Requisite
Lenders. Upon any such notice of resignation, Requisite Lenders shall have the
right, subject to the prior written consent of Borrower and upon five Business
Days’ notice to Administrative Agent, to appoint a financial institution as
successor Collateral Agent. Until a successor Collateral Agent is so appointed
by Requisite Lenders or Administrative Agent, any collateral security held by
Collateral Agent on behalf of the Lenders under any of the Credit Documents
shall continue to be held by the retiring Collateral Agent as nominee until such
time as a successor Collateral Agent is appointed. Upon the acceptance of any
appointment as Collateral Agent hereunder by a successor Collateral Agent, that
successor Collateral Agent shall thereupon succeed to and become vested with all
the rights, powers, privileges and duties of the retiring Collateral Agent under
this Agreement and the Collateral Documents, and the retiring Collateral Agent
under this Agreement shall promptly (i) transfer to such successor Collateral
Agent all sums, Securities and other items of Collateral held hereunder or under
the Collateral Documents, together with all records and other documents
necessary or appropriate in connection with the performance of the duties of the
successor Collateral Agent under this Agreement and the Collateral Documents,
and (ii) execute and deliver to such successor Collateral Agent or otherwise
authorize the filing of such amendments to financing statements, and take such
other actions, as may be necessary or appropriate in connection with the
assignment to such successor Collateral Agent of the security interests created
under the Collateral Documents, whereupon such retiring Collateral Agent shall
be discharged from its duties and obligations under this Agreement and the
Collateral Documents. After any retiring

 

110



--------------------------------------------------------------------------------

Collateral Agent’s resignation hereunder as the Collateral Agent, the provisions
of this Agreement and the Collateral Documents shall inure to its benefit as to
any actions taken or omitted to be taken by it under this Agreement or the
Collateral Documents while it was the Collateral Agent hereunder.

9.8. Collateral Documents and Guaranty.

(a) Agents under Collateral Documents and Guaranty. Each Secured Party hereby
further authorizes Administrative Agent or Collateral Agent, as applicable, on
behalf of and for the benefit of Secured Parties, to be the agent for and
representative of Secured Parties with respect to the Guaranty, the Collateral
and the Collateral Documents. Subject to Section 10.5, without further written
consent or authorization from any Secured Party, Administrative Agent or
Collateral Agent, as applicable may execute any documents or instruments
necessary to (i) in connection with a sale or disposition of assets permitted by
this Agreement, release any Lien encumbering any item of Collateral that is the
subject of such sale or other disposition of assets or to which Requisite
Lenders (or such other Lenders as may be required to give such consent under
Section 10.5) have otherwise consented or (ii) release any Guarantor from the
Guaranty pursuant to Section 7.12 or with respect to which Requisite Lenders (or
such other Lenders as may be required to give such consent under Section 10.5)
have otherwise consented. The terms of the Intercreditor Agreement provide, in
the event of any conflict between the terms of the Intercreditor Agreement and
any of the Credit Documents, the provisions of the Intercreditor Agreement shall
govern and control. Each Secured Party authorizes and instructs Administrative
Agent and Collateral Agent to enter into the Intercreditor Agreement on behalf
of the Secured Parties in accordance with this Agreement (and consents to the
terms contained therein) and to take all actions (and execute all documents)
required (or deemed advisable) by it in accordance with the terms of the
Intercreditor Agreement.

(b) Right to Realize on Collateral and Enforce Guaranty. Anything contained in
any of the Credit Documents to the contrary notwithstanding, Borrower,
Administrative Agent, Collateral Agent and each Secured Party hereby agree that
(i) no Secured Party shall have any right individually to realize upon any of
the Collateral or to enforce the Guaranty, it being understood and agreed that
all powers, rights and remedies hereunder and under any of the Credit Documents
may be exercised solely by Administrative Agent or Collateral Agent, as
applicable, for the benefit of the Secured Parties in accordance with the terms
hereof and thereof and all powers, rights and remedies under the Collateral
Documents may be exercised solely by Collateral Agent for the benefit of the
Secured Parties in accordance with the terms thereof, and (ii) in the event of a
foreclosure or similar enforcement action by Collateral Agent on any of the
Collateral pursuant to a public or private sale or other disposition (including,
without limitation, pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or
otherwise of the Bankruptcy Code), Collateral Agent (or any Lender, except with
respect to a “credit bid” pursuant to Section 363(k), Section 1129(b)(2)(a)(ii)
or otherwise of the Bankruptcy Code,) may be the purchaser or licensor of any or
all of such Collateral at any such sale or other disposition and Collateral
Agent, as agent for and representative of Secured Parties (but not any Lender or
Lenders in its or their respective individual capacities) shall be entitled,
upon instructions from Requisite Lenders, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such sale or

 

111



--------------------------------------------------------------------------------

disposition, to use and apply any of the Obligations as a credit on account of
the purchase price for any collateral payable by Collateral Agent at such sale
or other disposition.

(c) Release of Collateral and Guarantees, Termination of Credit Documents.
Notwithstanding anything to the contrary contained herein or any other Credit
Document, when all Obligations (other than any unasserted contingent
obligations) have been paid in full and all Commitments have terminated or
expired, upon request of Borrower, Administrative Agent shall (without notice
to, or vote or consent of, any Lender) take such actions as shall be required to
release its security interest in all Collateral, and to release all guarantee
obligations provided for in any Credit Document. Any such release of guarantee
obligations shall be deemed subject to the provision that such guarantee
obligations shall be reinstated if after such release any portion of any payment
in respect of the Obligations guaranteed thereby shall be rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of Borrower or any Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, Borrower or any Guarantor or any substantial
part of its property, or otherwise, all as though such payment had not been
made.

(d) Release of Collateral in Respect of Permitted Dispositions. Upon any
disposition of property, including the Equity Interests of any Guarantor,
permitted by this Agreement (other than to another Credit Party, but including
pursuant to Section 9.8(f)), the Liens granted pursuant to the Collateral
Documents in respect of such disposed property and in respect of the property of
any Guarantor discharged and released from its Guaranty pursuant to Section 7.12
shall be deemed to be automatically released and such property shall
automatically revert to the applicable Credit Party with no further action on
the part of any Person. Upon the incurrence of any Indebtedness permitted by
Section 6.1(g), the Liens granted pursuant to the Collateral Documents in
respect of the property subject to such Liens may be released or subordinated,
in each case promptly upon Borrower’s request, to the extent such property does
not constitute real property or fixtures constituting Term Loan Exclusive
Collateral as of the Closing Date or is not required to become Term Loan
Exclusive Collateral pursuant to Section 5.15 following the Closing Date. The
Collateral Agent shall (without notice to, or vote or consent of, any Lender),
at the applicable Credit Party’s expense, execute and deliver or otherwise
authorize the filing of such documents as such Credit Party shall reasonably
request to effectuate the release or subordination, as applicable, set forth in
the two preceding sentences, in form and substance reasonable satisfactory to
the Collateral Agent, including financing statement amendments to evidence any
release.

(e) The Collateral Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Collateral Agent’s Lien thereon, or any certificate prepared
by any Credit Party in connection therewith, nor shall the Collateral Agent be
responsible or liable to the Lenders for any failure to monitor or maintain any
portion of the Collateral.

(f) Release of TBA/Vacant Parcels. Notwithstanding anything to the contrary
contained herein, Borrower shall have the right to subdivide any TBA/Vacant
Parcel from the remaining Real Estate Asset and, following completion of such
subdivision, the Lien of the

 

112



--------------------------------------------------------------------------------

Mortgage and any other Collateral Document shall be released with respect to
such TBA/Vacant Parcel upon satisfaction of the following conditions:

(i) Not less than thirty (30) calendar days prior to the date of the intended
release, Borrower shall deliver to the Collateral Agent a notice setting forth
(i) the date of the intended release of such TBA/Vacant Parcel, and (ii) the
name of the proposed transferee;

(ii) As of the date Borrower delivers to the Collateral Agent notice of the
proposed release and as of the date of the release, no Event of Default has
occurred and is continuing;

(iii) Borrower delivers to Lender a certificate of an Authorized Officer stating
that (A) the release of the TBA/Vacant Parcel shall not cause a violation of any
applicable zoning (including parking), building or use laws or licenses and
permits as the same relate to the remainder of the Real Estate Asset, (B) there
shall not be any restriction in access to the remainder of the Real Estate Asset
as a result of the release, (C) the TBA/Vacant Parcel has been legally
subdivided from the remainder of the applicable Real Estate Asset and will be
separately taxed and (D) all applicable and appropriate easements have been
retained for the benefit of the remainder of the Real Estate Asset to the extent
necessary for its intended use;

(iv) If the TBA/Vacant Parcel is part of a Title Policy Property, Borrower shall
deliver to the Collateral Agent an endorsement to the Title Policy insuring the
Mortgage for such Title Policy Parcel, which endorsement (i) extends the
effective date of such Title Policy to the effective date of the release,
(ii) confirms no change in the priority of the Mortgage on the remainder of the
Real Estate Asset (exclusive of the TBA/Vacant Parcel that is released); and
(iii) insures the rights and benefits granted the applicable Credit Party under
any new or amended reciprocal easement agreement(s) or such other agreement(s),
if any, executed and recorded in connection with the release;

(v) Borrower shall submit to the Collateral Agent, not less than ten
(10) Business Days prior to the intended release date, a release of Lien for the
TBA/Vacant Parcel for execution by the Collateral Agent, in form and substance
satisfactory to the Collateral Agent; such release shall be in a form
appropriate in the State in which the TBA/Vacant Parcel is located; and

(vi) Borrower shall have paid to the Collateral Agent all of the Collateral
Agent’s reasonable out-of-pocket costs and expenses in connection with the
review and approval of the documents and information required to be delivered
pursuant to the terms of this Section 9.8(f) and the release of the TBA/Vacant
Parcel from the Lien of the Mortgage, including due diligence review costs and
reasonable legal counsel fees.

Upon satisfaction of the foregoing, the Collateral Agent shall execute and
deposit into escrow the release of Lien documentation provided by Borrower on or
prior to the intended release date, and such documentation shall be released
immediately prior to the conveyance of the applicable TBA/Vacant Parcels to an
unrelated third party buyer.

 

113



--------------------------------------------------------------------------------

9.9. Withholding Taxes. To the extent required by any applicable law,
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. If the Internal Revenue Service or
any other Governmental Authority asserts a claim that Administrative Agent did
not properly withhold Tax from amounts paid to or for the account of any Lender
because the appropriate form was not delivered or was not properly executed or
because such Lender failed to notify Administrative Agent of a change in
circumstance which

rendered the exemption from, or reduction of, withholding Tax ineffective or for
any other reason, or if Administrative Agent reasonably determines that a
payment was made to a Lender pursuant to this Agreement without deduction of
applicable withholding tax from such payment, such Lender shall indemnify
Administrative Agent fully for all amounts paid, directly or indirectly, by
Administrative Agent as Tax or otherwise, including any penalties or interest
and together with all expenses (including legal expenses, allocated internal
costs and out-of-pocket expenses) incurred.

9.10. Administrative Agent May File Bankruptcy Disclosure and Proofs of Claim.
In case of the pendency of any proceeding under any Debtor Relief Laws relative
to any Credit Party, Administrative Agent (irrespective of whether the principal
of any Loan shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether Administrative Agent shall have made
any demand on Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:

(a) to file a verified statement pursuant to rule 2019 of the Federal Rules of
Bankruptcy Procedure that, in its sole opinion, complies with such rule’s
disclosure requirements for entities representing more than one creditor;

(b) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of Administrative Agent and its respective agents and counsel and
all other amounts due Administrative Agent under Sections 2.4, 2.11, 10.2 and
10.3 allowed in such judicial proceeding; and

(c) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent under
Sections 2.11, 10.2 and 10.3. To the extent that the payment of any such
compensation, expenses, disbursements and advances of Administrative Agent, its
agents and counsel, and any other amounts due Administrative Agent under
Sections 2.11, 10.2 and 10.3 out of the estate in any such proceeding, shall be
denied for any reason, payment of the same shall be secured by a Lien on, and
shall be paid out of, any and all distributions, dividends, money, securities
and other

 

114



--------------------------------------------------------------------------------

properties that the Lenders may be entitled to receive in such proceeding
whether in liquidation or under any plan of reorganization or arrangement or
otherwise.

Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

SECTION 10. MISCELLANEOUS

10.1. Notices.

(a) Notices Generally. Any notice or other communication herein required or
permitted to be given to a Credit Party, Syndication Agent, Collateral Agent,
Administrative Agent or Documentation Agent, shall be sent to such Person’s
address as set forth on Appendix B or in the other relevant Credit Document, and
in the case of any Lender, the address as indicated on Appendix B or otherwise
indicated to Administrative Agent in writing. Except as otherwise set forth in
paragraph (b) below, each notice hereunder shall be in writing and may be
personally served or sent by telefacsimile (except for any notices sent to
Administrative Agent) or United States mail or courier service and shall be
deemed to have been given when delivered in person or by courier service and
signed for against receipt thereof, upon receipt of telefacsimile, or three
Business Days after depositing it in the United States mail with postage prepaid
and properly addressed; provided, no notice to any Agent shall be effective
until received by such Agent; provided further, any such notice or other
communication shall at the request of Administrative Agent be provided to any
sub-agent appointed pursuant to Section 9.3(c) as designated by Administrative
Agent from time to time.

(b) Electronic Communications.

(i) Notices and other communications to any Agent and any Lender hereunder may
be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites, including the Platform) pursuant to procedures
approved by Administrative Agent, provided that the foregoing shall not apply to
notices to any Agent or any Lender pursuant to Section 2 if such Person has
notified Administrative Agent that it is incapable of receiving notices under
such Section by electronic communication. Administrative Agent or Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications. Unless Administrative Agent otherwise prescribes, (i) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgment from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgment), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications

 

115



--------------------------------------------------------------------------------

posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(ii) Each Credit Party understands that the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution and agrees and assumes the
risks associated with such electronic distribution, except to the extent caused
by the willful misconduct or gross negligence of Administrative Agent, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction.

(iii) The Platform and any Approved Electronic Communications are provided “as
is” and “as available”. None of the Agents or any of their respective officers,
directors, employees, agents, advisors or representatives (the “Agent
Affiliates”) warrant the accuracy, adequacy, or completeness of the Approved
Electronic Communications or the Platform and each expressly disclaims liability
for errors or omissions in the Platform and the Approved Electronic
Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the Agent Affiliates in connection with the Platform or the
Approved Electronic Communications.

(iv) Each Credit Party, each Lender and each Agent agrees that Administrative
Agent may, but shall not be obligated to, store any Approved Electronic
Communications on the Platform in accordance with Administrative Agent’s
customary document retention procedures and policies.

(v) Any notice of Default or Event of Default may be provided by telephone if
confirmed promptly thereafter by delivery of written notice thereof.

(c) Private Side Information Contacts. Each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable law, including United States federal and state securities laws, to
make reference to information that is not made available through the “Public
Side Information” portion of the Platform and that may contain Non-Public
Information with respect to Holdings, its Subsidiaries or their securities for
purposes of United States federal or state securities laws. In the event that
any Public Lender has determined for itself to not access any information
disclosed through the Platform or otherwise, such Public Lender acknowledges
that (i) other Lenders may have availed themselves of such information and
(ii) neither Borrower nor Administrative Agent has any responsibility for such
Public Lender’s decision to limit the scope of the information it has obtained
in connection with this Agreement and the other Credit Documents.

 

116



--------------------------------------------------------------------------------

10.2. Expenses. Whether or not the transactions contemplated hereby shall be
consummated, Borrower agrees to pay promptly (a) all documented, out-of-pocket,
actual and reasonable costs and expenses incurred in connection with the
negotiation, preparation and execution of the Credit Documents and any consents,
amendments, waivers or other modifications thereto; (b) all the reasonable and
documented costs of furnishing all opinions by counsel for Borrower and the

other Credit Parties; (c) the reasonable, documented fees, expenses and
disbursements of counsel to Agents (limited to one counsel for all Agents taken
as a whole and, if reasonably necessary, a single local counsel for all Agents
taken as a whole in each relevant material jurisdiction and, solely in the case
of a conflict of interest, one additional counsel in each relevant jurisdiction
to each group of affected Agents similarly situated taken as a whole) in
connection with the negotiation, preparation, execution and administration of
the Credit Documents and any consents, amendments, waivers or other
modifications thereto and any other documents or matters requested by Borrower;
(d) all documented, out-of-pocket actual costs and reasonable expenses of
creating, perfecting, recording, maintaining and preserving Liens in favor of
Collateral Agent, for the benefit of Secured Parties, including filing and
recording fees, expenses and taxes, stamp or documentary taxes, search fees,
title insurance premiums and reasonable fees, expenses and disbursements of
counsel to each Agent and of counsel providing any opinions that any Agent or
Requisite Lenders may request in respect of the Collateral or the Liens created
pursuant to the Collateral Documents; (e) all documented actual and reasonable
costs, fees, expenses and disbursements of any auditors, accountants,
consultants or appraisers; (f) all documented actual and reasonable, documented
costs and expenses (including the reasonable fees, expenses and disbursements of
any appraisers, consultants, advisors and agents employed or retained by
Collateral Agent and its counsel) in connection with the custody or preservation
of any of the Collateral; (g) all other documented, out-of-pocket, actual and
reasonable costs and expenses incurred by each Agent in connection with the
syndication of the Loans and Commitments and the transactions contemplated by
the Credit Documents and any consents, amendments, waivers or other
modifications thereto and (h) after the occurrence of a Default or an Event of
Default, all documented, out-of-pocket costs and expenses, including reasonable
attorneys’ fees (limited to one counsel for Agents and Lenders taken as a whole
and, if reasonably necessary, a single local counsel for all Agents and Lenders
taken as a whole in each relevant material jurisdiction and, solely in the case
of a conflict of interest, one additional counsel in each relevant jurisdiction
to each group of affected Agents and Lenders similarly situated taken as a
whole) and costs of settlement, incurred by any Agent and Lenders in enforcing
any Obligations of or in collecting any payments due from any Credit Party
hereunder or under the other Credit Documents by reason of such Default or Event
of Default (including in connection with the sale, lease or license of,
collection from, or other realization upon any of the Collateral or the
enforcement of the Guaranty) or in connection with any refinancing or
restructuring of the credit arrangements provided hereunder in the nature of a
“work-out” or pursuant to any insolvency or bankruptcy cases or proceedings.

10.3. Indemnity.

(a) In addition to the payment of expenses pursuant to Section 10.2, whether or
not the transactions contemplated hereby shall be consummated, each Credit Party
agrees to defend (subject to Indemnitees’ selection of counsel), indemnify, pay
and hold harmless, each Agent and Lender and each of their respective officers,
partners, members, directors, trustees, advisors, employees, agents, sub-agents
and Affiliates (each, an “Indemnitee”), from and

 

117



--------------------------------------------------------------------------------

against any and all Indemnified Liabilities. THE FOREGOING INDEMNIFICATION SHALL
APPLY WHETHER OR NOT SUCH INDEMNIFIED LIABILITIES ARE IN ANY WAY OR TO ANY
EXTENT OWED, IN WHOLE OR IN PART, UNDER ANY CLAIM OR THEORY OF STRICT LIABILITY,
OR ARE CAUSED, IN WHOLE OR IN PART, BY ANY NEGLIGENT ACT OR OMISSION OF ANY KIND
BY ANY INDEMNITEE AND WHETHER OR NOT SUCH INDEMNIFIED LIABILITIES ARE IN
CONNECTION WITH AN INVESTIGATION, LITIGATION, CLAIM OR PROCEEDING THAT IS
BROUGHT BY ANY CREDIT PARTY, ANY EQUITY HOLDERS OR CREDITORS OF ANY CREDIT PARTY
OR ANY OTHER INDEMNITEE AND WHETHER OR NOT SUCH INDEMNITEE IS OTHERWISE A PARTY
HERETO; provided, however, no Credit Party shall have any obligation to any
Indemnitee hereunder with respect to any Indemnified Liabilities to the extent
such Indemnified Liabilities arise from (x) the gross negligence, bad faith or
willful misconduct of such Indemnitee or their respective controlled Affiliates,
directors, employees, attorneys, agents or sub-agents, in each case, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction, (y) arises from a material breach of the obligations of such
Indemnitee hereunder, as determined by a final, non-appealable judgment of a
court of competent jurisdiction or (z) arises from any dispute solely among
Indemnitees other than (1) any claims against any Agent in its capacity or in
fulfilling its role as an Agent or any similar role hereunder and (2) any claims
arising out of any act or omission on the part of any Credit Party or any of its
Affiliates, in each case as determined by a final, non-appealable judgment of a
court of competent jurisdiction. To the extent that the undertakings to defend,
indemnify, pay and hold harmless set forth in this Section 10.3 may be
unenforceable in whole or in part because they are violative of any law or
public policy, the applicable Credit Party shall contribute the maximum portion
that it is permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by Indemnitees or any of
them.

(b) To the extent permitted by applicable law, no Credit Party shall assert, and
each Credit Party hereby waives, any claim against each Lender, each Agent and
their respective Affiliates, directors, employees, attorneys, agents or
sub-agents, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) (whether or not the
claim therefor is based on contract, tort or duty imposed by any applicable
legal requirement) arising out of, in connection with, as a result of, or in any
way related to, this Agreement or any Credit Document or any agreement or
instrument contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof or any act or omission or event occurring in connection therewith, and
Holdings and Borrower hereby waives, releases and agrees not to sue upon any
such claim or any such damages, whether or not accrued and whether or not known
or suspected to exist in its favor.

(c) Each Credit Party also agrees that no Lender, Agent nor their respective
Affiliates, directors, employees, attorneys, agents or sub-agents will have any
liability to any Credit Party or any person asserting claims on behalf of or in
right of any Credit Party or any other person in connection with or as a result
of this Agreement or any Credit Document or any agreement or instrument
contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof or

 

118



--------------------------------------------------------------------------------

any act or omission or event occurring in connection therewith, in each case,
except in the case of any Credit Party to the extent that any losses, claims,
damages, liabilities or expenses incurred by such Credit Party or its
affiliates, shareholders, partners or other equity holders have been found by a
final, non-appealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Lender, Agent
or their respective Affiliates, directors, employees, attorneys, agents or
sub-agents in performing its obligations under this Agreement or any Credit
Document or any agreement or instrument contemplated hereby or thereby or
referred to herein or therein; provided, however, that in no event will such
Lender, Agent, or their respective Affiliates, directors, employees, attorneys,
agents or sub-agents have any liability for any indirect, consequential, special
or punitive damages in connection with or as a result of such Lender’s, Agent’s
or their respective Affiliates’, directors’, employees’, attorneys’, agents’ or
sub-agents’ activities related to this Agreement or any Credit Document or any
agreement or instrument contemplated hereby or thereby or referred to herein or
therein.

10.4. Set-Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default each Lender is hereby authorized by each
Credit Party at any time or from time to time subject to the prior written
consent of Administrative Agent, without notice to any Credit Party or to any
other Person (other than Administrative Agent), any such notice being hereby
expressly waived, to set off and to appropriate and to apply any and all
deposits (general or special, including Indebtedness evidenced by certificates
of deposit, whether matured or unmatured, but not including trust accounts) and
any other Indebtedness at any time held or owing by such Lender to or for the
credit or the account of any Credit Party against and on account of the
obligations and liabilities of any Credit Party to such Lender hereunder,
including all claims of any nature or description arising out of or connected
hereto, irrespective of whether or not (a) such Lender shall have made any
demand hereunder or (b) the principal of or the interest on the Loans or any
other amounts due hereunder shall have become due and payable pursuant to
Section 2 and although such obligations and liabilities, or any of them, may be
contingent or unmatured; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to Administrative Agent for further application in
accordance with the provisions of Sections 2.17 and 2.22 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of Administrative Agent and the Lenders,
and (y) the Defaulting Lender shall provide promptly to Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender and their respective Affiliates under this Section 10.4 are in
addition to other rights and remedies (including other rights of setoff) that
such Lender or their respective Affiliates may have.

10.5. Amendments and Waivers.

(a) Requisite Lenders’ Consent. Subject to the additional requirements of
Sections 10.5(b) and 10.5(c), no amendment, modification, termination or waiver
of any provision of the Credit Documents, or consent to any departure by any
Credit Party therefrom, shall in any event be effective without the written
concurrence of Requisite Lenders; provided that Administrative Agent may, with
the consent of Borrower only, amend, modify or

 

119



--------------------------------------------------------------------------------

supplement this Agreement or any other Credit Document to cure any ambiguity,
omission, defect or inconsistency (as reasonably determined by Administrative
Agent), so long as such amendment, modification or supplement does not adversely
affect the rights of any Lender or the Lenders shall have received at least five
Business Days’ prior written notice thereof and Administrative Agent shall not
have received, within five Business Days of the date of such notice to the
Lenders, a written notice from the Requisite Lenders stating that the Requisite
Lenders object to such amendment. Notwithstanding anything to the contrary in
this Section 10.5, the Credit Parties shall be permitted to supplement or amend
schedules to the Pledge and Security Agreement or Collateral Questionnaire, in
each case, in accordance with Section 13 of the Pledge and Security Agreement.

(b) Affected Lenders’ Consent. Without the written consent of each Lender that
would be directly affected thereby, no amendment, modification, termination, or
consent shall be effective if the effect thereof would:

(i) extend the scheduled final maturity of any Loan or Note;

(ii) waive, reduce or postpone any scheduled repayment (but not prepayment);

(iii) reduce the rate of interest on any Loan (other than any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section 2.10)
or any fee or any premium payable hereunder;

(iv) extend the time for payment of any such interest, fees or premium;

(v) reduce the principal amount of any Loan;

(vi) amend, modify, terminate or waive any provision of this Section 10.5(b),
Section 10.5(c) or any other provision of this Agreement that expressly provides
that the consent of all Lenders is required;

(vii) amend the definition of “Requisite Lenders” or “Pro Rata Share”; provided,
with the consent of Requisite Lenders, additional extensions of credit pursuant
hereto may be included in the determination of “Requisite Lenders” or “Pro Rata
Share” on substantially the same basis as the Commitments and the Loans are
included on the Closing Date;

(viii) release all or substantially all of the Collateral or all or
substantially all of the Guarantors from the Guaranty except as expressly
provided in the Credit Documents and except in connection with a “credit bid”
undertaken by the Collateral Agent at the direction of the Requisite Lenders
pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise of the
Bankruptcy Code or other sale or disposition of assets in connection with an
enforcement action with respect to the Collateral permitted pursuant to the
Credit Documents (in which case only the consent of the Requisite Lenders will
be needed for such release); or

 

120



--------------------------------------------------------------------------------

(ix) consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under any Credit Document;

provided that, for the avoidance of doubt, all Lenders shall be deemed directly
affected thereby with respect to any amendment described in clauses (vii),
(viii), (ix) and (x).

(c) Other Consents. No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, shall:

(i) increase any Commitment of any Lender over the amount thereof then in effect
without the consent of such Lender; provided, no amendment, modification or
waiver of any condition precedent, covenant, Default or Event of Default shall
constitute an increase in any Commitment of any Lender;

(ii) alter the required application of any repayments or prepayments as between
Classes pursuant to Section 2.15 without the consent of Lenders holding more
than 50% of the aggregate Loan Exposure of all Lenders of each Class which is
being allocated a lesser repayment or prepayment as a result thereof; provided,
Requisite Lenders may amend, modify or waive, in whole or in part, any
prepayment provision so long as the application, as between Classes, of any
portion of such prepayment which is still required to be made is not altered; or

(iii) amend, modify, terminate or waive any provision of the Credit Documents as
the same applies to any Agent or any Joint Arranger, or any other provision
hereof as the same applies to the rights or obligations of any Agent or any
Joint Arranger, in each case without the consent of such Agent or such Joint
Arranger, as applicable.

(d) Execution of Amendments, Etc. Administrative Agent may, but shall have no
obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.5 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party.

(e) Extension Amendments. Nothing in this Section 10.5 shall be deemed to limit
any Credit Party or Administrative Agent from entering into any Extension
Amendments (including, without limitation, to amend the definition of “Maturity
Date” to reflect any such Extension) to effectuate the Extensions contemplated
by Section 2.25 hereof, and the Lenders hereby irrevocably authorize
Administrative Agent to enter into such amendments on their behalf.

10.6. Successors and Assigns; Participations.

 

121



--------------------------------------------------------------------------------

(a) Generally. This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of Lenders. No Credit Party’s rights or
obligations hereunder nor any interest therein may be assigned or delegated by
any Credit Party without the prior written consent of all Lenders. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, Affiliates of
each of the Agents and Lenders and other Indemnitees) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) Register. Borrower, Administrative Agent and Lenders shall deem and treat
the Persons listed as Lenders in the Register as the holders and owners of the
corresponding Commitments and Loans listed therein for all purposes hereof, and
no assignment or transfer of any such Commitment or Loan shall be effective, in
each case, unless and until recorded in the Register following receipt of a
fully executed Assignment Agreement effecting the assignment or transfer
thereof, together with the required forms and certificates regarding tax matters
and any fees payable in connection with such assignment, in each case, as
provided in Section 10.6(d). Each assignment shall be recorded in the Register
promptly following receipt by Administrative Agent of the fully executed
Assignment Agreement and all other necessary documents and approvals, prompt
notice thereof shall be provided to Borrower and a copy of such Assignment
Agreement shall be maintained, as applicable. The date of such recordation of a
transfer shall be referred to herein as the “Assignment Effective Date.” Any
request, authority or consent of any Person who, at the time of making such
request or giving such authority or consent, is listed in the Register as a
Lender shall be conclusive and binding on any subsequent holder, assignee or
transferee of the corresponding Commitments or Loans.

(c) Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including all or a portion of its Commitment or Loans owing to it or
other Obligations (provided, however, that pro rata assignments shall not be
required and each assignment shall be of a uniform, and not varying, percentage
of all rights and obligations under and in respect of any applicable Loan and
any related Commitments):

(i) to any Person meeting the criteria of clause (i) of the definition of the
term “Eligible Assignee” upon the giving of notice to Borrower and
Administrative Agent; and

(ii) to any Person meeting the criteria of clause (ii) of the definition of the
term “Eligible Assignee” upon giving of notice to Borrower, Administrative Agent
and to any such Person (except in the case of assignments made by or to Goldman
Sachs), consented to by each of Borrower and Administrative Agent (such consent
not to be (x) unreasonably withheld or delayed or, (y) in the case of Borrower,
required at any time an Event of Default shall have occurred and then be
continuing); provided further that (A) Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to Administrative Agent within 10 Business Days after having received
notice thereof and (B) each such assignment pursuant to this

 

122



--------------------------------------------------------------------------------

Section 10.6(c)(ii) shall be in an aggregate amount of not less than
(w) $1,000,000, (x) such lesser amount as agreed to by Borrower and
Administrative Agent, (y) the aggregate amount of the Loans of the assigning
Lender with respect to the Class being assigned or (z) the amount assigned by an
assigning Lender to an Affiliate or Related Fund of such Lender.

(d) Mechanics.

(i) Assignments and assumptions of Loans and Commitments by Lenders shall be
effected by manual execution and delivery to Administrative Agent of an
Assignment Agreement. Assignments made pursuant to the foregoing provision shall
be effective as of the Assignment Effective Date. In connection with all
assignments there shall be delivered to Administrative Agent such forms,
certificates or other evidence, if any, with respect to United States federal
income tax withholding matters as the assignee under such Assignment Agreement
may be required to deliver pursuant to Section 2.20(c), together with payment to
Administrative Agent of a registration and processing fee of $3,500 (except that
no such registration and processing fee shall be payable (y) in connection with
an assignment by or to Goldman Sachs or any Affiliate thereof or (z) in the case
of an assignee which is already a Lender or is an affiliate or Related Fund of a
Lender or a Person under common management with a Lender).

(ii) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to Administrative Agent in
an aggregate amount sufficient, upon distribution thereof as appropriate, to
(x) pay and satisfy in full all payment liabilities then owed by such Defaulting
Lender to Administrative Agent and each other Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full Pro Rata
Share of all Loans. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

(e) Representations and Warranties of Assignee. Each Lender, upon execution and
delivery hereof or upon succeeding to an interest in the Commitments and Loans,
as the case may be, represents and warrants as of the Closing Date or as of the
Assignment Effective Date that (i) it is an Eligible Assignee; (ii) it has
experience and expertise in the making of or investing in commitments or loans
such as the applicable Commitments or Loans, as the case may be; and (iii) it
will make or invest in, as the case may be, its Commitments or Loans for its own
account in the ordinary course and without a view to distribution of such
Commitments or Loans within the meaning of the Securities Act or the Exchange
Act or other federal securities laws (it being understood that, subject to the
provisions of this Section 10.6, the disposition of such Commitments or Loans or
any interests therein shall at all times remain within its exclusive control).

 

123



--------------------------------------------------------------------------------

(f) Effect of Assignment. Subject to the terms and conditions of this
Section 10.6, as of the Assignment Effective Date (i) the assignee thereunder
shall have the rights and obligations of a “Lender” hereunder to the extent of
its interest in the Loans and Commitments as reflected in the Register and shall
thereafter be a party hereto and a “Lender” for all purposes hereof; (ii) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned to the assignee, relinquish its rights (other than
any rights which survive the termination hereof under Section 10.8) and be
released from its obligations hereunder (and, in the case of an assignment
covering all or the remaining portion of an assigning Lender’s rights and
obligations hereunder, such Lender shall cease to be a party hereto on the
Assignment Effective Date; provided, anything contained in any of the Credit
Documents to the contrary notwithstanding, such assigning Lender shall continue
to be entitled to the benefit of all indemnities hereunder as specified herein
with respect to matters arising out of the prior involvement of such assigning
Lender as a Lender hereunder); (iii) the Commitments shall be modified to
reflect any Commitment of such assignee and any Commitment of such assigning
Lender, if any; and (iv) if any such assignment occurs after the issuance of any
Note hereunder, the assigning Lender shall, upon the effectiveness of such
assignment or as promptly thereafter as practicable, surrender its applicable
Notes to Administrative Agent for cancellation, and thereupon Borrower shall
issue and deliver new Notes, if so requested by the assignee and/or assigning
Lender, to such assignee and/or to such assigning Lender, with appropriate
insertions, to reflect the outstanding Loans of the assignee and/or the
assigning Lender.

(g) Participations.

(i) Each Lender shall have the right at any time to sell one or more
participations to any Person (other than Holdings, any of its Subsidiaries or
any of its Affiliates) in all or any part of its Commitments, Loans or in any
other Obligation. Each Lender that sells a participation pursuant to this
Section 10.6(g) shall, acting solely for U.S. federal income tax purposes as an
agent of Borrower, maintain a register on which it records the name and address
of each participant and the principal amounts of each participant’s
participation interest with respect to the Loan (each, a “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any participant or any information relating to a participant’s interest in any
Commitments, Loans or its other obligations under this Agreement) except to the
extent that the relevant parties, acting reasonably and in good faith, determine
that such disclosure is necessary to establish that such Commitment, Loan or
other obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations. Unless otherwise required by the Internal Revenue
Service, any disclosure required by the foregoing sentence shall be made by the
relevant Lender directly and solely to the Internal Revenue Service. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of a participation with respect to the Loan for all
purposes under this Agreement, notwithstanding any notice to the contrary.

(ii) The holder of any such participation, other than an Affiliate of the Lender
granting such participation, shall not be entitled to require such Lender to
take or

 

124



--------------------------------------------------------------------------------

omit to take any action hereunder except with respect to any amendment,
modification or waiver that would (A) extend the final scheduled maturity of any
Loan or Note in which such participant is participating, or reduce the rate or
extend the time of payment of interest or fees thereon (except in connection
with a waiver of applicability of any post-default increase in interest rates)
or reduce the principal amount thereof, or increase the amount of the
participant’s participation over the amount thereof then in effect (it being
understood that a waiver of any Default or Event of Default or of a mandatory
reduction in the Commitment shall not constitute a change in the terms of such
participation, and that an increase in any Commitment or Loan shall be permitted
without the consent of any participant if the participant’s participation is not
increased as a result thereof), (B) consent to the assignment or transfer by any
Credit Party of any of its rights and obligations under this Agreement or
(C) release all or substantially all of the Collateral under the Collateral
Documents or all or substantially all of the Guarantors from the Guaranty (in
each case, except as expressly provided in the Credit Documents) supporting the
Loans hereunder in which such participant is participating.

(iii) Borrower agrees that each participant shall be entitled to the benefits of
Sections 2.18(c), 2.19 and 2.20 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (c) of this
Section; provided, (x) a participant shall not be entitled to receive any
greater payment under Section 2.19 or 2.20 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
participant, and (y) a participant shall not be entitled to the benefits of
Section 2.20 unless Borrower is notified of the participation sold to such
participant and such participant agrees, for the benefit of Borrower, to comply
with Section 2.20 as though it were a Lender; provided further that, except as
specifically set forth in clauses (x) and (y) of this sentence, nothing herein
shall require any notice to Borrower or any other Person in connection with the
sale of any participation. To the extent permitted by law, each participant also
shall be entitled to the benefits of Section 10.4 as though it were a Lender,
provided such participant agrees to be subject to Section 2.17 as though it were
a Lender.

(h) Certain Other Assignments and Participations. In addition to any other
assignment or participation permitted pursuant to this Section 10.6 any Lender
may assign, pledge and/or grant a security interest in all or any portion of its
Loans, the other Obligations owed by or to such Lender, and its Notes, if any,
to secure obligations of such Lender including any Federal Reserve Bank as
collateral security pursuant to Regulation A of the Board of Governors and any
operating circular issued by such Federal Reserve Bank; provided, that no
Lender, as between Borrower and such Lender, shall be relieved of any of its
obligations hereunder as a result of any such assignment and pledge, and
provided further, that in no event shall the applicable Federal Reserve Bank,
pledgee or trustee, be considered to be a “Lender” or be entitled to require the
assigning Lender to take or omit to take any action hereunder.

(i) Assignments to Borrower.

Notwithstanding anything to the contrary contained in this Section 10.6 or any
other provision of this Agreement, so long as no Event of Default has occurred
and is

 

125



--------------------------------------------------------------------------------

continuing or would result therefrom, each Lender shall have the right at any
time to sell, assign or transfer all or a portion of its Commitment or Loans
owing to it (provided, however, that each assignment shall be of a uniform, and
not varying, percentage of all rights and obligations under and in respect of
any applicable Loan and any related Commitments) to Borrower on a non pro rata
basis through (x) one or more modified Dutch auctions (each, an “Auction”)
(provided that, (A) notice of the Auction shall be made to all Lenders and
(B) the Auction shall be conducted pursuant to such procedures as the Auction
Manager may establish which are consistent with the Auction Procedures set forth
on Exhibit I and are otherwise reasonably acceptable to Borrower, the Auction
Manager and Administrative Agent)) or (y) open market purchases, in each case
subject to the following additional limitations:

(i) With respect to all repurchases made by Borrower pursuant to any Auction,
(A) Borrower shall deliver to the Auction Manager a certificate of an Authorized
Officer stating that (1) no Event of Default has occurred and is continuing or
would result from such repurchase and (2) as of the launch date of the related
Auction and the effective date of any Borrower Assignment Agreement, it is not
in possession of any information regarding Borrower or its Subsidiaries, or
their assets, Borrower’s ability to perform its Obligations or any other matter
that may be material to a decision by any Lender to participate in any Auction
or enter into any Borrower Assignment Agreement or any of the transactions
contemplated thereby that has not previously been disclosed to the Auction
Manager, Administrative Agent and the Non-Public Lenders and (B) the assigning
Lender and Borrower shall execute and deliver to the Auction Manager a Borrower
Assignment Agreement;

(ii) With respect to all open market purchases made by Borrower, (A) the
aggregate principal amount of Loans purchased by assignment pursuant to this
Section 10.6(i)(ii) may not exceed $250,000,000 during the term of this
Agreement, and (B) the assigning Lender and the Borrower shall execute and
deliver to the Administrative Agent a Borrower Assignment Agreement and
(C) either (1) Borrower shall represent in the relevant Borrower Assignment
Agreement that it is not in possession of any information regarding Borrower or
its Subsidiaries, or their assets, Borrower’s ability to perform its Obligations
or any other matter that may be material to a decision by any Lender to enter
into any Borrower Assignment Agreement or any of the transactions contemplated
thereby that has not previously been disclosed to the assigning Lender or
(2) each Lender shall agree in the relevant Borrower Assignment Agreement that
(v) in connection with any such open market purchase, Borrower then may have,
and later may come into possession of, information regarding the Loans or the
Credit Parties hereunder that is not known to such Lender and that may be
material to a decision by such Lender to enter into an assignment of such Loans
hereunder (“Excluded Information”), (w) such Lender has independently and
without reliance on Borrower or any of its Subsidiaries or Affiliates made such
Lender’s own analysis and determined to enter into an assignment of such Loans
and to consummate the transactions contemplated thereby notwithstanding such
Lender’s lack of knowledge of the Excluded Information, (x) Holdings and its
Subsidiaries shall have no liability to such Lender, and such Lender hereby
waives and releases, to the extent permitted by law, any claims such Lender may
have against Holdings and its Subsidiaries, under applicable laws or otherwise,
with respect to the nondisclosure of the Excluded Information, (y) the Excluded
Information may not be

 

126



--------------------------------------------------------------------------------

available to Administrative Agent or the other Lenders hereunder and (z) to the
extent such Lender assigns (or does not assign) Loans pursuant to this
Section 10.06(i), it agrees to the provisions set forth in this clause (ii), and
agrees that such provisions shall control, notwithstanding any inconsistent
provision hereof or in any Borrower Assignment Agreement; and

(iii) Following any repurchase by Borrower pursuant to this Section 10.6(i), the
Loans so repurchased shall, without further action by any Person, be deemed
cancelled for all purposes and no longer outstanding (and may not be resold by
Borrower), for all purposes of this Agreement and all other Credit Documents,
including, but not limited to (A) the making of, or the application of, any
payments to the Lenders under this Agreement or any other Credit Document,
(B) the making of any request, demand, authorization, direction, notice, consent
or waiver under this Agreement or any other Credit Document or (C) the
determination of Requisite Lenders, or for any similar or related purpose, under
this Agreement or any other Credit Document. In connection with any Loans
repurchased and cancelled pursuant to this Section 10.6(i), Administrative Agent
is authorized to make appropriate entries in the Register to reflect any such
cancellation.

10.7. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

10.8. Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Sections 2.18(c), 2.19, 2.20, 10.2,
10.3 and 10.4 and the agreements of Lenders set forth in Sections 2.17, 9.3(b)
and 9.6 shall survive the payment of the Loans and the termination hereof.

10.9. No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent or any Lender in the exercise of any power, right or privilege hereunder
or under any other Credit Document shall impair such power, right or privilege
or be construed to be a waiver of any default or acquiescence therein, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other power, right or privilege. The
rights, powers and remedies given to each Agent and each Lender hereby are
cumulative and shall be in addition to and independent of all rights, powers and
remedies existing by virtue of any statute or rule of law or in any of the other
Credit Documents. Any forbearance or failure to exercise, and any delay in
exercising, any right, power or remedy hereunder shall not impair any such
right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy.

10.10. Marshalling; Payments Set Aside. Neither any Agent nor any Lender shall
be under any obligation to marshal any assets in favor of any Credit Party or
any other Person or against or in payment of any or all of the Obligations. To
the extent that any Credit Party makes

 

127



--------------------------------------------------------------------------------

a payment or payments to Administrative Agent or Lenders (or to Administrative
Agent, on behalf of Lenders), or any Agent or Lender enforces any security
interests or exercises any right of setoff, and such payment or payments or the
proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, any other state or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or setoff had
not occurred.

10.11. Severability. In case any provision in or obligation hereunder or under
any other Credit Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

10.12. Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Commitment of any other Lender hereunder. Nothing
contained herein or in any other Credit Document, and no action taken by Lenders
pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out hereof and it shall not be necessary for any other Lender to
be joined as an additional party in any proceeding for such purpose.

10.13. Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

10.14. APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN
CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY
DETERMINATIONS WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN
THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

10.15. CONSENT TO JURISDICTION. SUBJECT TO CLAUSE (E) OF THE FOLLOWING SENTENCE,
ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR RELATING
HERETO OR ANY OTHER CREDIT DOCUMENTS, OR ANY OF THE OBLIGATIONS, SHALL BE
BROUGHT IN ANY FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN THE
BOROUGH OF MANHATTAN OR, IF THAT COURT DOES NOT HAVE SUBJECT MATTER
JURISDICTION, IN ANY STATE COURT LOCATED IN THE CITY AND COUNTY OF NEW YORK. BY
EXECUTING AND DELIVERING THIS

 

128



--------------------------------------------------------------------------------

AGREEMENT, EACH CREDIT PARTY, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES,
IRREVOCABLY (A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION
AND VENUE OF SUCH COURTS (OTHER THAN WITH RESPECT TO ACTIONS BY ANY AGENT IN
RESPECT OF RIGHTS UNDER ANY COLLATERAL DOCUMENTS GOVERNED BY LAWS OTHER THAN THE
LAWS OF THE STATE OF NEW YORK OR WITH RESPECT TO ANY COLLATERAL SUBJECT
THERETO); (B) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES THAT
SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE CREDIT
PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10.1; (D) AGREES THAT
SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL
JURISDICTION OVER THE APPLICABLE CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;
AND (E) AGREES THAT AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY
IN THE COURTS OF ANY OTHER JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY
RIGHTS UNDER ANY COLLATERAL DOCUMENT OR THE ENFORCEMENT OF ANY JUDGMENT.

10.16. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE
ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT
DOCUMENTS OR

 

129



--------------------------------------------------------------------------------

TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER. IN
THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.

10.17. Confidentiality. Each Agent and each Lender shall hold all non-public
information regarding Holdings, Borrower and their respective Subsidiaries,
Affiliates and their businesses identified as such by Borrower and obtained by
such Agent or such Lender pursuant to the requirements hereof in accordance with
such Agent’s and such Lender’s customary procedures for handling confidential
information of such nature, it being understood and agreed by Borrower that, in
any event, Administrative Agent may disclose such information to the Lenders and
each Agent and each Lender and each Agent may make (i) disclosures of such
information to Affiliates of such Lender or Agent and to their respective
officers, directors, partners, members, employees, legal counsel, independent
auditors and other advisors, experts or agents who need to know such information
and on a confidential basis (and to other Persons authorized by a Lender or
Agent to organize, present or disseminate such information in connection with
disclosures otherwise made in accordance with this Section 10.17),
(ii) disclosures of such information reasonably required by any potential or
prospective assignee, transferee or participant in connection with the
contemplated assignment, transfer or participation of any Loans or any
participations therein or by any direct or indirect contractual counterparties
(or the professional advisors thereto) to any swap or derivative transaction
relating to Borrower and its obligations (provided, such assignees, transferees,
participants, counterparties and advisors are advised of and agree to be bound
by either the provisions of this Section 10.17 or other provisions at least as
restrictive as this Section 10.17), (iii) disclosure to any rating agency when
required by it, provided that, prior to any disclosure, such rating agency shall
undertake in writing to preserve the confidentiality of any confidential
information relating to Credit Parties received by it from any Agent or any
Lender, (iv) disclosure on a confidential basis to the CUSIP Service Bureau or
any similar agency in connection with the issuance and monitoring of CUSIP
numbers with respect to the Loans, (v) disclosures in connection with the
exercise of any remedies hereunder or under any other Credit Document,
(vi) disclosures made pursuant to the order of any court or administrative
agency or in any pending legal or administrative proceeding, or otherwise as
required by applicable law or compulsory legal process (in which case such
Person agrees to inform Borrower promptly thereof to the extent not prohibited
by law) and (vii) disclosures made upon the request or demand of any regulatory
or quasi-regulatory authority purporting to have jurisdiction over such Person
or any of its Affiliates. In addition, each Agent and each Lender may disclose
the existence of this Agreement and the information about this Agreement to
market data collectors, similar services providers to the lending industry, and
service providers to the Agents and the Lenders in connection with the
administration and management of this Agreement and the other Credit Documents.

10.18. Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have

 

130



--------------------------------------------------------------------------------

been due hereunder if the stated rates of interest set forth in this Agreement
had at all times been in effect. In addition, if when the Loans made hereunder
are repaid in full the total interest due hereunder (taking into account the
increase provided for above) is less than the total amount of interest which
would have been due hereunder if the stated rates of interest set forth in this
Agreement had at all times been in effect, then to the extent permitted by law,
Borrower shall pay to Administrative Agent an amount equal to the difference
between the amount of interest paid and the amount of interest which would have
been paid if the Highest Lawful Rate had at all times been in effect.
Notwithstanding the foregoing, it is the intention of Lenders and Borrower to
conform strictly to any applicable usury laws. Accordingly, if any Lender
contracts for, charges, or receives any consideration which constitutes interest
in excess of the Highest Lawful Rate, then any such excess shall be cancelled
automatically and, if previously paid, shall at such Lender’s option be applied
to the outstanding amount of the Loans made hereunder or be refunded to
Borrower.

10.19. Effectiveness; Counterparts. This Agreement shall become effective upon
the execution of a counterpart hereof by each of the parties hereto and receipt
by Borrower and Administrative Agent of written notification of such execution
and authorization of delivery thereof. This Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original, but all such counterparts together shall constitute but one
and the same instrument. Delivery of an executed counterpart of a signature page
of this Agreement by facsimile or in electronic format (i.e., “pdf” or “tif”
shall be effective as delivery of a manually executed counterpart of this
Agreement.

10.20. PATRIOT Act. Each Lender and Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies each Credit Party that pursuant to the
requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies each Credit Party, which information includes the
name and address of each Credit Party and other information that will allow such
Lender or Administrative Agent, as applicable, to identify such Credit Party in
accordance with the PATRIOT Act.

10.21. Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment Agreement shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

10.22. No Fiduciary Duty. Each Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Credit Parties, their
stockholders and/or their affiliates. Each Credit Party agrees that nothing in
the Credit Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any
Lender, on the one hand, and such Credit Party, its stockholders or its
affiliates, on the other. The Credit Parties acknowledge and agree that (i) the
transactions contemplated by the Credit Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length

 

131



--------------------------------------------------------------------------------

commercial transactions between the Lenders, on the one hand, and the Credit
Parties, on the other, and (ii) in connection therewith and with the process
leading thereto, (x) no Lender has assumed an advisory or fiduciary
responsibility in favor of any Credit Party, its stockholders or its affiliates
with respect to the transactions contemplated hereby (or the exercise of rights
or remedies with respect thereto) or the process leading thereto (irrespective
of whether any Lender has advised, is currently advising or will advise any
Credit Party, its stockholders or its affiliates on other matters) or any other
obligation to any Credit Party except the obligations expressly set forth in the
Credit Documents and (y) each Lender is acting solely as principal and not as
the agent or fiduciary of any Credit Party, its management, stockholders,
creditors or any other Person. Each Credit Party acknowledges and agrees that it
has consulted its own legal and financial advisors to the extent it deemed
appropriate and that it is responsible for making its own independent judgment
with respect to such transactions and the process leading thereto. Each Credit
Party agrees that it will not claim that any Lender has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to such
Credit Party, in connection with such transaction or the process leading
thereto.

[Remainder of page intentionally left blank]

 

132



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

J. C. PENNEY CORPORATION, INC., a Delaware corporation, as Borrower By:  

/s/ Kenneth Hannah

  Name: Kenneth Hannah   Title: Executive Vice President and   Chief Financial
Officer

J. C. PENNEY COMPANY, INC.,

a Delaware corporation, as Holdings

By:  

/s/ Kenneth Hannah

  Name: Kenneth Hannah   Title: Executive Vice President and   Chief Financial
Officer

J. C. PENNEY PURCHASING CORPORATION,

a New York corporation, as a Guarantor Subsidiary

By:  

/s/ Windon Chau

  Name: Windon Chau   Title: VP, Treasurer

JCP REAL ESTATE HOLDINGS, INC.,

a Delaware corporation, as a Guarantor Subsidiary

By:  

/s/ Windon Chau

  Name: Windon Chau   Title: VP, Treasurer

 

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

J. C. PENNEY PROPERTIES, INC., a Delaware corporation, as a Guarantor Subsidiary
By:  

/s/ Windon Chau

  Name: Windon Chau   Title: VP, Treasurer

 

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as Administrative Agent, Collateral Agent, Lead

Arranger, Joint Bookrunner, and a Lender

By:  

/s/ Sean Gilbride

  Authorized Signatory

 

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as a Joint Arranger, a Joint Bookrunner and a

Syndication Agent

By:  

/s/ Ronnie Glenn

  Name: Ronnie Glenn   Title: Vice President

 

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

J.P. MORGAN SECURITIES LLC,

as a Joint Arranger, a Joint Bookrunner and a

Documentation Agent

By:  

/s/ James Cherundolo

  Name: James Cherundolo   Title: Vice President

 

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

MERRILL LYNCH, PIERCE, FENNER &

SMITH INCORPORATED,

as a Joint Arranger, a Joint Bookrunner and a

Syndication Agent

By:  

/s/ Elaine Kao

  Name: Elaine Kao   Title: Director

 

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

UBS SECURITIES LLC,

as a Joint Arranger, a Joint Bookrunner and a

Documentation Agent

By:  

/s/ Lana Gifas

  Name: Lana Gifas   Title: Attorney-in-Fact By:  

/s/ Joselin Fernandes

  Name: Joselin Fernandes   Title: Attorney-in-Fact

 

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

APPENDIX A

TO CREDIT AND GUARANTY AGREEMENT

Commitments

 

Lender

   Commitment      Pro
Rata Share  

Goldman Sachs Bank USA

   $ 2,250,000,000.00         100 % 

Total

   $ 2,250,000,000.00         100 % 

 

APPENDIX A-1



--------------------------------------------------------------------------------

APPENDIX B

TO CREDIT AND GUARANTY AGREEMENT

Notice Addresses

J. C. PENNEY CORPORATION, INC.

6501 Legacy Drive, Mail Code 1304

Plano, TX 75024

Attention: Treasurer

Facsimile: (972) 431-2044

All other Credit Parties:

c/o J. C. Penney Corporation, Inc.

6501 Legacy Drive, Mail Code 1304

Plano, TX 75024

Attention: Treasurer

Facsimile: (972) 431-2044

in each case, with a copy to:

6501 Legacy Drive, Mail Code 0004

Plano, TX 75024

Attention: General Counsel

Facsimile: (972) 431-1977

 

APPENDIX B-1



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as Administrative Agent, Collateral Agent, Lead Arranger, Joint Bookrunner, and
a Lender

Administrative Agent’s Principal Office and as Lender:

Goldman Sachs Bank USA

c/o Goldman, Sachs & Co.

30 Hudson Street, 36th Floor

Jersey City, NJ 07302

Attention: SBD Operations

Email: gsd.link@gs.com and ficc-sbdagency-nydallas@ny.email.gs.com

with a copy to:

Goldman Sachs Bank USA

200 West Street

New York, New York 10282-2198

Attention: Jerry Smay

 

APPENDIX B-2



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as a Joint Arranger, a Joint Bookrunner and a Syndication Agent

Barclays Bank PLC

745 Seventh Avenue, 27th Floor

New York, NY 10019

Attention: Ronnie Glenn

E-mail: ronnie.glenn@barclays.com

 

APPENDIX B-3



--------------------------------------------------------------------------------

J.P. MORGAN SECURITIES LLC,

as a Joint Arranger, a Joint Bookrunner and a Documentation Agent

J.P. Morgan Securities LLC

383 Madison Avenue

New York, NY 10179

Attention: Sarah L. Freedman

E-mail: sarah.l.freedman@jpmorgan.com

 

APPENDIX B-4



--------------------------------------------------------------------------------

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as a Joint Arranger, a Joint Bookrunner and a Syndication Agent

Merrill Lynch, Pierce, Fenner & Smith Incorporated

100 Federal Street

Boston, MA 02110

Attention: Christine Hutchinson

E-mail: christine.hutchinson@baml.com

 

APPENDIX B-5



--------------------------------------------------------------------------------

UBS SECURITIES LLC,

as a Joint Arranger, a Joint Bookrunner and a Documentation Agent

UBS Securities LLC

c/o UBS AG, Stamford Branch

677 Washington Boulevard, 6th Floor

Stamford, CT 06901

Attn: Banking Products Services

Fax No: 203-719-4176

Email: DL-primarysettlements@ubs.com

 

ANNEX B-6



--------------------------------------------------------------------------------

Schedule 1.1(a)

Fringe Land

TRACT II:

BEING A TRACT OF LAND SITUATED IN THE JAMES C. BARROW SURVEY, ABSTRACT NUMBER 91
AND THE GARLIN R. MARTIN SURVEY, ABSTRACT NUMBER 622, CITY OF PLANO, COLLIN
COUNTY, TEXAS, AND BEING ALL OF LOT 1, BLOCK A, OF J.C. PENNEY HEADQUARTERS, AN
ADDITION TO THE CITY OF PLANO RECORDED IN CABINET G, PAGE 783, MAP RECORDS,
COLLIN COUNTY, TEXAS.

SAVE AND EXCEPT A 6.748 ACRE TRACT OF LAND CONVEYED TO THE CITY OF PLANO IN
SPECIAL WARRANTY DEED FILED 06/26/1998, RECORDED IN VOLUME 4195, PAGE 1948, REAL
PROPERTY RECORDS, COLLIN COUNTY, TEXAS.

TRACT III:

BEING A TRACT OF LAND SITUATED IN THE GARLIN R. MARTIN SURVEY, ABSTRACT NUMBER
622, THE H. N. THOMPSON SURVEY, ABSTRACT NUMBER 896 AND THE COLLIN COUNTY SCHOOL
LAND NUMBER 5 SURVEY, ABSTRACT NUMBER 150, AND BEING ALL OF LOT 1, BLOCK B, OF
J.C. PENNEY HEADQUARTERS, AN ADDITION TO THE CITY OF PLANO RECORDED IN CABINET
G, PAGE 783, MAP RECORDS, COLLIN COUNTY, TEXAS.

SAVE AND EXCEPT A 20.112 ACRE TRACT OF LAND CONVEYED TO THE CITY OF PLANO IN
SPECIAL WARRANTY DEED FILED 06/26/1998, RECORDED IN VOLUME 4195, PAGE 1948, REAL
PROPERTY RECORDS, COLLIN COUNTY, TEXAS.

SAVE AND EXCEPT THAT TRACT OF LAND CONVEYED TO THE NORTH TEXAS TOLLWAY AUTHORITY
IN DEDICATION DEED FILED 02/10/10, RECORDED UNDER CLERK’S FILE NO. 2010-136340,
REAL PROPERTY RECORDS, COLLIN COUNTY, TEXAS.

TRACT IV:

BEING A TRACT OF LAND SITUATED IN THE HENRY COOK SURVEY, ABSTRACT NUMBER 183,
AND BEING ALL OF LOT 1, BLOCK C, OF J.C. PENNEY HEADQUARTERS, AN ADDITION TO THE
CITY OF PLANO RECORDED IN CABINET G, PAGE 783, MAP RECORDS, COLLIN COUNTY,
TEXAS.

SAVE AND EXCEPT A 0.8410 ACRE TRACT OF LAND CONVEYED TO THE TEXAS TURNPIKE
AUTHORITY IN SPECIAL WARRANTY DEED FILED



--------------------------------------------------------------------------------

05/31/1991, RECORDED IN VOLUME 3576, PAGE 142, REAL PROPERTY RECORDS, COLLIN
COUNTY, TEXAS.

SAVE AND EXCEPT A 0.126 ACRE TRACT OF LAND CONVEYED TO THE CITY OF PLANO IN
SPECIAL WARRANTY DEED FILED 05/17/2004, RECORDED IN VOLUME 5670, PAGE 719 REAL
PROPERTY RECORDS, COLLIN COUNTY, TEXAS.

TRACT V:

BEING A TRACT OF LAND SITUATED IN THE WILLIAM GARVIN SURVEY, ABSTRACT NUMBER
1103, THE JAMES C. BARROW SURVEY, ABSTRACT NUMBER 91, THE J. W. HANES SURVEY,
ABSTRACT NUMBER 458, CITY OF PLANO, COLLIN COUNTY, TEXAS, AND SITUATED IN THE R.
P. HARDIN SURVEY, ABSTRACT NUMBER 611 AND THE WILLIAM GARVIN SURVEY, ABSTRACT
NUMBER 453, CITY OF PLANO, DENTON COUNTY, TEXAS, AND BEING THE REMAINDER OF
“TRACT 1” A CALLED 81.452 ACRE TRACT OF LAND TRACT OF LAND DESCRIBED IN A DEED
TO J.C. PENNEY COMPANY, INC. RECORDED IN VOLUME 2698, PAGE 357, LAND RECORDS,
COLLIN COUNTY, TEXAS, AND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

BEGINNING AT A THE SOUTHEAST CORNER OF A 6.620 ACRE DESCRIBED AS “CITY OF PLANO
PART TWO STATE HIGHWAY 121 EXPANSION & WIDENING” RECORDED IN VOLUME 4195, PAGE
1937, LAND RECORDS, COLLIN COUNTY, TEXAS, SAID POINT BEING IN THE WEST
RIGHT-OF-WAY LINE OF LEGACY DRIVE (VARIABLE WIDTH RIGHT-OF-WAY) AS DEDICATED TO
THE CITY OF PLANO, TEXAS RECORDED IN CABINET C, PAGE 774, MAP RECORDS, COLLIN
COUNTY, TEXAS;

THENCE WITH THE WEST RIGHT-OF-WAY LINE OF SAID LEGACY DRIVE THE FOLLOWING CALLS:

SOUTH 14 DEGREES 36 MINUTES 16 SECONDS EAST A DISTANCE OF 94.99 FEET TO A POINT
FOR CORNER;

SOUTH 15 DEGREES 38 MINUTES 08 SECONDS EAST A DISTANCE OF 250.04 FEET TO A POINT
FOR CORNER;

SOUTH 14 DEGREES 36 MINUTES 16 SECONDS EAST A DISTANCE OF 1064.24 FEET TO A
POINT FOR CORNER AT THE BEGINNING OF A TANGENT CURVE TO THE RIGHT WHOSE CHORD
BEARS SOUTH 22 DEGREES 45 MINUTES 41 SECONDS WEST A DISTANCE OF 169.54 FEET; IN
A SOUTHWESTERLY DIRECTION WITH SAID TANGENT CURVE TO THE RIGHT HAVING A RADIUS
OF 137.00 FEET, A CENTRAL ANGLE OF 76 DEGREES 27 MINUTES 04 SECONDS, AND AN ARC
DISTANCE OF 182.80 FEET TO A POINT FOR CORNER IN THE NORTH RIGHT-OF-WAY LINE OF

 

2



--------------------------------------------------------------------------------

MCDERMOTT DRIVE (110 FOOT WIDE RIGHT-OF-WAY) AS DEDICATED TO THE CITY OF PLANO,
TEXAS RECORDED IN CABINET C, PAGE 774, MAP RECORDS, COLLIN COUNTY, TEXAS;

THENCE WITH THE NORTH RIGHT-OF-WAY LINE OF SAID MCDERMOTT DRIVE THE FOLLOWING
CALLS:

SOUTH 60 DEGREES 59 MINUTES 16 SECONDS WEST A DISTANCE OF 503.04 FEET TO A POINT
FOR CORNER AT THE BEGINNING OF A TANGENT CURVE TO THE RIGHT WHOSE CHORD BEARS
SOUTH 75 DEGREES 24 MINUTES 20 SECONDS WEST A DISTANCE OF 968.57 FEET;

IN A WESTERLY DIRECTION WITH SAID TANGENT CURVE TO THE RIGHT HAVING A RADIUS OF
1945.00 FEET, A CENTRAL ANGLE OF 28 DEGREES 50 MINUTES 08 SECONDS, AND AN ARC
DISTANCE OF 978.87 FEET TO A POINT FOR CORNER;

SOUTH 89 DEGREES 49 MINUTES 23 SECONDS WEST A DISTANCE OF 295.81 FEET TO A POINT
FOR CORNER;

THENCE SOUTH 00 DEGREES 10 MINUTES 36 SECONDS EAST A DISTANCE OF 55.00 FEET TO A
POINT FOR CORNER;

THENCE NORTH 89 DEGREES 44 MINUTES 59 SECONDS WEST A DISTANCE OF 179.41 FEET TO
A POINT FOR CORNER IN THE EAST LINE OF A TRACT OF LAND DESCRIBED IN A DEED TO
THOMPSON/MCSEDDEN FAMILY PARTNERS, LTD. RECORDED IN DENTON COUNTY CLERK FILE
NUMBER 04-132216, REAL PROPERTY RECORDS, DENTON COUNTY, TEXAS;

THENCE WITH THE EAST LINE OF SAID THOMPSON/MCSEDDEN FAMILY PARTNERS, LTD. TRACT
THE FOLLOWING CALLS:

NORTH 00 DEGREES 29 MINUTES 08 SECONDS WEST A DISTANCE OF 1039.92 FEET TO A
POINT FOR CORNER;

NORTH 03 DEGREES 21 MINUTES 17 SECONDS WEST A DISTANCE OF 155.29 FEET TO A POINT
FOR CORNER;

NORTH 89 DEGREES 59 MINUTES 12 SECONDS WEST A DISTANCE OF 222.63 FEET TO A POINT
FOR CORNER IN THE EAST LINE OF A TRACT OF LAND DESCRIBED IN A DEED TO EPIC 121
COMMERCIAL, LTD. RECORDED IN DENTON COUNTY CLERK FILE NUMBER 05-60189, REAL
PROPERTY RECORDS, DENTON COUNTY, TEXAS;

 

3



--------------------------------------------------------------------------------

THENCE NORTH 00 DEGREES 02 MINUTES 56 SECONDS EAST WITH THE EAST LINE OF SAID
EPIC 121 COMMERCIAL, LTD. TRACT A DISTANCE OF 332.41 FEET TO A POINT FOR CORNER
IN THE SOUTH LINE OF SAID CITY OF PLANO PART TWO STATE HIGHWAY 121 EXPANSION &
WIDENING TRACT;

THENCE WITH THE SOUTH LINE OF SAID CITY OF PLANO PART TWO STATE HIGHWAY 121
EXPANSION & WIDENING TRACT THE FOLLOWING CALLS:

NORTH 71 DEGREES 23 MINUTES 56 SECONDS EAST A DISTANCE OF 300.45 FEET TO A POINT
FOR CORNER;

NORTH 77 DEGREES 09 MINUTES 17 SECONDS EAST A DISTANCE OF 498.57 FEET TO A POINT
FOR CORNER;

NORTH 71 DEGREES 23 MINUTES 56 SECONDS EAST A DISTANCE OF 1053.22 FEET TO A
POINT FOR CORNER;

SOUTH 68 DEGREES 59 MINUTES 16 SECONDS EAST A DISTANCE OF 25.88 FEET TO A POINT
FOR CORNER;

NORTH 75 DEGREES 42 MINUTES 35 SECONDS EAST A DISTANCE OF 5.40 FEET THE POINT OF
BEGINNING AND CONTAINING 70.642 ACRES OF LAND MORE OR LESS.

 

4



--------------------------------------------------------------------------------

Schedule 1.1(b)

TBA/Vacant Parcels

 

    

TBA/Vacant Stores

              

Address

  

City

  

ST

  

JCP

Store #

  

Type

27001 US HWY 19 N

   Clearwater    FL    1475    TBA

320 W KIMBERLY RD STE 409

   Davenport    IA    1963    TBA

755 STATE RT 18 STE 600

   East Brunswick    NJ    1529    TBA

1330 TRAVIS BLVD

   Fairfield    CA    334    TBA

300 CROSS CREEK MALL

   Fayetteville    NC    99    TBA

3225 28TH ST SE

   Grand Rapids    MI    1580    TBA

1321 N COLUMBIA CTR BLVD # 100

   Kennewick    WA    1256    TBA

135 E TOWNE MALL

   Madison    WI    891    TBA

23 WEST TOWNE MALL

   Madison    WI    1217    TBA

12421 WAYZATA BLVD

   Minnetonka    MN    1405    TBA

7171 N DAVIS HWY AND RT 10

   Pensacola    FL    424    TBA

1408 N PARHAM RD

   Richmond    VA    778    TBA

280 HILLCREST DR W

   Thousand Oaks    CA    1229    TBA

500 LEHIGH VALLEY MALL

   Whitehall    PA    67    TBA

428 WOODBRIDGE CTR DR

   Woodbridge    NJ    1983    TBA

1201 S. DIRKSEN PKWY

   Springfield    IL    2505    Vacant Land

5886 HIGHWAY 100

   Washington    MO    2977   

Vacant Portion of Store

Building

6455 EASTEX FRWY

   Beaumont    TX    1958    TBA

14200 E. ALAMEDA AVE

   Aurora    CO    1168    TBA

5500 SOUTH EXPRESSWAY/120

PENNEY RD/5500 FRONTAGE

ROAD

   Atlanta/Forest Park    GA    9486/9129    Vacant Land and TBA

 

5



--------------------------------------------------------------------------------

Schedule 3.1(a)

Closing Date Credit Documents

 

1. Credit and Guaranty Agreement

 

2. Intercreditor Agreement

 

3. Pledge and Security Agreement

 

6



--------------------------------------------------------------------------------

Schedule 3.1(d)(A)

Closing Date Mortgaged Properties

 

1. 6501 Legacy Drive, Plano, TX (Headquarters);

 

2. 6800 Valley View Avenue, Buena Park, CA (DC);

 

3. 11810 Burleigh Street, Wauwatosa, WI (DC);

 

4.

16000 W 107th Street, Lenexa, KA (DC);

 

5. 11111 Stead Boulevard, Reno, NV (DC);

 

6. 1339 Tolland TPK, Manchester, CT (DC);

 

7. 1701 Intermodal Parkway, Haslet, TX (DC);

 

8. 2525 Park Crescent Drive, Columbus, OH (DC);

 

9. 1634 Salisbury Road, Statesville, NC (DC);

 

10. 5500 Frontage Road, Forest Park, GA (DC); and

 

11. additional owned and/or ground leased real property interests selected by
Borrower with an aggregate value of not less than $400 million based on values
separately agreed by Borrower and Administrative Agent prior to the Closing Date
(the “Agreed Values”).

 

7



--------------------------------------------------------------------------------

Schedule 3.1(d)(B)

Schedule B Properties

Owned and/or ground leased real property interests (excluding the Closing Date
Mortgaged Properties) selected by Borrower with an aggregate value of not less
than $450 million based on the Agreed Values, $60 million of which is comprised
of real property interests owned directly by Borrower having a net book value
below 0.25% of Stockholders’ Equity.

 

8



--------------------------------------------------------------------------------

Schedule 4.2

Equity Interests and Ownership

 

Credit Party

  

Owned by

   Total Ownership      Percent Owned  

J. C. Penney Corporation, Inc.

   J. C. Penney Company, Inc.      100.000         100.000   

JCP Real Estate Holdings, Inc.

   J. C. Penney Corporation, Inc.      10.000         100.000   

J. C. Penney Purchasing Corporation

   J. C. Penney Corporation, Inc.      300.000         100.000   

J. C. Penney Properties, Inc.

   JCP Real Estate Holdings, Inc.      100.000         100.000 1 

 

1

J. C. Penney Properties, Inc. has issued 112 Shares of Series A Preferred Stock
to third party equityholders in accordance with the requirement that Real Estate
Investment Trusts have in excess of 100 shareholders.

 

9



--------------------------------------------------------------------------------

Schedule 4.13

REAL ESTATE ASSETS

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

  

Real Estate

Interest Held

(Primary Interest)

  

Credit Party Holding Real Estate Interest

0001    MAIN STORE    722 J.C. PENNEY DRIVE    KEMMERER    WY    Fee    J.C.
PENNEY PROPERTIES, INC. 0001    INTERCOMPANY LEASE    722 J.C. PENNEY DRIVE   
KEMMERER    WY   

Lease

(Intercompany)

   J.C. PENNEY CORPORATION, INC. 0004    MAIN STORE    990 22ND AVE S   
BROOKINGS    SD    Lease    J.C. PENNEY CORPORATION, INC. 0005    MAIN STORE   
9501 ARLINGTON EXPY STE 105    JACKSONVILLE    FL    Lease    J.C. PENNEY
CORPORATION, INC. 5    SUBLEASE    9501 ARLINGTON EXPY STE 105    JACKSONVILLE
   FL   

Sublease (to Third

Party)

   0007    MAIN STORE    PO BOX 7126    AUBURN    NY    Lease    J.C. PENNEY
CORPORATION, INC. 0012    MAIN STORE    78 E MAIN ST    PRICE    UT    Lease   
J.C. PENNEY CORPORATION, INC. 0016    MAIN STORE    1170 CENTRAL AVE    DUNKIRK
   NY    Lease    J.C. PENNEY CORPORATION, INC. 0017    MAIN STORE    1425 S
SANTA FE AVE    CHANUTE    KS    Lease    J.C. PENNEY CORPORATION, INC. 0026   
MAIN STORE    124 S MAIN ST    PENDLETON    OR    Lease    J.C. PENNEY
CORPORATION, INC. 0027    MAIN STORE    12300 SE 82ND AVE    PORTLAND    OR   
Fee    J.C. PENNEY PROPERTIES, INC. 0027    INTERCOMPANY LEASE    12300 SE 82ND
AVE    PORTLAND    OR   

Lease

(Intercompany)

   J.C. PENNEY CORPORATION, INC. 0030    MAIN STORE    14301 BURNHAVEN DR   
BURNSVILLE    MN    Fee    J.C. PENNEY PROPERTIES, INC. 0030    INTERCOMPANY
LEASE    14301 BURNHAVEN DR    BURNSVILLE    MN   

Lease

(Intercompany)

   J.C. PENNEY CORPORATION, INC. 0043    MAIN STORE    621 MAIN ST    ALAMOSA   
CO    Fee    J.C. PENNEY CORPORATION, INC. 0044    MAIN STORE    3542 S MARYLAND
PKWY    LAS VEGAS    NV    Lease    J.C. PENNEY CORPORATION, INC. 44    SUBLEASE
   3542 S MARYLAND PKWY    LAS VEGAS    NV   

Sublease (to Third

Party)

   0046    MAIN STORE    701 RICHMOND RD    RICHMOND HEIGHTS    OH    Lease   
J.C. PENNEY CORPORATION, INC. 46    SUBLEASE    701 RICHMOND RD    RICHMOND
HEIGHTS    OH   

Sublease (to Third

Party)

   0052    MAIN STORE    321 MAIN ST    FORT MORGAN    CO    Lease    J.C.
PENNEY CORPORATION, INC. 0055    MAIN STORE    4600 S MEDFORD DR STE 2000   
LUFKIN    TX    Lease    J.C. PENNEY CORPORATION, INC. 0056    MAIN STORE    413
DAKOTA AVE    WAHPETON    ND    Lease    J.C. PENNEY CORPORATION, INC. 0058   
MAIN STORE    2050 PONCE BY PASS STE 200    PONCE    PR    Lease    J.C. PENNEY
CORPORATION, INC. 0063    MAIN STORE    212 E 2ND ST    THE DALLES    OR   
Lease    J.C. PENNEY CORPORATION, INC. 0065    MAIN STORE    1309 ADAMS AVE   
LA GRANDE    OR    Lease    J.C. PENNEY CORPORATION, INC. 0067    MAIN STORE   
500 LEHIGH VALLEY MALL    WHITEHALL    PA    Fee    J.C. PENNEY PROPERTIES, INC.
0067    INTERCOMPANY LEASE    500 LEHIGH VALLEY MALL    WHITEHALL    PA   

Lease

(Intercompany)

   J.C. PENNEY CORPORATION, INC. 67    SUBLEASE    500 LEHIGH VALLEY MALL   
WHITEHALL    PA   

Sublease (to Third

Party)

   0089    MAIN STORE    2321 DAVE LYLE BLVD    ROCK HILL    SC    Lease    J.C.
PENNEY CORPORATION, INC. 0090    MAIN STORE    4530 N ORACLE RD    TUCSON    AZ
   Ground Lease    J.C. PENNEY PROPERTIES, INC. 0090    INTERCOMPANY LEASE   
4530 N ORACLE RD    TUCSON    AZ    Lease (Intercompany)    J.C. PENNEY
CORPORATION, INC. 0090    HOME STORE    4861 NORTH STONE    TUCSON    AZ   
Lease    J.C. PENNEY CORPORATION, INC. 0099    MAIN STORE   

300 CROSS CREEK MALL

MORGANTOWN RD AND 401

BY-PASS

   FAYETTEVILLE    NC    Fee    J.C. PENNEY PROPERTIES, INC. 0099   
INTERCOMPANY LEASE   

300 CROSS CREEK MALL

MORGANTOWN RD AND 401

BY-PASS

   FAYETTEVILLE    NC   

Lease

(Intercompany)

   J.C. PENNEY CORPORATION, INC. 99    SUBLEASE   

300 CROSS CREEK MALL

MORGANTOWN RD AND 401

BY-PASS

   FAYETTEVILLE    NC   

Sublease (to Third

Party)

   0102    MAIN STORE    9801 CORTANA PL    BATON ROUGE    LA    Fee    J.C.
PENNEY PROPERTIES, INC. 0102    INTERCOMPANY LEASE    9801 CORTANA PL    BATON
ROUGE    LA   

Lease

(Intercompany)

   J.C. PENNEY CORPORATION, INC. 102    SUBLEASE    9801 CORTANA PL    BATON
ROUGE    LA   

Sublease (to Third

Party)

  

 

Page 1 of 46



--------------------------------------------------------------------------------

Schedule 4.13

REAL ESTATE ASSETS

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

  

Real Estate

Interest Held

(Primary Interest)

  

Credit Party Holding Real Estate Interest

0104    MAIN STORE    201-209 WEST C ST    MCCOOK    NE    Lease    J.C. PENNEY
CORPORATION, INC. 0106    MAIN STORE    401 NE NORTHGATE WAY STE 475    SEATTLE
   WA    Ground Lease    J.C. PENNEY CORPORATION, INC. 0109    MAIN STORE   
1343 COMMERCIAL ST    ASTORIA    OR    Fee    J.C. PENNEY CORPORATION, INC. 0109
   ADDITIONAL SPACE    1330 DUANE STREET    ASTORIA    OR    Lease    J.C.
PENNEY CORPORATION, INC. 0113    MAIN STORE    PO BOX 668    WILLISTON    ND   
Lease    J.C. PENNEY CORPORATION, INC. 0116    MAIN STORE    81 ROCKINGHAM PARK
BLVD    SALEM    NH    Fee    J.C. PENNEY PROPERTIES, INC. 0116    INTERCOMPANY
LEASE    81 ROCKINGHAM PARK BLVD    SALEM    NH    Lease (Intercompany)    J.C.
PENNEY CORPORATION, INC. 0120    MAIN STORE    301 WYOMING BLVD SE    CASPER   
WY    Lease    J.C. PENNEY CORPORATION, INC. 0129    MAIN STORE    600 S
CARPENTER AVE    KINGSFORD    MI    Lease    J.C. PENNEY CORPORATION, INC. 0130
   MAIN STORE    601-635 HARRY L DR STE 99    JOHNSON CITY    NY    Ground Lease
   J.C. PENNEY PROPERTIES, INC. 0130    INTERCOMPANY LEASE    601-635 HARRY L DR
STE 99    JOHNSON CITY    NY    Lease (Intercompany)    J.C. PENNEY CORPORATION,
INC. 0133    MAIN STORE    25 LILAC MALL (RT 125)    ROCHESTER    NH    Lease   
J.C. PENNEY CORPORATION, INC. 0135    MAIN STORE   

344 V BUCKLAND HLS DR

STE 7000

   MANCHESTER    CT    Fee    J.C. PENNEY PROPERTIES, INC. 0135    INTERCOMPANY
LEASE   

344 V BUCKLAND HLS DR

STE 7000

   MANCHESTER    CT    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC.
0141    MAIN STORE    1207 N COMMERCE    ARDMORE    OK    Fee    J.C. PENNEY
PROPERTIES, INC. 0141    INTERCOMPANY LEASE    1207 N COMMERCE    ARDMORE    OK
   Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 0152    MAIN STORE   
4835 PROMENADE PKWY    BESSEMER    AL    Ground Lease    J.C. PENNEY PROPERTIES,
INC. 0152    INTERCOMPANY LEASE    4835 PROMENADE PKWY    BESSEMER    AL   
Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 0157    MAIN STORE    2180
S GILBERT RD    CHANDLER    AZ    Ground Lease    J.C. PENNEY CORPORATION, INC.
0161    MAIN STORE    5043 JIMMY LEE SMITH PKWY    HIRAM    GA    Ground Lease
   J.C. PENNEY PROPERTIES, INC. 0161    INTERCOMPANY LEASE    5043 JIMMY LEE
SMITH PKWY    HIRAM    GA    Lease (Intercompany)    J.C. PENNEY CORPORATION,
INC. 0162    MAIN STORE    90 E LOCUST ST    CANTON    IL    Lease    J.C.
PENNEY CORPORATION, INC. 0163    MAIN STORE    800 FOXCROFT AVE STE 800   
MARTINSBURG    WV    Lease    J.C. PENNEY CORPORATION, INC. 0168    MAIN STORE
   300 MONTGOMERY MALL    NORTH WALES    PA    Lease    J.C. PENNEY CORPORATION,
INC. 168    SUBLEASE    300 MONTGOMERY MALL    NORTH WALES    PA    Sublease (to
Third Party)    0170    MAIN STORE    720 N 12TH ST (US 641)    MURRAY    KY   
Lease    J.C. PENNEY CORPORATION, INC. 0171    MAIN STORE    10225 77TH ST   
PLEASANT PRAIRIE    WI    Ground Lease    J.C. PENNEY PROPERTIES, INC. 0171   
INTERCOMPANY LEASE    10225 77TH ST    PLEASANT PRAIRIE    WI    Lease
(Intercompany)    J.C. PENNEY CORPORATION, INC. 0174    MAIN STORE    100 W 33RD
ST    NEW YORK    NY    Lease    J.C. PENNEY CORPORATION, INC. 0174    LICENSE
AGREEMENT   

901 AVE OF THE AMERICAS

STE 137

   NEW YORK    NY    Lease    J.C. PENNEY CORPORATION, INC. 0178    MAIN STORE
   333 MAIN ST STE 200    OAK RIDGE    TN    Lease    J.C. PENNEY CORPORATION,
INC. 0179    MAIN STORE    6051 SKILLMAN ST    DALLAS    TX    Ground Lease   
J.C. PENNEY PROPERTIES, INC. 0179    INTERCOMPANY LEASE    6051 SKILLMAN ST   
DALLAS    TX    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 0182   
MAIN STORE    1800 DAISY ST EXT STE 2    CLEARFIELD    PA    Lease    J.C.
PENNEY CORPORATION, INC. 0183    MAIN STORE    2100 HAMILTON PLACE BLVD   
CHATTANOOGA    TN    Fee    J.C. PENNEY PROPERTIES, INC. 0183    INTERCOMPANY
LEASE    2100 HAMILTON PLACE BLVD    CHATTANOOGA    TN    Lease (Intercompany)
   J.C. PENNEY CORPORATION, INC. 0184    MAIN STORE    990 NW BLUE PKWY    LEES
SUMMIT    MO    Fee    J.C. PENNEY CORPORATION, INC.

 

Page 2 of 46



--------------------------------------------------------------------------------

Schedule 4.13

REAL ESTATE ASSETS

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

  

Real Estate

Interest Held

(Primary Interest)

  

Credit Party Holding Real Estate Interest

0185    MAIN STORE    1150 W CARL SANDBURG DR    GALESBURG    IL    Lease   
J.C. PENNEY CORPORATION, INC. 0192    MAIN STORE    11801 FAIR OAKS MALL   
FAIRFAX    VA    Fee    J.C. PENNEY PROPERTIES, INC. 0192    INTERCOMPANY LEASE
   11801 FAIR OAKS MALL    FAIRFAX    VA    Lease (Intercompany)    J.C. PENNEY
CORPORATION, INC. 0194    MAIN STORE    9100 MCHUGH DR STE 576    LANHAM    MD
   Lease    J.C. PENNEY CORPORATION, INC. 0195    MAIN STORE    63 SERRAMONTE
CTR    DALY CITY    CA    Lease    J.C. PENNEY CORPORATION, INC. 0196    MAIN
STORE    222 S STATE ST    FAIRMONT    MN    Lease    J.C. PENNEY CORPORATION,
INC. 0197    MAIN STORE    409 GATEWAY DRIVE    BROOKLYN    NY       J.C. PENNEY
CORPORATION, INC. 0197    INTERCOMPANY LEASE    409 GATEWAY DRIVE    BROOKLYN   
NY    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 0199    MAIN STORE
   500 MONROEVILLE MALL    MONROEVILLE    PA    Lease    J.C. PENNEY
CORPORATION, INC. 0200    MAIN STORE    1419 THIRD AVENUE    SEATTLE    WA   
Lease    J.C. PENNEY CORPORATION, INC. 0201    MAIN STORE    10101 E
INDEPENDENCE BLVD    MATTHEWS    NC    Lease    J.C. PENNEY CORPORATION, INC.
0202    MAIN STORE    1754 FRANKLIN MILLS CIR    PHILADELPHIA    PA    Lease   
J.C. PENNEY CORPORATION, INC. 0203    MAIN STORE    1067 W BALTIMORE PIKE US 1
   MEDIA    PA    Ground Lease    J.C. PENNEY CORPORATION, INC. 0203   
INTERCOMPANY LEASE    1067 W BALTIMORE PIKE US 1    MEDIA    PA    Lease
(Intercompany)    J.C. PENNEY CORPORATION, INC. 0204    MAIN STORE    2700
POTOMAC MILLS CIR    WOODBRIDGE    VA    Lease    J.C. PENNEY CORPORATION, INC.
0207    MAIN STORE    2500 W MORELAND RD    WILLOW GROVE    PA    Lease    J.C.
PENNEY CORPORATION, INC. 0209    MAIN STORE    3411 MERCHANT BLVD    ABINGDON   
MD    Ground Lease    J.C. PENNEY PROPERTIES, INC. 0209    INTERCOMPANY LEASE   
3411 MERCHANT BLVD    ABINGDON    MD    Lease (Intercompany)    J.C. PENNEY
CORPORATION, INC. 0211    MAIN STORE    3200 W EMPIRE MALL    SIOUX FALLS    SD
   Lease    J.C. PENNEY CORPORATION, INC. 0214    MAIN STORE    200 WESTERN AVE
NW STE A    FARIBAULT    MN    Lease    J.C. PENNEY CORPORATION, INC. 0217   
MAIN STORE    14370 BEAR VALLEY RD    VICTORVILLE    CA    Lease    J.C. PENNEY
CORPORATION, INC. 0218    MAIN STORE    6020 E 82ND ST STE 700    INDIANAPOLIS
   IN    Lease    J.C. PENNEY CORPORATION, INC. 218    SUBLEASE    6020 E 82ND
ST STE 700    INDIANAPOLIS    IN    Sublease (to Third Party)    0219    MAIN
STORE    3400 BELL AIR MALL    MOBILE    AL    Lease    J.C. PENNEY CORPORATION,
INC. 219    SUBLEASE    3400 BELL AIR MALL    MOBILE    AL    Sublease (to Third
Party)    0220    MAIN STORE    1500 E WASHINGTON AVE    UNION GAP    WA   
Ground Lease    J.C. PENNEY PROPERTIES, INC. 0220    INTERCOMPANY LEASE    1500
E WASHINGTON AVE    UNION GAP    WA    Lease (Intercompany)    J.C. PENNEY
CORPORATION, INC. 0221    MAIN STORE    1155 CARLISLE ST    HANOVER    PA   
Lease    J.C. PENNEY CORPORATION, INC. 0225    MAIN STORE    2005 VETERANS BLVD
   DUBLIN    GA    Lease    J.C. PENNEY CORPORATION, INC. 0226    MAIN STORE   
2200 S 10TH ST    MCALLEN    TX    Lease    J.C. PENNEY CORPORATION, INC. 0231
   MAIN STORE    10450 S STATE ST STE 2106    SANDY    UT    Lease    J.C.
PENNEY CORPORATION, INC. 0232    MAIN STORE    4502 S STEELE STE 200    TACOMA
   WA    Ground Lease    J.C. PENNEY CORPORATION, INC. 232    SUBLEASE    4502 S
STEELE    TACOMA    WA    Sublease (to Third Party)    0232    ADDITIONAL SPACE
   4502 S STEELE    TACOMA    WA    Lease    J.C. PENNEY CORPORATION, INC. 0237
   MAIN STORE    3 ORLAND SQ DR    ORLAND PARK    IL    Fee    J.C. PENNEY
PROPERTIES, INC. 0237    INTERCOMPANY LEASE    3 ORLAND SQ DR    ORLAND PARK   
IL    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 0241    MAIN STORE
   2000 RT 38 STE 1000    CHERRY HILL    NJ    Fee    J.C. PENNEY PROPERTIES,
INC. 0241    INTERCOMPANY LEASE    2000 RT 38 STE 1000    CHERRY HILL    NJ   
Lease (Intercompany)    J.C. PENNEY CORPORATION, INC.

 

Page 3 of 46



--------------------------------------------------------------------------------

Schedule 4.13

REAL ESTATE ASSETS

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

  

Real Estate

Interest Held

(Primary Interest)

  

Credit Party Holding Real Estate Interest

0244    MAIN STORE    1391 E HIGHLAND AVE STE 101    SELMA    AL    Lease   
J.C. PENNEY CORPORATION, INC. 0246    MAIN STORE    20700 AVALON BLVD STE 500   
CARSON    CA    Fee    J.C. PENNEY PROPERTIES, INC. 0246    INTERCOMPANY LEASE
   20700 AVALON BLVD STE 500    CARSON    CA    Lease (Intercompany)    J.C.
PENNEY CORPORATION, INC. 0249    MAIN STORE    901 W MORTON    JACKSONVILLE   
IL    Lease    J.C. PENNEY CORPORATION, INC. 0250    MAIN STORE    67 LAKEWOOD
CTR MALL    LAKEWOOD    CA    Lease    J.C. PENNEY CORPORATION, INC. 0251   
MAIN STORE    7750 W ARROWHEAD TOWNE CENTER    GLENDALE    AZ    Fee    J.C.
PENNEY CORPORATION, INC. 0251    HOME STORE    8235 WEST BELL ROAD    PEORIA   
AZ    Lease    J.C. PENNEY CORPORATION, INC. 0251    OUTSIDE STOCKROOM    10297
WEST VAN BUREN, SUITE 14    TOLLESON    AZ    Lease    J.C. PENNEY CORPORATION,
INC. 0253    MAIN STORE    3501 GRANVILLE AVE    MUNCIE    IN    Lease    J.C.
PENNEY CORPORATION, INC. 0258    MAIN STORE    734 MARKET ST    FARMINGTON    MO
   Lease    J.C. PENNEY CORPORATION, INC. 0258    SIGN AGREEMENT    734 MARKET
ST    FARMINGTON    MO    Lease    J.C. PENNEY CORPORATION, INC. 0259    MAIN
STORE    3111 S 31ST ST STE 3301    TEMPLE    TX    Lease    J.C. PENNEY
CORPORATION, INC. 0260    MAIN STORE    950 DANA DR    REDDING    CA    Lease   
J.C. PENNEY CORPORATION, INC. 0268    MAIN STORE    2500 MEADOWBROOK MALL   
BRIDGEPORT    WV    Lease    J.C. PENNEY CORPORATION, INC. 0270    MAIN STORE   
854 STATE RTE 13    CORTLAND    NY    Lease    J.C. PENNEY CORPORATION, INC.
0273    MAIN STORE    701 RUSSELL AVE    GAITHERSBURG    MD    Fee    J.C.
PENNEY PROPERTIES, INC. 0273    INTERCOMPANY LEASE    701 RUSSELL AVE   
GAITHERSBURG    MD    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 0278
   MAIN STORE    1501 LAFAYETTE PKY STE E1    LAGRANGE    GA    Lease    J.C.
PENNEY CORPORATION, INC. 0283    MAIN STORE    1057 BROAD ST    SUMTER    SC   
Lease    J.C. PENNEY CORPORATION, INC. 0286    MAIN STORE    4500 PEORIA ST (US
51)    PERU    IL    Lease    J.C. PENNEY CORPORATION, INC. 0287    MAIN STORE
   901 US 27 N STE 150    SEBRING    FL    Lease    J.C. PENNEY CORPORATION,
INC. 0288    MAIN STORE    9500 SW WASHINGTON SQ RD    PORTLAND    OR    Lease
   J.C. PENNEY CORPORATION, INC. 0295    MAIN STORE    835 W JOHNSON ST    FOND
DU LAC    WI    Lease    J.C. PENNEY CORPORATION, INC. 295    SUBLEASE    835 W
JOHNSON ST    FOND DU LAC    WI    Sublease (to Third Party)    0304    MAIN
STORE    3550 MCCANN RD    LONGVIEW    TX    Fee    J.C. PENNEY PROPERTIES, INC.
0304    INTERCOMPANY LEASE    3550 MCCANN RD    LONGVIEW    TX    Lease
(Intercompany)    J.C. PENNEY CORPORATION, INC. 0306    MAIN STORE    225 MAIN
AVE N    THIEF RIVER FALLS    MN    Lease    J.C. PENNEY CORPORATION, INC. 0309
   MAIN STORE    640 NIBLACK BLVD    VINCENNES    IN    Lease    J.C. PENNEY
CORPORATION, INC. 0311    MAIN STORE    1980 N JEFFERSON ST    HUNTINGTON    IN
   Lease    J.C. PENNEY CORPORATION, INC. 0316    MAIN STORE    2800 US HWY 90
   GAUTIER    MS    Lease    J.C. PENNEY CORPORATION, INC. 0318    MAIN STORE   
101 APACHE MALL    ROCHESTER    MN    Lease    J.C. PENNEY CORPORATION, INC. 318
   SUBLEASE    101 APACHE MALL    ROCHESTER    MN    Sublease (to Third Party)
   0321    MAIN STORE    451 E ALTAMONTE DR STE 1301    ALTAMONTE SPRINGS    FL
   Lease    J.C. PENNEY CORPORATION, INC. 0322    MAIN STORE    400 DUBOIS RD   
COOKEVILLE    TN    Lease    J.C. PENNEY CORPORATION, INC. 0324    MAIN STORE   
870 W MARKET ST    TIFFIN    OH    Lease    J.C. PENNEY CORPORATION, INC. 0327
   MAIN STORE    87 VILLAGE SQUARE MALL    EFFINGHAM    IL    Lease    J.C.
PENNEY CORPORATION, INC. 0334    MAIN STORE    1330 TRAVIS BLVD    FAIRFIELD   
CA    Fee    J.C. PENNEY PROPERTIES, INC. 0334    INTERCOMPANY LEASE    1330
TRAVIS BLVD    FAIRFIELD    CA    Lease (Intercompany)    J.C. PENNEY
CORPORATION, INC.

 

Page 4 of 46



--------------------------------------------------------------------------------

Schedule 4.13

REAL ESTATE ASSETS

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

  

Real Estate

Interest Held

(Primary Interest)

  

Credit Party Holding Real Estate Interest

334    SUBLEASE    1330 TRAVIS BLVD    FAIRFIELD    CA    Sublease (to Third
Party)    0345    MAIN STORE    2200 W FLORIDA AVE    HEMET    CA    Lease   
J.C. PENNEY CORPORATION, INC. 0351    MAIN STORE    3057 E MAIN    RUSSELLVILLE
   AR    Lease    J.C. PENNEY CORPORATION, INC. 0355    MAIN STORE    1251 US 31
N    GREENWOOD    IN    Fee    J.C. PENNEY PROPERTIES, INC. 0355    INTERCOMPANY
LEASE    1251 US 31 N    GREENWOOD    IN    Lease (Intercompany)    J.C. PENNEY
CORPORATION, INC. 0355    HOME STORE    1251 US 31 N.    GREENWOOD    IN   
Lease    J.C. PENNEY CORPORATION, INC. 0365    MAIN STORE    214 BORGER S/C   
BORGER    TX    Lease    J.C. PENNEY CORPORATION, INC. 0367    MAIN STORE    400
BALD HILL RD    WARWICK    RI    Ground Lease    J.C. PENNEY PROPERTIES, INC.
0367    INTERCOMPANY LEASE    400 BALD HILL RD    WARWICK    RI    Lease
(Intercompany)    J.C. PENNEY CORPORATION, INC. 0370    MAIN STORE    1000
HILLTOP MALL    RICHMOND    CA    Ground Lease; Sale Leaseback; Own Land    J.C.
PENNEY PROPERTIES, INC. 370    SUBLEASE    1000 HILLTOP MALL    RICHMOND    CA
   Sublease (to Third Party)    0373    MAIN STORE    1262 VOCKE RD STE 300   
LA VALE    MD    Lease    J.C. PENNEY CORPORATION, INC. 0384    MAIN STORE   
2901 N GRAND AVE    AMES    IA    Lease    J.C. PENNEY CORPORATION, INC. 0389   
MAIN STORE    1500 STONERIDGE MALL RD    PLEASANTON    CA    Fee    J.C. PENNEY
PROPERTIES, INC. 0389    INTERCOMPANY LEASE    1500 STONERIDGE MALL RD   
PLEASANTON    CA    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 0389
   HOME STORE    5532 SPRINGDALE AVENUE    PLEASANTON    CA    Lease    J.C.
PENNEY CORPORATION, INC. 0395    MAIN STORE    3405 E STATE ST    HERMITAGE   
PA    Lease    J.C. PENNEY CORPORATION, INC. 395    SUBLEASE    3405 E STATE ST
   HERMITAGE    PA    Sublease (to Third Party)    0400    MAIN STORE    125 S
MICHIGAN AVE    BIG RAPIDS    MI    Lease    J.C. PENNEY CORPORATION, INC. 0402
   MAIN STORE    480 LEWIS AVE    MERIDEN    CT    Sale Leaseback    J.C. PENNEY
CORPORATION, INC. 0403    MAIN STORE    5953 W PARK AVE STE 3000    HOUMA    LA
   Lease    J.C. PENNEY CORPORATION, INC. 0406    MAIN STORE    1100 N MAIN ST
   ALTUS    OK    Lease    J.C. PENNEY CORPORATION, INC. 0419    MAIN STORE   
2021 N HIGHLAND AVE STE 15    JACKSON    TN    Lease    J.C. PENNEY CORPORATION,
INC. 419    SUBLEASE    2021 N HIGHLAND AVE STE 15    JACKSON    TN    Sublease
(to Third Party)    0424    MAIN STORE    7171 N DAVIS HWY STE 8220    PENSACOLA
   FL    Fee    J.C. PENNEY CORPORATION, INC. 424    SUBLEASE    7171 N DAVIS
HWY STE 8220    PENSACOLA    FL    Sublease (to Third Party)    0426    MAIN
STORE    251 HIGH ST    TORRINGTON    CT    Lease    J.C. PENNEY CORPORATION,
INC. 0427    MAIN STORE    10150 N WOLFE RD    CUPERTINO    CA    Fee    J.C.
PENNEY PROPERTIES, INC. 0427    INTERCOMPANY LEASE    10150 N WOLFE RD   
CUPERTINO    CA    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 427   
SUBLEASE    10150 N WOLFE RD    CUPERTINO    CA    Sublease (to Third Party)   
0439    MAIN STORE    600 EASTVIEW MALL    VICTOR    NY    Fee    J.C. PENNEY
PROPERTIES, INC. 0439    INTERCOMPANY LEASE    600 EASTVIEW MALL    VICTOR    NY
   Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 0450    MAIN STORE   
1302 W I-40 FRONTAGE RD    GALLUP    NM    Lease    J.C. PENNEY CORPORATION,
INC. 0456    MAIN STORE    3404 W 13TH ST    GRAND ISLAND    NE    Lease    J.C.
PENNEY CORPORATION, INC. 0457    MAIN STORE    101 W WATER ST    DECORAH    IA
   Lease    J.C. PENNEY CORPORATION, INC. 0465    MAIN STORE    24140 MAGIC
MOUNTAIN PKY    SANTA CLARITA    CA    Ground Lease    J.C. PENNEY PROPERTIES,
INC. 0465    INTERCOMPANY LEASE    24140 MAGIC MOUNTAIN PKY    SANTA CLARITA   
CA    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC.

 

Page 5 of 46



--------------------------------------------------------------------------------

Schedule 4.13

REAL ESTATE ASSETS

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

  

Real Estate

Interest Held

(Primary Interest)

  

Credit Party Holding Real Estate Interest

0466    MAIN STORE    150 HOMER ADAMS PKWY    ALTON    IL    Fee    J.C. PENNEY
PROPERTIES, INC. 0466    INTERCOMPANY LEASE    150 HOMER ADAMS PKWY    ALTON   
IL    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 0477    MAIN STORE
   1357 S MAIN ST    ADRIAN    MI    Lease    J.C. PENNEY CORPORATION, INC. 0478
   MAIN STORE    5200 MEADOWOOD MALL CIR    RENO    NV    Fee    J.C. PENNEY
PROPERTIES, INC. 0478    INTERCOMPANY LEASE    5200 MEADOWOOD MALL CIR    RENO
   NV    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 0478    HOME
STORE    5685 SOUTH VIRGINIA STREET    RENO    NV    Lease    J.C. PENNEY
CORPORATION, INC. 0479    MAIN STORE    6481 NEWBERRY RD    GAINESVILLE    FL   
Lease    J.C. PENNEY CORPORATION, INC. 0481    MAIN STORE    4201 YELLOWSTONE
AVE    POCATELLO    ID    Lease    J.C. PENNEY CORPORATION, INC. 0483    MAIN
STORE    3936 E MARKET ST    LOGANSPORT    IN    Lease    J.C. PENNEY
CORPORATION, INC. 0485    MAIN STORE    4310 BUFFALO GAP RD    ABILENE    TX   
Lease    J.C. PENNEY CORPORATION, INC. 0487    MAIN STORE    3401 S US 41   
TERRE HAUTE    IN    Lease    J.C. PENNEY CORPORATION, INC. 0494    MAIN STORE
   600 MERCED MALL    MERCED    CA    Lease    J.C. PENNEY CORPORATION, INC.
0495    MAIN STORE    1300 9TH AVE SE STE 3    WATERTOWN    SD    Lease    J.C.
PENNEY CORPORATION, INC. 0496    MAIN STORE    1700 W COUNTY RD B-2    ROSEVILLE
   MN    Fee    J.C. PENNEY PROPERTIES, INC. 0496    INTERCOMPANY LEASE    1700
W COUNTY RD B-2    ROSEVILLE    MN    Lease (Intercompany)    J.C. PENNEY
CORPORATION, INC. 0496    OUTSIDE STOCKROOM    1900 OAKCREST AVENUE    ROSEVILLE
   MN    Lease    J.C. PENNEY CORPORATION, INC. 0497    MAIN STORE    305 MOUNT
HOPE AVE    ROCKAWAY    NJ    Fee    J.C. PENNEY PROPERTIES, INC. 0497   
INTERCOMPANY LEASE    305 MOUNT HOPE AVE    ROCKAWAY    NJ    Lease
(Intercompany)    J.C. PENNEY CORPORATION, INC. 0514    MAIN STORE    830 MAIN
ST UNIT 3    PRESQUE ISLE    ME    Lease    J.C. PENNEY CORPORATION, INC. 0528
   MAIN STORE    1680 WRIGHT AVE    ALMA    MI    Lease    J.C. PENNEY
CORPORATION, INC. 0529    MAIN STORE    17301 VALLEY MALL RD STE 400   
HAGERSTOWN    MD    Lease    J.C. PENNEY CORPORATION, INC. 0530    MAIN STORE   
155 DORSET ST    SOUTH BURLINGTON    VT    Lease    J.C. PENNEY CORPORATION,
INC. 0536    MAIN STORE    300 EARLY BLVD    EARLY    TX    Lease    J.C. PENNEY
CORPORATION, INC. 0539    MAIN STORE    RT 104 E    OSWEGO    NY    Lease   
J.C. PENNEY CORPORATION, INC. 0549    MAIN STORE    3301 VETERANS MEMORIAL BLVD
   METAIRIE    LA    Lease    J.C. PENNEY CORPORATION, INC. 0557    MAIN STORE
   15740 WHITTWOOD LANE    WHITTIER    CA    Lease    J.C. PENNEY CORPORATION,
INC. 0559    MAIN STORE    2424 US 6TH AND 50TH    GRAND JUNCTION    CO    Fee
   J.C. PENNEY PROPERTIES, INC. 0559    INTERCOMPANY LEASE    2424 US 6TH AND
50TH    GRAND JUNCTION    CO    Lease (Intercompany)    J.C. PENNEY CORPORATION,
INC. 0562    MAIN STORE    1701 SUNRISE HWY    BAYSHORE L I    NY    Lease   
J.C. PENNEY CORPORATION, INC. 0566    MAIN STORE    2555 EL CAMINO REAL   
CARLSBAD    CA    Fee    J.C. PENNEY PROPERTIES, INC. 0566    INTERCOMPANY LEASE
   2555 EL CAMINO REAL    CARLSBAD    CA    Lease (Intercompany)    J.C. PENNEY
CORPORATION, INC. 566    SUBLEASE    2555 EL CAMINO REAL    CARLSBAD    CA   
Sublease (to Third Party)    0568    MAIN STORE    300 S MAIN ST    MCALLEN   
TX    Lease    J.C. PENNEY CORPORATION, INC. 0578    MAIN STORE    PO BOX 10010
   HOLYOKE    MA    Lease    J.C. PENNEY CORPORATION, INC. 0579    MAIN STORE   
4101 E 42ND ST    ODESSA    TX    Lease    J.C. PENNEY CORPORATION, INC. 0581   
MAIN STORE    800 S JAMES CAMPBELL BLVD    COLUMBIA    TN    Lease    J.C.
PENNEY CORPORATION, INC. 0582    MAIN STORE    5001 MONROE ST    TOLEDO    OH   
Fee    J.C. PENNEY CORPORATION, INC. 0582    PARKING    5001 MONROE ST - 0.68
ACRE FOR    TOLEDO    OH    Ground Lease    J.C. PENNEY CORPORATION, INC.

 

Page 6 of 46



--------------------------------------------------------------------------------

Schedule 4.13

REAL ESTATE ASSETS

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

  

Real Estate

Interest Held

(Primary Interest)

  

Credit Party Holding Real Estate Interest

0588    MAIN STORE    300 HWY 78 E    JASPER    AL    Lease    J.C. PENNEY
CORPORATION, INC. 0601    MAIN STORE    3700 S MERIDIAN ST    PUYALLUP    WA   
Lease    J.C. PENNEY CORPORATION, INC. 0601    ADDITIONAL SPACE    3700 SOUTH
MERIDIAN ST    PUYALLUP    WA    Lease    J.C. PENNEY CORPORATION, INC. 0607   
MAIN STORE    1100 S DEWEY ST    NORTH PLATTE    NE    Lease    J.C. PENNEY
CORPORATION, INC. 0608    MAIN STORE    814 US HWY 62-65 N STE 27    HARRISON   
AR    Lease    J.C. PENNEY CORPORATION, INC. 0611    MAIN STORE    6002 SLIDE
RD-PO BOX 68611    LUBBOCK    TX    Lease    J.C. PENNEY CORPORATION, INC. 611
   SUBLEASE    6002 SLIDE RD-PO BOX 68611    LUBBOCK    TX    Sublease (to Third
Party)    0617    MAIN STORE    1801 NW HWY 19    CRYSTAL RIVER    FL    Lease
   J.C. PENNEY CORPORATION, INC. 0620    MAIN STORE    1700 W INTL SPEEDWAY BLVD
   DAYTONA BEACH    FL    Lease    J.C. PENNEY CORPORATION, INC. 620    SUBLEASE
   1700 W INTL SPEEDWAY BLVD    DAYTONA BEACH    FL    Sublease (to Third Party)
   0631    MAIN STORE    6301 NW LOOP 410    SAN ANTONIO    TX    Fee    J.C.
PENNEY PROPERTIES, INC. 0631    INTERCOMPANY LEASE    6301 NW LOOP 410    SAN
ANTONIO    TX    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 0631   
HOME STORE    6065 NORTHWEST LOOP 410    SAN ANTONIO    TX    Lease    J.C.
PENNEY CORPORATION, INC. 0634    MAIN STORE    3040 PLAZA BONITA RD    NATIONAL
CITY    CA    Fee    J.C. PENNEY PROPERTIES, INC. 0634    INTERCOMPANY LEASE   
3040 PLAZA BONITA RD    NATIONAL CITY    CA    Lease (Intercompany)    J.C.
PENNEY CORPORATION, INC. 0635    MAIN STORE    5900 DURAND AVE    RACINE    WI
   Fee    J.C. PENNEY PROPERTIES, INC. 0635    INTERCOMPANY LEASE    5900 DURAND
AVE    RACINE    WI    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC.
0643    MAIN STORE    4600 BAY RD    SAGINAW    MI    Lease    J.C. PENNEY
CORPORATION, INC. 643    SUBLEASE    4600 BAY RD    SAGINAW    MI    Sublease
(to Third Party)    0644    MAIN STORE    3301 DILLON DR    PUEBLO    CO   
Lease    J.C. PENNEY CORPORATION, INC. 0647    MAIN STORE   

3315 N RIDGE RD E

STE 100

   ASHTABULA    OH    Lease    J.C. PENNEY CORPORATION, INC. 0651    MAIN STORE
   PR RD 2 KM 81.9 CARRIZALES    HATILLO    PR    Lease    J.C. PENNEY
CORPORATION, INC. 0652    MAIN STORE   

2200 W WAR MEMORIAL DR

STE 997

   PEORIA    IL    Fee    J.C. PENNEY PROPERTIES, INC. 0652    INTERCOMPANY
LEASE   

2200 W WAR MEMORIAL DR

STE 997

   PEORIA    IL    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 652   
SUBLEASE   

2200 W WAR MEMORIAL DR

STE 997

   PEORIA    IL    Sublease (to Third Party)    0654    MAIN STORE    3541
MASONIC DR    ALEXANDRIA    LA    Lease    J.C. PENNEY CORPORATION, INC. 0656   
MAIN STORE    1200 10TH AVE S    GREAT FALLS    MT    Lease    J.C. PENNEY
CORPORATION, INC. 0658    MAIN STORE    5300 SAN DARIO    LAREDO    TX    Fee   
J.C. PENNEY PROPERTIES, INC. 0658    INTERCOMPANY LEASE    5300 SAN DARIO   
LAREDO    TX    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 0660   
MAIN STORE    201 W US 20    MICHIGAN CITY    IN    Lease    J.C. PENNEY
CORPORATION, INC. 660    SUBLEASE    201 W US 20    MICHIGAN CITY    IN   
Sublease (to Third Party)    0663    MAIN STORE    3929 MCCAIN BLVD STE 500   
NORTH LITTLE ROCK    AR    Lease    J.C. PENNEY CORPORATION, INC. 663   
SUBLEASE    3929 MCCAIN BLVD STE 500    NORTH LITTLE ROCK    AR    Sublease (to
Third Party)    0666    MAIN STORE    2005 N 14TH ST STE 141    PONCA CITY    OK
   Lease    J.C. PENNEY CORPORATION, INC. 0671    MAIN STORE    3199 N WHITE
SANDS    ALAMOGORDO    NM    Lease    J.C. PENNEY CORPORATION, INC. 0680    MAIN
STORE    51027 HWY 6    GLENWOOD SPRINGS    CO    Lease    J.C. PENNEY
CORPORATION, INC. 0681    MAIN STORE    2101 FT HENRY DR    KINGSPORT    TN   
Lease    J.C. PENNEY CORPORATION, INC. 0687    MAIN STORE    3700 ATLANTA HWY   
ATHENS    GA    Lease    J.C. PENNEY CORPORATION, INC.

 

Page 7 of 46



--------------------------------------------------------------------------------

Schedule 4.13

REAL ESTATE ASSETS

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

  

Real Estate

Interest Held

(Primary Interest)

  

Credit Party Holding Real Estate Interest

0688    MAIN STORE    2600 BEACH BLVD    BILOXI    MS    Lease    J.C. PENNEY
CORPORATION, INC. 0689    MAIN STORE    2427 US HWY 90 W STE 10    LAKE CITY   
FL    Lease    J.C. PENNEY CORPORATION, INC. 0691    MAIN STORE    484 SUN
VALLEY MALL    CONCORD    CA    Lease    J.C. PENNEY CORPORATION, INC. 691   
SUBLEASE    685 CONTRA COSTA BLVD.    PLEASANT HILL    CA    Sublease (to Third
Party)    0691    HOME STORE    685 CONTRA COSTA BLVD.    PLEASANT HILL    CA   
Lease    J.C. PENNEY CORPORATION, INC. 0695    MAIN STORE    700 HAYWOOD RD   
GREENVILLE    SC    Ground Lease    J.C. PENNEY PROPERTIES, INC. 0695   
INTERCOMPANY LEASE    700 HAYWOOD RD    GREENVILLE    SC    Lease (Intercompany)
   J.C. PENNEY CORPORATION, INC. 0696    MAIN STORE    1249 SOUTHCENTER MALL   
TUKWILA KING    WA    Ground Lease    J.C. PENNEY CORPORATION, INC. 696   
SUBLEASE    1249 SOUTHCENTER MALL    TUKWILA KING    WA    Sublease (to Third
Party)    0696    ADDITIONAL SPACE    1249 SOUTHCENTER MALL    TUKWILA KING   
WA    Lease    J.C. PENNEY CORPORATION, INC. 0699    MAIN STORE    1169 GLENDALE
GALLERIA    GLENDALE    CA    Fee    J.C. PENNEY PROPERTIES, INC. 0699   
INTERCOMPANY LEASE    1169 GLENDALE GALLERIA    GLENDALE    CA    Lease
(Intercompany)    J.C. PENNEY CORPORATION, INC. 0699    OUTSIDE STOCKROOM   
10888 LA TUNA CANYON RD. # H    GLENDALE    CA    Lease    J.C. PENNEY
CORPORATION, INC. 0700    MAIN STORE    500 QUAKER BRIDGE MALL    TRENTON    NJ
   Sale Leaseback    J.C. PENNEY PROPERTIES, INC. 700    SUBLEASE    500 QUAKER
BRIDGE MALL    TRENTON    NJ    Sublease (to Third Party)    0702    MAIN STORE
   8401 GATEWAY BLVD W    EL PASO    TX    Lease    J.C. PENNEY CORPORATION,
INC. 0703    MAIN STORE    408 MITCHELL ST    PETOSKEY    MI    Fee    J.C.
PENNEY CORPORATION, INC. 0703    LAND    408 MITCHELL ST    PETOSKEY    MI   
Lease    J.C. PENNEY CORPORATION, INC. 0704    MAIN STORE    4651 27TH ST   
MOLINE    IL    Lease    J.C. PENNEY CORPORATION, INC. 0708    MAIN STORE   
1800 PIPESTONE RD    BENTON HARBOR    MI    Lease    J.C. PENNEY CORPORATION,
INC. 0709    MAIN STORE    3115 E COLONIAL DR    ORLANDO    FL    Lease    J.C.
PENNEY CORPORATION, INC. 0712    MAIN STORE    3111 MIDWESTERN PKWY    WICHITA
FALLS    TX    Lease    J.C. PENNEY CORPORATION, INC. 0718    MAIN STORE    310
TOWNE CTR CIR    SANFORD    FL    Fee    J.C. PENNEY CORPORATION, INC. 0731   
MAIN STORE    3202 OAKVIEW DR    OMAHA    NE    Fee    J.C. PENNEY PROPERTIES,
INC. 0731    INTERCOMPANY LEASE    3202 OAKVIEW DR    OMAHA    NE    Lease
(Intercompany)    J.C. PENNEY CORPORATION, INC. 0733    MAIN STORE    800 S
CAMINO DEL RIO    DURANGO    CO    Lease    J.C. PENNEY CORPORATION, INC. 0738
   MAIN STORE    925 WASHINGTON AVE    DETROIT LAKES    MN    Lease    J.C.
PENNEY CORPORATION, INC. 0739    MAIN STORE    2150 NORTHWOODS BLVD UNIT E100   
N CHARLESTON    SC    Lease    J.C. PENNEY CORPORATION, INC. 0744    MAIN STORE
   300 VALLEY RIVER CTR    EUGENE    OR    Ground Lease    J.C. PENNEY
CORPORATION, INC. 744    SUBLEASE    300 VALLEY RIVER CTR    EUGENE    OR   
Sublease (to Third Party)    0766    MAIN STORE    331 BRANDON TOWN CENTER MALL
   BRANDON    FL    Fee    J.C. PENNEY CORPORATION, INC. 0767    MAIN STORE   
4316 MILAN RD    SANDUSKY    OH    Lease    J.C. PENNEY CORPORATION, INC. 0768
   MAIN STORE    3300 CHAMBERS RD STE 5090    HORSEHEADS    NY    Lease    J.C.
PENNEY CORPORATION, INC. 768    SUBLEASE    3300 CHAMBERS RD STE 5090   
HORSEHEADS    NY    Sublease (to Third Party)    0769    MAIN STORE    2190
IDAHO ST    ELKO    NV    Lease    J.C. PENNEY CORPORATION, INC. 0778    MAIN
STORE    1408 N PARHAM RD    RICHMOND    VA    Fee    J.C. PENNEY PROPERTIES,
INC. 0778    INTERCOMPANY LEASE    1408 N PARHAM RD    RICHMOND    VA    Lease
(Intercompany)    J.C. PENNEY CORPORATION, INC. 778    SUBLEASE    1408 N PARHAM
RD    RICHMOND    VA    Sublease (to Third Party)    0779    MAIN STORE    6000
FLORENCE MALL    FLORENCE    KY    Fee    J.C. PENNEY PROPERTIES, INC.

 

Page 8 of 46



--------------------------------------------------------------------------------

Schedule 4.13

REAL ESTATE ASSETS

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

  

Real Estate

Interest Held

(Primary Interest)

  

Credit Party Holding Real Estate Interest

0779    INTERCOMPANY LEASE    6000 FLORENCE MALL    FLORENCE    KY    Lease
(Intercompany)    J.C. PENNEY CORPORATION, INC. 0780    MAIN STORE    1718 E
BLVD    KOKOMO    IN    Lease    J.C. PENNEY CORPORATION, INC. 0781    MAIN
STORE    4101 S YALE AVE    TULSA    OK    Lease    J.C. PENNEY CORPORATION,
INC. 781    SUBLEASE    4101 S YALE AVE    TULSA    OK    Sublease (to Third
Party)    0782    MAIN STORE    10401 US HWY 441 STE 2001    LEESBURG    FL   
Lease    J.C. PENNEY CORPORATION, INC. 0784    MAIN STORE    3649 ERIE BLVD E
STE 2    DE WITT    NY    Lease    J.C. PENNEY CORPORATION, INC. 0786    MAIN
STORE    7900 GOVERNOR RITCHIE HWY    GLEN BURNIE    MD    Ground Lease    J.C.
PENNEY PROPERTIES, INC. 0786    INTERCOMPANY LEASE    7900 GOVERNOR RITCHIE HWY
   GLEN BURNIE    MD    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC.
0794    MAIN STORE    3500 OLEANDER DR    WILMINGTON    NC    Lease    J.C.
PENNEY CORPORATION, INC. 0797    MAIN STORE   

816 WALNUT SQUARE BLVD

STE D

   DALTON    GA    Lease    J.C. PENNEY CORPORATION, INC. 0808    MAIN STORE   
3187 N MAIN ST    ANDERSON    SC    Lease    J.C. PENNEY CORPORATION, INC. 808
   SUBLEASE    3187 N MAIN ST    ANDERSON    SC    Sublease (to Third Party)   
0809    MAIN STORE    1903 PARK AVE    MUSCATINE    IA    Lease    J.C. PENNEY
CORPORATION, INC. 0814    MAIN STORE    625 BLACK LAKE BLVD    OLYMPIA    WA   
Lease    J.C. PENNEY CORPORATION, INC. 0816    MAIN STORE    606 CHRISTIANA MALL
   NEWARK    DE    Fee    J.C. PENNEY PROPERTIES, INC. 0816    INTERCOMPANY
LEASE    606 CHRISTIANA MALL    NEWARK    DE    Lease (Intercompany)    J.C.
PENNEY CORPORATION, INC. 0819    MAIN STORE    500 BRIARWOOD CIR    ANN ARBOR   
MI    Sale Leaseback    J.C. PENNEY PROPERTIES, INC. 819    SUBLEASE    500
BRIARWOOD CIR    ANN ARBOR    MI    Sublease (to Third Party)    0830    MAIN
STORE    PO BOX 2008    LAUREL    MS    Lease    J.C. PENNEY CORPORATION, INC.
0834    MAIN STORE    2000 N POINT CIR    ALPHARETTA    GA    Lease    J.C.
PENNEY CORPORATION, INC. 0835    MAIN STORE    117-19 E MAIN ST    SIDNEY    MT
   Lease    J.C. PENNEY CORPORATION, INC. 0838    MAIN STORE    810 W PARK AVE
   GREENWOOD    MS    Lease    J.C. PENNEY CORPORATION, INC. 0852    MAIN STORE
   701 LYNN HAVEN PKWY    VIRGINIA BEACH    VA    Lease    J.C. PENNEY
CORPORATION, INC. 0863    MAIN STORE    680 CITADEL DR E    COLORADO SPRINGS   
CO    Fee    J.C. PENNEY PROPERTIES, INC. 0863    INTERCOMPANY LEASE    680
CITADEL DR E    COLORADO SPRINGS    CO    Lease (Intercompany)    J.C. PENNEY
CORPORATION, INC. 0864    MAIN STORE    3661 EISENHOWER PKWY STE 6    MACON   
GA    Lease    J.C. PENNEY CORPORATION, INC. 864    SUBLEASE    3661 EISENHOWER
PKWY STE 6    MACON    GA    Sublease (to Third Party)    0870    MAIN STORE   
730 MEYERLAND PLAZA MALL    HOUSTON    TX    Lease    J.C. PENNEY CORPORATION,
INC. 0880    MAIN STORE    2471 FOOTHILL BLVD    ROCK SPRINGS    WY    Lease   
J.C. PENNEY CORPORATION, INC. 0881    MAIN STORE    7700 E KELLOGG DR    WICHITA
   KS    Lease    J.C. PENNEY CORPORATION, INC. 881    SUBLEASE    7700 E
KELLOGG DR    WICHITA    KS    Sublease (to Third Party)    0882    MAIN STORE
   2415 SAGAMORE PKWY S 52    LAFAYETTE    IN    Lease    J.C. PENNEY
CORPORATION, INC. 882    SUBLEASE    2415 SAGAMORE PKWY S 52    LAFAYETTE    IN
   Sublease (to Third Party)    0890    MAIN STORE    194 MAIN ST    STURBRIDGE
   MA    Lease    J.C. PENNEY CORPORATION, INC. 0891    MAIN STORE    135 E
TOWNE MALL    MADISON    WI    Fee    J.C. PENNEY CORPORATION, INC. 891   
SUBLEASE    135 E TOWNE MALL    MADISON    WI    Sublease (to Third Party)   
0895    MAIN STORE    150 PEARL NIX PKWY    GAINESVILLE    GA    Lease    J.C.
PENNEY CORPORATION, INC.

 

Page 9 of 46



--------------------------------------------------------------------------------

Schedule 4.13

REAL ESTATE ASSETS

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

  

Real Estate

Interest Held

(Primary Interest)

  

Credit Party Holding Real Estate Interest

0899    MAIN STORE    639 STILLWATER AVE    BANGOR    ME    Lease    J.C. PENNEY
CORPORATION, INC. 0902    MAIN STORE    1201 HOOPER AVE STE B    TOMS RIVER   
NJ    Lease    J.C. PENNEY CORPORATION, INC. 0907    MAIN STORE    8201 S
TAMIAMI TRAIL    SARASOTA    FL    Fee    J.C. PENNEY CORPORATION, INC. 0909   
MAIN STORE    1620 E 10TH ST STE 100    ROANOKE RAPIDS    NC    Lease    J.C.
PENNEY CORPORATION, INC. 0910    MAIN STORE    4129 E WILDER RD    BAY CITY   
MI    Fee    J.C. PENNEY PROPERTIES, INC. 0910    INTERCOMPANY LEASE    4129 E
WILDER RD    BAY CITY    MI    Lease (Intercompany)    J.C. PENNEY CORPORATION,
INC. 0911    MAIN STORE    800 N 98TH ST    OMAHA    NE    Fee    J.C. PENNEY
CORPORATION, INC. 0914    MAIN STORE    1170 INDIANA AVE    ST MARYS    OH   
Lease    J.C. PENNEY CORPORATION, INC. 0916    MAIN STORE    PO BOX 8709   
CAROLINA    PR    Lease    J.C. PENNEY CORPORATION, INC. 0920    MAIN STORE   
200 W PARK MALL    CAPE GIRARDEAU    MO    Lease    J.C. PENNEY CORPORATION,
INC. 0921    MAIN STORE    2231 S MISSION RD    MT PLEASANT    MI    Lease   
J.C. PENNEY CORPORATION, INC. 0924    MAIN STORE    160 N GULPH RD STE 5000   
KING OF PRUSSIA    PA    Lease    J.C. PENNEY CORPORATION, INC. 0933    MAIN
STORE    300 WESTFARMS MALL    FARMINGTON    CT    Ground Lease    J.C. PENNEY
PROPERTIES, INC. 0933    INTERCOMPANY LEASE    300 WESTFARMS MALL    FARMINGTON
   CT    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 0950    MAIN
STORE    711 SECOND AVE NW    CULLMAN    AL    Lease    J.C. PENNEY CORPORATION,
INC. 0951    MAIN STORE    1365 N DUPONT HWY STE 5000    DOVER    DE    Fee   
J.C. PENNEY PROPERTIES, INC. 0951    INTERCOMPANY LEASE    1365 N DUPONT HWY STE
5000    DOVER    DE    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC.
0952    MAIN STORE    630 OLD COUNTRY RD UNIT A2 630 OLD COUNTRY ROAD    GARDEN
CITY    NY    Sublease; Building Lease; Sale Leaseback    J.C. PENNEY
CORPORATION, INC. 0952    TRASH COMPACTOR    250 DUFFY AVE    HICKSVILLE    NY
   Lease    J.C. PENNEY CORPORATION, INC. 0954    MAIN STORE    234 N MAIN ST   
SHERIDAN    WY    Lease    J.C. PENNEY CORPORATION, INC. 0955    MAIN STORE   
6420 S PACIFIC BLVD    HUNTINGTON PARK    CA    Fee    J.C. PENNEY CORPORATION,
INC. 0965    MAIN STORE    1845 N WEST AVE    EL DORADO    AR    Lease    J.C.
PENNEY CORPORATION, INC. 0972    MAIN STORE    220 GOLF MILL CTR    NILES    IL
   Lease    J.C. PENNEY CORPORATION, INC. 0982    MAIN STORE    7777 EASTPOINT
MALL    BALTIMORE    MD    Ground Lease    J.C. PENNEY PROPERTIES, INC. 0982   
INTERCOMPANY LEASE    7777 EASTPOINT MALL    BALTIMORE    MD    Lease
(Intercompany)    J.C. PENNEY CORPORATION, INC. 0993    MAIN STORE    2418 SW
MILITARY DR    SAN ANTONIO    TX    Lease    J.C. PENNEY CORPORATION, INC. 993
   SUBLEASE    2418 SW MILITARY DR    SAN ANTONIO    TX    Sublease (to Third
Party)    0995    MAIN STORE    MERCER MALL BOX 7106    BLUEFIELD    WV    Lease
   J.C. PENNEY CORPORATION, INC. 0996    MAIN STORE    4401 S BROADWAY    TYLER
   TX    Lease    J.C. PENNEY CORPORATION, INC. 996    SUBLEASE    4401 S
BROADWAY    TYLER    TX    Sublease (to Third Party)    1002    MAIN STORE   
4348 ELECTRIC RD    ROANOKE    VA    Lease    J.C. PENNEY CORPORATION, INC. 1002
   SUBLEASE    4348 ELECTRIC RD    ROANOKE    VA    Sublease (to Third Party)   
1012    MAIN STORE    75 MAVERICK ST RT 1A    ROCKLAND    ME    Lease    J.C.
PENNEY CORPORATION, INC. 1020    MAIN STORE    1671 W LACEY BLVD    HANFORD   
CA    Lease    J.C. PENNEY CORPORATION, INC. 1024    MAIN STORE    236 E 5TH ST
N    BURLEY    ID    Lease    J.C. PENNEY CORPORATION, INC. 1028    MAIN STORE
   315 E SECOND ST    CALEXICO    CA    Lease    J.C. PENNEY CORPORATION, INC.
1031    MAIN STORE    220 ENNIS LN    TOWANDA    PA    Lease    J.C. PENNEY
CORPORATION, INC.

 

Page 10 of 46



--------------------------------------------------------------------------------

Schedule 4.13

REAL ESTATE ASSETS

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

  

Real Estate

Interest Held

(Primary Interest)

  

Credit Party Holding Real Estate Interest

1033    MAIN STORE    3000 DUNN AVE UNIT 25    JACKSONVILLE    FL    Lease   
J.C. PENNEY CORPORATION, INC. 1037    MAIN STORE    3401 DALE RD    MODESTO   
CA    Lease    J.C. PENNEY CORPORATION, INC. 1046    MAIN STORE    2201 S
INTERSTATE 35 E STE D    DENTON    TX    Fee    J.C. PENNEY PROPERTIES, INC.
1046    INTERCOMPANY LEASE    2201 S INTERSTATE 35 E STE D    DENTON    TX   
Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 1048    MAIN STORE    200
SIDNEY BAKER ST S (HWY 16)    KERRVILLE    TX    Lease    J.C. PENNEY
CORPORATION, INC. 1049    MAIN STORE    4 FOX VALLEY CTR    AURORA    IL    Fee
   J.C. PENNEY PROPERTIES, INC. 1049    INTERCOMPANY LEASE    4 FOX VALLEY CTR
   AURORA    IL    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 1052   
MAIN STORE    220 W MARIPOSA RD    NOGALES    AZ    Lease    J.C. PENNEY
CORPORATION, INC. 1056    MAIN STORE    3701 S MAIN ST (US 33)    ELKHART    IN
   Lease    J.C. PENNEY CORPORATION, INC. 1058    MAIN STORE    1386 E COURT ST
   SEGUIN    TX    Lease    J.C. PENNEY CORPORATION, INC. 1064    MAIN STORE   
324 E SAN ANTONIO ST    EL PASO    TX    Fee    J.C. PENNEY CORPORATION, INC.
1064    ADDITIONAL SPACE   

311 EAST OVERLAND STREET

109-111 SOUTH STATION STREET

   EL PASO    TX    Lease    J.C. PENNEY CORPORATION, INC. 1064    ADDITIONAL
SPACE    315 E OVERLAND ST    EL PASO    TX    Lease    J.C. PENNEY CORPORATION,
INC. 1067    MAIN STORE    1904 E 9TH ST    WINFIELD    KS    Lease    J.C.
PENNEY CORPORATION, INC. 1068    MAIN STORE    202 E CENTENNIAL DR    PITTSBURG
   KS    Lease    J.C. PENNEY CORPORATION, INC. 1071    MAIN STORE    2000
BRITTAIN RD STE 600    AKRON    OH    Lease    J.C. PENNEY CORPORATION, INC.
1071    SUBLEASE    2000 BRITTAIN RD STE 600    AKRON    OH    Sublease (to
Third Party)    1076    MAIN STORE    1060 HWY 15 S    HUTCHINSON    MN    Lease
   J.C. PENNEY CORPORATION, INC. 1081    MAIN STORE    1780 GALLERIA BLVD   
FRANKLIN    TN    Fee    J.C. PENNEY PROPERTIES, INC. 1081    INTERCOMPANY LEASE
   1780 GALLERIA BLVD    FRANKLIN    TN    Lease (Intercompany)    J.C. PENNEY
CORPORATION, INC. 1086    MAIN STORE    619 N PERKINS RD    STILLWATER    OK   
Lease    J.C. PENNEY CORPORATION, INC. 1091    MAIN STORE    1401 PAUL BUNYAN DR
NW STE 2    BEMIDJI    MN    Lease    J.C. PENNEY CORPORATION, INC. 1101    MAIN
STORE    715 E EXPRESSWAY 83    WESLACO    TX    Ground Lease    J.C. PENNEY
PROPERTIES, INC. 1101    INTERCOMPANY LEASE    715 E EXPRESSWAY 83    WESLACO   
TX    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 1106    MAIN STORE
   1950 PRAIRIE CENTER PKWY    BRIGHTON    CO    Fee    J.C. PENNEY PROPERTIES,
INC. 1106    INTERCOMPANY LEASE    1950 PRAIRIE CENTER PKWY    BRIGHTON    CO   
Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 1116    MAIN STORE    1744
E CARL ALBERT PKWY    MCALESTER    OK    Lease    J.C. PENNEY CORPORATION, INC.
1117    SUBLEASE    NORTH NEW HOPE ROAD    GASTONIA    NC    Sublease (to Third
Party)    1117    TBA    NORTH NEW HOPE ROAD    GASTONIA    NC    Lease    J.C.
PENNEY CORPORATION, INC. 1122    MAIN STORE    2501 W MEMORIAL RD    OKLAHOMA
CITY    OK    Fee    J.C. PENNEY PROPERTIES, INC. 1122    INTERCOMPANY LEASE   
2501 W MEMORIAL RD    OKLAHOMA CITY    OK    Lease (Intercompany)    J.C. PENNEY
CORPORATION, INC. 1128    MAIN STORE    2520 GULF FWY S    LEAGUE CITY    TX   
Ground Lease    J.C. PENNEY PROPERTIES, INC. 1128    INTERCOMPANY LEASE    2520
GULF FWY S    LEAGUE CITY    TX    Lease (Intercompany)    J.C. PENNEY
CORPORATION, INC. 1130    MAIN STORE    3501 E BROADWAY    TUCSON    AZ    Lease
   J.C. PENNEY CORPORATION, INC. 1130    SUBLEASE    3501 E BROADWAY    TUCSON
   AZ    Sublease (to Third Party)    1134    MAIN STORE    80 VIEWMONT MALL   
SCRANTON    PA    Lease    J.C. PENNEY CORPORATION, INC. 1135    MAIN STORE   
3409 CANDLERS MOUNTAIN RD    LYNCHBURG    VA    Fee    J.C. PENNEY PROPERTIES,
INC. 1135    INTERCOMPANY LEASE    3409 CANDLERS MOUNTAIN RD    LYNCHBURG    VA
   Lease (Intercompany)    J.C. PENNEY CORPORATION, INC.

 

Page 11 of 46



--------------------------------------------------------------------------------

Schedule 4.13

REAL ESTATE ASSETS

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

  

Real Estate

Interest Held

(Primary Interest)

  

Credit Party Holding Real Estate Interest

1140    MAIN STORE    4541 S LABURNUM AVE    RICHMOND    VA    Ground Lease   
J.C. PENNEY PROPERTIES, INC. 1140    INTERCOMPANY LEASE    4541 S LABURNUM AVE
   RICHMOND    VA    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 1141
   MAIN STORE    1651 STATE HWY 1 S    GREENVILLE    MS    Lease    J.C. PENNEY
CORPORATION, INC. 1142    MAIN STORE    951 W PACHECO BLVD    LOS BANOS    CA   
Lease    J.C. PENNEY CORPORATION, INC. 1143    MAIN STORE    428 N STATE HWY 19
   PALATKA    FL    Lease    J.C. PENNEY CORPORATION, INC. 1148    MAIN STORE   
300 MARY ESTHER BLVD    MARY ESTHER    FL    Lease    J.C. PENNEY CORPORATION,
INC. 1150    MAIN STORE    STATE HWY 35 AND 36    EATONTOWN    NJ    Fee    J.C.
PENNEY PROPERTIES, INC. 1150    INTERCOMPANY LEASE    STATE HWY 35 AND 36   
EATONTOWN    NJ    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 1152   
MAIN STORE    2500 MILTON AVE    JANESVILLE    WI    Lease    J.C. PENNEY
CORPORATION, INC. 1153    MAIN STORE    2601 CENTRAL AVE    DODGE CITY    KS   
Lease    J.C. PENNEY CORPORATION, INC. 1155    MAIN STORE    1300 E PINECREST DR
   MARSHALL    TX    Lease    J.C. PENNEY CORPORATION, INC. 1156    MAIN STORE
   4915 CLAREMONT AVE    STOCKTON    CA    Ground Lease    J.C. PENNEY
PROPERTIES, INC. 1156    INTERCOMPANY LEASE    4915 CLAREMONT AVE    STOCKTON   
CA    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 1156    SUBLEASE   
4915 CLAREMONT AVE    STOCKTON    CA    Sublease (to Third Party)    1158   
MAIN STORE    1501 E MAIN    ALICE    TX    Lease    J.C. PENNEY CORPORATION,
INC. 1159    MAIN STORE    350 JOHN R JUNKIN DR    NATCHEZ    MS    Lease   
J.C. PENNEY CORPORATION, INC. 1161    MAIN STORE    5256 ROUTE 30    GREENSBURG
   PA    Fee    J.C. PENNEY PROPERTIES, INC. 1161    INTERCOMPANY LEASE    5256
ROUTE 30    GREENSBURG    PA    Lease (Intercompany)    J.C. PENNEY CORPORATION,
INC. 1163    MAIN STORE    1375 US 127 S    FRANKFORT    KY    Lease    J.C.
PENNEY CORPORATION, INC. 1164    MAIN STORE    2800 S COLUMBIA RD    GRAND FORKS
   ND    Lease    J.C. PENNEY CORPORATION, INC. 1165    MAIN STORE    1826-19TH
AVE    LEWISTON    ID    Lease    J.C. PENNEY CORPORATION, INC. 1166    MAIN
STORE    18900 MICHIGAN AVE (US 12)    DEARBORN    MI    Fee    J.C. PENNEY
PROPERTIES, INC. (Land); J.C. PENNEY CORPORATION, INC. (Building) 1166   
INTERCOMPANY LEASE    18900 MICHIGAN AVE (US 12)    DEARBORN    MI    Lease
(Intercompany)    J.C. PENNEY CORPORATION, INC. 1168    MAIN STORE    14200 E
ALAMEDA AVE    AURORA    CO    Fee    J.C. PENNEY PROPERTIES, INC. 1168   
INTERCOMPANY LEASE    14200 E ALAMEDA AVE    AURORA    CO    Lease
(Intercompany)    J.C. PENNEY CORPORATION, INC. 1170    MAIN STORE    700
QUINTARD DR STE 100    OXFORD    AL    Lease    J.C. PENNEY CORPORATION, INC.
1170    SUBLEASE    700 QUINTARD DR STE 100    OXFORD    AL    Sublease (to
Third Party)    1180    MAIN STORE    260 WAYNE TOWNE CTR    WAYNE    NJ   
Ground Lease    J.C. PENNEY PROPERTIES, INC. 1180    INTERCOMPANY LEASE    260
WAYNE TOWNE CTR    WAYNE    NJ    Lease (Intercompany)    J.C. PENNEY
CORPORATION, INC. 1180    SUBLEASE    260 WAYNE TOWNE CTR    WAYNE    NJ   
Sublease (to Third Party)    1188    MAIN STORE    2825 S GLENSTONE AVE STE 200
   SPRINGFIELD    MO    Lease    J.C. PENNEY CORPORATION, INC. 1188    SUBLEASE
   3402 SOUTH GLENSTONE AVENUE    SPRINGFIELD    MO    Sublease (to Third Party)
   1188    HOME STORE    3402 SOUTH GLENSTONE AVENUE    SPRINGFIELD    MO   
Lease    J.C. PENNEY CORPORATION, INC. 1190    MAIN STORE    175 YORKTOWN S/C   
LOMBARD    IL    Fee    J.C. PENNEY CORPORATION, INC. 1192    MAIN STORE    600
SUNRISE MALL    MASSAPEQUA L I    NY    Ground Lease    J.C. PENNEY CORPORATION,
INC. 1195    MAIN STORE    95 N MOORLAND RD    BROOKFIELD    WI    Ground Lease
   J.C. PENNEY CORPORATION, INC. 1195    SUBLEASE    95 N MOORLAND RD   
BROOKFIELD    WI    Sublease (to Third Party)   

 

Page 12 of 46



--------------------------------------------------------------------------------

Schedule 4.13

REAL ESTATE ASSETS

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

  

Real Estate

Interest Held

(Primary Interest)

  

Credit Party Holding Real Estate Interest

1198    MAIN STORE    1500 KANSAS AVE    GREAT BEND    KS    Lease    J.C.
PENNEY CORPORATION, INC. 1200    FOUNDRY    190 E STACY RD STE 310    ALLEN   
TX    Lease    J.C. PENNEY CORPORATION, INC. 1201    FOUNDRY    3211 PRESTON
ROAD, SUITE 12    FRISCO    TX    Lease    J.C. PENNEY CORPORATION, INC. 1202   
FOUNDRY    2325 SOUTH I35E SUITE 301    LEWISVILLE    TX    Lease    J.C. PENNEY
CORPORATION, INC. 1203    FOUNDRY    1101 MELBOURNE RD SUITE 3077    HURST    TX
   Lease    J.C. PENNEY CORPORATION, INC. 1204    FOUNDRY    4245 S COOPER ST   
ARLINGTON    TX    Lease    J.C. PENNEY CORPORATION, INC. 1205    FOUNDRY    436
N HWY 67    CEDAR HILL    TX    Lease    J.C. PENNEY CORPORATION, INC. 1206   
MAIN STORE    6100 SUNRISE BLVD    CITRUS HTS    CA    Fee    J.C. PENNEY
CORPORATION, INC. 1206    INTERCOMPANY LEASE    6100 SUNRISE BLVD    CITRUS HTS
   CA    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 1206    SUBLEASE
   6100 SUNRISE BLVD    CITRUS HTS    CA    Sublease (to Third Party)    1207   
FOUNDRY    11745 W 95TH ST    OVERLAND PARK    KS    Lease    J.C. PENNEY
CORPORATION, INC. 1208    MAIN STORE    1122 N UNIVERSITY DR    NACOGDOCHES   
TX    Lease    J.C. PENNEY CORPORATION, INC. 1209    FOUNDRY    6941 W 119TH ST
   OVERLAND PARK    KS    Lease    J.C. PENNEY CORPORATION, INC. 1210    MAIN
STORE    3700 STATE RD 16    LA CROSSE    WI    Lease    J.C. PENNEY
CORPORATION, INC. 1212    MAIN STORE    3075 CLAIRTON RD STE 100    WEST MIFFLIN
   PA    Ground Lease    J.C. PENNEY PROPERTIES, INC. 1212    INTERCOMPANY LEASE
   3075 CLAIRTON RD STE 100    WEST MIFFLIN    PA    Lease (Intercompany)   
J.C. PENNEY CORPORATION, INC. 1215    FOUNDRY    8922 NW SKYVIEW AVE    KANSAS
CITY    MO    Lease    J.C. PENNEY CORPORATION, INC. 1216    FOUNDRY    18801 E
39TH ST S    INDEPENDENCE    MO    Lease    J.C. PENNEY CORPORATION, INC. 1217
   MAIN STORE    23 WEST TOWNE MALL    MADISON    WI    Fee    J.C. PENNEY
PROPERTIES, INC. 1217    INTERCOMPANY LEASE    23 WEST TOWNE MALL    MADISON   
WI    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 1217    SUBLEASE   
23 WEST TOWNE MALL    MADISON    WI    Sublease (to Third Party)    1220    MAIN
STORE    2060 CROSSROADS BLVD STE 189    WATERLOO    IA    Lease    J.C. PENNEY
CORPORATION, INC. 1220    SUBLEASE    2060 CROSSROADS BLVD STE 189    WATERLOO
   IA    Sublease (to Third Party)    1223    MAIN STORE    24200 LAGUNA HILLS
MALL    LAGUNA HILLS    CA    Ground Lease    J.C. PENNEY PROPERTIES, INC. 1223
   INTERCOMPANY LEASE    24200 LAGUNA HILLS MALL    LAGUNA HILLS    CA    Lease
(Intercompany)    J.C. PENNEY CORPORATION, INC. 1223    SUBLEASE    24200 LAGUNA
HILLS MALL    LAGUNA HILLS    CA    Sublease (to Third Party)    1226    MAIN
STORE    400 PARK CITY S/C    LANCASTER    PA    Lease    J.C. PENNEY
CORPORATION, INC. 1226    SUBLEASE    400 PARK CITY S/C    LANCASTER    PA   
Sublease (to Third Party)    1228    MAIN STORE    2500 S CENTER ST   
MARSHALLTOWN    IA    Lease    J.C. PENNEY CORPORATION, INC. 1229    MAIN STORE
   280 HILLCREST DR W    THOUSAND OAKS    CA    Fee    J.C. PENNEY PROPERTIES,
INC. 1229    INTERCOMPANY LEASE    280 HILLCREST DR W    THOUSAND OAKS    CA   
Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 1229    SUBLEASE    280
HILLCREST DR W    THOUSAND OAKS    CA    Sublease (to Third Party)    1238   
MAIN STORE    802 HARDEE RD    KINSTON    NC    Lease    J.C. PENNEY
CORPORATION, INC. 1240    MAIN STORE    504 N ADAMS ST    CARROLL    IA    Lease
   J.C. PENNEY CORPORATION, INC. 1241    MAIN STORE    100 NORTHRIDGE MALL   
SALINAS    CA    Sale Leaseback    J.C. PENNEY CORPORATION, INC. 1241   
SUBLEASE    100 NORTHRIDGE MALL    SALINAS    CA    Sublease (to Third Party)   
1248    MAIN STORE    4150 S HWY 27    SOMERSET    KY    Lease    J.C. PENNEY
CORPORATION, INC.

 

Page 13 of 46



--------------------------------------------------------------------------------

Schedule 4.13

REAL ESTATE ASSETS

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

  

Real Estate

Interest Held

(Primary Interest)

  

Credit Party Holding Real Estate Interest

1250    MAIN STORE    757 E LEWIS & CLRK PKY STE 701    CLARKSVILLE    IN   
Lease    J.C. PENNEY CORPORATION, INC. 1255    MAIN STORE    2724 EASTLAND MALL
   COLUMBUS    OH    Ground Lease    J.C. PENNEY CORPORATION, INC. 1255   
SUBLEASE    2724 EASTLAND MALL    COLUMBUS    OH    Sublease (to Third Party)   
1256    MAIN STORE    1321 N COLUMBIA CTR BLVD # 100    KENNEWICK    WA    Fee
   J.C. PENNEY PROPERTIES, INC. 1256    INTERCOMPANY LEASE    1321 N COLUMBIA
CTR BLVD # 100    KENNEWICK    WA    Lease (Intercompany)    J.C. PENNEY
CORPORATION, INC. 1256    SUBLEASE    1321 N COLUMBIA CTR BLVD # 100   
KENNEWICK    WA    Sublease (to Third Party)    1262    MAIN STORE    50 HAMPTON
VILLAGE PLAZA    ST LOUIS    MO    Lease    J.C. PENNEY CORPORATION, INC. 1270
   MAIN STORE    3939 S CARSON ST    CARSON CITY    NV    Fee    J.C. PENNEY
PROPERTIES, INC. 1270    INTERCOMPANY LEASE    3939 S CARSON ST    CARSON CITY
   NV    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 1274    MAIN
STORE    591 BROADWAY    CHULA VISTA    CA    Lease    J.C. PENNEY CORPORATION,
INC. 1274    OUTSIDE STOCKROOM    775 ANITA STREET, STE A    CHULA VISTA    CA
   Lease    J.C. PENNEY CORPORATION, INC. 1288    MAIN STORE    2200 N MAPLE AVE
   RAPID CITY    SD    Lease    J.C. PENNEY CORPORATION, INC. 1292    MAIN STORE
   133 N MAIN ST STE 3    ST ALBANS    VT    Lease    J.C. PENNEY CORPORATION,
INC. 1296    MAIN STORE    2918 VINE ST STE 2001    HAYS    KS    Lease    J.C.
PENNEY CORPORATION, INC. 1296    SUBLEASE    2918 VINE ST STE 2001    HAYS    KS
   Sublease (to Third Party)    1302    TBA       MONROEVILLE    PA    Lease   
J.C. PENNEY CORPORATION, INC. 1306    MAIN STORE    35000 W WARREN RD   
WESTLAND    MI    Ground Lease    J.C. PENNEY PROPERTIES, INC. 1306   
INTERCOMPANY LEASE    35000 W WARREN RD    WESTLAND    MI    Lease
(Intercompany)    J.C. PENNEY CORPORATION, INC. 1308    MAIN STORE    5000
SHELBYVILLE RD    LOUISVILLE    KY    Ground Lease    J.C. PENNEY CORPORATION,
INC. 1313    MAIN STORE    100 HWY 332 W STE 1260    LAKE JACKSON    TX    Lease
   J.C. PENNEY CORPORATION, INC. 1315    MAIN STORE    718 NORTHSIDE DR E STE 25
   STATESBORO    GA    Lease    J.C. PENNEY CORPORATION, INC. 1319    MAIN STORE
   1530 COSHOCTON AVE    MT VERNON    OH    Lease    J.C. PENNEY CORPORATION,
INC. 1320    MAIN STORE    3320 SILAS CREEK PKWY STE 460    WINSTON-SALEM    NC
   Fee    J.C. PENNEY CORPORATION, INC. 1320    INTERCOMPANY LEASE    3320 SILAS
CREEK PKWY STE 460    WINSTON-SALEM    NC    Lease (Intercompany)    J.C. PENNEY
CORPORATION, INC. 1320    SUBLEASE    3320 SILAS CREEK PKWY STE 460   
WINSTON-SALEM    NC    Sublease (to Third Party)    1321    MAIN STORE    777 E
MERRITT ISL CSWY STE 210    MERRITT ISLAND    FL    Lease    J.C. PENNEY
CORPORATION, INC. 1321    SUBLEASE    777 E MERRITT ISL CSWY STE 210    MERRITT
ISLAND    FL    Sublease (to Third Party)    1322    MAIN STORE    1560
HOUSTONVILLE RD STE 301    DANVILLE    KY    Lease    J.C. PENNEY CORPORATION,
INC. 1323    MAIN STORE    5100 GREAT NORTHERN MALL    N OLMSTED    OH    Ground
Lease    J.C. PENNEY PROPERTIES, INC. 1323    INTERCOMPANY LEASE    5100 GREAT
NORTHERN MALL    N OLMSTED    OH    Lease (Intercompany)    J.C. PENNEY
CORPORATION, INC. 1324    MAIN STORE    1118 JAMES AVE    BEDFORD    IN    Lease
   J.C. PENNEY CORPORATION, INC. 1327    MAIN STORE    100 FOUR SEASONS TOWN CTR
   GREENSBORO    NC    Lease    J.C. PENNEY CORPORATION, INC. 1330    MAIN STORE
   5488 S PADRE ISLAND DR STE4000    CORPUS CHRISTI    TX    Lease    J.C.
PENNEY CORPORATION, INC. 1330    SUBLEASE    5488 S PADRE ISLAND DR STE4000   
CORPUS CHRISTI    TX    Sublease (to Third Party)    1336    MAIN STORE    2175
LINCOLN ST    RHINELANDER    WI    Lease    J.C. PENNEY CORPORATION, INC. 1337
   MAIN STORE    100 STONEWOOD ST    DOWNEY    CA    Lease    J.C. PENNEY
CORPORATION, INC. 1337    SUBLEASE    100 STONEWOOD ST    DOWNEY    CA   
Sublease (to Third Party)    1339    MAIN STORE    101 RANGE LINE STE 250A   
JOPLIN    MO    Lease    J.C. PENNEY CORPORATION, INC.

 

Page 14 of 46



--------------------------------------------------------------------------------

Schedule 4.13

REAL ESTATE ASSETS

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

  

Real Estate

Interest Held

(Primary Interest)

  

Credit Party Holding Real Estate Interest

1339    SUBLEASE    101 RANGE LINE STE 250A    JOPLIN    MO    Sublease (to
Third Party)    1340    MAIN STORE    1240 HICKORY POINT MALL    FORSYTH    IL
   Lease    J.C. PENNEY CORPORATION, INC. 1348    MAIN STORE    3560 LAMAR AVE
HWY 82    PARIS    TX    Lease    J.C. PENNEY CORPORATION, INC. 1351    MAIN
STORE    3100 SW COLLEGE RD    OCALA    FL    Lease    J.C. PENNEY CORPORATION,
INC. 1352    MAIN STORE    700 W 14 MILE RD    TROY    MI    Fee    J.C. PENNEY
PROPERTIES, INC. 1352    INTERCOMPANY LEASE    700 W 14 MILE RD    TROY    MI   
Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 1360    MAIN STORE    7201
N KENDALL DR    MIAMI    FL    Ground Lease    J.C. PENNEY CORPORATION, INC.
1360    SUBLEASE    8881 SOUTHWEST 107TH AVENUE    MIAMI    FL    Sublease (to
Third Party)    1360    HOME STORE    8881 SOUTHWEST 107TH AVENUE    MIAMI    FL
   Lease    J.C. PENNEY CORPORATION, INC. 1362    MAIN STORE    1600 A MILLER
TRUNK HWY    DULUTH    MN    Lease    J.C. PENNEY CORPORATION, INC. 1362   
SUBLEASE    1600 A MILLER TRUNK HWY    DULUTH    MN    Sublease (to Third Party)
   1368    MAIN STORE    7507 W CERMAK RD    NORTH RIVERSIDE    IL    Fee   
J.C. PENNEY PROPERTIES, INC. (Land); J.C. PENNEY CORPORATION, INC. (Building)
1368    INTERCOMPANY LEASE    7507 W CERMAK RD    NORTH RIVERSIDE    IL    Lease
(Intercompany)    J.C. PENNEY CORPORATION, INC. 1373    MAIN STORE    100 S
COUNTY CENTER WAY    ST LOUIS    MO    Lease    J.C. PENNEY CORPORATION, INC.
1373    HOME STORE    6933 LINDBERGH BOULEVARD    ST LOUIS    MO    Lease   
J.C. PENNEY CORPORATION, INC. 1377    MAIN STORE    607 N BERKELEY BLVD   
GOLDSBORO    NC    Lease    J.C. PENNEY CORPORATION, INC. 1377    SUBLEASE   
607 N BERKELEY BLVD    GOLDSBORO    NC    Sublease (to Third Party)    1385   
MAIN STORE    201 S MAIN ST    BISHOP    CA    Lease    J.C. PENNEY CORPORATION,
INC. 1388    MAIN STORE    205 N ORCHARD AVE    UKIAH    CA    Lease    J.C.
PENNEY CORPORATION, INC. 1389    MAIN STORE    11801 W 95TH ST    OVERLAND PARK
   KS    Ground Lease    J.C. PENNEY CORPORATION, INC. 1389    INTERCOMPANY
LEASE    11801 W 95TH ST    OVERLAND PARK    KS    Lease (Intercompany)    J.C.
PENNEY CORPORATION, INC. 1389    OUTSIDE STOCKROOM    10602 LACKMAN RD., BLDG. B
   LENEXA    KS    Lease    J.C. PENNEY CORPORATION, INC. 1392    MAIN STORE   
250 PLAINFIELD RD UNIT 202    WEST LEBANON    NH    Lease    J.C. PENNEY
CORPORATION, INC. 1393    MAIN STORE    4257 N MAYO TRAIL    PIKEVILLE    KY   
Lease    J.C. PENNEY CORPORATION, INC. 1398    MAIN STORE    23000 EUREKA RD STE
A3    TAYLOR    MI    Ground Lease    J.C. PENNEY PROPERTIES, INC. 1398   
INTERCOMPANY LEASE    23000 EUREKA RD STE A3    TAYLOR    MI    Lease
(Intercompany)    J.C. PENNEY CORPORATION, INC. 1399    MAIN STORE    1700
MARKET LANE    NORFOLK    NE    Lease    J.C. PENNEY CORPORATION, INC. 1405   
MAIN STORE    12421 WAYZATA BLVD    MINNETONKA    MN    Fee    J.C. PENNEY
PROPERTIES, INC. 1405    INTERCOMPANY LEASE    12421 WAYZATA BLVD    MINNETONKA
   MN    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 1405    SUBLEASE
   12421 WAYZATA BLVD    MINNETONKA    MN    Sublease (to Third Party)    1413
   MAIN STORE    3601 S 2700 W    SALT LAKE CITY    UT    Lease    J.C. PENNEY
CORPORATION, INC. 1417    MAIN STORE    400 S BALDWIN AVE    ARCADIA    CA   
Ground Lease    J.C. PENNEY PROPERTIES, INC. 1419    MAIN STORE    1900 GREEN
OAKS RD    FORT WORTH    TX    Fee    J.C. PENNEY PROPERTIES, INC. 1419   
INTERCOMPANY LEASE    1900 GREEN OAKS RD    FORT WORTH    TX    Lease
(Intercompany)    J.C. PENNEY CORPORATION, INC. 1419    SUBLEASE    1900 GREEN
OAKS RD    FORT WORTH    TX    Sublease (to Third Party)    1420    MAIN STORE
   3849 S DELSEA DR    VINELAND    NJ    Lease    J.C. PENNEY CORPORATION, INC.
1431    MAIN STORE    2101 BROADWAY    YANKTON    SD    Lease    J.C. PENNEY
CORPORATION, INC. 1432    MAIN STORE    14300 LAKESIDE CIR    STERLING HTS    MI
   Fee    J.C. PENNEY PROPERTIES, INC.

 

Page 15 of 46



--------------------------------------------------------------------------------

Schedule 4.13

REAL ESTATE ASSETS

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

  

Real Estate

Interest Held

(Primary Interest)

  

Credit Party Holding Real Estate Interest

1432    INTERCOMPANY LEASE    14300 LAKESIDE CIR    STERLING HTS    MI    Lease
(Intercompany)    J.C. PENNEY CORPORATION, INC. 1433    MAIN STORE    1890
SOUTHLAKE MALL    MERRILLVILLE    IN    Lease    J.C. PENNEY CORPORATION, INC.
1433    SUBLEASE    1890 SOUTHLAKE MALL    MERRILLVILLE    IN    Sublease (to
Third Party)    1433    OUTSIDE STOCKROOM    3803 EAST LINCOLN HIGHWAY   
MERRILLVILLE    IN    Lease    J.C. PENNEY CORPORATION, INC. 1443    MAIN STORE
   245 ST CLAIR SQ    FAIRVIEW HGTS    IL    Ground Lease    J.C. PENNEY
PROPERTIES, INC. 1443    INTERCOMPANY LEASE    245 ST CLAIR SQ    FAIRVIEW HGTS
   IL    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 1443    SUBLEASE
   245 ST CLAIR SQ    FAIRVIEW HGTS    IL    Sublease (to Third Party)    1445
   MAIN STORE    1 SANGERTOWN SQ STE 55    NEW HARTFORD    NY    Lease    J.C.
PENNEY CORPORATION, INC. 1451    MAIN STORE    3340 MALL LOOP DR SPACE 2   
JOLIET    IL    Fee    J.C. PENNEY PROPERTIES, INC. 1451    INTERCOMPANY LEASE
   3340 MALL LOOP DR SPACE 2    JOLIET    IL    Lease (Intercompany)    J.C.
PENNEY CORPORATION, INC. 1455    MAIN STORE    1850 APPLE BLOSSOM DR   
WINCHESTER    VA    Lease    J.C. PENNEY CORPORATION, INC. 1462    MAIN STORE   
6699 SPRINGFIELD MALL    SPRINGFIELD    VA    Fee    J.C. PENNEY PROPERTIES,
INC. 1462    INTERCOMPANY LEASE    6699 SPRINGFIELD MALL    SPRINGFIELD    VA   
Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 1467    MAIN STORE    5500
BUCKEYSTOWN PIKE    FREDERICK    MD    Lease    J.C. PENNEY CORPORATION, INC.
1475    MAIN STORE    27001 US HWY 19 N    CLEARWATER    FL    Fee    J.C.
PENNEY PROPERTIES, INC. 1475    INTERCOMPANY LEASE    27001 US HWY 19 N   
CLEARWATER    FL    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 1475
   SUBLEASE    27001 US HWY 19 N    CLEARWATER    FL    Sublease (to Third
Party)    1480    MAIN STORE    4510 E CACTUS RD    PHOENIX    AZ    Fee    J.C.
PENNEY PROPERTIES, INC. 1480    INTERCOMPANY LEASE    4510 E CACTUS RD   
PHOENIX    AZ    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 1481   
MAIN STORE    201 WESTSHORE PLAZA    TAMPA    FL    Lease    J.C. PENNEY
CORPORATION, INC. 1481    SUBLEASE    201 WESTSHORE PLAZA    TAMPA    FL   
Sublease (to Third Party)    1487    MAIN STORE    1129 N BALDWIN AVE STE 200   
MARION    IN    Lease    J.C. PENNEY CORPORATION, INC. 1489    MAIN STORE   
5522 SHAFFER RD STE 09    DU BOIS    PA    Lease    J.C. PENNEY CORPORATION,
INC. 1493    MAIN STORE    100 FRANKLIN ST UNIT F    WESTERLY    RI    Lease   
J.C. PENNEY CORPORATION, INC. 1503    MAIN STORE    1925 E MARKET ST   
HARRISONBURG    VA    Lease    J.C. PENNEY CORPORATION, INC. 1505    MAIN STORE
   1203 PLAZA DR    WEST COVINA    CA    Fee    J.C. PENNEY PROPERTIES, INC.
1505    INTERCOMPANY LEASE    1203 PLAZA DR    WEST COVINA    CA    Lease
(Intercompany)    J.C. PENNEY CORPORATION, INC. 1505    SUBLEASE    1203 PLAZA
DR    WEST COVINA    CA    Sublease (to Third Party)    1509    MAIN STORE   
800 CODDINGTOWN CTR    SANTA ROSA    CA    Lease    J.C. PENNEY CORPORATION,
INC. 1509    SUBLEASE    800 CODDINGTOWN CTR    SANTA ROSA    CA    Sublease (to
Third Party)    1510    MAIN STORE    1303 NIAGARA FALLS BLVD    AMHERST    NY
   Fee    J.C. PENNEY PROPERTIES, INC. 1510    INTERCOMPANY LEASE    1303
NIAGARA FALLS BLVD    AMHERST    NY    Lease (Intercompany)    J.C. PENNEY
CORPORATION, INC. 1510    SUBLEASE    1303 NIAGARA FALLS BLVD    AMHERST    NY
   Sublease (to Third Party)    1512    MAIN STORE    1228 MAIN ST    DELANO   
CA    Lease    J.C. PENNEY CORPORATION, INC. 1514    MAIN STORE    303 301 BLVD
W STE 701    BRADENTON    FL    Lease    J.C. PENNEY CORPORATION, INC. 1514   
SUBLEASE    303 301 BLVD W STE 701    BRADENTON    FL    Sublease (to Third
Party)    1529    MAIN STORE    755 STATE RT 18 STE 600    E BRUNSWICK    NJ   
Fee    J.C. PENNEY PROPERTIES, INC.

 

Page 16 of 46



--------------------------------------------------------------------------------

Schedule 4.13

REAL ESTATE ASSETS

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

  

Real Estate

Interest Held

(Primary Interest)

  

Credit Party Holding Real Estate Interest

1529    INTERCOMPANY LEASE    755 STATE RT 18 STE 600    E BRUNSWICK    NJ   
Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 1529    SUBLEASE    755
STATE RT 18 STE 600    E BRUNSWICK    NJ    Sublease (to Third Party)    1531   
MAIN STORE    2300 E LINCOLN HWY    LANGHORNE    PA    Lease    J.C. PENNEY
CORPORATION, INC. 1531    SUBLEASE    2300 E LINCOLN HWY    LANGHORNE    PA   
Sublease (to Third Party)    1535    MAIN STORE    101 CLEARVIEW CIRCLE   
BUTLER    PA    Lease    J.C. PENNEY CORPORATION, INC. 1539    MAIN STORE    555
W GRAND AVE STE M-1    WISCONSIN RAPIDS    WI    Lease    J.C. PENNEY
CORPORATION, INC. 1542    MAIN STORE    7601 S CICERO AVE    CHICAGO    IL   
Lease    J.C. PENNEY CORPORATION, INC. 1543    MAIN STORE    3203 BROADWAY   
QUINCY    IL    Lease    J.C. PENNEY CORPORATION, INC. 1559    MAIN STORE   
2400 EDGEWOOD RD SW    CEDAR RAPIDS    IA    Lease    J.C. PENNEY CORPORATION,
INC. 1572    MAIN STORE    6000 S HANNUM AVE    CULVER CITY    CA    Fee    J.C.
PENNEY PROPERTIES, INC. 1572    INTERCOMPANY LEASE    6000 S HANNUM AVE   
CULVER CITY    CA    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 1580
   MAIN STORE    3225 28TH ST SE    GRAND RAPIDS    MI    Fee    J.C. PENNEY
PROPERTIES, INC. 1580    INTERCOMPANY LEASE    3225 28TH ST SE    GRAND RAPIDS
   MI    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 1580    SUBLEASE
   3225 28TH ST SE    GRAND RAPIDS    MI    Sublease (to Third Party)    1587   
MAIN STORE    550 S GEAR AVE    W BURLINGTON    IA    Lease    J.C. PENNEY
CORPORATION, INC. 1589    MAIN STORE    3575 MAPLE AVE    ZANESVILLE    OH   
Lease    J.C. PENNEY CORPORATION, INC. 1590    MAIN STORE    4600 W KELLOGG RD
   WICHITA    KS    Fee    J.C. PENNEY PROPERTIES, INC. 1590    INTERCOMPANY
LEASE    4600 W KELLOGG RD    WICHITA    KS    Lease (Intercompany)    J.C.
PENNEY CORPORATION, INC. 1591    MAIN STORE    22 CLIFTON COUNTRY RD STE 2   
CLIFTON PARK    NY    Lease    J.C. PENNEY CORPORATION, INC. 1600    MAIN STORE
   1400 SOUTHLAKE MALL    MORROW    GA    Fee    J.C. PENNEY PROPERTIES, INC.
1600    INTERCOMPANY LEASE    1400 SOUTHLAKE MALL    MORROW    GA    Lease
(Intercompany)    J.C. PENNEY CORPORATION, INC. 1603    MAIN STORE    4217 SIX
FORKS RD STE 100    RALEIGH    NC    Lease    J.C. PENNEY CORPORATION, INC. 1612
   MAIN STORE    1551 VALLEY WEST DR    W DES MOINES    IA    Lease    J.C.
PENNEY CORPORATION, INC. 1612    HOME STORE    10201 UNIVERSITY AVENUE    CLIVE
   IA    Lease    J.C. PENNEY CORPORATION, INC. 1614    MAIN STORE    5100
MONTCLAIR PLAZA LANE    MONTCLAIR    CA    Lease    J.C. PENNEY CORPORATION,
INC. 1618    MAIN STORE    25 MIRACLE MILE DR    ROCHESTER    NY    Ground Lease
   J.C. PENNEY PROPERTIES, INC. 1618    INTERCOMPANY LEASE    25 MIRACLE MILE DR
   ROCHESTER    NY    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 1623
   MAIN STORE    27150 NOVI RD    NOVI    MI    Fee    J.C. PENNEY PROPERTIES,
INC. 1623    INTERCOMPANY LEASE    27150 NOVI RD    NOVI    MI    Lease
(Intercompany)    J.C. PENNEY CORPORATION, INC. 1628    MAIN STORE    1607 3RD
AVE W    DICKINSON    ND    Lease    J.C. PENNEY CORPORATION, INC. 1635    MAIN
STORE    1826 S MAIN ST    MARYVILLE    MO    Lease    J.C. PENNEY CORPORATION,
INC. 1650    MAIN STORE    301 COX CREEK PKWY (RT 133)    FLORENCE    AL   
Lease    J.C. PENNEY CORPORATION, INC. 1674    MAIN STORE    800 MALL DRIVE   
BARBOURSVILLE    WV    Fee    J.C. PENNEY PROPERTIES, INC. 1674    INTERCOMPANY
LEASE    800 MALL DRIVE    BARBOURSVILLE    WV    Lease (Intercompany)    J.C.
PENNEY CORPORATION, INC. 1679    MAIN STORE    110 E MAIN ST    CUT BANK    MT
   Lease    J.C. PENNEY CORPORATION, INC. 1693    MAIN STORE    1400 N TURNER ST
   HOBBS    NM    Lease    J.C. PENNEY CORPORATION, INC. 1698    MAIN STORE   
5000 FREDERICA ST    OWENSBORO    KY    Lease    J.C. PENNEY CORPORATION, INC.

 

Page 17 of 46



--------------------------------------------------------------------------------

Schedule 4.13

REAL ESTATE ASSETS

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

  

Real Estate

Interest Held

(Primary Interest)

  

Credit Party Holding Real Estate Interest

1704    MAIN STORE    4803 OUTER LOOP RD    LOUISVILLE    KY    Fee    J.C.
PENNEY PROPERTIES, INC. 1704    INTERCOMPANY LEASE    4803 OUTER LOOP RD   
LOUISVILLE    KY    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 1717
   MAIN STORE    115 TIMES SQ MALL    MT VERNON    IL    Lease    J.C. PENNEY
CORPORATION, INC. 1722    MAIN STORE    840 MILL CREEK MALL    ERIE    PA   
Lease    J.C. PENNEY CORPORATION, INC. 1722    SUBLEASE    840 MILL CREEK MALL
   ERIE    PA    Sublease (to Third Party)    1736    MAIN STORE    1649 E BROAD
ST    STATESVILLE    NC    Lease    J.C. PENNEY CORPORATION, INC. 1738    MAIN
STORE    1051 GREEN ACRES MALL    VALLEY STREAM L I    NY    Lease    J.C.
PENNEY CORPORATION, INC. 1749    MAIN STORE    2400 RICHMOND RD STE 61   
TEXARKANA    TX    Lease    J.C. PENNEY CORPORATION, INC. 1751    MAIN STORE   
205 W BLACKSTOCK RD STE 8    SPARTANBURG    SC    Lease    J.C. PENNEY
CORPORATION, INC. 1761    MAIN STORE    502 GARDEN STATE PLAZA    PARAMUS    NJ
   Lease    J.C. PENNEY CORPORATION, INC. 1775    MAIN STORE    850 KIRKWOOD
MALL    BISMARCK    ND    Lease    J.C. PENNEY CORPORATION, INC. 1778    MAIN
STORE    2200 N TUSTIN ST    ORANGE    CA    Lease    J.C. PENNEY CORPORATION,
INC. 1779    MAIN STORE    300 STROUD MALL    STROUDSBURG    PA    Lease    J.C.
PENNEY CORPORATION, INC. 1781    MAIN STORE    2115 W ROOSEVELT BLVD    MONROE
   NC    Lease    J.C. PENNEY CORPORATION, INC. 1783    MAIN STORE    1224 E
TIPTON ST    SEYMOUR    IN    Lease    J.C. PENNEY CORPORATION, INC. 1786   
MAIN STORE    1701 MACFARLAND BLVD E    TUSCALOOSA    AL    Ground Lease    J.C.
PENNEY PROPERTIES, INC. 1786    INTERCOMPANY LEASE    1701 MACFARLAND BLVD E   
TUSCALOOSA    AL    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 1787
   MAIN STORE    1500 CANTON RD    AKRON    OH    Lease    J.C. PENNEY
CORPORATION, INC. 1794    MAIN STORE    4400 MEADOWS LANE    LAS VEGAS    NV   
Fee    J.C. PENNEY PROPERTIES, INC. 1794    INTERCOMPANY LEASE    4400 MEADOWS
LANE    LAS VEGAS    NV    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC.
1794    HOME STORE    910 S. RAINBOW BOULEVARD    LAS VEGAS    NV    Lease   
J.C. PENNEY CORPORATION, INC. 1800    MAIN STORE    265 PINE AVE    SNOHOMISH   
WA    Lease    J.C. PENNEY CORPORATION, INC. 1800    ADDITIONAL SPACE    203
CYPRESS    SNOHOMISH    WA    Lease    J.C. PENNEY CORPORATION, INC. 1811   
MAIN STORE    21840 S HAWTHORNE BLVD    TORRANCE    CA    Lease    J.C. PENNEY
CORPORATION, INC. 1816    MAIN STORE    7850 MENTOR AVE STE 930    MENTOR    OH
   Lease    J.C. PENNEY CORPORATION, INC. 1823    MAIN STORE    8900 NE
VANCOUVER MALL DR    VANCOUVER    WA    Fee    J.C. PENNEY PROPERTIES, INC. 1823
   INTERCOMPANY LEASE    8900 NE VANCOUVER MALL DR    VANCOUVER    WA    Lease
(Intercompany)    J.C. PENNEY CORPORATION, INC. 1829    MAIN STORE    1442 US
HWY 45 N    COLUMBUS    MS    Lease    J.C. PENNEY CORPORATION, INC. 1831   
MAIN STORE    406 W 5TH AVE    ANCHORAGE    AK    Fee    J.C. PENNEY
CORPORATION, INC. 1831    SUBLEASE    406 W 5TH AVE    ANCHORAGE    AK   
Sublease (to Third Party)    1831    SUBLEASE    406 W 5TH AVE    ANCHORAGE   
AK    Sublease (to Third Party)    1831    FURNITURE OUTLET    406 W 5TH AVE   
ANCHORAGE    AK    Fee    J.C. PENNEY CORPORATION, INC. 1832    MAIN STORE   
3236 KIRKWOOD HWY    WILMINGTON    DE    Lease    J.C. PENNEY CORPORATION, INC.
1832    SUBLEASE    3236 KIRKWOOD HWY    WILMINGTON    DE    Sublease (to Third
Party)    1842    MAIN STORE    2115 S MOONEY BLVD    VISALIA    CA    Sale
Leaseback    J.C. PENNEY CORPORATION, INC. 1844    MAIN STORE    340 SOUTHLAND
MALL    HAYWARD    CA    Lease    J.C. PENNEY CORPORATION, INC. 1844    SUBLEASE
   340 SOUTHLAND MALL    HAYWARD    CA    Sublease (to Third Party)    1845   
MAIN STORE    305 LIBERTY ST NE    SALEM    OR    Lease    J.C. PENNEY
CORPORATION, INC.

 

Page 18 of 46



--------------------------------------------------------------------------------

Schedule 4.13

REAL ESTATE ASSETS

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

  

Real Estate

Interest Held

(Primary Interest)

  

Credit Party Holding Real Estate Interest

1847    MAIN STORE    1200 E BROAD AVE    ROCKINGHAM    NC    Lease    J.C.
PENNEY CORPORATION, INC. 1853    MAIN STORE    4300 TUSCARAWAS ST W    CANTON   
OH    Lease    J.C. PENNEY CORPORATION, INC. 1853    SUBLEASE    4300 TUSCARAWAS
ST W    CANTON    OH    Sublease (to Third Party)    1858    MAIN STORE    1075
N BRIDGE ST    CHILLICOTHE    OH    Lease    J.C. PENNEY CORPORATION, INC. 1859
   MAIN STORE    2400 ELIDA RD    LIMA    OH    Lease    J.C. PENNEY
CORPORATION, INC. 1859    SUBLEASE    2400 ELIDA RD    LIMA    OH    Sublease
(to Third Party)    1860    MAIN STORE    4199 NATIONAL RD E    RICHMOND    IN
   Lease    J.C. PENNEY CORPORATION, INC. 1862    MAIN STORE    4125 CLEVELAND
AVE STE 903    FORT MYERS    FL    Lease    J.C. PENNEY CORPORATION, INC. 1862
   SUBLEASE    4125 CLEVELAND AVE STE 903    FORT MYERS    FL    Sublease (to
Third Party)    1865    MAIN STORE    1501 WARD BLVD STE 300    WILSON    NC   
Lease    J.C. PENNEY CORPORATION, INC. 1867    MAIN STORE    117 S 25TH ST STE 1
   FORT DODGE    IA    Lease    J.C. PENNEY CORPORATION, INC. 1868    MAIN STORE
   420 HUCK FINN S/C    HANNIBAL    MO    Lease    J.C. PENNEY CORPORATION, INC.
1869    MAIN STORE    8200 PERRY HALL BLVD    BALTIMORE    MD    Fee    J.C.
PENNEY PROPERTIES, INC. 1869    INTERCOMPANY LEASE    8200 PERRY HALL BLVD   
BALTIMORE    MD    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 1869   
OUTSIDE STOCKROOM   

9341 PHILADELPHIA ROAD,

SUITE I-J

   BALTIMORE    MD    Lease    J.C. PENNEY CORPORATION, INC. 1870    MAIN STORE
   3702 FREDERICK AVE STE 7    ST JOSEPH    MO    Lease    J.C. PENNEY
CORPORATION, INC. 1871    MAIN STORE    1321 S BROADWAY    SANTA MARIA    CA   
Lease    J.C. PENNEY CORPORATION, INC. 1874    MAIN STORE    4101 W DIVISION ST
   ST CLOUD    MN    Lease    J.C. PENNEY CORPORATION, INC. 1876    MAIN STORE
   1603 E EMPIRE ST    BLOOMINGTON    IL    Lease    J.C. PENNEY CORPORATION,
INC. 1880    MAIN STORE    1050 E 23RD ST    FREMONT    NE    Lease    J.C.
PENNEY CORPORATION, INC. 1886    MAIN STORE    1300 N MILLER ST    WENATCHEE   
WA    Lease    J.C. PENNEY CORPORATION, INC. 1891    MAIN STORE    3015 HWY 29 S
   ALEXANDRIA    MN    Lease    J.C. PENNEY CORPORATION, INC. 1899    MAIN STORE
   4621 EASTGATE BLVD    CINCINNATI    OH    Fee    J.C. PENNEY PROPERTIES, INC.
1899    INTERCOMPANY LEASE    4621 EASTGATE BLVD    CINCINNATI    OH    Lease
(Intercompany)    J.C. PENNEY CORPORATION, INC. 1900    MAIN STORE    714
GREENVILLE BLVD    GREENVILLE    NC    Lease    J.C. PENNEY CORPORATION, INC.
1900    SUBLEASE    714 GREENVILLE BLVD    GREENVILLE    NC    Sublease (to
Third Party)    1902    MAIN STORE    4500 MIDWAY MALL    ELYRIA    OH    Lease
   J.C. PENNEY CORPORATION, INC. 1902    SUBLEASE    4500 MIDWAY MALL    ELYRIA
   OH    Sublease (to Third Party)    1908    MAIN STORE    2910 N ELM ST   
LUMBERTON    NC    Lease    J.C. PENNEY CORPORATION, INC. 1909    MAIN STORE   

1801 PALM BCH LKES BLVD

STE 300

   WEST PALM BEACH    FL    Lease    J.C. PENNEY CORPORATION, INC. 1909   
SUBLEASE   

1801 PALM BCH LKES BLVD

STE 300

   WEST PALM BEACH    FL    Sublease (to Third Party)    1911    MAIN STORE   
90 LEE JACKSON HWY STE 1268    STAUNTON    VA    Lease    J.C. PENNEY
CORPORATION, INC. 1917    MAIN STORE    880 N MILITARY HWY    NORFOLK    VA   
Fee    J.C. PENNEY CORPORATION, INC. 1919    MAIN STORE    3100 M L KING JR BLVD
STE 29    NEW BERN    NC    Lease    J.C. PENNEY CORPORATION, INC. 1923    MAIN
STORE    2230 EASTRIDGE LOOP    SAN JOSE    CA    Lease    J.C. PENNEY
CORPORATION, INC. 1923    SUBLEASE    2230 EASTRIDGE LOOP    SAN JOSE    CA   
Sublease (to Third Party)    1924    MAIN STORE    900 EASTWOOD MALL    NILES   
OH    Lease    J.C. PENNEY CORPORATION, INC.

 

Page 19 of 46



--------------------------------------------------------------------------------

Schedule 4.13

REAL ESTATE ASSETS

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

  

Real Estate

Interest Held

(Primary Interest)

  

Credit Party Holding Real Estate Interest

1927    MAIN STORE    PO BOX 6002    VIENNA    WV    Lease    J.C. PENNEY
CORPORATION, INC. 1928    MAIN STORE    4000 FT CAMPBELL BLVD    HOPKINSVILLE   
KY    Lease    J.C. PENNEY CORPORATION, INC. 1928    SUBLEASE    4000 FT
CAMPBELL BLVD    HOPKINSVILLE    KY    Sublease (to Third Party)    1930    MAIN
STORE    2400 ROOSEVELT RD    MARINETTE    WI    Lease    J.C. PENNEY
CORPORATION, INC. 1932    MAIN STORE    555 E SHAW AVE    FRESNO    CA    Sale
Leaseback    J.C. PENNEY CORPORATION, INC. 1932    HOME STORE    7490 N.
BLACKSTONE AVE.    FRESNO    CA    Lease    J.C. PENNEY CORPORATION, INC. 1934
   MAIN STORE    1350 N MAIN ST    LOGAN    UT    Lease    J.C. PENNEY
CORPORATION, INC. 1935    MAIN STORE    2825 W MAIN ST STE C    BOZEMAN    MT   
Lease    J.C. PENNEY CORPORATION, INC. 1936    MAIN STORE    7401 MARKET ST   
BOARDMAN    OH    Lease    J.C. PENNEY CORPORATION, INC. 1936    SUBLEASE   
7401 MARKET ST    BOARDMAN    OH    Sublease (to Third Party)    1937    MAIN
STORE    990 W 41ST ST    HIBBING    MN    Lease    J.C. PENNEY CORPORATION,
INC. 1939    MAIN STORE    7000 TYRONE SQ    ST PETERSBURG    FL    Lease   
J.C. PENNEY CORPORATION, INC. 1939    SUBLEASE    7000 TYRONE SQ    ST
PETERSBURG    FL    Sublease (to Third Party)    1940    MAIN STORE    5350 S
76TH ST    GREENDALE    WI    Fee    J.C. PENNEY CORPORATION, INC. 1942    MAIN
STORE    90 W COUNTY CTR    DES PERES    MO    Fee    J.C. PENNEY CORPORATION,
INC. 1943    MAIN STORE    1105 MELBOURNE DR    HURST    TX    Lease    J.C.
PENNEY CORPORATION, INC. 1943    SUBLEASE    1105 MELBOURNE DR    HURST    TX   
Sublease (to Third Party)    1944    MAIN STORE    700 BROADWAY AVE E STE 1   
MATTOON    IL    Lease    J.C. PENNEY CORPORATION, INC. 1945    MAIN STORE   
2625 SCOTTSVILLE RD STE 40    BOWLING GREEN    KY    Lease    J.C. PENNEY
CORPORATION, INC. 1948    MAIN STORE    3 WOODFIELD MALL    SCHAUMBURG    IL   
Fee    J.C. PENNEY CORPORATION, INC. 1948    SUBLEASE    3 WOODFIELD MALL   
SCHAUMBURG    IL    Sublease (to Third Party)    1950    MAIN STORE    6987
FRIARS RD    SAN DIEGO    CA    Ground Lease    J.C. PENNEY CORPORATION, INC.
1950    SUBLEASE    6987 FRIARS RD    SAN DIEGO    CA    Sublease (to Third
Party)    1951    MAIN STORE    3401 DONNELL DR    FORESTVILLE    MD    Fee   
J.C. PENNEY PROPERTIES, INC. 1951    INTERCOMPANY LEASE    3401 DONNELL DR   
FORESTVILLE    MD    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 1953
   MAIN STORE    1655 W 49TH ST STE 1200    HIALEAH    FL    Lease    J.C.
PENNEY CORPORATION, INC. 1955    MAIN STORE   

1 SUSQUEHANNA VALLEY

MALL DR

   SELINSGROVE    PA    Lease    J.C. PENNEY CORPORATION, INC. 1956    MAIN
STORE    8000 W BROWARD BLVD STE 900    PLANTATION    FL    Fee    J.C. PENNEY
CORPORATION, INC. 1957    MAIN STORE    200 SOUTHDALE CTR    EDINA    MN    Fee
   J.C. PENNEY CORPORATION, INC. 1957    SUBLEASE    200 SOUTHDALE CTR    EDINA
   MN    Sublease (to Third Party)    1958    MAIN STORE    6455 EASTEX FRWY   
BEAUMONT    TX    Fee    J.C. PENNEY PROPERTIES, INC. 1958    INTERCOMPANY LEASE
   6455 EASTEX FRWY    BEAUMONT    TX    Lease (Intercompany)    J.C. PENNEY
CORPORATION, INC. 1959    MAIN STORE    1122 EL CAMINO REAL    SAN BRUNO    CA
   Fee    J.C. PENNEY CORPORATION, INC. 1960    MAIN STORE    3605 GALLERIA AT
TYLER    RIVERSIDE    CA    Fee    J.C. PENNEY PROPERTIES, INC. 1960   
INTERCOMPANY LEASE    3605 GALLERIA AT TYLER    RIVERSIDE    CA    Lease
(Intercompany)    J.C. PENNEY CORPORATION, INC. 1961    MAIN STORE    5111
ROGERS AVE    FORT SMITH    AR    Lease    J.C. PENNEY CORPORATION, INC. 1961   
SUBLEASE    5111 ROGERS AVE    FORT SMITH    AR    Sublease (to Third Party)   

 

Page 20 of 46



--------------------------------------------------------------------------------

Schedule 4.13

REAL ESTATE ASSETS

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

  

Real Estate

Interest Held

(Primary Interest)

  

Credit Party Holding Real Estate Interest

1962    MAIN STORE    4840 BRIARCLIFF RD NE    ATLANTA    GA    Sale Leaseback
   J.C. PENNEY CORPORATION, INC. 1963    MAIN STORE    320 W KIMBERLY RD STE 409
   DAVENPORT    IA    Fee    J.C. PENNEY PROPERTIES, INC. 1963    INTERCOMPANY
LEASE    320 W KIMBERLY RD STE 409    DAVENPORT    IA    Lease (Intercompany)   
J.C. PENNEY CORPORATION, INC. 1963    SUBLEASE    320 W KIMBERLY RD STE 409   
DAVENPORT    IA    Sublease (to Third Party)    1965    MAIN STORE    1000
RIVERGATE PKWY STE 3    GOODLETTSVILLE    TN    Fee    J.C. PENNEY CORPORATION,
INC. 1965    SUBLEASE    1000 RIVERGATE PKWY STE 3    GOODLETTSVILLE    TN   
Sublease (to Third Party)    1968    MAIN STORE    34 WYOMING VALLEY MALL   
WILKES BARRE    PA    Lease    J.C. PENNEY CORPORATION, INC. 1968    SUBLEASE   
34 WYOMING VALLEY MALL    WILKES BARRE    PA    Sublease (to Third Party)   
1970    MAIN STORE    1475 UPPER VALLEY PIKE    SPRINGFIELD    OH    Lease   
J.C. PENNEY CORPORATION, INC. 1970    SUBLEASE    1475 UPPER VALLEY PIKE   
SPRINGFIELD    OH    Sublease (to Third Party)    1971    MAIN STORE    4545
TRANSIT RD    WILLIAMSVILLE    NY    Lease    J.C. PENNEY CORPORATION, INC. 1971
   SUBLEASE    4545 TRANSIT RD    WILLIAMSVILLE    NY    Sublease (to Third
Party)    1972    MAIN STORE    4201 COLDWATER RD    FORT WAYNE    IN    Lease
   J.C. PENNEY CORPORATION, INC. 1972    SUBLEASE    4201 COLDWATER RD    FORT
WAYNE    IN    Sublease (to Third Party)    1975    MAIN STORE    301 NORTHGATE
MALL    CHATTANOOGA    TN    Sale Leaseback    J.C. PENNEY CORPORATION, INC.
1975    SUBLEASE    301 NORTHGATE MALL    CHATTANOOGA    TN    Sublease (to
Third Party)    1976    MAIN STORE    2400 10TH ST SW    MINOT    ND    Lease   
J.C. PENNEY CORPORATION, INC. 1977    MAIN STORE    1500 APALACHEE PKWY   
TALLAHASSEE    FL    Ground Lease    J.C. PENNEY CORPORATION, INC. 1979    MAIN
STORE    3535 S LINDEN RD    FLINT    MI    Fee    J.C. PENNEY PROPERTIES, INC.
1979    INTERCOMPANY LEASE    3535 S LINDEN RD    FLINT    MI    Lease
(Intercompany)    J.C. PENNEY CORPORATION, INC. 1980    MAIN STORE    6501 N
GRAPE RD    MISHAWAKA    IN    Lease    J.C. PENNEY CORPORATION, INC. 1980   
HOME STORE    7207 GRAPE ROAD    MISHAWAKA    IN    Lease    J.C. PENNEY
CORPORATION, INC. 1981    MAIN STORE    2901 BROOKS ST    MISSOULA    MT    Fee
   J.C. PENNEY PROPERTIES, INC. 1981    INTERCOMPANY LEASE    2901 BROOKS ST   
MISSOULA    MT    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 1982   
MAIN STORE    6580 S WESTNEDGE AVE    PORTAGE    MI    Fee    J.C. PENNEY
PROPERTIES, INC. 1982    INTERCOMPANY LEASE    6580 S WESTNEDGE AVE    PORTAGE
   MI    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 1983    MAIN
STORE    428 WOODBRIDGE CTR DR    WOODBRIDGE    NJ    Fee    J.C. PENNEY
PROPERTIES, INC. 1983    INTERCOMPANY LEASE    428 WOODBRIDGE CTR DR   
WOODBRIDGE    NJ    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 1983
   SUBLEASE    428 WOODBRIDGE CTR DR    WOODBRIDGE    NJ    Sublease (to Third
Party)    1985    MAIN STORE    550 CENTER ST    AUBURN    ME    Lease    J.C.
PENNEY CORPORATION, INC. 1987    MAIN STORE    2400 N COLUMBIA ST (US 441N)   
MILLEDGEVILLE    GA    Lease    J.C. PENNEY CORPORATION, INC. 1989    MAIN STORE
   6000 SUNSET MALL    SAN ANGELO    TX    Fee    J.C. PENNEY PROPERTIES, INC.
1989    INTERCOMPANY LEASE    6000 SUNSET MALL    SAN ANGELO    TX    Lease
(Intercompany)    J.C. PENNEY CORPORATION, INC. 1991    MAIN STORE    99
BENNINGTON SQ    BENNINGTON    VT    Lease    J.C. PENNEY CORPORATION, INC. 1992
   MAIN STORE    320 BYPASS 72 NW STE A    GREENWOOD    SC    Lease    J.C.
PENNEY CORPORATION, INC. 1993    MAIN STORE    2011 N ROAN ST    JOHNSON CITY   
TN    Lease    J.C. PENNEY CORPORATION, INC. 1994    MAIN STORE    3902 13TH AVE
SW STE 200    FARGO    ND    Lease    J.C. PENNEY CORPORATION, INC.

 

Page 21 of 46



--------------------------------------------------------------------------------

Schedule 4.13

REAL ESTATE ASSETS

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

  

Real Estate

Interest Held

(Primary Interest)

  

Credit Party Holding Real Estate Interest

1995    MAIN STORE    503 E IVES ST STE 200    MARSHFIELD    WI    Lease    J.C.
PENNEY CORPORATION, INC. 1997    MAIN STORE    40 BATAVIA CITY CTR    BATAVIA   
NY    Lease    J.C. PENNEY CORPORATION, INC. 1998    MAIN STORE    4600 N US HWY
89    FLAGSTAFF    AZ    Lease    J.C. PENNEY CORPORATION, INC. 2006    MAIN
STORE    3600 COUNTRY CLUB DR STOP 4    JEFFERSON CITY    MO    Fee    J.C.
PENNEY PROPERTIES, INC. 2006    INTERCOMPANY LEASE    3600 COUNTRY CLUB DR STOP
4    JEFFERSON CITY    MO    Lease (Intercompany)    J.C. PENNEY CORPORATION,
INC. 2006    ADDITIONAL SPACE    3600 COUNTRY CLUB DRIVE    JEFFERSON CITY    MO
   Lease    J.C. PENNEY CORPORATION, INC. 2008    MAIN STORE    2 FREEDOM MALL
   ROME    NY    Lease    J.C. PENNEY CORPORATION, INC. 2010    MAIN STORE   
7900 DAY DR    PARMA    OH    Lease    J.C. PENNEY CORPORATION, INC. 2011   
MAIN STORE    18601 33RD AVE W    LYNNWOOD    WA    Fee    J.C. PENNEY
PROPERTIES, INC. 2011    INTERCOMPANY LEASE    18601 33RD AVE W    LYNNWOOD   
WA    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2015    MAIN STORE
   626 BOLL WEEVIL CIR    ENTERPRISE    AL    Lease    J.C. PENNEY CORPORATION,
INC. 2018    MAIN STORE    200 SW C AVE    LAWTON    OK    Lease    J.C. PENNEY
CORPORATION, INC. 2020    MAIN STORE    1930 S LOOP 256    PALESTINE    TX   
Lease    J.C. PENNEY CORPORATION, INC. 2021    MAIN STORE    6001 W WACO DR   
WACO    TX    Lease    J.C. PENNEY CORPORATION, INC. 2022    MAIN STORE    367
RUSSELL ST STE A    HADLEY    MA    Lease    J.C. PENNEY CORPORATION, INC. 2024
   MAIN STORE    1639 E RIO RD    CHARLOTTESVILLE    VA    Fee    J.C. PENNEY
PROPERTIES, INC. 2024    INTERCOMPANY LEASE    1639 E RIO RD    CHARLOTTESVILLE
   VA    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2025    MAIN
STORE    800 N GREEN RIVER RD    EVANSVILLE    IN    Lease    J.C. PENNEY
CORPORATION, INC. 2025    HOME STORE    MORGAN AVE (HWY 62) & GREEN RIVER RD   
EVANSVILLE    IN    Lease    J.C. PENNEY CORPORATION, INC. 2029    MAIN STORE   
901 S BOONE ST    ABERDEEN    WA    Lease    J.C. PENNEY CORPORATION, INC. 2034
   MAIN STORE    105 CROSSROADS MALL    MT HOPE    WV    Lease    J.C. PENNEY
CORPORATION, INC. 2036    MAIN STORE    4511 N MIDKIFF RD    MIDLAND    TX   
Fee    J.C. PENNEY PROPERTIES, INC. 2036    INTERCOMPANY LEASE    4511 N MIDKIFF
RD    MIDLAND    TX    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC.
2038    MAIN STORE    1180 BLOWING ROCK RD    BOONE    NC    Lease    J.C.
PENNEY CORPORATION, INC. 2039    MAIN STORE    1410 SPARTA ST    MCMINNVILLE   
TN    Lease    J.C. PENNEY CORPORATION, INC. 2040    MAIN STORE    2901 S
CAPITOL OF TEXAS HWY    AUSTIN    TX    Fee    J.C. PENNEY PROPERTIES, INC. 2040
   INTERCOMPANY LEASE    2901 S CAPITOL OF TEXAS HWY    AUSTIN    TX    Lease
(Intercompany)    J.C. PENNEY CORPORATION, INC. 2042    MAIN STORE    400
SPOTSYLVANIA MALL    FREDERICKSBURG    VA    Lease    J.C. PENNEY CORPORATION,
INC. 2043    MAIN STORE    STATE HWY M-26    HOUGHTON    MI    Lease    J.C.
PENNEY CORPORATION, INC. 2044    MAIN STORE    2334 OAKLAND AVE STE 8    INDIANA
   PA    Lease    J.C. PENNEY CORPORATION, INC. 2045    MAIN STORE    2400 8TH
AVE SW STE A1    JAMESTOWN    ND    Lease    J.C. PENNEY CORPORATION, INC. 2046
   MAIN STORE    1615 N HARRISON AVE    PIERRE    SD    Lease    J.C. PENNEY
CORPORATION, INC. 2047    MAIN STORE    2121 US HWY 1 S STE A    ST AUGUSTINE   
FL    Lease    J.C. PENNEY CORPORATION, INC. 2048    MAIN STORE    901 11TH AVE
SW STE 34    SPENCER    IA    Lease    J.C. PENNEY CORPORATION, INC. 2049   
MAIN STORE    126 JACKSON ST    STERLING    CO    Lease    J.C. PENNEY
CORPORATION, INC. 2051    MAIN STORE   

120 WASHINGTON AVE EXT

STE 40

   ALBANY    NY    Lease    J.C. PENNEY CORPORATION, INC. 2052    MAIN STORE   
22631 RT 68 STE 10    CLARION    PA    Lease    J.C. PENNEY CORPORATION, INC.

 

Page 22 of 46



--------------------------------------------------------------------------------

Schedule 4.13

REAL ESTATE ASSETS

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

  

Real Estate

Interest Held

(Primary Interest)

  

Credit Party Holding Real Estate Interest

2055    MAIN STORE    821 N CENTRAL EXPWY    PLANO    TX    Fee    J.C. PENNEY
PROPERTIES, INC. 2055    INTERCOMPANY LEASE    821 N CENTRAL EXPWY    PLANO   
TX    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2058    MAIN STORE
   1400 DELL RANGE BLVD    CHEYENNE    WY    Lease    J.C. PENNEY CORPORATION,
INC. 2059    MAIN STORE    5801 BECKLEY RD    BATTLE CREEK    MI    Fee    J.C.
PENNEY PROPERTIES, INC. 2059    INTERCOMPANY LEASE    5801 BECKLEY RD    BATTLE
CREEK    MI    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2060   
MAIN STORE    7804 ABERCORN ST    SAVANNAH    GA    Lease    J.C. PENNEY
CORPORATION, INC. 2062    MAIN STORE    101 WASHINGTON ST    WAUSAU    WI   
Lease    J.C. PENNEY CORPORATION, INC. 2063    MAIN STORE    RT 23 (RD 2)   
ONEONTA    NY    Lease    J.C. PENNEY CORPORATION, INC. 2064    MAIN STORE   
4501 CENTRAL AVE STE 103    HOT SPRINGS NAT PK    AR    Lease    J.C. PENNEY
CORPORATION, INC. 2065    MAIN STORE    5304 W SAGINAW ST    LANSING    MI   
Lease    J.C. PENNEY CORPORATION, INC. 2066    MAIN STORE   

1982 W GRAND RIVER AVE

STE 135

   OKEMOS    MI    Lease    J.C. PENNEY CORPORATION, INC. 2067    MAIN STORE   
1860 W MICHIGAN AVE    JACKSON    MI    Lease    J.C. PENNEY CORPORATION, INC.
2068    MAIN STORE    1800 FOUR SEASONS BLVD    HENDERSONVILLE    NC    Lease   
J.C. PENNEY CORPORATION, INC. 2069    MAIN STORE    8001 S ORANGE BLOSSOM STE
700    ORLANDO    FL    Lease    J.C. PENNEY CORPORATION, INC. 2071    MAIN
STORE    19525 BISCAYNE BLVD    AVENTURA    FL    Lease    J.C. PENNEY
CORPORATION, INC. 2074    MAIN STORE    1910 WELLS RD    ORANGE PARK    FL   
Lease    J.C. PENNEY CORPORATION, INC. 2076    MAIN STORE    2338 US 23 S   
ALPENA    MI    Lease    J.C. PENNEY CORPORATION, INC. 2079    MAIN STORE    325
PIEDMONT DR    DANVILLE    VA    Lease    J.C. PENNEY CORPORATION, INC. 2080   
MAIN STORE    4601 E MAIN ST    FARMINGTON    NM    Lease    J.C. PENNEY
CORPORATION, INC. 2083    MAIN STORE    401 LEE ST E    CHARLESTON    WV    Fee
   J.C. PENNEY PROPERTIES, INC. 2083    INTERCOMPANY LEASE    401 LEE ST E   
CHARLESTON    WV    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2085
   MAIN STORE    1500 N RIVERSIDE AVE    MEDFORD    OR    Lease    J.C. PENNEY
CORPORATION, INC. 2086    MAIN STORE    5101 HINKLEVILLE RD STE 800    PADUCAH
   KY    Lease    J.C. PENNEY CORPORATION, INC. 2089    MAIN STORE    905 N 12TH
ST STE 10    MIDDLESBORO    KY    Lease    J.C. PENNEY CORPORATION, INC. 2091   
MAIN STORE    700 MAINE MALL RD    SOUTH PORTLAND    ME    Ground Lease    J.C.
PENNEY PROPERTIES, INC. 2091    INTERCOMPANY LEASE    700 MAINE MALL RD    SOUTH
PORTLAND    ME    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2092   
MAIN STORE    1700 W NEW HAVEN AVE    MELBOURNE    FL    Lease    J.C. PENNEY
CORPORATION, INC. 2093    MAIN STORE    700 TELSHOR BLVD STE 2000    LAS CRUCES
   NM    Lease    J.C. PENNEY CORPORATION, INC. 2096    MAIN STORE    72900 HWY
111    PALM DESERT    CA    Fee    J.C. PENNEY PROPERTIES, INC. 2096   
INTERCOMPANY LEASE    72900 HWY 111    PALM DESERT    CA    Lease (Intercompany)
   J.C. PENNEY CORPORATION, INC. 2098    MAIN STORE    101 FOOTHILLS MALL   
MARYVILLE    TN    Lease    J.C. PENNEY CORPORATION, INC. 2099    MAIN STORE   
2320 E 17TH ST    IDAHO FALLS    ID    Lease    J.C. PENNEY CORPORATION, INC.
2100    MAIN STORE    1111 JACKSON AVE W    OXFORD    MS    Lease    J.C. PENNEY
CORPORATION, INC. 2101    MAIN STORE    1300 ULSTER AVE MALL STE 210    KINGSTON
   NY    Lease    J.C. PENNEY CORPORATION, INC. 2102    MAIN STORE    1695
ANNAPOLIS MALL    ANNAPOLIS    MD    Fee    J.C. PENNEY PROPERTIES, INC. 2102   
INTERCOMPANY LEASE    1695 ANNAPOLIS MALL    ANNAPOLIS    MD    Lease
(Intercompany)    J.C. PENNEY CORPORATION, INC. 2103    MAIN STORE    455 S BIBB
ST    EAGLE PASS    TX    Lease    J.C. PENNEY CORPORATION, INC.

 

Page 23 of 46



--------------------------------------------------------------------------------

Schedule 4.13

REAL ESTATE ASSETS

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

  

Real Estate

Interest Held

(Primary Interest)

  

Credit Party Holding Real Estate Interest

2104    MAIN STORE    7925 FM 1960 RD STE 7000    HOUSTON    TX    Fee    J.C.
PENNEY PROPERTIES, INC. 2104    INTERCOMPANY LEASE    7925 FM 1960 RD STE 7000
   HOUSTON    TX    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2105
   MAIN STORE    6834 WESLEY ST STE C    GREENVILLE    TX    Lease    J.C.
PENNEY CORPORATION, INC. 2108    MAIN STORE    2000 SAN JACINTO MALL    BAYTOWN
   TX    Fee    J.C. PENNEY PROPERTIES, INC. 2108    INTERCOMPANY LEASE    2000
SAN JACINTO MALL    BAYTOWN    TX    Lease (Intercompany)    J.C. PENNEY
CORPORATION, INC. 2109    MAIN STORE    300 BELLEVUE SQ    BELLEVUE    WA   
Ground Lease    J.C. PENNEY PROPERTIES, INC. 2109    INTERCOMPANY LEASE    300
BELLEVUE SQ    BELLEVUE    WA    Lease (Intercompany)    J.C. PENNEY
CORPORATION, INC. 2110    MAIN STORE    2100 S W S YOUNG DR STE 2000    KILLEEN
   TX    Fee    J.C. PENNEY PROPERTIES, INC. 2110    INTERCOMPANY LEASE    2100
S W S YOUNG DR STE 2000    KILLEEN    TX    Lease (Intercompany)    J.C. PENNEY
CORPORATION, INC. 2115    MAIN STORE    2000 MARTIN LUTHER KING JR BLV    PANAMA
CITY    FL    Fee    J.C. PENNEY CORPORATION, INC. 2119    MAIN STORE    922
RIVER FALLS ST    ANDALUSIA    AL    Lease    J.C. PENNEY CORPORATION, INC. 2121
   MAIN STORE    4125 W OWEN K GARRIOTT RD    ENID    OK    Lease    J.C. PENNEY
CORPORATION, INC. 2122    MAIN STORE    2500 W STATE ST STE 118    ALLIANCE   
OH    Lease    J.C. PENNEY CORPORATION, INC. 2123    MAIN STORE    2950 E TEXAS
AVE    BOSSIER CITY    LA    Fee    J.C. PENNEY CORPORATION, INC. 2123   
ADDITIONAL SPACE    2950 EAST TEXAS AVENUE    BOSSIER CITY    LA    Lease   
J.C. PENNEY CORPORATION, INC. 2124    MAIN STORE    3035 KNOXVILLE CENTER DR STE
O    KNOXVILLE    TN    Lease    J.C. PENNEY CORPORATION, INC. 2125    MAIN
STORE    3505 PEMBERTON SQ BLVD STE B    VICKSBURG    MS    Lease    J.C. PENNEY
CORPORATION, INC. 2130    MAIN STORE    10177 N KINGS HWY    MYRTLE BEACH    SC
   Lease    J.C. PENNEY CORPORATION, INC. 2131    MAIN STORE    5901 UNIVERSITY
DR    HUNTSVILLE    AL    Lease    J.C. PENNEY CORPORATION, INC. 2132    MAIN
STORE    2076 9TH ST N    NAPLES    FL    Lease    J.C. PENNEY CORPORATION, INC.
2135    MAIN STORE    4501 N MAIN ST STE 9    ROSWELL    NM    Lease    J.C.
PENNEY CORPORATION, INC. 2136    MAIN STORE    1600 11TH AVE    HELENA    MT   
Lease    J.C. PENNEY CORPORATION, INC. 2137    MAIN STORE    3100 HWY 365   
PORT ARTHUR    TX    Lease    J.C. PENNEY CORPORATION, INC. 2138    MAIN STORE
   850 HARTFORD PIKE UNIT C    WATERFORD    CT    Lease    J.C. PENNEY
CORPORATION, INC. 2139    MAIN STORE    9303 W ATLANTIC BLVD    CORAL SPRINGS   
FL    Lease    J.C. PENNEY CORPORATION, INC. 2140    MAIN STORE    2006 S EXPY
83    HARLINGEN    TX    Fee    J.C. PENNEY PROPERTIES, INC. 2140   
INTERCOMPANY LEASE    2006 S EXPY 83    HARLINGEN    TX    Lease (Intercompany)
   J.C. PENNEY CORPORATION, INC. 2143    MAIN STORE    2230 S MARKET ST   
BRENHAM    TX    Lease    J.C. PENNEY CORPORATION, INC. 2144    MAIN STORE   
555 JOHN F KENNEDY RD    DUBUQUE    IA    Lease    J.C. PENNEY CORPORATION, INC.
2147    MAIN STORE    1605 SOUTH FIRST STREET    WILLMAR    MN    Lease    J.C.
PENNEY CORPORATION, INC. 2152    MAIN STORE    2390 CHESTNUT ST    ORANGEBURG   
SC    Lease    J.C. PENNEY CORPORATION, INC. 2153    MAIN STORE    1041 SPRING
LANE    SANFORD    NC    Lease    J.C. PENNEY CORPORATION, INC. 2157    MAIN
STORE    100 S FEDERAL AVE STE 118A    MASON CITY    IA    Lease    J.C. PENNEY
CORPORATION, INC. 2158    MAIN STORE    810 S CASS ST    CORINTH    MS    Lease
   J.C. PENNEY CORPORATION, INC. 2159    MAIN STORE    801 N CONGRESS AVE   
BOYNTON BEACH    FL    Lease    J.C. PENNEY CORPORATION, INC. 2160    MAIN STORE
   5453 W 88TH AVE    WESTMINSTER    CO    Ground Lease    J.C. PENNEY
PROPERTIES, INC. 2160    INTERCOMPANY LEASE    5453 W 88TH AVE    WESTMINSTER   
CO    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC.

 

Page 24 of 46



--------------------------------------------------------------------------------

Schedule 4.13

REAL ESTATE ASSETS

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

  

Real Estate

Interest Held

(Primary Interest)

  

Credit Party Holding Real Estate Interest

2163    MAIN STORE    200 RIVER OAKS DR    CALUMET CITY    IL    Ground Lease   
J.C. PENNEY PROPERTIES, INC. 2163    INTERCOMPANY LEASE    200 RIVER OAKS DR   
CALUMET CITY    IL    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2165
   MAIN STORE    120 N DARTMOUTH MALL    NORTH DARTMOUTH    MA    Lease    J.C.
PENNEY CORPORATION, INC. 2166    MAIN STORE    1810 FORT JONES RD    YREKA    CA
   Lease    J.C. PENNEY CORPORATION, INC. 2168    MAIN STORE   

1200 E COUNTY LINE RD,

SUITE 500

   RIDGELAND    MS    Fee    J.C. PENNEY PROPERTIES, INC. 2168    INTERCOMPANY
LEASE   

1200 E COUNTY LINE RD,

SUITE 500

   RIDGELAND    MS    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2169
   MAIN STORE    7701 W I-40 STE 600    AMARILLO    TX    Fee    J.C. PENNEY
PROPERTIES, INC. 2169    INTERCOMPANY LEASE    7701 W I-40 STE 600    AMARILLO
   TX    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2171    MAIN
STORE    290 E VIA RANCHO PKWY    ESCONDIDO    CA    Ground Lease    J.C. PENNEY
PROPERTIES, INC. 2171    INTERCOMPANY LEASE    290 E VIA RANCHO PKWY   
ESCONDIDO    CA    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2172   
MAIN STORE    1600 TOWN CENTER DR    MONTEBELLO    CA    Fee    J.C. PENNEY
PROPERTIES, INC. 2172    INTERCOMPANY LEASE    1600 TOWN CENTER DR    MONTEBELLO
   CA    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2173    MAIN
STORE    ONE MALL BLVD    BRUNSWICK    GA    Fee    J.C. PENNEY PROPERTIES, INC.
2173    INTERCOMPANY LEASE    ONE MALL BLVD    BRUNSWICK    GA    Lease
(Intercompany)    J.C. PENNEY CORPORATION, INC. 2175    MAIN STORE    4761
PECANLAND MALL DR    MONROE    LA    Fee    J.C. PENNEY PROPERTIES, INC. 2175   
INTERCOMPANY LEASE    4761 PECANLAND MALL DR    MONROE    LA    Lease
(Intercompany)    J.C. PENNEY CORPORATION, INC. 2176    MAIN STORE    101
MANHATTAN CTR    MANHATTAN    KS    Lease    J.C. PENNEY CORPORATION, INC. 2177
   MAIN STORE    4832 VALLEY VIEW BLVD NW    ROANOKE    VA    Fee    J.C. PENNEY
PROPERTIES, INC. 2177    INTERCOMPANY LEASE    4832 VALLEY VIEW BLVD NW   
ROANOKE    VA    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2178   
MAIN STORE    8106 N NAVARRO ST    VICTORIA    TX    Fee    J.C. PENNEY
PROPERTIES, INC. 2178    INTERCOMPANY LEASE    8106 N NAVARRO ST    VICTORIA   
TX    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2183    MAIN STORE
   12335 JAMES ST    HOLLAND    MI    Lease    J.C. PENNEY CORPORATION, INC.
2184    MAIN STORE    1500 HARVEY RD    COLLEGE STATION    TX    Fee    J.C.
PENNEY PROPERTIES, INC. 2184    INTERCOMPANY LEASE    1500 HARVEY RD    COLLEGE
STATION    TX    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2185   
MAIN STORE    4301 W WISCONSIN AVE    APPLETON    WI    Fee    J.C. PENNEY
PROPERTIES, INC. 2185    INTERCOMPANY LEASE    4301 W WISCONSIN AVE    APPLETON
   WI    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2188    MAIN
STORE    60 ELM PLAZA    WATERVILLE    ME    Lease    J.C. PENNEY CORPORATION,
INC. 2189    MAIN STORE    300 A AVE W    OSKALOOSA    IA    Lease    J.C.
PENNEY CORPORATION, INC. 2190    MAIN STORE    224 N LOGAN BLVD    BURNHAM    PA
   Lease    J.C. PENNEY CORPORATION, INC. 2192    MAIN STORE    1500 E 11TH ST
STE 1000    HUTCHINSON    KS    Lease    J.C. PENNEY CORPORATION, INC. 2196   
MAIN STORE    201 S WASHINGTON ST    OWOSSO    MI    Lease    J.C. PENNEY
CORPORATION, INC. 2197    MAIN STORE    2302 E KANSAS AVE    GARDEN CITY    KS
   Lease    J.C. PENNEY CORPORATION, INC. 2198    MAIN STORE    2206 S BALTIMORE
ST    KIRKSVILLE    MO    Lease    J.C. PENNEY CORPORATION, INC. 2203    MAIN
STORE    1700 NORMAN DR    VALDOSTA    GA    Lease    J.C. PENNEY CORPORATION,
INC. 2204    MAIN STORE    1704 N DIXIE HWY    ELIZABETHTOWN    KY    Lease   
J.C. PENNEY CORPORATION, INC. 2207    MAIN STORE    2813 N PRINCE ST    CLOVIS
   NM    Lease    J.C. PENNEY CORPORATION, INC. 2209    MAIN STORE    2501 MING
AVE    BAKERSFIELD    CA    Ground Lease    J.C. PENNEY PROPERTIES, INC.

 

Page 25 of 46



--------------------------------------------------------------------------------

Schedule 4.13

REAL ESTATE ASSETS

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

  

Real Estate

Interest Held

(Primary Interest)

  

Credit Party Holding Real Estate Interest

2209    INTERCOMPANY LEASE    2501 MING AVE    BAKERSFIELD    CA    Lease
(Intercompany)    J.C. PENNEY CORPORATION, INC. 2210    MAIN STORE    1600
INDUSTRIAL RD    EMPORIA    KS    Lease    J.C. PENNEY CORPORATION, INC. 2211   
MAIN STORE    2350 SE WASHINGTON BLVD    BARTLESVILLE    OK    Lease    J.C.
PENNEY CORPORATION, INC. 2213    MAIN STORE    301 N POPLAR    SEARCY    AR   
Lease    J.C. PENNEY CORPORATION, INC. 2217    MAIN STORE    3140 VIRGINIA AVE
   CONNERSVILLE    IN    Lease    J.C. PENNEY CORPORATION, INC. 2218    MAIN
STORE    2300 RIVERCHASE GALLERIA    HOOVER    AL    Fee    J.C. PENNEY
PROPERTIES, INC. 2218    INTERCOMPANY LEASE    2300 RIVERCHASE GALLERIA   
HOOVER    AL    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2219   
MAIN STORE    150 NORTHSHORE BLVD    SLIDELL    LA    Lease    J.C. PENNEY
CORPORATION, INC. 2220    MAIN STORE    2700 LAKE RD    DYERSBURG    TN    Lease
   J.C. PENNEY CORPORATION, INC. 2223    MAIN STORE    1801 N MAIN ST STE 14   
MITCHELL    SD    Lease    J.C. PENNEY CORPORATION, INC. 2224    MAIN STORE    2
FINANCIAL PLAZA STE 100    HUNTSVILLE    TX    Lease    J.C. PENNEY CORPORATION,
INC. 2225    MAIN STORE    1500 N CLINTON ST    DEFIANCE    OH    Lease    J.C.
PENNEY CORPORATION, INC. 2229    MAIN STORE    PO BOX 29526    SANTA FE    NM   
Fee    J.C. PENNEY PROPERTIES, INC. 2229    INTERCOMPANY LEASE    PO BOX 29526
   SANTA FE    NM    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2231
   MAIN STORE    311 JACKSONVILLE MALL    JACKSONVILLE    NC    Lease    J.C.
PENNEY CORPORATION, INC. 2232    MAIN STORE    5065 MAIN ST    TRUMBULL    CT   
Ground Lease    J.C. PENNEY PROPERTIES, INC. 2232    INTERCOMPANY LEASE    5065
MAIN ST    TRUMBULL    CT    Lease (Intercompany)    J.C. PENNEY CORPORATION,
INC. 2233    MAIN STORE    6945 US 322    CRANBERRY    PA    Lease    J.C.
PENNEY CORPORATION, INC. 2237    MAIN STORE    6931 S MEMORIAL DR    TULSA    OK
   Fee    J.C. PENNEY CORPORATION, INC. 2237    HOME STORE    10303-B EAST 71ST
ST SOUTH    TULSA    OK    Lease    J.C. PENNEY CORPORATION, INC. 2238    MAIN
STORE    1513 N KANSAS AVE    LIBERAL    KS    Lease    J.C. PENNEY CORPORATION,
INC. 2239    MAIN STORE    2259 S 9TH ST    SALINA    KS    Lease    J.C. PENNEY
CORPORATION, INC. 2240    MAIN STORE    201 SKYLINE DR STE 7    CONWAY    AR   
Lease    J.C. PENNEY CORPORATION, INC. 2241    MAIN STORE    20 N MAIN ST   
KALISPELL    MT    Lease    J.C. PENNEY CORPORATION, INC. 2243    MAIN STORE   
300 BONNER MALL WAY STE 60    PONDERAY    ID    Lease    J.C. PENNEY
CORPORATION, INC. 2244    MAIN STORE    1019 S WASHINGTON ST    NORTH ATTLEBORO
   MA    Lease    J.C. PENNEY CORPORATION, INC. 2246    MAIN STORE    2001 SOUTH
RD (RT 9)    POUGHKEEPSIE    NY    Lease    J.C. PENNEY CORPORATION, INC. 2247
   MAIN STORE   

310 DANIEL WEBSTER HWY

STE 103

   NASHUA    NH    Fee    J.C. PENNEY PROPERTIES, INC. 2247    INTERCOMPANY
LEASE    292 DANIEL WEBSTER HWY    NASHUA    NH    Lease (Intercompany)    J.C.
PENNEY CORPORATION, INC. 2247    HOME STORE    292 DANIEL WEBSTER HWY    NASHUA
   NH    Lease    J.C. PENNEY CORPORATION, INC. 2247    OUTSIDE STOCKROOM    14
CELINA AVENUE    NASHUA    NH    Lease    J.C. PENNEY CORPORATION, INC. 2250   
MAIN STORE    50 FOX RUN RD STE 35    NEWINGTON    NH    Fee    J.C. PENNEY
PROPERTIES, INC. 2250    INTERCOMPANY LEASE    50 FOX RUN RD STE 35    NEWINGTON
   NH    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2251    MAIN
STORE    1935 JAKE ALEXANDER BLVD W    SALISBURY    NC    Lease    J.C. PENNEY
CORPORATION, INC. 2256    MAIN STORE    7 BACKUS AVE    DANBURY    CT    Fee   
J.C. PENNEY PROPERTIES, INC. 2256    INTERCOMPANY LEASE    7 BACKUS AVE   
DANBURY    CT    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2257   
MAIN STORE    2701 DAVID H MCLEOD BLVD    FLORENCE    SC    Lease    J.C. PENNEY
CORPORATION, INC. 2258    MAIN STORE    3450 WRIGHTSBORO RD    AUGUSTA    GA   
Fee    J.C. PENNEY PROPERTIES, INC.

 

Page 26 of 46



--------------------------------------------------------------------------------

Schedule 4.13

REAL ESTATE ASSETS

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

  

Real Estate

Interest Held

(Primary Interest)

  

Credit Party Holding Real Estate Interest

2258    INTERCOMPANY LEASE    3450 WRIGHTSBORO RD    AUGUSTA    GA    Lease
(Intercompany)    J.C. PENNEY CORPORATION, INC. 2259    MAIN STORE    1100
WESLEYAN BLVD    ROCKY MOUNT    NC    Lease    J.C. PENNEY CORPORATION, INC.
2262    MAIN STORE    301 N LINCOLN RD STE 100    ESCANABA    MI    Lease   
J.C. PENNEY CORPORATION, INC. 2263    MAIN STORE    1006 ROSS PARK MALL DR   
PITTSBURGH    PA    Fee    J.C. PENNEY PROPERTIES, INC. 2263    INTERCOMPANY
LEASE    1006 ROSS PARK MALL DR    PITTSBURGH    PA    Lease (Intercompany)   
J.C. PENNEY CORPORATION, INC. 2265    MAIN STORE    2901 PINES MALL DR STE A   
PINE BLUFF    AR    Fee    J.C. PENNEY PROPERTIES, INC. 2265    INTERCOMPANY
LEASE    2901 PINES MALL DR STE A    PINE BLUFF    AR    Lease (Intercompany)   
J.C. PENNEY CORPORATION, INC. 2266    MAIN STORE    2080 GREELEY MALL    GREELEY
   CO    Ground Lease    J.C. PENNEY PROPERTIES, INC. 2266    INTERCOMPANY LEASE
   2080 GREELEY MALL    GREELEY    CO    Lease (Intercompany)    J.C. PENNEY
CORPORATION, INC. 2268    INTERCOMPANY LEASE    2080 GREELEY MALL    GREELEY   
CO    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2270    MAIN STORE
   771 S 30TH ST    HEATH    OH    Lease    J.C. PENNEY CORPORATION, INC. 2271
   MAIN STORE    1635 OXFORD ST    WORTHINGTON    MN    Lease    J.C. PENNEY
CORPORATION, INC. 2272    MAIN STORE    160 TYLER RD    RED WING    MN    Lease
   J.C. PENNEY CORPORATION, INC. 2274    MAIN STORE    2801 GUTHRIE HWY STE 500
   CLARKSVILLE    TN    Lease    J.C. PENNEY CORPORATION, INC. 2275    MAIN
STORE    1615 POLE LINE RD E    TWIN FALLS    ID    Lease    J.C. PENNEY
CORPORATION, INC. 2276    MAIN STORE    1260 GIBSON RD    WOODLAND    CA   
Lease    J.C. PENNEY CORPORATION, INC. 2279    MAIN STORE    4901 N KICKAPOO AVE
STE 4000    SHAWNEE    OK    Fee    J.C. PENNEY PROPERTIES, INC. 2279   
INTERCOMPANY LEASE    4901 N KICKAPOO AVE STE 4000    SHAWNEE    OK    Lease
(Intercompany)    J.C. PENNEY CORPORATION, INC. 2281    MAIN STORE    1724
VETERANS BLVD    MCCOMB    MS    Lease    J.C. PENNEY CORPORATION, INC. 2282   
MAIN STORE    1600 RIVER VALLEY CIR N    LANCASTER    OH    Lease    J.C. PENNEY
CORPORATION, INC. 2283    MAIN STORE    600 RANDOLPH MALL    ASHEBORO    NC   
Lease    J.C. PENNEY CORPORATION, INC. 2284    MAIN STORE    2301 W WORLEY   
COLUMBIA    MO    Fee    J.C. PENNEY PROPERTIES, INC. 2284    INTERCOMPANY LEASE
   2301 W WORLEY    COLUMBIA    MO    Lease (Intercompany)    J.C. PENNEY
CORPORATION, INC. 2286    MAIN STORE    21017 SALMON RUN MALL LOOP E   
WATERTOWN    NY    Lease    J.C. PENNEY CORPORATION, INC. 2287    MAIN STORE   
4405 BLACK HORSE PIKE    MAYS LANDING    NJ    Fee    J.C. PENNEY PROPERTIES,
INC. 2287    INTERCOMPANY LEASE    4405 BLACK HORSE PIKE    MAYS LANDING    NJ
   Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2288    MAIN STORE   
501 N MAIN ST STE 118    MUSKOGEE    OK    Lease    J.C. PENNEY CORPORATION,
INC. 2290    MAIN STORE    6 SOUTHPARK MALL    COLONIAL HTS    VA    Fee    J.C.
PENNEY PROPERTIES, INC. 2290    INTERCOMPANY LEASE    6 SOUTHPARK MALL   
COLONIAL HEIGHTS    VA    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC.
2290    HOME STORE    6 SOUTHPARK MALL    COLONIAL HEIGHTS    VA    Ground Lease
   J.C. PENNEY CORPORATION, INC. 2290    HOME STORE    6 SOUTHPARK MALL   
COLONIAL HEIGHTS    VA    Lease    J.C. PENNEY CORPORATION, INC. 2294    MAIN
STORE    1480 CONCORD PKWY N    CONCORD    NC    Lease    J.C. PENNEY
CORPORATION, INC. 2296    MAIN STORE    814 NC 24 27 BYP E    ALBEMARLE    NC   
Lease    J.C. PENNEY CORPORATION, INC. 2297    MAIN STORE    10 MALL DR W   
JERSEY CITY    NJ    Fee    J.C. PENNEY PROPERTIES, INC. 2297    INTERCOMPANY
LEASE    10 MALL DR W    JERSEY CITY    NJ    Lease (Intercompany)    J.C.
PENNEY CORPORATION, INC. 2298    MAIN STORE    311 THREE RIVERS DR    KELSO   
WA    Lease    J.C. PENNEY CORPORATION, INC. 2299    MAIN STORE    2874 FRONTAGE
RD    WARSAW    IN    Lease    J.C. PENNEY CORPORATION, INC. 2300    MAIN STORE
   415 NEW RIVER RD    CHRISTIANSBURG    VA    Lease    J.C. PENNEY CORPORATION,
INC.

 

Page 27 of 46



--------------------------------------------------------------------------------

Schedule 4.13

REAL ESTATE ASSETS

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

  

Real Estate

Interest Held

(Primary Interest)

  

Credit Party Holding Real Estate Interest

2303    MAIN STORE    1970 US HWY 70 SE    HICKORY    NC    Fee    J.C. PENNEY
PROPERTIES, INC. 2303    INTERCOMPANY LEASE    1970 US HWY 70 SE    HICKORY   
NC    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2304    MAIN STORE
   1821 SW WANAMAKER RD    TOPEKA    KS    Fee    J.C. PENNEY PROPERTIES, INC.
2304    INTERCOMPANY LEASE    1821 SW WANAMAKER RD    TOPEKA    KS    Lease
(Intercompany)    J.C. PENNEY CORPORATION, INC. 2305    MAIN STORE    2550 E
MORRIS BLVD    MORRISTOWN    TN    Lease    J.C. PENNEY CORPORATION, INC. 2309
   MAIN STORE    3382 NW FEDERAL HWY    JENSEN BEACH    FL    Lease    J.C.
PENNEY CORPORATION, INC. 2311    MAIN STORE    1600 N JACKSON ST    TULLAHOMA   
TN    Lease    J.C. PENNEY CORPORATION, INC. 2312    MAIN STORE    300 N
MILWAUKEE ST    BOISE    ID    Fee    J.C. PENNEY PROPERTIES, INC. 2312   
INTERCOMPANY LEASE    300 N MILWAUKEE ST    BOISE    ID    Lease (Intercompany)
   J.C. PENNEY CORPORATION, INC. 2313    MAIN STORE    60 SMITHFIELD BLVD   
PLATTSBURGH    NY    Lease    J.C. PENNEY CORPORATION, INC. 2316    MAIN STORE
   2601 DAWSON RD    ALBANY    GA    Fee    J.C. PENNEY PROPERTIES, INC. 2316   
INTERCOMPANY LEASE    2601 DAWSON RD    ALBANY    GA    Lease (Intercompany)   
J.C. PENNEY CORPORATION, INC. 2317    MAIN STORE    400 MILL AVE SE STE C2   
NEW PHILADELPHIA    OH    Lease    J.C. PENNEY CORPORATION, INC. 2320    MAIN
STORE    8501 W BOWLES AVE    LITTLETON    CO    Fee    J.C. PENNEY CORPORATION,
INC. 2322    MAIN STORE    1858 SERVICE DR    WINONA    MN    Sale Leaseback   
J.C. PENNEY CORPORATION, INC. 2324    MAIN STORE    435 E CLIFTY DR    MADISON
   IN    Lease    J.C. PENNEY CORPORATION, INC. 2326    MAIN STORE    732
FREEMAN LANE    GRASS VALLEY    CA    Lease    J.C. PENNEY CORPORATION, INC.
2327    MAIN STORE    10 BELLIS FAIR PKWY    BELLINGHAM    WA    Fee    J.C.
PENNEY PROPERTIES, INC. 2327    INTERCOMPANY LEASE    10 BELLIS FAIR PKWY   
BELLINGHAM    WA    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2329
   MAIN STORE    800-50 NEW LOUDON RD    LATHAM    NY    Lease    J.C. PENNEY
CORPORATION, INC. 2331    MAIN STORE    1800 TIFFIN AVE    FINDLAY    OH   
Lease    J.C. PENNEY CORPORATION, INC. 2332    MAIN STORE    655 CHESHIRE RD   
LANESBOROUGH    MA    Lease    J.C. PENNEY CORPORATION, INC. 2333    MAIN STORE
   225 COLUMBIA MALL DR    BLOOMSBURG    PA    Lease    J.C. PENNEY CORPORATION,
INC. 2334    MAIN STORE    3020 US HWY 41 W    MARQUETTE    MI    Lease    J.C.
PENNEY CORPORATION, INC. 2338    MAIN STORE    6000 TOWN EAST MALL    MESQUITE
   TX    Fee    J.C. PENNEY CORPORATION, INC. 2339    MAIN STORE    1015 W WILL
ROGERS    CLAREMORE    OK    Lease    J.C. PENNEY CORPORATION, INC. 2341    MAIN
STORE    63455 N HWY 97 STE 93    BEND    OR    Lease    J.C. PENNEY
CORPORATION, INC. 2342    MAIN STORE    282 BERLIN MALL RD UNIT 19    BERLIN   
VT    Lease    J.C. PENNEY CORPORATION, INC. 2343    MAIN STORE    987 E ASH ST
   PIQUA    OH    Lease    J.C. PENNEY CORPORATION, INC. 2344    MAIN STORE   
1007 N PINE ST    DERIDDER    LA    Lease    J.C. PENNEY CORPORATION, INC. 2345
   MAIN STORE    480 MAYBERRY MALL    MOUNT AIRY    NC    Lease    J.C. PENNEY
CORPORATION, INC. 2346    MAIN STORE    3 S TUNNEL RD    ASHEVILLE    NC    Fee
   J.C. PENNEY PROPERTIES, INC. 2346    INTERCOMPANY LEASE    3 S TUNNEL RD   
ASHEVILLE    NC    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2347   
MAIN STORE    1441 TAMIAMI TRAIL    PORT CHARLOTTE    FL    Lease    J.C. PENNEY
CORPORATION, INC. 2348    MAIN STORE    2252 25TH ST    COLUMBUS    IN    Lease
   J.C. PENNEY CORPORATION, INC. 2349    MAIN STORE    3300 S AIRPORT RD W   
TRAVERSE CITY    MI    Fee    J.C. PENNEY PROPERTIES, INC. 2349    INTERCOMPANY
LEASE    3300 S AIRPORT RD W    TRAVERSE CITY    MI    Lease (Intercompany)   
J.C. PENNEY CORPORATION, INC.

 

Page 28 of 46



--------------------------------------------------------------------------------

Schedule 4.13

REAL ESTATE ASSETS

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

  

Real Estate

Interest Held

(Primary Interest)

  

Credit Party Holding Real Estate Interest

2353    MAIN STORE    10315 SILVERDALE WAY NW.    SILVERDALE    WA    Ground
Lease    J.C. PENNEY PROPERTIES, INC. 2353    INTERCOMPANY LEASE    10315
SILVERDALE WAY NW.    SILVERDALE    WA    Lease (Intercompany)    J.C. PENNEY
CORPORATION, INC. 2354    MAIN STORE    2010 YAKIMA VALLEY HWY J-1    SUNNYSIDE
   WA    Lease    J.C. PENNEY CORPORATION, INC. 2356    MAIN STORE    1414
SOUTHERN HILLS CTR    WEST PLAINS    MO    Lease    J.C. PENNEY CORPORATION,
INC. 2357    MAIN STORE    1350 PILGRIM LN    PLYMOUTH    IN    Lease    J.C.
PENNEY CORPORATION, INC. 2358    MAIN STORE    1810 S WEST AVE    FREEPORT    IL
   Lease    J.C. PENNEY CORPORATION, INC. 2361    MAIN STORE    2308 N SALISBURY
BLVD    SALISBURY    MD    Lease    J.C. PENNEY CORPORATION, INC. 2364    MAIN
STORE    3 WALDEN GALLERIA DR    CHEEKTOWAGA    NY    Lease    J.C. PENNEY
CORPORATION, INC. 2367    MAIN STORE    6000 MAHONING AVE    YOUNGSTOWN    OH   
Lease    J.C. PENNEY CORPORATION, INC. 2368    MAIN STORE    200 W HANLEY AVE   
COEUR D ALENE    ID    Lease    J.C. PENNEY CORPORATION, INC. 2369    MAIN STORE
   3501 W MAIN ST    NORMAN    OK    Lease    J.C. PENNEY CORPORATION, INC. 2370
   MAIN STORE    4200 PORTSMOUTH BLVD    CHESAPEAKE    VA    Lease    J.C.
PENNEY CORPORATION, INC. 2372    MAIN STORE    328 ROBERT SMALLS PKWY   
BEAUFORT    SC    Lease    J.C. PENNEY CORPORATION, INC. 2373    MAIN STORE   
1752 W REELFOOT AVE    UNION CITY    TN    Lease    J.C. PENNEY CORPORATION,
INC. 2374    MAIN STORE    1750 E RED CLIFFS DR    ST GEORGE    UT    Lease   
J.C. PENNEY CORPORATION, INC. 2375    MAIN STORE    150 RICHLAND SQ    RICHLAND
CENTER    WI    Lease    J.C. PENNEY CORPORATION, INC. 2376    MAIN STORE    2
STRATFORD SQ MALL    BLOOMINGDALE    IL    Lease    J.C. PENNEY CORPORATION,
INC. 2381    MAIN STORE    300 GREENVILLE W DR STE 1    GREENVILLE    MI   
Lease    J.C. PENNEY CORPORATION, INC. 2382    MAIN STORE    1550 N MITCHELL ST
   CADILLAC    MI    Lease    J.C. PENNEY CORPORATION, INC. 2385    MAIN STORE
   1199 COLUSA AVE    YUBA CITY    CA    Lease    J.C. PENNEY CORPORATION, INC.
2386    MAIN STORE    9560 MALL RD    MORGANTOWN    WV    Lease    J.C. PENNEY
CORPORATION, INC. 2388    MAIN STORE    1131 W RANCHO VISTA BLVD    PALMDALE   
CA    Fee    J.C. PENNEY PROPERTIES, INC. 2388    INTERCOMPANY LEASE    1131 W
RANCHO VISTA BLVD    PALMDALE    CA    Lease (Intercompany)    J.C. PENNEY
CORPORATION, INC. 2389    MAIN STORE    2899 WHITEFORD RD STE 286    YORK    PA
   Lease    J.C. PENNEY CORPORATION, INC. 2390    MAIN STORE    1353 TUSCULUM
BLVD    GREENEVILLE    TN    Lease    J.C. PENNEY CORPORATION, INC. 2391    MAIN
STORE    300 CASCADE MALL DR    BURLINGTON    WA    Lease    J.C. PENNEY
CORPORATION, INC. 2392    MAIN STORE    1600 N STATE RT 50    BOURBONNAIS    IL
   Fee    J.C. PENNEY PROPERTIES, INC. 2392    INTERCOMPANY LEASE    1600 N
STATE RT 50    BOURBONNAIS    IL    Lease (Intercompany)    J.C. PENNEY
CORPORATION, INC. 2395    MAIN STORE    3315 6TH AVE SE    ABERDEEN    SD   
Lease    J.C. PENNEY CORPORATION, INC. 2396    MAIN STORE    3225 STATE RT 364
STE 165    CANANDAIGUA    NY    Lease    J.C. PENNEY CORPORATION, INC. 2397   
MAIN STORE    1200 HWY 22-PHILLIPSBURG MALL    PHILLIPSBURG    NJ    Lease   
J.C. PENNEY CORPORATION, INC. 2398    MAIN STORE    900 COMMONS DR STE 900   
DOTHAN    AL    Fee    J.C. PENNEY PROPERTIES, INC. 2398    INTERCOMPANY LEASE
   900 COMMONS DR STE 900    DOTHAN    AL    Lease (Intercompany)    J.C. PENNEY
CORPORATION, INC. 2400    MAIN STORE   

1001 BARNES CROSSING RD

STE 300

   TUPELO    MS    Lease    J.C. PENNEY CORPORATION, INC. 2410    MAIN STORE   
2401 S STEMMONS FWY STE 4000    LEWISVILLE    TX    Fee    J.C. PENNEY
PROPERTIES, INC. 2410    INTERCOMPANY LEASE    2401 S STEMMONS FWY STE 4000   
LEWISVILLE    TX    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2411
   MAIN STORE    2350 MIRACLE MILE RD #270    BULLHEAD CITY    AZ    Lease   
J.C. PENNEY CORPORATION, INC.

 

Page 29 of 46



--------------------------------------------------------------------------------

Schedule 4.13

REAL ESTATE ASSETS

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

  

Real Estate

Interest Held

(Primary Interest)

  

Credit Party Holding Real Estate Interest

2414    MAIN STORE    355 FLETCHER PKWY    EL CAJON    CA    Ground Lease   
J.C. PENNEY PROPERTIES, INC. 2414    INTERCOMPANY LEASE    355 FLETCHER PKWY   
EL CAJON    CA    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2415   
MAIN STORE    15083 US 19 S    THOMASVILLE    GA    Lease    J.C. PENNEY
CORPORATION, INC. 2416    MAIN STORE    270 LOUDON RD    CONCORD    NH    Lease
   J.C. PENNEY CORPORATION, INC. 2417    MAIN STORE    1105 WALNUT ST    CARY   
NC    Lease    J.C. PENNEY CORPORATION, INC. 2418    MAIN STORE    3800 US HWY
98 N STE 200    LAKELAND    FL    Lease    J.C. PENNEY CORPORATION, INC. 2419   
MAIN STORE    6525 E SOUTHERN AVE    MESA    AZ    Fee    J.C. PENNEY
CORPORATION, INC. 2419    HOME STORE    6555 E. SOUTHERN AVE., STE 200    MESA
   AZ    Lease    J.C. PENNEY CORPORATION, INC. 2420    MAIN STORE    9409 US
HWY 19 STE 301    PORT RICHEY    FL    Lease    J.C. PENNEY CORPORATION, INC.
2422    MAIN STORE    10125 HWY 17 BYP UNIT G7    MURRELLS INLET    SC    Lease
   J.C. PENNEY CORPORATION, INC. 2423    MAIN STORE   

780 NW GARDEN VLY BLVD

STE 160

   ROSEBURG    OR    Lease    J.C. PENNEY CORPORATION, INC. 2424    MAIN STORE
   2441 WHISKEY RD    AIKEN    SC    Lease    J.C. PENNEY CORPORATION, INC. 2425
   MAIN STORE    2900 W WASHINGTON ST STE 92    STEPHENVILLE    TX    Lease   
J.C. PENNEY CORPORATION, INC. 2427    MAIN STORE    278 BLACK GOLD BLVD   
HAZARD    KY    Lease    J.C. PENNEY CORPORATION, INC. 2428    MAIN STORE   
4400 24TH AVE    FORT GRATIOT    MI    Fee    J.C. PENNEY PROPERTIES, INC. 2428
   INTERCOMPANY LEASE    4400 24TH AVE    FORT GRATIOT    MI    Lease
(Intercompany)    J.C. PENNEY CORPORATION, INC. 2430    MAIN STORE    10308
SOUTHSIDE BLVD    JACKSONVILLE    FL    Fee    J.C. PENNEY CORPORATION, INC.
2431    MAIN STORE    1100-B HWY 260    COTTONWOOD    AZ    Lease    J.C. PENNEY
CORPORATION, INC. 2433    MAIN STORE    11017 CAROLINA PLACE PKWY    PINEVILLE
   NC    Lease    J.C. PENNEY CORPORATION, INC. 2434    MAIN STORE    6600
MENAUL BLVD NE STE 600    ALBUQUERQUE    NM    Fee    J.C. PENNEY CORPORATION,
INC. 2434    HOME STORE    6600 MENAUL BLVD., N.E.    ALBUQUERQUE    NM    Lease
   J.C. PENNEY CORPORATION, INC. 2434    OUTSIDE STOCKROOM    4320 YALE BLVD,
SUITE CA    ALBUQUERQUE    NM    Lease    J.C. PENNEY CORPORATION, INC. 2436   
MAIN STORE    475 S ST LOUIS ST    BATESVILLE    AR    Lease    J.C. PENNEY
CORPORATION, INC. 2437    MAIN STORE    128 WOODLAWN DR    SHAWANO    WI   
Lease    J.C. PENNEY CORPORATION, INC. 2438    MAIN STORE    1110 N QUINCY AVE
   OTTUMWA    IA    Lease    J.C. PENNEY CORPORATION, INC. 2439    MAIN STORE   
1000 MALL RUN RD    UNIONTOWN    PA    Lease    J.C. PENNEY CORPORATION, INC.
2440    MAIN STORE   

300 LYCOMING MALL CIR

STE 2043

   PENNSDALE    PA    Lease    J.C. PENNEY CORPORATION, INC. 2441    MAIN STORE
   2901 E COLLEGE AVE STE 800    STATE COLLEGE    PA    Lease    J.C. PENNEY
CORPORATION, INC. 2442    MAIN STORE   

4481 S WHITE MOUNTAIN RD

STE 5

   SHOW LOW    AZ    Lease    J.C. PENNEY CORPORATION, INC. 2443    MAIN STORE
   11130 MALL CIRCLE    WALDORF    MD    Fee    J.C. PENNEY PROPERTIES, INC.
2443    INTERCOMPANY LEASE    11130 MALL CIRCLE    WALDORF    MD    Lease
(Intercompany)    J.C. PENNEY CORPORATION, INC. 2445    MAIN STORE    6840
EASTMAN AVE    MIDLAND    MI    Fee    J.C. PENNEY PROPERTIES, INC. 2445   
INTERCOMPANY LEASE    6840 EASTMAN AVE    MIDLAND    MI    Lease (Intercompany)
   J.C. PENNEY CORPORATION, INC. 2447    MAIN STORE    864 HWY 12 W   
STARKVILLE    MS    Lease    J.C. PENNEY CORPORATION, INC. 2449    MAIN STORE   
399 CAMPBELLSVILLE BYPASS    CAMPBELLSVILLE    KY    Lease    J.C. PENNEY
CORPORATION, INC. 2452    MAIN STORE    300 MOUNT BERRY SQ NE    ROME    GA   
Lease    J.C. PENNEY CORPORATION, INC. 2453    MAIN STORE    6 MCKINLEY MALL   
BLASDELL    NY    Lease    J.C. PENNEY CORPORATION, INC. 2456    MAIN STORE   
11401 PINES BLVD    PEMBROKE PINES    FL    Fee    J.C. PENNEY CORPORATION, INC.

 

Page 30 of 46



--------------------------------------------------------------------------------

Schedule 4.13

REAL ESTATE ASSETS

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

  

Real Estate

Interest Held

(Primary Interest)

  

Credit Party Holding Real Estate Interest

2456    HOME STORE    SW CORNER PINES BLVD. & SW 136TH STREET    PEMBROKE PINES
   FL    Lease    J.C. PENNEY CORPORATION, INC. 2457    MAIN STORE    9559
DESTINY USA DR    SYRACUSE    NY    Lease    J.C. PENNEY CORPORATION, INC. 2458
   MAIN STORE    1601 S BROAD    SCOTTSBORO    AL    Lease    J.C. PENNEY
CORPORATION, INC. 2460    MAIN STORE    STATE RT 37-ST LAWRENCE CENTRE   
MASSENA    NY    Lease    J.C. PENNEY CORPORATION, INC. 2463    MAIN STORE   
140 MARSH AVE    STATEN ISLAND    NY    Fee    J.C. PENNEY CORPORATION, INC.
2464    MAIN STORE    1201 BOSTON POST RD    MILFORD    CT    Lease    J.C.
PENNEY CORPORATION, INC. 2467    MAIN STORE    1695 ARDEN WAY    SACRAMENTO   
CA    Fee    J.C. PENNEY PROPERTIES, INC. 2467    INTERCOMPANY LEASE    1695
ARDEN WAY    SACRAMENTO    CA    Lease (Intercompany)    J.C. PENNEY
CORPORATION, INC. 2470    MAIN STORE    413 MARKET SQ DR    MAYSVILLE    KY   
Lease    J.C. PENNEY CORPORATION, INC. 2472    MAIN STORE    839 3RD AVE   
JASPER    IN    Lease    J.C. PENNEY CORPORATION, INC. 2474    MAIN STORE    510
GATE CITY HWY SPACE 360    BRISTOL    VA    Lease    J.C. PENNEY CORPORATION,
INC. 2477    MAIN STORE    3710 HWY 9    FREEHOLD    NJ    Fee    J.C. PENNEY
PROPERTIES, INC. 2477    INTERCOMPANY LEASE    3710 HWY 9    FREEHOLD    NJ   
Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2478    MAIN STORE    1603
NW 107TH AVE    MIAMI    FL    Fee    J.C. PENNEY CORPORATION, INC. 2480    MAIN
STORE    22450 TOWN CIR    MORENO VALLEY    CA    Fee    J.C. PENNEY PROPERTIES,
INC. 2480    INTERCOMPANY LEASE    22450 TOWN CIR    MORENO VALLEY    CA   
Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2482    MAIN STORE    5725
JOHNSTON ST    LAFAYETTE    LA    Fee    J.C. PENNEY PROPERTIES, INC. 2482   
INTERCOMPANY LEASE    5725 JOHNSTON ST    LAFAYETTE    LA    Lease
(Intercompany)    J.C. PENNEY CORPORATION, INC. 2484    MAIN STORE    4730 N
DIVISION ST    SPOKANE    WA    Lease    J.C. PENNEY CORPORATION, INC. 2485   
MAIN STORE    560 GALLERIA DR    JOHNSTOWN    PA    Lease    J.C. PENNEY
CORPORATION, INC. 2486    MAIN STORE    5580 GOODS LN STE 2031    ALTOONA    PA
   Lease    J.C. PENNEY CORPORATION, INC. 2488    MAIN STORE    ONE N GALLERIA
DR    MIDDLETOWN    NY    Lease    J.C. PENNEY CORPORATION, INC. 2490    MAIN
STORE    231 GREECE RIDGE CTR DR    GREECE    NY    Fee    J.C. PENNEY
CORPORATION, INC. 2491    MAIN STORE    6 GALLERIA MALL DR    TAUNTON    MA   
Lease    J.C. PENNEY CORPORATION, INC. 2494    MAIN STORE    200 PAUL HUFF PKWY
NW STE 44    CLEVELAND    TN    Lease    J.C. PENNEY CORPORATION, INC. 2495   
MAIN STORE    1850 ADAMS ST STE 2    MANKATO    MN    Fee    J.C. PENNEY
PROPERTIES, INC. 2495    INTERCOMPANY LEASE    1850 ADAMS ST STE 2    MANKATO   
MN    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2496    MAIN STORE
   500 NEWPARK MALL    NEWARK    CA    Ground Lease    J.C. PENNEY PROPERTIES,
INC. 2496    INTERCOMPANY LEASE    500 NEWPARK MALL    NEWARK    CA    Lease
(Intercompany)    J.C. PENNEY CORPORATION, INC. 2498    MAIN STORE    2727
FAIRFIELD COMMONS BLVD    DAYTON    OH    Lease    J.C. PENNEY CORPORATION, INC.
2503    MAIN STORE    1201 E MAIN    CARBONDALE    IL    Lease    J.C. PENNEY
CORPORATION, INC. 2505    MAIN STORE    1201 S DIRKSEN PKWY    SPRINGFIELD    IL
   Fee    J.C. PENNEY CORPORATION, INC. 2505    SUBLEASE    1201 S DIRKSEN PKWY
   SPRINGFIELD    IL    Sublease (to Third Party)    2506    MAIN STORE    2900
E LINCOLN WAY    STERLING    IL    Lease    J.C. PENNEY CORPORATION, INC. 2507
   MAIN STORE    312 W PRIEN LAKE RD    LAKE CHARLES    LA    Ground Lease   
J.C. PENNEY PROPERTIES, INC. 2507    INTERCOMPANY LEASE    312 W PRIEN LAKE RD
   LAKE CHARLES    LA    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC.
2521    MAIN STORE    9100 N SKYVIEW AVE    KANSAS CITY    MO    Fee    J.C.
PENNEY PROPERTIES, INC.

 

Page 31 of 46



--------------------------------------------------------------------------------

Schedule 4.13

REAL ESTATE ASSETS

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

  

Real Estate

Interest Held

(Primary Interest)

  

Credit Party Holding Real Estate Interest

2521    INTERCOMPANY LEASE    9100 N SKYVIEW AVE    KANSAS CITY    MO    Lease
(Intercompany)    J.C. PENNEY CORPORATION, INC. 2522    MAIN STORE    9056 N
121ST EAST AVE    OWASSO    OK    Ground Lease    J.C. PENNEY PROPERTIES, INC.
2522    INTERCOMPANY LEASE    9056 N 121ST EAST AVE    OWASSO    OK    Lease
(Intercompany)    J.C. PENNEY CORPORATION, INC. 2523    MAIN STORE    215
CREEKSIDE WAY    NEW BRAUNFELS    TX    Fee    J.C. PENNEY PROPERTIES, INC. 2523
   INTERCOMPANY LEASE    215 CREEKSIDE WAY    NEW BRAUNFELS    TX    Lease
(Intercompany)    J.C. PENNEY CORPORATION, INC. 2524    MAIN STORE    2421
CRANBERRY HWY STE 290    WAREHAM    MA    Ground Lease    J.C. PENNEY
PROPERTIES, INC. 2524    INTERCOMPANY LEASE    2421 CRANBERRY HWY STE 290   
WAREHAM    MA    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2526   
MAIN STORE    7352 GLORY RD    BAXTER    MN    Ground Lease    J.C. PENNEY
PROPERTIES, INC. 2526    INTERCOMPANY LEASE    7352 GLORY RD    BAXTER    MN   
Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2527    MAIN STORE    500
WINCHESTER AVE    ASHLAND    KY    Ground Lease    J.C. PENNEY PROPERTIES, INC.
2527    INTERCOMPANY LEASE    500 WINCHESTER AVE    ASHLAND    KY    Lease
(Intercompany)    J.C. PENNEY CORPORATION, INC. 2529    MAIN STORE    11534
PARKSIDE DR    FARRAGUT    TN    Ground Lease    J.C. PENNEY PROPERTIES, INC.
2529    INTERCOMPANY LEASE    11534 PARKSIDE DR    FARRAGUT    TN    Lease
(Intercompany)    J.C. PENNEY CORPORATION, INC. 2530    MAIN STORE    1301
CENTER RD    AVON    OH    Ground Lease    J.C. PENNEY PROPERTIES, INC. 2530   
INTERCOMPANY LEASE    1301 CENTER RD    AVON    OH    Lease (Intercompany)   
J.C. PENNEY CORPORATION, INC. 2534    MAIN STORE    501 C M FAGAN DR    HAMMOND
   LA    Ground Lease    J.C. PENNEY PROPERTIES, INC. 2534    INTERCOMPANY LEASE
   501 C M FAGAN DR    HAMMOND    LA    Lease (Intercompany)    J.C. PENNEY
CORPORATION, INC. 2613    MAIN STORE    1932 E 20TH ST    CHICO    CA    Fee   
J.C. PENNEY PROPERTIES, INC. 2613    INTERCOMPANY LEASE    1932 E 20TH ST   
CHICO    CA    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2614   
MAIN STORE    1710 S MAIN ST    BELLEFONTAINE    OH    Lease    J.C. PENNEY
CORPORATION, INC. 2615    MAIN STORE    230 LAUREL MALL    HAZLETON    PA   
Lease    J.C. PENNEY CORPORATION, INC. 2616    MAIN STORE    2940 WATSON BLVD   
CENTERVILLE    GA    Lease    J.C. PENNEY CORPORATION, INC. 2617    MAIN STORE
   7600 KINGSTON PIKE STE 900    KNOXVILLE    TN    Fee    J.C. PENNEY
PROPERTIES, INC. 2617    INTERCOMPANY LEASE    7600 KINGSTON PIKE STE 900   
KNOXVILLE    TN    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2619   
MAIN STORE    10101 BROOK RD STE 800    GLEN ALLEN    VA    Fee    J.C. PENNEY
PROPERTIES, INC. 2619    INTERCOMPANY LEASE    10101 BROOK RD STE 800    GLEN
ALLEN    VA    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2620   
MAIN STORE    515 S WESTWOOD    POPLAR BLUFF    MO    Lease    J.C. PENNEY
CORPORATION, INC. 2622    MAIN STORE    2301 DEL PRADO BLVD STE 700    CAPE
CORAL    FL    Lease    J.C. PENNEY CORPORATION, INC. 2624    MAIN STORE    3401
NICHOLASVILLE RD STE 116    LEXINGTON    KY    Ground Lease    J.C. PENNEY
CORPORATION, INC. 2625    MAIN STORE    4370 I-75 BUSINESS SPUR    SAULT STE
MARIE    MI    Lease    J.C. PENNEY CORPORATION, INC. 2626    MAIN STORE    1312
W SUNSET RD    HENDERSON    NV    Ground Lease    J.C. PENNEY PROPERTIES, INC.
2626    INTERCOMPANY LEASE    1312 W SUNSET RD    HENDERSON    NV    Lease
(Intercompany)    J.C. PENNEY CORPORATION, INC. 2629    MAIN STORE    1050 S
BISHOP AVE    ROLLA    MO    Lease    J.C. PENNEY CORPORATION, INC. 2631    MAIN
STORE    58000 TWENTY-NINE PALMS HWY    YUCCA VALLEY    CA    Fee    J.C. PENNEY
PROPERTIES, INC. 2631    INTERCOMPANY LEASE    58000 TWENTY-NINE PALMS HWY   
YUCCA VALLEY    CA    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2632
   MAIN STORE    4 MID RIVERS MALL    ST PETERS    MO    Fee    J.C. PENNEY
PROPERTIES, INC. 2632    INTERCOMPANY LEASE    4 MID RIVERS MALL    ST PETERS   
MO    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC.

 

Page 32 of 46



--------------------------------------------------------------------------------

Schedule 4.13

REAL ESTATE ASSETS

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

  

Real Estate

Interest Held

(Primary Interest)

  

Credit Party Holding Real Estate Interest

2633    MAIN STORE    3507 MANCHESTER EXPWY STE E    COLUMBUS    GA    Lease   
J.C. PENNEY CORPORATION, INC. 2646    MAIN STORE    4021 BURBANK RD    WOOSTER
   OH    Lease    J.C. PENNEY CORPORATION, INC. 2647    MAIN STORE    RT 114 &
128    PEABODY    MA    Lease; Fee    J.C. PENNEY CORPORATION, INC. 2648    MAIN
STORE    400 BREA MALL    BREA    CA    Ground Lease    J.C. PENNEY CORPORATION,
INC. 2649    MAIN STORE    400 WESTMINSTER MALL    WESTMINSTER    CA    Ground
Lease    J.C. PENNEY CORPORATION, INC. 2649    HOME STORE    510 WESTMINSTER
MALL    WESTMINSTER    CA    Lease    J.C. PENNEY CORPORATION, INC. 2650    MAIN
STORE    1050 LAYTON HILLS MALL    LAYTON    UT    Lease    J.C. PENNEY
CORPORATION, INC. 2651    MAIN STORE    68 GATEWAY MALL    LINCOLN    NE    Fee
   J.C. PENNEY PROPERTIES, INC. 2651    INTERCOMPANY LEASE    68 GATEWAY MALL   
LINCOLN    NE    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2653   
MAIN STORE    4770 GOLF RD    EAU CLAIRE    WI    Fee    J.C. PENNEY PROPERTIES,
INC. 2653    INTERCOMPANY LEASE    4770 GOLF RD    EAU CLAIRE    WI    Lease
(Intercompany)    J.C. PENNEY CORPORATION, INC. 2654    MAIN STORE    100
COMMERCIAL RD UNIT 180    LEOMINSTER    MA    Lease    J.C. PENNEY CORPORATION,
INC. 2655    MAIN STORE    90 W 5TH ST    DOUGLAS    AZ    Fee    J.C. PENNEY
CORPORATION, INC. 2656    MAIN STORE    3 DIAMOND RUN MALL    RUTLAND    VT   
Lease    J.C. PENNEY CORPORATION, INC. 2657    MAIN STORE    939 NE D ST   
GRANTS PASS    OR    Lease    J.C. PENNEY CORPORATION, INC. 2660    MAIN STORE
   20505 S DIXIE HWY    MIAMI    FL    Lease    J.C. PENNEY CORPORATION, INC.
2661    MAIN STORE    4 HAWTHORN CTR    VERNON HILLS    IL    Fee    J.C. PENNEY
PROPERTIES, INC. 2661    INTERCOMPANY LEASE    4 HAWTHORN CTR    VERNON HILLS   
IL    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2662    MAIN STORE
   578 AVIATION RD STE 3    QUEENSBURY    NY    Lease    J.C. PENNEY
CORPORATION, INC. 2663    MAIN STORE    377 S MILLS RD    VENTURA    CA    Fee
   J.C. PENNEY PROPERTIES, INC. 2663    INTERCOMPANY LEASE    377 S MILLS RD   
VENTURA    CA    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2671   
MAIN STORE    2180 NE HWY 99 W    MCMINNVILLE    OR    Lease    J.C. PENNEY
CORPORATION, INC. 2672    MAIN STORE    380 N COOPER DR    HENDERSON    NC   
Lease    J.C. PENNEY CORPORATION, INC. 2676    MAIN STORE    1215 S MAIN ST   
SIKESTON    MO    Fee    J.C. PENNEY PROPERTIES, INC. 2676    INTERCOMPANY LEASE
   1215 S MAIN ST    SIKESTON    MO    Lease (Intercompany)    J.C. PENNEY
CORPORATION, INC. 2677    MAIN STORE    9301 TAMPA AVE    NORTHRIDGE    CA   
Fee    J.C. PENNEY CORPORATION, INC. 2678    MAIN STORE    658 RICHLAND MALL   
MANSFIELD    OH    Ground Lease    J.C. PENNEY PROPERTIES, INC. 2678   
INTERCOMPANY LEASE    658 RICHLAND MALL    MANSFIELD    OH    Lease
(Intercompany)    J.C. PENNEY CORPORATION, INC. 2679    MAIN STORE    525 UNION
ST    WATERBURY    CT    Lease    J.C. PENNEY CORPORATION, INC. 2682    MAIN
STORE    1901 NW EXPWY STE 1200    OKLAHOMA CITY    OK    Ground Lease    J.C.
PENNEY PROPERTIES, INC. 2682    INTERCOMPANY LEASE    1901 NW EXPWY STE 1200   
OKLAHOMA CITY    OK    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC.
2683    MAIN STORE    17177 ROYALTON RD BOX 3    STRONGSVILLE    OH    Fee   
J.C. PENNEY PROPERTIES, INC. 2683    INTERCOMPANY LEASE    17177 ROYALTON RD BOX
3    STRONGSVILLE    OH    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC.
2685    MAIN STORE    3851 S COOPER ST    ARLINGTON    TX    Fee    J.C. PENNEY
PROPERTIES, INC. 2685    INTERCOMPANY LEASE    3851 S COOPER ST    ARLINGTON   
TX    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2686    MAIN STORE
   8358 SUDLEY RD    MANASSAS    VA    Lease    J.C. PENNEY CORPORATION, INC.
2687    MAIN STORE    651 W WASHINGTON    SEQUIM    WA    Lease    J.C. PENNEY
CORPORATION, INC.

 

Page 33 of 46



--------------------------------------------------------------------------------

Schedule 4.13

REAL ESTATE ASSETS

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

  

Real Estate

Interest Held

(Primary Interest)

  

Credit Party Holding Real Estate Interest

2688    MAIN STORE    3100 HARRISON AVE    BUTTE    MT    Lease    J.C. PENNEY
CORPORATION, INC. 2689    MAIN STORE    2700 MIAMISBURG-CENTERVILLE RD   
CENTERVILLE    OH    Lease    J.C. PENNEY CORPORATION, INC. 2690    MAIN STORE
   1000 TURTLE CREEK DR    HATTIESBURG    MS    Fee    J.C. PENNEY PROPERTIES,
INC. 2690    INTERCOMPANY LEASE    1000 TURTLE CREEK DR    HATTIESBURG    MS   
Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2692    MAIN STORE    2422
W KETTLEMAN LANE    LODI    CA    Ground Lease    J.C. PENNEY PROPERTIES, INC.
2692    INTERCOMPANY LEASE    2422 W KETTLEMAN LANE    LODI    CA    Lease
(Intercompany)    J.C. PENNEY CORPORATION, INC. 2693    MAIN STORE    3127
STOCKTON HILL RD    KINGMAN    AZ    Lease    J.C. PENNEY CORPORATION, INC. 2694
   MAIN STORE    1680 BRIARGATE BLVD    COLORADO SPRINGS    CO    Lease    J.C.
PENNEY CORPORATION, INC. 2695    MAIN STORE    16280 DRESDEN AVE SPACE M    E
LIVERPOOL    OH    Lease    J.C. PENNEY CORPORATION, INC. 2696    MAIN STORE   
11200 LAKELINE MALL DR    CEDAR PARK    TX    Fee    J.C. PENNEY PROPERTIES,
INC. 2696    MAIN STORE    11200 LAKELINE MALL DR    CEDAR PARK    TX    Fee   
J.C. PENNEY PROPERTIES, INC. 2697    MAIN STORE    16529 SOUTHWEST FRWY   
SUGARLAND    TX    Fee    J.C. PENNEY PROPERTIES, INC. 2697    INTERCOMPANY
LEASE    16529 SOUTHWEST FRWY    SUGARLAND    TX    Lease (Intercompany)    J.C.
PENNEY CORPORATION, INC. 2698    MAIN STORE    3100 NAGLEE RD    TRACY    CA   
Lease    J.C. PENNEY CORPORATION, INC. 2699    MAIN STORE    2501 MT HOLLY RD
STE 300    BURLINGTON    NJ    Fee    J.C. PENNEY PROPERTIES, INC. 2699   
INTERCOMPANY LEASE    2501 MT HOLLY RD STE 300    BURLINGTON    NJ    Lease
(Intercompany)    J.C. PENNEY CORPORATION, INC. 2700    MAIN STORE    5083
TUTTLE CROSSING BLVD    DUBLIN    OH    Fee    J.C. PENNEY PROPERTIES, INC. 2700
   INTERCOMPANY LEASE    5083 TUTTLE CROSSING BLVD    DUBLIN    OH    Lease
(Intercompany)    J.C. PENNEY CORPORATION, INC. 2702    MAIN STORE    197
WESTBANK EXPY STE 2    GRETNA    LA    Fee    J.C. PENNEY CORPORATION, INC. 2703
   MAIN STORE    2756 N GERMANTOWN PKWY    MEMPHIS    TN    Fee    J.C. PENNEY
PROPERTIES, INC. 2703    INTERCOMPANY LEASE    2756 N GERMANTOWN PKWY    MEMPHIS
   TN    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2704    MAIN
STORE    10000 COORS BYPASS NW    ALBUQUERQUE    NM    Fee    J.C. PENNEY
PROPERTIES, INC. 2704    INTERCOMPANY LEASE    10000 COORS BYPASS NW   
ALBUQUERQUE    NM    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2705
   MAIN STORE    501 EAGLE RIDGE DR    LAKE WALES    FL    Lease    J.C. PENNEY
CORPORATION, INC. 2706    MAIN STORE    458 N VIRGINIA AVE    TIFTON    GA   
Lease    J.C. PENNEY CORPORATION, INC. 2707    MAIN STORE    2175 S KOELLER ST
   OSHKOSH    WI    Lease    J.C. PENNEY CORPORATION, INC. 2708    MAIN STORE   
573 DONALD LYNCH BLVD    MARLBOROUGH    MA    Fee    J.C. PENNEY PROPERTIES,
INC. 2708    INTERCOMPANY LEASE    573 DONALD LYNCH BLVD    MARLBOROUGH    MA   
Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2709    MAIN STORE    4201
N SHILOH DR    FAYETTEVILLE    AR    Lease    J.C. PENNEY CORPORATION, INC. 2712
   MAIN STORE    3501 CAPITAL CITY MALL    CAMP HILL    PA    Lease    J.C.
PENNEY CORPORATION, INC. 2713    MAIN STORE    95 STORRS RD    WILLIMANTIC    CT
   Lease    J.C. PENNEY CORPORATION, INC. 2715    MAIN STORE    14659 N US HWY
25 E STE 22    CORBIN    KY    Lease    J.C. PENNEY CORPORATION, INC. 2716   
MAIN STORE    2215 MEMORIAL DR    WAYCROSS    GA    Lease    J.C. PENNEY
CORPORATION, INC. 2718    MAIN STORE    100 BAYCHESTER AVE    BRONX    NY   
Ground Lease    J.C. PENNEY CORPORATION, INC. 2719    MAIN STORE    715 OMACHE
DR    OMAK    WA    Lease    J.C. PENNEY CORPORATION, INC. 2720    MAIN STORE   
200 BEAVER VALLEY MALL    MONACA    PA    Lease    J.C. PENNEY CORPORATION, INC.
2721    MAIN STORE    3159 W BROADWAY    SEDALIA    MO    Lease    J.C. PENNEY
CORPORATION, INC.

 

Page 34 of 46



--------------------------------------------------------------------------------

Schedule 4.13

REAL ESTATE ASSETS

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

  

Real Estate

Interest Held

(Primary Interest)

  

Credit Party Holding Real Estate Interest

2722    MAIN STORE    9409 W COLONIAL DR    OCOEE    FL    Fee    J.C. PENNEY
CORPORATION, INC. 2725    MAIN STORE    3350 E FLORAL AVE    SELMA    CA   
Lease    J.C. PENNEY CORPORATION, INC. 2726    MAIN STORE    1481 WAGNER AVE   
GREENVILLE    OH    Lease    J.C. PENNEY CORPORATION, INC. 2728    MAIN STORE   
1111 E TYLER ST STE 127    ATHENS    TX    Lease    J.C. PENNEY CORPORATION,
INC. 2729    MAIN STORE    3311 IOWA ST    LAWRENCE    KS    Ground Lease   
J.C. PENNEY PROPERTIES, INC. 2729    INTERCOMPANY LEASE    3311 IOWA ST   
LAWRENCE    KS    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2730   
MAIN STORE    6200 20TH ST STE 700    VERO BEACH    FL    Fee    J.C. PENNEY
CORPORATION, INC. 2731    MAIN STORE    1409 EHRINGHAUS ST    ELIZABETH CITY   
NC    Lease    J.C. PENNEY CORPORATION, INC. 2732    MAIN STORE    10300 LITTLE
PATUXENT PKWY    COLUMBIA    MD    Fee    J.C. PENNEY CORPORATION, INC. 2736   
MAIN STORE    3500 EAST WEST HWY STE 1000    HYATTSVILLE    MD    Lease    J.C.
PENNEY CORPORATION, INC. 2738    MAIN STORE    11160 VEIRS MILL RD    WHEATON   
MD    Lease    J.C. PENNEY CORPORATION, INC. 2739    MAIN STORE    20131 HWY 59N
STE 3000    HUMBLE    TX    Fee    J.C. PENNEY PROPERTIES, INC. 2739   
INTERCOMPANY LEASE    20131 HWY 59N STE 3000    HUMBLE    TX    Lease
(Intercompany)    J.C. PENNEY CORPORATION, INC. 2740    MAIN STORE    151
MARYSVILLE TOWNE CTR    MARYSVILLE    WA    Lease    J.C. PENNEY CORPORATION,
INC. 2741    MAIN STORE    318 E FAIRMOUNT AVE    LAKEWOOD    NY    Lease   
J.C. PENNEY CORPORATION, INC. 2742    MAIN STORE    1840 COUNTRYSIDE DR   
TURLOCK    CA    Ground Lease    J.C. PENNEY PROPERTIES, INC. 2742   
INTERCOMPANY LEASE    1840 COUNTRYSIDE DR    TURLOCK    CA    Lease
(Intercompany)    J.C. PENNEY CORPORATION, INC. 2743    MAIN STORE    1000
BONITA LAKE CIRCLE    MERIDIAN    MS    Lease    J.C. PENNEY CORPORATION, INC.
2744    MAIN STORE    14730 E INDIANA AVE    SPOKANE    WA    Lease    J.C.
PENNEY CORPORATION, INC. 2745    MAIN STORE    2900 S MAIN ST    RICE LAKE    WI
   Lease    J.C. PENNEY CORPORATION, INC. 2746    MAIN STORE    13320 MONTFORT
ST    DALLAS    TX    Lease    J.C. PENNEY CORPORATION, INC. 2748    MAIN STORE
   10400 MILL RUN CIR    OWINGS MILLS    MD    Fee    J.C. PENNEY CORPORATION,
INC. 2749    MAIN STORE    21030 DULLES TOWN CIR    STERLING    VA    Fee   
J.C. PENNEY PROPERTIES, INC. 2749    INTERCOMPANY LEASE    21030 DULLES TOWN CIR
   STERLING    VA    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2750
   MAIN STORE    PO BOX 5147    GASTONIA    NC    Lease    J.C. PENNEY
CORPORATION, INC. 2751    MAIN STORE    PLAZA LAS AMERICAS S/C    SAN JUAN    PR
   Lease    J.C. PENNEY CORPORATION, INC. 2752    MAIN STORE    1403 PALISADES
CTR DR    WEST NYACK    NY    Lease    J.C. PENNEY CORPORATION, INC. 2753   
MAIN STORE    6201 BLUEBONNET BLVD    BATON ROUGE    LA    Fee    J.C. PENNEY
PROPERTIES, INC. 2753    INTERCOMPANY LEASE    6201 BLUEBONNET BLVD    BATON
ROUGE    LA    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2754   
MAIN STORE    3055 BLACK GAP RD    CHAMBERSBURG    PA    Lease    J.C. PENNEY
CORPORATION, INC. 2755    MAIN STORE    120 NIBLICK RD    PASO ROBLES    CA   
Fee    J.C. PENNEY PROPERTIES, INC. 2755    INTERCOMPANY LEASE    120 NIBLICK RD
   PASO ROBLES    CA    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC.
2756    MAIN STORE    9 SMITH HAVEN MALL    LAKE GROVE L I    NY    Lease   
J.C. PENNEY CORPORATION, INC. 2756    HOME STORE    3147 MIDDLE COUNTY ROAD LAKE
GROVE SHOPPING CENTER    LAKE GROVE    NY    Lease    J.C. PENNEY CORPORATION,
INC. 2756    OUTSIDE STOCKROOM    390 OSER AVENUE    HAPPAUGE    NY    Lease   
J.C. PENNEY CORPORATION, INC. 2756    OUTSIDE STOCKROOM    313 SMITH HAVEN MALL
   LAKE GROVE    NY    Lease    J.C. PENNEY CORPORATION, INC. 2757    MAIN STORE
   8417 S PARK MEADOWS CTR DR    LONE TREE    CO    Fee    J.C. PENNEY
PROPERTIES, INC. 2757    INTERCOMPANY LEASE    8417 S PARK MEADOWS CTR DR   
LONE TREE    CO    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC.

 

Page 35 of 46



--------------------------------------------------------------------------------

Schedule 4.13

REAL ESTATE ASSETS

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

  

Real Estate

Interest Held

(Primary Interest)

  

Credit Party Holding Real Estate Interest

2758    MAIN STORE    1471 CORAL RIDGE AVE    CORALVILLE    IA    Fee    J.C.
PENNEY PROPERTIES, INC. 2758    INTERCOMPANY LEASE    1471 CORAL RIDGE AVE   
CORALVILLE    IA    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2760
   MAIN STORE    23415 THREE NOTCH RD STE 2016    CALIFORNIA    MD    Lease   
J.C. PENNEY CORPORATION, INC. 2761    MAIN STORE    11500 MIDLOTHIAN TPKE   
RICHMOND    VA    Ground Lease    J.C. PENNEY CORPORATION, INC. 2762    MAIN
STORE    8102 CITRUS PARK TOWN CTR    TAMPA    FL    Fee    J.C. PENNEY
CORPORATION, INC. 2763    MAIN STORE   

1201 LAKE WOODLANDS DR

STE 500

   THE WOODLANDS    TX    Fee    J.C. PENNEY PROPERTIES, INC. 2763   
INTERCOMPANY LEASE   

1201 LAKE WOODLANDS DR

STE 500

   THE WOODLANDS    TX    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC.
2765    MAIN STORE    219 MARLBORO AVE STE 21    EASTON    MD    Lease    J.C.
PENNEY CORPORATION, INC. 2767    MAIN STORE    1500 S WILLOW ST    MANCHESTER   
NH    Fee    J.C. PENNEY PROPERTIES, INC. 2767    INTERCOMPANY LEASE    1500 S
WILLOW ST    MANCHESTER    NH    Lease (Intercompany)    J.C. PENNEY
CORPORATION, INC. 2768    MAIN STORE    1500 RT 47 STE 21B    RIO GRANDE    NJ
   Lease    J.C. PENNEY CORPORATION, INC. 2769    MAIN STORE    1512 MILITARY RD
   BENTON    AR    Lease    J.C. PENNEY CORPORATION, INC. 2770    MAIN STORE   

1200 TOWNE CENTRE BLVD

STE B

   PROVO    UT    Lease    J.C. PENNEY CORPORATION, INC. 2773    MAIN STORE   

400 ERNEST W BARRETT

PKWY NW

   KENNESAW    GA    Fee    J.C. PENNEY CORPORATION, INC. 2773    ADDITIONAL
SPACE   

400 ERNEST W BARRETT

PKWY NW

   KENNESAW    GA    Lease    J.C. PENNEY CORPORATION, INC. 2773    HOME STORE
   667 ERNEST BARRETT PARKWAY, SUITE 300    KENNESAW    GA    Lease    J.C.
PENNEY CORPORATION, INC. 2775    MAIN STORE   

1750 DEPTFORD CENTER RD

STE D

   DEPTFORD    NJ    Fee    J.C. PENNEY CORPORATION, INC. 2775    OUTSIDE
STOCKROOM    165 NINTH AVE, UNIT D BOROUGH OF RUNNEMEDE    DEPTFORD    NJ   
Lease    J.C. PENNEY CORPORATION, INC. 2776    MAIN STORE    3333 BUFORD DR   
BUFORD    GA    Lease    J.C. PENNEY CORPORATION, INC. 2777    MAIN STORE    381
WEST ST    KEENE    NH    Lease    J.C. PENNEY CORPORATION, INC. 2782    MAIN
STORE    5055 2ND AVE STE 28    KEARNEY    NE    Lease    J.C. PENNEY
CORPORATION, INC. 2783    MAIN STORE    40640 WINCHESTER RD    TEMECULA    CA   
Fee    J.C. PENNEY PROPERTIES, INC. 2783    INTERCOMPANY LEASE    40640
WINCHESTER RD    TEMECULA    CA    Lease (Intercompany)    J.C. PENNEY
CORPORATION, INC. 2784    MAIN STORE   

6101 CALHOUN MEMOR HWY

STE A

   EASLEY    SC    Lease    J.C. PENNEY CORPORATION, INC. 2785    MAIN STORE   
3774 RIVERTOWN PRKWY SW    GRANDVILLE    MI    Fee    J.C. PENNEY PROPERTIES,
INC. 2785    INTERCOMPANY LEASE    3774 RIVERTOWN PRKWY SW    GRANDVILLE    MI
   Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2786    MAIN STORE   
1775 WASHINGTON ST    HANOVER    MA    Lease    J.C. PENNEY CORPORATION, INC.
2788    MAIN STORE    259 INDIAN MOUND DR    MT STERLING    KY    Lease    J.C.
PENNEY CORPORATION, INC. 2789    MAIN STORE    10308 W FOREST HILL BLVD   
WELLINGTON    FL    Fee    J.C. PENNEY CORPORATION, INC. 2790    MAIN STORE   
172 EXTON SQ MALL    EXTON    PA    Ground Lease    J.C. PENNEY PROPERTIES, INC.
2790    INTERCOMPANY LEASE    172 EXTON SQ MALL    EXTON    PA    Lease
(Intercompany)    J.C. PENNEY CORPORATION, INC. 2795    MAIN STORE    2607
PRESTON RD    FRISCO    TX    Fee    J.C. PENNEY PROPERTIES, INC. 2795   
INTERCOMPANY LEASE    2607 PRESTON RD    FRISCO    TX    Lease (Intercompany)   
J.C. PENNEY CORPORATION, INC. 2796    MAIN STORE    1125 GALLERIA BLVD   
ROSEVILLE    CA    Fee    J.C. PENNEY PROPERTIES, INC. 2796    INTERCOMPANY
LEASE    1125 GALLERIA BLVD    ROSEVILLE    CA    Lease (Intercompany)    J.C.
PENNEY CORPORATION, INC. 2797    MAIN STORE    100 MALL DR UNIT B   
STEUBENVILLE    OH    Lease    J.C. PENNEY CORPORATION, INC. 2799    MAIN STORE
   1611 VIRGINIA AVE STE 605    NORTH BEND    OR    Lease    J.C. PENNEY
CORPORATION, INC.

 

Page 36 of 46



--------------------------------------------------------------------------------

Schedule 4.13

REAL ESTATE ASSETS

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

  

Real Estate

Interest Held

(Primary Interest)

  

Credit Party Holding Real Estate Interest

2801    MAIN STORE    1450 POLARIS PKWY    COLUMBUS    OH    Fee    J.C. PENNEY
PROPERTIES, INC. 2801    INTERCOMPANY LEASE    1450 POLARIS PKWY    COLUMBUS   
OH    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2802    MAIN STORE
   2000 ROBINSON TOWN CTR    PITTSBURGH    PA    Fee    J.C. PENNEY PROPERTIES,
INC. 2802    INTERCOMPANY LEASE    2000 ROBINSON TOWN CTR    PITTSBURGH    PA   
Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2803    MAIN STORE    2304
E JACKSON ST    MACOMB    IL    Lease    J.C. PENNEY CORPORATION, INC. 2804   
MAIN STORE    8040 MALL PKWY    LITHONIA    GA    Ground Lease    J.C. PENNEY
CORPORATION, INC. 2804    INTERCOMPANY LEASE    8040 MALL PKWY    LITHONIA    GA
   Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2805    MAIN STORE   
6910 FAYETTEVILLE RD STE 600    DURHAM    NC    Fee    J.C. PENNEY CORPORATION,
INC. 2806    MAIN STORE    2370 N EXPWY STE 2000    BROWNSVILLE    TX    Fee   
J.C. PENNEY PROPERTIES, INC. 2806    INTERCOMPANY LEASE    2370 N EXPWY STE 2000
   BROWNSVILLE    TX    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC.
2807    MAIN STORE    5690 HARVEY ST    MUSKEGON    MI    Fee    J.C. PENNEY
PROPERTIES, INC. 2807    INTERCOMPANY LEASE    5690 HARVEY ST    MUSKEGON    MI
   Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2808    MAIN STORE   
301A S SERVICE RD    BLYTHEVILLE    AR    Lease    J.C. PENNEY CORPORATION, INC.
2809    MAIN STORE    12300 JEFFERSON AVE STE 500    NEWPORT NEWS    VA    Lease
   J.C. PENNEY CORPORATION, INC. 2810    MAIN STORE    140 S 24TH ST W   
BILLINGS    MT    Lease    J.C. PENNEY CORPORATION, INC. 2812    MAIN STORE   
202 E 24TH ST    COLUMBUS    NE    Lease    J.C. PENNEY CORPORATION, INC. 2813
   MAIN STORE    1909 US HWY 421 N    WILKESBORO    NC    Lease    J.C. PENNEY
CORPORATION, INC. 2814    MAIN STORE    92-59 59TH AVE    ELMHURST    NY    Fee
   J.C. PENNEY CORPORATION, INC. 2815    MAIN STORE    3200 GATEWAY BLVD   
PRESCOTT    AZ    Fee    J.C. PENNEY PROPERTIES, INC. 2815    INTERCOMPANY LEASE
   3200 GATEWAY BLVD    PRESCOTT    AZ   

Lease

(Intercompany)

   J.C. PENNEY CORPORATION, INC. 2816    MAIN STORE    3351 S DOGWOOD    EL
CENTRO    CA    Fee    J.C. PENNEY PROPERTIES, INC. 2816    INTERCOMPANY LEASE
   3351 S DOGWOOD    EL CENTRO    CA   

Lease

(Intercompany)

   J.C. PENNEY CORPORATION, INC. 2817    MAIN STORE    2540 SYCAMORE RD    DE
KALB    IL    Lease    J.C. PENNEY CORPORATION, INC. 2819    MAIN STORE    1627
OPELIKA RD STE 69    AUBURN    AL    Lease    J.C. PENNEY CORPORATION, INC. 2820
   MAIN STORE    6650 DOUGLAS BLVD    DOUGLASVILLE    GA    Lease    J.C. PENNEY
CORPORATION, INC. 2820    STYLING SALON    6650 DOUGLAS BLVD.    DOUGLASVILLE   
GA    Lease    J.C. PENNEY CORPORATION, INC. 2821    MAIN STORE    4340 SERGEANT
RD    SIOUX CITY    IA    Fee    J.C. PENNEY CORPORATION, INC. 2822    MAIN
STORE    1600 NE 23RD ST    POMPANO BEACH    FL    Lease    J.C. PENNEY
CORPORATION, INC. 2823    MAIN STORE    12399 S MAINSTREET    RANCHO CUCAMONGA
   CA    Fee    J.C. PENNEY CORPORATION, INC. 2824    MAIN STORE    6620 TOWNE
CENTER LOOP STE E    SOUTHAVEN    MS    Fee    J.C. PENNEY PROPERTIES, INC. 2824
   INTERCOMPANY LEASE    6620 TOWNE CENTER LOOP STE E    SOUTHAVEN    MS   

Lease

(Intercompany)

   J.C. PENNEY CORPORATION, INC. 2825    MAIN STORE    12550 RIVERDALE BLVD   
COON RAPIDS    MN    Ground Lease    J.C. PENNEY CORPORATION, INC. 2826    MAIN
STORE    333 N HWY 67    CEDAR HILL    TX    Ground Lease    J.C. PENNEY
CORPORATION, INC. 2827    MAIN STORE    2611 E MAIN ST    PLAINFIELD    IN   
Ground Lease    J.C. PENNEY CORPORATION, INC. 2828    MAIN STORE    2000 N NEIL
ST    CHAMPAIGN    IL    Lease    J.C. PENNEY CORPORATION, INC. 2829    MAIN
STORE    13701 GROVE DR    MAPLE GROVE    MN    Lease    J.C. PENNEY
CORPORATION, INC. 2829    SIGN AGREEMENT    13701 GROVE DR    MAPLE GROVE    MN
   Lease    J.C. PENNEY CORPORATION, INC.

 

Page 37 of 46



--------------------------------------------------------------------------------

Schedule 4.13

REAL ESTATE ASSETS

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

  

Real Estate

Interest Held

(Primary Interest)

  

Credit Party Holding Real Estate Interest

2830    MAIN STORE    7200 E HARRISON AVE    ROCKFORD    IL    Fee    J.C.
PENNEY PROPERTIES, INC. 2830    INTERCOMPANY LEASE    7200 E HARRISON AVE   
ROCKFORD    IL   

Lease

(Intercompany)

   J.C. PENNEY CORPORATION, INC. 2832    MAIN STORE    1401 GREENBRIER PKWY STE
3000    CHESAPEAKE    VA    Lease    J.C. PENNEY CORPORATION, INC. 2833    MAIN
STORE    6909 N LOOP 1604 E    SAN ANTONIO    TX    Fee    J.C. PENNEY
PROPERTIES, INC. 2833    INTERCOMPANY LEASE    6909 N LOOP 1604 E    SAN ANTONIO
   TX   

Lease

(Intercompany)

   J.C. PENNEY CORPORATION, INC. 2834    MAIN STORE    69340 HWY 21    COVINGTON
   LA    Ground Lease    J.C. PENNEY PROPERTIES, INC. 2834    INTERCOMPANY LEASE
   69340 HWY 21    COVINGTON    LA    Lease (Intercompany)    J.C. PENNEY
CORPORATION, INC. 2835    MAIN STORE    3000 E HIGHLAND DR STE 516    JONESBORO
   AR    Fee    J.C. PENNEY PROPERTIES, INC. 2835    INTERCOMPANY LEASE    3000
E HIGHLAND DR STE 516    JONESBORO    AR    Lease (Intercompany)    J.C. PENNEY
CORPORATION, INC. 2837    MAIN STORE    1375 S YUMA PALMS PKWY    YUMA    AZ   
Ground Lease    J.C. PENNEY PROPERTIES, INC. 2837    INTERCOMPANY LEASE    1375
S YUMA PALMS PKWY    YUMA    AZ   

Lease

(Intercompany)

   J.C. PENNEY CORPORATION, INC. 2838    MAIN STORE    877 NE ALSBURY BLVD   
BURLESON    TX    Lease    J.C. PENNEY CORPORATION, INC. 2839    MAIN STORE   
31510 GRATIOT AVE    ROSEVILLE    MI    Lease    J.C. PENNEY CORPORATION, INC.
2840    MAIN STORE    1236 EASTDALE MALL    MONTGOMERY    AL    Fee    J.C.
PENNEY PROPERTIES, INC. 2840    INTERCOMPANY LEASE    1236 EASTDALE MALL   
MONTGOMERY    AL   

Lease

(Intercompany)

   J.C. PENNEY CORPORATION, INC. 2841    MAIN STORE    2209 VETERANS BLVD    DEL
RIO    TX    Lease    J.C. PENNEY CORPORATION, INC. 2842    MAIN STORE    13333
W MCDOWELL RD    GOODYEAR    AZ    Fee    J.C. PENNEY CORPORATION, INC. 2843   
MAIN STORE    10083 GULF CENTER DR    FORT MYERS    FL    Ground Lease    J.C.
PENNEY CORPORATION, INC. 2844    MAIN STORE    100 BAYBROOK MALL    FRIENDSWOOD
   TX    Ground Lease    J.C. PENNEY PROPERTIES, INC. 2844    INTERCOMPANY LEASE
   100 BAYBROOK MALL    FRIENDSWOOD    TX   

Lease

(Intercompany)

   J.C. PENNEY CORPORATION, INC. 2845    MAIN STORE    3742 BROOKWALL DR STE 10
   AKRON    OH    Lease    J.C. PENNEY CORPORATION, INC. 2846    MAIN STORE   
5050 E RAY RD    PHOENIX    AZ    Lease    J.C. PENNEY CORPORATION, INC. 2847   
MAIN STORE    167 PITTSBURGH MILL CIR    TARENTUM    PA    Lease    J.C. PENNEY
CORPORATION, INC. 2848    MAIN STORE    4485 S GRAND CANYON DR    LAS VEGAS   
NV    Ground Lease    J.C. PENNEY PROPERTIES, INC. 2848    INTERCOMPANY LEASE   
4485 S GRAND CANYON DR    LAS VEGAS    NV    Lease (Intercompany)    J.C. PENNEY
CORPORATION, INC. 2849    MAIN STORE    10000 ALABAMA ST    REDLANDS    CA   
Ground Lease    J.C. PENNEY PROPERTIES, INC. 2849    INTERCOMPANY LEASE    10000
ALABAMA ST    REDLANDS    CA    Lease (Intercompany)    J.C. PENNEY CORPORATION,
INC. 2850    MAIN STORE    28151 STATE RD 56    WESLEY CHAPEL    FL    Ground
Lease    J.C. PENNEY CORPORATION, INC. 2855    FURNITURE OUTLET    8442 HAVEN
AVENUE    RANCHO CUCAMONGA    CA    Lease    J.C. PENNEY CORPORATION, INC. 2862
   MAIN STORE    3459 PRINCETON RD    HAMILTON    OH    Ground Lease    J.C.
PENNEY PROPERTIES, INC. 2862    INTERCOMPANY LEASE    3459 PRINCETON RD   
HAMILTON    OH    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2863   
MAIN STORE    23523 GRAND CIRCLE BLVD    KATY    TX    Fee    J.C. PENNEY
PROPERTIES, INC. 2863    INTERCOMPANY LEASE    23523 GRAND CIRCLE BLVD    KATY
   TX    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2864    MAIN
STORE    3001 WHITE BEAR AVE    MAPLEWOOD    MN    Fee    J.C. PENNEY
PROPERTIES, INC. 2864    INTERCOMPANY LEASE    3001 WHITE BEAR AVE    MAPLEWOOD
   MN    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2865    MAIN
STORE    8348 TAMARACK VILLAGE    WOODBURY    MN    Fee    J.C. PENNEY
PROPERTIES, INC. 2865    INTERCOMPANY LEASE    8348 TAMARACK VILLAGE    WOODBURY
   MN    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC.

 

Page 38 of 46



--------------------------------------------------------------------------------

Schedule 4.13

REAL ESTATE ASSETS

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

  

Real Estate

Interest Held

(Primary Interest)

  

Credit Party Holding Real Estate Interest

2866    MAIN STORE    800 WILLARD DR    ASHWAUBENON    WI    Ground Lease   
J.C. PENNEY PROPERTIES, INC. 2866    INTERCOMPANY LEASE    800 WILLARD DR   
ASHWAUBENON    WI    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2867
   MAIN STORE    301 OAK SPRING RD    WASHINGTON    PA    Fee    J.C. PENNEY
PROPERTIES, INC. 2867    INTERCOMPANY LEASE    301 OAK SPRING RD    WASHINGTON
   PA    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2868    MAIN
STORE    401 S MT JULIET RD STE 630    MT JULIET    TN    Ground Lease    J.C.
PENNEY PROPERTIES, INC. 2868    INTERCOMPANY LEASE    401 S MT JULIET RD STE 630
   MT JULIET    TN    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2869
   MAIN STORE    5060 PINNACLE SQ    BIRMINGHAM    AL    Fee    J.C. PENNEY
PROPERTIES, INC. 2869    INTERCOMPANY LEASE    5060 PINNACLE SQ    BIRMINGHAM   
AL    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2870    MAIN STORE
   17610 E 39TH ST S    INDEPENDENCE    MO    Lease    J.C. PENNEY CORPORATION,
INC. 2871    MAIN STORE    240 BANKS CROSSING    FAYETTEVILLE    GA    Lease   
J.C. PENNEY CORPORATION, INC. 2872    MAIN STORE    1380 HWY 20 W    MCDONOUGH
   GA    Fee    J.C. PENNEY PROPERTIES, INC. 2872    INTERCOMPANY LEASE    1380
HWY 20 W    MCDONOUGH    GA    Lease (Intercompany)    J.C. PENNEY CORPORATION,
INC. 2873    MAIN STORE    304 FORUM DR    COLUMBIA    SC    Ground Lease   
J.C. PENNEY PROPERTIES, INC. 2873    INTERCOMPANY LEASE    304 FORUM DR   
COLUMBIA    SC    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2874   
MAIN STORE    341 NEWNAN CROSSING BYP    NEWNAN    GA    Fee    J.C. PENNEY
PROPERTIES, INC. 2874    INTERCOMPANY LEASE    341 NEWNAN CROSSING BYP    NEWNAN
   GA    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2875    MAIN
STORE    22500 TOWN CENTER AVE    SPANISH FORT    AL    Ground Lease    J.C.
PENNEY PROPERTIES, INC. 2875    INTERCOMPANY LEASE    22500 TOWN CENTER AVE   
SPANISH FORT    AL    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2876
   MAIN STORE    14658 DELAWARE ST    WESTMINSTER    CO    Ground Lease    J.C.
PENNEY PROPERTIES, INC. 2876    INTERCOMPANY LEASE    14658 DELAWARE ST   
WESTMINSTER    CO    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2877
   MAIN STORE    17710 LA CANTERA PKWY    SAN ANTONIO    TX    Ground Lease   
J.C. PENNEY PROPERTIES, INC. 2877    INTERCOMPANY LEASE    17710 LA CANTERA PKWY
   SAN ANTONIO    TX    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC.
2878    MAIN STORE    4680 HIGH POINTE BLVD    HARRISBURG    PA    Fee    J.C.
PENNEY PROPERTIES, INC. 2878    INTERCOMPANY LEASE    4680 HIGH POINTE BLVD   
HARRISBURG    PA    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2879
   MAIN STORE    2202 BELLVIEW RD    ROGERS    AR    Ground Lease    J.C. PENNEY
PROPERTIES, INC. 2879    INTERCOMPANY LEASE    2202 BELLVIEW RD    ROGERS    AR
   Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2880    MAIN STORE   
STATE HWY 16 & RT 302    NORTH CONWAY    NH    Lease    J.C. PENNEY CORPORATION,
INC. 2881    MAIN STORE    300 MEMORIAL CITY WAY    HOUSTON    TX    Fee    J.C.
PENNEY PROPERTIES, INC. 2881    INTERCOMPANY LEASE    300 MEMORIAL CITY WAY   
HOUSTON    TX    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2882   
MAIN STORE    8 PROVIDENCE PLACE    PROVIDENCE    RI    Lease; Fee    J.C.
PENNEY PROPERTIES, INC. 2882    INTERCOMPANY LEASE    8 PROVIDENCE PLACE   
PROVIDENCE    RI    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2883
   MAIN STORE    2500 SMITH RANCH RD    PEARLAND    TX    Ground Lease    J.C.
PENNEY PROPERTIES, INC. 2883    INTERCOMPANY LEASE    2500 SMITH RANCH RD   
PEARLAND    TX    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2884   
MAIN STORE    12351 N IH-35    AUSTIN    TX    Ground Lease    J.C. PENNEY
PROPERTIES, INC. 2884    INTERCOMPANY LEASE    12351 N IH-35    AUSTIN    TX   
Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2885    MAIN STORE    5120
FAIRMONT PKWY    PASADENA    TX    Ground Lease    J.C. PENNEY PROPERTIES, INC.
2885    INTERCOMPANY LEASE    5120 FAIRMONT PKWY    PASADENA    TX    Lease
(Intercompany)    J.C. PENNEY CORPORATION, INC.

 

Page 39 of 46



--------------------------------------------------------------------------------

Schedule 4.13

REAL ESTATE ASSETS

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

  

Real Estate

Interest Held

(Primary Interest)

  

Credit Party Holding Real Estate Interest

2888    MAIN STORE    2100 PLEASANT HILL RD    DULUTH    GA    Fee    J.C.
PENNEY CORPORATION, INC. 2889    MAIN STORE    1727 W BETHANY HOME RD    PHOENIX
   AZ    Ground Lease    J.C. PENNEY CORPORATION, INC. 2901    MAIN STORE   
8752 MICHIGAN RD    INDIANAPOLIS    IN    Lease    J.C. PENNEY CORPORATION, INC.
2902    MAIN STORE    1900 E RIO SALADO PKWY STE 140    TEMPE    AZ    Ground
Lease    J.C. PENNEY CORPORATION, INC. 2903    MAIN STORE    3141 WATERMILL DR
   BURLINGTON    NC    Fee    J.C. PENNEY PROPERTIES, INC. 2903    INTERCOMPANY
LEASE    3141 WATERMILL DR    BURLINGTON    NC    Lease (Intercompany)    J.C.
PENNEY CORPORATION, INC. 2904    MAIN STORE    9500 S IH-35 STE H    AUSTIN   
TX    Ground Lease    J.C. PENNEY PROPERTIES, INC. 2904    INTERCOMPANY LEASE   
9500 S IH-35 STE H    AUSTIN    TX    Lease (Intercompany)    J.C. PENNEY
CORPORATION, INC. 2905    MAIN STORE    3001 TEXAS SAGE TRL    FORT WORTH    TX
   Fee    J.C. PENNEY CORPORATION, INC. 2905    SIGN AGREEMENT    3001 TEXAS
SAGE TRAIL    FORT WORTH    TX    Lease    J.C. PENNEY CORPORATION, INC. 2906   
MAIN STORE    1720 OLD FORT PKWY    MURFREESBORO    TN    Fee    J.C. PENNEY
PROPERTIES, INC. 2906    INTERCOMPANY LEASE    1720 OLD FORT PKWY   
MURFREESBORO    TN    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2907
   MAIN STORE    6302 S CENTRAL ST    AURORA    CO    Fee    J.C. PENNEY
PROPERTIES, INC. 2907    INTERCOMPANY LEASE    6302 S CENTRAL ST    AURORA    CO
   Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2908    MAIN STORE   
100 COLUMBIANA CIR #102    COLUMBIA    SC    Lease    J.C. PENNEY CORPORATION,
INC. 2909    MAIN STORE    7939 HWY N    DARDENNE PRAIRIE    MO    Fee    J.C.
PENNEY PROPERTIES, INC. 2909    INTERCOMPANY LEASE    7939 HWY N    DARDENNE
PRAIRIE    MO    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2910   
MAIN STORE    7751 TOWNE CENTER PKWY    PAPILLION    NE    Ground Lease    J.C.
PENNEY PROPERTIES, INC. 2910    INTERCOMPANY LEASE    7751 TOWNE CENTER PKWY   
PAPILLION    NE    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2911   
MAIN STORE    11552 S DISTRICT DR    SOUTH JORDAN    UT    Fee    J.C. PENNEY
PROPERTIES, INC. 2911    INTERCOMPANY LEASE    11552 S DISTRICT DR    SOUTH
JORDAN    UT    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2912   
MAIN STORE    10904 STADIUM PKWY    KANSAS CITY    KS    Fee    J.C. PENNEY
CORPORATION, INC. 2913    MAIN STORE    5265 S CALLE SANTA CRUZ    TUCSON    AZ
   Ground Lease    J.C. PENNEY CORPORATION, INC. 2914    MAIN STORE    2600 S
SHACKLEFORD RD    LITTLE ROCK    AR    Fee    J.C. PENNEY PROPERTIES, INC. 2914
   INTERCOMPANY LEASE    2600 S SHACKLEFORD RD    LITTLE ROCK    AR    Lease
(Intercompany)    J.C. PENNEY CORPORATION, INC. 2915    MAIN STORE    135
BOCKMAN DR    FORT COLLINS    CO    Lease    J.C. PENNEY CORPORATION, INC. 2916
   MAIN STORE    400 N UNION ST    OLEAN    NY    Lease    J.C. PENNEY
CORPORATION, INC. 2917    MAIN STORE    955 S HOVER ST    LONGMONT    CO   
Lease    J.C. PENNEY CORPORATION, INC. 2918    MAIN STORE    340 S COLONIAL DR
   ALABASTER    AL    Fee    J.C. PENNEY PROPERTIES, INC. 2918    INTERCOMPANY
LEASE    340 S COLONIAL DR    ALABASTER    AL    Lease (Intercompany)    J.C.
PENNEY CORPORATION, INC. 2919    MAIN STORE    2890 N MAIN ST    SANTA ANA    CA
   Lease    J.C. PENNEY CORPORATION, INC. 2920    MAIN STORE    9480 VILLAGE
PLACE BLVD    BRIGHTON    MI    Ground Lease    J.C. PENNEY PROPERTIES, INC.
2920    INTERCOMPANY LEASE    9480 VILLAGE PLACE BLVD    BRIGHTON    MI    Lease
(Intercompany)    J.C. PENNEY CORPORATION, INC. 2921    MAIN STORE    5751 LONG
PRAIRIE RD    FLOWER MOUND    TX    Fee    J.C. PENNEY CORPORATION, INC. 2922   
MAIN STORE    13900 HOARD DR    NOBLESVILLE    IN    Fee    J.C. PENNEY
PROPERTIES, INC. 2922    INTERCOMPANY LEASE    13900 HOARD DR    NOBLESVILLE   
IN    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2923    MAIN STORE
   500 MARQUIS PKWY    WILLIAMSBURG    VA    Ground Lease    J.C. PENNEY
PROPERTIES, INC.

 

Page 40 of 46



--------------------------------------------------------------------------------

Schedule 4.13

REAL ESTATE ASSETS

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

  

Real Estate

Interest Held

(Primary Interest)

  

Credit Party Holding Real Estate Interest

2923    INTERCOMPANY LEASE    500 MARQUIS PKWY    WILLIAMSBURG    VA    Lease
(Intercompany)    J.C. PENNEY CORPORATION, INC. 2924    MAIN STORE    7400
WOODWARD AVE    WOODRIDGE    IL    Lease    J.C. PENNEY CORPORATION, INC. 2925
   MAIN STORE    8201 FLYING CLOUD DR    EDEN PRAIRIE    MN    Lease    J.C.
PENNEY CORPORATION, INC. 2926    MAIN STORE    7451 YOUREE DR    SHREVEPORT   
LA    Ground Lease    J.C. PENNEY PROPERTIES, INC. 2926    INTERCOMPANY LEASE   
7451 YOUREE DR    SHREVEPORT    LA    Lease (Intercompany)    J.C. PENNEY
CORPORATION, INC. 2927    MAIN STORE    410 PORTERS VALE BLVD    VALPARAISO   
IN    Fee    J.C. PENNEY PROPERTIES, INC. 2927    INTERCOMPANY LEASE    410
PORTERS VALE BLVD    VALPARAISO    IN    Lease (Intercompany)    J.C. PENNEY
CORPORATION, INC. 2928    MAIN STORE    1100 OGDEN AVE    MONTGOMERY    IL   
Fee    J.C. PENNEY PROPERTIES, INC. 2928    INTERCOMPANY LEASE    1100 OGDEN AVE
   MONTGOMERY    IL    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC.
2929    MAIN STORE    4520 West Crystal Lake Road    CRYSTAL LAKE    IL    Fee
   J.C. PENNEY PROPERTIES, INC. 2930    MAIN STORE    1600 ORCHARD GATEWAY BLVD
   NORTH AURORA    IL    Fee    J.C. PENNEY PROPERTIES, INC. 2930   
INTERCOMPANY LEASE    1600 ORCHARD GATEWAY BLVD    NORTH AURORA    IL    Lease
(Intercompany)    J.C. PENNEY CORPORATION, INC. 2931    MAIN STORE    3100 MAIN
ST STE 1000    MAUMEE    OH    Fee    J.C. PENNEY PROPERTIES, INC. 2931   
INTERCOMPANY LEASE    3100 MAIN ST STE 1000    MAUMEE    OH    Lease
(Intercompany)    J.C. PENNEY CORPORATION, INC. 2932    MAIN STORE    3400 RIO
GRANDE AVE    MONTROSE    CO    Ground Lease    J.C. PENNEY PROPERTIES, INC.
2932    INTERCOMPANY LEASE    3400 RIO GRANDE AVE    MONTROSE    CO    Lease
(Intercompany)    J.C. PENNEY CORPORATION, INC. 2933    MAIN STORE    1200 N
HAPPY VALLEY RD    NAMPA    ID    Ground Lease    J.C. PENNEY PROPERTIES, INC.
2933    INTERCOMPANY LEASE    1200 N HAPPY VALLEY RD    NAMPA    ID    Lease
(Intercompany)    J.C. PENNEY CORPORATION, INC. 2934    MAIN STORE    151
UNIVERSITY OAKS    ROUND ROCK    TX    Fee    J.C. PENNEY PROPERTIES, INC. 2934
   INTERCOMPANY LEASE    151 UNIVERSITY OAKS    ROUND ROCK    TX    Lease
(Intercompany)    J.C. PENNEY CORPORATION, INC. 2934    SIGN AGREEMENT    151
UNIVERSITY OAKS    ROUND ROCK    TX    Lease    J.C. PENNEY CORPORATION, INC.
2935    MAIN STORE    2071 COLISEUM DR    HAMPTON    VA    Fee    J.C. PENNEY
PROPERTIES, INC. 2935    INTERCOMPANY LEASE    2071 COLISEUM DR    HAMPTON    VA
   Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2936    MAIN STORE   
1041 N PROMENADE PKWY    CASA GRANDE    AZ    Fee    J.C. PENNEY CORPORATION,
INC. 2937    MAIN STORE    14659 RAMONA AVE    CHINO    CA    Ground Lease   
J.C. PENNEY PROPERTIES, INC. 2937    INTERCOMPANY LEASE    14659 RAMONA AVE   
CHINO    CA    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2938   
MAIN STORE    1245 WORCESTER ST    NATICK    MA    Lease    J.C. PENNEY
CORPORATION, INC. 2939    MAIN STORE    7400 SAN PEDRO AVE    SAN ANTONIO    TX
   Lease    J.C. PENNEY CORPORATION, INC. 2940    MAIN STORE    5651 HWY 95 N   
LAKE HAVASU CITY    AZ    Ground Lease    J.C. PENNEY CORPORATION, INC. 2941   
MAIN STORE    2400 S SERVICE RD    MOORE    OK    Fee    J.C. PENNEY PROPERTIES,
INC. 2941    INTERCOMPANY LEASE    2400 S SERVICE RD    MOORE    OK    Lease
(Intercompany)    J.C. PENNEY CORPORATION, INC. 2942    MAIN STORE    7271 SE
29TH ST    MIDWEST CITY    OK    Ground Lease    J.C. PENNEY PROPERTIES, INC.
2942    INTERCOMPANY LEASE    7271 SE 29TH ST    MIDWEST CITY    OK    Lease
(Intercompany)    J.C. PENNEY CORPORATION, INC. 2943    MAIN STORE    3675 STONE
CREEK BLVD    COLERAIN TOWNSHIP    OH    Fee    J.C. PENNEY PROPERTIES, INC.
2943    INTERCOMPANY LEASE    3675 STONE CREEK BLVD    COLERAIN TOWNSHIP    OH
   Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2944    MAIN STORE   
25646 HWY 290    CYPRESS    TX    Ground Lease    J.C. PENNEY PROPERTIES, INC.
2944    INTERCOMPANY LEASE    25646 HWY 290    CYPRESS    TX    Lease
(Intercompany)    J.C. PENNEY CORPORATION, INC.

 

Page 41 of 46



--------------------------------------------------------------------------------

Schedule 4.13

REAL ESTATE ASSETS

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

  

Real Estate

Interest Held

(Primary Interest)

  

Credit Party Holding Real Estate Interest

2944    SIGN AGREEMENT    25646 HWY 290    CYPRESS    TX    Lease    J.C. PENNEY
CORPORATION, INC. 2945    MAIN STORE    2001 W OSCEOLA PKWY    KISSIMMEE    FL
   Fee    J.C. PENNEY CORPORATION, INC. 2946    MAIN STORE    1015 E I 30   
ROCKWALL    TX    Ground Lease    J.C. PENNEY PROPERTIES, INC. 2946   
INTERCOMPANY LEASE    1015 E I 30    ROCKWALL    TX    Lease (Intercompany)   
J.C. PENNEY CORPORATION, INC. 2948    MAIN STORE    3065 RT 50    SARATOGA
SPRINGS    NY    Fee    J.C. PENNEY CORPORATION, INC. 2949    MAIN STORE    1441
N HWY 77    WAXAHACHIE    TX    Fee    J.C. PENNEY PROPERTIES, INC. 2949   
INTERCOMPANY LEASE    1441 N HWY 77    WAXAHACHIE    TX    Lease (Intercompany)
   J.C. PENNEY CORPORATION, INC. 2950    MAIN STORE    800 S RANDALL RD   
ALGONQUIN    IL    Fee    J.C. PENNEY PROPERTIES, INC. 2950    INTERCOMPANY
LEASE    800 S RANDALL RD    ALGONQUIN    IL    Lease (Intercompany)    J.C.
PENNEY CORPORATION, INC. 2951    MAIN STORE    2940 COMMERCE DR    JOHNSBURG   
IL    Fee    J.C. PENNEY PROPERTIES, INC. 2951    INTERCOMPANY LEASE    2940
COMMERCE DR    JOHNSBURG    IL    Lease (Intercompany)    J.C. PENNEY
CORPORATION, INC. 2952    MAIN STORE    4451 PROMENADE WAY    MATTESON    IL   
Fee    J.C. PENNEY PROPERTIES, INC. 2952    INTERCOMPANY LEASE    4451 PROMENADE
WAY    MATTESON    IL    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC.
2952    SIGN AGREEMENT    4451 PROMENADE WAY    MATTESON    IL    Lease    J.C.
PENNEY CORPORATION, INC. 2953    MAIN STORE    8100 N FLINTLOCK RD    KANSAS
CITY    MO    Fee    J.C. PENNEY PROPERTIES, INC. 2953    INTERCOMPANY LEASE   
8100 N FLINTLOCK RD    KANSAS CITY    MO    Lease (Intercompany)    J.C. PENNEY
CORPORATION, INC. 2954    MAIN STORE    N96W18515 COUNTY LINE RD    MENOMONEE
FALLS    WI    Lease    J.C. PENNEY CORPORATION, INC. 2955    MAIN STORE    4951
SLATTEN RANCH RD    ANTIOCH    CA    Fee    J.C. PENNEY CORPORATION, INC. 2955
   SIGN AGREEMENT    4951 SLATTEN RANCH RD    ANTIOCH    CA    Lease    J.C.
PENNEY CORPORATION, INC. 2956    MAIN STORE    550 PINNACLE PL    PRATTVILLE   
AL    Fee    J.C. PENNEY PROPERTIES, INC. 2956    INTERCOMPANY LEASE    550
PINNACLE PL    PRATTVILLE    AL    Lease (Intercompany)    J.C. PENNEY
CORPORATION, INC. 2957    MAIN STORE    4185 RIVERDALE RD    RIVERDALE    UT   
Fee    J.C. PENNEY PROPERTIES, INC. 2957    INTERCOMPANY LEASE    4185 RIVERDALE
RD    RIVERDALE    UT    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC.
2959    MAIN STORE    419 E TRENTON RD    EDINBURG    TX    Ground Lease    J.C.
PENNEY PROPERTIES, INC. 2959    INTERCOMPANY LEASE    419 E TRENTON RD   
EDINBURG    TX    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2960   
MAIN STORE    1950 JOE BATTLE BLVD    EL PASO    TX    Ground Lease    J.C.
PENNEY PROPERTIES, INC. 2960    INTERCOMPANY LEASE    1950 JOE BATTLE BLVD    EL
PASO    TX    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2961    MAIN
STORE    3125 LOUISIANA AVE    LAFAYETTE    LA    Fee    J.C. PENNEY PROPERTIES,
INC. 2961    INTERCOMPANY LEASE    3125 LOUISIANA AVE    LAFAYETTE    LA   
Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2962    MAIN STORE    725
ADAMS DR    WEATHERFORD    TX    Fee    J.C. PENNEY CORPORATION, INC. 2963   
MAIN STORE    1996 MEMORIAL DR STE 1    ST JOHNSBURY    VT    Lease    J.C.
PENNEY CORPORATION, INC. 2964    MAIN STORE    2060 SAM RITTENBERG BLVD   
CHARLESTON    SC    Fee    J.C. PENNEY PROPERTIES, INC. 2964    INTERCOMPANY
LEASE    2060 SAM RITTENBERG BLVD    CHARLESTON    SC    Lease (Intercompany)   
J.C. PENNEY CORPORATION, INC. 2965    MAIN STORE    3650 NEW CENTER PT   
COLORADO SPRINGS    CO    Ground Lease    J.C. PENNEY PROPERTIES, INC. 2965   
INTERCOMPANY LEASE    3650 NEW CENTER PT    COLORADO SPRINGS    CO    Lease
(Intercompany)    J.C. PENNEY CORPORATION, INC. 2966    MAIN STORE    8568 E
49TH AVE    DENVER    CO    Ground Lease    J.C. PENNEY PROPERTIES, INC. 2966   
INTERCOMPANY LEASE    8568 E 49TH AVE    DENVER    CO    Lease (Intercompany)   
J.C. PENNEY CORPORATION, INC.

 

Page 42 of 46



--------------------------------------------------------------------------------

Schedule 4.13

REAL ESTATE ASSETS

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

  

Real Estate

Interest Held

(Primary Interest)

  

Credit Party Holding Real Estate Interest

2967    MAIN STORE    50753 WATERSIDE DR    CHESTERFIELD TOWNSHP    MI    Fee   
J.C. PENNEY PROPERTIES, INC. 2967    INTERCOMPANY LEASE    50753 WATERSIDE DR   
CHESTERFIELD TOWNSHP    MI    Lease (Intercompany)    J.C. PENNEY CORPORATION,
INC. 2968    MAIN STORE    24201 BRAZOS TOWN CROSSING    ROSENBERG    TX    Fee
   J.C. PENNEY CORPORATION, INC. 2968    SIGN AGREEMENT    24201 BRAZOS TOWN
CROSSING    ROSENBERG    TX    Lease    J.C. PENNEY CORPORATION, INC. 2969   
MAIN STORE    610 GRAHAM DR    SHERMAN    TX    Fee    J.C. PENNEY CORPORATION,
INC. 2970    MAIN STORE    5181 PEPPER ST    SPRING HILL    FL    Fee    J.C.
PENNEY CORPORATION, INC. 2971    MAIN STORE    300 TOWN CENTER BLVD    WHITE
LAKE TOWNSHIP    MI    Fee    J.C. PENNEY PROPERTIES, INC. 2971    INTERCOMPANY
LEASE    300 TOWN CENTER BLVD    WHITE LAKE TOWNSHIP    MI    Lease
(Intercompany)    J.C. PENNEY CORPORATION, INC. 2972    MAIN STORE    43690 FORD
RD    CANTON    MI    Ground Lease    J.C. PENNEY PROPERTIES, INC. 2972   
INTERCOMPANY LEASE    43690 FORD RD    CANTON    MI    Lease (Intercompany)   
J.C. PENNEY CORPORATION, INC. 2973    MAIN STORE    11325 W LINCOLN HWY   
MOKENA    IL    Fee    J.C. PENNEY PROPERTIES, INC. 2973    INTERCOMPANY LEASE
   11325 W LINCOLN HWY    MOKENA    IL    Lease (Intercompany)    J.C. PENNEY
CORPORATION, INC. 2975    MAIN STORE    3333 MARKET PLACE DR    COUNCIL BLUFFS
   IA    Fee    J.C. PENNEY PROPERTIES, INC. 2975    INTERCOMPANY LEASE    3333
MARKET PLACE DR    COUNCIL BLUFFS    IA    Lease (Intercompany)    J.C. PENNEY
CORPORATION, INC. 2976    MAIN STORE    515 CABELA DR    TRIADELPHIA    WV   
Ground Lease    J.C. PENNEY PROPERTIES, INC. 2976    INTERCOMPANY LEASE    515
CABELA DR    TRIADELPHIA    WV    Lease (Intercompany)    J.C. PENNEY
CORPORATION, INC. 2977    MAIN STORE    5886 HIGHWAY 100    WASHINGTON    MO   
Fee    J.C. PENNEY PROPERTIES, INC. 2977    INTERCOMPANY LEASE    5886 HIGHWAY
100    WASHINGTON    MO    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC.
2978    MAIN STORE    9365 FIELDS ERTEL RD    CINCINNATI    OH    Lease    J.C.
PENNEY CORPORATION, INC. 2979    MAIN STORE    2345 S HWY 27    CLERMONT    FL
   Fee    J.C. PENNEY CORPORATION, INC. 2980    MAIN STORE    3165 INTERSTATE 45
N    CONROE    TX    Fee    J.C. PENNEY PROPERTIES, INC. 2980    INTERCOMPANY
LEASE    3165 INTERSTATE 45 N    CONROE    TX    Lease (Intercompany)    J.C.
PENNEY CORPORATION, INC. 2980    SIGN AGREEMENT    3165 INTERSTATE 45 N   
CONROE    TX    Lease    J.C. PENNEY CORPORATION, INC. 2982    MAIN STORE    301
STACY RD    FAIRVIEW    TX    Fee    J.C. PENNEY PROPERTIES, INC. 2982   
INTERCOMPANY LEASE    301 STACY RD    FAIRVIEW    TX    Lease (Intercompany)   
J.C. PENNEY CORPORATION, INC. 2983    MAIN STORE    800 BARNES ST    SAN MARCOS
   TX    Fee    J.C. PENNEY PROPERTIES, INC. 2983    INTERCOMPANY LEASE    800
BARNES ST    SAN MARCOS    TX    Lease (Intercompany)    J.C. PENNEY
CORPORATION, INC. 2984    MAIN STORE    2037 LANTERN RIDGE DR    RICHMOND    KY
   Fee    J.C. PENNEY CORPORATION, INC. 2985    MAIN STORE    6200 GRANDVIEW
PKWY    DAVENPORT    FL    Ground Lease    J.C. PENNEY CORPORATION, INC. 2986   
MAIN STORE    200 MARKET ST    FLOWOOD    MS    Fee    J.C. PENNEY PROPERTIES,
INC. 2986    INTERCOMPANY LEASE    200 MARKET ST    FLOWOOD    MS    Lease
(Intercompany)    J.C. PENNEY CORPORATION, INC. 2987    MAIN STORE    1001
RAINBOW DR    GADSDEN    AL    Lease    J.C. PENNEY CORPORATION, INC. 2988   
MAIN STORE    7700 POLO GROUNDS BLVD    MEMPHIS    TN    Fee    J.C. PENNEY
PROPERTIES, INC. 2988    INTERCOMPANY LEASE    7700 POLO GROUNDS BLVD    MEMPHIS
   TN    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2989    MAIN
STORE    1800 COASTAL GRAND CIR    MYRTLE BEACH    SC    Ground Lease    J.C.
PENNEY PROPERTIES, INC. 2989    INTERCOMPANY LEASE    1800 COASTAL GRAND CIR   
MYRTLE BEACH    SC    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2990
   MAIN STORE    6901 W 135TH ST    OVERLAND PARK    KS    Fee    J.C. PENNEY
PROPERTIES, INC.

 

Page 43 of 46



--------------------------------------------------------------------------------

Schedule 4.13

REAL ESTATE ASSETS

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

  

Real Estate

Interest Held

(Primary Interest)

  

Credit Party Holding Real Estate Interest

2990    INTERCOMPANY LEASE    6901 W 135TH ST    OVERLAND PARK    KS    Lease
(Intercompany)    J.C. PENNEY CORPORATION, INC. 2991    MAIN STORE    5335 W
LOOP 1604 N    SAN ANTONIO    TX    Fee    J.C. PENNEY PROPERTIES, INC. 2991   
INTERCOMPANY LEASE    5335 W LOOP 1604 N    SAN ANTONIO    TX    Lease
(Intercompany)    J.C. PENNEY CORPORATION, INC. 2991    SIGN AGREEMENT    5335 W
LOOP 1604 N    SAN ANTONIO    TX    Lease    J.C. PENNEY CORPORATION, INC. 2992
   MAIN STORE    4190 E COURT ST STE 500    BURTON    MI    Lease    J.C. PENNEY
CORPORATION, INC. 2992    SIGN AGREEMENT    4190 E COURT ST STE 500    BURTON   
MI    Lease    J.C. PENNEY CORPORATION, INC. 2993    MAIN STORE    798 GRAVOIS
BLUFFS BLVD    FENTON    MO    Fee    J.C. PENNEY PROPERTIES, INC. 2993   
INTERCOMPANY LEASE    798 GRAVOIS BLUFFS BLVD    FENTON    MO    Lease
(Intercompany)    J.C. PENNEY CORPORATION, INC. 2993    SIGN AGREEMENT   
BELLEFONTAINE    FENTON    MO    Lease    J.C. PENNEY CORPORATION, INC. 2993   
SIGN AGREEMENT    798 GRAVOIS BLUFFS BLVD    FENTON    MO    Lease    J.C.
PENNEY CORPORATION, INC. 2993    SIGN AGREEMENT    LOT 8A    FENTON    MO   
Lease    J.C. PENNEY CORPORATION, INC. 2994    MAIN STORE    3363 LOWERY PKWY   
FULTONDALE    AL    Ground Lease    J.C. PENNEY PROPERTIES, INC. 2994   
INTERCOMPANY LEASE    3363 LOWERY PKWY    FULTONDALE    AL    Lease
(Intercompany)    J.C. PENNEY CORPORATION, INC. 2995    MAIN STORE    5858 E SAM
HOUSTON PKWY N    HOUSTON    TX    Fee    J.C. PENNEY CORPORATION, INC. 2995   
SIGN AGREEMENT    5858 E SAM HOUSTON PKWY N    HOUSTON    TX    Lease    J.C.
PENNEY CORPORATION, INC. 2997    MAIN STORE    206 BLUEFISH DR    PANAMA CITY
BEACH    FL    Fee    J.C. PENNEY CORPORATION, INC. 2998    MAIN STORE    19005
SE MILL PLAIN BLVD    VANCOUVER    WA    Ground Lease    J.C. PENNEY PROPERTIES,
INC. 2998    INTERCOMPANY LEASE    19005 SE MILL PLAIN BLVD    VANCOUVER    WA
   Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 2999    MAIN STORE   
1060 PERIMETER DR    MANTECA    CA    Fee    J.C. PENNEY PROPERTIES, INC. 2999
   INTERCOMPANY LEASE    1060 PERIMETER DR    MANTECA    CA    Lease
(Intercompany)    J.C. PENNEY CORPORATION, INC. 3003    INTERCOMPANY LEASE   
8702 N 2ND ST    MACHESNEY PARK    IL    Lease (Intercompany)    J.C. PENNEY
CORPORATION, INC. 3003    SUBLEASE    8702 N 2ND ST    MACHESNEY PARK    IL   
Sublease (to Third Party)    3003    CATALOG OUTLET - 30    8702 N 2ND ST   
MACHESNEY PARK    IL    Fee    J.C. PENNEY PROPERTIES, INC. 3010    CATALOG
OUTLET - 30    240 COMMONWEALTH BLVD W STE145    MARTINSVILLE    VA    Lease   
J.C. PENNEY CORPORATION, INC. 3013    CATALOG OUTLET - 30    9495 W 75TH ST   
OVERLAND PARK    KS    Lease    J.C. PENNEY CORPORATION, INC. 3014    CATALOG
OUTLET - 30    190 E GLENDALE AVE    SPARKS    NV    Lease    J.C. PENNEY
CORPORATION, INC. 3029    CATALOG OUTLET - 30    4410 MILLS CIR    ONTARIO    CA
   Lease    J.C. PENNEY CORPORATION, INC. 3034    SUBLEASE    2442 ROMIG RD   
AKRON    OH    Sublease (to Third Party)    3034    CATALOG OUTLET - 30    2442
ROMIG RD    AKRON    OH    Sale Leaseback    J.C. PENNEY PROPERTIES, INC. 3036
   INTERCOMPANY LEASE    246 JAMESTOWN MALL    FLORISSANT    MO    Lease
(Intercompany)    J.C. PENNEY CORPORATION, INC. 3036    SUBLEASE    246
JAMESTOWN MALL    FLORISSANT    MO    Sublease (to Third Party)    3036   
CATALOG OUTLET - 30    246 JAMESTOWN MALL    FLORISSANT    MO    Fee    J.C.
PENNEY PROPERTIES, INC. 3037    CATALOG OUTLET - 30    3050 N 5TH ST    READING
   PA    Lease    J.C. PENNEY CORPORATION, INC. 3039    CATALOG OUTLET - 30   
1801 BELTLINE RD SW STE 3    DECATUR    AL    Lease    J.C. PENNEY CORPORATION,
INC. 3040    CATALOG OUTLET - 30    3430 PRESTON HWY    LOUISVILLE    KY   
Lease    J.C. PENNEY CORPORATION, INC. 3900    AIR BRIDGE    406 W. 5TH AVENUE
   ANCHORAGE    AK    Lease    J.C. PENNEY CORPORATION, INC. 3900    PARKING   
406 W. 5TH AVENUE    ANCHORAGE    AK    Fee    J.C. PENNEY CORPORATION, INC.
4306    TELEMARKETING    1001 COMMERCE DRIVE    HARMARVILLE    PA    Lease   
J.C. PENNEY CORPORATION, INC. 4312    INTERCOMPANY LEASE    1001 COMMERCE DRIVE
   HARMARVILLE    PA    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC.
4534    CUSTOM DECORATING    4741 & 4801 URBANI AVENUE    MCCLELLAN    CA   
Lease    J.C. PENNEY CORPORATION, INC.

 

Page 44 of 46



--------------------------------------------------------------------------------

Schedule 4.13

REAL ESTATE ASSETS

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

  

Real Estate

Interest Held

(Primary Interest)

  

Credit Party Holding Real Estate Interest

4573    CUSTOM DECORATING    4455-4497 SOUTH 134TH PL. BUILDING B, SUITE 4475   
TUKWILA    WA    Lease    J.C. PENNEY CORPORATION, INC. 4573    CUSTOM
DECORATING    331 SOUTH RIVER DRIVE, STE 4    TEMPE    AZ    Lease    J.C.
PENNEY CORPORATION, INC. 5071    SUBLEASE    GOLF ROAD & MILWAUKEE AVE.    NILES
   IL    Sublease (to Third Party)    5071    TREASURY    GOLF ROAD & MILWAUKEE
AVE.    NILES    IL    Ground Lease    J.C. PENNEY CORPORATION, INC. 9005   
LOGISTIC CENTER    1634 SALISBURY ROAD    STATESVILLE    NC    Fee    J.C.
PENNEY CORPORATION, INC. 9005    PARKING    1634 SALISBURY ROAD    STATESVILLE
   NC    Lease    J.C. PENNEY CORPORATION, INC. 9005    PARKING    1211 BARKLEY
ROAD    STATESVILLE    NC    Lease    J.C. PENNEY CORPORATION, INC. 9005   
PARKING    1211 BARKLEY ROAD    STATESVILLE    NC    Lease    J.C. PENNEY
CORPORATION, INC. 9010    INTERCOMPANY LEASE    6800 VALLEY VIEW AVENUE    BUENA
PARK    CA    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 9010   
LOGISTIC CENTER    6800 VALLEY VIEW AVENUE    BUENA PARK    CA    Fee    J.C.
PENNEY PROPERTIES, INC. 9041    SUBLEASE    3801 PARKWOOD BLVD SUITE D-100   
FRISCO    TX    Sublease (to Third Party)    9041    OFFICES    3801 PARKWOOD
BLVD SUITE D-100    FRISCO    TX    Lease    J.C. PENNEY CORPORATION, INC. 9100
   SUBLEASE    45 EAST BROADWAY    SALT LAKE CITY    UT    Sublease (to Third
Party)    9100    ACCOUNTING OFFICE    310 SOUTH MAIN ST.    SALT LAKE CITY   
UT    Lease    J.C. PENNEY CORPORATION, INC. 9100    PARKING    45 EAST BROADWAY
   SALT LAKE CITY    UT    Lease    J.C. PENNEY CORPORATION, INC. 9113   
SUBLEASE    3821 ELLISON DRIVE NW    ALBUQUERQUE    NM    Sublease (to Third
Party)    9113    ECKERD DRUG - CVS    3821 ELLISON DRIVE NW    ALBUQUERQUE   
NM    Lease    J.C. PENNEY CORPORATION, INC. 9130    INTERCOMPANY LEASE    5555
SCARBOROUGH BLVD.    COLUMBUS    OH    Lease (Intercompany)    J.C. PENNEY
CORPORATION, INC. 9130    SUBLEASE    5555 SCARBOROUGH BLVD.    COLUMBUS    OH
   Sublease (to Third Party)    9130    LOGISTIC CENTER    5555 SCARBOROUGH
BLVD.    COLUMBUS    OH    Fee    J.C.PENNEY PROPERTIES,INC.; J.C. PENNEY
CORPORATION, INC. 9131    LOGISTIC CENTER    11810 W BURLEIGH ST    WAUWATOSA   
WI    Fee    J.C. PENNEY PROPERTIES, INC. 9131    LOGISTIC CENTER    11810 W
BURLEIGH ST    WAUWATOSA    WI    Lease (Intercompany)    J.C. PENNEY
CORPORATION, INC. 9132    INTERCOMPANY LEASE    10500 LACKMAN RD    LENEXA    KS
   Lease (Intercompany)    J.C. PENNEY CORPORATION, INC. 9132    LOGISTIC CENTER
   10500 LACKMAN RD    LENEXA    KS    Fee    J.C. PENNEY PROPERTIES, INC. 9224
   INTERCOMPANY LEASE    700 D’ARCY PARKWAY    LATHROP    CA    Lease
(Intercompany)    J.C. PENNEY CORPORATION, INC. 9224    LAND    501 D’ARCY
PARKWAY    LATHROP    CA    Fee    J.C. PENNEY PROPERTIES, INC. 9224    LOGISTIC
CENTER    700 D’ARCY PARKWAY    LATHROP    CA    Lease    J.C. PENNEY
CORPORATION, INC. 9275    ADDITIONAL SPACE    124 ROSE LANE, SUITE 106    FRISCO
   TX    Lease    J.C. PENNEY CORPORATION, INC. 9316    INTERCOMPANY LEASE   
11111 STEAD BLVD.    RENO    NV    Lease (Intercompany)    J.C. PENNEY
CORPORATION, INC. 9316    LOGISTIC CENTER    11111 STEAD BLVD.    RENO    NV   
Fee    J.C. PENNEY PROPERTIES, INC. 9317    INTERCOMPANY LEASE    1339 TOLLAND
TPK    MANCHESTER    CT    Lease (Intercompany)    J.C. PENNEY CORPORATION, INC.
9317    LOGISTIC CENTER    1339 TOLLAND TPK    MANCHESTER    CT    Fee    J.C.
PENNEY PROPERTIES, INC. 9430    OFFICES    1120 E. WALNUT, SUITE 7    WATSEKA   
IL    Lease    J.C. PENNEY CORPORATION, INC. 9435    INTERCOMPANY LEASE    1701
INTERMODAL PARKWAY; ALLIANCE AIRPORT    HASLET    TX    Lease (Intercompany)   
J.C. PENNEY CORPORATION, INC. 9435    LOGISTIC CENTER    1701 INTERMODAL
PARKWAY; ALLIANCE AIRPORT    HASLET    TX    Fee    J.C. PENNEY PROPERTIES, INC.
9442    STORE SUPPORT CENTER    1650 S HWY 67    CEDAR HILL    TX    Lease   
J.C. PENNEY CORPORATION, INC. 9450    STORE SUPPORT CENTER    6800 STATE ROAD 33
   LAKELAND    FL    Lease    J.C. PENNEY CORPORATION, INC. 9451    PARKING   
1302 PUYALLUP STREET    SUMNER    WA    Lease    J.C. PENNEY CORPORATION, INC.
9451    STORE SUPPORT CENTER    2932 142ND AVENUE EAST    SUMNER    WA    Lease
   J.C. PENNEY CORPORATION, INC. 9454    STORE SUPPORT CENTER    400 HIGHWAY 6
   SPANISH FORK    UT    Lease    J.C. PENNEY CORPORATION, INC. 9474    OFFICES
   200 LAFAYETTE STREET    NEW YORK    NY    Lease    J.C. PENNEY CORPORATION,
INC. 9486    SUBLEASE    5500 FRONTAGE ROAD    ATLANTA    GA    Sublease (to
Third Party)    9486    SUBLEASE    5500 FRONTAGE ROAD    ATLANTA    GA   
Sublease (to Third Party)    9486    SUBLEASE    5500 FRONTAGE ROAD    ATLANTA
   GA    Sublease (to Third Party)    9486(9129)    LOGISTIC CENTER    5500
SOUTH EXPRESSWAY/120 PENNEY RD/5500 FRONTAGE ROAD    ATLANTA/FOREST PARK    GA
   Fee    J.C. PENNEY CORPORATION, INC. 9518    ENTERPRISE FURNITURE FACILITY   
13770 NORTON AVENUE    CHINO    CA    Lease    J.C. PENNEY CORPORATION, INC.
9707    STORE SUPPORT CENTER    1200 NORTHBROOK PARKWAY, SUITE 180    SUWANEE   
GA    Lease    J.C. PENNEY CORPORATION, INC. 9900    OFFICE    6501 LEGACY DRIVE
   PLANO    TX    Fee    J.C. PENNEY CORPORATION, INC. 9900    HANGER FOR CORP
AIRCRAFT    8111 LEMON AVE, STE 150    DALLAS    TX    Lease    J.C. PENNEY
CORPORATION, INC.

 

Page 45 of 46



--------------------------------------------------------------------------------

Schedule 4.13

REAL ESTATE ASSETS

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

  

Real Estate

Interest Held

(Primary Interest)

  

Credit Party Holding Real Estate Interest

9900    LAND    6501 LEGACY DRIVE    PLANO    TX    Lease (to Third Party)   
9900    LAND    6501 LEGACY DRIVE    PLANO    TX    Lease (to Third Party)   
9900    OFFICES    560 SOUTH WINCHESTER BLVD.    SAN JOSE    CA    Lease    J.C.
PENNEY CORPORATION, INC. 9900    OFFICES    601 PENNSYLVANIA AVE NW   
WASHINGTON    DC    Lease    J.C. PENNEY CORPORATION, INC. 9900    OFFICES   
6501 LEGACY DRIVE    PLANO    TX    Fee    J.C. PENNEY CORPORATION, INC. 9900   
OFFICES    3600 SOUTH HARBOR BLVD    OXNARD    CA    Lease    J.C. PENNEY
CORPORATION, INC. 9900    OFFICES    300 SOUTH EL CAMINO ROAD, SUITE 201    SAN
CLEMENTE    CA    Lease    J.C. PENNEY CORPORATION, INC. 9900    OFFICES    649
MISSION STREET    SAN FRANCISCO    CA    Lease    J.C. PENNEY CORPORATION, INC.
9900    OFFICES    328 BARRY AVENUE    WAYZATA    MN    Lease    J.C. PENNEY
CORPORATION, INC. 9900    OFFICES   

TWO CITY PLACE DRIVE,

2ND FL

   ST LOUIS    MO    Lease    J.C. PENNEY CORPORATION, INC. 9900    OFFICES   
1501 BROADWAY, 12TH FLOOR    NEW YORK    NY    Lease    J.C. PENNEY CORPORATION,
INC. 9900    OFFICES   

256 WEST 36TH STREET,

7TH FLOOR

   NEW YORK    NY    Lease    J.C. PENNEY CORPORATION, INC. 9900    OFFICES   
411 LAFAYETTE ST, 6TH FL    NEW YORK    NY    Lease    J.C. PENNEY CORPORATION,
INC. 9900    QUALITY ASSURANCE    1625 CRESCENT CIRCLE, SUITES 115 AND 112   
CARROLLTON    TX    Lease    J.C. PENNEY CORPORATION, INC.

 

Page 46 of 46



--------------------------------------------------------------------------------

Schedule 4.14

Disclosed Matters

None.

 

11



--------------------------------------------------------------------------------

SCHEDULE 5.15

TO CREDIT AND GUARANTY AGREEMENT

Post-Closing Matters

Insurance Matters. Collateral Agent shall have received, no later than 10
Business Days after the Closing Date (subject to extension by Collateral Agent),
a certificate from the applicable Credit Party’s insurance broker or other
evidence reasonably satisfactory to it that all insurance required to be
maintained pursuant to Section 5.5 is in full force and effect, together with
endorsements naming Collateral Agent, for the benefit of Secured Parties, as
additional insured and loss payee thereunder to the extent required under
Section 5.5.

Real Estate Matters. In order to create in favor of Collateral Agent, for the
benefit of Secured Parties, a valid and, subject to any filing and/or recording
referred to herein, perfected First Priority security interest in certain Real
Estate Assets, Collateral Agent shall have received from Borrower and each
applicable Guarantor:

 

  1. Evidence satisfactory to Collateral Agent that such Credit Party (A) has
delivered to the Title Company, no later than 20 days after the Closing Date
(subject to extension by Administrative Agent by up to 30 days), an executed
Mortgage for recordation in the appropriate recording office, together with a
written direction to record the same and funds sufficient to pay any applicable
mortgage tax or other applicable recording charges or (B) has caused a Mortgage
to have been recorded in the appropriate recording office no later than 30 days
after the Closing Date (subject to extension by Administrative Agent by up to 30
days), with respect to each Schedule B Property.

 

  2. Evidence satisfactory to Collateral Agent that such Credit Party has
delivered to the Title Company, no later than 90 days after the Closing Date
(subject to extension by Administrative Agent) (such date, as the same is
extended, the “Owned Property Mortgage Outside Date”), an executed Mortgage for
recordation in the appropriate recording office, together with a written
direction to record the same and funds sufficient to pay any applicable mortgage
tax or other applicable recording charges, with respect to the remaining owned
real property of Borrower and any Guarantor with an aggregate value of a
sufficient amount such that (i) at least 90% of the aggregate value of the fee
owned properties constituting Material Real Estate Assets (x) having a value of
$2.0 million or greater (based on the Agreed Values) and (y) if such real
property is owned directly by Borrower, having a net book value below 0.25% of
Stockholders’ Equity) have been mortgaged as of the Owned Property Mortgage
Outside Date (taking into account all Mortgages delivered to the Title Company
from the Closing Date to and including the Owned Property Mortgage Outside
Date), and (ii) at least 90% of the aggregate value of the fee owned properties
owned directly by Borrower and constituting Material Real Estate Assets having a
value of $2.0 million or greater (based on the Agreed Values) and having a net
book value below 0.25% of Stockholders’ Equity have been mortgaged as of the
Owned Property Mortgage Outside Date (taking into account all Mortgages
delivered to the Title Company from the Closing Date to and including the Owned
Property Mortgage Outside Date) (collectively, the “Schedule C Properties”).

 

Schedule 5.15-1



--------------------------------------------------------------------------------

  3. Evidence satisfactory to Collateral Agent that such Credit Party has
delivered to the Title Company, no later than 120 days after the Closing Date
(subject to extension by Administrative Agent) (such date, as the same is
extended, the “GL Property Mortgage Outside Date”), an executed Mortgage for
recordation in the appropriate recording office, together with a written
direction to record the same and funds sufficient to pay any applicable mortgage
tax or other applicable recording charges, with respect to the remaining ground
leased real property interests of Borrower and any Guarantor with an aggregate
value of a sufficient amount such that at least 80% of the aggregate value of
the ground leased properties constituting Material Real Estate Assets ((i)
having a value of $2.0 million or greater (based on the Agreed Values) and
(ii) if such real property is ground leased directly by Borrower, having a net
book value below 0.25% of Stockholders’ Equity) have been mortgaged as of the GL
Property Mortgage Outside Date (taking into account all Mortgages delivered to
the Title Company from the Closing Date to and including the GL Property
Mortgage Outside Date) (collectively, the “Schedule D Properties”).

 

  4. A customary local counsel opinion in form reasonably acceptable to
Administrative Agent to be delivered within 180 days of the Closing Date
(subject to extension by Administrative Agent) with respect to each Mortgage for
the Closing Date Mortgaged Properties, the Schedule B Properties, the Schedule C
Properties and the Schedule D Properties, in each case, as to (i) form of
Mortgage is recordable in the applicable jurisdiction; (ii) upon recordation,
the Mortgage will constitute a valid lien against the applicable real property;
(iii) enforceability of the Mortgage against the mortgagor; and (iv) other
customary matters to be agreed.

 

  5. ALTA extended coverage lenders’ policies of title insurance and a survey
sufficient to cause the Title Company to remove the survey exception from such
title policy to be delivered within 180 days of the Closing Date with respect to
the following:

 

  (a) 6800 Valley View Avenue, Buena Park, CA (DC);

 

  (b) 11810 Burleigh Street, Wauwatosa, WI (DC);

 

  (c)

16000 W 107th Street, Lenexa, KA (DC);

 

  (d) 11111 Stead Boulevard, Reno, NV (DC);

 

  (e) 1339 Tolland TPK, Manchester, CT (DC);

 

  (f) 1701 Intermodal Parkway, Haslet, TX (DC);

 

  (g) 2525 Park Crescent Drive, Columbus, OH (DC);

 

  (h) 1634 Salisbury Road, Statesville, NC (DC);

 

  (i) 120 Penney Road, Atlanta, GA (DC); and

 

  (j) the stores that are owned or ground leased and represent the twenty
(20) most valuable properties constituting Material Real Estate Assets (based on
the Agreed Values).

 

  6.

Evidence satisfactory to Collateral Agent that such Credit Party has delivered
to the Title Company, no later than 365 days after the Closing Date, an executed
Mortgage for recordation in the appropriate recording office, together with a
written direction to record the same and funds sufficient to pay any applicable
mortgage tax or other applicable recording charges, with respect to certain
properties separately identified to Administrative Agent prior to April 28, 2013
(the “Specified Assets”), together with (i)

 

Schedule 5.15-2



--------------------------------------------------------------------------------

  customary local counsel opinions covering the matters described in Section 4
above and (ii) those items required by Section 3.1(d)(iii), in each case with
respect to the Specified Assets.

 

  7. In addition, Borrower and each applicable Guarantor shall, for a period of
365 days after the Closing Date, use their commercially reasonable efforts to
deliver an executed Mortgage for recordation in the appropriate recording
office, together with a written direction to record the same and funds
sufficient to pay any applicable mortgage tax or other applicable recording
charges, with respect to Material Real Estate Assets owned by the Borrower or
such Guarantor as of the Closing Date (other than the Specified Assets and
properties for which Mortgages have otherwise been delivered pursuant to the
Credit Agreement), together with (i) customary local counsel opinions covering
the matters described in Section 4 above and (ii) those items required by
Section 3.1(d)(iii), in each case with respect to such Material Real Estate
Assets.

 

Schedule 5.15-3



--------------------------------------------------------------------------------

Schedule 6.1

Certain Indebtedness

 

Capital lease obligations as

set forth on Annex A hereto

   Amount as of
5/4/2013:
$107,567,192.22

Promissory Note dated July 17, 2012 in the amount of $1,203,635,075 executed by
J. C. Penney Corporation, Inc. payable to JCP Realty, Inc.

  

Promissory Note dated July 20, 2012 in the amount of $248,000,000 executed by J.
C. Penney Corporation, Inc. payable to JCP Realty, Inc.

  

 

12



--------------------------------------------------------------------------------

Annex A

Capital Lease Obligations

(see attached)

Capital Leases & Notes Payable

As of May 4, 2013

 

Store Capital Leases

     

Akron, OH

     344,904.81      

Richmond, CA

     548,457.87      

Ann Arbor, MI

     119,196.56      

Trenton, NJ

     469,850.70         

 

 

    

Total Stores

     1,482,409.94         

 

 

    

Vehicle Capital Leases

        Lease #   

MANCHESTER, CT

     11,229.18         1001SL1   

FORESTVILLE, MD

     11,230.17         1002SL1   

COLONIAL HEIGHTS, VA

     10,944.88         1003SL1   

EAST BRUNSWICK, NJ

     11,211.03         1004SL1   

CHERRY HILL, NJ

     11,185.32         1005SL1   

NORFOLK, VA

     10,905.73         1006SL1   

PITTSBURGH, PA

     11,035.36         1007SL1   

WILLIAMSVILLE, NY

     11,132.67         1008SL1   

DEWITT, NY

     11,132.67         1009SL1   

LANCASTER, PA

     11,129.65         1010SL1   

JACKSONVILLE, FL

     10,924.48         1011SL1   

SAINT PETERSBURG, FL

     11,043.02         1012SL1   

PINEVILLE, NC

     10,944.88         1013SL1   

MADISON, WI

     10,996.53         1014SL1   

MILWAUKEE, WI

     11,097.73         1015SL1   

LOMBARD, IL

     10,978.34         1016SL1   

RICHMOND HEIGHTS, OH

     10,836.76         1017SL1   

RICHMOND HEIGHTS, OH

     10,836.76         1018SL1   

BAY CITY, MI

     10,914.19         1019SL1   

GRAND RAPIDS, MI

     10,798.04         1020SL1   

WEST DES MOINES, IA

     10,720.26         1021SL1   

SPOKANE, WA

     10,901.16         1022SL1   

KENNEWICK, WA

     11,112.72         1023SL1   

VANCOUVER, WA

     10,956.15         1024SL1   

WICHITA, KS

     10,918.22         1025SL1   

FORT WORTH, TX

     10,849.48         1026SL1   

OKLAHOMA CITY, OK

     10,849.48         1027SL1   

FORT WORTH, TX

     11,030.37         1028SL1   

HOUSTON, TX

     10,859.97         1029SL1   

HOUSTON, TX

     10,859.97         1030SL1   

MERCED, CA

     11,115.83         1031SL1   

MERCED, CA

     11,025.14         1032SL1   

BUENA PARK, CA

     10,963.72         1033SL1   

CARLSBAD, CA

     10,913.80         1034SL1   

MORENO VALLEY, CA

     10,906.20         1035SL1   

TEMPE, AZ

     10,872.87         1036SL1   

CITRUS HEIGHTS, CA

     11,035.62         1037SL1   

CUPERTINO, CA

     10,888.50         1038SL1   

RICHMOND, CA

     11,017.70         1039SL1   

SANTA ROSA, CA

     11,087.24         1040SL1   

HIRAM, GA

     2,665.71         1041SL1   

HIRAM, GA

     2,546.39         1042SL1   

PORTLAND, OR

     3,922.45         1043SL1   

WEST DES MOINES, IA

     2,546.39         1044SL1   

WALDORF, MD

     2,880.89         1045SL1   

SOUTHAVEN, MS

     2,553.37         1047SL1   

MOKENA, IL

     2,553.37         1048SL1   

FAIRVIEW, TX

     3,927.78         1049SL1   

VISALIA, CA

     4,168.25         1050SL1   

 



--------------------------------------------------------------------------------

Capital Leases & Notes Payable

As of May 4, 2013

 

Vehicle Capital Leases (cont.)

        Lease #   

PENSACOLA, FL

     14,922.59         1051SL1   

CHULA VISTA, CA

     40,301.12         1052SL1   

FREDERICKSBURG, VA

     16,322.15         1053SL1   

MADISON, WI

     16,375.64         1054SL1   

SPRINGFIELD, IL

     16,210.24         1055SL1   

MURFREESBORO, TN

     1,116.49         1057SL1   

SOUTHAVEN, MS

     1,322.80         1058SL1   

LEES SUMMIT, MO

     1,113.44         1059SL1   

BEAVERCREEK, OH

     2,064.31         1061SL1   

COLUMBIA, MD

     1,798.69         1062SL1   

PLEASANT PRAIRIE, WI

     845.03         1063SL1   

PLEASANT PRAIRIE, WI

     2,652.87         1064SL1   

LEES SUMMIT, MO

     1,113.44         1065SL1   

SANDY, UT

     1,113.44         1066SL1   

PORTLAND, OR

     1,113.44         1067SL1   

PUYALLUP, WA

     2,322.74         1068SL1   

MIDWEST CITY, OK

     1,116.49         1070SL1   

CANTON, MI

     1,801.13         1071SL1   

MOKENA, IL

     1,116.49         1072SL1   

FENTON, MO

     1,801.13         1073SL1   

LEAGUE CITY, TX

     1,471.77         1074SL1   

CANTON, MI

     1,475.80         1075SL1   

OWASSO, OK

     2,868.98         1077SL1   

OWASSO, OK

     1,650.87         1078SL1   

ASHLAND, KY

     1,650.87         1079SL1   

COLUMBIA, MD

     2,595.30         1080SL1   

HUMBLE, TX

     1,650.87         1081SL1   

ELMHURST, NY

     3,130.31         1082SL1   

VALPARAISO, IN

     2,014.59         1083SL1   

MIDWEST CITY, OK

     3,265.58         1084SL1   

CINCINNATI, OH

     1,669.01         1085SL1   

MANTECA, CA

     1,655.39         1086SL1   

NAPLES, FL

     304.81         1096SL1   

MILWAUKEE, WI

     118.83         1105SL1   

MILWAUKEE, WI

     118.83         1106SL1   

TULSA, OK

     118.83         1108SL1   

BUENA PARK, CA

     145.25         1109SL1   

NORTHRIDGE, CA

     145.25         1110SL1   

MERCED, CA

     238.56         1112SL1   

CUPERTINO, CA

     331.33         1114SL1   

PHILLIPSBURG, NJ

     5,704.82         1131SL1   

MANCHESTER, CT

     5,704.82         1132SL1   

CHERRY HILL, NJ

     5,804.08         1133SL1   

EAST BRUNSWICK, NJ

     5,943.22         1134SL1   

EAST BRUNSWICK, NJ

     5,879.98         1135SL1   

VICTOR, NY

     5,766.12         1136SL1   

WHEATON, MD

     5,778.78         1138SL1   

NORFOLK, VA

     5,879.98         1139SL1   

NAPLES, FL

     5,729.34         1140SL1   

BATON ROUGE, LA

     5,778.78         1141SL1   

FORT WORTH, TX

     5,704.82         1142SL1   

TEMPE, AZ

     5,717.08         1143SL1   

RICHMOND, CA

     5,779.07         1144SL1   

RICHMOND, CA

     5,779.07         1145SL1   

SPOKANE, WA

     5,943.22         1146SL1   

TUKWILA, WA

     5,804.08         1147SL1   

 



--------------------------------------------------------------------------------

Capital Leases & Notes Payable

As of May 4, 2013

 

Vehicle Capital Leases (cont.)

        Lease #   

TUKWILA, WA

     5,804.08         1148SL1   

CEDAR RAPIDS, IA

     5,533.74         1149SL1   

SHAWNEE MISSION, KS

     5,643.51         1150SL1   

SHAWNEE MISSION, KS

     5,643.51         1151SL1   

KNOXVILLE, TN

     1,561.08         1153SL1   

ELMHURST, NY

     2,465.61         1154SL1   

HIRAM, GA

     2,297.85         1155SL1   

LEAGUE CITY, TX

     2,196.52         1156SL1   

OWASSO, OK

     2,188.17         1158SL1   

OWASSO, OK

     2,194.18         1159SL1   

AUSTIN, TX

     2,194.18         1161SL1   

MOORE, OK

     2,270.48         1162SL1   

CYPRESS, TX

     2,194.18         1163SL1   

FAIRVIEW, TX

     2,200.14         1164SL1   

MOUNT JULIET, TN

     2,294.84         1166SL1   

SAVANNAH, GA

     348.35         1174SL1   

HAMMOND, LA

     2,944.42         1175SL1   

PARAMUS, NJ

     17,516.57         1176SL1   

ALABASTER, AL

     2,564.50         1177SL1   

DENVER, CO

     4,110.27         1178SL1   

HOUSTON, TX

     372.07         1180SL1   

BARBOURSVILLE, WV

     5,628.79         1181SL1   

HUMBLE, TX

     2,686.23         1182SL1   

WHEATON, MD

     17,375.85         1183SL1   

MASSAPEQUA, NY

     18,416.31         1184SL1   

MANCHESTER, CT

     17,848.21         1185SL1   

PHILLIPSBURG, NJ

     17,387.31         1186SL1   

MEDIA, PA

     17,395.61         1187SL1   

ATLANTA, GA

     16,493.43         1188SL1   

ALTAMONTE SPRINGS, FL

     16,516.02         1189SL1   

GREENWOOD, IN

     16,467.45         1190SL1   

SAINT LOUIS, MO

     16,464.06         1191SL1   

PEORIA, IL

     16,549.16         1192SL1   

HOUSTON, TX

     16,464.06         1193SL1   

TEMPE, AZ

     16,459.92         1194SL1   

BUENA PARK, CA

     17,892.75         1195SL1   

NORTHRIDGE, CA

     17,894.38         1196SL1   

VANCOUVER, WA

     17,473.48         1197SL1   

TUKWILA, WA

     16,952.18         1198SL1   

AURORA, CO

     16,519.41         1199SL1   

WEST DES MOINES, IA

     2,885.85         1200SL1   

INDEPENDENCE, MO

     2,615.14         1201SL1   

PASADENA, TX

     2,632.27         1202SL1   

KANSAS CITY, MO

     2,462.37         1203SL1   

MUSKEGON, MI

     1,924.22         1204SL1   

PUYALLUP, WA

     2,756.16         1205SL1   

ROCKFORD, IL

     1,736.81         1206SL1   

LAS VEGAS, NV

     4,248.24         1207SL1   

COLORADO SPRINGS, CO

     3,014.48         1208SL1   

MONTGOMERY, IL

     2,301.57         1209SL1   

BROOMFIELD, CO

     3,014.48         1210SL1   

LAKE HAVASU CITY, AZ

     3,143.75         1211SL1   

BESSEMER, AL

     2,181.71         1212SL1   

GADSDEN, AL

     2,181.71         1213SL1   

FULTONDALE, AL

     1,684.06         1214SL1   

RENO, NV

     3,258.51         1215SL1   

 



--------------------------------------------------------------------------------

Capital Leases & Notes Payable

As of May 4, 2013

 

Vehicle Capital Leases (cont.)

        Lease #   

GRAND JUNCTION, CO

     2,755.91         1216SL1   

MONTROSE, CO

     2,755.91         1217SL1   

MUSKEGON, MI

     2,357.01         1218SL1   

VISALIA, CA

     3,088.27         1220SL1   

Tukwilla, WA

     23,371.67         1221SL1   

Tukwila, WA

     23,371.67         1222SL1   

MICHIGAN CITY, IN

     23,498.60         1223SL1   

SPRINGFIELD, IL

     23,412.29         1224SL1   

RALEIGH, NC

     23,376.75         1225SL1   

WILLIAMSVILLE, NY

     23,345.27         1226SL1   

BALTIMORE, MD

     23,422.44         1227SL1   

CHERRY HILL, NJ

     23,366.60         1228SL1   

BAY CITY, MI

     23,347.30         1229SL1   

DEARBORN, MI

     23,370.15         1230SL1   

RICHMOND HEIGHTS, OH

     23,407.72         1231SL1   

CINCINNATI, OH

     23,395.54         1232SL1   

BUENA PARK, CA

     23,372.18         1233SL1   

BUENA PARK, CA

     23,372.18         1234SL1   

HOUSTON, TX

     23,330.55         1235SL1   

HOUSTON, TX

     23,330.55         1236SL1   

GOODLETTSVILLE, TN

     23,336.13         1237SL1   

ALTAMONTE SPRINGS, FL

     23,336.13         1238SL1      

 

 

    

Total Vehicle Capital Leases

     1,560,203.36         

 

 

    

Other Real Estate Capital Leases

     

Yuma, AZ

     110,728.02      

Lithonia, GA

     309,320.00         

 

 

    

Total Other Real Estate Capital Leases

     420,048.02         

 

 

    

 



--------------------------------------------------------------------------------

Capital Leases & Notes Payable

As of May 4, 2013

 

IT Capital Leases

      Description

Cisco-10

     852,522.48       3rd Party Hardware-SC007-0-Network Refresh

Cisco-11

     651,127.10       3rd Party hardware-SC008-0-Network Refresh

Cisco-12

     645,020.46       3rd Party Hardware-SC009-0-network refresh

Cisco-13

     7,134,404.39       Cisco Hardware-011-000-Network Refresh

Cisco-15

     2,591,926.57       Cisco-012-000-Network Refresh P1203565

Cisco-16

     3,387,815.72       Cisco-013-000-Network Refresh-P1203565

Cisco-17

     926,292.51       Network Refresh - 018-000

Cisco-5

     1,348,352.78       Cisco hardware 001-000 Network Refresh

Cisco-6

     23,137,615.28       Cisco hardware-002-000-Network Refresh

Cisco-7

     1,270,768.23       3rd Party-SC003-0-Network Refresh Hardware

Cisco-8

     852,524.70       3rd Party Hardware-SC004-0-Network Refresh

Cisco-9

     4,552,349.62       Cisco Hardware-SC005-0-Networ Refresh

EMC-3

     2,297,164.06       Lenexa VMAX - ADW Refresh

HPFS-27

     546,850.36       100017000095-P1203565-Network Refresh

HPFS-28

     2,203,793.95       100017000096-P1203565-Network Refresh

IBM-1

     71,715.34       Columbus HX5 Blades - network refresh

IBM-14

     49,039.60       IBM-D00H24350 - Network Refresh-P1203566

IBM-18

     352,606.70       Alcatel Upgrade - D00H25218 - P1203565

IBM-19

     1,442,658.52       D00H26156 - P1203565 - Network Refresh

IBM-2

     67,619.54       Lenexa HX5 Blades - Network Refresh

IBM-20

     489,822.79       D00H27425-P1203565-Network Refresh

IBM-21

     245,228.14       D00H30101 - P1203565 - Network Refresh

IBM-22

     194,111.78       D00H30404-P1203565 - Network Refresh

IBM-23

     3,104,945.96       D00H32051 - P1203565 - Network Refresh

IBM-24

     2,110,403.29       D00H31180 - P1203565 - Network Refresh

IBM-25

     3,198,784.75       D00H32409 - P1203565 - Network Refresh

IBM-26

     40,758.60       D00H34254-P1203565-Network Refresh

IGF-4

     88,807.62       jTime Hardware - jTime Upgrade

HPFS-29

     1,232,633.19       100017000098-3rd Party Services - Network Refresh

HPFS-30

     834,177.58       100017000099-3rd Party Services-Network Refresh   

 

 

    

Total IT Capital Leases

     65,921,841.61         

 

 

    

IT Notes Payable

      Description

0001-Workforce

     655,087.58       Workforce Mgmt Mobility Software License

IBM Sterling Order Fulfillment Software

     865,775.90       IBM Sterling Order Fulfillment Software

Oracle Software ULA

     36,661,825.81       Oracle Software ULA Agreement   

 

 

    

Total IT Financing Agreements

     38,182,689.29         

 

 

    

Total Capital Leases & Notes Payable

     107,567,192.22      

 



--------------------------------------------------------------------------------

Schedule 6.2

Certain Liens

Liens securing the Capital Lease Obligations listed on Schedule 6.1 on the
assets subject to such leases.

 

14



--------------------------------------------------------------------------------

Schedule 6.3

Certain Restrictive Agreements

 

1. Restrictions which appear in (a) that certain Indenture, dated as of
October 1, 1982, as supplemented by the First Supplemental Indenture, dated as
of March 15, 1983, as further supplemented by the Second Supplemental Indenture,
dated as of May 1, 1984, as further supplemented by the Third Supplemental
Indenture, dated as of March 7, 1986, as further supplemented by the Fourth
Supplemental Indenture, dated as of June 7, 1991, and as further supplemented by
the Fifth Supplemental Indenture, dated as of January 27, 2002, among the
Borrower (formerly known as J. C. Penney Company, Inc.), as issuer, Holdings, as
co-obligor, and Wilmington Trust Company, National Association, as trustee and
(b) that certain Indenture, dated as of April 1, 1994, as supplemented by the
First Supplemental Indenture, dated as of January 27, 2002, and as further
supplemented by the Second Supplemental Indenture, dated as of July 26, 2002,
among the Borrower (formerly known as J. C. Penney Company, Inc.), as issuer,
Holdings, as co-obligor, and Wilmington Trust Company, National Association, as
trustee.

 

2. Restrictions which appear in JCPenney leases which prevent the use of that
leasehold interest itself as security for any obligation.

 

3. Restrictions which appear in the Consumer Credit Card Program Agreement by
and between the Parent Borrower and GE Money Bank, originally dated as of
December 6, 1999 and Amended and Restated as of November 5, 2009, and as further
amended (the “GE Agreement”), which restricts the Parent Borrower from pledging
a security interest in any interest of the Parent Borrower in any “Bank
Property” (as defined in the GE Agreement).

 

15



--------------------------------------------------------------------------------

Schedule 6.6

Certain Investments

 

JCP Realty, Inc.

   100% of the 10 shares of its common stock

J. C. Penney Company, Inc. investment in Martha Stewart Living Omnimedia, Inc.

   11 million shares of Class A common stock and 1 share of Series A preferred
stock in Martha Stewart Living Omnimedia, Inc.

 

16



--------------------------------------------------------------------------------

EXHIBIT A-1 TO

CREDIT AND GUARANTY AGREEMENT

FUNDING NOTICE

Reference is made to the Credit and Guaranty Agreement, dated as of May 22, 2013
(as it may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among J. C. PENNEY
CORPORATION, INC., a Delaware corporation (“Borrower”), J. C. PENNEY COMPANY,
INC., a Delaware corporation, certain Subsidiaries of Borrower, as Guarantors,
the Lenders party thereto from time to time, GOLDMAN SACHS BANK USA (“Goldman
Sachs”), as Administrative Agent and Collateral Agent, Goldman Sachs, BARCLAYS
BANK PLC, J.P. MORGAN SECURITIES LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED and UBS SECURITIES LLC, as Joint Arrangers and Joint Bookrunners,
and the other agents party thereto.

Pursuant to Section 2.1 of the Credit Agreement, Borrower desires that Lenders
make the following Loans to Borrower in accordance with the applicable terms and
conditions of the Credit Agreement on [            ], 20[    ] (the “Credit
Date”):

 

¨    Base Rate Loans:    $[      ,      ,      ] ¨    Eurodollar Rate Loans,
with an initial Interest Period of              month(s):   
$[      ,      ,      ]

Borrower hereby certifies that:

(i) as of the Credit Date, the representations and warranties contained in each
of the Credit Documents are true and correct in all material respects on and as
of such Credit Date to the same extent as though made on and as of such date,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties are true and
correct in all material respects on and as of such earlier date; provided that,
in each case, such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and

(ii) as of the Credit Date, no event has occurred and is continuing or would
result from the consummation of the borrowing contemplated hereby that would
constitute an Event of Default or a Default.

 

EXHIBIT A-1-1



--------------------------------------------------------------------------------

The account of Borrower to which the proceeds of the Loans requested on the
Credit Date are to be made available by Administrative Agent to the Borrower is
as follows:

 

  Bank Name:  

 

    Bank Address:  

 

    ABA Number:  

 

    Account Number:  

 

    Attention:  

 

    Reference:  

 

 

This Funding Notice is a Credit Document under and as defined in the Credit
Agreement.

 

Date: [            ], 2013   J. C. PENNEY CORPORATION, INC.   By:  

 

  Name:     Title:  

 

EXHIBIT A-1-2



--------------------------------------------------------------------------------

EXHIBIT A-2 TO

CREDIT AND GUARANTY AGREEMENT

CONVERSION/CONTINUATION NOTICE

Reference is made to the Credit and Guaranty Agreement, dated as of May 22, 2013
(as it may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among J. C. PENNEY
CORPORATION, INC., a Delaware corporation (“Borrower”), J. C. PENNEY COMPANY,
INC., a Delaware corporation, certain Subsidiaries of Borrower, as Guarantors,
the Lenders party thereto from time to time, GOLDMAN SACHS BANK USA (“Goldman
Sachs”), as Administrative Agent and Collateral Agent, Goldman Sachs, BARCLAYS
BANK PLC, J.P. MORGAN SECURITIES LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED and UBS SECURITIES LLC, as Joint Arrangers and Joint Bookrunners,
and the other agents party thereto.

Pursuant to Section 2.9 of the Credit Agreement, Borrower desires to convert or
to continue the following Loans, each such conversion and/or continuation to be
effective as of [            ], 20[    ]:

 

$[      ,      ,      ]    Eurodollar Rate Loans to be continued with an
Interest Period of [            ] month(s) $[      ,      ,      ]    Base Rate
Loans to be converted to Eurodollar Rate Loans with an Interest Period of
[            ] month(s) $[      ,      ,      ]    Eurodollar Rate Loans to be
converted to Base Rate Loans

Borrower hereby certifies that as of the date hereof, no event has occurred and
is continuing or would result from the consummation of the conversion and/or
continuation contemplated hereby that would constitute an Event of Default. This
Conversion/Continuation Notice is a Credit Document under and as defined in the
Credit Agreement.

 

Date: [            ], 20[    ]   J. C. PENNEY CORPORATION, INC.   By:  

 

  Name:     Title:  

 

EXHIBIT A-2-1



--------------------------------------------------------------------------------

EXHIBIT B TO

CREDIT AND GUARANTY AGREEMENT

NOTE

$[      ,      ,      ]

[            ], 20[    ]    New York, New York

FOR VALUE RECEIVED, J. C. PENNEY CORPORATION, INC., a Delaware corporation
(“Borrower”), promises to pay [NAME OF LENDER] (“Payee”) or its registered
assigns the principal amount of [        ] DOLLARS ($[      ,      ,      ]) in
the installments referred to below.

Borrower also promises to pay interest on the unpaid principal amount hereof,
from the date hereof until paid in full, at the rates and at the times which
shall be determined in accordance with the provisions of that certain Credit and
Guaranty Agreement, dated as of May 22, 2013 (as it may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
the terms defined therein and not otherwise defined herein being used herein as
therein defined), by and among Borrower, J. C. PENNEY COMPANY, INC., a Delaware
corporation, certain Subsidiaries of Borrower, as Guarantors, the Lenders party
thereto from time to time, GOLDMAN SACHS BANK USA (“Goldman Sachs”), as
Administrative Agent and Collateral Agent, Goldman Sachs, BARCLAYS BANK PLC,
J.P. MORGAN SECURITIES LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and UBS SECURITIES LLC, as Joint Arrangers and Joint Bookrunners, and the other
agents party thereto.

Borrower shall make scheduled principal payments on this Note as set forth in
Section 2.12 of the Credit Agreement.

This Note is one of the “Notes” (as defined in the Credit Agreement) and is
issued pursuant to and entitled to the benefits of the Credit Agreement, to
which reference is hereby made for a more complete statement of the terms and
conditions under which the Loan evidenced hereby was made and is to be repaid.

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Principal
Office of Administrative Agent or at such other place as shall be designated in
writing for such purpose in accordance with the terms of the Credit Agreement.
Unless and until an Assignment Agreement effecting the assignment or transfer of
the obligations evidenced hereby shall have been accepted by Administrative
Agent and recorded in the Register, Borrower, each Agent and Lenders shall be
entitled to deem and treat Payee as the owner and holder of this Note and the
obligations evidenced hereby. Payee hereby agrees, by its acceptance hereof,
that before disposing of this Note or any part hereof it will make a notation
hereon of all principal payments previously made hereunder and of the date to
which interest hereon has been paid; provided, the failure to make a notation of
any payment made on this Note shall not limit or otherwise affect the
obligations of Borrower hereunder with respect to payments of principal of or
interest on this Note.

 

EXHIBIT B-1



--------------------------------------------------------------------------------

This Note is subject to mandatory prepayment and to prepayment at the option of
Borrower, each as provided in the Credit Agreement.

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF BORROWER AND PAYEE HEREUNDER SHALL
BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF
THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE
OF NEW YORK.

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

Borrower promises to pay all costs and expenses, including reasonable attorneys’
fees, all as provided in the Credit Agreement, incurred in the collection and
enforcement of this Note. Borrower and any endorsers of this Note hereby consent
to renewals and extensions of time at or after the maturity hereof, without
notice, and hereby waive diligence, presentment, protest, demand notice of every
kind and, to the full extent permitted by law, the right to plead any statute of
limitations as a defense to any demand hereunder.

[Remainder of page intentionally left blank]

 

EXHIBIT B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

 

J. C. PENNEY CORPORATION, INC. By:  

 

Name:   Title:  

 

EXHIBIT B-3



--------------------------------------------------------------------------------

EXHIBIT C TO

CREDIT AND GUARANTY AGREEMENT

COMPLIANCE CERTIFICATE

THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS:

1. I am the [                            ]1 of [J. C. PENNEY COMPANY, INC., a
Delaware corporation] [J. C. PENNEY CORPORATION, INC., a Delaware corporation].

2. I have reviewed the terms of that certain Credit and Guaranty Agreement,
dated as of May 22, 2013 (as it may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among J. C. PENNEY CORPORATION, INC., a Delaware corporation
(“Borrower”), J. C. PENNEY COMPANY, INC., a Delaware corporation (“Holdings”),
certain Subsidiaries of Borrower, as Guarantors, the Lenders party thereto from
time to time, GOLDMAN SACHS BANK USA (“Goldman Sachs”), as Administrative Agent
and Collateral Agent, Goldman Sachs, BARCLAYS BANK PLC, J.P. MORGAN SECURITIES
LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and UBS SECURITIES LLC,
as Joint Arrangers and Joint Bookrunners, and the other agents party thereto,
and I have made, or have caused to be made under my supervision, a review in
reasonable detail of the transactions and condition of Holdings and its
Subsidiaries during the accounting period covered by the attached financial
statements.

3. The examination described in paragraph 2 above did not disclose, and I have
no knowledge of, the existence of any condition or event which constitutes an
Event of Default or Default that has occurred and is continuing as of the date
of this Certificate, except as set forth in a separate attachment, if any, to
this Certificate, describing in detail, the nature of the condition or event,
the period during which it has existed and the action which Borrower has taken,
is taking, or proposes to take with respect to each such condition or event.

4. [A] [No] change in GAAP or in the application thereof has occurred since the
date of the most recent audited financial statements referred to in Section 4.7
of the Credit Agreement or delivered pursuant to Section 5.1(b) of the Credit
Agreement, as applicable[, and the effect of such change on the financial
statements accompanying this Certificate are specified in a separate attachment
to this Certificate].

This Compliance Certificate is a Credit Document under and as defined in the
Credit Agreement.

[Remainder of page intentionally left blank]

 

1  Insert title of Financial Officer.

 

EXHIBIT C-1



--------------------------------------------------------------------------------

The foregoing certifications, together with the financial statements delivered
with this Certificate and the statements set forth in any attachments hereto,
are made and delivered [            ], 20[    ] pursuant to Section 5.1(c) of
the Credit Agreement.

 

[J. C. PENNEY COMPANY, INC.] [J. C. PENNEY CORPORATION, INC.] By:  

 

Name:   Title:  

 

EXHIBIT C-2



--------------------------------------------------------------------------------

EXHIBIT D TO

CREDIT AND GUARANTY AGREEMENT

ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption Agreement (this “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as it may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment as if
set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of the Assignor’s
outstanding rights and obligations thereunder, and (ii) to the extent permitted
to be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by the Assignor to the
Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment,
without representation or warranty by the Assignor.

 

1.    Assignor:    2.    Assignee:   

                                          [and is an Affiliate/Related Fund1 of
[identify Lender]] [Assignor is not a Defaulting Lender]

 

Markit Entity Identifier (if any):                                         

3.    Borrower:    J. C. PENNEY CORPORATION, INC., a Delaware corporation 4.   
Administrative Agent:    GOLDMAN SACHS BANK USA, as the administrative agent
under the Credit Agreement 5.    Credit Agreement:    The Credit and Guaranty
Agreement dated as of May 22, 2013, among Borrower, J. C. PENNEY COMPANY, INC.,
a Delaware corporation, certain Subsidiaries of Borrower, as Guarantors, the
Lenders party thereto from time to time, GOLDMAN SACHS BANK USA (“Goldman
Sachs”), as Administrative Agent and Collateral Agent, Goldman Sachs, BARCLAYS
BANK PLC, J.P. MORGAN SECURITIES LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED and UBS SECURITIES LLC, as Joint Arrangers and Joint Bookrunners,
and the other agents party thereto

 

1 

Select as applicable

 

EXHIBIT D-1



--------------------------------------------------------------------------------

6. Assigned Interest[s]:

 

Aggregate Amount of
Commitment/Loans
for all Lenders     Amount of Commitment/Loans
Assigned     Percentage Assigned of
Commitment/Loans2   $                   $                          %  $
                  $                          %  $                   $
                         % 

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

7. Notice and Wire Instructions:

 

[NAME OF ASSIGNOR]   [NAME OF ASSIGNEE] Notices:   Notices:  

 

     

 

 

 

     

 

 

 

     

 

  Attention:       Attention:   Telecopier:       Telecopier: with a copy to:  
with a copy to:  

 

     

 

 

 

     

 

 

 

     

 

  Attention:       Attention:   Telecopier:       Telecopier: Wire Instructions:
    Wire Instructions:

 

2 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

EXHIBIT D-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Title:  

 

[Consented to and]3 Accepted:

[GOLDMAN SACHS BANK USA],
as Administrative Agent

By:  

 

Title:   [Consented to:]4 [J. C. PENNEY CORPORATION, INC.] By:  

 

Title:  

 

3 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

4 

To be added only if the consent of Borrower is required by the terms of the
Credit Agreement.

 

EXHIBIT D-3



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT

AND ASSUMPTION AGREEMENT

 

1. Representations and Warranties.

 

  1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby
and (iv) it is not a Defaulting Lender; and (b) assumes no responsibility with
respect to (i) any statements, warranties or representations made in or in
connection with any Credit Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or any
other instrument or document delivered pursuant thereto, other than this
Assignment (herein collectively the “Credit Documents”), or any collateral
thereunder, (iii) the financial condition of Borrower, any of its Subsidiaries
or Affiliates or any other Person obligated in respect of any Credit Document or
(iv) the performance or observance by Borrower, any of its Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Credit Document.

 

  1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby and to
become a Lender under the Credit Agreement, (ii) it meets all requirements of an
Eligible Assignee under the Credit Agreement, (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement and, to the
extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and to purchase the Assigned Interest, (vi) it has,
independently and without reliance upon Administrative Agent or any other Lender
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Assignment and to
purchase the Assigned Interest, and (vii) if it is a Non-US Lender, attached to
this Assignment is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Documents are required to be
performed by it as a Lender.

 

2. Payments. All payments with respect to the Assigned Interests shall be made
on the Effective Date as follows:

 

  2.1 From and after the Effective Date, Administrative Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date. Notwithstanding the foregoing,
Administrative Agent shall make all payments of interest, fees or other amounts
paid or payable in kind from and after the Effective Date to the Assignee.

 

EXHIBIT D-4



--------------------------------------------------------------------------------

3. General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment is a Credit Document under and as defined in the Credit Agreement.
This Assignment may be executed in any number of counterparts, which together
shall constitute one instrument. Delivery of an executed counterpart of a
signature page of this Assignment by telecopy shall be effective as delivery of
a manually executed counterpart of this Assignment. This Assignment shall be
governed by, and construed in accordance with, the internal laws of the State of
New York without regard to conflict of laws principles thereof.

[Remainder of page intentionally left blank]

 

EXHIBIT D-5



--------------------------------------------------------------------------------

EXHIBIT E TO

CREDIT AND GUARANTY AGREEMENT

CERTIFICATE RE NON BANK STATUS

Reference is made to the Credit and Guaranty Agreement, dated as of May 22, 2013
(as it may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among J. C. PENNEY
CORPORATION, INC., a Delaware corporation (“Borrower”), J. C. PENNEY COMPANY,
INC., a Delaware corporation, certain Subsidiaries of Borrower, as Guarantors,
the Lenders party thereto from time to time, GOLDMAN SACHS BANK USA (“Goldman
Sachs”), as Administrative Agent and Collateral Agent, Goldman Sachs, BARCLAYS
BANK PLC, J.P. MORGAN SECURITIES LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED and UBS SECURITIES LLC, as Joint Arrangers and Joint Bookrunners,
and the other agents party thereto. Pursuant to Section 2.20(c) of the Credit
Agreement, the undersigned hereby certifies that it is not a “bank” or other
Person described in Section 881(c)(3) of the Internal Revenue Code of 1986, as
amended.

 

[NAME OF LENDER] By:  

 

Name:   Title:  

 

EXHIBIT E-1



--------------------------------------------------------------------------------

EXHIBIT F TO

CREDIT AND GUARANTY AGREEMENT

CLOSING DATE CERTIFICATE

THE UNDERSIGNED HEREBY CERTIFY AS FOLLOWS:

1. I am the chief financial officer of J. C. PENNEY COMPANY, INC., a Delaware
corporation (“Holdings”) and J. C. PENNEY CORPORATION, INC., a Delaware
corporation (“Borrower”).

2. I have reviewed the terms of Section 3 of the Credit and Guaranty Agreement,
dated as of May 22, 2013 (as it may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among Borrower, Holdings, certain Subsidiaries of Borrower, as
Guarantors, the Lenders party thereto from time to time, GOLDMAN SACHS BANK USA
(“Goldman Sachs”), as Administrative Agent and Collateral Agent, Goldman Sachs,
BARCLAYS BANK PLC, J.P. MORGAN SECURITIES LLC, MERRILL LYNCH, PIERCE, FENNER &
SMITH INCORPORATED and UBS SECURITIES LLC, as Joint Arrangers and Joint
Bookrunners, and the other agents party thereto, and the definitions and
provisions contained in such Credit Agreement relating thereto, and in my
opinion I have made, or have caused to be made under my supervision, such
examination or investigation as is necessary to enable me to express an informed
opinion as to the matters referred to herein.

3. Based upon my review and examination described in paragraph 2 above, I
certify, on behalf of Holdings and Borrower, solely in my capacity as chief
financial officer and not in any individual capacity, that as of the date
hereof:

(i) the representations and warranties contained in each of the Credit Documents
are true and correct in all material respects on and as of the Closing Date to
the same extent as though made on and as of such date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties are true and correct in all respects on
and as of such earlier date; provided that, in each case, such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof;

(ii) there are no actions, suits or proceedings by or before any Governmental
Authority enjoining the financing contemplated by the Credit Agreement; and

(iii) no event has occurred and is continuing or would result from the
consummation of the borrowing contemplated hereby that would constitute an Event
of Default or a Default.

4. As of the date hereof: (a) both before and after giving effect to the Credit
Agreement and the initial borrowings thereunder, there does not exist any “Event
of Default” under and as defined in the ABL Credit Agreement, the 1994 Indenture
and any notes or

 

EXHIBIT F-1



--------------------------------------------------------------------------------

debentures issued thereunder or, to the extent not satisfied and discharged at
or prior to the Closing Date, the 2023 Indenture and any notes or debentures
issued thereunder; (b) there has been no amendment or modification to, or waiver
under, the ABL Credit Agreement after April 28, 2013 that is adverse in any
material respect to the Arrangers or the Lenders; (c) there has been no issuance
or borrowing of indebtedness by Holdings or any of its Subsidiaries after
April 28, 2013 that is secured by any of the Collateral, other than revolving
loans made and letters of credit issued under the ABL Credit Agreement; and
(d) Borrower’s designation of all Subsidiaries of Borrower that have been
previously designated as “Restricted Subsidiaries” under and as defined in the
1994 Indenture and each series of notes and debentures issued thereunder has
been canceled such that there are no “Restricted Subsidiaries” of Borrower under
such indenture.

5. This Closing Date Certificate is a Credit Document under and as defined in
the Credit Agreement.

The foregoing certifications are made and delivered as of May 22, 2013.

 

J. C. PENNEY COMPANY, INC. J. C. PENNEY CORPORATION, INC.

 

Name:   Title:   Chief Financial Officer

 

EXHIBIT F-2



--------------------------------------------------------------------------------

EXHIBIT G TO

CREDIT AND GUARANTY AGREEMENT

COUNTERPART AGREEMENT

This COUNTERPART AGREEMENT, dated [            ], 2013 (this “Counterpart
Agreement”) is delivered pursuant to that certain Credit and Guaranty Agreement,
dated as of May 22, 2013 (as it may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among J. C. PENNEY CORPORATION, INC., a Delaware corporation
(“Borrower”), J. C. PENNEY COMPANY, INC., a Delaware corporation, certain
Subsidiaries of Borrower, as Guarantors, the Lenders party thereto from time to
time, GOLDMAN SACHS BANK USA (“Goldman Sachs”), as Administrative Agent and
Collateral Agent, Goldman Sachs, BARCLAYS BANK PLC, J.P. MORGAN SECURITIES LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and UBS SECURITIES LLC, as
Joint Arrangers and Joint Bookrunners, and the other agents party thereto.

Section 1. Pursuant to Section 5.10 of the Credit Agreement, the undersigned
hereby:

(a) agrees that this Counterpart Agreement may be attached to the Credit
Agreement and that by the execution and delivery hereof, the undersigned becomes
a Guarantor under the Credit Agreement and agrees to be bound by all of the
terms thereof;

(b) represents and warrants that each of the representations and warranties set
forth in the Credit Agreement and each other Credit Document and applicable to
the undersigned is true and correct on and as of the date of this Counterpart
Agreement, except to the extent that any such representation and warranty
relates solely to any earlier date, in which case such representation and
warranty is true and correct as of such earlier date; provided that, in each
case, such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof;

(c) no event has occurred or is continuing as of the date hereof, or will result
from the transactions contemplated hereby on the date hereof, that would
constitute an Event of Default or a Default;

(d) agrees to irrevocably and unconditionally guaranty the due and punctual
payment in full of all Obligations when the same shall become due, whether at
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a))
and in accordance with Section 7 of the Credit Agreement; and

(e) the undersigned hereby (i) agrees that this counterpart may be attached to
the Pledge and Security Agreement, (ii) agrees that the undersigned will comply
with all the terms and conditions of the Pledge and Security Agreement as if it
were an original signatory thereto, (iii) grants to Collateral Agent a security
interest in and continuing lien

 

EXHIBIT G-1



--------------------------------------------------------------------------------

on all of the undersigned’s right, title and interest in, to and under all
“Collateral” (as such term is defined in the Pledge and Security Agreement) of
the undersigned, in each case whether now or hereafter existing or in which the
undersigned now has or hereafter acquires an interest and wherever the same may
be located and (iv) delivers to Collateral Agent supplements to all schedules
attached to the Pledge and Security Agreement with respect to the assets of the
undersigned. All such Collateral shall be deemed to be part of the “Collateral”
and hereafter subject to each of the terms and conditions of the Pledge and
Security Agreement.

Section 2. The undersigned agrees from time to time, upon request of
Administrative Agent, to take such additional actions and to execute and deliver
such additional documents and instruments as Administrative Agent may reasonably
request to effect the transactions contemplated by, and to carry out the intent
of, this Counterpart Agreement. Neither this Counterpart Agreement nor any term
hereof may be changed, waived, discharged or terminated, except by an instrument
in writing signed by the undersigned and Administrative Agent. Any notice or
other communication herein required or permitted to be given shall be given
pursuant to Section 10.1 of the Credit Agreement, and all for purposes thereof,
the notice address of the undersigned shall be the address as set forth on the
signature page hereof. In case any provision in or obligation under this
Counterpart Agreement shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby. This
Counterpart Agreement is a Credit Document under and as defined in the Credit
Agreement.

THIS COUNTERPART AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY
LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

[Remainder of page intentionally left blank]

 

EXHIBIT G-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Counterpart Agreement to be
duly executed and delivered by its duly authorized officer as of the date above
first written.

 

[NAME OF SUBSIDIARY] By:  

 

Name:   Title:  

 

Address for Notices:  

 

 

 

 

 

  Attention:   Telecopier with a copy to:  

 

 

 

 

 

  Attention:   Telecopier

ACKNOWLEDGED AND ACCEPTED,

as of the date above first written:

GOLDMAN SACHS BANK USA,

as Administrative Agent and Collateral Agent

By:  

 

Name:   Title:  

 

EXHIBIT G-3



--------------------------------------------------------------------------------

EXHIBIT H TO

CREDIT AND GUARANTY AGREEMENT

PLEDGE AND SECURITY AGREEMENT

[Attached.]

 

EXHIBIT H-1



--------------------------------------------------------------------------------

Exhibit H

EXECUTION VERSION

PLEDGE AND SECURITY AGREEMENT

dated as of May 22, 2013

among

J. C. PENNEY CORPORATION, INC.,

J. C. PENNEY COMPANY, INC.,

EACH OF THE OTHER GRANTORS PARTY HERETO

and

GOLDMAN SACHS BANK USA,

as Collateral Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE   SECTION 1. DEFINITIONS; GRANT OF SECURITY      1   

1.1

 

General Definitions

     1   

1.2

 

Definitions; Interpretation

     8    SECTION 2. GRANT OF SECURITY      8   

2.1

 

Grant of Security

     8   

2.2

 

Certain Limited Exclusions

     9    SECTION 3. SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE      10   

3.1

 

Security for Obligations

     10   

3.2

 

Continuing Liability Under Collateral

     11    SECTION 4. CERTAIN PERFECTION REQUIREMENTS      11   

4.1

 

Delivery Requirements

     11   

4.2

 

Control Requirements

     11   

4.3

 

Intellectual Property Recording Requirements

     11   

4.4

 

Other Actions

     12   

4.5

 

Timing and Notice

     12    SECTION 5. REPRESENTATIONS AND WARRANTIES      13   

5.1

 

[Reserved.]

     13   

5.2

 

Collateral Identification, Special Collateral

     13   

5.3

 

Ownership of Collateral and Absence of Other Liens

     13   

5.4

 

Status of Security Interest

     14   

5.5

 

Goods

     15   

5.6

 

Pledged Equity Interests, Investment Related Property

     15   

5.7

 

Intellectual Property

     15   

5.8

 

Aircraft

     16    SECTION 6. COVENANTS AND AGREEMENTS      17   

6.1

 

Grantor Information and Status

     17   

6.2

 

Commercial Tort Claims

     17   

6.3

 

Ownership of Collateral and Absence of Other Liens

     17   

6.4

 

Status of Security Interest

     17   

6.5

 

Goods and Receivables

     18   

6.6

 

Pledged Equity Interests, Investment Related Property

     18   

6.7

 

Intellectual Property

     19   

6.8

 

Insurance

     19   

6.9

 

Aircraft Collateral

     20    SECTION 7. FURTHER ASSURANCES; ADDITIONAL GRANTORS      20   

7.1

 

Further Assurances

     20   

7.2

 

Additional Grantors

     21    SECTION 8. COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT      21   

8.1

 

Power of Attorney

     21   

8.2

 

No Duty on the Part of Collateral Agent or Secured Parties

     23   

 

i



--------------------------------------------------------------------------------

8.3

 

Appointment Pursuant to Credit Agreement

     23    SECTION 9. REMEDIES      23   

9.1

 

Generally

     23   

9.2

 

Application of Proceeds

     25   

9.3

 

Sales on Credit

     25   

9.4

 

Investment Related Property

     25   

9.5

 

Grant of Intellectual Property License

     26   

9.6

 

Intellectual Property

     26   

9.7

 

Cash Proceeds; Deposit Accounts

     28    SECTION 10. COLLATERAL AGENT      28    SECTION 11. CONTINUING
SECURITY INTEREST; TRANSFER OF LOANS      28    SECTION 12. STANDARD OF CARE;
COLLATERAL AGENT MAY PERFORM      29    SECTION 13. MISCELLANEOUS      29   

SCHEDULE 5.2 — COLLATERAL IDENTIFICATION

SCHEDULE 5.4 — FINANCING STATEMENTS

SCHEDULE 5.5 — LOCATION OF EQUIPMENT AND INVENTORY

EXHIBIT A — PLEDGE SUPPLEMENT

EXHIBIT B — TRADEMARK SECURITY AGREEMENT

EXHIBIT C — PATENT SECURITY AGREEMENT

EXHIBIT D — COPYRIGHT SECURITY AGREEMENT

 

ii



--------------------------------------------------------------------------------

This PLEDGE AND SECURITY AGREEMENT, dated as of May 22, 2013 (as it may be
amended, restated, supplemented or otherwise modified from time to time, this
“Agreement”), between J. C. PENNEY COMPANY, INC., a Delaware corporation
(“Holdings”), J. C. PENNEY CORPORATION, INC., a Delaware corporation (the
“Borrower”), and each of the subsidiaries of Holdings or the Borrower party
hereto from time to time, whether as an original signatory hereto or as an
Additional Grantor (as herein defined) (other than the Collateral Agent, each, a
“Grantor”), and GOLDMAN SACHS BANK USA (“Goldman Sachs”), as collateral agent
for the Secured Parties (as herein defined) (in such capacity as collateral
agent, together with its successors and permitted assigns, the “Collateral
Agent”).

RECITALS:

WHEREAS, reference is made to that certain Credit and Guaranty Agreement, dated
as of the date hereof (as it may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Borrower,
Holdings, certain subsidiaries of the Borrower party thereto from time to time,
the lenders party thereto from time to time (the “Lenders”), Goldman Sachs, as
Administrative Agent and Collateral Agent, Goldman Sachs, BARCLAYS BANK PLC,
J.P. MORGAN SECURITIES LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and UBS SECURITIES LLC, as Joint Arrangers and Joint Bookrunners, and the other
agents party thereto;

WHEREAS, in consideration of the extensions of credit and other accommodations
of Lenders as set forth in the Credit Agreement, each Grantor has agreed to
secure such Grantor’s obligations under the Credit Documents as set forth
herein; and

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and for other good and valuable consideration
the receipt and sufficiency of which is hereby acknowledged, each Grantor and
the Collateral Agent agree as follows:

SECTION 1. DEFINITIONS; GRANT OF SECURITY.

1.1 General Definitions. In this Agreement, the following terms shall have the
following meanings:

“Additional Grantor” shall have the meaning assigned in Section 7.2.

“Agreement” shall have the meaning set forth in the preamble.

“Aircraft” shall have the meaning specified for such term in 49 U.S.C. §
40102(a)(6) (but excluding any Aircraft constituting an Excluded Asset) and
includes, but is not limited to, (i) each airframe and helicopter (excluding
Aircraft Engines) identified in the Collateral Questionnaire or in any Aircraft
and Aircraft Engine Mortgage or any schedule or supplement thereto, (ii) any
replacement airframe or helicopter that may from time to time be substituted for
such Aircraft (provided that at such time as a replacement airframe or
helicopter shall be substituted for any Aircraft, the replaced Aircraft shall
cease to be an Aircraft subject to the Lien of this Agreement) and (iii) in
either case, any and all Parts that are from time to time incorporated or
installed in or attached to any such Aircraft for so long as such Part is so
incorporated or installed in or attached.



--------------------------------------------------------------------------------

“Aircraft and Aircraft Engine Mortgage” means each aircraft and aircraft engine
mortgage and security agreement, in form and substance reasonably satisfactory
to the Collateral Agent, entered into between any Grantor and the Collateral
Agent, for the benefit of the Secured Parties, as amended and in effect from
time to time.

“Aircraft Collateral” means all of the following whether now existing or
hereafter acquired and to the extent not constituting an Excluded Asset (a) any
and all Aircraft, Aircraft Engines and Parts, (b) all appurtenances, accessions,
appliances, instruments, avionics, accessories or other equipment and parts
related to Aircraft, Aircraft Engines and Parts, and (c) all log books, records
and other documents maintained by any Grantor with respect to the property
described above (collectively, “Aircraft Log Books”) and (d) all Proceeds and
products of any and all of the foregoing.

“Aircraft Engine” shall have the meaning specified for such term in 49 U.S.C. §
40102(a)(7) (but excluding any Aircraft Engine constituting an Excluded Asset)
and includes, but is not limited to, (i) each of the engines identified in
Schedule 5.2 or any Aircraft and Aircraft Engine Mortgage or any schedule or
supplement thereto, whether or not either initially or from time to time
installed on an Aircraft or any other aircraft, (ii) any replacement Aircraft
Engine that may from time to time be substituted for any of such Aircraft
Engines (provided that at such time as a replacement Aircraft Engine shall be
substituted for any Aircraft Engine, the replaced Aircraft Engine shall cease to
be an Aircraft Engine subject to the Lien of this Agreement), and (iii) in
either case, any and all Parts that are from time to time incorporated or
installed in or attached to any such Aircraft Engine for so long as such Part is
so incorporated or installed in or attached.

“Aircraft Log Books” shall have the meaning assigned to such term in the
definition of Aircraft Collateral.

“Aircraft Security Agreements” means, collectively, each Aircraft and Aircraft
Engine Mortgage.

“Borrower” shall have the meaning set forth in the recitals.

“Cash Proceeds” shall have the meaning assigned in Section 9.7.

“Collateral” shall have the meaning assigned in Section 2.1 and, for the
avoidance of doubt, shall exclude all Excluded Assets.

“Collateral Agent” shall have the meaning set forth in the preamble.

“Collateral Records” shall mean books, records, ledger cards, files,
correspondence, customer lists, supplier lists, blueprints, technical
specifications, manuals, computer software and related documentation, computer
printouts, tapes, disks and other electronic storage media and related data
processing software and similar items that at any time evidence or contain
information relating to any of the Collateral or are otherwise necessary or
helpful in the collection thereof or realization thereupon.

“Collateral Support” shall mean all property (real or personal) securing any
Collateral and shall include any security agreement or other agreement granting
a lien or security interest in such real or personal property.

 

2



--------------------------------------------------------------------------------

“Common Collateral” shall have the meaning set forth in the Intercreditor
Agreement.

“Control” shall mean: (1) with respect to any Deposit Accounts, control within
the meaning of Section 9-104 of the UCC, (2) with respect to any Securities
Accounts, control within the meaning of Section 9-106 of the UCC, (3) with
respect to any Uncertificated Securities, control within the meaning of
Section 8-106(c) of the UCC, and (4) with respect to any Certificated Security,
control within the meaning of Section 8-106(a) or (b) of the UCC.

“Control Account” means any Deposit Account or Securities Account that is a
“Control Account” (as defined in the ABL Credit Agreement) or otherwise is or
required to be subject to the Control of the “Representative” (as defined in the
Intercreditor Agreement) with respect to the ABL Credit Agreement.

“Control Agreement” shall mean an agreement, duly executed and delivered by the
applicable Grantor, Collateral Agent, the “Representative” (as defined in the
Intercreditor Agreement) with respect to the ABL Credit Agreement, and the
depositary bank or the securities intermediary, as the case may be, with which
any Deposit Account or Securities Account is maintained, in form and substance
reasonably satisfactory to the Collateral Agent.

“Controlled Foreign Corporation” shall mean “controlled foreign corporation” as
defined in Section 957 (or any successor statute thereto) of the Internal
Revenue Code, as well as any Domestic Subsidiary, substantially all of the
assets of which consist of Equity Interests of one or more Controlled Foreign
Corporations.

“Copyright Licenses” shall mean, to the extent not constituting an Excluded
Asset, any and all license agreements and covenants not to sue with respect to
any Copyright (whether such Grantor is licensee or licensor thereunder)
including, without limitation, each agreement required to be listed in Schedule
5.2(I) under the heading “Copyright Licenses” (as such schedule may be amended
or supplemented from time to time).

“Copyrights” shall mean, to the extent not constituting an Excluded Asset, all
United States and foreign copyrights and all Mask Works (as defined under 17
U.S.C. 901 of the U.S. Copyright Act), whether registered or unregistered and,
with respect to any and all of the foregoing: (i) all registrations and
applications therefor including, without limitation, the registrations and
applications required to be listed in Schedule 5.2(I) under the heading
“Copyrights” (as such schedule may be amended or supplemented from time to
time), (ii) all extensions and renewals thereof, (iii) the right to sue or
otherwise recover for any past, present and future infringement or other
violation thereof, (iv) all Proceeds of the foregoing, including, without
limitation, license fees, royalties, income, payments, claims, damages and
proceeds of suit now or hereafter due and/or payable with respect thereto, and
(v) all other rights corresponding thereto throughout the world.

“Credit Agreement” shall have the meaning set forth in the recitals.

“Credit Documents” shall have the meaning set forth in the Credit Agreement.

“Excluded Asset” shall mean any asset of any Grantor excluded from the security
interest hereunder by virtue of Section 2.2 hereof but only to the extent, and
for so long as, so excluded thereunder.

 

3



--------------------------------------------------------------------------------

“FAA” means the Federal Aviation Administration or, the United States Department
of Transportation, or both as the context may require, or any successors
thereto.

“Federal Aviation Act” means the Federal Aviation Act of 1958, as amended from
time to time and as recodified in Title 49 of the United States Code or any
successor Federal statute.

“GE Agreement” shall mean that certain Amended and Restated Consumer Credit Card
Program Agreement dated November 5, 2009, by and between Borrower and GE Money
Bank, as in effect on the date hereof.

“Grantors” shall have the meaning set forth in the preamble.

“Insurance” shall mean (i) all insurance policies covering any or all of the
Collateral (regardless of whether the Collateral Agent is the loss payee
thereof) and (ii) any key man life insurance policies.

“Intellectual Property” shall mean, to the extent not constituting an Excluded
Asset, all intellectual property, whether arising under the United States,
multinational or foreign laws or otherwise, including without limitation,
Copyrights, Copyright Licenses, Patents, Patent Licenses, Trademarks, Trademark
Licenses, Trade Secrets, and Trade Secret Licenses, and the right to sue or
otherwise recover for any past, present and future infringement, dilution,
misappropriation, or other violation thereof, including the right to receive all
Proceeds therefrom, including without limitation license fees, royalties,
income, payments, claims, damages and proceeds of suit, now or hereafter due
and/or payable with respect thereto.

“Intellectual Property Security Agreement” shall mean each intellectual property
security agreement executed and delivered by the applicable Grantors,
substantially in the form set forth in Exhibit B, Exhibit C and Exhibit D, as
applicable.

“Intercreditor Agreement” shall have the meaning set forth in the Credit
Agreement.

“Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as
amended.

“International Registry” means the international registry established pursuant
to the Cape Town Convention on International Interests in Mobile Equipment and
the related Aircraft Protocol.

“Investment Accounts” shall mean the Securities Accounts, Commodity Accounts and
Deposit Accounts.

“Investment Related Property” shall mean, to the extent not constituting an
Excluded Asset: (i) all “investment property” (as such term is defined in
Article 9 of the UCC) and (ii) all of the following (regardless of whether
classified as investment property under the UCC): all Pledged Equity Interests,
Pledged Debt, and certificates of deposit.

“Lender” shall have the meaning set forth in the recitals.

 

4



--------------------------------------------------------------------------------

“Material Intellectual Property” shall mean any Intellectual Property included
in the Collateral that is material to the business of any Grantor or is
otherwise of material value to any Grantor.

“Part” means, with respect to an Aircraft, Propeller or an Aircraft Engine, any
and all appliances, equipment, parts, rotors, avionics, electronics quick engine
change kits, instruments, appurtenances, accessories, furnishings, modules,
components, apparatus and assemblies and any and all rotable or repairable parts
and equipment of whatever nature (other than complete Aircraft Engines), in each
case solely while incorporated or installed in or attached to such Aircraft,
Propeller or Aircraft Engine.

“Patent Licenses” shall mean, to the extent not constituting an Excluded Asset,
all license agreements or covenants not to sue with respect to any Patent
(whether such Grantor is licensee or licensor thereunder) including, without
limitation, each agreement required to be listed in Schedule 5.2(I) under the
heading “Patent Licenses” (as such schedule may be amended or supplemented from
time to time).

“Patents” shall mean, to the extent not constituting an Excluded Asset, all
United States and foreign patents and certificates of invention, or industrial
property designs, and applications for any of the foregoing, including, without
limitation: (i) each patent and patent application required to be listed in
Schedule 5.2(I) under the heading “Patents” (as such schedule may be amended or
supplemented from time to time), (ii) all reissues, divisions, continuations,
continuations-in-part and extensions thereof, (iii) all patentable inventions
described and claimed therein, (iv) the right to sue or otherwise recover for
any past, present and future infringement or other violation thereof, (v) all
Proceeds of the foregoing, including, without limitation, license fees,
royalties, income, payments, claims, damages, and proceeds of suit now or
hereafter due and/or payable with respect thereto, and (vi) all other rights
corresponding thereto throughout the world.

“Pledge Supplement” shall mean any supplement to this Agreement in substantially
the form of Exhibit A.

“Pledged Debt” shall mean, to the extent not constituting an Excluded Asset, all
indebtedness for borrowed money owed to any Grantor (other than to Holdings by
Borrower), whether or not evidenced by any Instrument, issued by the obligors
named therein, the instruments, if any, evidencing any of the foregoing, and all
interest, cash, instruments and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the foregoing.

“Pledged Equity Interests” shall mean, to the extent not constituting an
Excluded Asset and to the extent owned by any Grantor, all Pledged Stock,
Pledged LLC Interests, Pledged Partnership Interests and any other participation
or interests in any equity or profits of any business entity including, without
limitation, any trust and all management rights relating to any entity whose
equity interests are included as Pledged Equity Interests.

“Pledged LLC Interests” shall mean, to the extent not constituting an Excluded
Asset, all interests owned by any Grantor in any limited liability company and
each series thereof and the certificates, if any, representing such limited
liability company interests and any interest owned by any Grantor on the books
and records of such limited liability company or on the books and records of any
securities intermediary pertaining to such interest and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or

 

5



--------------------------------------------------------------------------------

proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such limited liability company
interests and all rights as a member of the related limited liability company.

“Pledged Partnership Interests” shall mean, to the extent not constituting an
Excluded Asset, all interests owned by any Grantor in any general partnership,
limited partnership, limited liability partnership or other partnership and the
certificates, if any, representing such partnership interests and any interest
owned by any Grantor on the books and records of such partnership or on the
books and records of any securities intermediary pertaining to such interest and
all dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
partnership interests and all rights as a partner of the related partnership.

“Pledged Stock” shall mean, to the extent not constituting an Excluded Asset,
all shares of capital stock owned by any Grantor (other than shares of capital
stock of the Borrower owned by Holdings), and the certificates, if any,
representing such shares and any interest of such Grantor in the entries on the
books of the issuer of such shares or on the books of any securities
intermediary pertaining to such shares, and all dividends, distributions, cash,
warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such shares.

“Propeller” shall have the meaning specified for such term in 49 U.S.C. §
40102(a)(40) (but excluding any Propeller constituting an Excluded Asset) and
includes, but is not limited to, (i) each of the propellers identified in
Schedule 5.2 or in any Aircraft and Aircraft Engine Mortgage or any schedule or
supplement thereto, whether or not either initially or from time to time
installed on an Aircraft or any other aircraft; (ii) any replacement Propeller
that may from time to time be substituted for any of such Propeller (provided
that at such time as a replacement Propeller shall be substituted for any
Propeller, the replaced Propeller shall cease to be a Propeller subject to the
Lien of this Agreement); and (iii) in either case, any and all Parts that are
from time to time incorporated or installed in or attached to any such Propeller
for so long as such Part is so incorporated or installed in or attached.

“Receivables” shall mean, to the extent not constituting an Excluded Asset, all
rights of any Grantor to payment, whether or not earned by performance, for
goods or other property sold, leased, licensed, assigned or otherwise disposed
of, or services rendered or to be rendered, including, without limitation all
such rights constituting or evidenced by any Account, Chattel Paper, Instrument,
General Intangible or Investment Related Property.

“Receivables Records” shall mean (i) all original copies of all documents,
instruments or other writings or electronic records or other Records evidencing
the Receivables, (ii) all books, correspondence, credit or other files, Records,
ledger sheets or cards, invoices, and other papers relating to Receivables,
including, without limitation, all tapes, cards, computer tapes, computer discs,
computer runs, record keeping systems and other papers and documents relating to
the Receivables, whether in the possession or under the control of Grantor or
any computer bureau or agent from time to time acting for Grantor or otherwise,
(iii) all evidences of the filing of financing statements and the registration
of other instruments in connection therewith, and amendments, supplements or
other modifications thereto, notices to other creditors, secured parties or
agents thereof, and certificates, acknowledgments, or other writings, including,
without limitation, lien search reports, from filing or other registration
officers, (iv) all

 

6



--------------------------------------------------------------------------------

credit information, reports and memoranda relating thereto and (v) all other
written or non-written forms of information related in any way to the foregoing
or any Receivable.

“Secured Obligations” shall have the meaning assigned in Section 3.1.

“Secured Parties” shall mean the Agents and the Lenders and shall include,
without limitation, all former Agents and Lenders to the extent that any
Obligations owing to such Persons were incurred while such Persons were Agents
or Lenders and such Obligations have not been paid or satisfied in full.

“Trademark Licenses” shall mean, to the extent not constituting an Excluded
Asset, any and all license agreements or covenants not to sue with respect to
any Trademark or permitting co-existence with respect to a Trademark (whether
such Grantor is licensee or licensor thereunder) including, without limitation,
each agreement required to be listed in Schedule 5.2(I) under the heading
“Trademark Licenses” (as such schedule may be amended or supplemented from time
to time).

“Trademarks” shall mean, to the extent not constituting an Excluded Asset, all
United States, and foreign trademarks, trade names, trade dress, Internet domain
names, service marks, certification marks, logos, and other source identifiers,
whether or not registered, and with respect to any and all of the foregoing:
(i) all registrations and applications therefor including, without limitation,
the registrations and applications required to be listed in Schedule 5.2(I)
under the heading “Trademarks” (as such schedule may be amended or supplemented
from time to time), (ii) all extensions or renewals of any of the foregoing,
(iii) all of the goodwill of the business connected with the use of and
symbolized by any of the foregoing, (iv) the right to sue or otherwise recover
for any past, present and future infringement, dilution or other violation of
any of the foregoing, (v) all Proceeds of the foregoing, including, without
limitation, license fees, royalties, income, payments, claims, damages, and
proceeds of suit now or hereafter due and/or payable with respect thereto, and
(vi) all other rights corresponding thereto throughout the world.

“Trade Secret Licenses” shall mean, to the extent not constituting an Excluded
Asset, any and all license agreements or covenants not to sue with respect to
any Trade Secret (whether such Grantor is licensee or licensor thereunder)
including, without limitation, each agreement required to be listed in Schedule
5.2(I) under the heading “Trade Secret Licenses” (as such schedule may be
amended or supplemented from time to time).

“Trade Secrets” shall mean, to the extent not constituting an Excluded Asset,
all trade secrets and all other confidential or proprietary information and
know-how, and with respect to any and all of the foregoing: (i) the right to sue
or otherwise recover for any past, present and future misappropriation or other
violation thereof, (ii) all Proceeds of the foregoing, including, without
limitation, license fees, royalties, income, payments, claims, damages, and
proceeds of suit now or hereafter due and/or payable with respect thereto; and
(iii) all other rights corresponding thereto throughout the world.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York or, when the laws of any other jurisdiction govern the
perfection of, priority of, or remedies with respect to any Collateral, the
Uniform Commercial Code of such jurisdiction.

“United States” shall mean the United States of America.

 

7



--------------------------------------------------------------------------------

1.2 Definitions; Interpretation.

(a) In this Agreement, the following capitalized terms shall have the meaning
given to them in the UCC (and, if defined in more than one Article of the UCC,
shall have the meaning given in Article 9 thereof): Account, Account Debtor,
As-Extracted Collateral, Bank, Certificated Security, Chattel Paper, Commercial
Tort Claims, Commodity Account, Commodity Contract, Commodity Intermediary,
Consignee, Consignment, Consignor, Deposit Account, Document, Entitlement Order,
Electronic Chattel Paper, Equipment, Farm Products, Fixtures, General
Intangibles, Goods, Health-Care-Insurance Receivable, Instrument, Inventory,
Letter of Credit Right, Manufactured Home, Money, Payment Intangible, Proceeds,
Record, Securities Account, Securities Intermediary, Security Certificate,
Security Entitlement, Supporting Obligations, Tangible Chattel Paper and
Uncertificated Security.

(b) All other capitalized terms used herein (including the preamble and recitals
hereto) and not otherwise defined herein shall have the meanings ascribed
thereto in the Credit Agreement. The incorporation by reference of terms defined
in the Credit Agreement shall survive any termination of the Credit Agreement
until this Agreement is terminated as provided in Section 11 hereof. Any of the
terms defined herein may, unless the context otherwise requires, be used in the
singular or the plural, depending on the reference. References herein to any
Section, Appendix, Schedule or Exhibit shall be to a Section, an Appendix, a
Schedule or an Exhibit, as the case may be, hereof unless otherwise specifically
provided. The use herein of the word “include” or “including”, when following
any general statement, term or matter, shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not non-limiting
language (such as “without limitation” or “but not limited to” or words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that fall within the broadest possible scope
of such general statement, term or matter. The terms lease and license shall
include sub-lease and sub-license, as applicable. If any conflict or
inconsistency exists between this Agreement and the Credit Agreement, the Credit
Agreement shall govern. All references herein to provisions of the UCC shall
include all successor provisions under any subsequent version or amendment to
any Article of the UCC.

SECTION 2. GRANT OF SECURITY.

2.1 Grant of Security. Each Grantor hereby grants to the Collateral Agent, for
the benefit of the Secured Parties, a security interest in and continuing lien
on all of such Grantor’s right, title and interest in, to and under all personal
property of such Grantor including, but not limited to the following, in each
case whether now or hereafter existing or in which any Grantor now has or
hereafter acquires an interest and wherever the same may be located (all of
which being hereinafter collectively referred to as the “Collateral”):

(a) Accounts;

(b) Chattel Paper;

(c) Documents;

(d) General Intangibles;

(e) Goods (including, without limitation, Inventory and Equipment);

 

8



--------------------------------------------------------------------------------

(f) Instruments;

(g) Insurance;

(h) Intellectual Property;

(i) Investment Related Property and Investment Accounts;

(j) Letter of Credit Rights;

(k) Money;

(l) Receivables and Receivables Records;

(m) Commercial Tort Claims now or hereafter described on Schedule 5.2;

(n) all Aircraft Collateral;

(o) to the extent not otherwise included above, all other personal property of
any kind and all Collateral Records, Collateral Support and Supporting
Obligations relating to any of the foregoing; and

(p) to the extent not otherwise included above, all Proceeds, products,
accessions, rents and profits of or in respect of any of the foregoing.

2.2 Certain Limited Exclusions. Notwithstanding anything herein to the contrary,
in no event shall the Collateral include or the security interest granted under
Section 2.1 hereof attach to (a) any lease, license, contract or agreement to
which any Grantor is a party (other than contracts between or among Holdings and
its subsidiaries), and any of its rights or interest thereunder, if and to the
extent that a security interest is prohibited by or in violation of (i) any law,
rule or regulation applicable to such Grantor or any asset or property of any
Grantor (with no requirement to obtain the consent of any Governmental
Authority, including without limitation, no requirement to comply with the
Federal Assignment of Claims Act or any similar statute), or (ii) a term,
provision or condition of any such lease, license, contract or agreement (unless
such law, rule, regulation, term, provision or condition would be rendered
ineffective with respect to the creation of the security interest hereunder
pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor
provision or provisions) of any relevant jurisdiction or any other applicable
law (including the Bankruptcy Code) or principles of equity); provided however
that the Collateral shall include (and such security interest shall attach)
immediately at such time as the contractual or legal prohibition shall no longer
be applicable and to the extent severable, shall attach immediately to any
portion of such lease, license, contract or agreement not subject to the
prohibitions specified in (i) or (ii) above; provided further that the
exclusions referred to in clause (a) of this Section 2.2 shall not include any
Proceeds of any such lease, license, contract or agreement unless such Proceeds
also constitute Excluded Assets; (b) any assets the pledge of or granting a
security interest in which would (i) violate any law, rule or regulation
applicable to such Grantor (with no requirement to obtain the consent of any
Governmental Authority) or (ii) require a consent, approval, or other
authorization of a landlord or other third party, in the case of this subclause
(ii) only, if such consent, approval or other authorization cannot be obtained
after the use of commercially reasonable efforts by the Grantors (provided that
there shall be no requirement to obtain the consent of any Governmental
Authority); (c) Margin Stock and Equity

 

9



--------------------------------------------------------------------------------

Interests owned by any Grantor in any Person other than wholly-owned
Subsidiaries to the extent not permitted by the terms of such Person’s
Organizational Documents or the terms governing any joint ventures to which such
Grantor is a party; (d) any assets of any Grantor to the extent a security
interest in such assets could result in material adverse tax consequences to
such Grantor (other than payment of mortgage tax, transfer tax or similar taxes
related to real property collateral); (e) the Equity Interests in (and assets
of) captive insurance companies, in each case owned by any Grantor; (f) any
property subject to a Lien that is incurred under Section 6.2(e) of the Credit
Agreement or a purchase money security interest that is permitted by the Credit
Agreement, in each case to the extent a security interest in favor of the
Collateral Agent in such property is prohibited by the documentation governing
such Lien or purchase money security interest; (g) in any of the outstanding
capital stock of a Controlled Foreign Corporation in excess of 65% of the voting
power of all classes of capital stock of such Controlled Foreign Corporation
entitled to vote; (h) any “intent-to-use” application for registration of a
trademark or service mark filed pursuant to Section 1(b) of the Lanham Act, 15
U.S.C. § 1051, prior to the filing of a “Statement of Use” pursuant to
Section 1(d) of the Lanham Act or an “Amendment to Allege Use” pursuant to
Section 1(c) of the Lanham Act with respect thereto, solely to the extent, if
any, that, and solely during the period, if any, in which, the grant of a
security interest therein would impair the validity or enforceability of any
registration that issues from such intent-to-use application under applicable
federal law; (i) any interest of a Grantor in any “Bank Property” (as defined in
the GE Agreement); (j) any Equity Interests of the Borrower owned or held by
Holdings or instruments evidencing Indebtedness made by the Borrower in favor of
or held by Holdings; (k) that certain Gulfstream Aerospace aircraft, serial
number 1451, registered in the name of Holdings with the FAA Registry under
N-number N244J, together with the Rolls-Royce aircraft engines, model number TAY
611-8 and serial numbers 18033 and 18034; (l) (x) rolling stock and (y) motor
vehicles and other assets subject to certificates of title (other than Aircraft)
to the extent a lien therein cannot be perfected by the filing of a UCC
financing statement (or analogous procedures under applicable law in the
relevant jurisdiction); (m) any assets of J. C. Penney Purchasing Corporation
(Singapore) Pte Ltd. (“JCP Singapore”) and any shares of capital stock owned by
any Grantor in JCP Singapore, together with the certificates, if any,
representing such shares and any interest of such Grantor in the entries on the
books of the issuer of such shares or on the books of any securities
intermediary pertaining to such shares, and all dividends, distributions, cash,
warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such shares, in the case of this
clause (m), solely to the extent JCP Singapore does not conduct any business and
is the process of liquidation; or (n) any Deposit Accounts specifically and
exclusively used (1) for payroll, payroll taxes, workers’ compensation or
unemployment compensation, pension benefits and other similar expenses to or for
the benefit of any Grantor’s employees and accrued and unpaid employee
compensation (including salaries, wages, benefits and expense reimbursements),
(2) as zero balance deposit accounts, (3) for trust or fiduciary purposes in the
ordinary course of business and (4) for all taxes required to be collected or
withheld (including, without limitation, federal and state withholding taxes
(including the employer’s share thereof), taxes owing to any governmental unit
thereof, sales, use and excise taxes, customs duties, import duties and
independent customs brokers’ charges) for which any Grantor may become liable.

SECTION 3. SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE.

3.1 Security for Obligations. This Agreement secures, and the Collateral is
collateral security for, the prompt and complete payment or performance in full
when due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including the payment of amounts that would
become due but for the operation of the

 

10



--------------------------------------------------------------------------------

automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. §362(a)
(and any successor provision thereof)), of all Obligations (the “Secured
Obligations”).

3.2 Continuing Liability Under Collateral. Notwithstanding anything herein to
the contrary, (i) each Grantor shall remain liable for all obligations under the
Collateral to the same extent as if this Agreement had not been executed and
nothing contained herein is intended or shall be a delegation of duties to the
Collateral Agent or any other Secured Party, (ii) each Grantor shall remain
liable under each of the agreements included in the Collateral, including,
without limitation, any agreements relating to Pledged Partnership Interests or
Pledged LLC Interests, to perform all of the obligations undertaken by it
thereunder all in accordance with and pursuant to the terms and provisions
thereof to the same extent as if this Agreement had not been executed and
neither the Collateral Agent nor any Secured Party shall have any obligation or
liability under any of such agreements by reason of or arising out of this
Agreement or any other document related thereto nor shall the Collateral Agent
nor any Secured Party have any obligation to make any inquiry as to the nature
or sufficiency of any payment received by it or have any obligation to take any
action to collect or enforce any rights under any agreement included in the
Collateral, including, without limitation, any agreements relating to Pledged
Partnership Interests or Pledged LLC Interests, and (iii) the exercise by the
Collateral Agent of any of its rights hereunder shall not release any Grantor
from any of its duties or obligations under the contracts and agreements
included in the Collateral.

SECTION 4. CERTAIN PERFECTION REQUIREMENTS

4.1 Delivery Requirements.

(a) Subject to Sections 4.5 and 6.4(b), with respect to any Certificated
Securities included in the Collateral, each Grantor shall deliver to the
Collateral Agent the Security Certificates evidencing such Certificated
Securities duly indorsed by an effective indorsement (within the meaning of
Section 8-107 of the UCC), or accompanied by share transfer powers or other
instruments of transfer duly endorsed by such an effective endorsement, in each
case, to the Collateral Agent or in blank. In addition, each Grantor shall cause
any certificates evidencing any Pledged Equity Interests, including, without
limitation, any Pledged Partnership Interests or Pledged LLC Interests, to be
similarly delivered to the Collateral Agent regardless of whether such Pledged
Equity Interests constitute Certificated Securities.

(b) Subject to Sections 4.5 and 6.4(b), with respect to any Instruments or
Tangible Chattel Paper included in the Collateral, each Grantor shall deliver
all such Instruments or Tangible Chattel Paper to the Collateral Agent duly
indorsed in blank; provided, however, that such delivery requirement shall not
apply to any Instruments or Tangible Chattel Paper having a face amount of less
than $5,000,000 individually or $15,000,000 in the aggregate.

4.2 Control Requirements. Subject to Section 4.5, with respect to Deposit
Accounts and Securities Accounts constituting Common Collateral, each Grantor
shall use commercially reasonable efforts to enter into a Control Agreement with
the Collateral Agent and each bank where such Grantor maintains or hereafter
establishes any such Deposit Account or any such Securities Account, in each
case that is a Control Account.

4.3 Intellectual Property Recording Requirements.

(a) Subject to Sections 4.5 and 6.4(b)(iv), in the case of any Collateral
(whether now owned or hereafter acquired) consisting of issued U.S. Patents and
applications

 

11



--------------------------------------------------------------------------------

therefor, each Grantor shall execute and deliver to the Collateral Agent a
Patent Security Agreement in substantially the form of Exhibit C hereto (or a
supplement thereto) covering all such Patents in appropriate form for
recordation with the U.S. Patent and Trademark Office with respect to the
security interest of the Collateral Agent.

(b) Subject to Sections 4.5 and 6.4(b)(iv), in the case of any Collateral
(whether now owned or hereafter acquired) consisting of registered U.S.
Trademarks and applications therefor, each Grantor shall execute and deliver to
the Collateral Agent a Trademark Security Agreement in substantially the form of
Exhibit B hereto (or a supplement thereto) covering all such Trademarks in
appropriate form for recordation with the U.S. Patent and Trademark Office with
respect to the security interest of the Collateral Agent.

(c) Subject to Sections 4.5 and 6.4(b)(iv), in the case of any Collateral
(whether now owned or hereafter acquired) consisting of registered U.S.
Copyrights and exclusive Copyright Licenses in respect of registered U.S.
Copyrights for which any Grantor is the licensee and which are included in the
Material Intellectual Property, each Grantor shall execute and deliver to the
Collateral Agent a Copyright Security Agreement in substantially the form of
Exhibit D hereto (or a supplement thereto) covering all such Copyrights and
Copyright Licenses in appropriate form for recordation with the U.S. Copyright
Office with respect to the security interest of the Collateral Agent.

4.4 Other Actions.

(a) Subject to Sections 4.5 and 6.4(b), with respect to any Pledged Partnership
Interests and Pledged LLC Interests included in the Collateral, if the Grantors
own less than 100% of the equity interests in any issuer of such Pledged
Partnership Interests or Pledged LLC Interests, upon the request of the
Collateral Agent, Grantors shall use their commercially reasonable efforts to
obtain the consent of each other holder of partnership interest or limited
liability company interests in such issuer to the security interest of the
Collateral Agent hereunder and following an Event of Default and the exercise of
remedies by the Collateral Agent in respect thereof, the transfer of such
Pledged Partnership Interests and Pledged LLC Interests to the Collateral Agent
or its designee, and to the substitution of the Collateral Agent or its designee
as a partner or member with all the rights and powers related thereto. Each
Grantor consents to the grant by each other Grantor of a Lien in all of its
Investment Related Property to the Collateral Agent and without limiting the
generality of the foregoing consents to the transfer of any Pledged Partnership
Interest and any Pledged LLC Interest to the Collateral Agent or its designee
following an Event of Default and the exercise of remedies by the Collateral
Agent in respect thereof and to the substitution of the Collateral Agent or its
designee as a partner in any partnership or as a member in any limited liability
company with all the rights and powers related thereto.

(b) Subject to Sections 4.5 and 6.4(b), with respect to any Aircraft Collateral
(whether now owned or hereafter acquired) for which a recording or filing with
the FAA or International Registry is required to perfect the security interest
granted hereunder, each Grantor shall execute and deliver to the Collateral
Agent supplements to this Agreement and Aircraft Security Agreements identifying
such Aircraft Collateral by manufacturer, model, manufacturer’s serial number
and U.S. registration number in appropriate form for recording with the FAA and
International Registry.

4.5 Timing and Notice. With respect to any Collateral in existence on the
Closing Date in which a security interest in favor of the Collateral Agent, for
the benefit of the Secured

 

12



--------------------------------------------------------------------------------

Parties, is not perfected or delivered on the Closing Date (to the extent
perfection or delivery is required under this Agreement) after the Grantors’ use
of commercially reasonable efforts to do so, the Grantors shall comply with the
requirements of Section 4 within ninety (90) days of the Closing Date (unless
such date is extended with the consent of the Collateral Agent), and with
respect to any Collateral hereafter owned or acquired by any Grantor, such
Grantor shall comply with such requirements within forty-five (45) days of such
Grantor acquiring rights therein (unless such date is extended with the consent
of the Collateral Agent). Each year, at the time of delivery of annual financial
statements with respect to the preceding Fiscal Year pursuant to Section 5.1(b)
of the Credit Agreement, each Grantor shall inform the Collateral Agent of its
acquisition of any Collateral for which any action is required by Section 4
hereof (including, for the avoidance of doubt, the filing of any applications
for, or the issuance or registration of, any U.S. Patents, Copyrights or
Trademarks).

SECTION 5. REPRESENTATIONS AND WARRANTIES.

Each Grantor hereby represents and warrants, on the Closing Date, that:

5.1 [Reserved.]

5.2 Collateral Identification, Special Collateral.

(a) all Aircraft owned or leased by any Grantor are registered pursuant to the
Federal Aviation Act and Schedule 5.2 sets forth a true, complete and correct
list of all such Aircraft, including manufacturer, model, manufacturer’s serial
number and U.S. registration number, and indicating the holder and type of
interest held in each such Aircraft and Schedule 5.2 also lists all Aircraft
Engines and Propellers; and

(b) none of the Collateral constitutes, or is the Proceeds of, (1) Farm
Products, (2) As-Extracted Collateral, (3) Manufactured Homes,
(4) Health-Care-Insurance Receivables; (5) timber to be cut, or (6) satellites,
ships or railroad rolling stock.

5.3 Ownership of Collateral and Absence of Other Liens.

(a) it has good and valid rights in and title to the Collateral in which it has
purported to grant a security interest in favor of the Collateral Agent, for the
benefit of the Secured Parties, subject to Permitted Liens, and has full power
and authority to grant to the Collateral Agent such security interest in such
Collateral pursuant hereto and to execute, deliver and perform its obligations
in accordance with the terms of this Agreement, without the consent or approval
of any other Person other than any consent or approval that has been obtained;

(b) the Collateral is owned by the Grantors free and clear of any Lien, other
than Permitted Liens. None of the Grantors has filed or consented to the filing
of (i) any financing statement or analogous document under the UCC or any other
applicable laws covering any Collateral except any such filings made pursuant to
any documentation governing Permitted Liens, or (ii) any assignment in which any
Grantor assigns any Collateral or any security agreement or similar instrument
covering any Collateral with any foreign governmental, municipal or other
office, which financing statement or analogous document, assignment, security
agreement or similar instrument is still in effect, except, in each case, in
respect of Permitted Liens; and

 

13



--------------------------------------------------------------------------------

(c) other than (x) the Collateral Agent, (y) the “Representative” (as defined in
the Intercreditor Agreement) with respect to the ABL Credit Agreement to the
extent permitted under the Intercreditor Agreement, and (z) any automatic
control in favor of a Bank, Securities Intermediary or Commodity Intermediary
maintaining a Deposit Account, Securities Account or Commodity Contract, no
Person is in Control of any Collateral.

5.4 Status of Security Interest.

(a) the Collateral Questionnaire delivered on the Closing Date has been duly
prepared, completed and executed and the information set forth therein,
including the exact legal name of each Grantor, is correct and complete as of
the Closing Date. Subject to Section 4.5, the UCC financing statements or other
appropriate filings, recordings or registrations containing a description of the
Collateral that have been prepared by the Collateral Agent based upon the
information provided to the Collateral Agent specified in the Collateral
Questionnaire for filing in each governmental, municipal or other office set
forth opposite such Grantor’s name (i) on the Collateral Questionnaire or
(ii) as specified by notice from Borrower to the Administrative Agent or
Collateral Agent, as applicable, after the Closing Date in the case of filings,
recordings or registrations required by Sections 5.1(j), 5.10 and 5.13 of the
Credit Agreement, are all the filings, recordings and registrations that are
necessary to establish legal, valid and perfected security interests in favor of
the Collateral Agent, for the benefit of the Secured Parties, having priority
over all other Liens except for any Permitted Liens with respect to all
Collateral in which such security interest may be perfected by filing, recording
or registration in the United States (or any political subdivision thereof) and,
except in respect of certain after-acquired Collateral, no further or subsequent
filing, refiling, recording, rerecording, registration or reregistration is
necessary in any such jurisdiction, except as provided under applicable law with
respect to the filing of continuation statements;

(b) the security interests granted hereunder in favor of the Collateral Agent,
for the benefit of the Secured Parties, constitute (i) legal and valid security
interests in all the Collateral securing the payment and performance of the
Obligations and (ii) subject to the filings described in Section 5.4(a) and to
Section 4.5, a perfected security interest in all Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in any state of the United States (or any
political subdivision thereof), with the United States Patent and Trademark
Office, the United States Copyright Office, the Federal Aviation Administration
or the International Registry, in each case pursuant to the UCC or other
applicable law in the United States (or any political subdivision thereof);
provided that additional actions may be required in respect of certain
after-acquired Collateral. The security interest granted hereunder in favor of
the Collateral Agent, for the benefit of the Secured Parties, have priority over
all other Liens except for any Permitted Liens;

(c) to the extent perfection or priority of the security interest therein is not
subject to Article 9 of the UCC, upon recordation of the security interests
granted hereunder in U.S. Patents, Trademarks and Copyrights and exclusive
Copyright Licenses (in respect of registered U.S. Copyrights for which any
Grantor is the licensee and which are included within the Material Intellectual
Property) in the United States Patent and Trademark Office and the United States
Copyright Office, the security interests granted to the Collateral Agent
hereunder over such Intellectual Property shall constitute valid, perfected
Liens having priority over all other Liens except for Permitted Liens;

(d) no authorization, consent, approval or other action by, and no notice to or
filing with, any Governmental Authority is required for either (i) the pledge or
grant by any

 

14



--------------------------------------------------------------------------------

Grantor of the Liens purported to be created in favor of the Collateral Agent
hereunder or (ii) the exercise by Collateral Agent of any rights or remedies in
respect of any Collateral (whether specifically granted or created hereunder or
created or provided for by applicable law), except (A) such as have been
obtained or made and are in full force and effect, (B) the filings contemplated
by clause (a) above and (C) as may be required, in connection with the
disposition of any Investment Related Property, by laws generally affecting the
offering and sale of Securities;

(e) each Grantor is in compliance with its obligations under Section 4 hereof;
and

(f) notwithstanding the foregoing, the representations and warranties set forth
in this Section 5.4 as to perfection and priority of the security interests
granted hereunder to the Collateral Agent, for the benefit of the Secured
Parties, in Proceeds are limited to the extent provided in Section 9-315 of the
Uniform Commercial Code.

5.5 Goods.

(a) other than any Inventory or Equipment in transit, being repaired, or having
a value of less than $200,000.00 in the aggregate at any one time, all of the
Equipment and Inventory included in the Collateral is located only at the
locations specified in Schedule 5.5.

5.6 Pledged Equity Interests, Investment Related Property.

(a) it is the record and beneficial owner of the Pledged Equity Interests free
of all Liens of other Persons other than Permitted Liens which are
non-consensual or created by operation of law, and there are no outstanding
warrants, options or other rights to purchase, or shareholder, voting trust or
similar agreements outstanding with respect to, or property that is convertible
into, or that requires the issuance or sale of, any Pledged Equity Interests;
and

(b) no consent of any Person including any other general or limited partner, any
other member of a limited liability company, any other shareholder or any other
trust beneficiary is necessary in connection with the creation, perfection or
first priority status of the security interest of the Collateral Agent in any
Pledged Equity Interests or the exercise by the Collateral Agent of the voting
or other rights provided for in this Agreement or the exercise of remedies in
respect thereof except such as have been obtained.

5.7 Intellectual Property. Except as could not reasonably be expected to have a
Material Adverse Effect:

(a) it is the sole and exclusive owner of the entire right, title, and interest
in and to all Intellectual Property listed on Schedule 5.2(I), and, to such
Grantor’s knowledge, owns or has the valid right to use all other Intellectual
Property used in or necessary to conduct its business, free and clear of all
Liens, claims and licenses, except for Permitted Liens and the licenses set
forth on Schedule 5.2(I);

(b) all applications and registrations for Material Intellectual Property of
such Grantor are subsisting, in full force and effect, and have not been
adjudged invalid or unenforceable and such Grantor has performed all acts and
has paid all renewal, maintenance, and other fees and taxes required to maintain
each and every registration and application of Copyrights, Patents and
Trademarks of such Grantor constituting Material Intellectual Property in full
force and effect;

 

15



--------------------------------------------------------------------------------

(c) no holding, decision, ruling, or judgment has been rendered in any action or
proceeding before any court or administrative authority prohibiting such
Grantor’s right to register, own or use any Material Intellectual Property of
such Grantor, and no action or proceeding challenging the validity or
enforceability of, or such Grantor’s right to register, own, or use, any
Material Intellectual Property of such Grantor is pending or, to such Grantor’s
knowledge, threatened;

(d) all registrations and applications for Copyrights, Patents and Trademarks of
such Grantor are standing in the name of such Grantor, and none of the
Trademarks, Patents, Copyrights or Trade Secrets owned by such Grantor has been
licensed by such Grantor to any Affiliate or third party, except as disclosed in
Schedule 5.2(I) and pursuant to other licenses that are not material to the
business of any Grantor and are not otherwise of material value to any Grantor;

(e) such Grantor has not made a commitment constituting a present or future sale
or transfer or similar arrangement of any Material Intellectual Property that
has not been terminated or released;

(f) [reserved];

(g) such Grantor uses consistent standards of quality in the manufacture,
distribution and sale of products sold and in the provision of services rendered
under or in connection with all Trademarks included in the Collateral;

(h) to such Grantor’s knowledge, the conduct of such Grantor’s business does not
infringe, misappropriate, dilute or otherwise violate any intellectual property
rights of any other Person; no claim has been made in writing, in the past three
(3) years (or earlier, if presently unresolved), that the use of any Material
Intellectual Property owned or used by such Grantor (or any of its respective
licensees) infringes, misappropriates, dilutes or otherwise violates the
asserted rights of any other Person; and

(i) to such Grantor’s knowledge, no Person is infringing, misappropriating,
diluting or otherwise violating any rights in any Material Intellectual Property
owned, licensed or used by such Grantor.

5.8 Aircraft. All FAA certificates or exemptions from the requirement to possess
certificates or their foreign equivalents are in full force and effect and duly
issued to each Grantor that operates Aircraft governed by the FAA, and all
material licenses, permits, authorizations, certificates of compliance,
certificates of public convenience and necessity and other certificates
(including applicable air carrier operating certificates and operations
specifications issued by the FAA pursuant to the applicable regulations of the
FAA) that are required by the FAA and that are necessary for the conduct of the
business of the Grantor and the Subsidiaries are in full force and effect. All
such FAA certificates or exemptions are not subject to proceedings for
suspension, restriction, revocation or cancellation, and to the knowledge of the
Grantor, no basis for such exists. No Grantor has received a notice of proposed
civil penalties or hearings for noncompliance with any FAA certificates or FAA
regulations. Each Aircraft is in a condition of maintenance and repair that
satisfies an FAA approved maintenance program relating to the Grantor that owns
or leases such Aircraft.

 

16



--------------------------------------------------------------------------------

SECTION 6. COVENANTS AND AGREEMENTS.

Each Grantor hereby covenants and agrees that:

6.1 Grantor Information and Status. In connection with any notices provided to
the Administrative Agent pursuant to Section 5.1(j) of the Credit Agreement,
upon the reasonable request by the Collateral Agent the Grantors shall execute
and deliver to the Collateral Agent a completed Pledge Supplement together with
all Supplements to Schedules thereto.

6.2 Commercial Tort Claims. In the event that it hereafter acquires or has any
Commercial Tort Claim in excess of $5,000,000 individually or $15,000,000 in the
aggregate it shall deliver to the Collateral Agent a completed Pledge Supplement
together with all Supplements to Schedules thereto, identifying such new
Commercial Tort Claims.

6.3 Ownership of Collateral and Absence of Other Liens.

(a) except for the security interest created by this Agreement, it shall not
create or suffer to exist any Lien upon or with respect to any of the
Collateral, other than Permitted Liens, and such Grantor shall, at its own
expense, take any and all commercially reasonable actions to defend title to the
Collateral against all Persons and to defend the security interests granted
hereunder in favor of the Collateral Agent, for the benefit of the Secured
Parties, in the Collateral and the priority thereof against any Lien other than
Permitted Liens; and

(b) at such time or times as the Collateral Agent may reasonably request,
promptly to prepare and deliver to the Administrative Agent a duly certified
schedule or schedules in form and detail reasonably satisfactory to the
Collateral Agent showing the identity, amount and location of any and all
Equipment and Inventory constituting Collateral; provided that, unless an Event
of Default shall have occurred and be continuing, such schedules shall only be
delivered, to the extent reasonably requested by Collateral Agent, at the time
of delivery of annual financial statements with respect to the preceding Fiscal
Year pursuant to Section 5.1(b) of the Credit Agreement.

6.4 Status of Security Interest.

(a) Subject to the limitations set forth in subsection (b) of this Section 6.4,
each Grantor shall maintain the security interest of the Collateral Agent
hereunder in all Collateral as valid, perfected Liens having priority over all
other Liens except for Permitted Liens.

(b) Notwithstanding anything to the contrary herein, no Grantor shall be
required to take any action to perfect the security interests granted hereunder
on (i) any Collateral that can only be perfected by (A) Control (other than to
the extent required by Section 4.2), (B) foreign filings with respect to
Intellectual Property, or (C) filings with registrars of motor vehicles or
similar governmental authorities with respect to goods covered by a certificate
of title, in each case except as and to the extent specified in Section 4
hereof, (ii) any assets (other than Aircraft Collateral) of any Grantor located
outside the United States or assets (other than Aircraft Collateral) of any
Grantor that require action under the laws of any jurisdiction other than the
United States or any state or county thereof to perfect a security interest in
such assets, including any Intellectual Property registered in any jurisdiction
other than the United States, (iii) Letter of Credit rights (other than
Supporting Obligations) and (iv) any assets of any Grantor in which the

 

17



--------------------------------------------------------------------------------

cost of perfecting a security interest therein exceeds the practical benefit to
the Secured Parties afforded thereby (as reasonably determined by the Borrower
and the Administrative Agent).

6.5 Goods and Receivables.

(a) it shall not deliver any negotiable Document evidencing any Equipment to any
Person other than the issuer of such negotiable Document to claim the Goods
evidenced therefor or the Collateral Agent;

(b) it shall maintain, at its own cost and expense, such complete and accurate
records with respect to all Receivables as is in accordance with such prudent
and standard practices used in industries that are the same as or similar to
those in which such Grantor is engaged, but in any event to include accounting
records indicating all payments and proceeds received with respect to the
Receivables; and

(c) upon the occurrence and during the continuance of any Event of Default, each
of the Grantors will collect and enforce, in accordance with past practices and
in the ordinary course of business, all amounts due to such Grantor under the
Receivables owned by it. Such Grantor will deliver to the Collateral Agent
promptly upon its reasonable request after the occurrence and during the
continuance of an Event of Default duplicate invoices with respect to each
Receivable owned by it, bearing such language of assignment as the Collateral
Agent shall reasonably specify in connection with its exercise of remedies
hereunder.

6.6 Pledged Equity Interests, Investment Related Property.

(a) except as provided in the next sentence, in the event such Grantor receives
any dividends, interest or distributions on any Pledged Equity Interest or other
Investment Related Property, upon the merger, consolidation, liquidation or
dissolution of any issuer of any Pledged Equity Interest or Investment Related
Property, then (a) such dividends, interest or distributions and securities or
other property shall be included in the definition of Collateral without further
action and (b) such Grantor shall immediately take all steps, if any, necessary
to ensure the validity, perfection, priority and, if applicable, control of the
Collateral Agent over such Investment Related Property (including, without
limitation, delivery thereof to the Collateral Agent to the extent certificated
and to the extent that a security interest therein may be perfected by
possession) and pending any such action such Grantor shall be deemed to hold
such dividends, interest, distributions, securities or other property in trust
for the benefit of the Collateral Agent and shall segregate such dividends,
distributions, Securities or other property from all other property of such
Grantor. Notwithstanding the foregoing, so long as no Event of Default shall
have occurred and be continuing, the Collateral Agent authorizes each Grantor to
retain all dividends and distributions and all payments of interest;

(b) Voting.

(i) So long as no Event of Default shall have occurred and be continuing, except
as otherwise provided under the covenants and agreements relating to Investment
Related Property in this Agreement or elsewhere herein or in the Credit
Agreement, each Grantor shall be entitled to exercise or refrain from exercising
any and all voting and other consensual rights pertaining to the Investment
Related Property or any part thereof; and

 

18



--------------------------------------------------------------------------------

(ii) Upon the occurrence and during the continuation of an Event of Default and
upon two (2) Business Days prior written notice from the Collateral Agent to
such Grantor of the Collateral Agent’s intention to exercise such rights:

 

  (1) all rights of each Grantor to exercise or refrain from exercising the
voting and other consensual rights which it would otherwise be entitled to
exercise pursuant hereto shall cease and all such rights shall thereupon become
vested in the Collateral Agent who shall thereupon have the sole right to
exercise such voting and other consensual rights; and

 

  (2) in order to permit the Collateral Agent to exercise the voting and other
consensual rights which it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions which it may be entitled to
receive hereunder: (1) each Grantor shall promptly execute and deliver (or cause
to be executed and delivered) to the Collateral Agent all proxies, dividend
payment orders and other instruments as the Collateral Agent may from time to
time reasonably request and (2) each Grantor acknowledges that the Collateral
Agent may utilize the power of attorney set forth in Section 8.1.

6.7 Intellectual Property.

(a) it shall not do any act or omit to do any act whereby any of the Material
Intellectual Property may lapse, or become abandoned or cancelled, or dedicated
to the public, in each case, except as shall be consistent with commercially
reasonable business judgment and except as could not reasonably be expected to
result in a Material Adverse Effect;

(b) it shall not, with respect to any Trademarks constituting Material
Intellectual Property, fail to maintain the level of the quality of products
sold and services rendered under any such Trademark at a level at least
substantially consistent with the quality of such products and services as of
the date hereof, and such Grantor shall adequately control the quality of goods
and services offered by any licensee of its Trademarks to maintain such
standards, in each case except as could not reasonably be expected to have a
Material Adverse Effect; and

(c) it shall promptly notify the Collateral Agent if it knows or becomes aware
that any item of Material Intellectual Property may become subject to any
judicial or administrative adverse determination regarding such Grantor’s right
to own, register or use or the validity or enforceability of such item of
Intellectual Property (including the institution of any action or proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office, any state registry, any foreign counterpart of the foregoing, or any
court), in each case except as could not reasonably be expected to have a
Material Adverse Effect.

6.8 Insurance. The Grantors, at their own expense, shall maintain or cause to be
maintained insurance covering physical loss or damage to the Collateral in
accordance with the requirements set forth in Section 5.5 of the Credit
Agreement. In the event that any Grantor at any time or times shall fail to
obtain or maintain any of the policies of insurance required hereby or to pay
any premium in whole or part relating thereto, the Collateral Agent may, without
waiving or releasing any obligation or liability of the Grantors hereunder or
any Event of Default, in its sole discretion, obtain and maintain such policies
of insurance and pay such premium and take any other actions with respect
thereto as the Collateral Agent reasonably deems advisable. All sums disbursed
by the Collateral Agent in connection with this paragraph, including

 

19



--------------------------------------------------------------------------------

reasonable attorneys’ fees, court costs, expenses and other charges relating
thereto, shall be payable, upon demand, by the Grantors to the Collateral Agent
and shall be additional Secured Obligations secured hereby.

6.9 Aircraft Collateral. (a) Each Grantor shall comply on a timely basis with
all re-registration requirements promulgated by the FAA including, without
limitation, those set forth at 14 CFR Part 47, Docket No, FAA-2008-0188.

(b) Each Grantor agrees that it will maintain, service, repair, overhaul and
test the Aircraft so as to keep the Aircraft in such operating condition as is
necessary to enable the airworthiness certification of the Aircraft to be
maintained in good standing under the Federal Aviation Act, and maintain or
cause to be maintained all Aircraft Log Books and other materials required to be
maintained with respect to the Aircraft by the FAA or any other Governmental
Authority having jurisdiction over such Aircraft.

(c) Each Grantor agrees that it will not register any Aircraft Collateral under
the laws of any foreign nation.

SECTION 7. FURTHER ASSURANCES; ADDITIONAL GRANTORS.

7.1 Further Assurances.

(a) Each Grantor agrees that from time to time, at the expense of such Grantor,
that it shall promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary under applicable
law, or that the Collateral Agent may reasonably request, in order to create
and/or maintain the validity, perfection or priority of and protect any security
interest granted or purported to be granted hereby or to enable the Collateral
Agent to exercise and enforce its rights and remedies hereunder with respect to
any Collateral. Without limiting the generality of the foregoing, each Grantor
shall:

(i) file such financing or continuation statements, or amendments thereto,
record security interests in Intellectual Property (other than any Intellectual
Property in a foreign jurisdiction) and execute and deliver such other
agreements, instruments, endorsements, powers of attorney or notices, as may be
necessary, or as the Collateral Agent may reasonably request, in order to
effect, reflect, perfect and preserve the security interests granted or
purported to be granted hereby, including, without limitation, filing with the
FAA and/or the International Registry such documents as may be necessary or
advisable to perfect, confirm, continue, enforce or protect the security
interests granted hereunder by each Grantor, without the signature of any
Grantor, and naming any Grantor or the Grantors as debtors and the Collateral
Agent as secured party;

(ii) take all actions necessary to ensure the recordation of appropriate
evidence of the liens and security interest granted hereunder in any U.S.
Intellectual Property with the United States Patent and Trademark Office, the
United States Copyright Office, and the various Secretaries of State, if
applicable;

(iii) at any time following the occurrence and during the continuance of an
Event of Default, upon request by the Collateral Agent, assemble the Collateral
and allow inspection of the Collateral by the Collateral Agent, or persons
designated by the Collateral Agent; provided that no Grantor shall be required
to permit the inspection of any document, information or other matter (x) in
respect of which disclosure to

 

20



--------------------------------------------------------------------------------

Administrative Agent, Collateral Agent or any Secured Party (or their respective
representatives or contractors) is prohibited by law or any bona fide binding
agreement or (y) is subject to attorney-client or similar privilege or
constitutes attorney work product; provided that each Grantor will make
available redacted versions of requested documents or, if unable to do so
consistent with the preservation of such privilege, endeavor in good faith
otherwise to disclose information responsive to the requests of Collateral Agent
in a manner that will protect such privilege;

(iv) at the Collateral Agent’s request, appear in and defend any action or
proceeding that may affect such Grantor’s title to or the Collateral Agent’s
security interest in all or any part of the Collateral; and

(v) furnish the Collateral Agent with such information regarding the Collateral,
including, without limitation, the location thereof, as the Collateral Agent may
reasonably request from time to time.

(b) Each Grantor hereby authorizes the Collateral Agent to file a Record or
Records, including, without limitation, financing or continuation statements,
Intellectual Property Security Agreements and amendments and supplements to any
of the foregoing, in any jurisdictions and with any filing offices as the
Collateral Agent may determine, in its sole discretion, are necessary or
advisable to perfect or otherwise protect the security interest granted to the
Collateral Agent herein; provided that the Grantors shall not have any
obligation to perfect any security interest or lien, or record any notice
thereof, in any Intellectual Property in any jurisdiction other than the U.S.
Such financing statements may describe the Collateral in the same manner as
described herein or may contain an indication or description of collateral that
describes such property in any other manner as the Collateral Agent may
determine, in its sole discretion, is necessary, advisable or prudent to ensure
the perfection of the security interest in the Collateral granted to the
Collateral Agent herein, including, without limitation, describing such property
as “all assets, whether now owned or hereafter acquired, developed or created”
or words of similar effect.

7.2 Additional Grantors. From time to time subsequent to the date hereof, and to
the extent required or permitted pursuant to the terms of the Credit Agreement,
additional Persons may become parties hereto as additional Grantors (each, an
“Additional Grantor”), by executing a Pledge Supplement. Upon delivery of any
such Pledge Supplement to the Collateral Agent, notice of which is hereby waived
by Grantors, each Additional Grantor shall be a Grantor and shall be as fully a
party hereto as if Additional Grantor were an original signatory hereto. Each
Grantor expressly agrees that its obligations arising hereunder shall not be
affected or diminished by the addition or release of any other Grantor
hereunder, nor by any election of Collateral Agent not to cause any Subsidiary
of Borrower to become an Additional Grantor hereunder. This Agreement shall be
fully effective as to any Grantor that is or becomes a party hereto regardless
of whether any other Person becomes or fails to become or ceases to be a Grantor
hereunder.

SECTION 8. COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT.

8.1 Power of Attorney. Each Grantor hereby irrevocably appoints the Collateral
Agent (such appointment being coupled with an interest) as such Grantor’s
attorney-in-fact, with full authority in the place and stead of such Grantor and
in the name of such Grantor, the Collateral Agent or otherwise, from time to
time in the Collateral Agent’s discretion to take any action and to execute any
instrument that the Collateral Agent may deem reasonably necessary to accomplish
the purposes of this Agreement, including, without limitation, the following:

 

21



--------------------------------------------------------------------------------

(a) upon the occurrence and during the continuance of any Event of Default, to
obtain and adjust insurance required to be maintained by such Grantor or paid to
the Collateral Agent pursuant to the Credit Agreement;

(b) upon the occurrence and during the continuance of any Event of Default, to
ask for, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

(c) upon the occurrence and during the continuance of any Event of Default, to
receive, endorse and collect any drafts or other instruments, documents and
chattel paper in connection with clause (b) above;

(d) upon the occurrence and during the continuance of any Event of Default, to
file any claims or take any action or institute any proceedings that the
Collateral Agent may deem necessary or desirable for the collection of any of
the Collateral or otherwise to enforce the rights of the Collateral Agent with
respect to any of the Collateral;

(e) to prepare and file any UCC financing statements against such Grantor as
debtor;

(f) to prepare, sign, and file for recordation in any intellectual property
registry, appropriate evidence of the lien and security interest granted herein
in any Intellectual Property in the name of such Grantor as debtor; provided
that the Grantors shall not have any obligation to perfect any security interest
or lien, or record any notice thereof, in any Intellectual Property in any
jurisdiction other than the U.S.;

(g) upon the occurrence and during the continuance of any Event of Default, to
take or cause to be taken all actions necessary to perform or comply or cause
performance or compliance with the terms of this Agreement, including, without
limitation, access to pay or discharge past due taxes, assessments, charges,
fees, Liens, security interests or other encumbrances at any time levied or
placed on the Collateral and not permitted pursuant to Section 6.2 of the Credit
Agreement or this Agreement, and may pay for the maintenance and preservation of
the Collateral to the extent any Grantor fails to do so as required by the
Credit Agreement or this Agreement, and each Grantor jointly and severally
agrees to reimburse the Collateral Agent on demand for any payment reasonably
made or any expense reasonably incurred by the Collateral Agent pursuant to the
foregoing authorization; provided that nothing in this paragraph (g) shall be
interpreted as excusing any Grantor from the performance of, or imposing any
obligation on the Collateral Agent or any Secured Party to cure or perform, any
covenants or other promises of any Grantor with respect to taxes, assessments,
charges, fees, Liens, security interests or other encumbrances and maintenance
as set forth herein or in the other Credit Documents. The Collateral Agent will
give notice to Borrower of any exercise of the Collateral Agent’s rights or
powers pursuant to this paragraph (g); provided that any failure to give or
delay in giving such notice shall not operate as a waiver of, or preclude any
other or further exercise of, such rights or powers or the exercise of any other
right or power pursuant to this Agreement; and

(h) upon the occurrence and during the continuance of any Event of Default,
generally to sell, transfer, lease, license, pledge, make any agreement with
respect to or otherwise deal, subject, in each case, to the terms of any
applicable agreements, with any of the Collateral as fully and completely as
though the Collateral Agent were the absolute owner thereof for all

 

22



--------------------------------------------------------------------------------

purposes, and to do, at the Collateral Agent’s option and such Grantor’s
expense, at any time or from time to time, all acts and things that the
Collateral Agent deems reasonably necessary to protect, preserve or realize upon
the Collateral and the Collateral Agent’s security interest therein in order to
effect the intent of this Agreement, all as fully and effectively as such
Grantor might do.

8.2 No Duty on the Part of Collateral Agent or Secured Parties. The powers
conferred on the Collateral Agent hereunder are solely to protect the interests
of the Secured Parties in the Collateral and shall not impose any duty upon the
Collateral Agent or any other Secured Party to exercise any such powers. The
Collateral Agent and the other Secured Parties shall be accountable only for
amounts that they actually receive as a result of the exercise of such powers,
and neither they nor any of their officers, directors, employees or agents shall
be responsible to any Grantor for any act or failure to act hereunder, except
for their own gross negligence, willful misconduct or material breach of the
express terms hereof. Each Grantor shall remain liable to observe and perform
all the conditions and obligations to be observed and performed by it under each
contract, agreement or instrument relating to the Collateral, all in accordance
with the terms and conditions thereof, to the same extent as if the security
interests granted hereunder had not been granted to the Collateral Agent in the
Collateral.

8.3 Appointment Pursuant to Credit Agreement. The Collateral Agent has been
appointed as collateral agent pursuant to the Credit Agreement. The rights,
duties, privileges, immunities and indemnities of the Collateral Agent hereunder
are subject to the provisions of the Credit Agreement.

SECTION 9. REMEDIES.

9.1 Generally.

(a) If any Event of Default shall have occurred and be continuing, the
Collateral Agent may exercise in respect of the Collateral, in addition to all
other rights and remedies provided for herein or otherwise available to it at
law or in equity, all the rights and remedies of the Collateral Agent on default
under the UCC (whether or not the UCC applies to the affected Collateral) to
collect, enforce or satisfy any Secured Obligations then owing, whether by
acceleration or otherwise, and also may pursue any of the following separately,
successively or simultaneously:

(i) require any Grantor to, and each Grantor hereby agrees that it shall at its
expense and promptly upon request of the Collateral Agent forthwith, assemble
all or part of the Collateral as directed by the Collateral Agent and make it
available to the Collateral Agent at a place to be designated by the Collateral
Agent that is reasonably convenient to both parties; provided that no Grantor
shall be required to permit the inspection of any document or information (x) in
respect of which disclosure to Administrative Agent, Collateral Agent or any
Secured Party (or their respective representatives or contractors) is prohibited
by law or any bona fide binding agreement or (y) is subject to attorney-client
or similar privilege or constitutes attorney work product; provided that each
Grantor will make available redacted versions of requested documents or, if
unable to do so consistent with the preservation of such privilege, endeavor in
good faith otherwise to disclose information responsive to the requests of
Collateral Agent in a manner that will protect such privilege;

 

23



--------------------------------------------------------------------------------

(ii) enter onto the property where any Collateral is located and take possession
thereof with or without judicial process;

(iii) prior to the disposition of the Collateral, store, process, repair or
recondition the Collateral or otherwise prepare the Collateral for disposition
in any manner to the extent the Collateral Agent reasonably deems appropriate;
and

(iv) without notice except as specified below or under the UCC, sell, assign,
lease, license (on an exclusive or nonexclusive basis) or otherwise dispose,
subject, in each case, to the terms of any applicable agreements, of the
Collateral or any part thereof in one or more parcels at public or private sale,
at any of the Collateral Agent’s offices or elsewhere, for cash, on credit or
for future delivery, at such time or times and at such price or prices and upon
such other terms as the Collateral Agent may deem commercially reasonable.

(b) The Collateral Agent or any other Secured Party may be the purchaser of any
or all of the Collateral at any public or private (to the extent the portion of
the Collateral being privately sold is of a kind that is customarily sold on a
recognized market or the subject of widely distributed standard price
quotations) sale in accordance with the UCC and the Collateral Agent, as
collateral agent for and representative of the Secured Parties, shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such sale
made in accordance with the UCC, to use and apply any of the Secured Obligations
as a credit on account of the purchase price for any Collateral payable by the
Collateral Agent at such sale. For the avoidance of doubt, each of the Grantors
and each of the Secured Parties, by their acceptance of the benefits of this
Agreement, agree, to the fullest extent permitted by applicable law, that the
Collateral Agent shall have the right to “credit bid” any or all of the Secured
Obligations in connection with any sale or foreclosure proceeding in respect of
the Collateral, including without limitation, sales occurring pursuant to
Section 363 of the Bankruptcy Code or included as part of any plan subject to
confirmation under Section 1129(b)(2)(A)(iii) of the Bankruptcy Code. Each
purchaser at any such sale shall hold the property sold absolutely free from any
claim or right on the part of any Grantor, and each Grantor hereby waives (to
the extent permitted by applicable law) all rights of redemption, stay and/or
appraisal which it now has or may at any time in the future have under any rule
of law or statute now existing or hereafter enacted. Each Grantor agrees that,
to the extent notice of sale shall be required by law, at least ten (10) days
notice to such Grantor of the time and place of any public sale or the time
after which any private sale is to be made shall constitute reasonable
notification. The Collateral Agent shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. The Collateral Agent
may adjourn any public or private sale from time to time by announcement at the
time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was so adjourned. Each Grantor agrees
that it would not be commercially unreasonable for the Collateral Agent to
dispose of the Collateral or any portion thereof by using Internet sites that
routinely provide for the auction of assets of the types included in the
Collateral or that match buyers and sellers of assets. Each Grantor hereby
waives any claims against the Collateral Agent arising by reason of the fact
that the price at which any Collateral may have been sold at such a private sale
was less than the price which might have been obtained at a public sale, even if
the Collateral Agent accepts the first offer received and does not offer such
Collateral to more than one offeree. If the proceeds of any sale or other
disposition of the Collateral are insufficient to pay all the Secured
Obligations, Grantors shall be liable for the deficiency and the reasonable fees
of any attorneys employed by the Collateral Agent to collect such deficiency.
Each Grantor further agrees that a breach of any of the covenants contained in
this Section will cause irreparable injury to the Collateral Agent, that

 

24



--------------------------------------------------------------------------------

the Collateral Agent has no adequate remedy at law in respect of such breach
and, as a consequence, that each and every covenant contained in this Section
shall be specifically enforceable against such Grantor, and such Grantor hereby
waives and agrees not to assert any defenses against an action for specific
performance of such covenants except for a defense that no default has occurred
giving rise to the Secured Obligations becoming due and payable prior to their
stated maturities. Nothing in this Section shall in any way limit the rights of
the Collateral Agent hereunder.

(c) The Collateral Agent may sell the Collateral without giving any warranties
as to the Collateral. The Collateral Agent may specifically disclaim or modify
any warranties of title or the like. This procedure will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.

(d) The Collateral Agent shall have no obligation to marshal any of the
Collateral.

9.2 Application of Proceeds. Except as expressly provided elsewhere in this
Agreement and subject to the Intercreditor Agreement, all proceeds received by
the Collateral Agent in the event that an Event of Default shall have occurred
and be continuing and not otherwise been waived, and the maturity of the
Obligations shall have been accelerated pursuant to Section 8.1 of the Credit
Agreement and in respect of any sale of, any collection from, or other
realization upon all or any part of the Collateral or any other “Collateral” (as
defined in the Credit Agreement) (including, without limitation, any
distribution in respect of a secured claim in any proceeding under any Debtor
Relief Law) shall be applied in full or in part by the Collateral Agent against,
the Secured Obligations in the following order of priority: first, to the
payment of all costs and expenses of such sale, collection or other realization,
including reasonable compensation to the Collateral Agent and its agents and
counsel, and all other reasonable expenses, liabilities and advances made or
incurred by the Collateral Agent in connection therewith, and all amounts for
which the Collateral Agent is entitled to indemnification hereunder (in its
capacity as the Collateral Agent and not as a Lender) and all advances made by
the Collateral Agent hereunder for the account of the applicable Grantor, and to
the payment of all reasonable costs and expenses paid or incurred by the
Collateral Agent in connection with the exercise of any right or remedy
hereunder or under the Credit Agreement, all in accordance with the terms hereof
or thereof; second, to the extent of any excess of such proceeds, to the payment
of all other Secured Obligations for the ratable benefit of the Secured Parties;
and third, to the extent of any excess of such proceeds, to the payment to or
upon the order of the applicable Grantor or to whosoever may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct.

9.3 Sales on Credit. If Collateral Agent sells any of the Collateral upon
credit, Grantor will be credited only with payments actually made by purchaser
and received by Collateral Agent and applied to indebtedness of the purchaser.
In the event the purchaser fails to pay for the Collateral, Collateral Agent may
resell the Collateral and Grantor shall be credited with proceeds of the sale.

9.4 Investment Related Property. Each Grantor recognizes that, by reason of
certain prohibitions contained in the Securities Act and applicable state
securities laws, the Collateral Agent may be compelled, with respect to any sale
of all or any part of the Investment Related Property conducted without prior
registration or qualification of such Investment Related Property under the
Securities Act and/or such state securities laws, to limit purchasers to those
who will agree, among other things, to acquire the Investment Related Property
for their own

 

25



--------------------------------------------------------------------------------

account, for investment and not with a view to the distribution or resale
thereof. Each Grantor acknowledges that any such private sale may be at prices
and on terms less favorable than those obtainable through a public sale without
such restrictions (including a public offering made pursuant to a registration
statement under the Securities Act) and, notwithstanding such circumstances,
each Grantor agrees that any such private sale shall be deemed to have been made
in a commercially reasonable manner and that the Collateral Agent shall have no
obligation to engage in public sales and no obligation to delay the sale of any
Investment Related Property for the period of time necessary to permit the
issuer thereof to register it for a form of public sale requiring registration
under the Securities Act or under applicable state securities laws, even if such
issuer would, or should, agree to so register it. If the Collateral Agent
determines to exercise its right to sell any or all of the Investment Related
Property, upon written request, each Grantor shall and shall cause each issuer
of any Pledged Stock to be sold hereunder, each partnership and each limited
liability company from time to time to furnish to the Collateral Agent all such
information as the Collateral Agent may request in order to determine the number
and nature of interest, shares or other instruments included in the Investment
Related Property which may be sold by the Collateral Agent in exempt
transactions under the Securities Act and the rules and regulations of the
Securities and Exchange Commission thereunder, as the same are from time to time
in effect.

9.5 Grant of Intellectual Property License.

For the purpose of enabling the Collateral Agent, during the continuance of an
Event of Default, to exercise rights and remedies under Section 9 hereof at such
time as the Collateral Agent shall be lawfully entitled to exercise such rights
and remedies, and for no other purpose, each Grantor hereby grants to the
Collateral Agent, to the extent assignable, a non-exclusive license (exercisable
without payment of royalty or other compensation to such Grantor), subject, in
the case of trademarks and service marks, to sufficient rights to quality
control and inspection in favor of such Grantor to avoid the risk of
invalidation of such trademarks and service marks, to use, license or
sublicense, to the extent permitted under the licenses granting such Grantor
rights therein, any intellectual property now owned or licensed or hereafter
acquired, developed or created by such Grantor, wherever the same may be
located; provided that (i) such license shall be subject to the rights of any
licensee under any exclusive license granted prior to such Event of Default, to
the extent such license is a Permitted Lien, and (ii) to the extent the
foregoing license is a sublicense of such Grantor’s rights as licensee under any
third party license, the license to the Collateral Agent shall be in accordance
with any limitations in such third party license.

9.6 Intellectual Property.

(a) Anything contained herein to the contrary notwithstanding, in addition to
the other rights and remedies provided herein, upon the occurrence and during
the continuation of an Event of Default:

(i) the Collateral Agent shall have the right (but not the obligation) to bring
suit or otherwise commence any action or proceeding in the name of any Grantor,
the Collateral Agent or otherwise, in the Collateral Agent’s sole discretion, to
enforce any Intellectual Property rights of such Grantor, in which event such
Grantor shall, at the request of the Collateral Agent, do any and all lawful
acts and execute any and all documents required by the Collateral Agent in aid
of such enforcement, and such Grantor shall promptly, upon demand, reimburse and
indemnify the Collateral Agent as provided in Section 12 hereof in connection
with the exercise of its rights under this Section 9.6, and, to the extent that
the Collateral Agent shall elect not to bring suit to enforce any Intellectual
Property rights as provided in this Section 9.6, each Grantor

 

26



--------------------------------------------------------------------------------

agrees, at the Collateral Agent’s request, to use all reasonable measures,
whether by action, suit, proceeding or otherwise, to prevent the infringement,
misappropriation, dilution or other violation of any of such Grantor’s rights in
the Intellectual Property by others and for that purpose agrees to diligently
maintain any action, suit or proceeding against any Person so infringing,
misappropriating, diluting or otherwise violating as shall be necessary to
prevent such infringement, misappropriation, dilution or other violation;

(ii) upon written demand from the Collateral Agent, each Grantor shall grant,
assign, convey or otherwise transfer to the Collateral Agent or such Collateral
Agent’s designee all of such Grantor’s right, title and interest in and to any
Intellectual Property included in the Collateral and shall execute and deliver
to the Collateral Agent such documents as are necessary or appropriate to carry
out the intent and purposes of this Agreement;

(iii) each Grantor agrees that such an assignment and/or recording shall be
applied to reduce the Secured Obligations outstanding only to the extent that
the Collateral Agent (or any other Secured Party) receives cash proceeds in
respect of the sale of, or other realization upon, any such Intellectual
Property;

(iv) within five (5) Business Days after written notice from the Collateral
Agent, each Grantor shall make available to the Collateral Agent, to the extent
within such Grantor’s power and authority, such personnel in such Grantor’s
employ on the date of such Event of Default as the Collateral Agent may
reasonably designate, by name, title or job responsibility, to permit such
Grantor to continue, directly or indirectly, to produce, advertise and sell the
products and services sold or delivered by such Grantor under or in connection
with any Trademarks or Trademark Licenses, such persons to be available to
perform their prior functions on the Collateral Agent’s behalf and to be
compensated by the Collateral Agent at such Grantor’s expense on a per diem,
pro-rata basis consistent with the salary and benefit structure applicable to
each as of the date of such Event of Default; and

(v) the Collateral Agent shall have the right to notify, or require each Grantor
to notify, any obligors with respect to amounts due or to become due to such
Grantor in respect of any Intellectual Property of such Grantor, of the
existence of the security interest created herein, to direct such obligors to
make payment of all such amounts directly to the Collateral Agent, and, upon
such notification and at the expense of such Grantor, to enforce collection of
any such amounts and to adjust, settle or compromise the amount or payment
thereof, in the same manner and to the same extent as such Grantor might have
done;

 

  (1) all amounts and proceeds (including checks and other instruments) received
by Grantor in respect of amounts due to such Grantor in respect of the
Collateral or any portion thereof shall be received in trust for the benefit of
the Collateral Agent hereunder, shall be segregated from other funds of such
Grantor and shall be forthwith paid over or delivered to the Collateral Agent in
the same form as so received (with any necessary endorsement) to be held as cash
Collateral and applied as provided by Section 9.7 hereof; and

 

27



--------------------------------------------------------------------------------

  (2) Grantor shall not adjust, settle or compromise the amount or payment of
any such amount or release wholly or partly any obligor with respect thereto or
allow any credit or discount thereon.

(b) If (i) an Event of Default shall have occurred and, by reason of cure,
waiver, modification, amendment or otherwise, no longer be continuing, (ii) no
other Event of Default shall have occurred and be continuing, (iii) an
assignment or other transfer to the Collateral Agent of any rights, title and
interests in and to any Intellectual Property of such Grantor shall have been
previously made and shall have become absolute and effective, and (iv) the
Secured Obligations shall not have become immediately due and payable, upon the
written request of any Grantor, the Collateral Agent shall promptly execute and
deliver to such Grantor, at such Grantor’s sole cost and expense, such
assignments or other transfer as may be necessary to reassign to such Grantor
any such rights, title and interests as may have been assigned to the Collateral
Agent as aforesaid, subject to any disposition thereof that may have been made
by the Collateral Agent; provided, after giving effect to such reassignment, the
Collateral Agent’s security interest granted pursuant hereto, as well as all
other rights and remedies of the Collateral Agent granted hereunder, shall
continue to be in full force and effect; and provided further, the rights, title
and interests so reassigned shall be free and clear of any other Liens granted
by or on behalf of the Collateral Agent and the Secured Parties.

9.7 Cash Proceeds; Deposit Accounts. Subject to the Intercreditor Agreement, if
any Event of Default shall have occurred and be continuing, the Collateral Agent
may give any notice of exclusive control or similar notice for any Control
Account and apply the balance from any Control Account, or instruct the bank at
which any Control Account is maintained to pay the balance of any Control
Account, to or for the benefit of the Collateral Agent to be applied in
accordance with the terms of this Agreement and the Credit Agreement.

SECTION 10. COLLATERAL AGENT.

The Collateral Agent has been appointed to act as Collateral Agent hereunder by
Lenders and, by their acceptance of the benefits hereof, the other Secured
Parties. The Collateral Agent shall be obligated, and shall have the right
hereunder, to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking any action (including,
without limitation, the release or substitution of Collateral), solely in
accordance with this Agreement and the Credit Agreement. In furtherance of the
foregoing provisions of this Section, each Secured Party, by its acceptance of
the benefits hereof, agrees that it shall have no right individually to realize
upon any of the Collateral hereunder, it being understood and agreed by such
Secured Party that all rights and remedies hereunder may be exercised solely by
the Collateral Agent for the benefit of Secured Parties in accordance with the
terms of this Section. The provisions of the Credit Agreement relating to the
Collateral Agent including, without limitation, the provisions relating to
resignation or removal of the Collateral Agent and the powers and duties and
immunities of the Collateral Agent are incorporated herein by this reference and
shall survive any termination of the Credit Agreement.

SECTION 11. CONTINUING SECURITY INTEREST; TRANSFER OF LOANS.

This Agreement shall create a continuing security interest in the Collateral,
shall remain in full force and effect until the payment in full of all Secured
Obligations (other than unasserted indemnification, tax gross-up, expense
reimbursement or yield protection obligations) and the cancellation or
termination of the Commitments, and shall be binding upon each Grantor, its
successors and assigns, and inure, together with the rights and remedies of the
Collateral Agent

 

28



--------------------------------------------------------------------------------

hereunder, to the benefit of the Collateral Agent and its successors,
transferees and assigns. Without limiting the generality of the foregoing, but
subject to the terms of the Credit Agreement, any Lender may assign or otherwise
transfer any Loans held by it to any other Person, and such other Person shall
thereupon become vested with all the benefits in respect thereof granted to
Lenders herein or otherwise. Upon the payment in full of all Secured Obligations
(other than unasserted indemnification, tax gross-up, expense reimbursement or
yield protection obligations) and the cancellation or termination of the
Commitments, the security interest granted hereby shall automatically terminate
hereunder and of record and all rights to the Collateral shall revert to the
Grantors. Upon any such termination the Collateral Agent shall, at the Grantors’
expense, execute and deliver to the Grantors or otherwise authorize the filing
of such documents as the Grantors shall reasonably request, including financing
statement amendments and/or releases and/or reassignments of Intellectual
Property included in the Collateral in the form appropriate for recording in the
U.S. Patent and Trademark Office, U.S. Copyright Office, and other applicable
Intellectual Property registry where the Collateral Agent’s security interest
may have been recorded, to evidence such termination. Upon any disposition of
property permitted by the Credit Agreement, the Liens granted herein shall be
deemed to be automatically released and such property shall automatically revert
to the applicable Grantor with no further action on the part of any Person. In
addition, the Collateral shall be released or subordinated as provided in
Sections 9.8(c), (d) and (f) and 7.12 of the Credit Agreement. The Collateral
Agent shall, at the applicable Grantor’s expense, execute and deliver or
otherwise authorize the filing of such documents as such Grantor shall
reasonably request, in form and substance reasonably satisfactory to the
Collateral Agent, including financing statement amendments to evidence such
release.

SECTION 12. STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM.

The powers conferred on the Collateral Agent hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Collateral Agent shall have no duty as to any Collateral or as
to the taking of any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral. The Collateral Agent shall be
deemed to have exercised reasonable care in the custody and preservation of
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which the Collateral Agent accords its own property.
Neither the Collateral Agent nor any of its directors, officers, employees or
agents shall be liable for failure to demand, collect or realize upon all or any
part of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or otherwise. If any Grantor fails to perform any agreement
contained herein, the Collateral Agent may itself perform, or cause performance
of, such agreement, and the expenses of the Collateral Agent incurred in
connection therewith shall be payable by each Grantor under Section 10.2 of the
Credit Agreement.

SECTION 13. MISCELLANEOUS.

Any notice required or permitted to be given under this Agreement shall be given
in accordance with Section 10.1 of the Credit Agreement. None of the terms or
provisions of this Agreement may be waived, amended, supplemented or otherwise
modified except in accordance with Section 10.5 of the Credit Agreement;
provided, however, that (i) schedules to this Agreement may be supplemented or
amended at any time by any Grantor through Pledge Supplements (but no other
existing provisions of this Agreement may be modified and no Collateral may be
released (except as provided in Section 11 hereof), in each case solely through

 

29



--------------------------------------------------------------------------------

Pledge Supplements) and (ii) schedules to the Collateral Questionnaire may be
supplemented or amended at any time by any Grantor by written notice thereof to
Collateral Agent. No failure or delay on the part of the Collateral Agent in the
exercise of any power, right or privilege hereunder or under any other Credit
Document shall impair such power, right or privilege or be construed to be a
waiver of any default or acquiescence therein, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other power, right or privilege. All rights and
remedies existing under this Agreement and the other Credit Documents are
cumulative to, and not exclusive of, any rights or remedies otherwise available.
In case any provision in or obligation under this Agreement shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby. All covenants hereunder shall be given independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or would
otherwise be within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists. This Agreement shall be binding upon and inure to the benefit
of the Collateral Agent and the Grantors and their respective successors and
assigns. No Grantor shall, without the prior written consent of the Collateral
Agent given in accordance with the Credit Agreement, assign any right, duty or
obligation hereunder. This Agreement and the other Credit Documents embody the
entire agreement and understanding between the Grantors and the Collateral Agent
and supersede all prior agreements and understandings between such parties
relating to the subject matter hereof and thereof. Accordingly, the Credit
Documents may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements of the parties. There are no unwritten oral
agreements between the parties. This Agreement may be executed in one or more
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
(INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF) SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK (OTHER THAN
ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND
THE EFFECT OF PERFECTION OF THE SECURITY INTEREST).

THE PROVISIONS OF THE CREDIT AGREEMENT UNDER THE HEADINGS “CONSENT TO
JURISDICTION” AND “WAIVER OF JURY TRIAL” ARE INCORPORATED HEREIN BY THIS
REFERENCE AND SUCH INCORPORATION SHALL SURVIVE ANY TERMINATION OF THE CREDIT
AGREEMENT.

Notwithstanding anything herein to the contrary, the liens and security
interests granted to the Collateral Agent pursuant to this Agreement in respect
of the Common Collateral and the exercise of any right or remedy by the
Collateral Agent hereunder in respect of the Common Collateral, in each case,
with respect to such Common Collateral are subject to the limitations and
provisions of the Intercreditor Agreement. In the event of any inconsistency

 

30



--------------------------------------------------------------------------------

between the terms or conditions of this Agreement (other than Section 2) and the
terms and conditions of the Intercreditor Agreement, the terms and conditions of
the Intercreditor Agreement shall control.

[Remainder of page intentionally left blank]

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.

 

J. C. PENNEY COMPANY, INC., as Grantor By:     Name:   Title:   J. C. PENNEY
CORPORATION, INC., as Grantor By:     Name:   Title:   J. C. PENNEY PURCHASING
CORPORATION, as Grantor By:     Name:   Title:   JCP REAL ESTATE HOLDINGS, INC.,
as Grantor By:     Name:   Title:   J. C. PENNEY PROPERTIES, INC., as Grantor
By:     Name:   Title:  

 

Pledge and Security Agreement



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as Collateral Agent By:       Authorized Signatory

 

Pledge and Security Agreement



--------------------------------------------------------------------------------

SCHEDULE 5.2

TO PLEDGE AND SECURITY AGREEMENT

COLLATERAL IDENTIFICATION

I. INTELLECTUAL PROPERTY

 

(A) Copyrights

 

Grantor

   Jurisdiction    Title of Work    Registration Number
(if any)    Registration Date
(if any)

 

(B) Copyright Licenses

 

Grantor

 

Description of Copyright License

 

Registration Number (if any) of
underlying Copyright

 

Name of Licensor

 

(C) Patents

 

Grantor

 

Jurisdiction

 

Title of Patent

 

Patent Number/

(Application Number)

 

Issue Date/

(Filing Date)

 

(D) Patent Licenses

 

Grantor

 

Description of Patent License

 

Patent Number of underlying Patent

 

Name of Licensor

 

(E) Trademarks

 

         

Trademark

 

Registration

    

 

SCHEDULE 5.2-1



--------------------------------------------------------------------------------

Grantor

 

Jurisdiction

      

Number/ (Serial Number)

 

Registration Date/ (Filing
Date)

 

(F) Trademark Licenses

 

Grantor

 

Description of Trademark License

 

Registration Number of underlying
Trademark

 

Name of Licensor

 

(G) Trade Secret Licenses

II. COMMERCIAL TORT CLAIMS

 

Grantor

 

Commercial Tort Claims

III. WAREHOUSEMAN, BAILEES AND OTHER THIRD PARTIES IN POSSESSION OF COLLATERAL

 

Grantor

 

Description of Property

 

Name and Address of Third Party

IV. AIRCRAFT, AIRCRAFT ENGINES AND PROPELLERS

 

SCHEDULE 5.2-2



--------------------------------------------------------------------------------

SCHEDULE 5.4 TO                                      

PLEDGE AND SECURITY AGREEMENT

FINANCING STATEMENTS:

 

Grantor

 

Filing Jurisdiction(s)

 

SCHEDULE 5.4-1



--------------------------------------------------------------------------------

SCHEDULE 5.5

TO PLEDGE AND SECURITY AGREEMENT

 

Grantor

 

Location of Equipment and Inventory

 

SCHEDULE 5.5-1



--------------------------------------------------------------------------------

EXHIBIT A

TO PLEDGE AND SECURITY AGREEMENT

PLEDGE SUPPLEMENT

This PLEDGE SUPPLEMENT, dated [            ], 20[    ], is delivered by [NAME OF
GRANTOR] a [NAME OF STATE OF INCORPORATION] [Corporation] (the “Grantor”)
pursuant to the Pledge and Security Agreement, dated as of May 22, 2013 (as it
may be from time to time amended, restated, modified or supplemented, the
“Security Agreement”), among J. C. PENNEY CORPORATION, INC., the other Grantors
named therein, and GOLDMAN SACHS BANK USA, as the Collateral Agent. Capitalized
terms used herein not otherwise defined herein shall have the meanings ascribed
thereto in the Security Agreement.

Grantor hereby confirms the grant to the Collateral Agent set forth in the
Security Agreement of, and does hereby grant to the Collateral Agent, a security
interest in all of Grantor’s right, title and interest in, to and under all
Collateral to secure the Secured Obligations, in each case whether now or
hereafter existing or in which Grantor now has or hereafter acquires an interest
and wherever the same may be located. Grantor represents and warrants that the
attached Annex A and Supplements to Schedules accurately and completely set
forth all additional information required to be provided pursuant to the
Security Agreement and hereby agrees that such Annex A and Supplements to
Schedules shall constitute part of the Schedules to the Security Agreement.

THIS PLEDGE SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
(INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF) SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK (OTHER THAN
ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND
THE EFFECT OF PERFECTION OF THE SECURITY INTEREST).

IN WITNESS WHEREOF, Grantor has caused this Pledge Supplement to be duly
executed and delivered by its duly authorized officer as of [            ],
20[    ].

 

[NAME OF GRANTOR] By:     Name:   Title:  

 

EXHIBIT A-1



--------------------------------------------------------------------------------

ANNEX A

TO PLEDGE SUPPLEMENT

Additional Information:

GENERAL INFORMATION

 

(A) Full Legal Name, Type of Organization, Jurisdiction of Organization, Chief
Executive Office/Sole Place of Business (or Residence if Grantor is a Natural
Person) and Organizational Identification Number of each Grantor:

 

Full Legal Name

 

Type of Organization

 

Jurisdiction of Organization

 

Chief Executive

Office/Sole Place of Business
(or Residence if Grantor is a
Natural Person)

 

Organization I.D.#

 

(B) Other Names (including any Trade Name or Fictitious Business Name) under
which each Grantor currently conducts business:

 

Full Legal Name

 

Trade Name or Fictitious Business Name

 

(C) Changes in Name, Jurisdiction of Organization, Chief Executive Office or
Sole Place of Business (or Principal Residence if Grantor is a Natural Person)
and Corporate Structure within past five (5) years:

 

Grantor

 

Date of Change

 

Description of Change

 

(D) Agreements pursuant to which any Grantor is bound as debtor within past five
(5) years:

 

Grantor

 

Description of Agreement

 

EXHIBIT A-2



--------------------------------------------------------------------------------

SUPPLEMENT TO SCHEDULE 5.2

TO PLEDGE AND SECURITY AGREEMENT

COLLATERAL IDENTIFICATION

I. INTELLECTUAL PROPERTY

 

(A) Copyrights

 

Grantor

 

Jurisdiction

 

Title of Work

 

Registration Number (if any)

 

Registration Date (if any)

 

(B) Copyright Licenses

 

Grantor

 

Description of Copyright License

 

Registration Number (if any) of
underlying Copyright

 

Name of Licensor

 

(C) Patents

 

Grantor

 

Jurisdiction

 

Title of Patent

 

Patent Number/

(Application Number)

 

Issue Date/

(Filing Date)

 

(D) Patent Licenses

 

Grantor

 

Description of Patent License

 

Patent Number of underlying Patent

 

Name of Licensor

 

(E) Trademarks

 

EXHIBIT A-3



--------------------------------------------------------------------------------

Grantor

 

Jurisdiction

 

Trademark

 

Registration Number/

(Serial Number)

 

Registration Date/

(Filing Date)

 

(F) Trademark Licenses

 

Grantor

 

Description of Trademark License

 

Registration Number of
underlying Trademark

 

Name of Licensor

 

(G) Trade Secret Licenses

II. COMMERCIAL TORT CLAIMS

 

Grantor

 

Commercial Tort Claims

III. WAREHOUSEMAN, BAILEES AND OTHER THIRD PARTIES IN POSSESSION OF COLLATERAL

 

Grantor

 

Description of Property

 

Name and Address of Third Party

IV. AIRCRAFT, AIRCRAFT ENGINES AND PROPELLERS

 

EXHIBIT A-4



--------------------------------------------------------------------------------

SUPPLEMENT TO SCHEDULE 5.4 TO     

PLEDGE AND SECURITY AGREEMENT

Financing Statements:

 

Grantor

 

Filing Jurisdiction(s)

 

EXHIBIT A-5



--------------------------------------------------------------------------------

SUPPLEMENT TO SCHEDULE 5.5

TO PLEDGE AND SECURITY AGREEMENT

Additional Information:

 

Name of Grantor

 

Location of Equipment and Inventory

 

EXHIBIT A-6



--------------------------------------------------------------------------------

EXHIBIT B

TO PLEDGE AND SECURITY AGREEMENT

FORM OF TRADEMARK SECURITY AGREEMENT

This TRADEMARK SECURITY AGREEMENT, dated as of [            ], 20[    ] (as it
may be amended, restated, supplemented or otherwise modified from time to time,
this “Agreement”), is made by the entities identified as grantors on the
signature pages hereto (collectively, the “Grantors”) in favor of Goldman Sachs
Bank USA, as collateral agent for the Secured Parties (in such capacity,
together with its successors and permitted assigns, the “Collateral Agent”).

WHEREAS, the Grantors are party to a Pledge and Security Agreement dated as of
May 22, 2013 (as it may be amended, restated, supplemented or otherwise modified
from time to time, the “Pledge and Security Agreement”) between each of the
Grantors and the other grantors party thereto and the Collateral Agent pursuant
to which the Grantors granted a security interest to the Collateral Agent in the
Trademark Collateral (as defined below) and are required to execute and deliver
this Agreement.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Collateral Agent as follows:

SECTION 1. Defined Terms

Unless otherwise defined herein, terms defined in the Pledge and Security
Agreement and used herein have the meaning given to them in the Pledge and
Security Agreement.

SECTION 2. Grant of Security Interest in Trademark Collateral

SECTION 2.1 Grant of Security Interest. Each Grantor hereby grants to the
Collateral Agent, for the benefit of the Secured Parties, a security interest in
and continuing lien on all of such Grantor’s right, title and interest in, to
and under the following, in each case whether now or hereafter existing or in
which such Grantor now has or hereafter acquires an interest and wherever the
same may be located (collectively, the “Trademark Collateral”):

(a) all United States, and foreign trademarks, trade names, trade dress,
Internet domain names, service marks, certification marks, logos, and other
source identifiers, whether or not registered;

(b) all registrations and applications therefor including, without limitation,
the registrations and applications listed on Schedule A attached hereto;

(c) all extensions or renewals of any of the foregoing;

(d) all of the goodwill of the business connected with the use of and symbolized
by any of the foregoing;

(e) the right to sue or otherwise recover for any past, present and future
infringement, dilution or other violation of any of the foregoing;

 

EXHIBIT B-1



--------------------------------------------------------------------------------

(f) all Proceeds of the foregoing, including, without limitation, license fees,
royalties, income, payments, claims, damages, and proceeds of suit now or
hereafter due and/or payable with respect thereto; and

(g) all other rights corresponding thereto throughout the world.

SECTION 2.2 Certain Limited Exclusions. Notwithstanding anything herein to the
contrary, in no event shall the Trademark Collateral include or the security
interest granted under Section 2.1 hereof attach to any Excluded Asset,
including, without limitation, any “intent-to-use” application for registration
of a trademark or service mark filed pursuant to Section 1(b) of the Lanham Act,
15 U.S.C. § 1051, prior to the filing of a “Statement of Use” pursuant to
Section 1(d) of the Lanham Act or an “Amendment to Allege Use” pursuant to
Section 1(c) of the Lanham Act with respect thereto, solely to the extent, if
any, that, and solely during the period, if any, in which, the grant of a
security interest therein would impair the validity or enforceability of any
registration that issues from such intent-to-use application under applicable
federal law.

SECTION 3. Security Agreement

The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Collateral Agent for the
Secured Parties pursuant to the Pledge and Security Agreement, and the Grantors
hereby acknowledge and affirm that the rights and remedies of the Collateral
Agent with respect to the security interest in the Trademark Collateral made and
granted hereby are more fully set forth in the Pledge and Security Agreement,
the terms and provisions of which are incorporated by reference herein as if
fully set forth herein. In the event that any provision of this Agreement is
deemed to conflict with the Pledge and Security Agreement, the provisions of the
Pledge and Security Agreement shall control.

SECTION 4. Termination

Upon the payment in full of all Secured Obligations (other than unasserted
indemnification, tax gross-up, expense reimbursement or yield protection
obligations) and the cancellation or termination of the Commitments, the
security interest granted hereby shall automatically terminate hereunder and of
record and all rights to the Trademark Collateral shall revert to the Grantors.
Upon any such termination the Collateral Agent shall, at the Grantors’ expense,
execute and deliver to the Grantors or otherwise authorize the filing of such
documents as the Grantors shall reasonably request, including financing
statement amendments and/or releases and/or reassignments of the Trademark
Collateral in the form appropriate for recording in the U.S. Patent and
Trademark Office or other applicable Intellectual Property registry where the
Collateral Agent’s security interest may have been recorded, to evidence such
termination.

SECTION 5. Governing Law

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
(INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF) SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK (OTHER THAN
ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE

 

EXHIBIT B-2



--------------------------------------------------------------------------------

LAW GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OF THE SECURITY INTEREST).

SECTION 6. Intercreditor Agreement

Notwithstanding anything herein to the contrary, the liens and security
interests granted to the Collateral Agent pursuant to this Agreement in respect
of the Trademark Collateral and the exercise of any right or remedy by the
Collateral Agent hereunder in respect of the Trademark Collateral, in each case,
with respect to such Trademark Collateral are subject to the limitations and
provisions of the Intercreditor Agreement. In the event of any inconsistency
between the terms or conditions of this Agreement (other than Section 2) and the
terms and conditions of the Intercreditor Agreement, the terms and conditions of
the Intercreditor Agreement shall control.

SECTION 7. Counterparts

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.

[Remainder of page intentionally left blank]

 

EXHIBIT B-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

[NAME OF GRANTOR] By:       Name:   Title:

 

STATE OF                                     )      )    ss.
COUNTY OF                                 )   

On this             day of             ,             before me personally
appeared             , proved to me on the basis of satisfactory evidence to be
the person who executed the foregoing instrument on behalf of             , who
being by me duly sworn did depose and say that he/she is an authorized officer
of said corporation, that the said instrument was signed on behalf of said
corporation as authorized by its Board of Directors and that he/she acknowledged
said instrument to be the free act and deed of said corporation.

 

  Notary Public

 

[NAME OF GRANTOR] By:       Name:   Title:

 

STATE OF                                     )      )    ss.
COUNTY OF                                 )   

On this             day of             ,             before me personally
appeared             , proved to me on the basis of satisfactory evidence to be
the person who executed the foregoing instrument on behalf of             , who
being by me duly sworn did depose and say that he/she is an authorized officer
of said corporation, that the said instrument was signed on behalf of said
corporation as authorized by its Board of Directors and that he/she acknowledged
said instrument to be the free act and deed of said corporation.

[ADD SIGNATURE BLOCKS AND NOTARY BLOCKS FOR ANY OTHER GRANTORS]

 

EXHIBIT B-4



--------------------------------------------------------------------------------

Accepted and Agreed: GOLDMAN SACHS BANK USA, as Collateral Agent By:      
    Authorized Signatory

 

EXHIBIT B-5



--------------------------------------------------------------------------------

SCHEDULE A

to

TRADEMARK SECURITY AGREEMENT

TRADEMARK REGISTRATIONS AND APPLICATIONS

 

Mark

 

Serial No.

 

Filing Date

 

Registration No.

 

Registration Date

 

EXHIBIT B-6



--------------------------------------------------------------------------------

EXHIBIT C

TO PLEDGE AND SECURITY AGREEMENT

FORM OF PATENT SECURITY AGREEMENT

This PATENT SECURITY AGREEMENT, dated as of [            ], 20[    ] (as it may
be amended, restated, supplemented or otherwise modified from time to time, this
“Agreement”), is made by the entities identified as grantors on the signature
pages hereto (collectively, the “Grantors”) in favor of Goldman Sachs Bank USA,
as collateral agent for the Secured Parties (in such capacity, together with its
successors and permitted assigns, the “Collateral Agent”).

WHEREAS, the Grantors are party to a Pledge and Security Agreement dated as of
May 22, 2013 (as it may be amended, restated, supplemented or otherwise modified
from time to time, the “Pledge and Security Agreement”) between each of the
Grantors and the other grantors party thereto and the Collateral Agent pursuant
to which the Grantors granted a security interest to the Collateral Agent in the
Patent Collateral (as defined below) and are required to execute and deliver
this Agreement.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Collateral Agent as follows:

SECTION. 1. Defined Terms

Unless otherwise defined herein, terms defined in the Pledge and Security
Agreement and used herein have the meaning given to them in the Pledge and
Security Agreement.

SECTION 2. Grant of Security Interest in Patent Collateral

SECTION 2.1. Grant of Security Interest. Each Grantor hereby grants to the
Collateral Agent, for the benefit of the Secured Parties, a security interest in
and continuing lien on all of such Grantor’s right, title and interest in, to
and under the following, in each case whether now or hereafter existing or in
which such Grantor now has or hereafter acquires an interest and wherever the
same may be located (collectively, the “Patent Collateral”):

 

  (a) all United States and foreign patents and certificates of invention, or
industrial property designs, and applications for any of the foregoing,
including, without limitation, each patent and patent application listed on
Schedule A attached hereto;

 

  (b) all reissues, divisions, continuations, continuations-in-part and
extensions thereof;

 

  (c) all patentable inventions described and claimed therein;

 

  (d) the right to sue or otherwise recover for any past, present and future
infringement or other violation thereof;

 

  (e) all Proceeds of the foregoing, including, without limitation, license
fees, royalties, income, payments, claims, damages, and proceeds of suit now or
hereafter due and/or payable with respect thereto; and

 

EXHIBIT C-1



--------------------------------------------------------------------------------

  (f) all other rights corresponding thereto throughout the world.

SECTION 2.2 Certain Limited Exclusions. Notwithstanding anything to the
contrary, in no event shall the Patent Collateral include or the security
interest granted under Section 2.1 hereof attach to any Excluded Assets.

SECTION 3. Security Agreement

The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Collateral Agent for the
Secured Parties pursuant to the Pledge and Security Agreement, and the Grantors
hereby acknowledge and affirm that the rights and remedies of the Collateral
Agent with respect to the security interest in the Patent Collateral made and
granted hereby are more fully set forth in the Pledge and Security Agreement,
the terms and provisions of which are incorporated by reference herein as if
fully set forth herein. In the event that any provision of this Agreement is
deemed to conflict with the Pledge and Security Agreement, the provisions of the
Pledge and Security Agreement shall control.

SECTION 4. Termination

Upon the payment in full of all Secured Obligations (other than unasserted
indemnification, tax gross-up, expense reimbursement or yield protection
obligations) and the cancellation or termination of the Commitments, the
security interest granted hereby shall automatically terminate hereunder and of
record and all rights to the Patent Collateral shall revert to the Grantors.
Upon any such termination the Collateral Agent shall, at the Grantors’ expense,
execute and deliver to the Grantors or otherwise authorize the filing of such
documents as the Grantors shall reasonably request, including financing
statement amendments and/or releases and/or reassignments of the Patent
Collateral in the form appropriate for recording in the U.S. Patent and
Trademark Office or other applicable Intellectual Property registry where the
Collateral Agent’s security interest may have been recorded, to evidence such
termination.

SECTION 5. Governing Law

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
(INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF) SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK (OTHER THAN
ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND
THE EFFECT OF PERFECTION OF THE SECURITY INTEREST).

SECTION 6. Intercreditor Agreement

Notwithstanding anything herein to the contrary, the liens and security
interests granted to the Collateral Agent pursuant to this Agreement in respect
of the Patent Collateral and the exercise of any right or remedy by the
Collateral Agent hereunder in respect of the Patent Collateral, in each case,
with respect to such Patent Collateral are subject to the limitations and
provisions of the Intercreditor Agreement. In the event of any inconsistency
between the terms or conditions of this Agreement (other than Section 2) and the
terms and conditions of the Intercreditor Agreement, the terms and conditions of
the Intercreditor Agreement shall control.

 

EXHIBIT C-2



--------------------------------------------------------------------------------

SECTION 7. Counterparts

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.

[Remainder of page intentionally left blank]

 

EXHIBIT C-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

[NAME OF GRANTOR] By:       Name:   Title:

 

STATE OF                                     )      )    ss.
COUNTY OF                                 )   

On this             day of             ,             before me personally
appeared             , proved to me on the basis of satisfactory evidence to be
the person who executed the foregoing instrument on behalf of             , who
being by me duly sworn did depose and say that he/she is an authorized officer
of said corporation, that the said instrument was signed on behalf of said
corporation as authorized by its Board of Directors and that he/she acknowledged
said instrument to be the free act and deed of said corporation.

 

  Notary Public

 

[NAME OF GRANTOR] By:       Name:   Title:

 

STATE OF                                     )      )    ss.
COUNTY OF                                 )   

On this             day of             ,             before me personally
appeared             , proved to me on the basis of satisfactory evidence to be
the person who executed the foregoing instrument on behalf of             , who
being by me duly sworn did depose and say that he/she is an authorized officer
of said corporation, that the said instrument was signed on behalf of said
corporation as authorized by its Board of Directors and that he/she acknowledged
said instrument to be the free act and deed of said corporation.

[ADD SIGNATURE BLOCKS AND NOTARY BLOCKS FOR ANY OTHER GRANTORS]

 

EXHIBIT C-4



--------------------------------------------------------------------------------

Accepted and Agreed: GOLDMAN SACHS BANK USA, as Collateral Agent By:      
    Authorized Signatory

 

EXHIBIT C-5



--------------------------------------------------------------------------------

SCHEDULE A

to

PATENT SECURITY AGREEMENT

PATENTS AND PATENT APPLICATIONS

 

Title

 

Application No.

 

Filing Date

 

Patent No.

 

Issue Date

 

EXHIBIT C-6



--------------------------------------------------------------------------------

EXHIBIT D

TO PLEDGE AND SECURITY AGREEMENT

FORM OF COPYRIGHT SECURITY AGREEMENT

This COPYRIGHT SECURITY AGREEMENT, dated as of [            ], 20[    ] (as it
may be amended, restated, supplemented or otherwise modified from time to time,
this “Agreement”), is made by the entities identified as grantors on the
signature pages hereto (collectively, the “Grantors”) in favor of Goldman Sachs
Bank USA, as collateral agent for the Secured Parties (in such capacity,
together with its successors and permitted assigns, the “Collateral Agent”).

WHEREAS, the Grantors are party to a Pledge and Security Agreement dated as of
May 22, 2013 (as it may be amended, restated, supplemented or otherwise modified
from time to time, the “Pledge and Security Agreement”) between each of the
Grantors and the other grantors party thereto and the Collateral Agent pursuant
to which the Grantors granted a security interest to the Collateral Agent in the
Copyright Collateral (as defined below) and are required to execute and deliver
this Agreement.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Collateral Agent as follows:

SECTION 1. Defined Terms

Unless otherwise defined herein, terms defined in the Pledge and Security
Agreement and used herein have the meaning given to them in the Pledge and
Security Agreement.

SECTION 2. Grant of Security Interest in Copyright Collateral

SECTION 2.1 Grant of Security Interest. Each Grantor hereby grants to the
Collateral Agent, for the benefit of the Secured Parties, a security interest in
and continuing lien on all of such Grantor’s right, title and interest in, to
and under the following, in each case whether now or hereafter existing or in
which such Grantor now has or hereafter acquires an interest and wherever the
same may be located (collectively, the “Copyright Collateral”):

 

  (a) all United States and foreign copyrights and all Mask Works (as defined
under 17 U.S.C. 901 of the U.S. Copyright Act), whether registered or
unregistered;

 

  (b) all registrations and applications therefor including, without limitation,
the registrations and applications listed on Schedule A attached hereto;

 

  (c) all extensions and renewals thereof;

 

  (d) all exclusive Copyright Licenses in respect of registered U.S. copyrights
for which such Grantor is the licensee and which are included in the Material
Intellectual Property;

 

  (e) the right to sue or otherwise recover for any past, present and future
infringement or other violation of any of the foregoing;

 

EXHIBIT D-1



--------------------------------------------------------------------------------

  (f) all Proceeds of the foregoing, including, without limitation, license
fees, royalties, income, payments, claims, damages and proceeds of suit now or
hereafter due and/or payable with respect thereto; and

 

  (g) all other rights corresponding thereto throughout the world.

SECTION 2.2 Certain Limited Exclusions. Notwithstanding anything to the
contrary, in no event shall the Copyright Collateral include or the security
interest granted under Section 2.1 hereof attach to any Excluded Asset.

SECTION 3. Security Agreement

The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Collateral Agent for the
Secured Parties pursuant to the Pledge and Security Agreement, and the Grantors
hereby acknowledge and affirm that the rights and remedies of the Collateral
Agent with respect to the security interest in the Copyright Collateral made and
granted hereby are more fully set forth in the Pledge and Security Agreement,
the terms and provisions of which are incorporated by reference herein as if
fully set forth herein. In the event that any provision of this Agreement is
deemed to conflict with the Pledge and Security Agreement, the provisions of the
Pledge and Security Agreement shall control.

SECTION 4. Termination

Upon the payment in full of all Secured Obligations (other than unasserted
indemnification, tax gross-up, expense reimbursement or yield protection
obligations) and the cancellation or termination of the Commitments, the
security interest granted hereby shall automatically terminate hereunder and of
record and all rights to the Copyright Collateral shall revert to the Grantors.
Upon any such termination the Collateral Agent shall, at the Grantors’ expense,
execute and deliver to the Grantors or otherwise authorize the filing of such
documents as the Grantors shall reasonably request, including financing
statement amendments and/or releases and/or reassignments of Copyright
Collateral in the form appropriate for recording in the U.S. Copyright Office or
other applicable Intellectual Property registry where the Collateral Agent’s
security interest may have been recorded, to evidence such termination.

SECTION 5. Governing Law

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
(INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF) SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK (OTHER THAN
ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND
THE EFFECT OF PERFECTION OF THE SECURITY INTEREST).

SECTION 6. Intercreditor Agreement

Notwithstanding anything herein to the contrary, the liens and security
interests granted to the Collateral Agent pursuant to this Agreement in respect
of the Copyright Collateral and the

 

EXHIBIT D-2



--------------------------------------------------------------------------------

exercise of any right or remedy by the Collateral Agent hereunder in respect of
the Copyright Collateral, in each case, with respect to such Copyright
Collateral are subject to the limitations and provisions of the Intercreditor
Agreement. In the event of any inconsistency between the terms or conditions of
this Agreement (other than Section 2) and the terms and conditions of the
Intercreditor Agreement, the terms and conditions of the Intercreditor Agreement
shall control.

SECTION 7. Counterparts

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.

[Remainder of page intentionally left blank]

 

EXHIBIT D-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

[NAME OF GRANTOR] By:       Name:   Title:

 

STATE OF                                     )      )    ss.
COUNTY OF                                 )   

On this             day of             ,             before me personally
appeared             , proved to me on the basis of satisfactory evidence to be
the person who executed the foregoing instrument on behalf of             , who
being by me duly sworn did depose and say that he/she is an authorized officer
of said corporation, that the said instrument was signed on behalf of said
corporation as authorized by its Board of Directors and that he/she acknowledged
said instrument to be the free act and deed of said corporation.

 

  Notary Public

 

[NAME OF GRANTOR] By:       Name:   Title:

 

STATE OF                                     )      )    ss.
COUNTY OF                                 )   

On this             day of             ,             before me personally
appeared             , proved to me on the basis of satisfactory evidence to be
the person who executed the foregoing instrument on behalf of             , who
being by me duly sworn did depose and say that he/she is an authorized officer
of said corporation, that the said instrument was signed on behalf of said
corporation as authorized by its Board of Directors and that he/she acknowledged
said instrument to be the free act and deed of said corporation.

[ADD SIGNATURE BLOCKS AND NOTARY BLOCKS FOR ANY OTHER GRANTORS]

 

EXHIBIT D-4



--------------------------------------------------------------------------------

Accepted and Agreed: GOLDMAN SACHS BANK USA, as Collateral Agent By:      
    Authorized Signatory

 

EXHIBIT D-5



--------------------------------------------------------------------------------

SCHEDULE A

to

COPYRIGHT SECURITY AGREEMENT

COPYRIGHT REGISTRATIONS AND APPLICATIONS

 

Title

 

Application No.

 

Filing Date

 

Registration No.

 

Registration Date

EXCLUSIVE COPYRIGHT LICENSES

 

Description of Copyright License

 

Name of Licensor

 

Registration Number of underlying Copyright

 

EXHIBIT D-6



--------------------------------------------------------------------------------

EXHIBIT I TO

CREDIT AND GUARANTY AGREEMENT

MODIFIED DUTCH AUCTION PROCEDURES

This Outline is intended to summarize certain basic terms of the modified Dutch
auction procedures pursuant to and in accordance with the terms and conditions
of Sections 10.6(i) of that certain Credit and Guaranty Agreement, dated as of
May 22, 2013 (the “Credit Agreement”) by and among J. C. Penney Corporation,
Inc., a Delaware corporation (the “Borrower”), J. C. Penney Company, Inc., a
Delaware corporation (“Holdings”), certain subsidiaries of Borrower, as
Guarantors (collectively with Borrower and Holdings, the “Credit Parties”), the
Lenders party thereto from time to time, Goldman Sachs Bank USA, as
Administrative Agent, as Collateral Agent and as Lead Arranger and the other
agents party thereto, of which this Exhibit I is a part (the “Auction
Procedures”). It is not intended to be a definitive statement of all of the
terms and conditions of a modified Dutch auction, the definitive terms and
conditions for which shall be set forth in the applicable auction procedures set
for each Auction (the “Offer Documents”). None of the Administrative Agent, the
Auction Manager and any other Agent, or any of their respective Affiliates,
makes any recommendation pursuant to the Offer Documents as to whether or not
any Lender should sell its Loans to Borrower (the “Purchaser”) pursuant to the
Offer Documents, nor shall the decision by the Administrative Agent, the Auction
Manager or any other Agent (or any of their Affiliates) in its capacity as a
Lender be deemed to constitute such a recommendation. Each Lender should make
its own decision on whether to sell any of its Loans and, if it decides to do
so, the principal amount of and price to be sought for such Loans. In addition,
each Lender should consult its own attorney, business advisor or tax advisor as
to legal, business, tax and related matters concerning this Auction and the
Offer Documents. Capitalized terms not otherwise defined in this Exhibit have
the meanings assigned to them in the Credit Agreement.

Summary. The Purchaser may conduct one or more modified Dutch auctions in order
to purchase Loans (each, an “Auction”) pursuant to the procedures described
herein.

Notice Procedures. In connection with each Auction, the Purchaser will provide
notification to the Auction Manager (for distribution to the Lenders) of the
Loans substantially in the form of Annex A to this Exhibit I that will be the
subject of the Auction (an “Auction Notice”). Each Auction Notice shall contain
(i) the maximum principal amount of Loans that the Purchaser is willing to
purchase in the Auction (the “Auction Amount”); (ii) the range of discounts to
par (the “Discount Range”), expressed as a range of prices per $1,000 (in
increments of $5), at which the Purchaser would be willing to purchase Loans in
the Auction; and (iii) the date on which the Auction will conclude, on which
date Return Bids (as defined below) will be due by 1:00 p.m. New York time, as
such date and time may be extended (such time, the “Expiration Time”) for a
period not exceeding three Business Days upon notice by the Purchaser to the
Auction Manager received not less than 24 hours before the original Expiration
Time; provided, however, that only one extension per offer shall be permitted.
An Auction shall be regarded as a “Failed Auction” in the event that either
(x) Purchaser withdraws such Auction in accordance with the terms hereof or
(y) the Expiration Time occurs with no Qualifying Bids having been received. In
the event of a Failed Auction, Purchaser shall not be permitted to

 

EXHIBIT I-1



--------------------------------------------------------------------------------

deliver a new Auction Notice prior to the date occurring three (3) Business Days
after such withdrawal or Expiration Time, as the case may be.

Reply Procedures. In connection with any Auction, each Lender holding Loans
wishing to participate in such Auction shall, prior to the Expiration Time,
provide the Auction Manager with a notice of participation substantially in the
form of Annex B to this Exhibit I (the “Return Bid”) which shall specify (i) a
discount to par expressed as a price per $1,000 (in increments of $5) of Loans
(the “Reply Price”) within the Discount Range and (ii) the principal amount of
Loans, in an amount not less than $1,000,000 or an integral multiple in excess
thereof, that such Lender is willing to offer for sale at its Reply Price (the
“Reply Amount”); provided, that Lender may submit a Reply Amount that is less
than the minimum amount and/or incremental amount requirements described above
only if the Reply Amount comprises the entire amount of Loans held by such
Lender. Lenders may only submit one Return Bid per Auction but each Return Bid
may contain up to three component bids, each of which may result in a separate
Qualifying Bid (as defined below) and each of which will not be contingent on
any other component bid submitted by such Lender resulting in a Qualifying Bid.
In addition to the Return Bid, the participating Lender must execute and
deliver, to be held by the Auction Manager, a Borrower Assignment Agreement. The
Purchaser will not purchase any Loans at a price that is outside of the
applicable Discount Range, nor will any Return Bids (including any component
bids specified therein) submitted at a price that is outside such applicable
Discount Range be considered in any calculation of the Applicable Threshold
Price (as defined below).

Acceptance Procedures. Based on the Reply Prices and Reply Amounts received by
the Auction Manager, the Auction Manager, in consultation with the Purchaser,
will calculate the lowest purchase price (the “Applicable Threshold Price”) for
the Auction within the Discount Range for the Auction that will allow the
Purchaser to complete the Auction by purchasing the full Auction Amount (or such
lesser amount of Loans for which the Purchaser has received Qualifying Bids (as
defined below)). The Purchaser shall purchase Loans from each Lender whose
Return Bid is within the Discount Range and contains a Reply Price that is equal
to or less than the Applicable Threshold Price (each, a “Qualifying Bid”). All
Loans included in Qualifying Bids (including multiple component Qualifying Bids
contained in a single Return Bid) received at a Reply Price lower than the
Applicable Threshold Price will be purchased at the applicable Reply Price and
shall not be subject to proration.

Proration Procedures. All Loans offered in Return Bids (or, if applicable, any
component bid thereof) constituting Qualifying Bids at the Applicable Threshold
Price will be purchased at the Applicable Threshold Price; provided that if the
aggregate principal amount of all Loans for which Qualifying Bids have been
submitted in any given Auction at the Applicable Threshold Price would exceed
the remaining portion of the Auction Amount (after deducting all Loans to be
purchased below the Applicable Threshold Price), the Purchaser shall purchase
the Loans for which the Qualifying Bids submitted were at the Applicable
Threshold Price ratably based on the respective principal amounts offered and in
an aggregate amount equal to the amount necessary to complete the purchase of
the Auction Amount. No Return Bids (or any component thereof) will be accepted
above the Applicable Threshold Price.

Notification Procedures. Auction Manager will calculate the Applicable Threshold
Price and post the Applicable Threshold Price and proration factor onto an
internet site

 

EXHIBIT I-2



--------------------------------------------------------------------------------

(including an IntraLinks, SyndTrak or other electronic workspace) in accordance
with the Auction Manager’s standard dissemination practices by 4:00 p.m. New
York time on the same Business Day as the date the Return Bids were due. The
Auction Manager will insert the principal amount of Loans to be assigned and the
applicable settlement date into each applicable Borrower Assignment Agreement
received in connection with a Qualifying Bid. Upon request of the submitting
Lender, the Auction Manager will promptly return any Borrower Assignment
Agreement received in connection with a Return Bid that is not a Qualifying Bid
(as defined below).

Additional Procedures. Once initiated by an Auction Notice, the Purchaser may
withdraw an Auction only in the event that, as of such time, no Qualifying Bid
has been received by the Auction Manager. Furthermore, in connection with any
Auction, upon submission by a Lender of a Return Bid, such Lender will not have
any withdrawal rights. Any Return Bid (including any component bid thereof)
delivered to the Auction Manager may not be modified, revoked, terminated or
cancelled by a Lender. However, an Auction may become void if the conditions to
the purchase of Loans by the Purchaser required by the terms and conditions of
Section 10.6(i)(i) of the Credit Agreement are not met. The purchase price for
each purchase of Loans shall be paid by the Purchaser directly to the respective
assigning Lender on a settlement date as determined by the Auction Manager in
consultation with the Purchaser (which shall be no later than ten (10) Business
Days after the date Return Bids are due). The Purchaser shall execute each
applicable Borrower Assignment Agreement received in connection with a
Qualifying Bid.

All questions as to the form of documents and validity and eligibility of Loans
that are the subject of an Auction will be determined by the Auction Manager, in
consultation with the Purchaser, which determination will be final and binding.
The Auction Manager’s interpretation of the terms and conditions of the Offer
Document, in consultation with the Purchaser, will be final and binding.

None of the Administrative Agent, the Auction Manager, any other Agent or any of
their respective Affiliates assumes any responsibility for the accuracy or
completeness of the information concerning the Purchaser, the Credit Parties, or
any of their Affiliates (whether contained in the Offer Documents or otherwise)
or for any failure to disclose events that may have occurred and may affect the
significance or accuracy of such information.

This Exhibit I shall not require the Purchaser to initiate any Auction.

 

EXHIBIT I-3



--------------------------------------------------------------------------------

ANNEX A

AUCTION NOTICE

[Borrower Letterhead]

Goldman Sachs Bank USA, as Auction Manager

200 West Street

New York, NY 10282-2198

Attention: [            ]

Fax No.: [            ]

Email: [            ]@gs.com

Re: Loan Auction

Ladies and Gentlemen:

Reference is made to that certain Credit and Guaranty Agreement, dated as of
May 22, 2013 (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), by and among J. C. PENNEY CORPORATION, INC., a
Delaware corporation (“Borrower”), J. C. PENNEY COMPANY, INC., a Delaware
corporation, certain Subsidiaries of Borrower, as guarantors, the lenders party
thereto from time to time (the “Lenders”), GOLDMAN SACHS BANK USA (“Goldman
Sachs”), as Administrative Agent and Collateral Agent, Goldman Sachs, BARCLAYS
BANK PLC, J.P. MORGAN SECURITIES LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED and UBS SECURITIES LLC, as Joint Arrangers and Joint Bookrunners,
and the other agents party thereto. Capitalized terms used but not defined
herein have the meanings given to such terms in the Credit Agreement.

J. C. Penney Corporation, Inc. (the “Purchaser”) hereby gives notice to the
Lenders that it desires to conduct the following Auction:

 

  •  

Auction Amount: $[        ] in principal amount of Loans1

 

  •  

Discount Range: Not less than $[            ] nor greater than $[            ]
per $1,000 principal amount of Loans.

The Purchaser acknowledges that this Auction Notice may not be withdrawn other
than in accordance with the Auction Procedures. The Auction shall be consummated
in accordance with the Auction Procedures with all Return Bids due no later than
[1:00] p.m. (New York time) on [            ], 20[    ].

The Purchaser hereby represents and warrants that (i) it is not in possession of
any information regarding Borrower or its Subsidiaries, or their assets,
Borrower’s ability to perform its Obligations or any other matter that may be
material to a decision by any Lender to participate in any Auction or enter into
any Borrower Assignment Agreement or any of the transactions contemplated
thereby that has not previously been disclosed to the Auction Manager,
Administrative Agent and the Non-Public Lenders, and (ii) no Event of Default
has occurred and is continuing or would result from such repurchase.

 

1  Modify, as appropriate, to: “$[        ] maximum cash value to be paid for
all tendered Loans”

 

EXHIBIT I-A-1



--------------------------------------------------------------------------------

Very truly yours, J. C. PENNEY CORPORATION, INC. By:  

 

  Name:     Title:  

 

EXHIBIT I-A-2



--------------------------------------------------------------------------------

ANNEX B

RETURN BID

Goldman Sachs Bank USA, as Auction Manager

200 West Street

New York, NY 10282-2198

Attention: [            ]

Fax No.: [            ]

Email: [            ]@gs.com

Ladies and Gentlemen:

Reference is made to that certain Credit and Guaranty Agreement, dated as of
May 22, 2013 (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), by and among J. C. PENNEY CORPORATION, INC., a
Delaware corporation (“Borrower”), J. C. PENNEY COMPANY, INC., a Delaware
corporation, certain Subsidiaries of Borrower, as guarantors, the lenders party
thereto from time to time (the “Lenders”), GOLDMAN SACHS BANK USA (“Goldman
Sachs”), as Administrative Agent and Collateral Agent, Goldman Sachs, BARCLAYS
BANK PLC, J.P. MORGAN SECURITIES LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED and UBS SECURITIES LLC, as Joint Arrangers and Joint Bookrunners,
and the other agents party thereto. Capitalized terms used but not defined
herein have the meanings given to such terms in the Credit Agreement.

The undersigned Lender hereby gives notice of its participation in the Auction
by submitting the following Return Bid2:

 

Reply Price
(price per $1,000)      Reply Amount
(principal  amount of Loans)   US$                    US$                 US$
                   US$                 US$                    US$             
  

The undersigned Lender acknowledges that the submission of this Return Bid along
with an executed Borrower Assignment Agreement, to be held in escrow by the
Auction Manager, obligates the Lender to sell the entirety or its pro rata
portion of the Reply Amount in accordance with the Auction Procedures, as
applicable.

 

Very truly yours, [Name of Lender] By:  

 

  Name:     Title:  

 

2  Lender may submit up to [three] component bids but need not submit more than
one. The sum of Lender’s bid(s) may not exceed the aggregate principal face
amount of Loans held by it as lender of record on the date of submission of its
Return Bid.

 

EXHIBIT I-B-1



--------------------------------------------------------------------------------

ANNEX C

BORROWER ASSIGNMENT AND ASSUMPTION AGREEMENT

This Borrower Assignment and Assumption Agreement (this “Assignment”) is dated
as of the Borrower Assignment Effective Date set forth below and is entered into
by and between [Insert name of Assignor] (the “Assignor”) and J. C. PENNEY
CORPORATION, INC. (the “Assignee”). Capitalized terms used but not defined
herein shall have the meanings given to them in the Credit Agreement identified
below (as it may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto (the “Standard Terms and Conditions”) are hereby agreed
to and incorporated herein by reference and made a part of this Assignment as if
set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Borrower Assignment Effective
Date [in the case of an Auction: inserted by the Auction Manager as contemplated
in the Auction Procedures], (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of the Assignor’s outstanding rights
and obligations thereunder, and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by the Assignor to the Assignee pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and the Credit
Agreement, without representation or warranty by the Assignor.

 

1.    Assignor:    2.    Assignee:    J. C. PENNEY CORPORATION, INC., a Delaware
corporation 3.    Borrower:    J. C. PENNEY CORPORATION, INC., a Delaware
corporation 4.    Administrative Agent:    GOLDMAN SACHS BANK USA, as the
administrative agent under the Credit Agreement 5.    Credit Agreement:    The
Credit and Guaranty Agreement dated as of May 22, 2013, among Borrower, J. C.
PENNEY COMPANY, INC., a Delaware corporation, certain Subsidiaries of Borrower,
as Guarantors, the Lenders party thereto from time to time, GOLDMAN SACHS BANK
USA (“Goldman Sachs”), as Administrative Agent and Collateral Agent, Goldman
Sachs, BARCLAYS BANK PLC, J.P. MORGAN SECURITIES LLC, MERRILL LYNCH, PIERCE,
FENNER & SMITH INCORPORATED and UBS SECURITIES LLC, as Joint Arrangers and Joint
Bookrunners, and the other agents party thereto

 

EXHIBIT I-C-1



--------------------------------------------------------------------------------

6.    Assignor’s Interest under the Credit Agreement:

 

Aggregate Principal Face Amount of
Loans of Assignor      Percentage of Loans
of Assignor1   $                           % 

 

7.    Assigned Interest:

List below the Loans to be assigned by Assignor to Assignee [in the case of an
Auction: , which shall be subject to the terms and conditions of the Auction,
including, without limitation, the pro rata reduction procedures set forth in
the Auction Procedures].

[in the case of an Auction:

 

Reply Price with respect to
Loans being offered for
assignment to Assignee
(price per $1,000
principal amount)2     Reply Amount
(principal face amount
of Loans to be
Assigned to Assignee
at relevant Reply Price)
(subject to pro rata
reduction)3     Pro Rated Principal
Face Amount of
Loans Assigned4     Percentage Assigned
of Loans5   $                   $                   $                         
%  $                   $                   $                          %  $
                  $                   $                          % 

 

1  Set forth, to at least 9 decimals, as a percentage of the Loans of all
Lenders thereunder. To be completed by Assignor.

2  To be completed by Assignor.

3  To be completed by Assignor. [In the case of an Auction: The sum of Lender’s
Reply Amount(s) may not exceed the aggregate principal face amount of Loans held
by it as lender of record on the date of submission of its Return Bid.]

4  [In the case of an Auction: To be completed by the Auction Manager, if
necessary, based on the proration procedures set forth in the Auction
Procedures.]

5  [In the case of an Auction: To be completed by the Auction Manager to at
least 9 decimals as a percentage of the Loans of all Lenders thereunder.]

 

EXHIBIT I-C-2



--------------------------------------------------------------------------------

[in the case of an open market purchase:

 

Aggregate Amount  of
Commitment/Loans
for all Lenders     Amount of Commitment /
Loans Assigned     Percentage Assigned of
Commitment/Loans6   $                   $                          %  $
                  $                          %  $                   $
                         % 

 

8.    Borrower Assignment Effective Date:             , 20     [in the case of
an Auction: TO BE INSERTED BY AUCTION MANAGER AND WHICH SHALL BE THE BORROWER
ASSIGNMENT EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

 

6  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

EXHIBIT I-C-3



--------------------------------------------------------------------------------

9.    Notice and Wire Instructions:

 

ASSIGNOR:     ASSIGNEE: [NAME OF ASSIGNOR]     J. C. PENNEY CORPORATION, INC.
Notices:     Notices:    

 

     

 

 

 

     

 

 

 

     

 

  Attention:       Attention:   Telecopier:       Telecopier: with a copy to:  
  with a copy to:  

 

     

 

 

 

     

 

 

 

     

 

  Attention:       Attention:   Telecopier:       Telecopier: Wire Instructions:
     

[In the case of an assignment via Dutch Auction only: The Assignor acknowledges
and agrees that (i) submission of a Return Bid in respect of the Loans will
constitute a binding agreement between the Assignor and the Assignee in
accordance with the terms and conditions of the Auction Procedures and the
Credit Agreement; (ii) Loans will be deemed to have been accepted by the
Assignee to the extent such Loans are validly offered by Assignor to Assignee in
accordance with the terms and conditions of the Auction Procedures and the
Credit Agreement upon notification by the Auction Manager to the Assignor that
such Loans are part of a Qualifying Bid (subject to applicable proration in
accordance with the terms and conditions of the Auction); and (iii) it does not
have any withdrawal rights with respect to any offer to assign of its Loans.

Subject to and effective upon the acceptance by the Assignee for purchase of the
principal amount of the Loans to be assigned by the Assignor to the Assignee,
the Assignor hereby irrevocably constitutes and appoints the Auction Manager as
the true and lawful agent and attorney-in-fact of the Assignor with respect to
such Loans, with full powers of substitution and revocation (such power of
attorney being deemed to be an irrevocable power coupled with an interest) to
complete or fill-in the blanks in this Assignment and deliver the completed
Assignment to the Assignee and the Assignor.

The Assignor acknowledges and agrees that its offer to assign Loans pursuant to
the Auction Procedures constitute the Assignor’s acceptance of the terms and
conditions (including the proration procedures) contained in the Auction
Procedures, the Credit Agreement and this Assignment.]

[Signature page follows]

 

EXHIBIT I-C-4



--------------------------------------------------------------------------------

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Name:   Title:   ASSIGNEE J. C. PENNEY CORPORATION, INC. By:  

 

Name:   Title:  

 

Accepted:

GOLDMAN SACHS BANK USA,

as Administrative Agent and Auction Manager

By:  

 

Authorized Signatory

 

EXHIBIT I-C-5



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

BORROWER ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties.

 

  1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is, and on the applicable Borrower Assignment Effective Date will be, free and
clear of any lien, encumbrance or other adverse claim; (iii) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and to consummate the transactions contemplated hereby; (iv) it has
received a copy of the Credit Agreement and such other documents and information
as it has deemed appropriate to make its own decision to enter into this
Assignment and to sell and assign the Assigned Interest on the basis of which it
has made such decision; and (iv) it is not a Defaulting Lender, (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with any Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement or any other instrument or document delivered pursuant thereto, other
than this Assignment (herein collectively the “Credit Documents”), or any
collateral thereunder, (iii) the financial condition of Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any
Credit Document or (iv) the performance or observance by Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Credit Document, and (c) agrees that [in the case of an
Auction: it has read and agrees to all of the terms and conditions (including
the pro ration procedures) of the Auction Procedures set forth in the Offer
Documents] [in the case of an open market purchase, and if the bracketed
language for Section 1.2(a)(viii) below is not inserted: (i) the Assignee may
have, and later may come into possession of, information regarding the Loans or
the Credit Parties that is not known to the Assignor and that may be material to
a decision by the Assignor to enter into an assignment of the Assigned Interest
(such information, the “Excluded Information”), (ii) the Assignor has
independently and without reliance on the Assignee or any of its Subsidiaries or
Affiliates made its own analysis and determined to enter into an assignment of
the Assigned Interest and to consummate the transactions contemplated by this
Assignment notwithstanding the Assignor’s lack of knowledge of the Excluded
Information, (iii) Holdings and its Subsidiaries shall have no liability to the
Assignor, and the Assignor hereby waives and releases, to the extent permitted
by law, any claims the Assignor may have against Holdings and its Subsidiaries,
under applicable laws or otherwise, with respect to the nondisclosure of the
Excluded Information, (iv) the Excluded Information may not be available to
Administrative Agent or the other Lenders and (v) the Assignor agrees to the
provisions set forth in this clause (c), and agrees that such provisions shall
control, notwithstanding any inconsistent provision in the Credit Agreement or
in any Borrower Assignment Agreement]. The Assignor will, upon request, execute
and deliver any additional documents deemed by Administrative Agent or the
Assignee to be necessary or desirable to complete the sale, assignment and
transfer of the Assigned Interest. In the event that the Assignor has determined
for itself to not access any information disclosed by Assignee in connection
with the Auction or this Assignment, the Assignor acknowledges that (i) other
Lenders may have availed themselves of such information and (ii) none of
Borrower, [the Auction Manager,] and Administrative Agent has any responsibility
for the Assignor’s decision to limit the scope of the information it has
obtained in connection with its evaluation of the Auction or its decision to
enter into this Assignment.

 

  1.2

Assignee. The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and

 

EXHIBIT I-C-6



--------------------------------------------------------------------------------

  to consummate the transactions contemplated hereby and to become a Lender
under the Credit Agreement until such time as the Loans are automatically
cancelled without further action by any Person on the Borrower Assignment
Effective Date, (ii) it has transmitted same day funds to the Assignor on the
Borrower Assignment Effective Date, and (iii) [in the case of an Auction: it is
not in possession of any information regarding Borrower or its Subsidiaries, or
their assets, Borrower’s ability to perform its Obligations or any other matter
that may be material to a decision by any Lender (including the Assignor) to
participate in any Auction, if applicable, or enter into this Assignment or any
of the transactions contemplated hereby that has not previously been disclosed
to the Auction Manager, Administrative Agent and the Non-Public Lenders] [in the
case of an open market purchase, and if the bracketed language for
Section 1.1(c) above with respect to an open market purchase is not inserted: it
is not in possession of any information regarding the Assignee, its Subsidiaries
or its Affiliates, or their assets, the Assignee’s ability to perform its
Obligations or any other matter that may be material to a decision by any Lender
(including the Assignor) to enter into this Assignment or any of the
transactions contemplated hereby that has not previously been disclosed to the
Assignor]; and (b) agrees that the Assigned Interest shall, from and after the
Borrower Assignment Effective Date, and without further action by any Person, be
deemed cancelled for all purposes and no longer outstanding and that the
Assignee shall have no ability to vote or receive payments in respect of the
Assigned Interest.

 

  1.3 No Violation of Laws. Each of the Assignor and Assignee acknowledges that
it has not violated any applicable laws relating to this Assignment or the
transactions contemplated herein.

2. Payments. Payment to the Assignor by the Assignee in respect of the
settlement of the assignment of the Assigned Interest shall be paid by Assignee
directly to the Assignor and shall include all unpaid interest that has accrued
in respect of the Assigned Interest through the Borrower Assignment Effective
Date. No interest shall accrue with respect to the Assigned Interest from and
after the Borrower Assignment Effective Date and such Assigned Interest shall,
from and after the Borrower Assignment Effective Date, and without further
action by any Person, be deemed cancelled for all purposes and no longer
outstanding.

3. No Event of Default. On the Borrower Assignment Effective Date, no Event of
Default has occurred and is continuing or would result from this Assignment.

4. General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment is a Credit Document under and as defined in the Credit Agreement.
This Assignment may be executed in any number of counterparts, which together
shall constitute one instrument. Delivery of an executed counterpart of a
signature page of this Assignment by telecopy shall be effective as delivery of
a manually executed counterpart of this Assignment. This Assignment shall be
governed by, and construed in accordance with, the internal laws of the State of
New York without regard to conflict of laws principles thereof that would
require the application of laws other than those of the State of New York.

 

EXHIBIT I-C-7



--------------------------------------------------------------------------------

EXHIBIT J TO

CREDIT AND GUARANTY AGREEMENT

INTERCREDITOR AGREEMENT

[Attached.]

 

EXHIBIT J-1



--------------------------------------------------------------------------------

Exhibit J

[Execution Version]

INTERCREDITOR AND COLLATERAL COOPERATION AGREEMENT

Dated as of

May 22, 2013

Among

JPMORGAN CHASE BANK, N.A.,

as Representative with respect to the ABL Credit Agreement,

GOLDMAN SACHS BANK USA,

as Representative with respect to the Term Loan Agreement,

J.C. PENNEY CORPORATION, INC.

and

THE OTHER GRANTORS PARTY HERETO



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

SECTION 1. Definitions; Other Interpretive Provisions

     2   

1.1 Definitions

     2   

SECTION 2. Lien Priorities

     9   

2.1 Subordination of Liens

     9   

2.2 Nature of Obligations

     10   

2.3 Agreements Regarding Actions to Perfect Liens

     10   

2.4 No New Liens

     11   

SECTION 3. Enforcement Rights

     11   

3.1 Exclusive Enforcement

     11   

3.2 Standstill and Waivers

     13   

3.3 Judgment Creditors

     14   

3.4 Cooperation

     14   

3.5 No Additional Rights for the Grantors Hereunder

     14   

3.6 Actions Upon Breach

     14    SECTION 4. Application of Proceeds of Common Collateral; Dispositions
and Releases of Common Collateral; Inspection and Insurance      15   

4.1 Application of Proceeds; Turnover Provisions

     15   

4.2 Releases of Lien

     15   

4.3 Inspection Rights and Insurance.

     16   

4.4 Tracing and Allocation of Proceeds

     17   

SECTION 5. Insolvency Proceedings

     17   

5.1 Filing of Motions

     17   

5.2 Financing Matters

     17   

5.3 Relief From the Automatic Stay

     18   

5.4 Adequate Protection

     18   

5.5 Avoidance Issues

     20   

5.6 Asset Dispositions in an Insolvency Proceeding

     20   

5.7 Separate Grants of Security and Separate Classification

     20   

5.8 Plans of Reorganization

     21   

5.9 No Waiver of Rights of First Priority Secured Parties

     21   

5.10 Effectiveness in Insolvency Proceedings

     21   

SECTION 6. Matters Relating to Loan Documents

     22   

6.1 General

     22   

6.2 Restrictions on Refinancings

     22   

SECTION 7. Cooperation with Respect to ABL Priority Collateral

     23   

7.1 Consent to License to Use Intellectual Property

     23   

7.2 Access to Information

     23   

7.3 Access to Property to Process and Sell Inventory

     23   

7.4 Grantor Consent

     25   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

SECTION 8. Reliance; Waivers; etc

     25   

8.1 Reliance

     25   

8.2 No Warranties or Liability

     25   

8.3 No Waivers

     26   

SECTION 9. Obligations Unconditional

     26    SECTION 10. Additional ABL Secured Obligations and Term Loan Secured
Obligations; Certain Reclassifications of Term Loan Secured Obligations      26
  

SECTION 11. Miscellaneous

     27   

11.1 Conflicts

     27   

11.2 Continuing Nature of Provisions

     27   

11.3 Amendments; Waivers

     27   

11.4 Information Concerning Financial Condition of the Borrower and the other
Grantors

     28   

11.5 Applicable Law

     28   

11.6 Jurisdiction; Consent to Service of Process; Process Agent

     28   

11.7 Notices

     29   

11.8 Successors and Assigns

     29   

11.9 Headings

     29   

11.10 Severability

     29   

11.11 Counterparts; Integration; Effectiveness

     29   

11.12 Waiver of Jury Trial

     29   

11.13 Additional Grantors

     30   

 

ii



--------------------------------------------------------------------------------

INTERCREDITOR AND COLLATERAL COOPERATION AGREEMENT

INTERCREDITOR AND COLLATERAL COOPERATION AGREEMENT (this “Agreement”), dated as
of May 22, 2013, among JPMORGAN CHASE BANK, N.A. (“JPMorgan”), as Representative
with respect to the ABL Credit Agreement, GOLDMAN SACHS BANK USA (“GS Bank”), as
Representative with respect to Term Loan Agreement, J.C. PENNEY CORPORATION,
INC. (the “Borrower”), and each of the other Grantors party hereto.

WHEREAS, J.C. Penney Company, Inc. (“Holdings”), the Borrower, certain
subsidiaries of the Borrower, JPMorgan, as administrative agent (the “ABL
Agent”) and the lenders party thereto are parties to that certain Amended and
Restated Credit Agreement, dated as of January 27, 2012 (as amended and restated
as of February 8, 2013 and as further amended on or prior to the date hereof,
the “ABL Credit Agreement”), pursuant to which such lenders have made and have
agreed to make loans and extend other financial accommodations to the Borrower;
and

WHEREAS, Holdings, the Borrower, certain subsidiaries of the Borrower, GS Bank,
as administrative agent, (the “Term Loan Agent”) and the lenders party thereto
are parties to that certain Credit and Guaranty Agreement, dated as of May 22,
2013 (the “Term Loan Agreement”), pursuant to which such lenders have agreed to
make loans to the Borrower; and

WHEREAS, the Grantors and the ABL Agent are parties to that certain Amended and
Restated Guarantee and Security Agreement, dated as of January 27, 2012 (as the
same may be amended, restated, amended and restated, supplemented or otherwise
modified, the “ABL Security Agreement”), pursuant to which such Grantors have
granted Liens on certain of their assets securing the ABL Secured Obligations;
and

WHEREAS, the Grantors and Term Loan Agent are parties to that certain Pledge and
Agreement, dated as of May 22, 2013 (as the same may be amended, restated,
amended and restated, supplemented or otherwise modified, the “Term Loan
Security Agreement”), pursuant to which such Grantors and certain of their
Subsidiaries have granted Liens on certain of their assets securing the Term
Loan Secured Obligations; and

WHEREAS, the Term Loans constitute both Permitted First-Lien Indebtedness and
Permitted Second-Lien Indebtedness (each under and as defined in the ABL Credit
Agreement) and, as such, the Term Loans are required by the ABL Credit Agreement
to be subject to both an Intercreditor Agreement and Collateral Cooperation
Agreement (each as defined in the ABL Credit Agreement) (the “Specified
Permitted Second-Lien Indebtedness Requirements”); and

WHEREAS, it is the desire of the parties hereto to enter into this Agreement to
satisfy the Specified Permitted Second-Lien Indebtedness Requirements and to set
forth their respective rights and priorities with respect to the Common
Collateral;

NOW THEREFORE, in consideration of the foregoing and the mutual covenants herein
contained and other good and valuable consideration, the existence and
sufficiency of which is expressly recognized by all of the parties hereto, the
parties agree as follows:



--------------------------------------------------------------------------------

SECTION 1. Definitions; Other Interpretive Provisions.

1.1 Definitions.

The following terms, as used herein (including the foregoing recitals), have the
following meanings:

“ABL Agent” has the meaning set forth in the first WHEREAS clause of this
Agreement; provided that the term “ABL Agent” shall also mean the Representative
for the holders of any indebtedness outstanding under any Replacement ABL Credit
Agreement then extant.

“ABL Credit Agreement” has the meaning set forth in the first WHEREAS clause of
this Agreement; provided that the term “ABL Credit Agreement” shall also include
any Replacement ABL Credit Agreement, in each case as any such agreement may be
amended, supplemented or otherwise modified in accordance with the terms hereof
and thereof.

“ABL Loan Documents” means (i) the “Loan Documents” as defined in the ABL Credit
Agreement or (ii) the “Loan Documents” (or comparable term) as defined in any
Replacement ABL Credit Agreement, as the case may be.

“ABL Priority Collateral” means any and all present and future right, title and
interest of the Grantors in and to the following, whether now owned or hereafter
acquired, existing or arising, and wherever located: (i) all Accounts (other
than Accounts that are the identifiable proceeds of the sale or other
disposition of Term Loan Exclusive Collateral); (ii) all Deposit Accounts and
all cash credited thereto, including, without limitation, the Concentration
Account and the Control Accounts and all cash credited thereto (other than any
Deposit Account that contains solely the identifiable cash proceeds of property
that was Term Loan Exclusive Collateral when such cash proceeds arose);
(iii) all Inventory; (iv) all Payment Intangibles; (v) all Securities Accounts
and all cash, securities and other financial assets credited thereto on which
Liens are granted (or purported to be granted) to secure the ABL Secured
Obligations to the extent required by Section 5.16 of the ABL Credit Agreement
as in effect on the date hereof (or any substantially equivalent provision under
any Replacement ABL Credit Agreement) (other than any Securities Account that
contains solely the identifiable proceeds of property that was Term Loan
Exclusive Collateral when such proceeds arose); (vi) all books and records
pertaining to any and/or all of the items set forth in clauses (i) – (v) above
and (vii) below; and (vii) to the extent not otherwise included, all Proceeds
and products of any and all of the foregoing and all supporting obligations
given by any Person with respect to the foregoing. Terms used in the foregoing
definition which are defined in the Uniform Commercial Code and not otherwise
defined in this Agreement have the meanings specified in the Uniform Commercial
Code.

“ABL Priority Collateral Enforcement Actions” has the meaning specified in
Section 7.3(a).

“ABL Priority Collateral Processing and Sale Period” has the meaning specified
in Section 7.3(a).

“ABL Priority DIP Financing” has the meaning specified in Section 5.2(a).

“ABL Secured Obligations” means all “Obligations” (or comparable term) as
defined in the ABL Credit Agreement (including, for the avoidance of doubt, in
any Replacement ABL Credit Agreement).

“ABL Secured Parties” means holders from time to time of the ABL Secured
Obligations.

 

2



--------------------------------------------------------------------------------

“ABL Security Agreement” has the meaning set forth in the fourth WHEREAS clause
of this Agreement; provided that if a Replacement ABL Credit Agreement is in
effect, “ABL Security Agreement” shall be deemed to be a reference to each
agreement pursuant to which Liens have been granted to secure obligations under
such Replacement ABL Credit Agreement, in each case as any such agreement may be
amended, supplemented or otherwise modified in accordance with the terms hereof
and thereof.

“Additional Debt” has the meaning specified in Section 11.3(b).

“Adequate Protection Liens” means any Liens granted in any Insolvency Proceeding
to any Secured Party as adequate protection of the Secured Obligations held by
such Secured Party.

“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. §101 et
seq.), as amended from time to time.

“Borrower” has the meaning set forth in the preamble of this Agreement.

Class” refers to the determination (x) in relation to any Common Collateral,
(i) with respect to any Secured Obligations, whether such Secured Obligations
are First Priority Obligations or Second Priority Obligations and (ii) with
respect to any Secured Party, whether such Secured Party is a First Priority
Secured Party or a Second Priority Secured Party and (y) in relation to any
Secured Obligations, whether such Secured Obligations are ABL Secured
Obligations or Term Loan Secured Obligations.

“Common Collateral” means all ABL Priority Collateral of the Grantors on which
Lien have been granted (or purported to be granted) to secure both the ABL
Secured Obligations and the Term Loan Secured Obligations.

“Comparable Second Priority Security Document” means, in relation to any Common
Collateral subject to any First Priority Security Document, that Second Priority
Security Document that creates a security interest in the same Common
Collateral, granted by the same Grantor, as applicable.

“Concentration Account” has the meaning set forth in the ABL Credit Agreement as
in effect on the date hereof.

“Control Accounts” has the meaning set forth in the ABL Credit Agreement as in
effect on the date hereof.

“Copyright License” means any agreement now or hereafter in existence granting
to any Grantor, or pursuant to which any Grantor grants to any other Person, any
right to use any Copyright.

“Copyrights” means, with respect to any Person, all of the following now owned
or hereafter acquired by such Person: (a) all copyright rights in any work
subject to the copyright laws of the United States of America or any other
country or group of countries or any political subdivision thereof, whether as
author, assignee, transferee or otherwise, and (b) all registrations and
applications for registration of any such copyright in the United States of
America or any other country, including registrations, recordings, supplemental
registrations and pending applications for registration in the United States
Copyright Office (or any similar office in any other country).

“Deposit Account” has the meaning set forth in the ABL Credit Agreement as in
effect on the date hereof.

 

3



--------------------------------------------------------------------------------

“DIP Financing” has the meaning specified in Section 5.2.

“Effective Date” means May 22, 2013.

“Enforcement Action” means, with respect to any Class of Secured Obligations,
the exercise of any rights and remedies with respect to any Common Collateral
securing such obligations or the commencement or prosecution of enforcement of
any of the rights and remedies under the Loan Documents governing such Class, or
applicable law, including without limitation the right to repossess, remove and
otherwise deal with such Common Collateral, the right to advertise and conduct
public auctions or private sales of such Common Collateral, in each case without
notice (other than any notice required by law), the exercise of any rights of
set-off, recoupment or credit bidding, and the exercise of any rights or
remedies of a secured creditor under the Uniform Commercial Code, the Bankruptcy
Code (including credit bidding rights) or other similar creditors’ rights,
bankruptcy, insolvency, reorganization or similar laws of any applicable
jurisdiction (including, without limitation, consenting to a “going out of
business” or similar sale by any Grantor) (including, without limitation, a
store closing sale, going out of business sale or other disposition by any
Grantor of any ABL Priority Collateral conducted at the direction of the ABL
Agent after the occurrence of an event of default under the ABL Loan Documents).

“Equity Interests” has the meaning specified in Section 4.4.

“First Priority Documents” means the ABL Loan Documents.

“First Priority Lien” means any Lien on any Common Collateral securing the First
Priority Obligations.

“First Priority Obligations” means the ABL Secured Obligations. To the extent
any payment with respect to any First Priority Obligation (whether by or on
behalf of any Grantor, as proceeds of security, enforcement of any right of
setoff or otherwise) is declared to be a fraudulent conveyance or a preference
in any respect, set aside or required to be paid to a debtor in possession, any
Second Priority Secured Party, receiver or similar Person, then the obligation
or part thereof originally intended to be satisfied shall, for the purposes of
this Agreement and the rights and obligations of the First Priority Secured
Parties and the Second Priority Secured Parties, be deemed to be reinstated and
outstanding as if such payment had not occurred.

“First Priority Obligations Payment Date” means, the first date on which (i) the
First Priority Obligations (other than those that constitute Unasserted
Contingent Obligations) have been paid in cash in full (or, if applicable, cash
collateralized or defeased in accordance with the terms of the applicable First
Priority Documents), (ii) all commitments to extend credit under the applicable
First Priority Documents have been terminated, (iii) there are no outstanding
letters of credit or similar instruments issued under the applicable First
Priority Documents (other than such as have been cash collateralized or defeased
or otherwise provided for in accordance with the terms of the applicable First
Priority Documents), and (iv) the First Priority Representative has delivered a
written notice to the Second Priority Representative stating that the events
described in clauses (i), (ii) and (iii) above have occurred to the satisfaction
of the First Priority Secured Parties. For avoidance of doubt, a Refinancing of
First Priority Obligations that is permitted hereby shall not give rise to the
First Priority Obligations Payment Date unless the terms thereof expressly so
provide with reference to this Agreement.

“First Priority Representative” means the collective reference to each
Representative for the holders of the First Priority Obligations.

 

4



--------------------------------------------------------------------------------

“First Priority Secured Parties” means the First Priority Representative and the
holders of the First Priority Obligations.

“First Priority Security Documents” means each agreement or document granting or
purporting to grant a Lien on any Common Collateral to secure First Priority
Obligations.

“Grantor Joinder Agreement” means a supplement to this Agreement substantially
in the form of Annex III, appropriately completed.

“Grantors” means Holdings, the Borrower and each Subsidiary of the Borrower that
has at any time granted a Lien on any assets that constitute Common Collateral.

“Holdings” has the meaning set forth in the first WHEREAS clause of this
Agreement.

“Insolvency Proceeding” means any proceeding in respect of bankruptcy,
insolvency, winding up, receivership, dissolution or assignment for the benefit
of creditors, in each of the foregoing events whether under the Bankruptcy Code
or any similar federal, state or foreign bankruptcy, insolvency, reorganization,
receivership or similar law.

“Intellectual Property” means all Copyrights, Patents, Trademarks, Copyright
Licenses, Patent Licenses and Trademark Licenses.

“Inventory” has the meaning set forth in the ABL Credit Agreement as in effect
on the date hereof.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Loan Document” means any of the ABL Loan Documents or the Term Loan Documents.

“Patent License” means any agreement now or hereafter in existence granting to
any Grantor, or pursuant to which any Grantor grants to any other Person, any
right with respect to any Patent or any invention now or hereafter in existence,
whether patentable or not, whether a patent or application for patent is in
existence on such invention or not, and whether a patent or application for
patent on such invention may come into existence or not.

“Patents” means, with respect to any Person, all of the following now owned or
hereafter acquired by such Person: (a) all letters patent of the United States
of America or the equivalent thereof in any other country or group of countries
or any political subdivision thereof,, all registrations and recordings thereof,
and all applications for letters patent of the United States of America or the
equivalent thereof in any other country, including registrations, recordings and
pending applications in the United States Patent and Trademark Office or any
similar offices in any other country, and (b) all reissues, continuations,
divisions, continuations-in-part, renewals or extensions thereof.

“Payment Intangibles” has the meaning set forth in the ABL Credit Agreement as
in effect on the date hereof.

 

5



--------------------------------------------------------------------------------

“Permitted Second-Lien Indebtedness Requirements” has the meaning set forth in
the third WHEREAS clause of this Agreement.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited or unlimited liability company or other entity, or a government or any
political subdivision or agency thereof.

“Post-Petition Interest” means any interest, fees, expenses or other amount that
accrues or would have accrued after the commencement of any Insolvency
Proceeding, whether or not allowed or allowable in any such Insolvency
Proceeding.

“Refinance” means, in respect of any indebtedness, to extend, refinance, renew
or replace, defease or refund such indebtedness, in each case, in whole or in
part and/or with the same or different lenders, agents or arrangers and
including any increase in the principal amount of the loans and commitments
provided thereunder. “Refinanced” and “Refinancing” shall have correlative
meanings.

“Reorganization Plan” means a plan of reorganization pursuant to Chapter 11 of
the Bankruptcy Code.

“Replacement ABL Credit Agreement” means (i) any replacement credit agreement
entered into by the Grantors (or any of them) to Refinance the indebtedness
outstanding under the then-extant ABL Credit Agreement or (ii) in the event that
no indebtedness is outstanding under the then-extant ABL Credit Agreement, any
replacement credit agreement entered into by the Grantors (or any of them), so
long as, in the case of each of clauses (i) and (ii), the commitments under the
then-extant ABL Credit Agreement shall have also been terminated; provided that
(w) the incurrence of such indebtedness and the Liens securing such indebtedness
is permitted by (1) the then-extant Term Loan Documents and (2) this Agreement
(including, without limitation, Section 6.2), (x) the Borrower shall have
designated the Representative of the holders of the indebtedness under such
replacement credit agreement as the “ABL Agent” by delivering a writing to such
effect to the Term Loan Agent, (y) the provisions of Section 6.2(a) of this
Agreement shall have been complied with and (z) the Borrower shall have
delivered to the Term Loan Agent an officer’s certificate certifying that the
preceding conditions have been satisfied.

“Replacement Term Loan Agreement” means (i) any replacement loan agreement or
agreements entered into by the Grantors (or any of them) to Refinance, in whole
or in part, the indebtedness outstanding under any then-extant Term Loan
Agreement; provided that (w) the incurrence of such indebtedness and the Liens
securing such indebtedness is permitted by (1) the ABL Loan Documents and
(2) this Agreement (including, without limitation, Section 6.2), (x) the
Borrower shall have designated the Representative of the holders of the
indebtedness under such replacement loan agreement as a “Term Loan Agent” by
delivering a writing to such effect to the ABL Agent, (y) the provisions of
Section 6.2(b), as applicable, of this Agreement shall have been complied with
and (z) the Borrower shall have delivered to the ABL Agent an officer’s
certificate certifying that the preceding conditions have been satisfied.

“Representative” means the agent, trustee, or other representative for the
holders of the Secured Obligations of any Class designated pursuant to the
applicable Loan Documents.

“Representative Joinder Agreement” means a supplement to this Agreement
substantially in the form of Annex II, appropriately completed.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, secretary, assistant secretary, treasurer, assistant
treasurer or controller of a Grantor.

 

6



--------------------------------------------------------------------------------

“Second Priority Documents” means the Term Loan Documents.

“Second Priority Lien” means any Lien on any Common Collateral securing the
Second Priority Obligations.

“Second Priority Obligations” means the Term Loan Secured Obligations. To the
extent any payment with respect to any Second Priority Obligation (whether by or
on behalf of any Grantor, as proceeds of security, enforcement of any right of
setoff or otherwise) is declared to be a fraudulent conveyance or a preference
in any respect, set aside or required to be paid to a debtor in possession, any
First Priority Secured Party, receiver or similar Person, then the obligation or
part thereof originally intended to be satisfied shall, for the purposes of this
Agreement and the rights and obligations of the First Priority Secured Parties
and the Second Priority Secured Parties, be deemed to be reinstated and
outstanding as if such payment had not occurred.

“Second Priority Permitted Actions” means the actions permitted to be taken by
the Second Priority Secured Parties pursuant to Section 3.1(b) and/or
Section 3.1(c).

“Second Priority Representative” means the collective reference to each
Representative for the holders of the Second Priority Obligations.

“Second Priority Secured Parties” means the Second Priority Representative and
the holders of the Second Priority Obligations.

“Second Priority Security Documents” means each agreement or document granting
or purporting to grant a Lien on any Common Collateral to secure Second Priority
Obligations, including the Term Loan Security Agreement.

“Second Priority Standstill Period” has the meaning specified in Section 3.1(b).

“Secured Obligations” means, collectively, the First Priority Obligations and
the Second Priority Obligations.

“Secured Parties” means, collectively, the First Priority Secured Parties and
the Second Priority Secured Parties.

“Secured Supply Chain Obligations” has the meaning set forth in the ABL Credit
Agreement.

“Secured Swap Obligations” has the meaning set forth in the ABL Credit
Agreement.

“Secured Treasury Services Obligations” has the meaning set forth in the ABL
Credit Agreement.

“Security Documents” means, collectively, (i) the “Security Documents” (or like
term) as defined in the ABL Credit Agreement and (ii) the “Collateral Documents”
(or like term) as defined in the Term Loan Agreement.

“Specified Term Loan Collateral” has the meaning specified in the definition of
Term Loan Exclusive Collateral.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial

 

7



--------------------------------------------------------------------------------

statements were prepared in accordance with generally accepted accounting
principles in the United States of America as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned or held.

“Term Loan Agent” has the meaning set forth in the second WHEREAS clause of this
Agreement; provided that the term “Term Loan Agent” shall also mean the
Representative for the holders of any indebtedness that has been designated, in
accordance with this Agreement, as “Term Loan Secured Obligations” outstanding
under each Replacement Term Loan Agreement then extant (and, if more than one
Term Loan Agent exists at any time, “Term Loan Agent” shall be deemed to be a
collective reference to each Term Loan Agent).

“Term Loan Agreement” has the meaning set forth in the second WHEREAS clause of
this Agreement; provided that the term “Term Loan Agreement” shall also include
any Replacement Term Loan Agreement (and if more than one Term Loan Agreement
exists at any time, “Term Loan Agreement” shall be deemed to be a collective
reference to each Term Loan Agreement then extant), in each case as any such
agreement may be amended, supplemented or otherwise modified in accordance with
the terms hereof and thereof.

“Term Loan Documents” means, collectively, the “Credit Documents” (or comparable
term) as defined in each Term Loan Agreement.

“Term Loan Exclusive Collateral” means (i) all Equipment, real estate (including
leasehold interests therein), Intellectual Property, equity interests and
intercompany indebtedness of the Grantors and their subsidiaries, Deposit
Accounts (other than the Concentration Account and the Control Accounts) that
contain solely the identifiable cash proceeds of property that was Term Loan
Exclusive Collateral when such cash proceeds arose, Accounts that are the
identifiable proceeds of the sale or other disposition of Term Loan Exclusive
Collateral (collectively, “Specified Term Loan Collateral”), and (ii) all other
property or assets of the Grantors and their Subsidiaries, in each case under
(i) or (ii), (x) on which Liens have been granted (or purported to be granted)
to secure the Term Loan Secured Obligations, and (y) other than property or
assets constituting ABL Priority Collateral. Terms used in the foregoing
definition which are defined in the Uniform Commercial Code and not otherwise
defined in this Agreement have the meanings specified in the Uniform Commercial
Code.

“Term Loan Secured Obligations” means, collectively, (i) all “Obligations” (or
comparable term) under the Term Loan Agreement and (ii) all “Obligations” (or
comparable term) in respect of any other indebtedness that has been designated,
in accordance with this Agreement, as “Term Loan Secured Obligations”
outstanding under each Replacement Term Loan Agreement then extant.

“Term Loan Secured Parties” means the holders from time to time of the Term Loan
Secured Obligations.

“Term Loan Security Agreement” has the meaning set forth in the fifth WHEREAS
clause of this Agreement; provided that if more than one Term Loan Agreement is
in effect, “Term Loan Security Agreement” shall be deemed to be a collective
reference to each agreement pursuant to which Liens have been granted on Common
Collateral to secure obligations under each Term Loan Agreement then extant, in
each case as any such agreement may be amended, supplemented or otherwise
modified in accordance with the terms hereof and thereof.

“Term Loans” means the “Loans” as defined in the Term Loan Agreement.

 

8



--------------------------------------------------------------------------------

“Trademark License” means any agreement now or hereafter in existence granting
to any Grantor, or pursuant to which any Grantor grants to any other Person, any
right to use any Trademark.

“Trademarks” means, with respect to any Person, all of the following now owned
or hereafter acquired by such Person: (a) all trademarks, service marks, trade
names, trade dress, logos and other similar source or business identifiers, all
registrations and recordings thereof, and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the United States: Patent and Trademark Office or
any similar offices in any State of the United States of America or any other
country or group of countries or any political subdivision thereof, and all
extensions or renewals thereof and (b) all goodwill connected with the use
thereof or symbolized thereby.

“Unasserted Contingent Obligations” means, at any time, with respect to any
Class of Secured Obligations, Secured Obligations of such Class for taxes,
costs, indemnifications, reimbursements, damages and other liabilities
(excluding (i) the principal of, and interest and premium (if any) on, and fees
and expenses relating to, any Secured Obligation of such Class and
(ii) contingent reimbursement obligations in respect of amounts that may be
drawn under outstanding letters of credit) in respect of which no assertion of
liability (whether oral or written) and no claim or demand for payment (whether
oral or written) has been made (and, in the case of Secured Obligations of such
Class for indemnification, no notice for indemnification has been issued by the
indemnitee) at such time.

“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the State of New York.

“United States” means the United States of America.

SECTION 2. Lien Priorities.

2.1 Subordination of Liens.

(a) Any and all Second Priority Liens now existing or hereafter created or
arising, regardless of how acquired, whether by grant, statute, operation of
law, subrogation or otherwise, are expressly junior in priority, operation and
effect to any and all First Priority Liens now existing or hereafter created or
arising, notwithstanding (i) anything to the contrary contained in any agreement
or filing to which any Second Priority Secured Party may now or hereafter be a
party, and regardless of the time, order or method of grant, attachment,
recording or perfection of any financing statements or other security interests,
assignments, pledges, deeds, mortgages and other liens, charges or encumbrances
or any defect or deficiency or alleged defect or deficiency in any of the
foregoing, (ii) any provision of the Uniform Commercial Code or any applicable
law or any First Priority Document or Second Priority Document or any other
circumstance whatsoever and (iii) the fact that any such First Priority Liens
are (x) subordinated to any Lien securing any obligation of any Grantor other
than the Second Priority Obligations or (y) otherwise subordinated, voided,
avoided, invalidated or lapsed.

(b) No Secured Party shall object to or contest, or support any other Person in
contesting or objecting to, in any proceeding (including without limitation, any
Insolvency Proceeding), the validity, extent, perfection, priority or
enforceability of any security interest in the Common Collateral granted to any
other Secured Party. No Second Priority Secured Party shall take, or cause to be
taken, any action the purpose of which is to make any Second Priority Lien, as
applicable, pari passu with or senior to the First Priority Lien. It is
understood that nothing in this Section 2.1(b) is intended to prohibit any
Second Priority Secured Party from exercising any rights expressly granted to it
under this Agreement.

 

9



--------------------------------------------------------------------------------

(c) Notwithstanding any failure by any Secured Party to perfect any or all of
its security interests in the Common Collateral or any avoidance, invalidation
or subordination by any third party or court of competent jurisdiction of any or
all of the security interests in the Common Collateral granted to such Secured
Party, the priority and rights as among the Secured Parties with respect to the
Common Collateral shall be as set forth herein.

2.2 Nature of Obligations. Each Secured Party acknowledges that certain of the
Secured Obligations are revolving in nature and that the amount thereof that may
be outstanding at any time or from time to time may be increased or reduced and
subsequently reborrowed, and that the terms of such Secured Obligations may be
modified, extended or amended from time to time, and that the aggregate amount
of the Secured Obligations may be increased, replaced or Refinanced, in each
event, without notice to or consent by the Secured Parties (except to the extent
required under Section 6) and without affecting the provisions hereof. The lien
priorities provided in Section 2.1 shall not be altered or otherwise affected by
any such amendment, modification, supplement, extension, repayment, reborrowing,
increase, replacement, renewal, restatement or Refinancing of or waiver, consent
or accommodation with respect to any Secured Obligations, or any portion
thereof.

2.3 Agreements Regarding Actions to Perfect Liens.

(a) The Second Priority Representative agrees, on behalf of itself and the other
Second Priority Secured Parties, that UCC-1 financing statements, filed or
recorded by or on behalf of such Second Priority Representative or any other
Second Priority Secured Party (or any agent or other representative thereof) in
respect of ABL Priority Collateral shall be in form reasonably satisfactory to
the First Priority Representative.

(b) The First Priority Representative hereby acknowledges that, to the extent
that it holds, or a third party holds on its behalf, physical possession of or
“control” (as defined in the Uniform Commercial Code) over any Common Collateral
pursuant to the First Priority Documents, such possession or control is also for
the benefit of the Second Priority Representative and the other Second Priority
Secured Parties, but solely as gratuitous bailee to the extent required to
perfect their security interest in such Common Collateral. Nothing in the
preceding sentence shall be construed to impose any duty on the First Priority
Representative (or any third party acting on its behalf) or provide any Second
Priority Representative or any other Second Priority Secured Party with any
rights with respect to such Common Collateral beyond those specified in this
Agreement and the Second Priority Documents; provided that subsequent to the
occurrence of the First Priority Obligations Payment Date in each case at the
Borrower’s sole cost and expense, (i) the First Priority Representative shall
(x) deliver to the Second Priority Representative (and each Grantor hereby
directs such First Priority Representative to so deliver), any stock
certificates or promissory notes evidencing or constituting Common Collateral in
its possession or control together with any necessary endorsements to the extent
required by the Second Priority Documents or (y) direct and deliver the Common
Collateral as a court of competent jurisdiction otherwise directs and (ii) in
the case of any Common Collateral consisting of deposit accounts or securities
accounts as to which the First Priority Representative has control pursuant to
an account control agreement, the First Priority Representative and the
applicable Grantor shall take such actions, if any, as are required to cause
control over such Common Collateral to become vested in the Second Priority
Representative; provided further that the provisions of this Agreement are
intended solely to govern the respective Lien priorities as between the First
Priority Secured Parties, and the Second Priority Secured Parties and shall not
impose on the First Priority Secured Parties any obligations in respect of the
disposition of any Common Collateral (or any proceeds thereof) that would
conflict with prior perfected Liens or any claims thereon in favor of any other
Person that is not a Secured Party.

 

10



--------------------------------------------------------------------------------

(c) Other than as set forth in the first proviso to the second sentence of the
immediately preceding paragraph, any First Priority Secured Party with physical
possession of or control over Common Collateral shall not have any duty or
liability to protect or preserve any rights pertaining to any of such Common
Collateral and, except for gross negligence or willful misconduct as determined
pursuant to a final non-appealable order of a court of competent jurisdiction,
and each Second Priority Secured Party hereby waives and releases such Person
from all claims and liabilities arising pursuant to such Person’s role as
gratuitous bailee with respect to such Common Collateral.

2.4 No New Liens. (a) The parties hereto agree that there shall be no Lien, and
no Grantor shall have any right to create any Lien, on any asset of such Grantor
consisting of or constituting ABL Priority Collateral securing any Secured
Obligation of such Grantor if such asset is not also subject to a Lien securing
each other Secured Obligation of such Grantor, except that (x) nothing contained
in this Section 2.4 shall preclude (i) the First Priority Secured Parties from
being granted Adequate Protection Liens on ABL Priority Collateral regardless of
whether any Adequate Protection Liens thereon are granted to the Second Priority
Secured Parties or (ii) the Second Priority Secured Parties from being granted
Adequate Protection Liens in accordance with Section 5.4 and (y) this
Section 2.4 shall be inapplicable to any Lien securing Secured Supply Chain
Obligations, Secured Swap Obligations, Secured Treasury Services Obligations
and/or Letters of Credit (including the cash collateralization thereof) (each,
as defined in the ABL Credit Agreement), and not any other obligations, that is
permitted under both the ABL Credit Agreement and the Term Loan Agreement. If
any Secured Party shall (nonetheless and in breach hereof) acquire or hold any
Lien on any assets of any Grantor constituting ABL Priority Collateral securing
the Secured Obligations of such Grantor, which assets are not also subject to a
Lien securing the other Secured Obligations of such Grantor as required by the
first sentence of this Section 2.4, then such Secured Party shall, without the
need for any further consent of any other Secured Party, and notwithstanding
anything to the contrary in any Loan Document, be deemed to hold and have held
such Lien for the benefit of the Secured Parties holding Secured Obligations
that are required to have a Lien on such assets by the first sentence of this
Section 2.4 (and each such Lien so deemed to have been held shall be subject in
all respects to the provisions of this Agreement, including without limitation
the lien subordination provisions set forth in Section 2.1).

(b) Subject to Section 5.4(b), the ABL Secured Parties agree that they will not
take or accept any Lien on any Term Loan Exclusive Collateral unless either
(x) this Agreement is first amended in form and substance reasonably
satisfactory to the Term Loan Agent to provide the Term Loan Secured Parties
with reciprocal protections with respect to the Term Loan Exclusive Collateral
as the ABL Secured Parties enjoy hereunder with respect to the ABL Priority
Collateral or (y) the parties hereto otherwise enter into an intercreditor
agreement in form and substance reasonably satisfactory to the Term Loan Agent
providing the Term Loan Secured Parties with reciprocal protections with respect
to the Term Loan Exclusive Collateral as the ABL Secured Parties enjoy hereunder
with respect to the ABL Priority Collateral.

SECTION 3. Enforcement Rights.

3.1 Exclusive Enforcement.

(a) Until the First Priority Obligations Payment Date, whether or not an
Insolvency Proceeding has been commenced by or against any Grantor, the First
Priority Secured Parties shall have the exclusive right to take and continue (or
refrain from taking or continuing) any Enforcement Action with respect to the
Common Collateral, without any consultation with or consent of any Second
Priority Secured Party. Upon the occurrence and during the continuance of an
event of default under the First Priority Documents (and subject to the
provisions of the First Priority Documents), the First Priority Representative
and the other First Priority Secured Parties may take and continue any

 

11



--------------------------------------------------------------------------------

Enforcement Action with respect to the applicable First Priority Obligations and
the Common Collateral in such order and manner as they may determine in their
sole discretion.

(b) Notwithstanding Section 3.1(a), the Second Priority Representative and the
Second Priority Secured Parties may enforce any of their rights and exercise any
of their remedies with respect to the Common Collateral after a period of 180
days has elapsed since the date on which the Second Priority Representative has
delivered to the First Priority Representative written notice of the
acceleration or non-payment at maturity of the indebtedness then outstanding
under the Second Priority Documents (the “Second Priority Standstill Period”);
provided, that notwithstanding the expiration of the Second Priority Standstill
Period or anything to the contrary herein in no event shall the Second Priority
Representative or any other Second Priority Secured Party enforce or exercise
any rights or remedies with respect to the Common Collateral if the First
Priority Representative or any other First Priority Secured Party shall have
commenced, and shall be diligently pursuing the enforcement or exercise of any
rights or remedies with respect to the Common Collateral; provided further that
the Second Priority Standstill Period shall be stayed, tolled and deemed not to
have expired during the pendency of any Insolvency Proceeding or during any
period of time for which any stay or other order prohibiting the exercise of
remedies with respect to any Common Collateral has been entered by a court of
competent jurisdiction and is in effect.

(c) It is understood that Sections 3.1(a) and 3.1(b) do not restrict the
following:

(i) in any Insolvency Proceeding commenced by or against any Grantor, the Second
Priority Representative may file a proof of claim or statement of interest with
respect to the Common Collateral;

(ii) the Second Priority Representative may take any action (solely to the
extent not adverse to the prior Liens securing the First Priority Obligations or
the rights of the First Priority Representative or the First Priority Secured
Parties to exercise remedies in respect thereof) in order to preserve, perfect
or protect (but not enforce) the Second Priority Lien;

(iii) the Second Priority Secured Parties shall be entitled to file any
necessary responsive or defensive pleadings in opposition to any motion, claim,
adversary proceeding or other pleading made by any Person objecting to or
otherwise seeking the disallowance of the claims of the Second Priority Secured
Parties, if any, in each case in accordance with the terms of this Agreement;

(iv) the Second Priority Secured Parties shall be entitled to file any
pleadings, objections, motions or agreements which assert rights or interests
available to unsecured creditors of the Grantors or secured creditors of the
Grantors with respect to the Term Loan Exclusive Collateral arising under either
any bankruptcy, insolvency or similar law or applicable non-bankruptcy law, in
each case in accordance with the terms of this Agreement;

(v) the Second Priority Secured Parties shall be entitled to exercise any of
their rights or remedies with respect to any of the ABL Priority Collateral
after the termination of the Second Priority Standstill Period to the extent
permitted by Section 3.1(b); and

(vi) the Second Priority Secured Parties may make a bid on all or any portion of
the ABL Priority Collateral in any bankruptcy or non-bankruptcy auction or
foreclosure proceeding or action; provided that the cash portion of any such bid
is sufficient to result in a First Priority Obligations Payment Date.

 

12



--------------------------------------------------------------------------------

3.2 Standstill and Waivers.

(a) The Second Priority Representative, on behalf of itself and the other Second
Priority Secured Parties, agrees, for the benefit of the First Priority
Representative and each other First Priority Secured Party, that until the First
Priority Obligations Payment Date, subject to Section 3.1(c) and except in
connection with the taking of any Second Priority Permitted Actions, it will not
oppose, object to, interfere with, hinder or delay, in any manner, whether by
judicial proceedings (including without limitation the filing of an Insolvency
Proceeding) or otherwise, any foreclosure, sale, lease, exchange, transfer or
other disposition of the Common Collateral pursuant to an Enforcement Action (or
pursuant to a sale, lease, exchange or transfer as a result of which the Second
Priority Lien is automatically released pursuant to Section 4.2(a)) or any other
Enforcement Action taken by or on behalf of the First Priority Representative or
any other First Priority Secured Party;

(b) The Second Priority Representative, on behalf of itself and the other Second
Priority Secured Parties, agrees, for the benefit of the First Priority
Representative and each other First Priority Secured Party, that until the First
Priority Obligations Payment Date, it has no right to (x) direct the First
Priority Representative or any other First Priority Secured Party to take any
Enforcement Action with respect to the Common Collateral or (y) subject to
Section 3.1(c) and except in connection with the taking of any Second Priority
Permitted Actions, consent or object to the taking by the First Priority
Representative or any other First Priority Secured Party of any Enforcement
Action with respect to such Common Collateral or to the timing or manner thereof
(or, to the extent it may have any such right described in this Section 3.2(b)
as a junior lien creditor, they hereby irrevocably waive such right);

(c) The Second Priority Representative, on behalf of itself and the other Second
Priority Secured Parties, agrees, for the benefit of the First Priority
Representative and each other First Priority Secured Party, that until the First
Priority Obligations Payment Date, it will not institute any suit or other
proceeding or assert in any suit, Insolvency Proceeding or other proceeding any
claim against the First Priority Representative or any other First Priority
Secured Party seeking damages from or other relief by way of specific
performance, instructions or otherwise, with respect to, and none of the First
Priority Representative nor any other First Priority Secured Party shall be
liable for, any action taken or omitted to be taken by the First Priority
Representative or any First Priority Secured Party with respect to the Common
Collateral or pursuant to the First Priority Documents;

(d) The Second Priority Representative, on behalf of itself and the other Second
Priority Secured Parties, agrees, for the benefit of the First Priority
Representative and each other First Priority Secured Party, that until the First
Priority Obligations Payment Date, it will not take any Enforcement Action with
respect to such Common Collateral, except as otherwise permitted under
Section 3.1(b);

(e) The Second Priority Representative, on behalf of itself and the other Second
Priority Secured Parties, agrees, for the benefit of the First Priority
Representative and each other First Priority Secured Party, that until the First
Priority Obligations Payment Date, it will not commence judicial or nonjudicial
foreclosure proceedings with respect to, seek to have a trustee, receiver,
liquidator or similar official appointed for or over, attempt any action to take
possession of, exercise any right, remedy or power with respect to, or otherwise
take any action to enforce their interest in or realize upon, the Common
Collateral, in each case, except as otherwise permitted under Section 3.1(b);
and

(f) The Second Priority Representative, on behalf of itself and the other Second
Priority Secured Parties, agrees, for the benefit of the First Priority
Representative and each other First Priority Secured Party, that until the First
Priority Obligations Payment Date, it will not seek, and hereby waive

 

13



--------------------------------------------------------------------------------

any right, to have the Common Collateral or any part thereof marshaled upon any
foreclosure or other disposition of the Common Collateral, except as otherwise
permitted under Section 3.1(b).

3.3 Judgment Creditors. In the event that any Second Priority Secured Party
becomes a judgment lien creditor as a result of its enforcement of its rights as
an unsecured creditor in respect of its Second Priority Obligations (it being
understood that any such party may exercise its rights and remedies as an
unsecured creditor or secured creditor with respect to the Term Loan Exclusive
Collateral against the relevant Grantors in accordance with applicable law;
provided that with respect to such rights as an unsecured creditor such exercise
of rights or remedies is not a violation of this Agreement), such judgment lien
shall be subject to the terms of this Agreement for all purposes (including in
relation to the First Priority Liens and the First Priority Obligations) to the
same extent as all other Second Priority Liens (created pursuant to the Second
Priority Documents) subject to this Agreement. Nothing in this Section 3.3,
shall limit the rights, remedies and actions of the Term Loan Secured Parties
with respect to Term Loan Exclusive Collateral.

3.4 Cooperation. The Second Priority Representative, on behalf of itself and the
other Second Priority Secured Parties, agrees it shall take such actions with
respect to the Common Collateral as the First Priority Representative shall
reasonably request in connection with an Enforcement Action by any First
Priority Secured Party or the exercise by the First Priority Secured Parties of
their rights set forth herein.

3.5 No Additional Rights for the Grantors Hereunder. Except as provided in
Section 3.6, if any Secured Party shall enforce its rights or remedies in
violation of the terms of this Agreement, no Grantor shall be entitled to use
such violation as a defense to any action by any Secured Party, nor to assert
such violation as a counterclaim or basis for set off or recoupment against any
Secured Party.

3.6 Actions Upon Breach.

(a) If any Second Priority Secured Party commences or participates in any action
or proceeding against any Grantor in respect of the Common Collateral contrary
to this Agreement, such Grantor, with the prior written consent of the First
Priority Representative, may interpose as a defense or dilatory plea the making
of this Agreement, and any First Priority Secured Party may intervene and
interpose such defense or plea in its or their name or in the name of such
Grantor.

(b) If any Second Priority Secured Party (or any agent or other representative
thereof) in any way takes, attempts to take or threatens to take any action with
respect to the Common Collateral (including, without limitation, any attempt to
enforce any remedy on the Common Collateral) in violation of this Agreement, or
fails to take any action required by this Agreement, any First Priority Secured
Party (in its or their own name or in the name of any Grantor) may obtain relief
against such Second Priority Secured Party (or agent or other representative
thereof) by injunction, specific performance and/or other appropriate equitable
relief, it being understood and agreed by the Second Priority Representative on
behalf of each other Second Priority Secured Party that (i) the damages of the
First Priority Secured Parties from its actions may at that time be difficult to
ascertain and may be irreparable and (ii) each Second Priority Secured Party
waives any defense that any Grantor and/or the First Priority Secured Parties
cannot demonstrate damage and/or can be made whole by the awarding of damages.

 

14



--------------------------------------------------------------------------------

SECTION 4. Application of Proceeds of Common Collateral; Dispositions and
Releases of Common Collateral; Inspection and Insurance.

4.1 Application of Proceeds; Turnover Provisions.

(a) All proceeds of Common Collateral (including any interest earned thereon)
resulting from any Enforcement Action, and whether or not pursuant to an
Insolvency Proceeding, shall be distributed as follows:

first, to the First Priority Representative to be applied in accordance with
Section 2.17(f) of the ABL Credit Agreement (or the then-extant First Priority
Documents) until the First Priority Obligations are indefeasibly paid in full;

second, to the Second Priority Representative to be applied in accordance with
Section 2.16(g) of the Term Loan Agreement (or the then-extant Second Priority
Documents) until the Second Priority Obligations are indefeasibly paid in full;
and

finally, to the relevant Grantor, or as a court of competent jurisdiction may
direct.

(b) Until the occurrence of the First Priority Obligations Payment Date, no
Second Priority Secured Party may accept any Common Collateral, including any
Common Collateral constituting proceeds (but excluding any Specified Term Loan
Collateral in existence on the date hereof in which, as of the date hereof, the
First Priority Lien thereon shall not have been perfected), in satisfaction, in
whole or in part, of the Second Priority Secured Obligations in violation of
Sections 4.1(a). Any Common Collateral, including any Common Collateral
constituting proceeds, received by a Second Priority Secured Party that is not
permitted to be received pursuant to the preceding sentence shall be segregated
and held in trust and promptly turned over to the First Priority Representative
to be applied in accordance with Section 4.1(a) in the same form as received,
with any necessary endorsements, and each Second Priority Secured Party hereby
authorizes the First Priority Representative to make any such endorsements as
agent for the Second Priority Representative (which authorization, being coupled
with an interest, is irrevocable). Upon the turnover of such Common Collateral
as contemplated by the immediately preceding sentence, the Second Priority
Obligations purported to be satisfied by the payment of such Common Collateral
shall be immediately reinstated in full as though such payment had never
occurred.

4.2 Releases of Lien.

(a) Upon any release, sale or disposition of any Common Collateral that results
in the release of the First Priority Lien on such Common Collateral and that is
(i) permitted pursuant to the terms of the First Priority Documents or
(ii) effected pursuant to an Enforcement Action, the Second Priority Lien on
such Common Collateral (but not on any proceeds of such Common Collateral not
required to be paid to the First Priority Secured Parties) shall be
automatically and unconditionally released.

(b) Until the First Priority Obligations Payment Date, the Second Priority
Representative shall promptly execute and deliver such release documents and
instruments and shall take such further actions as the First Priority
Representative shall reasonably request to evidence any release of the Second
Priority Lien described in Section 4.2(a). The Second Priority Representative
hereby appoints the First Priority Representative and any officer or duly
authorized person of the First Priority Representative, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power of attorney in the place and stead of the Second Priority Representative
and in the

 

15



--------------------------------------------------------------------------------

name of the Second Priority Representative or in the First Priority
Representative’s own name; provided that such power of attorney must be
exercised in the First Priority Representative’s reasonable discretion, solely
for the purposes of carrying out the terms of Section 4.2(a), to take any and
all appropriate action and to execute and deliver any and all documents and
instruments as may be necessary to accomplish the purposes of Section 4.2(a),
including any financing statements, endorsements, assignments, releases or other
documents or instruments of transfer (which appointment, being coupled with an
interest, is irrevocable).

4.3 Inspection Rights and Insurance.

(a) Until the First Priority Obligations Payment Date, any First Priority
Secured Party and its representatives and invitees may, to the extent expressly
permitted by the First Priority Documents, inspect any Common Collateral.

(b) Until the First Priority Obligations Payment Date, the First Priority
Representative will have the sole and exclusive right, subject to the rights of
the Grantors under the applicable First Priority Documents, (i) to be named as
additional insured and loss payee under any insurance policies maintained from
time to time by any Grantor with respect to Common Collateral (except that, if
the applicable insurer permits, the Second Priority Representative shall have
the right to be named as an additional insured so long as its second lien status
is identified in a manner reasonably satisfactory to the First Priority
Representative); (ii) to adjust or settle any insurance policy or claim covering
Common Collateral in the event of any loss thereunder; and (iii) to approve any
award granted in any condemnation or similar proceeding affecting Common
Collateral.

 

16



--------------------------------------------------------------------------------

4.4 Tracing and Allocation of Proceeds. In the event that Proceeds of Common
Collateral are received by any Secured Party in connection with a sale, transfer
or other disposition of Collateral that directly or indirectly involves some or
all of the Common Collateral and some or all of the Term Loan Exclusive
Collateral (including, without limitation, by virtue of the sale or other
disposition of a division or line of business or any capital stock, partnership,
limited liability company interests or other equity interests of any Grantor
(collectively, “Equity Interests”)) (it being understood and agreed that if a
Grantor or a Subsidiary of a Grantor is sold or otherwise disposed of and such
sale or other disposition is structured as a sale of Equity Interests, for
purposes of this Agreement, such sale shall be treated as a sale of assets and
the Proceeds shall be allocated as set forth in this SECTION 4.4), the portion
of such Proceeds that shall be allocated as (x) proceeds of Accounts shall be an
amount equal to the face amount of such Accounts and (y) proceeds of Inventory
shall be an amount equal to the greater of the book value of such Inventory and
the most recent appraised value thereof. For all purposes of this Agreement, ABL
Priority Collateral and Term Loan Exclusive Collateral shall include the
proceeds thereof received directly from such ABL Priority Collateral or Term
Loan Exclusive Collateral including the sale or other disposition thereof;
provided that any property or asset purchased by any Grantor (whether purchased
with proceeds of ABL Priority Collateral or Term Loan Exclusive Collateral),
shall not be traced and any such property or assets will either be ABL Priority
Collateral or Term Loan Exclusive Collateral based on the nature of such
collateral and not the source of funds or other proceeds used to purchase such
property or asset; provided further that the foregoing shall not apply to
(i) any property or asset purchased by any Grantor after the earlier of a
Default (as defined in the ABL Credit Agreement as in existence on the date
hereof) or a Default (as defined in the Term Loan Credit Agreement as in
existence on the date hereof) or (ii) Accounts that are the identifiable
proceeds of the sale or other disposition of Term Loan Exclusive Collateral or
cash constituting identifiable proceeds of property that was Term Loan Exclusive
Collateral when such cash proceeds arose held in Deposit Accounts (other than
the Concentration Account and the Control Accounts) that contain solely such
cash proceeds. The relative priorities of the ABL Secured Parties and Term Loan
Secured Parties shall be determined in accordance with the preceding sentence.

SECTION 5. Insolvency Proceedings.

5.1 Filing of Motions. No Secured Party shall, in or in connection with any
Insolvency Proceeding or otherwise, file any pleadings or motions, take any
position at any hearing or proceeding of any nature, or otherwise take any
action whatsoever, in each case to challenge, contest or otherwise object to the
scope, validity, enforceability, perfection or priority of any Liens held by any
other Secured Party and no Secured Party shall support any other Person doing
any of the foregoing. No Second Priority Secured Party shall file any motion,
take any position in any proceeding, or take any other action in respect of the
Common Collateral except as explicitly permitted under this Agreement.

5.2 Financing Matters.

(a) If any Grantor becomes subject to any Insolvency Proceeding, and if the
First Priority Representative consents (or does not object) to the use of Common
Collateral (for the avoidance of doubt, including but not limited to the use of
any Common Collateral that is cash collateral) by any Grantor during any
Insolvency Proceeding or provides financing to any Grantor under the Bankruptcy
Code (“DIP Financing”) secured by Common Collateral or consents (or does not
object) to the provision of DIP Financing to any Grantor by any third party (any
such DIP Financing, whether provided by the First Priority Secured Parties (or
any of them) or any third party, being referred to herein as an “ABL Priority
DIP Financing”), then, so long as any Liens on the Common Collateral securing
the DIP Financing are senior to or pari passu with the Liens securing the ABL
Secured Obligations (or such DIP Financing refinances the ABL Secured
Obligations), the Second Priority Representative agrees, on behalf of itself and
the other Second Priority Secured Parties, that each such Second Priority
Secured Party (a) will be deemed to have consented to, will raise no objection
to, and

 

17



--------------------------------------------------------------------------------

will not support any other Person objecting to, the use of Common Collateral or
to such ABL Priority DIP Financing, (b) shall only request or accept adequate
protection in connection with the use of Common Collateral or such ABL Priority
DIP Financing as permitted by Section 5.4(a) below, (c) will subordinate (and
will be deemed hereunder to have subordinated) the Second Priority Liens and any
Adequate Protection Liens provided in respect thereof (i) to the Liens on Common
Collateral securing such ABL Priority DIP Financing on the same terms and
conditions as the First Priority Liens on Common Collateral are subordinated to
such Liens on Common Collateral securing such ABL Priority DIP Financing (and
such subordination will not alter in any manner the terms of this Agreement),
(ii) to any adequate protection with respect to the Common Collateral provided
to the First Priority Secured Parties, including, without limitation, Adequate
Protection Liens on the Common Collateral provided to the First Priority Secured
Parties and (iii) to any “carve-out” with respect to the Common Collateral for
professional and United States Trustee fees agreed to by the First Priority
Representative or the other First Priority Secured Parties and (d) agrees that
any notice of such events found to be adequate by the bankruptcy court shall be
adequate notice; provided that the Second Priority Representative and each
Second Priority Secured Party reserves the right to object to any ABL Priority
DIP Financing to the extent that such ABL Priority DIP Financing (x) seeks a
Lien on Term Loan Exclusive Collateral that is senior to, or pari passu with,
the Liens of the Second Priority Secured Parties on such Term Loan Exclusive
Collateral or (y) compels any Grantor to seek confirmation of a specific
Reorganization Plan that impairs the Term Loan Obligations under Section 1124 of
the Bankruptcy Code.

(b) If any Grantor becomes subject to any Insolvency Proceeding, then the Second
Priority Representative or any Second Priority Secured Parties may propose DIP
Financing to such Grantor (i) secured by assets constituting Common Collateral
so long as (A) the First Priority Representative has not proposed to provide DIP
Financing to any Grantor secured by Common Collateral and has not consented (or
objects) to the provision of DIP Financing to any Grantor by any third party and
(B) the Liens securing such DIP Financing (or any Adequate Protection Liens
granted in connection therewith) on Common Collateral are junior and subordinate
to the First Priority Liens (and any Adequate Protection Liens granted to any
First Priority Secured Parties) or (ii) secured by assets not constituting
Common Collateral.

5.3 Relief From the Automatic Stay. The Second Priority Representative agrees,
on behalf of itself and the other Second Priority Secured Parties, that until
the First Priority Obligations Payment Date it will not (i) seek relief from the
automatic stay or from any other stay in any Insolvency Proceeding or take any
action in violation thereof, or support any other Person seeking such relief or
taking such action, in each case in respect of the Common Collateral, without
the prior written consent of the First Priority Representative or (ii) object
to, contest, or support any other Person objecting to or contesting, any relief
from the automatic stay or from any other stay in any Insolvency Proceeding
requested by any First Priority Secured Party.

5.4 Adequate Protection.

(a) The Second Priority Representative, on behalf of itself and the other Second
Priority Secured Parties, agrees that none of them shall object to, contest, or
support any other Person objecting to or contesting, (i) any request by the
First Priority Representative or any other First Priority Secured Party for
adequate protection with respect to the Common Collateral, including, without
limitation, in the form of Adequate Protection Liens, superpriority claims,
interest, fees, expenses or other amounts or (ii) any request by the First
Priority Representative or any other First Priority Secured Party for adequate
protection in the form of Adequate Protection Liens on Term Loan Exclusive
Collateral that are junior and subordinate to the Liens of the Second Priority
Secured Parties secured by such Term Loan Exclusive Collateral on terms
substantially identical to the terms on which the Liens of the

 

18



--------------------------------------------------------------------------------

Second Priority Secured Parties are junior and subordinate to the Liens of the
First Priority Secured Parties hereunder, (iii) any objection by the First
Priority Representative or any other First Priority Secured Party to any motion,
relief, action or proceeding based on a claim of a lack of adequate protection
to the First Priority Secured Parties with respect to the Common Collateral or
(iv) the payment of interest, fees, expenses or other amounts to the First
Priority Representative or any other First Priority Secured Party under section
506(b) or 506(c) of the Bankruptcy Code or otherwise with respect to the Common
Collateral. Solely to the extent that the First Priority Representative, on
behalf of the First Priority Secured Parties, receives Adequate Protection Liens
on secured by Common Collateral, the Second Priority Representative shall be
entitled to seek Adequate Protection Liens on such Common Collateral; provided
that the Second Priority Representative’s Adequate Protection Liens shall be
junior and subordinate to the Adequate Protection Liens granted to the First
Priority Representative

(b) Notwithstanding anything to the contrary in Section 5.4(a), (1) in any
Insolvency Proceeding, the Second Priority Representative and the other Second
Priority Secured Parties may seek, support, accept or retain adequate protection
in respect of assets of the Grantors or their Subsidiaries that do not
constitute either Common Collateral or Term Loan Exclusive Collateral solely in
the form of (x) an Adequate Protection Lien on such assets, subordinated to the
First Priority Liens (including any Adequate Protection Liens in favor of any
First Priority Secured Parties) on such assets and the Liens securing any DIP
Financing provided by, or consented to by (including via non-objection), the
First Priority Secured Parties on the same basis as the other Second Priority
Liens are so subordinated to the First Priority Liens under this Agreement and
(y) non-monetary adequate protection that is customarily provided in an
Insolvency Proceeding, including, without limitation, the provision of
information and the ability to monitor such Collateral; (2) in the event any
Second Priority Secured Party receives adequate protection in the form of
Adequate Protection Liens on assets of the Grantors other than the Term Loan
Exclusive Collateral, then the Second Priority Representative, on behalf of
itself and the other Second Priority Secured Parties, (i) consents to the First
Priority Representative having a senior Adequate Protection Lien on such
collateral as security for the First Priority Obligations and that any Adequate
Protection Liens granted to the Second Priority Secured Parties, on any such
additional collateral shall be subordinated to the Liens on such collateral
securing the First Priority Obligations and any DIP Financing provided by, or
consented to by (including via non-objection), the First Priority Secured
Parties with respect to such collateral (and all obligations relating thereto)
and any Adequate Protection Liens granted to the First Priority Secured Parties,
with such subordination to be on the same terms that the other Second Priority
Liens are subordinated to such First Priority Liens under this Agreement and
(ii) agrees that, if the bankruptcy court does not grant the First Priority
Secured Parties a senior Adequate Protection Lien on such additional collateral,
then the Second Priority Secured Parties shall be deemed to hold and have held
their Adequate Protection Lien on such additional collateral for the benefit of
the First Priority Secured Parties (and each such Lien so deemed to have been
held shall be subject in all respects to the provisions of this Agreement,
including without limitation the lien subordination provisions set forth in
Section 2.1(a)) and, until the First Priority Obligations Payment Date, any
distributions in respect of such additional collateral received by the Second
Priority Secured Parties shall be segregated and held in trust and promptly
turned over to the First Priority Representative to repay the First Priority
Obligations; and (3) in any Insolvency Proceeding and notwithstanding anything
to the contrary in Section 2.4, the First Priority Representative and the other
First Priority Secured Parties may seek, support, accept or retain adequate
protection in respect of Term Loan Exclusive Collateral solely in the form of
(x) an Adequate Protection Lien on such assets, subordinated to the Liens of the
Second Priority Secured Parties (including any Adequate Protection Liens in
favor of any Second Priority Secured Parties) on such assets and the Liens
securing any DIP Financing provided by, or consented to by (including via
non-objection), the Second Priority Secured Parties on terms substantially
identical to the terms on which the Second Priority Liens are subordinated to
the First Priority Liens under this Agreement and

 

19



--------------------------------------------------------------------------------

(y) non-monetary adequate protection that is customarily provided in an
Insolvency Proceeding, including, without limitation, the provision of
information and the ability to monitor such Collateral. Upon the turnover of
such distributions as contemplated by clause (2)(ii) of the immediately
preceding sentence, the Second Priority Obligations purported to be satisfied by
such distributions shall be immediately reinstated in full as though such
payment had never occurred.

(c) No Second Priority Secured Party will assert or enforce any claim made under
section 506(c) of the Bankruptcy Code with respect to Common Collateral

5.5 Avoidance Issues.

(a) If any First Priority Secured Party is required in any Insolvency Proceeding
or otherwise to disgorge, turn over or otherwise pay to the estate of any
Grantor, because such amount was avoided or ordered to be paid or disgorged for
any reason, including without limitation because it was found to be a fraudulent
or preferential transfer, any amount (a “Recovery”), whether received as
proceeds of security, enforcement of any right of set-off or otherwise, then the
First Priority Obligations shall be reinstated to the extent of such Recovery
and deemed to be outstanding as if such payment had not occurred, and the First
Priority Obligations Payment Date shall be deemed not to have occurred. If this
Agreement shall have been terminated prior to such Recovery, this Agreement
shall be reinstated in full force and effect, and such prior termination shall
not diminish, release, discharge, impair or otherwise affect the obligations of
the parties hereto. The Second Priority Secured Parties agree that none of them
shall be entitled to benefit from any avoidance action affecting or otherwise
relating to any distribution or allocation with respect to the Common Collateral
made in accordance with this Agreement, whether by preference or otherwise, it
being understood and agreed that the benefit of such avoidance action otherwise
allocable to them shall instead be allocated and turned over for application in
accordance with the priorities set forth in this Agreement.

5.6 Asset Dispositions in an Insolvency Proceeding.

(a) The Second Priority Representative, on behalf of itself and the other Second
Priority Secured Parties, agrees that (i) it shall not, in an Insolvency
Proceeding, oppose any sale or disposition of any Common Collateral that is
supported by the First Priority Secured Parties, and (ii) it will be deemed, in
its capacity as a holder of a Lien on such Common Collateral, to have consented
under Section 363 of the Bankruptcy Code (and otherwise) to any such sale
supported by the First Priority Secured Parties and to have released their Liens
in the Common Collateral (but not on any proceeds of such Common Collateral not
required to be paid to the First Priority Secured Parties, which Liens on such
proceeds, if any, shall remain subject to the provisions of this Agreement);
provided that notwithstanding the deemed consent of the Second Priority Secured
Parties (or the Second Priority Representative on their behalf) to such sale or
disposition of such assets, the Second Priority Representative or the Second
Priority Secured Parties, may assert any objection or opposition that could be
asserted by an unsecured creditor or as a secured creditor with a Lien solely on
the Term Loan Exclusive Collateral in any such Insolvency Proceeding.

5.7 Separate Grants of Security and Separate Classification. Each of the ABL
Agent, on behalf of itself and the ABL Secured Parties and the Term Loan Agent,
on behalf of itself and the Term Loan Secured Parties, acknowledges and agrees
that (i) the grant of Liens on the Common Collateral securing the ABL Secured
Obligations constitutes a separate and distinct grant of Liens from the grant of
Liens on the Common Collateral securing the Term Loan Secured Obligations,
(ii) because of, among other things, their differing rights in the Common
Collateral, each of the ABL Secured Obligations, and Term Loan Secured
Obligations is fundamentally different and must be separately classified in any
plan of reorganization proposed or confirmed in an Insolvency Proceeding and
(iii) it will object to, and not

 

20



--------------------------------------------------------------------------------

vote in favor of, any plan of reorganization that does not separately classify
the ABL Secured Obligations and the Term Loan Secured Obligations. To further
effectuate the intent of the parties as provided in the immediately preceding
sentence, if a court of competent jurisdiction holds that the claims of the
First Priority Secured Parties and the claims held by the Second Priority
Secured Parties in respect of the Common Collateral constitute only one secured
claim (rather than separate classes of first and second priority secured
claims), then the Second Priority Secured Parties hereby acknowledge and agree
that all distributions in respect of Common Collateral shall be made as if there
were separate classes of first and second secured claims against the relevant
Grantors in respect of the Common Collateral (with the effect being that, to the
extent that the aggregate value of the Common Collateral is sufficient (for this
purpose ignoring all claims held by the Second Priority Secured Parties), the
First Priority Secured Parties shall be entitled to receive, in addition to
distributions to them in respect of principal, pre-petition interest and other
claims, all amounts owing in respect of Post-Petition Interest (at the
applicable non-default rate) before any distribution in respect of Common
Collateral is made in respect of the claims held by the Second Priority Secured
Parties), with the Second Priority Secured Parties hereby acknowledging and
agreeing to turn over to the First Priority Secured Parties distributions
otherwise received or receivable by them in respect of the Common Collateral to
the extent necessary to effectuate the intent of this sentence, even if such
turnover has the effect of reducing the claim or recovery of the Second Priority
Secured Parties with respect to the Common Collateral.

5.8 Plans of Reorganization.

(a) Notwithstanding any other provision of this Agreement, but subject to
Section 5.7, no Second Priority Secured Party or First Priority Secured Party
shall be prevented from exercising its rights to vote in favor of or against, or
object to or contest, any plan of reorganization in any Insolvency Proceeding of
any Grantor.

(b) If, in any Insolvency Proceeding, debt obligations of the reorganized debtor
secured by Liens upon the ABL Priority Collateral are distributed, pursuant to a
plan of reorganization or similar dispositive restructuring plan, on account of
ABL Secured Obligations and on account of Term Loan Secured Obligations, then,
to the extent the debt obligations distributed on account of the ABL Secured
Obligations and on account of the Term Loan Secured Obligations are secured by
Liens upon the same ABL Priority Collateral, the provisions of this Agreement
will survive the distribution of such debt obligations pursuant to such plan and
will apply with like effect to the Liens securing such debt obligations.

5.9 No Waiver of Rights of First Priority Secured Parties. Nothing contained
herein shall prohibit or in any way limit the First Priority Representative or
any other First Priority Secured Party from objecting in any Insolvency
Proceeding or otherwise to any action taken by any Second Priority Secured Party
other than any action taken by such Second Priority Secured Party that is not
prohibited by this Agreement.

5.10 Effectiveness in Insolvency Proceedings.

(a) This Agreement, which the parties hereto expressly acknowledge is a
“subordination agreement” under Section 510(a) of the Bankruptcy Code, shall be
effective before, during and after the commencement of an Insolvency Proceeding.
All references in this Agreement to any Grantor shall include such Grantor as a
debtor-in-possession and any receiver or trustee for such Grantor in any
Insolvency Proceeding, and the rights and obligations hereunder of the First
Priority Secured Parties and the Second Priority Secured Parties shall be fully
enforceable as between such parties regardless of the pendency of Insolvency
Proceedings or any related limitations on the enforcement of this Agreement
against any Grantor.

 

21



--------------------------------------------------------------------------------

SECTION 6. Matters Relating to Loan Documents.

6.1 General.

(a) Each of the ABL Agent, on behalf of itself and the ABL Secured Parties and
the Term Loan Agent, on behalf of itself and the Term Loan Secured Parties, and
each Grantor agrees that it shall not at any time execute or deliver any
amendment or other modification to any of the First Priority Documents or the
Second Priority Documents in violation of this Agreement.

(b) Until the First Priority Obligations Payment Date, in the event the First
Priority Representative enters into any amendment, waiver or consent in respect
of any of the First Priority Security Documents for the purpose of adding to, or
deleting from, or waiving or consenting to any departures from any provisions
of, any First Priority Security Document or changing in any manner the rights of
any parties thereunder, then such amendment, waiver or consent shall apply
automatically to any comparable provision of the Comparable Second Priority
Security Document relating to the Common Collateral without the consent of or
action by any Second Priority Secured Party (with each First Priority Security
Document as so amended, and each Second Priority Security Document as so
amended, continuing to be subject to the terms hereof); provided that (i) no
such amendment, waiver or consent shall have the effect of removing assets
subject to the Lien of any Second Priority Security Document, except to the
extent that a release of such Lien is permitted by Section 4.2, (ii) any such
amendment, waiver or consent that materially and adversely affects the rights of
the Second Priority Secured Parties and does not affect the First Priority
Secured Parties in a like or similar manner shall not apply to the Second
Priority Security Documents without the consent of the Second Priority
Representative and (iii) notice of such amendment, waiver or consent shall be
given to the Second Priority Representative by the First Priority Representative
no later than 30 days after its effectiveness, provided that the failure to give
such notice shall not affect the effectiveness and validity thereof or cause a
default by any Grantor under the Loan Documents. Each of the Grantors and the
Representatives agrees that the Term Loan Agreement (and any notes issued
pursuant thereto) and each Second Priority Security Document shall contain the
applicable provisions set forth on Annex I hereto, or similar provisions
approved by the Representatives, which approval shall not be unreasonably
withheld or delayed.

6.2 Restrictions on Refinancings.

(a) The indebtedness under the ABL Credit Agreement may be Refinanced, in whole
but not in part, with the same or different lenders or Representatives in a
Refinancing, without the consent of the Term Loan Agent or the holders of the
Term Loan Secured Obligations; provided that the holders of any indebtedness
resulting from such Refinancing (or the Representative thereof) shall have
become bound in writing to the terms of this Agreement in the manner set forth
in Section 10 (and shall have delivered a copy of the Representative Joinder
Agreement pursuant to which such holders or such Representative shall have
become bound to the terms of this Agreement to each other party to this
Agreement in the manner provided for notices set forth in Section 11.7).

(b) The indebtedness in respect of the Term Loans Agreement may be Refinanced,
in whole or in part, with the same or different lenders or Representatives in a
Refinancing, without the consent of the ABL Agent or the ABL Secured Parties;
provided that the holders of any indebtedness resulting from such Refinancing
(or the Representative thereof) shall have become bound in writing to the terms
of this Agreement in the manner set forth in Section 10 (and shall have
delivered a copy of the Representative Joinder Agreement pursuant to which such
holders or such Representative shall have become bound to the terms of this
Agreement to each other party to this Agreement in the manner provided for
notices set forth in Section 11.7).

 

22



--------------------------------------------------------------------------------

SECTION 7. Cooperation with Respect to ABL Priority Collateral.

7.1 Consent to License to Use Intellectual Property. The Term Loan Agent (and
any purchaser, assignee or transferee of assets as provided in Section 7.3
(a) consents (without any representation, warranty or obligation whatsoever) to
the grant by any Grantor to the ABL Agent of a non-exclusive, royalty-free
license to use during the ABL Priority Collateral Processing and Sale Period any
Patents, Patent Licenses, Trademarks, Trademark Licenses or proprietary
information of such Grantor that is Term Loan Exclusive Collateral (or any
Patent, Patent License, Trademark, Trademark License or proprietary information
acquired by such purchaser, assignee or transferee from any Grantor, as the case
may be) and (b) grants, in its capacity as a secured party (or as a purchaser,
assignee or transferee, as the case may be), to the ABL Agent a non-exclusive
royalty-free license to use during the ABL Priority Collateral Processing and
Sale Period, any Patent, Patent License, Trademark, Trademark License or
proprietary information that is Term Loan Exclusive Collateral (or subject to
such purchase, assignment or transfer, as the case may be), in each case in
connection with the enforcement of any Lien held by the ABL Agent upon any
inventory or other ABL Priority Collateral of any Grantor and to the extent the
use of such Patent, Patent License, Trademark, Trademark License or proprietary
information is necessary or appropriate, in the good faith opinion of the ABL
Agent, to process, ship, produce, store, complete, supply, lease, sell or
otherwise dispose of any such inventory in any lawful manner.

7.2 Access to Information.

(a) If the Term Loan Agent takes actual possession of any documentation that is
the property of a Grantor (whether such documentation is in the form of a
writing or is stored in any data equipment or data record in the physical
possession of the Term Loan Agent), then upon request of the ABL Agent and
reasonable advance notice, the Term Loan Agent will permit the ABL Agent or its
representative to inspect and copy such documentation if and to the extent the
ABL Agent certifies to the Term Loan Agent that:

(i) such documentation contains or may contain information necessary or
appropriate, in the good faith opinion of the ABL Agent, to the enforcement of
the ABL Agent’s Liens upon any ABL Priority Collateral; and

(ii) the ABL Agent and the ABL Secured Parties are entitled to receive and use
such information under applicable law and, in doing so, will comply with all
obligations imposed by law or contract in respect of the disclosure or use of
such information.

7.3 Access to Property to Process and Sell Inventory.

(a) (i) If the ABL Agent commences any action or proceeding with respect to any
of its rights or remedies (including, but not limited to, any action of
foreclosure), enforcement, collection or execution with respect to the ABL
Priority Collateral (“ABL Priority Collateral Enforcement Actions”) or if the
Term Loan Agent commences any action or proceeding with respect to any of its
rights or remedies (including, but not limited to, any action of foreclosure),
enforcement, collection or execution with respect to the Term Loan Exclusive
Collateral (or a purchaser at a foreclosure sale conducted in foreclosure of
Term Loan Exclusive Collateral takes actual or constructive possession of the
Term Loan Exclusive Collateral of any Grantor) (“Term Loan Collateral
Enforcement Actions”), then the Term Loan Agent, and the Term Loan Secured
Parties (subject to, in the case of any Term Loan Collateral Enforcement Action,
a prior written request by the ABL Agent to the Term Loan Agent (the “Term Loan
Collateral Enforcement Action Notice”)) shall (x) cooperate with the ABL Agent
(and with its officers, employees,

 

23



--------------------------------------------------------------------------------

representatives and agents) at the cost and expense of the ABL Secured Parties
(subject to the Grantors’ reimbursement and indemnity obligations with respect
thereto under the Loan Documents) in its efforts to conduct ABL Priority
Collateral Enforcement Actions in the ABL Priority Collateral and to finish any
work-in-process and process, ship, produce, store, complete, supply, lease, sell
or otherwise handle, deal with, assemble or dispose of, in any lawful manner,
the ABL Priority Collateral, (y) not hinder or restrict in any respect the ABL
Agent from conducting ABL Priority Collateral Enforcement Actions in the ABL
Priority Collateral or from finishing any work-in-process or processing,
shipping, producing, storing, completing, supplying, leasing, selling or
otherwise handling, dealing with, assembling or disposing of, in any lawful
manner, the ABL Priority Collateral, and (z) to the extent within the power or
control of the Term Loan Agent to do so, permit the ABL Agent, its employees,
agents, advisers and representatives, at the cost and expense of the ABL Secured
Parties (subject to the Grantors’ reimbursement and indemnity obligations with
respect thereto under the Loan Documents), to enter upon and use the Term Loan
Exclusive Collateral (including, without limitation, equipment, processors,
computers and other machinery related to the storage or processing of records,
documents or files and intellectual property), for a period (I) commencing on
the earlier of the date of the initial ABL Priority Collateral Enforcement
Action or the date of delivery of the Term Loan Collateral Enforcement Action
Notice, as the case may be, and (II) ending on the earlier of (A) the date
occurring 180 days thereafter, (B) the date on which all of the ABL Priority
Collateral (other than an immaterial amount thereof (as reasonably determined by
the ABL Agent)) located on such premises is sold, assigned, collected or
transferred by the ABL Agent and (C) the First Priority Obligations Payment Date
(such period, as the same may be extended with the written consent of the Term
Loan Agent as contemplated by the final sentence of this Section 7.3(a), the
“ABL Priority Collateral Processing and Sale Period”), for purposes of:
assembling and storing the ABL Priority Collateral and completing the processing
of and turning into finished goods any ABL Priority Collateral consisting of
work-in-process;

 

  (A) selling any or all of the ABL Priority Collateral located in or on such
Term Loan Exclusive Collateral, whether in bulk, in lots or to customers in the
ordinary course of business or otherwise;

 

  (B) removing and transporting any or all of the ABL Priority Collateral
located in or on such Term Loan Exclusive Collateral;

 

  (C) otherwise processing, shipping, producing, storing, completing, supplying,
leasing, selling or otherwise handling, dealing with, assembling or disposing
of, in any lawful manner, the ABL Priority Collateral; and/or

 

  (D) taking reasonable actions to protect, secure, and otherwise enforce the
rights or remedies of the ABL Secured Parties and/or the ABL Agent (including
with respect to any ABL Priority Collateral Enforcement Actions) in and to the
ABL Priority Collateral;

provided, however, that nothing contained in this Agreement shall restrict the
rights of the Term Loan Agent from selling, assigning or otherwise transferring
any Term Loan Exclusive Collateral prior to the expiration of such ABL Priority
Collateral Processing and Sale Period if the purchaser, assignee or transferee
thereof agrees in writing (for the benefit of the ABL Agent and the ABL Secured
Parties) to be bound by the provisions of this Section 7.3 and Section 7.1. If
any stay or other order prohibiting the exercise of remedies with respect to the
ABL Priority Collateral has been entered by a court of competent

 

24



--------------------------------------------------------------------------------

jurisdiction, such ABL Priority Collateral Processing and Sale Period shall be
tolled during the pendency of any such stay or other order. The Term Loan Agent,
upon request by the ABL Agent, may in its sole discretion extend the ABL
Priority Collateral Processing and Sale Period for an additional period of time.

(ii) During the period of actual occupation, use and/or control by the ABL
Secured Parties and/or the ABL Agent (or their respective employees, agents,
advisers and representatives) of any Term Loan Exclusive Collateral, the ABL
Secured Parties and the ABL Agent shall (i) be responsible for the ordinary
course third-party expenses related thereto, including costs with respect to
heat, light, electricity, water and real property taxes with respect to that
portion of any premises so used or occupied and (ii) be obligated to repair at
their expense any physical damage to such Term Loan Exclusive Collateral
resulting from such occupancy, use or control or removal of ABL Priority
Collateral, and to leave such Term Loan Exclusive Collateral in substantially
the same condition as it was at the commencement of such occupancy, use or
control, ordinary wear and tear excepted. Notwithstanding the foregoing, in no
event shall the ABL Secured Parties or the ABL Agent have any liability to the
Term Loan Agent or to any other Term Loan Secured Party with respect to the Term
Loan Exclusive Collateral pursuant to this Section 7.3(a) as a result of any
condition (including any environmental condition, claim or liability) on or with
respect to the Term Loan Exclusive Collateral existing prior to the date of the
exercise by the ABL Secured Parties (or the ABL Agent, as the case may be) of
their rights under this Section 7.3(a) and the ABL Secured Parties shall have no
duty or liability to maintain the Term Loan Exclusive Collateral in a condition
or manner better than that in which it was maintained prior to the use thereof
by the ABL Secured Parties, or for any diminution in the value of the Term Loan
Exclusive Collateral that results from ordinary wear and tear resulting from the
use of the Term Loan Exclusive Collateral by the ABL Secured Parties in the
manner and for the time periods specified under this Section 7.3(a). Without
limiting the rights granted in this Section 7.3(a), the ABL Secured Parties and
the ABL Agent shall cooperate with the Term Loan Agent, and the other Term Loan
Secured Parties in connection with any efforts made by the Term Loan Agent or
such Term Loan Secured Parties to sell the Term Loan Exclusive Collateral.

7.4 Grantor Consent. The Borrower and the other Grantors consent to the
performance by the Term Loan Agent of the obligations set forth in this
Section 7 and acknowledge and agree that neither the Term Loan Agent nor any
other Term Loan Secured Party shall ever be accountable or liable (except to the
extent resulting from such party’s gross negligence or willful misconduct) for
any action taken or omitted by the ABL Agent or any ABL Secured Party or its or
any of their officers, employees, agents successors or assigns in connection
therewith or incidental thereto or in consequence thereof by the ABL Agent or
any ABL Secured Party or its or any of their officers, employees, agents,
successors or assigns or any other damage to or misuse or loss of any property
of the Grantors as a result of any action taken or omitted by the ABL Agent or
its officers, employees, agents, successors or assigns.

SECTION 8. Reliance; Waivers; etc.

8.1 Reliance The Second Priority Documents are deemed to have been executed and
delivered, and all extensions of credit thereunder and under the First Priority
Documents are deemed to have been made or incurred, in reliance upon this
Agreement. The Second Priority Representative, on behalf of itself and the other
Second Priority Secured Parties, expressly waives all notice of the acceptance
of and reliance on this Agreement by the other Secured Parties.

8.2 No Warranties or Liability. Each of the First Priority Representative and
the Second Priority Representative acknowledges and agrees that neither of them
has made any representation or warranty with respect to the execution, validity,
legality, completeness, collectibility or enforceability of any First Priority
Document or any Second Priority Document. Except as otherwise provided in this

 

25



--------------------------------------------------------------------------------

Agreement, each of the First Priority Representative and the Second Priority
Representative will be entitled to manage and supervise their respective
extensions of credit to any Grantor in accordance with law and their usual
practices, modified from time to time as they deem appropriate.

8.3 No Waivers. No right or benefit of any party hereunder shall at any time in
any way be prejudiced or impaired by any act or failure to act on the part of
such party or any other party hereto or by any noncompliance by any Grantor with
the terms and conditions of any of the First Priority Documents or any of the
Second Priority Documents.

SECTION 9. Obligations Unconditional.

All rights, agreements and obligations of the First Priority Representative and
First Priority Secured Parties and the Second Priority Representative and the
Second Priority Secured Parties, in each case with respect to the Common
Collateral, and the Grantors hereunder, to the extent applicable, shall remain
in full force and effect irrespective of:

(i) any lack of validity or enforceability of any First Priority Document or
Second Priority Document;

(ii) any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the First Priority Obligations or Second Priority
Obligations, or any amendment, waiver or other modification, whether by course
of conduct or otherwise, or any Refinancing, replacement, refunding or
restatement of any First Priority Document or Second Priority Document;

(iii) any exchange, release, voiding, avoidance or non-perfection of any
security interest in any Common Collateral or any other collateral, or any
release, amendment, waiver or other modification, whether by course of conduct
or otherwise, or any Refinancing, replacement, refunding or restatement of all
or any portion of the First Priority Obligation or Second Priority Obligations
or any guarantee or guaranty thereof; or

(iv) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Grantor in respect of (a) the First Priority
Obligations (other than a defense that the First Priority Obligations have been
paid in full) or (b) the Second Priority Obligations (other than a defense that
the Second Priority Obligations have been paid in full) or of any of the First
Priority Representative, Second Priority Representative or any Grantor, to the
extent applicable, in respect of this Agreement.

SECTION 10. Additional ABL Secured Obligations and Term Loan Secured
Obligations; Certain Reclassifications of Term Loan Secured Obligations.

(a) The Borrower may from time to time, subject to any limitations contained in
the ABL Loan Documents and the Term Loan Documents in effect at such time,
designate additional indebtedness and related obligations that are, or are to
be, secured by Liens on any assets of the Grantors that would, if such Liens
were granted, constitute Common Collateral as ABL Secured Obligations or Term
Loan Secured Obligations, by delivering to each Representative party hereto at
such time a certificate of a Responsible Officer of the Borrower:

(i) describing the indebtedness and other obligations being designated as ABL
Secured Obligations or Term Loan Secured Obligations (as the case may be) and
including a

 

26



--------------------------------------------------------------------------------

statement of the maximum aggregate outstanding principal amount of such
indebtedness as of the date of such certificate;

(ii) certifying that the incurrence of such ABL Secured Obligations or Term Loan
Secured Obligations (as the case may be), the creation of the Liens securing
such ABL Secured Obligations or Term Loan Secured Obligations (as the case may
be) and the designation of such indebtedness and related obligations as ABL
Secured Obligations or Term Loan Secured Obligations (as the case may be)
hereunder do not violate or result in a default under any provision of any ABL
Loan Document or Term Loan Document in effect at such time; and

(iii) attaching a fully completed Representative Joinder Agreement executed and
delivered by the Representative with respect to such ABL Secured Obligations or
Term Loan Secured Obligations (as the case may be).

Upon the delivery of such certificate and the related attachments as provided
above, the obligations designated in such notice shall become ABL Secured
Obligations or Term Loan Secured Obligations, as applicable, for all purposes of
this Agreement.

In the event of any conflict or inconsistency between the provisions of this
Section 10 and the provisions of Section 11.3(b), the provisions of this
Section 10 shall govern.

SECTION 11. Miscellaneous.

11.1 Conflicts. Except as otherwise provided herein, in the event of any
conflict between the provisions of this Agreement and the provisions of any
First Priority Document or any Second Priority Document, the provisions of this
Agreement shall govern.

11.2 Continuing Nature of Provisions. This Agreement shall continue to be
effective, and shall not be revocable by any party hereto, until the First
Priority Obligations Payment Date shall have occurred. This is a continuing
agreement and the First Priority Secured Parties and the Second Priority Secured
Parties may continue, at any time and without notice to the other parties
hereto, to extend credit and other financial accommodations, lend monies and
provide indebtedness to, or for the benefit of, any Grantor on the faith hereof.

11.3 Amendments; Waivers.

(a) No amendment or modification of any of the provisions of this Agreement
(other than pursuant to a Representative Joinder Agreement or a Grantor Joinder
Agreement) shall be effective unless the same shall be in writing and signed by
the First Priority Representative and the Second Priority Representative and, in
the case of amendments or modifications that could reasonably be expected to
affect the rights, duties or interests of any Grantor, the Borrower.

(b) It is understood that the ABL Agent and the Term Loan Agent, without the
consent of any other Secured Party, may in their discretion determine that a
supplemental agreement (which may take the form of an amendment and restatement
of this Agreement) is necessary or appropriate to facilitate having additional
indebtedness or other obligations (“Additional Debt”) of any of the Grantors
become ABL Secured Obligations or Term Loan Secured Obligations, as the case may
be, under this Agreement, which supplemental agreement shall specify whether
such Additional Debt constitutes ABL Secured Obligations or Term Loan Secured
Obligations; provided that such Additional Debt is permitted to be incurred by
the ABL Credit Agreement and the Term Loan

 

27



--------------------------------------------------------------------------------

Agreement then extant, and is permitted by said Agreements to be subject to the
provisions of this Agreement as ABL Secured Obligations or Term Loan Secured
Obligations, as applicable.

11.4 Information Concerning Financial Condition of the Borrower and the other
Grantors. The First Priority Representative, on behalf of itself and the other
First Priority Secured Parties and the Second Priority Representative, on behalf
of itself and the other Second Priority Secured Parties, hereby agree that each
Secured Party assumes responsibility for keeping itself informed of the
financial condition of the relevant Grantors and all other circumstances bearing
upon the risk of nonpayment of the First Priority Obligations or the Second
Priority Obligations. The First Priority Representative, on behalf of itself and
the other First Priority Secured Parties and the Second Priority Representative,
on behalf of itself and the other Second Priority Secured Parties, hereby agree
that no party shall have any duty to advise any other party of information known
to it regarding such condition or any such circumstances. In the event any
Secured Party, in its sole discretion, undertakes at any time or from time to
time to provide any information to any other Secured Party, it shall be under no
obligation (a) to provide any such information to such other party or any other
party on any subsequent occasion, (b) to undertake any investigation not a part
of its regular business routine, or (c) to disclose any other information.

11.5 Applicable Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

11.6 Jurisdiction; Consent to Service of Process; Process Agent.

(a) EACH PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
IN THE BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

(b) EACH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(c) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 11.7. NOTHING IN THIS AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

 

28



--------------------------------------------------------------------------------

11.7 Notices.

Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i) if to a Grantor, to the address set forth in Section 9.01 of the ABL Credit
Agreement,

(ii) if to JPMorgan, to the address set forth in Section 9.01 of the ABL Credit
Agreement,

(iii) if to GS Bank, to the address set forth in Appendix B of the Term Loan
Agreement as in effect on the date hereof,

(iv) if to any other holder of indebtedness or Representative with respect
thereto that becomes a party hereto after the date hereof, to the address
designated by such holder or such Representative in the Representative Joinder
Agreement pursuant to which such holder or Representative shall have become a
party hereto, or

(v) with respect to any party hereto, to such other address as may be designated
by such party in a written notice to each other party hereto.

11.8 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of each of the parties hereto and each of the First Priority Secured
Parties and the Second Priority Secured Parties and their respective successors
and assigns, and nothing herein is intended, or shall be construed to give, any
other Person any right, remedy or claim under, to or in respect of this
Agreement or any Common Collateral. All references to any Grantor shall include
any Grantor as debtor-in-possession and any receiver or trustee for such Grantor
in any Insolvency Proceeding.

11.9 Headings. Section headings used herein are for convenience of reference
only, are not part of this Agreement and shall not affect the construction of,
or be taken into consideration in interpreting, this Agreement.

11.10 Severability. In the event any one or more of the provisions contained in
this Agreement or in any other Loan Document should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby. The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

11.11 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page to this Agreement by telecopy or electronic image scan
transmission (such as a “pdf” file) shall be effective as delivery of a manually
executed counterpart of this Agreement. This Agreement shall become effective
when it shall have been executed by each party hereto.

11.12 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING

 

29



--------------------------------------------------------------------------------

OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

11.13 Additional Grantors. The Borrower and each other Grantor on the date of
this Agreement will constitute the original Grantors party hereto. The original
Grantors will cause each Person that becomes a Grantor after the date hereof to
contemporaneously become a party hereto (as a Grantor) by executing and
delivering a Grantor Joinder Agreement to each of the ABL Agent and the Term
Loan Agent. The parties hereto agree that, notwithstanding any failure to take
the actions required by the immediately preceding sentence, each Person that
becomes a Grantor at any time (and any security granted by any such Person) will
be subject to the provisions hereof as fully as if it constituted a Grantor
party hereto and had complied with the requirements of the immediately preceding
sentence.

[Signature pages follow]

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

JPMORGAN CHASE BANK, N.A.,
as Representative with respect to the ABL Credit Agreement By:      

Name:

Title:



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as Representative with respect to the Term Loan Agreement

By:      

Name:

Title:



--------------------------------------------------------------------------------

J.C. PENNEY CORPORATION, INC. By:      

Name:

Title:

[OTHER GRANTORS] By:      

Name:

Title:



--------------------------------------------------------------------------------

Annex I

Provision for the Term Loan Agreement

“Reference is made to the Intercreditor Agreement, dated as of May 22, 2013 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), among J.C. Penney Corporation, Inc., the other
Grantors party thereto, JPMorgan Chase Bank, N.A., as Representative with
respect to the ABL Credit Agreement (as defined therein), and Goldman Sachs Bank
USA, as Representative with respect to the Term Loan Agreement (as defined
therein). Each Lender hereunder (a) consents to any subordination of Liens
provided for in the Intercreditor Agreement with respect to ABL Priority
Collateral (as defined therein), (b) agrees that it will be bound by and will
take no actions contrary to the provisions of the Intercreditor Agreement,
(c) authorizes and instructs the Agent to enter into the Intercreditor Agreement
as Agent and on behalf of such Lender and (d) agrees that the Agent may take
such actions on behalf of such Lender as is contemplated by the terms of such
Intercreditor Agreement. The foregoing provisions are intended as an inducement
to the Lenders and to the lenders under the ABL Credit Agreement to extend
credit to the Borrower and to permit the incurrence of Indebtedness under this
Agreement and the ABL Credit Agreement, and such lenders are intended third
party beneficiaries of such provisions.”

Provision for each Second Priority Security Document

“Reference is made to the Intercreditor Agreement, dated as of May 22, 2013 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), among J.C. Penney Corporation, Inc., the other
Grantors party thereto, JPMorgan Chase Bank, N.A., as Representative with
respect to the ABL Credit Agreement (as defined therein), and Goldman Sachs Bank
USA, as Representative with respect to the Term Loan Agreement (as defined
therein). Notwithstanding anything herein to the contrary, the liens and
security interests granted to the Agent pursuant to this Agreement and the
exercise of any right or remedy by the Agent hereunder, in each case, with
respect to the ABL Priority Collateral (as defined therein) are subject to the
limitations and provisions of the Intercreditor Agreement. In the event of any
inconsistency between the terms or conditions of this Agreement and the terms
and conditions of the Intercreditor Agreement, the terms and conditions of the
Intercreditor Agreement shall control.”



--------------------------------------------------------------------------------

Annex II

[FORM OF] REPRESENTATIVE JOINDER AGREEMENT NO. [    ] dated as of
[            ], 201[    ] (the “Representative Joinder Agreement”) to the
INTERCREDITOR AND COLLATERAL COOPERATION AGREEMENT dated as of May 22, 2013 (the
“Intercreditor Agreement”), among JPMORGAN CHASE BANK, N.A. (“JPMorgan”), as
Representative with respect to the ABL Credit Agreement, GOLDMAN SACHS BANK USA
(“GS Bank”), as Representative with respect to Term Loan Agreement, J.C. PENNEY
CORPORATION, INC. (the “Borrower”) and each of the other Grantors party thereto.

A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Intercreditor Agreement.

B. The Borrower and/or one or more of the other Grantors proposes to issue or
incur additional [ABL Secured Obligations] [Term Loan Secured Obligations] and
the Person identified in the signature pages hereto as the “Representative” (the
“Additional Representative”) will serve as the agent, trustee, or other
representative for the holders of such [ABL Secured Obligations] [Term Loan
Secured Obligations]. The [ABL Secured Obligations] [Term Loan Secured
Obligations] are being designated as such by the Borrower in accordance with
Section 10 of the Intercreditor Agreement.

C. Accordingly, the Additional Representative and the Borrower agree as follows,
for the benefit of the Additional Representative, the Borrower and each other
party to the Intercreditor Agreement:

Section 1. Accession to the Intercreditor Agreement. The Additional
Representative (a) hereby accedes and becomes a party to the Intercreditor
Agreement as a Representative for the holders of the additional [ABL Secured
Obligations] [Term Loan Secured Obligations] (the “Additional Secured Parties”),
(b) agrees, for itself and on behalf of the Additional Secured Parties from time
to time in respect of the additional [ABL Secured Obligations] [Term Loan
Secured Obligations], to all the terms and provisions of the Intercreditor
Agreement and (c) shall have all the rights and obligations of a Representative
under the Intercreditor Agreement.

Section 2. Representations, Warranties and Acknowledgement of the Additional
Representative. The Additional Representative represents and warrants to each
other Representative and to the Secured Parties that (a) it has full power and
authority to enter into this Representative Joinder Agreement, in its capacity
as the Representative with respect to the additional [ABL Secured Obligations]
[Term Loan Secured Obligations], (b) this Representative Joinder Agreement has
been duly authorized, executed and delivered by it and constitutes its legal,
valid and binding obligation, enforceable against it in accordance with the
terms of this Representative Joinder Agreement and (c) the [ABL Loan Documents]
[Term Loan Secured Obligations] relating to such additional [ABL Secured
Obligations] [Term Loan Secured Obligations] provide that, upon the Additional
Representative’s entry into this Representative Joinder Agreement, the secured
parties in respect of such additional [ABL Secured Obligations] [Term Loan
Secured Obligations] will be subject to and bound by the provisions of the
Intercreditor Agreement.

Section 3. Counterparts. This Representative Joinder Agreement may be executed
in counterparts, each of which shall constitute an original, but all of which
when taken together shall constitute a single contract. This Representative
Joinder Agreement shall become effective when each other Representative shall
have received a counterpart of this Representative Joinder Agreement that bears
the signature of the Additional Representative. Delivery of an executed
counterpart of a signature page to this Representative Joinder Agreement by
telecopy or electronic image scan transmission (such as



--------------------------------------------------------------------------------

a “pdf” file) shall be effective as delivery of a manually signed counterpart of
this Representative Joinder Agreement.

Section 4. Benefit of Agreement. The agreements set forth herein or undertaken
pursuant hereto are for the benefit of, and may be enforced by, any party to the
Intercreditor Agreement.

Section 5. Governing Law. THIS REPRESENTATIVE JOINDER AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
AND (TO THE EXTENT APPLICABLE) THE BANKRUPTCY CODE.

Section 6. Severability. In the event any one or more of the provisions
contained in this Representative Joinder Agreement should be held invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby. The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

Section 7. Notices. All communications and notices hereunder shall be in writing
and given as provided in Section 11.7 of the Intercreditor Agreement. All
communications and notices hereunder to the Additional Representative shall be
given to it at the address set forth under its signature hereto, which
information supplements Section 11.7 of the Intercreditor Agreement.

Section 8. Expenses. The Borrower agrees to reimburse each Representative for
its reasonable out-of-pocket expenses in connection with this Representative
Joinder Agreement, including the reasonable fees, other charges and
disbursements of counsel for each Representative.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Additional Representative has duly executed this
Representative Joinder Agreement to the Intercreditor Agreement as of the day
and year first above written.

 

[NAME OF ADDITIONAL

REPRESENTATIVE], as

REPRESENTATIVE with respect to [NAME

OF AGREEMENT] and holders of the [     ]

Secured Obligations thereunder

By:       Name:   Title:

 

Address for notices:       attention of:     Telecopy:    



--------------------------------------------------------------------------------

Acknowledged by:

 

JPMORGAN CHASE BANK, N.A., as
Representative with respect to the ABL
Credit Agreement

By:       Name:   Title:

 

GOLDMAN SACHS BANK USA, as
Representative with respect to the Term
Loan Agreement

By:       Name:   Title:

 

[EACH OTHER REPRESENTATIVE], as
Representative with respect to [the [        ]
Agreement]

By:       Name:   Title:



--------------------------------------------------------------------------------

Annex III

[FORM OF] GRANTOR JOINDER AGREEMENT NO. [    ] dated as of [            ],
201[    ] (the “Grantor Joinder Agreement”) to the INTERCREDITOR AND COLLATERAL
COOPERATION AGREEMENT dated as of May 22, 2013 (the “Intercreditor Agreement”),
among JPMORGAN CHASE BANK, N.A. (“JPMorgan”), as Representative with respect to
the ABL Credit Agreement, GOLDMAN SACHS BANK USA (“GS Bank”), as Representative
with respect to Term Loan Agreement, J.C. PENNEY CORPORATION, INC. (the
“Borrower”), and each of the other Grantors party thereto.

A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Intercreditor Agreement.

B. [            ], a Subsidiary of the Borrower (the “Additional Grantor”), has
granted a Lien on all or a portion of its assets to secure [ABL Secured
Obligations] [and] [Term Loan Secured Obligations] and such Additional Grantor
is not a party to the Intercreditor Agreement.

C. The Additional Grantor wishes to become a party to the Intercreditor
Agreement and to acquire and undertake the rights and obligations of a Grantor
thereunder. The Additional Grantor is entering into this Grantor Joinder
Agreement in accordance with the provisions of the Intercreditor Agreement in
order to become a Grantor thereunder.

Accordingly, the Additional Grantor agrees as follows, for the benefit of the
Representatives, the Borrower and each other party to the Intercreditor
Agreement:

Section 1. Accession to the Intercreditor Agreement. The Additional Grantor
(a) hereby accedes and becomes a party to the Intercreditor Agreement as a
Grantor with the same force and effect as if originally named therein as a
Grantor, (b) agrees to all the terms and provisions of the Intercreditor
Agreement and (c) shall have all the rights and obligations of a Grantor under
the Intercreditor Agreement.

Section 2. Representations, Warranties and Acknowledgment of the Additional
Grantor. The Additional Grantor represents and warrants to each Representative
and to the Secured Parties that this Grantor Joinder Agreement has been duly
authorized, executed and delivered by such Additional Grantor and constitutes
the legal, valid and binding obligation, enforceable against it in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

Section 3. Counterparts. This Grantor Joinder Agreement may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Grantor Joinder
Agreement shall become effective when each other Representative shall have
received a counterpart of this Grantor Joinder Agreement that bears the
signature of the Additional Grantor. Delivery of an executed counterpart of a
signature page to this Grantor Joinder Agreement by telecopy or electronic image
scan transmission (such as a “pdf” file) shall be effective as delivery of a
manually signed counterpart of this Grantor Joinder Agreement.

Section 4. Benefit of Agreement. The agreements set forth herein or undertaken
pursuant hereto are for the benefit of, and may be enforced by, any party to the
Intercreditor Agreement.

Section 5. Governing Law. THIS GRANTOR JOINDER AGREEMENT SHALL BE



--------------------------------------------------------------------------------

GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
AND (TO THE EXTENT APPLICABLE) THE BANKRUPTCY CODE.

Section 6. Severability. In the event any one or more of the provisions
contained in this Grantor Joinder Agreement should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby. The parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

Section 7. Notices. All communications and notices hereunder shall be in writing
and given as provided in Section 11.7 of the Intercreditor Agreement.

Section 8. The Additional Grantor agrees to reimburse each Representative for
its reasonable out-of-pocket expenses in connection with this Grantor Joinder
Agreement, including the reasonable fees, other charges and disbursements of
counsel for each Representative.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Additional Grantor has duly executed this Grantor
Joinder Agreement to the Intercreditor Agreement as of the day and year first
above written.

 

[NAME OF SUBSIDIARY] By:       Name:   Title:

 



--------------------------------------------------------------------------------

Acknowledged by:

 

JPMORGAN CHASE BANK, N.A., as
Representative with respect to the ABL
Credit Agreement

By:       Name:   Title:

 

GOLDMAN SACHS BANK USA, as
Representative with respect to the Term
Loan Agreement

By:       Name:   Title:

 

[EACH OTHER REPRESENTATIVE], as
Representative with respect to [the [        ]
Agreement]

By:       Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT K TO

CREDIT AND GUARANTY AGREEMENT

INCUMBENCY CERTIFICATE

Reference is made to the Credit and Guaranty Agreement, dated as of May 22,
2013; the terms defined therein and not otherwise defined herein being used
herein as therein defined), by and among J. C. PENNEY CORPORATION, INC., a
Delaware corporation (“Borrower”), J. C. PENNEY COMPANY, INC., a Delaware
corporation, certain Subsidiaries of Borrower, as Guarantors, the Lenders party
thereto from time to time, GOLDMAN SACHS BANK USA (“Goldman Sachs”), as
Administrative Agent and Collateral Agent, Goldman Sachs, BARCLAYS BANK PLC,
J.P. MORGAN SECURITIES LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and UBS SECURITIES LLC, as Joint Arrangers and Joint Bookrunners, and the other
agents party thereto.

The following persons are now duly elected and qualified officers of Borrower,
each holding the respective office or offices indicated next to his or her name
below, and the signature set forth opposite his or her name below is the true
and genuine signature of such officer, and such officer is duly authorized to
execute and deliver, on behalf of Borrower, the Credit Documents to which
Borrower is a party and any certificate or other document to be delivered by
Borrower pursuant to the Credit Documents:

 

Name

  

Office

 

Signature

    

 

    

 

    

 

    

 

    

 

[Remainder of page intentionally left blank]

 

EXHIBIT K-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have caused this Incumbency Certificate to be duly
executed and delivered as of the date and at the place first written above.

 

By:  

 

Name:   Title:   Secretary

 

EXHIBIT K-2